Name: 2009/152/EC: Council Decision of 20 November 2008 on the signature and provisional application of the interim agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part
 Type: Decision
 Subject Matter: international affairs;  Africa;  cooperation policy
 Date Published: 2009-02-28

 28.2.2009 EN XM Official Journal of the European Union L 57/1 COUNCIL DECISION of 20 November 2008 on the signature and provisional application of the interim agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part (2009/152/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 133 and 181 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 12 June 2002, the Council authorised the Commission to open negotiations with a view to concluding Economic Partnership Agreements with ACP countries. (2) These negotiations have been concluded and the interim agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part (comprising Cameroon) (hereinafter referred to as the interim agreement with a view to an EPA) was initialled on 17 December 2007. (3) Article 98(4) of the interim agreement with a view to an EPA provides for its provisional application pending its entry into force. (4) The interim agreement with a view to an EPA should be signed on behalf of the Community and applied, as concerns elements falling within the competence of the Community, on a provisional basis subject to its conclusion at a later date, HAS DECIDED AS FOLLOWS: Article 1 The signing of the interim agreement with a view to an Economic Partnership Agreement between the European Community and its Member States, of the one part, and the Central Africa Party, of the other part, is hereby approved on behalf of the Community, subject to the Council Decision concerning the conclusion of the said Agreement. The text of the interim agreement with a view to an EPA is attached to this Decision. Article 2 For the purposes of Article 92(2) of the interim agreement with a view to an EPA, the EPA Committee shall be composed, on the one hand, of the members of the Council and of representatives of the Commission and, on the other hand, of representatives of the Governments of the signatory Central African States. The Commission shall propose to the Council, for its Decision, the position of the Community with a view to the negotiation of the EPA Committee's rules of procedure. Article 3 The President of the Council is hereby authorised to designate the person(s) empowered to sign the interim agreement with a view to an EPA on behalf of the European Community subject to its conclusion. Article 4 As concerns elements falling within the competence of the Community, the interim agreement with a view to an EPA shall be applied on a provisional basis, as provided for in Article 98(4) thereof, pending completion of the procedures for conclusion. The Commission shall publish a notice providing information on the date of provisional application. Done in Brussels, 20 November 2008. For the Council The President B. LAPORTE ANNEX I Capacity building and modernisation of the economies of Central Africa under the EPA Central Africa/European Union joint guidance document Sao TomÃ ©, 15 June 2007 A. General framework As one of the fundamental principles of the EPA is to promote regional integration and to facilitate the economic and social development of the ACP States, both Parties expect this Agreement to make a useful contribution to meeting the objectives of sustainable development, eradication of poverty and the gradual integration of the countries of Central Africa into the global economy. The aim is to build synergies between the mutual commitments set out in the EPA and the cooperation instruments, in order to support a quantitative and qualitative increase in the goods and services produced and exported by Central Africa (1). In partnership with the EU, operators in Central Africa will promote this objective in the following areas: 1. Development of basic regional infrastructure  Transport  Energy  Telecommunications 2. Agriculture and food safety at regional level  Agricultural production  Agro-industry  Fisheries  Stock farming  Aquaculture and fish stocks 3. Competitiveness and diversification of economies  Modernisation of businesses  Industry  Standards and certification (SPS, quality, zootechnical standards, etc.) 4. Strengthening of regional integration  Development of the regional common market  Taxation and customs 5. Improvement of the business environment  Harmonisation of national trade policies 6. Setting up EPA institutions 7. Financing of the partnership (roadmap and recommendations of ministerial meetings) Needs identified will be passed on to the RPTF or other relevant bodies in order to identify support programmes, possible sources of funding and arrangements for implementing the EPA accompanying measures. For this purpose, experts may be used, where appropriate, in order to identify support programmes, assess their feasibility and propose appropriate arrangements for implementation. These analyses will take the form of development programmes, together with a financial evaluation. In terms of timing, the aim is to have these results by September 2007. The RPTF will draw up a timetable which it will forward to the negotiation bodies in order to keep them informed of the progress made regarding the selected measures for capacity building and for modernising the economies of Central Africa. The work set out in this document will of course have to comply with the ministerial guidelines issued on 6 February 2007 (see Annex). B. EPA Regional Fund: areas of assistance The EPA regional fund is an instrument which was created by and for Central Africa, which thus determines the details of its use and its organisation, and its key areas of action as set out in the table below: All measures set out below must be compatible with the objectives of points 3 and 4. Key areas Examples of types of activities 1  Development of basic regional infrastructure 1.1. Support for improving the integrated sub-regional communication network (roads, inland waterways, railways, promotion of ports, dry ports and airports) 1.2. Support for developing hydroelectric infrastructure in the area, interconnection of electricity grids 1.3. Interconnection of Member States' telecommunications networks, particularly by improving ICT infrastructure 1.4. Support for evaluating the costs of basic infrastructure 2  Agriculture and food safety at regional level 2.1. Support for improving productivity (seed programme, research and dissemination) 2.2. Development of agro-industries 2.3. Improvement in trade in agricultural products 2.4. Support for the implementation of a regional common agricultural policy 3  Industry, diversification and competitiveness of economies in conjunction with regional development 3.1. Support for the development of processing industries (timber, cotton, leather, meat, fish, other agricultural products, hydrocarbons, mines, etc.) 3.2. Support for reducing supply-side constraints 3.3. Support for the development of tourism 3.4. Financing of research and development 3.4.1. Evaluation and use of appropriate technologies 3.4.2. Harmonisation of research and innovation policies (universities, public and private research institutes and centres, institutes of technology, vocational schools, etc.) 3.4.3. Support for capacity building in the use of ITC 3.4.4. Support for research institutes 3.4.5. Support for the development of the pharmacopeia and the pharmaceutical industry 3.4.6. Support for technology transfer, particularly by means of partnerships between businesses 3.5. Support for the programme identifying economic potential 3.5.1. Identification and promotion of the region's products and services (agri-food sectors, tourism, mines, business services: management, accounting, interpreting, banks, informatics, insurance, etc.) 3.5.2. Creation of specialised training centres for new occupations and high added-value occupations (secondary processing of timber, textiles and clothing) 3.5.3. Support for the development of business incubators 3.6. Competitiveness/modernisation programme for businesses with high potential 3.6.1. Support for drafting and implementing national and regional strategies to promote and consolidate competitiveness 3.6.2. Support for improving the regional modernisation programme: programme to support and strengthen business competitiveness (PARCE), support for intangible investment (e.g.: marketing strategies), business diagnostics programme and market analysis (modernisation plans and financing of these plans), technical and technological support, support for obtaining quality certification (e.g.: ISO 9001, ISO 14001, ISO 22000), support for facilitating CA exports with respect to private standards (EUREPGAP, etc.) 3.6.3. Support for carrying out the study on factor cost in the industrial sector in Central Africa 3.6.4 Support for the processing of agricultural products and of natural resources with strong export potential 3.6.5. Consolidation of quality infrastructures (laboratories) in support of exports  Support for the introduction of a regional accreditation and metrology system  Harmonisation of national standards at regional level. 3.6.6. Improvement of packaging, traceability and storage operations. 3.6.7 Creation of technical centres for national and regional occupations 3.6.8. Development of a network of auditors to support businesses in the certification process and laboratories in the accreditation process. 3.6.9. Loans for adapting productive infrastructure (EIB, ADB, CASDB) 3.7. Support for the protection of intellectual property rights, including (2):  Development of a register of trademarks and products with designation of origin and promotion of these products  Support for development of a marking indicating origin 3.8. Support for the creation of a subcontracting exchange market and a regional economic partnership 3.9. Support for small and medium-sized enterprises Types of measures to be taken: a. Expertise services  provision of a range of services to help SMEs with marketing, accounting, legal analysis, business plan preparation, access to finance. b. Vocational training c. Facilitating access to credit and improving conditions for SMEs to access credit (3) d. Provision of credit information at regional level (4) e. More flexible lending conditions (5) f. Strengthening the capacity of financial intermediaries in Central Africa (6) g. Analysis of the potential role of the CASDB h. Analysis of the recommendations resulting from the study on financial services in Central Africa. i. Promoting the transition from the informal to the formal economy, in conjunction with the public authorities, for example by means of incentives. 3.10. Promotion of entrepreneurship among women 4  Strengthening of regional integration 4.1. Development of the regional market (harmonisation of fiscal/customs instruments, strengthening of tax/customs administrations, identifying border security measures) 4.2. Introduction of Community rules (competition, competitiveness, intellectual property, tackling illegal trade, piracy, public procurement, services, investment) 4.3. Strengthening the capacity of tax/customs administrations 4.4. Support for the regional programme for standards and certification 4.5. Support for the Regional Economic Communities (streamlining and harmonisation of programmes) 4.6. Support for the free movement of goods, services, capital and persons 4.7. Support for existing and future regional policies a. Regional preference in the EPA, in favour of regional integration b. Support for the introduction of the common commercial policy c. Reduction of non-tariff barriers at regional level, e.g.: introduction of regional health standards (for programming purposes this is dealt with under point 3 below) d. Integration of the DRC and Sao TomÃ © and PrÃ ­ncipe in the region's commercial integration plan (90 million consumers ¦) e. Impetus for internal reforms: free circulation/double taxation; transit; rules of origin; compliance with regional provisions on trade.  Example: Support from customs authorities for computerisation and interconnection  Example: Standards and quality programme for the region, including relevant infrastructure (control laboratories, etc.)  Example: Support to administrations for CEMAC/DRC/STP tariff harmonisation  Example: Strengthening the capacity of tax/customs administrations  Example: Support for the Regional Economic Communities  Example: Support in defining and developing a mechanism to solve the problem of double taxation 4.8. Tax base and regional financial instrument a. Make provision for the creation of a regional financial instrument. Cohesion fund in support of public finances and as a development tool in the least-favoured areas. b. Supporting fiscal reforms (restructuring of the tax base, harmonisation of domestic tax systems, etc.) and strengthening the capacity of tax administrations. c. Continuing the work begun on statistics, particularly in the context of the PAIRAC programme. 5  Improvement of the business environment and support for businesses 5.1. Support for improving the judicial and legal security of private investments 5.2. Support for improving the Community Investment Charter and sectoral codes 5.3. Support for setting up guarantee fund and venture capital structures 5.4. Institutional support for intermediaries in the region Measures in support of intermediaries in the region  Example: support for chambers of commerce  Example: support for professional or employer organisations  Example: support for export promotion agencies  APEX  Example: support for investment promotion agencies  API  Example: support for structuring the dialogue between the regional private sector and the European private sector  Example: support for the Regional Economic Communities of Central Africa in areas related to the EPA 5.5. Improvement of the business environment  Support for existing and future regional policies  competition policy  OHADA law  right of establishment of companies  labour standards  public procurement  intellectual property (tackling illegal trade, piracy, geographical indications, etc.)  With substantial support for national and region administrations, to help in the implementation of regional and national reforms:  Example for intellectual property: support for the regional programme for standards, patents and certification.  Example: support for improving the Community Investment Charter and sectoral codes.  Study of mechanisms designed to improve the judicial and legal security of private investments, for example by means of guarantee systems to help promote investments (best practice, current practices in Central Africa, recommendations etc.) and contribute to technology transfer.  It is also advisable to promote the exchange of best practice at regional level with regard to taxation affecting businesses. An initial comparative analysis of national approaches in this area will be undertaken in order to give impetus to this debate. 6  Facilitation of the establishment of EPA institutions Support for the institutional system necessary both for trade matters and for development matters to ensure the effective implementation of the Agreement and thus the legal credibility of the EPA and of the regional reform process with respect to the national, regional and international private sectors. C. Financing of the partnership With regard to the financing of the EPA, Central Africa agrees with the other regions that the capacity-building measures and other support needed to take account not only of the adjustment costs but also of other countervailing measures related to the implementation of the EPA must come from specific resources separate from the funds usually allocated through conventional ACP-EU cooperation under the RIPs and NIPs. The EPA regional fund is intended to be a tool for coordinating support from the EU (EC and Member States) and other lenders, and to this end regional infrastructure and interconnection will be financed via the EPA regional fund. The financial framework proposed by the EC Party comprises the following: i. Increase in the RIP 9/10 EDF, NIP/RIP interface, 10th EDF end of 2013, but Cotonou until end of 2020 (after anchoring of DRC in Central African region) ii. Link with the Partnership for Infrastructure (All ACP funds) iii. GAERC conclusions of October 2006 on aid for trade iv. Legal commitments in the EPA v. Voluntary national contributions from countries in the region vi. Support from other development partners Support for basic infrastructure and for other areas not directly related to the implementation of the EPA is provided via the appropriate instruments, for example the instruments of the Cotonou Agreement. The European Commission specifies that the priority areas for the use of its funds under the EPA Regional Fund will be: i. Support for the competitiveness or diversification of the production sectors affected by the EPA, in the primary, secondary and tertiary sectors (e.g.: consolidation of quality infrastructures in support of exports; expertise services for businesses; development of business incubators; measures to improve access to credit for businesses in the region, particularly SMEs; identification and promotion of the region's products and services (agri-food sectors, tourism, mines, business services). ii. Contribution to absorbing the net fiscal impact of the EPA in full complementarity with the fiscal reforms. iii. Support for implementation of the rules laid down in the EPA (e.g.: support for the EPA institutions; support for regional policies in the areas covered by the EPA and other measures which may help to improve the business environment; support for tax/customs administrations and other measures which may help to create a regional market in Central Africa). D. Timetable A timetable will be drawn up for implementation of the measures selected for capacity building and for modernising the economies of Central Africa. Annex Final joint communiquÃ © of the ministerial meeting held on 6 February 2007. (1) Draft Central Africa terms of reference of technical working group No 5 on capacity building and modernisation (May 2006). (2) Central Africa will be consulting an expert from the African Intellectual Property Organisation (OAPI) to determine the type of support it needs. (3) Useful to create mechanisms which are more likely to provide funds for SMEs in the region, for example by means of loan guarantee funds. Examples are: BEI, BDEAC, etc. Expertise services will be able to help SMEs to prepare their loan documentation. (4) Facilitating access to information for potential creditors in order to reduce the level of bank risk which currently exists. For example: creation of shared databases on client risk. (5) Exploring ways of relaxing lending conditions in order to facilitate access to loans, taking account of the scale of the informal sector of the economy. (6) Improving risk analysis capacity in institutions which may issue loans. Modernisation of and training for credit institutions. ANNEX II Customs duties on products originating in the territory of the Central Africa Party 1. Subject to the provisions of paragraphs 2, 4, 5, 6 and 7, customs duties on imports to the EC Party (hereinafter EC customs duties) shall be completely eliminated, on the date on which this Agreement enters into force, for all products originating in the territory of the Central Africa Party which fall within Chapters 1 to 97 of the Harmonised System, excluding Chapter 93. For products falling within Chapter 93, the EC Party shall continue to impose the duties applied to the most favoured nation (hereinafter MFN). 2. EC customs duties on products falling within tariff heading 1006 and originating in the territory of the Central Africa Party shall be eliminated as of 1 January 2010, with the exception of EC customs duties on products falling within subheading 1006 10 10, which shall be eliminated on the date on which this Agreement enters into force. 3. The Parties agree that the provisions of Protocol 3 of the Cotonou Agreement (hereinafter referred to as the Sugar Protocol) shall remain applicable until 30 September 2009. After that date, the EC Party and the signatory Central African State concerned agree that the Sugar Protocol shall no longer apply between them. For the purposes of Article 4(1) of the Sugar Protocol, the 2008/09 delivery period shall run from 1 July 2008 to 30 September 2009. The guaranteed price for the period from 1 July 2008 to 30 September 2009 shall be decided following the negotiations provided for in Article 5(4). 4. EC customs duties on products falling within tariff heading 1701 and originating in the territory of the Central Africa Party shall be eliminated as of 1 October 2009. Until EC customs duties are completely eliminated, and in addition to allocations of duty-free tariff quotas as defined in the Sugar Protocol, a duty-free tariff quota of 0 tonnes (white rice equivalent) shall be opened for the marketing year (1) 2008/2009 for products falling within tariff heading 1701 and originating in the territory of the Central Africa Party. 5. (a) During the period from 1 October 2009 to 30 September 2015, the EC Party may apply the MFN duty to products originating in the Central Africa Party which fall within tariff heading 1701, are imported in excess of the following levels (white sugar equivalent) and are deemed to cause a disturbance in the EC Party's sugar market: (i) 3,5 million tonnes in a marketing year for products originating in States which are members of the African, Caribbean and Pacific Group of States (ACP States) signatory to the Cotonou Agreement, and (ii) 1,38 million tonnes in the marketing year 2009/2010 for products originating in ACP States that are not recognised by the United Nations as least developed countries. The figure of 1,38 million tonnes shall increase to 1,45 million tonnes in the marketing year 2010/2011, and to 1,6 million tonnes in the following four marketing years. (b) Imports of products under tariff heading 1701 originating in any Central African State that is recognised by the United Nations as a least developed country shall not be subject to the provisions of sub-paragraph (a). However, such imports shall remain subject to the provisions of Article 31 (2). (c) Application of the MFN duty shall cease at the end of the marketing year during was introduced. (d) Any measure taken pursuant to this paragraph shall be notified immediately to the EPA Committee and shall be the subject of periodic consultations within that body. 6. As of 1 October 2015, in application of the provisions of Article 31, disturbances in the markets of products under tariff heading 1701 may be deemed to arise in situations where the Community average market price of white sugar falls during two consecutive months below 80 % of the Community average market price for white sugar prevailing during the previous marketing year. 7. From 1 January 2008 until 30 September 2015, products under tariff heading 1704 90 99, 1806 10 30, 1806 10 90, 2106 90 59 and 2106 90 98 shall be subject to a special surveillance mechanism in order to ensure that the arrangements provided for in paragraphs 4 and 5 are not circumvented. In the event of a cumulative increase in imports of one or more of these products originating in the Central Africa Party by more than 20 % in volume during a period of 12 consecutive months compared with the average of the yearly imports over the three previous 12 month periods, the EC Party shall analyse the pattern of trade, the economic justification and the sugar content of such imports and, if it concludes that such imports are used to circumvent the arrangements provided for in paragraphs 4 and 5, it may suspend the preferential treatment and introduce the specific MFN duties applied to imports pursuant to the European Community Common Customs Tariff for products under tariff headings 1704 90 99, 1806 10 30, 1806 10 90, 2106 90 59 and 2106 90 98 originating in the Central Africa Party. Paragraph 5(b), (c) and (d) shall apply mutatis mutandis to action under this paragraph. 8. With regard to products under tariff heading 1701, no import licenses shall be granted from 1 October 2009 until 30 September 2012 unless the importer undertakes to purchase such products at a price not lower than 90 % of the reference price set by the EC Party for the relevant marketing year. 9. Paragraph 1 shall not apply to products under tariff heading 0803 00 19 originating in the Central Africa Party and released for free circulation in the outermost regions of the EC Party. Paragraphs 1, 3 and 4 shall not apply to products under tariff heading 1701 originating in the Central Africa Party and released for free circulation in the French overseas departments. These provisions shall be applicable for a period of ten years. This period shall be extended for a further period of ten years unless the Parties agree otherwise. (1) For the purposes of paragraphs 4, 5, 6 and 7, marketing year shall mean the period from 1 October to 30 September. (2) For this purpose and by way of derogation from the Article of this Agreement relating to bilateral safeguard measures, a signatory Central African State recognised by the United Nations as a least developed country may be subject to safeguard measures. ANNEX III position SH 2002 DÃ ©signation des produits Tarifs maximum appliquÃ ©s au 31/12/2007 CatÃ ©gorie CEMAC 010110 CHEVAUX ET Ã NES, REPRODUCTEURS DE RACE PURE 30 % 1 010190 CHEVAUX, Ã NES, MULETS ET BARDOTS, VIVANTS (Ã L'EXCL. DES ANIMAUX REPRODUCTEURS DE RACE PURE) 30 % 3 010210 BOVINS REPRODUCTEURS DE RACE PURE 5 % 1 010290 BOVINS VIVANTS (Ã L'EXCL. DES ANIMAUX REPRODUCTEURS DE RACE PURE) 30 % 3 010310 PORCINS REPRODUCTEURS DE RACE PURE 5 % 1 010391 PORCINS, VIVANTS, D'UN POIDS < 50 KG (Ã L'EXCL. DES ANIMAUX REPRODUCTEURS DE RACE PURE) 30 % 3 010392 PORCINS, VIVANTS, D'UN POIDS >= 50 KG (Ã L'EXCL. DES ANIMAUX REPRODUCTEURS DE RACE PURE) 30 % 3 010410 OVINS, VIVANTS 30 % 3 010420 CAPRINS, VIVANTS 30 % 3 010511 COQS ET POULES [DES ESPÃ CES DOMESTIQUES], VIVANTS, D'UN POIDS <= 185 G 5 % 1 010512 DINDES ET DINDONS [DES ESPÃ CES DOMESTIQUES], VIVANTS, D'UN POIDS <= 185 G 5 % 1 010519 CANARDS, OIES ET PINTADES [DES ESPÃ CES DOMESTIQUES], VIVANTS, D'UN POIDS > 185 G MAIS <= 185 G 5 % 1 010592 COQS ET POULES [DES ESPÃ CES DOMESTIQUES], VIVANTS, D'UN POIDS > 185 G MAIS <= 2 KG 30 % 3 010593 COQS ET POULES [DES ESPÃ CES DOMESTIQUES], VIVANTS, D'UN POIDS > 2 KG 30 % 3 010599 CANARDS, OIES, DINDONS, DINDES ET PINTADES [DES ESPÃ CES DOMESTIQUES], VIVANTS, D'UN POIDS > 185 G 30 % 3 010611 PRIMATES, VIVANTS 30 % 1 010612 BALEINES, DAUPHINS ET MARSOUINS [MAMMIFÃ RES DE L'ORDRE DES CÃ TACÃ S] AINSI QUE LAMANTINS ET DUGONGS [MAMMIFÃ RES DE L'ORDRE DES SIRÃ NIENS], VIVANTS 30 % 1 010619 MAMMIFÃ RES, VIVANTS (Ã L'EXCL. DES PRIMATES, DES BALEINES, DAUPHINS ET MARSOUINS [MAMMIFÃ RES DE L'ORDRE DES CÃ TACÃ S], DES LAMANTINS ET DUGONGS [MAMMIFÃ RES DE L'ORDRE DES SIRÃ NIENS] AINSI QUE DES ANIMAUX DES ESPÃ CES CHEVALINE, ASINE, MULASSIÃ RE, BOVINE, PORCINE, OVINE OU CAPRINE) 30 % 1 010620 REPTILES [P.EX. SERPENTS, TORTUES, ALLIGATORS, CAÃ MANS, IGUANES, GAVIALS ET LÃ ZARDS], VIVANTS 30 % 1 010631 OISEAUX DE PROIE, VIVANTS 30 % 3 010632 PSITTACIFORMES [Y.C. LES PERROQUETS, PERRUCHES, ARAS ET CACATOÃ S], VIVANTS 30 % 3 010639 OISEAUX, VIVANTS (Ã L'EXCL. DES OISEAUX DE PROIE ET DES PSITTACIFORMES [Y.C. LES PERROQUETS, PERRUCHES, ARAS ET CACATOÃ S]) 30 % 3 010690 ANIMAUX, VIVANTS (Ã L'EXCL. DES MAMMIFÃ RES, REPTILES, OISEAUX, DES POISSONS, CRUSTACÃ S, MOLLUSQUES ET AUTRES INVERTÃ BRÃ S AQUATIQUES AINSI QUE DES CULTURES DE MICRO-ORGANISMES ET DES PRODUITS SIMIL.) 30 % 3 020110 CARCASSES OU DEMI-CARCASSES, DE BOVINS, FRAÃ CHES OU RÃ FRIGÃ RÃ ES 20 % 5 020120 MORCEAUX NON-DÃ SOSSÃ S, DE BOVINS, FRAIS OU RÃ FRIGÃ RÃ S (Ã L'EXCL. DES CARCASSES ET DES DEMI-CARCASSES) 20 % 5 020130 VIANDES DÃ SOSSÃ ES DE BOVINS, FRAÃ CHES OU RÃ FRIGÃ RÃ ES 20 % 5 020210 CARCASSES OU DEMI-CARCASSES, DE BOVINS, CONGELÃ ES 20 % 5 020220 MORCEAUX NON-DÃ SOSSÃ S, DE BOVINS, CONGELÃ S (Ã L'EXCL. DES CARCASSES ET DES DEMI-CARCASSES) 20 % 5 020230 VIANDES DÃ SOSSÃ ES DE BOVINS, CONGELÃ ES 20 % 5 020311 CARCASSES OU DEMI-CARCASSES, DE PORCINS, FRAÃ CHES OU RÃ FRIGÃ RÃ ES 20 % 5 020312 JAMBONS, Ã PAULES ET LEURS MORCEAUX, NON-DÃ SOSSÃ S, DE PORCINS, FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 020319 VIANDES DES ANIMAUX DE L'ESPÃ CE PORCINE, FRAÃ CHES OU RÃ FRIGÃ RÃ ES (Ã L'EXCL. DES CARCASSES ET DEMI-CARCASSES AINSI QUE DES JAMBONS, Ã PAULES ET LEURS MORCEAUX, NON-DÃ SOSSÃ S) 20 % 5 020321 CARCASSES OU DEMI-CARCASSES, DE PORCINS, CONGELÃ ES 20 % 5 020322 JAMBONS, Ã PAULES ET LEURS MORCEAUX, NON-DÃ SOSSÃ S, DE PORCINS, CONGELÃ S 20 % 5 020329 VIANDES DES ANIMAUX DE L'ESPÃ CE PORCINE, CONGELÃ ES (Ã L'EXCL. DES CARCASSES OU DEMI-CARCASSES ET DES JAMBONS, Ã PAULES ET LEURS MORCEAUX, NON-DÃ SOSSÃ S) 20 % 5 020410 CARCASSES OU DEMI-CARCASSES, D'AGNEAUX, FRAÃ CHES OU RÃ FRIGÃ RÃ ES 20 % 5 020421 CARCASSES OU DEMI-CARCASSES, D'OVINS, FRAÃ CHES OU RÃ FRIGÃ RÃ ES (Ã L'EXCL. DES CARCASSES OU DEMI-CARCASSES D'AGNEAUX) 20 % 5 020422 MORCEAUX NON-DÃ SOSSÃ S, D'OVINS, FRAIS OU RÃ FRIGÃ RÃ S (Ã L'EXCL. DES CARCASSES OU DEMI-CARCASSES) 20 % 5 020423 VIANDES DÃ SOSSÃ ES, D'OVINS, FRAÃ CHES OU RÃ FRIGÃ RÃ ES 20 % 5 020430 CARCASSES OU DEMI-CARCASSES, D'AGNEAUX, CONGELÃ ES 20 % 5 020441 CARCASSES OU DEMI-CARCASSES, D'OVINS (Ã L'EXCL. DES CARCASSES OU DEMI-CARCASSES D'AGNEAUX), CONGELÃ ES 20 % 5 020442 MORCEAUX NON-DÃ SOSSÃ S, D'OVINS, CONGELÃ S (Ã L'EXCL. DES CARCASSES OU DEMI-CARCASSES) 20 % 5 020443 VIANDES DÃ SOSSÃ ES, D'OVINS, CONGELÃ ES 20 % 5 020450 VIANDES DES ANIMAUX DE L'ESPÃ CE CAPRINE, FRAÃ CHES, RÃ FRIGÃ RÃ ES OU CONGELÃ ES 20 % 5 020500 VIANDES DES ANIMAUX DES ESPÃ CES CHEVALINE, ASINE OU MULASSIÃ RE, FRAÃ CHES, RÃ FRIGÃ RÃ ES OU CONGELÃ ES 20 % 5 020610 ABATS COMESTIBLES DE BOVINS, FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 020621 LANGUES DE BOVINS, COMESTIBLES, CONGELÃ ES 20 % 5 020622 FOIES DE BOVINS, COMESTIBLES, CONGELÃ S 20 % 5 020629 ABATS COMESTIBLES DE BOVINS, CONGELÃ S (Ã L'EXCL. DES LANGUES ET DES FOIES) 20 % 5 020630 ABATS COMESTIBLES DE PORCINS, FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 020641 FOIES DE PORCINS, COMESTIBLES, CONGELÃ S 20 % 5 020649 ABATS COMESTIBLES DE PORCINS, CONGELÃ S (Ã L'EXCL. DES FOIES) 20 % 5 020680 ABATS COMESTIBLES DES ANIMAUX DES ESPÃ CES OVINE, CAPRINE, CHEVALINE, ASINE OU MULASSIÃ RE, FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 020690 ABATS COMESTIBLES DES ANIMAUX DES ESPÃ CES OVINE, CAPRINE, CHEVALINE, ASINE OU MULASSIÃ RE, CONGELÃ S 20 % 5 020711 COQS ET POULES [DES ESPÃ CES DOMESTIQUES], NON-DÃ COUPÃ S EN MORCEAUX, FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 020712 COQS ET POULES [DES ESPÃ CES DOMESTIQUES], NON-DÃ COUPÃ S EN MORCEAUX, CONGELÃ S 20 % 5 020713 MORCEAUX ET ABATS COMESTIBLES DE COQS ET DE POULES [DES ESPÃ CES DOMESTIQUES], FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 020714 MORCEAUX ET ABATS COMESTIBLES DE COQS ET DE POULES [DES ESPÃ CES DOMESTIQUES], CONGELÃ S 20 % 5 020724 DINDES ET DINDONS [DES ESPÃ CES DOMESTIQUES], NON-DÃ COUPÃ ES EN MORCEAUX, FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 020725 DINDES ET DINDONS [DES ESPÃ CES DOMESTIQUES], NON-DÃ COUPÃ S EN MORCEAUX, CONGELÃ S 20 % 5 020726 MORCEAUX ET ABATS COMESTIBLES DE DINDES ET DINDONS [DES ESPÃ CES DOMESTIQUES], FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 020727 MORCEAUX ET ABATS COMESTIBLES DE DINDES ET DINDONS [DES ESPÃ CES DOMESTIQUES], CONGELÃ S 20 % 5 020732 CANARDS, OIES OU PINTADES [DES ESPÃ CES DOMESTIQUES], NON-DÃ COUPÃ S EN MORCEAUX, FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 020733 CANARDS, OIES OU PINTADES [DES ESPÃ CES DOMESTIQUES], NON-DÃ COUPÃ S EN MORCEAUX, CONGELÃ S 20 % 5 020734 FOIES GRAS DE CANARDS OU D'OIES [DES ESPÃ CES DOMESTIQUES], COMESTIBLES, FRAIS OU RÃ FRIGÃ RÃ S 20 % 3 020735 MORCEAUX ET ABATS COMESTIBLES DE CANARDS, D'OIES OU DE PINTADES [DES ESPÃ CES DOMESTIQUES], FRAIS OU RÃ FRIGÃ RÃ S (Ã L'EXCL. DES FOIES GRAS) 20 % 5 020736 MORCEAUX ET ABATS COMESTIBLES DE CANARDS, D'OIES OU DE PINTADES [DES ESPÃ CES DOMESTIQUES], CONGELÃ S (Ã L'EXCL. DES FOIES GRAS) 20 % 5 020810 VIANDES ET ABATS COMESTIBLES DE LAPINS OU DE LIÃ VRES, FRAIS, RÃ FRIGÃ RÃ S OU CONGELÃ S 20 % 5 020820 CUISSES DE GRENOUILLES, FRAÃ CHES, RÃ FRIGÃ RÃ ES OU CONGELÃ ES 20 % 3 020830 VIANDES ET ABATS COMESTIBLES DE PRIMATES, FRAIS, RÃ FRIGÃ RÃ S OU CONGELÃ S 20 % 3 020840 VIANDES ET ABATS COMESTIBLES DE BALEINES, DAUPHINS ET MARSOUINS [MAMMIFÃ RES DE L'ORDRE DES CÃ TACÃ S], DE LAMANTINS ET DUGONGS [MAMMIFÃ RES DE L'ORDRE DES SIRÃ NIENS], FRAIS, RÃ FRIGÃ RÃ S OU CONGELÃ S 20 % 3 020850 VIANDES ET ABATS COMESTIBLES DE REPTILES [P.EX. SERPENTS, TORTUES, CROCODILES], FRAIS, RÃ FRIGÃ RÃ S OU CONGELÃ S 20 % 3 020890 VIANDES ET ABATS COMESTIBLES DE PIGEONS, DE PHOQUES, DE GIBIER, DE RENNES ET D'AUTRES ESPÃ CES ANIMALES, FRAIS, RÃ FRIGÃ RÃ S OU CONGELÃ S (Ã L'EXCL. DES VIANDES ET ABATS D'ANIMAUX DES ESPÃ CES BOVINE, PORCINE, OVINE, CAPRINE, CHEVALINE, ASINE OU MULASSIÃ RE, DES VIANDES ET ABATS DE COQ, DE POULE, DE CANARD, D'OIE, DE DINDON, DE DINDE ET DE PINTADE [DES ESPÃ CES DOMESTIQUES], DE LAPIN ET DE LIÃ VRE, VIANDES DE PRIMATE, DE BALEINE, DE DAUPHIN ET MARSOUIN [MAMMIFÃ RES DE L'ORDRE DES CÃ TACÃ S], DE LAMANTIN ET DUGONG [MAMMIFÃ RES DE L'ORDRE DES SIRÃ NIENS], DE REPTILE AINSI QUE DES CUISSES DE GRENOUILLE) 20 % 3 020900 LARD SANS PARTIES MAIGRES, GRAISSE DE PORC ET GRAISSE DE VOLAILLES NON-FONDUES NI AUTREMENT EXTRAITES, FRAIS, RÃ FRIGÃ RÃ S, CONGELÃ S, SALÃ S OU EN SAUMURE, SÃ CHÃ S OU FUMÃ S 20 % 5 021011 JAMBONS, Ã PAULES ET LEURS MORCEAUX, NON-DÃ SOSSÃ S, DE PORCINS, SALÃ S OU EN SAUMURE, SÃ CHÃ S OU FUMÃ S 20 % 5 021012 POITRINES [ENTRELARDÃ S] ET MORCEAUX DE POITRINES, DE PORCINS, SALÃ S OU EN SAUMURE, SÃ CHÃ S OU FUMÃ S 20 % 5 021019 VIANDES DE PORCINS, SALÃ ES OU EN SAUMURE, SÃ CHÃ ES OU FUMÃ ES (Ã L'EXCL. DES JAMBONS, Ã PAULES ET LEURS MORCEAUX, NON-DÃ SOSSÃ S, AINSI QUE DES POITRINES [ENTRELARDÃ S] ET LEURS MORCEAUX) 20 % 5 021020 VIANDES DE BOVINS, SALÃ ES OU EN SAUMURE, SÃ CHÃ ES OU FUMÃ ES 20 % 5 021091 VIANDES ET ABATS COMESTIBLES, SALÃ S OU EN SAUMURE, SÃ CHÃ S OU FUMÃ S; FARINES ET POUDRES, COMESTIBLES, DE VIANDES OU D'ABATS, DE PRIMATES 20 % 3 021092 VIANDES ET ABATS COMESTIBLES, SALÃ S OU EN SAUMURE, SÃ CHÃ S OU FUMÃ S; FARINES ET POUDRES, COMESTIBLES, DE VIANDES OU D'ABATS, DE BALEINES, DE DAUPHINS ET DE MARSOUINS [MAMMIFÃ RES DE L'ORDRE DES CÃ TACÃ S] AINSI QUE VIANDES DE LAMANTINS ET DUGONGS [MAMMIFÃ RES DE L'ORDRE DES SIRÃ NIENS] 20 % 3 021093 VIANDES ET ABATS COMESTIBLES, SALÃ S OU EN SAUMURE, SÃ CHÃ S OU FUMÃ S; FARINES ET POUDRES, COMESTIBLES, DE VIANDES OU D'ABATS, DE REPTILES [P.EX. SERPENTS, TORTUES, ALLIGATORS] 20 % 3 021099 VIANDES ET ABATS COMESTIBLES, SALÃ S OU EN SAUMURE, SÃ CHÃ S OU FUMÃ S, ET FARINES ET POUDRES COMESTIBLES DE VIANDES ET D'ABATS (Ã L'EXCL. DES VIANDES DES ESPÃ CES PORCINE ET BOVINE AINSI QUE DES VIANDES ET ABATS COMESTIBLES DE PRIMATES, DE BALEINES, DE DAUPHINS ET MARSOUINS [MAMMIFÃ RES DE L'ORDRE DES CÃ TACÃ S], DE LAMANTINS ET DUGONGS [MAMMIFÃ RES DE L'ORDRE DES SIRÃ NIENS] ET DE REPTILES) 20 % 5 030110 POISSONS D'ORNEMENT, VIVANTS 30 % 3 030191 TRUITES [SALMO TRUTTA, ONCORHYNCHUS MYKISS, ONCORHYNCHUS CLARKI, ONCORHYNCHUS AGUABONITA, ONCORHYNCHUS GILAE, ONCORHYNCHUS APACHE ET ONCORHYNCHUS CHRYSOGASTER], VIVANTES 30 % 3 030192 ANGUILLES «ANGUILLA SPP. », VIVANTES 30 % 3 030193 CARPES, VIVANTES 30 % 3 030199 POISSONS, VIVANTS (Ã L'EXCL. DES POISSONS D'ORNEMENT, DES TRUITES [SALMO TRUTTA, ONCORHYNCHUS MYKISS, ONCORHYNCHUS CLARKI, ONCORHYNCHUS AGUABONITA, ONCORHYNCHUS GILAE, ONCORHYNCHUS APACHE ET ONCORHYNCHUS CHRYSOGASTER], DES ANGUILLES [ANGUILLA SPP.] ET DES CARPES) 30 % 3 030211 TRUITES [SALMO TRUTTA, ONCORHYNCHUS MYKISS, ONCORHYNCHUS CLARKI, ONCORHYNCHUS AGUABONITA, ONCORHYNCHUS GILAE, ONCORHYNCHUS APACHE ET ONCORHYNCHUS CHRYSOGASTER], FRAÃ CHES OU RÃ FRIGÃ RÃ ES 20 % 3 030212 SAUMONS DU PACIFIQUE [ONCORHYNCHUS NERKA, ONCORHYNCHUS GORBUSCHA, ONCORHYNCHUS KETA, ONCORHYNCHUS TSCHAWYTSCHA, ONCORHYNCHUS KISUTCH, ONCORHYNCHUS MASOU ET ONCORHYNCHUS RHODURUS], SAUMONS DE L'ATLANTIQUE [SALMO SALAR] ET SAUMONS DU DANUBE [HUCHO HUCHO], FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 030219 SALMONIDÃ S, FRAIS OU RÃ FRIGÃ RÃ S (Ã L'EXCL. DES TRUITES ET DES SAUMONS DU PACIFIQUE, DE L'ATLANTIQUE ET DU DANUBE) 20 % 5 030221 FLÃ TANS [REINHARDTIUS HIPPOGLOSSOIDES, HIPPOGLOSSUS HIPPOGLOSSUS, HIPPOGLOSSUS STENOLEPIS], FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 030222 PLIES OU CARRELETS [PLEURONECTES PLATESSA], FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 030223 SOLES [SOLEA SPP.], FRAÃ CHES OU RÃ FRIGÃ RÃ ES 20 % 5 030229 POISSONS PLATS [PLEURONECTIDÃ S, BOTHIDÃ S, CYNOGLOSSIDÃ S, SOLÃ IDÃ S, SCOPHTHALMIDÃ S ET CITHARIDÃ S], FRAIS OU RÃ FRIGÃ RÃ S (Ã L'EXCL. DES FLÃ TANS, DES PLIES OU CARRELETS ET DES SOLES) 20 % 5 030231 THONS BLANCS OU GERMONS [THUNNUS ALALUNGA], FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 030232 THONS Ã NAGEOIRES JAUNES [THUNNUS ALBACARES], FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 030233 LISTAOS OU BONITES Ã VENTRE RAYÃ  [EUTHYNNUS -KATSUWONUS- PELAMIS], FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 030234 THONS OBÃ SES [THUNNUS OBESUS], FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 030235 THONS ROUGES [THUNNUS THYNNUS], FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 030236 THONS ROUGES DU SUD [THUNNUS MACCOYII], FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 030239 THONS DU GENRE «THUNNUS », FRAIS OU RÃ FRIGÃ RÃ S (Ã L'EXCL. DES THONS DES ESPÃ CES «THUNNUS ALALUNGA, THUNNUS ALBACARES, THUNNUS OBESUS, THUNNUS THYNNUS ET THUNNUS MACCOYII ») 20 % 5 030240 HARENGS [CLUPEA HARENGUS, CLUPEA PALLASII], FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 030250 MORUES [GADUS MORHUA, GADUS OGAC, GADUS MACROCEPHALUS], FRAÃ CHES OU RÃ FRIGÃ RÃ ES 20 % 5 030261 SARDINES [SARDINA PILCHARDUS, SARDINOPS SPP.], SARDINELLES «SARDINELLA SPP. », SPRATS OU ESPROTS «SPRATTUS SPRATTUS », FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 030262 EGLEFINS [MELANOGRAMMUS AEGLEFINUS], FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 030263 LIEUS NOIRS [POLLACHIUS VIRENS], FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 030264 MAQUEREAUX [SCOMBER SCOMBRUS, SCOMBER AUSTRALASICUS, SCOMBER JAPONICUS], FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 030265 SQUALES, FRAIS OU RÃ FRIGÃ RÃ S 20 % 5 030266 ANGUILLES [ANGUILLA SPP.], FRAÃ CHES OU RÃ FRIGÃ RÃ ES 20 % 5 030269 POISSONS DE MER ET D'EAU DOUCE, COMESTIBLES, FRAIS OU RÃ FRIGÃ RÃ S (Ã L'EXCL. DES SALMONIDÃ S, DES POISSONS PLATS, DES THONS, DES LISTAOS OU BONITES Ã VENTRE RAYÃ , DES HARENGS, DES MORUES, DES SARDINES, DES SARDINELLES, DES SPRATS OU ESPROTS, DES Ã GLEFINS, DES LIEUS NOIRS, DES MAQUEREAUX, DES SQUALES ET DES ANGUILLES) 20 % 5 030270 FOIES, OEUFS ET LAITANCES, COMESTIBLES, FRAIS OU RÃ FRIGÃ RÃ S 20 % 3 030311 SAUMONS ROUGES [ONCORHYNCHUS NERKA], CONGELÃ S 20 % 5 030319 SAUMONS DU PACIFIQUE [ONCORHYNCHUS GORBUSCHA, ONCORHYNCHUS KETA, ONCORHYNCHUS TSCHAWYTSCHA, ONCORHYNCHUS KISUTCH, ONCORHYNCHUS MASOU ET ONCORHYNCHUS RHODURUS], CONGELÃ S (Ã L'EXCL. DES SAUMONS ROUGES [ONCORHYNCHUS NERKA]) 20 % 5 030321 TRUITES [SALMO TRUTTA, ONCORHYNCHUS MYKISS, ONCORHYNCHUS CLARKI, ONCORHYNCHUS AGUABONITA, ONCORHYNCHUS GILAE, ONCORHYNCHUS APACHE ET ONCORHYNCHUS CHRYSOGASTER], CONGELÃ ES 20 % 5 030322 SAUMONS DE L'ATLANTIQUE [SALMO SALAR] ET SAUMONS DU DANUBE [HUCHO HUCHO], CONGELÃ S 30 % 5 030329 SALMONIDÃ S, CONGELÃ S (Ã L'EXCL. DES SAUMONS DU PACIFIQUE, DE L'ATLANTIQUE ET DU DANUBE AINSI QUE DES TRUITES) 20 % 5 030331 FLÃ TANS [REINHARDTIUS HIPPOGLOSSOIDES, HIPPOGLOSSUS HIPPOGLOSSUS, HIPPOGLOSSUS STENOLEPIS], CONGELÃ S 20 % 5 030332 PLIES OU CARRELETS [PLEURONECTES PLATESSA], CONGELÃ S 20 % 5 030333 SOLES [SOLEA SPP.], CONGELÃ ES 20 % 5 030339 POISSONS PLATS [PLEURONECTIDÃ S, BOTHIDÃ S, CYNOGLOSSIDÃ S, SOLÃ IDÃ S, SCOPHTHALMIDÃ S ET CITHARIDÃ S], CONGELÃ S (Ã L'EXCL. DES FLÃ TANS, DES PLIES OU CARRELETS ET DES SOLES) 20 % 5 030341 THONS BLANCS OU GERMONS [THUNNUS ALALUNGA], CONGELÃ S 20 % 5 030342 THONS Ã NAGEOIRES JAUNES [THUNNUS ALBACARES], CONGELÃ S 20 % 5 030343 LISTAOS OU BONITES Ã VENTRE RAYÃ , CONGELÃ S 20 % 5 030344 THONS OBÃ SES [THUNNUS OBESUS], CONGELÃ S 20 % 5 030345 THONS ROUGES [THUNNUS THYNNUS], CONGELÃ S 20 % 5 030346 THONS ROUGES DU SUD [THUNNUS MACCOYII], CONGELÃ S 20 % 5 030349 THONS DU GENRE «THUNNUS », CONGELÃ S (Ã L'EXCL. DES THONS DES ESPÃ CES «THUNNUS ALALUNGA, THUNNUS ALBACARES, THUNNUS OBESUS, THUNNUS THYNNUS ET THUNNUS MACCOYII ») 20 % 5 030350 HARENGS [CLUPEA HARENGUS, CLUPEA PALLASII], CONGELÃ S 20 % 5 030360 MORUES [GADUS MORHUA, GADUS OGAC, GADUS MACROCEPHALUS], CONGELÃ ES 20 % 5 030371 SARDINES [SARDINA PILCHARDUS, SARDINOPS SPP.], SARDINELLES [SARDINELLA SPP.], SPRATS OU ESPROTS [SPRATTUS SPRATTUS], CONGELÃ S 20 % 3 030372 EGLEFINS [MELANOGRAMMUS AEGLEFINUS], CONGELÃ S 20 % 5 030373 LIEUS NOIRS [POLLACHIUS VIRENS], CONGELÃ S 20 % 5 030374 MAQUEREAUX [SCOMBER SCOMBRUS, SCOMBER AUSTRALASICUS, SCOMBER JAPONICUS], CONGELÃ S 20 % 3 030375 SQUALES, CONGELÃ S 20 % 5 030376 ANGUILLES [ANGUILLA SPP.], CONGELÃ ES 20 % 5 030377 BARS [LOUPS] «DICENTRARCHUS LABRAX, DICENTRARCHUS PUNCTATUS », CONGELÃ S 20 % 5 030378 MERLUS [MERLUCCIUS SPP., UROPHYCIS SPP.], CONGELÃ S 20 % 3 030379 POISSONS D'EAU DOUCE ET DE MER, COMESTIBLES, CONGELÃ S (Ã L'EXCL. DES SALMONIDÃ S, DES POISSONS PLATS, DES THONS, DES LISTAOS OU BONITES Ã VENTRE RAYÃ , DES HARENGS, DES MORUES, DES SARDINES, DES SARDINELLES, DES SPRATS OU ESPROTS, DES Ã GLEFINS, DES LIEUS NOIRS, DES MAQUEREAUX, DES SQUALES, DES ANGUILLES, DES BARS [LOUPS] ET DES MERLUS) 20 % 5 030380 FOIES, OEUFS ET LAITANCES, COMESTIBLES, CONGELÃ S 30 % 3 030410 FILETS DE POISSONS ET AUTRE CHAIR DE POISSONS  MÃ ME HACHÃ E  FRAIS OU RÃ FRIGÃ RÃ S 30 % 5 030420 FILETS DE POISSONS, CONGELÃ S 30 % 5 030490 CHAIR DE POISSONS (SAUF FILETS), MÃ ME HACHÃ E, CONGELÃ E 30 % 5 030510 FARINES, POUDRES ET AGGLOMÃ RÃ S SOUS FORME DE PELLETS DE POISSON, PROPRES Ã L'ALIMENTATION HUMAINE 20 % 5 030520 FOIES, OEUFS ET LAITANCES DE POISSONS, SÃ CHÃ S, FUMÃ S, SALÃ S OU EN SAUMURE 20 % 5 030530 FILETS DE POISSONS, SÃ CHÃ S, SALÃ S OU EN SAUMURE, MAIS NON-FUMÃ S 20 % 5 030541 FILETS DE SAUMONS DU PACIFIQUE [ONCORHYNCHUS SPP.], DE SAUMONS DE L'ATLANTIQUE [SALMO SALAR] ET DE SAUMONS DU DANUBE [HUCHO HUCHO], FRAIS OU RÃ FRIGÃ RÃ S 20 % 3 030542 HARENGS [CLUPEA HARENGUS, CLUPEA PALLASII], FUMÃ S, Y.C. LES FILETS 20 % 5 030549 POISSONS FUMÃ S, Y.C. LES FILETS (Ã L'EXCL. DES HARENGS ET DES SAUMONS DU PACIFIQUE, DE L'ATLANTIQUE ET DU DANUBE) 20 % 5 030551 MORUES [GADUS MORHUA, GADUS OGAC, GADUS MACROCEPHALUS], SÃ CHÃ ES, MÃ ME SALÃ ES, MAIS NON-FUMÃ ES (Ã L'EXCL. DES FILETS) 20 % 3 030559 POISSONS SÃ CHÃ S, MÃ ME SALÃ S, MAIS NON-FUMÃ S (Ã L'EXCL. DES MORUES ET DE TOUS LES FILETS DE POISSONS) 20 % 3 030561 HARENGS [CLUPEA HARENGUS, CLUPEA PALLASII], UNIQUEMENT SALÃ S OU EN SAUMURE (Ã L'EXCL. DES FILETS) 20 % 5 030562 MORUES [GADUS MORHUA, GADUS OGAC, GADUS MACROCEPHALUS], UNIQUEMENT SALÃ ES OU EN SAUMURE (Ã L'EXCL. DES FILETS) 20 % 5 030563 ANCHOIS [ENGRAULIS SPP.], UNIQUEMENT SALÃ S OU EN SAUMURE (Ã L'EXCL. DES FILETS) 20 % 5 030569 POISSONS, UNIQUEMENT SALÃ S OU EN SAUMURE (Ã L'EXCL. DES HARENGS, DES MORUES, DES ANCHOIS AINSI QUE DE TOUS LES FILETS DE POISSONS) 20 % 5 030611 LANGOUSTES [PALINURUS SPP., PANULIRUS SPP., JASUS SPP]', MÃ ME DÃ CORTIQUÃ ES, CONGELÃ ES, Y.C. LES LANGOUSTES NON-DÃ CORTIQUÃ ES PRÃ ALABLEMENT CUITES Ã L'EAU OU Ã LA VAPEUR 30 % 5 030612 HOMARDS [HOMARUS SPP.], MÃ ME DÃ CORTIQUÃ S, CONGELÃ S, Y.C. LES HOMARDS NON-DÃ CORTIQUÃ S PRÃ ALABLEMENT CUITS Ã L'EAU OU Ã LA VAPEUR 30 % 5 030613 CREVETTES, MÃ ME DÃ CORTIQUÃ ES, CONGELÃ ES, Y.C. LES CREVETTES NON-DÃ CORTIQUÃ ES PRÃ ALABLEMENT CUITES Ã L'EAU OU Ã LA VAPEUR 30 % 5 030614 CRABES, MÃ ME DÃ CORTIQUÃ S, CONGELÃ S, Y.C. LES CRABES NON-DÃ CORTIQUÃ S PRÃ ALABLEMENT CUITS Ã L'EAU OU Ã LA VAPEUR 30 % 3 030619 CRUSTACÃ S, COMESTIBLES, MÃ ME DÃ CORTIQUÃ S, CONGELÃ S, Y.C. LES CRUSTACÃ S NON-DÃ CORTIQUÃ S PRÃ ALABLEMENT CUITS Ã L'EAU OU Ã LA VAPEUR (Ã L'EXCL. DES LANGOUSTES, DES HOMARDS, DES CREVETTES OU DES CRABES); FARINES, POUDRES ET AGGLOMÃ RÃ S SOUS FORME DE PELLETS DE CRUSTACÃ S, PROPRES Ã L'ALIMENTATION HUMAINE, CONGELÃ S 30 % 5 030621 LANGOUSTES [PALINURUS SPP., PANULIRUS SPP., JASUS SPP.], MÃ ME DÃ CORTIQUÃ ES, VIVANTES, FRAÃ CHES, RÃ FRIGÃ RÃ ES, SÃ CHÃ ES, SALÃ ES OU EN SAUMURE, Y.C. LES LANGOUSTES NON DÃ CORTIQUÃ ES PRÃ ALABLEMENT CUITES Ã L'EAU OU Ã LA VAPEUR 30 % 3 030622 HOMARDS [HOMARUS SPP.], MÃ ME DÃ CORTIQUÃ S, VIVANTS, FRAIS, RÃ FRIGÃ RÃ S, SÃ CHÃ S, SALÃ S OU EN SAUMURE, Y.C. LES HOMARDS NON-DÃ CORTIQUÃ S PRÃ ALABLEMENT CUITS Ã L'EAU OU Ã LA VAPEUR 30 % 3 030623 CREVETTES, MÃ ME DÃ CORTIQUÃ ES, VIVANTES, FRAÃ CHES, RÃ FRIGÃ RÃ ES, SÃ CHÃ ES, SALÃ ES OU EN SAUMURE, Y.C. LES CREVETTES NON-DÃ CORTIQUÃ ES PRÃ ALABLEMENT CUITES Ã L'EAU OU Ã LA VAPEUR 30 % 5 030624 CRABES, MÃ ME DÃ CORTIQUÃ S, VIVANTS, FRAIS, RÃ FRIGÃ RÃ S, SÃ CHÃ S, SALÃ S OU EN SAUMURE, Y.C. LES CRABES NON-DÃ CORTIQUÃ S PRÃ ALABLEMENT CUITS Ã L'EAU OU Ã LA VAPEUR 30 % 3 030629 CRUSTACÃ S, COMESTIBLES, MÃ ME DÃ CORTIQUÃ S, VIVANTS, FRAIS, RÃ FRIGÃ RÃ S, SÃ CHÃ S, SALÃ S OU EN SAUMURE, Y.C. LES CRUSTACÃ S NON-DÃ CORTIQUÃ S PRÃ ALABLEMENT CUITS Ã L'EAU OU Ã LA VAPEUR (Ã L'EXCL. DES LANGOUSTES, DES HOMARDS, DES CREVETTES ET DES CRABES); FARINES, POUDRES ET AGGLOMÃ RÃ S SOUS FORME DE PELLETS DE CRUSTACÃ S, PROPRES Ã L'ALIMENTATION HUMAINE (Ã L'EXCL. DES PRODUITS CONGELÃ S) 30 % 3 030710 HUÃ TRES, VIVANTES, FRAÃ CHES, RÃ FRIGÃ RÃ ES, CONGELÃ ES, SÃ CHÃ ES, SALÃ ES OU EN SAUMURE 30 % 3 030721 COQUILLES SAINT-JACQUES OU PEIGNES, PÃ TONCLES OU VANNEAUX, ET AUTRES COQUILLAGES DES GENRES «PECTEN », «CHLAMYS » OU «PLACOPECTEN », MÃ ME SÃ PARÃ S DE LEUR COQUILLE, VIVANTS, FRAIS OU RÃ FRIGÃ RÃ S 30 % 3 030729 COQUILLES SAINT-JACQUES OU PEIGNES, PÃ TONCLES OU VANNEAUX, ET AUTRES COQUILLAGES DES GENRES «PECTEN », «CHLAMYS » OU «PLACOPECTEN », MÃ ME SÃ PARÃ S DE LEUR COQUILLE, CONGELÃ S, SÃ CHÃ S, SALÃ S OU EN SAUMURE 30 % 3 030731 MOULES [MYTILUS SPP., PERNA SPP.], MÃ ME SÃ PARÃ ES DE LEUR COQUILLE, VIVANTES, FRAÃ CHES OU RÃ FRIGÃ RÃ ES 30 % 3 030739 MOULES [MYTILUS SPP., PERNA SPP.], MÃ ME SÃ PARÃ ES DE LEUR COQUILLE, CONGELÃ ES, SÃ CHÃ ES, SALÃ ES OU EN SAUMURE 30 % 3 030741 SEICHES [SEPIA OFFICINALIS, ROSSIA MACROSOMA], SÃ PIOLES [SEPIOLA SPP.], CALMARS ET ENCORNETS [OMMASTREPHES SPP., LOLIGO SPP., NOTOTODARUS SPP., SEPIOTEUTHIS SPP.], MÃ ME SÃ PARÃ S DE LEUR COQUILLE, VIVANTS, FRAIS OU RÃ FRIGÃ RÃ S 30 % 3 030749 SEICHES [SEPIA OFFICINALIS, ROSSIA MACROSOMA], SÃ PIOLES [SEPIOLA SPP.], CALMARS ET ENCORNETS [OMMASTREPHES SPP., LOLIGO SPP., NOTOTODARUS SPP., SEPIOTEUTHIS SPP.], MÃ ME SÃ PARÃ S DE LEUR COQUILLE, CONGELÃ S, SÃ CHÃ S, SALÃ S OU EN SAUMURE 30 % 3 030751 POULPES OU PIEUVRES [OCTOPUS SPP.], MÃ ME SÃ PARÃ S DE LEUR COQUILLE, VIVANTS, FRAIS OU RÃ FRIGÃ RÃ S 30 % 3 030759 POULPES OU PIEUVRES [OCTOPUS SPP.], MÃ ME SÃ PARÃ S DE LEUR COQUILLE, CONGELÃ S, SÃ CHÃ S, SALÃ S OU EN SAUMURE 30 % 3 030760 ESCARGOTS, MÃ ME SÃ PARÃ S DE LEUR COQUILLE, VIVANTS, FRAIS, RÃ FRIGÃ RÃ S, CONGELÃ S, SÃ CHÃ S, SALÃ S OU EN SAUMURE (Ã L'EXCL. DE MER) 30 % 3 030791 MOLLUSQUES, PROPRES Ã L'ALIMENTATION HUMAINE, MÃ ME SÃ PARÃ S DE LEUR COQUILLE, VIVANTS, FRAIS OU RÃ FRIGÃ RÃ S, Y.C. LES OURSINS, CONCOMBRES DE MER ET AUTRES INVERTÃ BRÃ S AQUATIQUES, AUTRES QUE LES CRUSTACÃ S; FARINES, POUDRES ET AGGLOMÃ RÃ S SOUS FORME DE PELLETS D'INVERTÃ BRÃ S AQUATIQUES, AUTRES QUE LES CRUSTACÃ S, PROPRES Ã L'ALIMENTATION HUMAINE, FRAIS OU RÃ FRIGÃ RÃ S (Ã L'EXCL. DES HUÃ TRES, DES COQUILLES ST JACQUES OU PEIGNES, DES PÃ TONCLES OU VANNEAUX, DES MOULES, DES SEICHES ET SÃ PIOLES, DES CALMARS, DES POULPES OU PIEUVRES ET DES ESCARGOTS AUTRES QUE LES ESCARGOTS DE MER) 30 % 3 030799 MOLLUSQUES, PROPRES Ã L'ALIMENTATION HUMAINE, MÃ ME SÃ PARÃ S DE LEUR COQUILLE, CONGELÃ S, SÃ CHÃ S, SALÃ S OU EN SAUMURE, Y.C. LES OURSINS, CONCOMBRES DE MER ET AUTRES INVERTÃ BRÃ S AQUATIQUES, AUTRES QUE LES CRUSTACÃ S; FARINES, POUDRES ET AGGLOMÃ RÃ S SOUS FORME DE PELLETS D'INVERTÃ BRÃ S AQUATIQUES, AUTRES QUE LES CRUSTACÃ S, PROPRES Ã L'ALIMENTATION HUMAINE (Ã L'EXCL. DES PRODUITS RÃ FRIGÃ RÃ S AINSI QUE DES HUÃ TRES, DES COQUILLES ST JACQUES OU PEIGNES, DES PÃ TONCLES OU VANNEAUXET AUTRES COQUILLAGES DES GENRES «PECTEN », «CHLAMYS » OU «PLACOPECTEN », DES MOULES [MYTILUS SPP., PERNA SPP.], DES SEICHES [SEPIA OFFICINALIS, ROSSIA MACROSOMA], DES SÃ PIOLES [SEPIOLA SPP.], DES CALMARS ET ENCORNETS [OMMASTREPHES SPP., LOLIGO SPP., NOTOTODARUS SPP., SEPIOTEUTHIS SPP.], DES POULPES OU PIEUVRES [OCTOPUS SPP.] ET DES ESCARGOTS AUTRES QUE LES ESCARGOTS DE MER) 30 % 3 040110 LAIT ET CRÃ ME DE LAIT, NON-CONCENTRÃ S NI ADDITIONNÃ S DE SUCRE OU D'AUTRES Ã DULCORANTS, D'UNE TENEUR EN POIDS DE MATIÃ RES GRASSES <= 1 % 5 % 5 040120 LAIT ET CRÃ ME DE LAIT, NON-CONCENTRÃ S NI ADDITIONNÃ S DE SUCRE OU D'AUTRES Ã DULCORANTS, D'UNE TENEUR EN POIDS DE MATIÃ RES GRASSES > 1 % MAIS <= 6 % 5 % 5 040130 LAIT ET CRÃ ME DE LAIT, NON-CONCENTRÃ S NI ADDITIONNÃ S DE SUCRE OU D'AUTRES Ã DULCORANTS, D'UNE TENEUR EN POIDS DE MATIÃ RES GRASSES > 6 % 5 % 5 040210 LAIT ET CRÃ ME DE LAIT, EN POUDRE, EN GRANULÃ S OU SOUS D'AUTRES FORMES SOLIDES, D'UNE TENEUR EN POIDS DE MATIÃ RES GRASSES <= 1,5 % 5 % 5 040221 LAIT ET CRÃ ME DE LAIT, EN POUDRE, EN GRANULÃ S OU SOUS D'AUTRES FORMES SOLIDES, D'UNE TENEUR EN POIDS DE MATIÃ RES GRASSES > 1,5 %, SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS 5 % 5 040229 LAIT ET CRÃ ME DE LAIT, EN POUDRE, EN GRANULÃ S OU SOUS D'AUTRES FORMES SOLIDES, D'UNE TENEUR EN POIDS DE MATIÃ RES GRASSES > 1,5 %, AVEC ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS 5 % 5 040291 LAIT ET CRÃ ME DE LAIT, CONCENTRÃ S, SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS (Ã L'EXCL. DES LAITS ET CRÃ MES DE LAIT EN POUDRE, EN GRANULÃ S OU SOUS D'AUTRES FORMES SOLIDES) 5 % 5 040299 LAIT ET CRÃ ME DE LAIT, CONCENTRÃ S, ADDITIONNÃ S DE SUCRE OU D'AUTRES Ã DULCORANTS (Ã L'EXCL. DES LAITS ET CRÃ MES DE LAIT EN POUDRE, EN GRANULÃ S OU SOUS D'AUTRES FORMES SOLIDES) 5 % 5 040310 YOGHOURTS, MÃ ME ADDITIONNÃ S DE SUCRE OU D'AUTRES Ã DULCORANTS OU AROMATISÃ S OU ADDITIONNÃ S DE FRUITS OU DE CACAO 30 % 5 040390 BABEURRE, LAIT ET CRÃ ME CAILLÃ S, KÃ PHIR ET AUTRES LAITS ET CRÃ MES FERMENTÃ S OU ACIDIFIÃ S, MÃ ME CONCENTRÃ S OU ADDITIONNÃ S DE SUCRE OU D'AUTRES Ã DULCORANTS OU AROMATISÃ S OU ADDITIONNÃ S DE FRUITS OU DE CACAO (Ã L'EXCL. DES YOGHOURTS) 30 % 5 040410 LACTOSÃ RUM, MODIFIÃ  OU NON, MÃ ME CONCENTRÃ  OU ADDITIONNÃ  DE SUCRE OU D'AUTRES Ã DULCORANTS 30 % 5 040490 PRODUITS CONSISTANT EN COMPOSANTS NATURELS DU LAIT, MÃ ME ADDITIONNÃ S DE SUCRE OU D'AUTRES Ã DULCORANTS, N.D.A. 30 % 5 040510 BEURRE (SAUF BEURRE DÃ SHYDRATÃ  ET GHEE) 30 % 5 040520 PÃ TES Ã TARTINER LAITIÃ RES D'UNE TENEUR EN MATIÃ RES GRASSES LAITIÃ RES >= 39 % MAIS < 80 % EN POIDS 30 % 5 040590 MATIÃ RES GRASSES PROVENANT DU LAIT AINSI QUE BEURRE DÃ SHYDRATÃ  ET GHEE (Ã L'EXCL. DU BEURRE NATUREL, DU BEURRE RECOMBINÃ  ET DU BEURRE DE LACTOSÃ RUM) 30 % 5 040610 FROMAGES FRAIS [NON-AFFINÃ S], Y.C. LE FROMAGE DE LACTOSÃ RUM, ET CAILLEBOTTE 30 % 5 040620 FROMAGES RÃ PÃ S OU EN POUDRE, DE TOUS TYPES 30 % 5 040630 FROMAGES FONDUS (Ã L'EXCL. DES FROMAGES RÃ PÃ S OU EN POUDRE) 30 % 5 040640 FROMAGES Ã PÃ TE PERSILLÃ E 30 % 5 040690 FROMAGES (Ã L'EXCL. DES FROMAGES FRAIS [NON-AFFINÃ S], Y.C. LE FROMAGE DE LACTOSÃ RUM, NON-FERMENTÃ S, DE LA CAILLEBOTTE, DES FROMAGES FONDUS, DES FROMAGES Ã PÃ TE PERSILLÃ E AINSI QUE DES FROMAGES RÃ PÃ S OU EN POUDRE) 30 % 5 040700 OEUFS D'OISEAUX, EN COQUILLES, FRAIS, CONSERVÃ S OU CUITS 30 % 3 040811 JAUNES D'OEUFS, SÃ CHÃ S, MÃ ME ADDITIONNÃ S DE SUCRE OU D'AUTRES Ã DULCORANTS 30 % 3 040819 JAUNES D'OEUFS, FRAIS, CUITS Ã L'EAU OU Ã LA VAPEUR, MOULÃ S, CONGELÃ S OU AUTREMENT CONSERVÃ S, MÃ ME ADDITIONNÃ S DE SUCRE OU D'AUTRES Ã DULCORANTS (Ã L'EXCL. DES JAUNES D'OEUFS SÃ CHÃ S) 30 % 3 040891 OEUFS D'OISEAUX, DÃ POURVUS DE LEURS COQUILLES, SÃ CHÃ S, MÃ ME ADDITIONNÃ S DE SUCRE OU D'AUTRES Ã DULCORANTS (Ã L'EXCL. DES JAUNES D'OEUFS) 30 % 3 040899 OEUFS D'OISEAUX, DÃ POURVUS DE LEURS COQUILLES, FRAIS, CUITS Ã L'EAU OU Ã LA VAPEUR, MOULÃ S, CONGELÃ S OU AUTREMENT CONSERVÃ S, MÃ ME ADDITIONNÃ S DE SUCRE OU D'AUTRES Ã DULCORANTS (Ã L'EXCL. DES OEUFS SÃ CHÃ S) 30 % 3 040900 MIEL NATUREL 30 % 5 041000 OEUFS DE TORTUES, NIDS DE SALANGANES ET AUTRES PRODUITS COMESTIBLES D'ORIGINE ANIMALE, N.D.A. 30 % 3 050100 CHEVEUX BRUTS, MÃ ME LAVÃ S OU DÃ GRAISSÃ S; DÃ CHETS DE CHEVEUX 10 % 1 050210 SOIES DE PORC OU DE SANGLIER ET DÃ CHETS DE CES SOIES 10 % 1 050290 POILS DE BLAIREAU ET AUTRES POILS POUR LA BROSSERIE ET DÃ CHETS DE CES POILS 10 % 1 050300 CRINS ET DÃ CHETS DE CRINS, MÃ ME EN NAPPES, AVEC OU SANS SUPPORT 10 % 1 050400 BOYAUX, VESSIES ET ESTOMACS D'ANIMAUX (AUTRES QUE CEUX DE POISSONS), ENTIERS OU EN MORCEAUX, Ã L'Ã TAT FRAIS, RÃ FRIGÃ RÃ , CONGELÃ , SALÃ  OU EN SAUMURE, SÃ CHÃ  OU FUMÃ  30 % 3 050510 PLUMES DES ESPÃ CES UTILISÃ ES POUR LE REMBOURRAGE, ET DUVET, BRUTS OU SIMPL. NETTOYÃ S, DÃ SINFECTÃ S OU TRAITÃ S EN VUE DE LEUR CONSERVATION 10 % 1 050590 PEAUX ET AUTRES PARTIES D'OISEAUX REVÃ TUES DE LEURS PLUMES OU DE LEUR DUVET, PLUMES ET PARTIES DE PLUMES  MÃ ME ROGNÃ ES , BRUTES OU SIMPLEMENT NETTOYÃ ES, DÃ SINFECTÃ ES OU TRAITÃ ES EN VUE DE LEUR CONSERVATION, POUDRES ET DÃ CHETS DE PLUMES OU DE PARTIES DE PLUMES (Ã L'EXCL. DES PLUMES DES ESPÃ CES UTILISÃ ES POUR LE REMBOURRAGE AINSI QUE DU DUVET) 30 % 3 050610 OSSÃ INE ET OS ACIDULÃ S 30 % 3 050690 OS ET CORNILLONS, BRUTS, DÃ GRAISSÃ S, DÃ GÃ LATINÃ S OU SIMPLEMENT PRÃ PARÃ S, ET POUDRES ET DÃ CHETS DE CES MATIÃ RES (Ã L'EXCL. DE L'OSSÃ INE ET DES OS ACIDULÃ S OU DÃ COUPÃ S EN FORME) 30 % 3 050710 IVOIRE, BRUT OU SIMPLEMENT PRÃ PARÃ , ET POUDRES ET DÃ CHETS D'IVOIRE (Ã L'EXCL. DE L'IVOIRE DÃ COUPÃ  EN FORME) 30 % 3 050790 ECAILLE DE TORTUE, FANONS  Y.C. LES BARBES  DE BALEINE OU D'AUTRES MAMMIFÃ RES MARINS, CORNES, BOIS, SABOTS, ONGLES, GRIFFES ET BECS, BRUTS OU SIMPLEMENT PRÃ PARÃ S, ET POUDRES ET DÃ CHETS DE CES MATIÃ RES (Ã L'EXCL. DES PRODUITS DÃ COUPÃ S EN FORME AINSI QUE DE L'IVOIRE) 30 % 3 050800 CORAIL ET MATIÃ RES SIMIL., BRUTS OU SIMPLEMENT PRÃ PARÃ S, MAIS NON AUTREMENT TRAVAILLÃ S; COQUILLES ET CARAPACES DE MOLLUSQUES, DE CRUSTACÃ S OU D'Ã CHINODERMES ET OS DE SEICHES, BRUTS OU SIMPLEMENT PRÃ PARÃ S, MAIS NON DÃ COUPÃ S EN FORME, LEURS POUDRES ET LEURS DÃ CHETS 30 % 3 050900 Ã PONGES NATURELLES D'ORIGINE ANIMALE 30 % 3 051000 AMBRE GRIS, CASTORÃ UM, CIVETTE ET MUSC; CANTHARIDES; BILE, MÃ ME SÃ CHÃ E; GLANDES ET AUTRES SUBSTANCES D'ORIGINE ANIMALE UTILISÃ ES POUR LA PRÃ PARATION DE PRODUITS PHARMACEUTIQUES, FRAÃ CHES, RÃ FRIGÃ RÃ ES, CONGELÃ ES OU AUTREMENT CONSERVÃ ES DE FAÃ ON PROVISOIRE 30 % 3 051110 SPERME DE TAUREAUX 30 % 1 051191 PRODUITS DE POISSONS OU DE CRUSTACÃ S, MOLLUSQUES OU AUTRES INVERTÃ BRÃ S AQUATIQUES; POISSONS, CRUSTACÃ S, MOLLUSQUES OU AUTRES INVERTÃ BRÃ S AQUATIQUES, MORTS, IMPROPRES Ã L'ALIMENTATION HUMAINE 30 % 5 051199 PRODUITS D'ORIGINE ANIMALE, N.D.A.; ANIMAUX MORTS, IMPROPRES Ã L'ALIMENTATION HUMAINE (Ã L'EXCL. DES POISSONS, DES CRUSTACÃ S, DES MOLLUSQUES OU AUTRES INVERTÃ BRÃ S AQUATIQUES) 30 % 3 060110 BULBES, OIGNONS, TUBERCULES, RACINES TUBÃ REUSES, GRIFFES ET RHIZOMES, EN REPOS VÃ GÃ TATIF (Ã L'EXCL. DES PRODUITS SERVANT Ã L'ALIMENTATION HUMAINE AINSI QUE DES PLANTS, PLANTES ET RACINES DE CHICORÃ E) 5 % 1 060120 BULBES, OIGNONS, TUBERCULES, RACINES TUBÃ REUSES, GRIFFES ET RHIZOMES, EN VÃ GÃ TATION OU EN FLEUR (Ã L'EXCL. DES PRODUITS SERVANT Ã L'ALIMENTATION HUMAINE); PLANTS, PLANTES ET RACINES DE CHICORÃ E (Ã L'EXCL. DES RACINES DE CHICORÃ E DE LA VARIÃ TÃ  «CICHORIUM INTYBUS SATIVUM ») 5 % 1 060210 BOUTURES NON-RACINÃ ES ET GREFFONS 5 % 1 060220 ARBRES, ARBUSTES, ARBRISSEAUX ET BUISSONS, Ã FRUITS COMESTIBLES, GREFFÃ S OU NON 5 % 1 060230 RHODODENDRONS ET AZALÃ ES, GREFFÃ S OU NON 5 % 1 060240 ROSIERS, GREFFÃ S OU NON 5 % 1 060290 PLANTES VIVANTES, Y.C. LEURS RACINES, ET BLANC DE CHAMPIGNONS (Ã L'EXCL. DES BULBES, OIGNONS, TUBERCULES, RACINES TUBÃ REUSES, GRIFFES ET RHIZOMES  Y.C. LES PLANTS, PLANTES ET RACINES DE CHICORÃ E , DES BOUTURES NON-RACINÃ ES, DES GREFFONS, DES ARBRES, ARBUSTES, ARBRISSEAUX ET BUISSONS Ã FRUITS COMESTIBLES, DES RHODODENDRONS, AZALÃ ES AINSI QUE LES ROSIERS) 5 % 1 060310 FLEURS ET BOUTONS DE FLEURS, FRAIS, COUPÃ S, POUR BOUQUETS OU POUR ORNEMENTS 30 % 5 060390 FLEURS ET BOUTONS DE FLEURS, COUPÃ S, POUR BOUQUETS OU POUR ORNEMENTS, SÃ CHÃ S, BLANCHIS, TEINTS, IMPRÃ GNÃ S OU AUTREMENT PRÃ PARÃ S 30 % 3 060410 MOUSSES ET LICHENS, POUR BOUQUETS OU POUR ORNEMENTS, FRAIS, SÃ CHÃ S, BLANCHIS, TEINTS, IMPRÃ GNÃ S OU AUTREMENT PRÃ PARÃ S 30 % 2 060491 FEUILLAGES, FEUILLES, RAMEAUX ET AUTRES PARTIES DE PLANTES, SANS FLEURS NI BOUTONS DE FLEURS, ET HERBES, POUR BOUQUETS OU POUR ORNEMENTS, FRAIS 30 % 3 060499 FEUILLAGES, FEUILLES, RAMEAUX ET AUTRES PARTIES DE PLANTES, SANS FLEURS NI BOUTONS DE FLEURS, ET HERBES, POUR BOUQUETS OU POUR ORNEMENTS, SÃ CHÃ S, BLANCHIS, TEINTS, IMPRÃ GNÃ S OU AUTREMENT TRAVAILLÃ S 30 % 3 070110 POMMES DE TERRE DE SEMENCE 5 % 1 070190 POMMES DE TERRE, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  (Ã L'EXCL. DES POMMES DE TERRE DE SEMENCE) 30 % 5 070200 TOMATES, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  30 % 5 070310 OIGNONS ET Ã CHALOTES, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  30 % 5 070320 AULX, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  30 % 5 070390 POIREAUX ET AUTRES LÃ GUMES ALLIACÃ S, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  (Ã L'EXCL. DES OIGNONS, DES Ã CHALOTES ET DES AULX) 30 % 5 070410 CHOUX-FLEURS ET CHOUX-FLEURS BROCOLIS, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  30 % 5 070420 CHOUX DE BRUXELLES, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  30 % 5 070490 CHOUX, CHOUX FRISÃ S, CHOUX-RAVES ET PRODUITS COMESTIBLES SIMIL. DU GENRE «BRASSICA », Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  (Ã L'EXCL. DES CHOUX-FLEURS, DES CHOUX-FLEURS BROCOLIS ET DES CHOUX DE BRUXELLES) 30 % 5 070511 LAITUES POMMÃ ES, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  30 % 5 070519 LAITUES «LACTUCA SATIVA », Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  (Ã L'EXCL. DES LAITUES POMMÃ ES) 30 % 5 070521 WITLOOFS «CICHORIUM INTYBUS VAR. FOLIOSUM », Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  30 % 5 070529 CHICORÃ ES «CICHORIUM SPP. », Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  (Ã L'EXCL. DES WITLOOFS «CICHORIUM INTYBUS VAR. FOLIOSUM ») 30 % 5 070610 CAROTTES ET NAVETS, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  30 % 5 070690 BETTERAVES Ã SALADE, SALSIFIS, CÃ LERIS-RAVES, RADIS ET RACINES COMESTIBLES SIMIL., Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  (Ã L'EXCL. DES CAROTTES ET DES NAVETS) 30 % 5 070700 CONCOMBRES ET CORNICHONS, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  30 % 5 070810 POIS «PISUM SATIVUM », Ã COSSÃ S OU NON, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  30 % 5 070820 HARICOTS «VIGNA SPP., PHASEOLUS SPP. », Ã COSSÃ S OU NON, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  30 % 5 070890 LÃ GUMES Ã COSSE, Ã COSSÃ S OU NON, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  (Ã L'EXCL. DES POIS «PISUM SATIVUM » ET DES HARICOTS «VIGNA SPP., PHASEOLUS SPP. ») 30 % 5 070910 ARTICHAUTS, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  30 % 5 070920 ASPERGES, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  30 % 5 070930 AUBERGINES, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  30 % 5 070940 CÃ LERIS, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  (Ã L'EXCL. DES CÃ LERIS-RAVES) 30 % 5 070951 CHAMPIGNONS DU GENRE «AGARICUS », Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  30 % 5 070952 TRUFFES, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  30 % 5 070959 CHAMPIGNONS COMESTIBLES, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  (Ã L'EXCL. DES CHAMPIGNONS DU GENRE «AGARICUS » ET DES TRUFFES) 30 % 5 070960 PIMENTS DU GENRE «CAPSICUM » OU DU GENRE «PIMENTA », Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  30 % 5 070970 EPINARDS, TÃ TRAGONES [Ã PINARDS DE NOUVELLE-ZÃ LANDE] ET ARROCHES [Ã PINARDS GÃ ANTS], Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  30 % 5 070990 LÃ GUMES, Ã L'Ã TAT FRAIS OU RÃ FRIGÃ RÃ  (SAUF POMMES DE TERRE, TOMATES, LÃ GUMES ALLIACÃ S, CHOUX DU GENRE BRASSICA, LAITUES [LACTUCA SATIVA] ET CHICORÃ ES [CICHORIUM SPP.], CAROTTES, NAVETS, BETTERAVES Ã SALADE, SALSIFIS, CÃ LERIS, RADIS ET RACINES COMESTIBLES SIMIL., CONCOMBRES ET CORNICHONS, LÃ GUMES Ã COSSE, ARTICHAUTS, ASPERGES, AUBERGINES, CHAMPIGNONS ET TRUFFES, PIMENTS DU GENRE CAPSICUM OU DU GENRE PIMENTA, Ã PINARDS, TÃ TRAGONES [Ã PINARDS DE NOUVELLE-ZÃ LANDE] ET ARROCHES [Ã PINARDS GÃ ANTS]) 30 % 5 071010 POMMES DE TERRE, NON CUITES OU CUITES Ã L'EAU OU Ã LA VAPEUR, CONGELÃ ES 30 % 5 071021 POIS «PISUM SATIVUM », Ã COSSÃ S OU NON, NON CUITS OU CUITS Ã L'EAU OU Ã LA VAPEUR, CONGELÃ S 30 % 5 071022 HARICOTS «VIGNA SPP., PHASEOLUS SPP. », Ã COSSÃ S OU NON, NON CUITS OU CUITS Ã L'EAU OU Ã LA VAPEUR, CONGELÃ S 30 % 5 071029 LÃ GUMES Ã COSSE, Ã COSSÃ S OU NON, NON CUITS OU CUITS Ã L'EAU OU Ã LA VAPEUR, CONGELÃ S (Ã L'EXCL. DES POIS «PISUM SATIVUM » ET DES HARICOTS «VIGNA SPP., PHASEOLUS SPP. ») 30 % 5 071030 EPINARDS, TÃ TRAGONES [Ã PINARDS DE NOUVELLE-ZÃ LANDE] ET ARROCHES [Ã PINARDS GÃ ANTS], NON CUITS OU CUITS Ã L'EAU OU Ã LA VAPEUR, CONGELÃ S 30 % 5 071040 MAÃ S DOUX, NON CUIT OU CUIT Ã L'EAU OU Ã LA VAPEUR, CONGELÃ  30 % 5 071080 LÃ GUMES, NON-CUITS OU CUITS Ã L'EAU OU Ã LA VAPEUR, CONGELÃ S (Ã L'EXCL. DES POMMES DE TERRE, DES LÃ GUMES Ã COSSE, DES Ã PINARDS, DES TÃ TRAGONES, DES ARROCHES ET DU MAÃ S DOUX) 30 % 5 071090 MÃ LANGES DE LÃ GUMES, NON CUITS OU CUITS Ã L'EAU OU Ã LA VAPEUR, CONGELÃ S 30 % 5 071120 OLIVES, CONSERVÃ ES PROVISOIREMENT [P.EX. AU MOYEN DE GAZ SULFUREUX OU DANS DE L'EAU SALÃ E, SOUFRÃ E OU ADDITIONNÃ E D'AUTRES SUBSTANCES SERVANT Ã ASSURER PROVISOIREMENT LEUR CONSERVATION], MAIS IMPROPRES Ã L'ALIMENTATION EN L'Ã TAT 30 % 3 071130 CÃ PRES, CONSERVÃ ES PROVISOIREMENT [P.EX. AU MOYEN DE GAZ SULFUREUX OU DANS DE L'EAU SALÃ E, SOUFRÃ E OU ADDITIONNÃ E D'AUTRES SUBSTANCES SERVANT Ã ASSURER PROVISOIREMENT LEUR CONSERVATION], MAIS IMPROPRES Ã L'ALIMENTATION EN L'Ã TAT 30 % 3 071140 CONCOMBRES ET CORNICHONS, CONSERVÃ S PROVISOIREMENT [P.EX. AU MOYEN DE GAZ SULFUREUX OU DANS DE L'EAU SALÃ E, SOUFRÃ E OU ADDITIONNÃ E D'AUTRES SUBSTANCES SERVANT Ã ASSURER PROVISOIREMENT LEUR CONSERVATION], MAIS IMPROPRES Ã L'ALIMENTATION EN L'Ã TAT 30 % 5 071151 CHAMPIGNONS DU GENRE «AGARICUS », CONSERVÃ S PROVISOIREMENT [P.EX. AU MOYEN DE GAZ SULFUREUX OU DANS DE L'EAU SALÃ E, SOUFRÃ E OU ADDITIONNÃ E D'AUTRES SUBSTANCES SERVANT Ã ASSURER PROVISOIREMENT LEUR CONSERVATION], MAIS IMPROPRES Ã L'ALIMENTATION EN L'Ã TAT 30 % 3 071159 CHAMPIGNONS ET TRUFFES, CONSERVÃ S PROVISOIREMENT [P.EX. AU MOYEN DE GAZ SULFUREUX OU DANS DE L'EAU SALÃ E, SOUFRÃ E OU ADDITIONNÃ E D'AUTRES SUBSTANCES SERVANT Ã ASSURER PROVISOIREMENT LEUR CONSERVATION], MAIS IMPROPRES Ã L'ALIMENTATION EN L'Ã TAT (Ã L'EXCL. DES CHAMPIGNONS DU GENRE «AGARICUS ») 30 % 3 071190 LÃ GUMES ET MÃ LANGES DE LÃ GUMES, CONSERVÃ S PROVISOIREMENT [P.EX. U MOYEN DE GAZ SULFUREUX OU DANS DE L'EAU SALÃ E, SOUFRÃ E OU ADDITIONNÃ E D'AUTRES SUBSTANCES SERVANT Ã ASSURER PROVISOIREMENT LEUR CONSERVATION], MAIS IMPROPRES Ã L'ALIMENTATION EN L'Ã TAT (Ã L'EXCL. DES OIGNONS, DES OLIVES, DES CÃ PRES, DES CONCOMBRES ET DES CORNICHONS) 30 % 5 071220 OIGNONS, SÃ CHÃ S, MÃ ME COUPÃ S EN MORCEAUX OU EN TRANCHES OU BIEN BROYÃ S OU PULVÃ RISÃ S, MAIS NON AUTREMENT PRÃ PARÃ S 30 % 5 071231 CHAMPIGNONS DU GENRE «AGARICUS », SÃ CHÃ S, MÃ ME COUPÃ S EN MORCEAUX OU EN TRANCHES OU BIEN BROYÃ S OU PULVÃ RISÃ S, MAIS NON AUTREMENT PRÃ PARÃ S 30 % 3 071232 OREILLES-DE-JUDAS «AURICULARIA SPP. », SÃ CHÃ ES, MÃ ME COUPÃ ES EN MORCEAUX OU EN TRANCHES OU BIEN BROYÃ ES OU PULVÃ RISÃ ES, MAIS NON AUTREMENT PRÃ PARÃ ES 30 % 3 071233 TRÃ MELLES «TREMELLA SPP. », SÃ CHÃ ES, MÃ ME COUPÃ ES EN MORCEAUX OU EN TRANCHES OU BIEN BROYÃ ES OU PULVÃ RISÃ ES, MAIS NON AUTREMENT PRÃ PARÃ ES 30 % 3 071239 CHAMPIGNONS ET TRUFFES, SÃ CHÃ S, MÃ ME COUPÃ S EN MORCEAUX OU EN TRANCHES OU BIEN BROYÃ S OU PULVÃ RISÃ S, MAIS NON AUTREMENT PRÃ PARÃ S (Ã L'EXCL. DES CHAMPIGNONS DU GENRE «AGARICUS », DES OREILLES-DE-JUDAS «AURICULARIA SPP. » ET DES TRÃ MELLES «TREMELLA SPP. ») 30 % 3 071290 LÃ GUMES ET MÃ LANGES DE LÃ GUMES, SÃ CHÃ S, MÃ ME COUPÃ S EN MORCEAUX OU EN TRANCHES OU BIEN BROYÃ S OU PULVÃ RISÃ S, MAIS NON AUTREMENT PRÃ PARÃ S (Ã L'EXCL. DES OIGNONS, DES CHAMPIGNONS ET DES TRUFFES, NON-MÃ LANGÃ S) 30 % 5 071310 POIS «PISUM SATIVUM », SECS, Ã COSSÃ S, MÃ ME DÃ CORTIQUÃ S OU CASSÃ S 30 % 5 071320 POIS CHICHES, SECS, Ã COSSÃ S, MÃ ME DÃ CORTIQUÃ S OU CASSÃ S 30 % 5 071331 HARICOTS DES ESPÃ CES «VIGNA MUNGO L. HEPPER OU VIGNA RADIATA L. WILCZEK », SECS, Ã COSSÃ S, MÃ ME DÃ CORTIQUÃ S OU CASSÃ S 30 % 5 071332 HARICOTS «PETITS ROUGES » [HARICOTS ADZUKI] «PHASEOLUS OU VIGNA ANGULARIS », SECS, Ã COSSÃ S, MÃ ME DÃ CORTIQUÃ S OU CASSÃ S 30 % 5 071333 HARICOTS COMMUNS «PHASEOLUS VULGARIS », SECS, Ã COSSÃ S, MÃ ME DÃ CORTIQUÃ S OU CASSÃ S 30 % 5 071339 HARICOTS «VIGNA SPP., PHASEOLUS SPP. », SECS, Ã COSSÃ S, MÃ ME DÃ CORTIQUÃ S OU CASSÃ S (Ã L'EXCL. DES HARICOTS DES ESPÃ CES «VIGNA MUNGO L. HEPPER OU VIGNA RADIATA L. WILCZEK », DES HARICOTS «PETITS ROUGES » [HARICOTS ADZUKI] ET DES HARICOTS COMMUNS) 30 % 5 071340 LENTILLES, SÃ CHÃ ES, Ã COSSÃ ES, MÃ ME DÃ CORTIQUÃ ES OU CASSÃ ES 30 % 3 071350 FÃ VES «VICIA FABA VAR. MAJOR » ET FÃ VEROLES «VICIA FABA VAR. EQUINA ET VICIA FABA VAR. MINOR », SÃ CHÃ ES, Ã COSSÃ ES, MÃ ME DÃ CORTIQUÃ ES OU CASSÃ ES 30 % 3 071390 LÃ GUMES Ã COSSE SECS, Ã COSSÃ S, MÃ ME DÃ CORTIQUÃ S OU CASSÃ S (Ã L'EXCL. DES POIS, DES POIS CHICHES, DES HARICOTS, DES LENTILLES, DES FÃ VES ET DES FÃ VEROLES) 30 % 3 071410 RACINES DE MANIOC, FRAÃ CHES, RÃ FRIGÃ RÃ ES, CONGELÃ ES OU SÃ CHÃ ES, MÃ ME DÃ BITÃ ES EN MORCEAUX OU AGGLOMÃ RÃ ES SOUS FORME DE PELLETS 30 % 1 071420 PATATES DOUCES, FRAÃ CHES, RÃ FRIGÃ RÃ ES, CONGELÃ ES OU SÃ CHÃ ES, MÃ ME DÃ BITÃ ES EN MORCEAUX OU AGGLOMÃ RÃ ES SOUS FORME DE PELLETS 30 % 1 071490 RACINES D'ARROW-ROOT OU DE SALEP, TOPINAMBOURS ET RACINES ET TUBERCULES SIMIL. Ã HAUTE TENEUR EN FÃ CULE OU EN INULINE, FRAIS, RÃ FRIGÃ RÃ S, CONGELÃ S OU SÃ CHÃ S, MÃ ME DÃ BITÃ S EN MORCEAUX OU AGGLOMÃ RÃ S SOUS FORME DE PELLETS ET MOELLE DE SAGOUTIER (Ã L'EXCL. DES RACINES DE MANIOC ET PATATES DOUCES) 30 % 1 080111 NOIX DE COCO, DESSÃ CHÃ ES 30 % 3 080119 NOIX DE COCO, FRAÃ CHES, MÃ ME SANS LEUR COQUES OU DÃ CORTIQUÃ ES 30 % 3 080121 NOIX DU BRÃ SIL, FRAÃ CHES OU SÃ CHES, EN COQUES 30 % 3 080122 NOIX DU BRÃ SIL, FRAÃ CHES OU SÃ CHES, SANS COQUES 30 % 3 080131 NOIX DE CAJOU, FRAÃ CHES OU SÃ CHES, EN COQUES 30 % 3 080132 NOIX DE CAJOU, FRAÃ CHES OU SÃ CHES, SANS COQUES 30 % 3 080211 AMANDES, FRAÃ CHES OU SÃ CHES, EN COQUES 30 % 3 080212 AMANDES, FRAÃ CHES OU SÃ CHES, SANS COQUES, MÃ ME DÃ CORTIQUÃ ES 30 % 3 080221 NOISETTES «CORYLUS SPP. », FRAÃ CHES OU SÃ CHES, EN COQUES 30 % 3 080222 NOISETTES «CORYLUS SPP. », FRAÃ CHES OU SÃ CHES, SANS COQUES, MÃ ME DÃ CORTIQUÃ ES 30 % 3 080231 NOIX COMMUNES, FRAÃ CHES OU SÃ CHES, EN COQUES 30 % 3 080232 NOIX COMMUNES, FRAÃ CHES OU SÃ CHES, SANS COQUES, MÃ ME DÃ CORTIQUÃ ES 30 % 3 080240 CHÃ TAIGNES ET MARRONS «CASTANEA SPP. », FRAIS OU SECS, MÃ ME SANS LEURS COQUES OU DÃ CORTIQUÃ S 30 % 3 080250 PISTACHES, FRAICHES OU SECHES, MEME SANS LEURS COQUES OU DECORTIQUEES 30 % 5 080290 FRUITS Ã COQUES, FRAIS OU SECS, MÃ ME SANS LEURS COQUES OU DÃ CORTIQUÃ S (Ã L'EXCL. DES NOIX DE COCO, DU BRÃ SIL OU DE CAJOU AINSI QUE DES AMANDES, DES NOISETTES, DES NOIX COMMUNES, DES CHÃ TAIGNES, DES MARRONS ET DES PISTACHES) 30 % 3 080300 BANANES, Y.C. LES PLANTAINS, FRAÃ CHES OU SÃ CHES 30 % 2 080410 DATTES, FRAÃ CHES OU SÃ CHES 30 % 3 080420 FIGUES, FRAÃ CHES OU SÃ CHES 30 % 3 080430 ANANAS, FRAIS OU SECS 30 % 2 080440 AVOCATS, FRAIS OU SECS 30 % 2 080450 GOYAVES, MANGUES ET MANGOUSTANS, FRAIS OU SECS 30 % 2 080510 ORANGES, FRAÃ CHES OU SÃ CHES 30 % 5 080520 MANDARINES, Y.C. LES TANGERINES ET LES SATSUMAS; CLÃ MENTINES, WILKINGS ET HYBRIDES SIMIL. D'AGRUMES, FRAIS OU SECS 30 % 5 080540 PAMPLEMOUSSES ET POMÃ LOS, FRAIS OU SECS 30 % 5 080550 CITRONS «CITRUS LIMON, CITRUS LIMONUM » ET LIMES «CITRUS AURANTIFOLIA, CITRUS LATIFOLIA », FRAIS OU SECS 30 % 5 080590 AGRUMES, FRAIS OU SECS (Ã L'EXCL. DES ORANGES, DES CITRONS «CITRUS LIMON, CITRUS LIMONUM », DES LIMES «CITRUS AURANTIFOLIA, CITRUS LATIFOLIA », DES PAMPLEMOUSSES, DES POMÃ LOS, DES MANDARINES  Y.C. LES TANGERINES ET LES SATSUMAS , DES CLÃ MENTINES, DES WILKINGS ET DES HYBRIDES SIMIL. D'AGRUMES) 30 % 5 080610 RAISINS, FRAIS 30 % 3 080620 RAISINS, SECS 30 % 3 080711 PASTÃ QUES, FRAÃ CHES 30 % 3 080719 MELONS, FRAIS (Ã L'EXCL. DES PASTÃ QUES) 30 % 3 080720 PAPAYES, FRAÃ CHES 30 % 2 080810 POMMES, FRAÃ CHES 30 % 5 080820 POIRES ET COINGS, FRAIS 30 % 3 080910 ABRICOTS, FRAIS 30 % 3 080920 CERISES, FRAÃ CHES 30 % 3 080930 PÃ CHES, Y.C. LES BRUGNONS ET NECTARINES, FRAÃ CHES 30 % 3 080940 PRUNES ET PRUNELLES, FRAÃ CHES 30 % 3 081010 FRAISES, FRAÃ CHES 30 % 3 081020 FRAMBOISES, MÃ RES DE RONCE OU DE MÃ RIER ET MÃ RES-FRAMBOISES, FRAÃ CHES 30 % 3 081030 GROSEILLES Ã GRAPPES, Y.C. LES CASSIS ET GROSEILLES Ã MAQUEREAU, FRAÃ CHES 30 % 3 081040 AIRELLES, MYRTILLES ET AUTRES FRUITS DU GENRE «VACCINIUM », FRAIS 30 % 3 081050 KIWIS, FRAIS 30 % 3 081060 DURIANS, FRAIS 30 % 3 081090 TAMARINS, POMMES DE CAJOU, FRUITS DU JAQUIER [PAIN DES SINGES], LITCHIS, SAPOTILLES, FRUITS DE LA PASSION, CARAMBOLES, PITAHAYAS ET AUTRES FRUITS COMESTIBLES FRAIS (SAUF FRUITS Ã COQUE, BANANES, DATTES, FIGUES, ANANAS, AVOCATS, GOYAVES, MANGUES, MANGOUSTANS, PAPAYES, AGRUMES, RAISINS, MELONS, POMMES, POIRES, COINGS, ABRICOTS, CERISES, PÃ CHES, PRUNES ET PRUNELLES, FRAISES, FRAMBOISES, MÃ RES DE RONCE, MÃ RES DE MURIER, MÃ RES-FRAMBOISES, GROSEILLES Ã GRAPPES NOIRES [CASSIS], BLANCHES OU ROUGES, GROSEILLES Ã MAQUEREAU, AIRELLES, FRUITS DE L'ESPÃ CE VACCINIUM, KIWIS AINSI QUE DURIANS) 30 % 3 081110 FRAISES, NON-CUITES OU CUITES Ã L'EAU OU Ã LA VAPEUR, CONGELÃ ES, MÃ ME ADDITIONNÃ ES DE SUCRE OU D'AUTRES Ã DULCORANTS 30 % 3 081120 FRAMBOISES, MÃ RES DE RONCE OU DE MÃ RIER, MÃ RES-FRAMBOISES ET GROSEILLES Ã GRAPPES OU Ã MAQUEREAU, NON-CUITES OU CUITES Ã L'EAU OU Ã LA VAPEUR, CONGELÃ ES, MÃ ME ADDITIONNÃ ES DE SUCRE OU D'AUTRES Ã DULCORANTS 30 % 3 081190 FRUITS COMESTIBLES, NON-CUITS OU CUITS Ã L'EAU OU Ã LA VAPEUR, CONGELÃ S, MÃ ME ADDITIONNÃ S DE SUCRE OU D'AUTRES Ã DULCORANTS (Ã L'EXCL. DES FRAISES, DES FRAMBOISES, DES MÃ RES DE RONCE OU DE MÃ RIER, DES MÃ RES-FRAMBOISES ET DES GROSEILLES Ã GRAPPES OU Ã MAQUEREAU) 30 % 3 081210 CERISES, CONSERVÃ ES PROVISOIREMENT [P.EX. AU MOYEN DE GAZ SULFUREUX OU DANS L'EAU SALÃ E, SOUFRÃ E OU ADDITIONNÃ E D'AUTRES SUBSTANCES SERVANT Ã ASSURER PROVISOIREMENT LEUR CONSERVATION], MAIS IMPROPRES Ã L'ALIMENTATION EN L'Ã TAT 30 % 3 081290 FRUITS CONSERVÃ S PROVISOIREMENT [P.EX. AU MOYEN DE GAZ SULFUREUX OU DANS L'EAU SALÃ E, SOUFRÃ E OU ADDITIONNÃ E D'AUTRES SUBSTANCES SERVANT Ã ASSURER PROVISOIREMENT LEUR CONSERVATION], MAIS IMPROPRES Ã L'ALIMENTATION EN L'Ã TAT (Ã L'EXCL. DES CERISES) 30 % 3 081310 ABRICOTS, SÃ CHÃ S 30 % 3 081320 PRUNEAUX, SÃ CHÃ S 30 % 3 081330 POMMES, SÃ CHÃ ES 30 % 3 081340 PÃ CHES, POIRES, PAPAYES, TAMARINS ET AUTRES FRUITS COMESTIBLES, SÃ CHÃ S (SAUF FRUITS Ã COQUE, BANANES, DATTES, FIGUES, ANANAS, AVOCATS, GOYAVES, MANGUES, MAGOUSTANS, AGRUMES, RAISINS, ABRICOTS, PRUNES ET POMMES, NON-MÃ LANGÃ S) 30 % 3 081350 MÃ LANGES DE FRUITS SÃ CHÃ S COMESTIBLES OU DE FRUITS Ã COQUES COMESTIBLES 30 % 3 081400 ECORCES D'AGRUMES OU DE MELONS  Y.C. DE PASTÃ QUES , FRAÃ CHES, CONGELÃ ES, PRÃ SENTÃ ES DANS L'EAU SALÃ E, SOUFRÃ E OU ADDITIONNÃ E D'AUTRES SUBSTANCES SERVANT Ã ASSURER PROVISOIREMENT LEUR CONSERVATION OU BIEN SÃ CHÃ ES 30 % 3 090111 CAFÃ , NON TORRÃ FIÃ , NON DÃ CAFÃ INÃ  30 % 5 090112 CAFÃ , NON TORRÃ FIÃ , DÃ CAFÃ INÃ  30 % 5 090121 CAFÃ , TORRÃ FIÃ , NON DÃ CAFÃ INÃ  30 % 5 090122 CAFÃ , TORRÃ FIÃ , DÃ CAFÃ INÃ  30 % 5 090190 COQUES ET PELLICULES DE CAFÃ ; SUCCÃ DANÃ S DU CAFÃ  CONTENANT DU CAFÃ , QUELLES QUE SOIENT LES PROPORTIONS DU MÃ LANGE 30 % 5 090210 THÃ  VERT [THÃ  NON FERMENTÃ ], PRÃ SENTÃ  EN EMBALLAGES IMMÃ DIATS D'UN CONTENU <= 3 KG 30 % 5 090220 THÃ  VERT [THÃ  NON FERMENTÃ ], PRÃ SENTÃ  EN EMBALLAGES IMMÃ DIATS D'UN CONTENU > 3 KG 30 % 5 090230 THÃ  NOIR [FERMENTÃ ] ET THÃ  PARTIELLEMENT FERMENTÃ , MÃ ME AROMATISÃ S, PRÃ SENTÃ S EN EMBALLAGES IMMÃ DIATS D'UN CONTENU <= 3 KG 30 % 5 090240 THÃ  NOIR [FERMENTÃ ] ET THÃ  PARTIELLEMENT FERMENTÃ , MÃ ME AROMATISÃ S, PRÃ SENTÃ S EN EMBALLAGES IMMÃ DIATS D'UN CONTENU > 3 KG 30 % 5 090300 MATÃ  30 % 5 090411 POIVRE DU GENRE «PIPER », NON BROYÃ  NI PULVÃ RISÃ  30 % 3 090412 POIVRE DU GENRE «PIPER », BROYÃ  OU PULVÃ RISÃ  30 % 3 090420 PIMENTS DU GENRE «CAPSICUM » OU DU GENRE «PIMENTA », SÃ CHÃ S OU BROYÃ S OU PULVÃ RISÃ S 30 % 3 090500 VANILLE 30 % 5 090610 CANNELLE ET FLEURS DE CANNELIER, NON BROYÃ ES NI PULVÃ RISÃ ES 30 % 5 090620 CANNELLE ET FLEURS DE CANNELIER, BROYÃ ES OU PULVÃ RISÃ ES 30 % 5 090700 GIROFLES [ANTOFLES, CLOUS ET GRIFFES] 30 % 5 090810 NOIX MUSCADES 30 % 3 090820 MACIS 30 % 3 090830 AMOMES ET CARDAMOMES 30 % 3 090910 GRAINES D'ANIS OU DE BADIANE 30 % 3 090920 GRAINES DE CORIANDRE 30 % 3 090930 GRAINES DE CUMIN 30 % 3 090940 GRAINES DE CARVI 30 % 3 090950 GRAINES DE FENOUIL; BAIES DE GENIÃ VRE 30 % 3 091010 GINGEMBRE 30 % 5 091020 SAFRAN 30 % 5 091030 CURCUMA 30 % 5 091040 THYM ET FEUILLES DE LAURIER 30 % 3 091050 CURRY 30 % 5 091091 MÃ LANGES D'Ã PICES 30 % 5 091099 Ã PICES (SAUF POIVRE [DU GENRE PIPER], PIMENTS DU GENRE CAPSICUM OU DU GENRE PIMENTA, VANILLE, CANNELLE ET FLEURS DE CANNELIER, GIROFLES [ANTOFLES, CLOUS ET GRIFFES], NOIX DE MUSCADE, MACIS, AMOMES ET CARDAMOMES, GRAINES D'ANIS, DE BADIANE, DE FENOUIL, DE CORIANDRE, DE CUMIN ET DE CARVI, BAIES DE GENIÃ VRE, GINGEMBRE, SAFRAN, CURCUMA, THYM, FEUILLES DE LAURIER, CURRY ET Ã PICES EN MÃ LANGES) 30 % 5 100110 FROMENT [BLÃ ] DUR 5 % 3 100190 FROMENT [BLÃ ] ET MÃ TEIL (Ã L'EXCL. DU FROMENT [BLÃ ] DUR) 10 % 3 100200 SEIGLE 10 % 3 100300 ORGE 10 % 3 100400 AVOINE 10 % 1 100510 MAÃ S DE SEMENCE 5 % 1 100590 MAÃ S (AUTRE QUE DE SEMENCE) 30 % 5 100610 RIZ EN PAILLE [RIZ PADDY] 20 % 5 100620 RIZ DÃ CORTIQUÃ  [RIZ CARGO OU RIZ BRUN] 20 % 3 100630 RIZ SEMI-BLANCHI OU BLANCHI, MÃ ME POLI OU GLACÃ  20 % 3 100640 RIZ EN BRISURES 5 % 3 100700 SORGHO Ã GRAINS 30 % 3 100810 SARRASIN 30 % 3 100820 MILLET 30 % 3 100830 ALPISTE 30 % 3 100890 CÃ RÃ ALES (Ã L'EXCL. DU FROMENT [BLÃ ], DU MÃ TEIL, DU SEIGLE, DE L'ORGE, DE L'AVOINE, DU MAÃ S, DU RIZ, DU SORGHO Ã GRAINS, DU SARRASIN, DU MILLET ET DE L'ALPISTE) 30 % 5 110100 FARINES DE FROMENT [BLÃ ] OU DE MÃ TEIL 30 % 5 110210 FARINE DE SEIGLE 30 % 5 110220 FARINE DE MAÃ S 30 % 5 110230 FARINE DE RIZ 30 % 5 110290 FARINES DE CÃ RÃ ALES (Ã L'EXCL. DES FARINES DE FROMENT [BLÃ ], DE MÃ TEIL, DE SEIGLE, DE MAÃ S ET DE RIZ) 30 % 5 110311 GRUAUX ET SEMOULES DE FROMENT [BLÃ ] 10 % 5 110313 GRUAUX ET SEMOULES DE MAÃ S 10 % 5 110319 GRUAUX ET SEMOULES DE CÃ RÃ ALES (Ã L'EXCL. DES GRUAUX ET SEMOULES DE FROMENT [BLÃ ] ET DE MAÃ S) 20 % 5 110320 AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DE CÃ RÃ ALES 30 % 5 110412 GRAINS D'AVOINE, APLATIS OU EN FLOCONS 20 % 5 110419 GRAINS DE CÃ RÃ ALES, APLATIS OU EN FLOCONS (Ã L'EXCL. DES GRAINS D'ORGE ET D'AVOINE) 20 % 5 110422 GRAINS D'AVOINE, MONDÃ S, PERLÃ S, TRANCHÃ S, CONCASSÃ S OU AUTREMENT TRAVAILLÃ S (Ã L'EXCL. DE LA FARINE D'AVOINE) 20 % 5 110423 GRAINS DE MAÃ S, MONDÃ S, PERLÃ S, TRANCHÃ S, CONCASSÃ S OU AUTREMENT TRAVAILLÃ S (Ã L'EXCL. DE LA FARINE DE MAÃ S) 20 % 5 110429 GRAINS DE CÃ RÃ ALES, MONDÃ S, PERLÃ S, TRANCHÃ S, CONCASSÃ S OU AUTREMENT TRAVAILLÃ S (Ã L'EXCL. DES GRAINS D'AVOINE ET DE MAÃ S, DES FARINES DE GRAINS DE CÃ RÃ ALES AINSI QUE DU RIZ DÃ CORTIQUÃ , DU RIZ SEMI-BLANCHI OU BLANCHI ET DU RIZ EN BRISURES) 20 % 5 110430 GERMES DE CÃ RÃ ALES, ENTIERS, APLATIS, EN FLOCONS OU MOULUS 20 % 5 110510 FARINE, SEMOULE ET POUDRE DE POMMES DE TERRE 30 % 5 110520 FLOCONS, GRANULÃ S ET AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DE POMMES DE TERRE 30 % 5 110610 FARINES, SEMOULES ET POUDRES DE LÃ GUMES Ã COSSE SECS DU No0713 30 % 5 110620 FARINES, SEMOULES ET POUDRES DE SAGOU OU DES RACINES OU TUBERCULES DU No0714 30 % 5 110630 FARINES, SEMOULES ET POUDRES DES PRODUITS DU CHAPITRE 8 «FRUITS COMESTIBLES, Ã CORCES D'AGRUMES OU DE MELONS » 30 % 5 110710 MALT, NON-TORRÃ FIÃ  10 % 5 110720 MALT, TORRÃ FIÃ  10 % 5 110811 AMIDON DE FROMENT [BLÃ ] 30 % 5 110812 AMIDON DE MAÃ S 10 % 5 110813 FÃ CULE DE POMMES DE TERRE 10 % 5 110814 FÃ CULE DE MANIOC [CASSAVE] 30 % 5 110819 AMIDONS ET FÃ CULES (Ã L'EXCL. DES AMIDONS ET FÃ CULES DE FROMENT [BLÃ ], DE MAÃ S, DE POMMES DE TERRE ET DE MANIOC) 30 % 5 110820 INULINE 10 % 1 110900 GLUTEN DE FROMENT [BLÃ ], MÃ ME Ã L'Ã TAT SEC 10 % 3 120100 FÃ VES DE SOJA, MÃ ME CONCASSÃ ES 10 % 3 120210 ARACHIDES, EN COQUES, NON-GRILLÃ ES NI AUTREMENT CUITES 30 % 5 120220 ARACHIDES, DÃ CORTIQUÃ ES, MÃ ME CONCASSÃ ES, NON GRILLÃ ES NI AUTREMENT CUITES 30 % 5 120300 COPRAH 30 % 3 120400 GRAINES DE LIN, MÃ ME CONCASSÃ ES 10 % 1 120510 GRAINES DE NAVETTE OU DE COLZA Ã FAIBLE TENEUR EN ACIDE Ã RUCIQUE «FOURNISSANT UNE HUILE FIXE DONT LA TENEUR EN ACIDE Ã RUCIQUE EST < 2 % ET UN COMPOSANT SOLIDE QUI CONTIENT < 30 MICROMOLES/G DE GLUCOSINOLATES » 10 % 1 120590 GRAINES DE NAVETTE OU DE COLZA D'UNE TENEUR Ã LEVÃ E EN ACIDE Ã RUCIQUE «FOURNISSANT UNE HUILE FIXE DONT LA TENEUR EN ACIDE Ã RUCIQUE EST >= 2 % ET UN COMPOSANT SOLIDE QUI CONTIENT >= 30 MICROMOLES/G DE GLUCOSINOLATES », MÃ ME CONCASSÃ ES 10 % 1 120600 GRAINES DE TOURNESOL, MÃ ME CONCASSÃ ES 10 % 1 120710 NOIX ET AMANDES DE PALMISTES, MÃ ME CONCASSÃ ES 10 % 1 120720 GRAINES DE COTON, MÃ ME CONCASSÃ ES 10 % 1 120730 GRAINES DE RICIN, MÃ ME CONCASSÃ ES 10 % 1 120740 GRAINES DE SÃ SAME, MÃ ME CONCASSÃ ES 10 % 1 120750 GRAINES DE MOUTARDE, MÃ ME CONCASSÃ ES 10 % 1 120760 GRAINES DE CARTHAME, MÃ ME CONCASSÃ ES 10 % 1 120791 GRAINES D'OEILLETTE OU DE PAVOT, MÃ ME CONCASSÃ ES 10 % 1 120799 GRAINES ET FRUITS OLÃ AGINEUX, MÃ ME CONCASSÃ S (Ã L'EXCL. DES FRUITS Ã COQUE COMESTIBLES, DES OLIVES, DES FÃ VES DE SOJA, DES ARACHIDES, DU COPRAH, DES NOIX ET AMANDES DE PALMISTES ET DES GRAINES DE LIN, DE NAVETTE, DE COLZA, DE TOURNESOL, DE COTON, DE RICIN, DE SÃ SAME, DE MOUTARDE, DE CARTHAME, D'OEILLETTE OU DE PAVOT) 10 % 1 120810 FARINE DE FÃ VES DE SOJA 10 % 5 120890 FARINES DE GRAINES OU DE FRUITS OLÃ AGINEUX (Ã L'EXCL. DES FARINES DE MOUTARDE ET DE FÃ VES DE SOJA) 10 % 5 120910 GRAINES DE BETTERAVES Ã SUCRE, Ã ENSEMENCER 5 % 1 120921 GRAINES DE LUZERNE, Ã ENSEMENCER 5 % 1 120922 GRAINES DE TRÃ FLE «TRIFOLIUM SPP. », Ã ENSEMENCER 5 % 1 120923 GRAINES DE FÃ TUQUE, Ã ENSEMENCER 5 % 1 120924 GRAINES DE PÃ TURIN DES PRÃ S DU KENTUCKY [POA PRATENSIS L.], Ã ENSEMENCER 5 % 1 120925 GRAINES DE RAY-GRASS [LOLIUM MULTIFLORUM LAM., LOLIUM PERENNE L.], Ã ENSEMENCER 5 % 1 120926 GRAINES DE FLÃ OLE DES PRÃ S, Ã ENSEMENCER 5 % 1 120929 GRAINES FOURRAGÃ RES, Ã ENSEMENCER (Ã L'EXCL. DES GRAINES DE CÃ RÃ ALES, DE BETTERAVES Ã SUCRE, DE LUZERNE, DE TRÃ FLE [TRIFOLIUM SPP.], DE FÃ TUQUE, DE PÃ TURIN DES PRÃ S DU KENTUCKY [POA PRATENSIS L.], DE RAY-GRASS [LOLIUM MULTIFLORUM LAM., LOLIUM PERRENNE L.] ET DE FLÃ OLE DES PRÃ S) 5 % 1 120930 GRAINES DE PLANTES HERBACÃ ES UTILISÃ ES PRINCIPALEMENT POUR LEURS FLEURS, Ã ENSEMENCER 5 % 1 120991 GRAINES DE LÃ GUMES, Ã ENSEMENCER 5 % 1 120999 GRAINES, FRUITS ET SPORES Ã ENSEMENCER (Ã L'EXCL. DES LÃ GUMES Ã COSSE, DU MAÃ S DOUX, CAFÃ , THÃ , MATÃ , DES Ã PICES, CÃ RÃ ALES, GRAINES ET FRUITS OLÃ AGINEUX, BETTERAVES, PLANTES FOURRAGÃ RES, GRAINES DE LÃ GUMES AINSI QUE DES GRAINES DE PLANTES HERBACÃ ES UTILISÃ ES PRINCIPALEMENT POUR LEURS FLEURS OU DES ESPÃ CES UTILISÃ ES PRINCIPALEMENT EN PARFUMERIE, EN MÃ DECINE OU Ã USAGES INSECTICIDES, PARASITICIDES OU SIMIL.) 5 % 1 121010 CONES DE HOUBLON, FRAIS OU SECS (SAUF BROYÃ S, MOULUS OU SOUS FORME DE PELLETS) 10 % 3 121020 CÃ NES DE HOUBLON, BROYÃ S, MOULUS OU SOUS FORME DE PELLETS; LUPULINE 10 % 3 121110 RACINES DE RÃ GLISSE, FRAÃ CHES OU SÃ CHÃ ES, MÃ ME COUPÃ ES, CONCASSÃ ES OU PULVÃ RISÃ ES 10 % 1 121120 RACINES DE GINSENG, FRAÃ CHES OU SÃ CHÃ ES, MÃ ME COUPÃ ES, CONCASSÃ ES OU PULVÃ RISÃ ES 10 % 1 121130 FEUILLES DE COCA, FRAÃ CHES OU SÃ CHÃ ES, MÃ ME COUPÃ ES, CONCASSÃ ES OU PULVÃ RISÃ ES 10 % 5 121140 PAILLE DE PAVOT, FRAÃ CHE OU SÃ CHÃ E, MÃ ME COUPÃ E, CONCASSÃ E OU PULVÃ RISÃ E 10 % 5 121190 PLANTES, PARTIES DE PLANTES, GRAINES ET FRUITS DES ESPÃ CES UTILISÃ ES PRINCIPALEMENT EN PARFUMERIE, EN MÃ DECINE OU Ã USAGES INSECTICIDES, PARASITICIDES OU SIMIL., FRAIS OU SECS, MÃ ME COUPÃ S, CONCASSÃ S OU PULVÃ RISÃ S (Ã L'EXCL. DES RACINES DE RÃ GLISSE ET DE GINSENG, DES FEUILLES DE COCA ET DE LA PAILLE DE PAVOT) 10 % 1 121210 CAROUBES, Y.C. LEURS GRAINES, FRAÃ CHES, RÃ FRIGÃ RÃ ES, CONGELÃ ES OU SÃ CHÃ ES, MÃ ME PULVÃ RISÃ ES 10 % 1 121220 ALGUES, FRAÃ CHES, RÃ FRIGÃ RÃ ES, CONGELÃ ES OU SÃ CHÃ ES, MÃ ME PULVÃ RISÃ ES 10 % 1 121230 NOYAUX ET AMANDES D'ABRICOTS, DE PÃ CHES [Y.C. DES BRUGNONS ET NECTARINES] OU DE PRUNES 10 % 1 121291 BETTERAVES Ã SUCRE, FRAÃ CHES, RÃ FRIGÃ RÃ ES, CONGELÃ ES, SÃ CHÃ ES OU EN POUDRE 10 % 2 121299 NOYAUX ET AMANDES DE FRUITS ET AUTRES PRODUITS VÃ GÃ TAUX  Y.C. LES RACINES DE CHICORÃ E NON-TORRÃ FIÃ ES DE LA VARIÃ TÃ  «CICHORIUM INTYBUS SATIVUM » , SERVANT PRINCIPALEMENT Ã L'ALIMENTATION HUMAINE, N.D.A. 10 % 1 121300 PAILLES ET BALLES DE CÃ RÃ ALES BRUTES, MÃ ME HACHÃ ES, MOULUES, PRESSÃ ES OU AGGLOMÃ RÃ ES SOUS FORME DE PELLETS 10 % 1 121410 FARINE ET AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DE LUZERNE 10 % 5 121490 RUTABAGAS, BETTERAVES FOURRAGÃ RES, RACINES FOURRAGÃ RES, FOIN, LUZERNE, TRÃ FLE, SAINFOIN, CHOUX FOURRAGERS, LUPIN, VESCES ET PRODUITS FOURRAGERS SIMIL., MÃ ME AGGLOMÃ RÃ S SOUS FORME DE PELLETS (Ã L'EXCL. DE LA FARINE ET DES AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DE LUZERNE) 10 % 1 130110 GOMME LAQUE 10 % 5 130120 GOMME ARABIQUE 10 % 5 130190 GOMMES, RÃ SINES, GOMMES-RÃ SINES, BAUMES ET AUTRES OLÃ ORÃ SINES, NATURELLES (Ã L'EXCL. DE LA GOMME ARABIQUE) 10 % 2 130211 OPIUM 10 % 5 130212 EXTRAITS DE RÃ GLISSE (Ã L'EXCL. DES EXTRAITS CONTENANT > 10 % EN POIDS DE SACCHAROSE OU PRÃ SENTÃ S COMME SUCRERIES) 10 % 5 130213 EXTRAITS DE HOUBLON 10 % 2 130214 EXTRAITS DE PYRTHÃ RE OU DE RACINES DE PLANTES Ã ROTÃ NONE 10 % 1 130219 SUCS ET EXTRAITS VÃ GÃ TAUX (Ã L'EXCL. DE L'OPIUM ET DES SUCS ET EXTRAITS VÃ GÃ TAUX DE RÃ GLISSE, DE HOUBLON, DE PYRÃ THRE ET DE RACINES DE PLANTES Ã ROTÃ NONE) 10 % 5 130220 MATIÃ RES PECTIQUES, PECTINATES ET PECTATES 10 % 1 130231 AGAR-AGAR, MÃ ME MODIFIÃ  10 % 1 130232 MUCILAGES ET Ã PAISSISSANTS DE CAROUBES, DE GRAINES DE CAROUBES OU DE GRAINES DE GUARÃ E, MÃ ME MODIFIÃ S 10 % 1 130239 MUCILAGES ET Ã PAISSISSANTS DÃ RIVÃ S DES VÃ GÃ TAUX, MÃ ME MODIFIÃ S (Ã L'EXCL. DE L'AGAR-AGAR ET DES MUCILAGES ET Ã PAISSISSANTS DE CAROUBES, DE GRAINES DE CAROUBES OU DE GRAINES DE GUARÃ E) 10 % 1 140110 BAMBOUS 10 % 1 140120 ROTINS 10 % 1 140190 ROSEAUX, JONCS, OSIERS, RAPHIA, PAILLES DE CÃ RÃ ALES NETTOYÃ ES, BLANCHIES OU TEINTES, Ã CORCES DE TILLEUL ET AUTRES MATIÃ RES VÃ GÃ TALES DES ESPÃ CES PRINCIPALEMENT UTILISÃ ES EN VANNERIE OU EN SPARTERIE (Ã L'EXCL. DES BAMBOUS ET DES ROTINS) 10 % 1 140200 KAPOK, CRIN VÃ GÃ TAL, CRIN MARIN ET AUTRES MATIÃ RES VÃ GÃ TALES DES ESPÃ CES PRINCIPALEMENT UTILISÃ ES POUR LE REMBOURRAGE, MÃ ME EN NAPPES AVEC OU SANS SUPPORT EN AUTRES MATIÃ RES 10 % 1 140300 SORGHO, PIASSAVA, CHIENDENT, ISTLE ET AUTRES MATIÃ RES VÃ GÃ TALES DES ESPÃ CES PRINCIPALEMENT UTILISÃ ES POUR LA FABRICATION DES BALAIS OU DES BROSSES, MÃ ME EN TORSADES OU EN FAISCEAUX 10 % 5 140410 MATIÃ RES PREMIÃ RES VÃ GÃ TALES DES ESPÃ CES PRINCIPALEMENT UTILISÃ ES POUR LA TEINTURE OU LE TANNAGE, N.D.A. 10 % 1 140420 LINTERS DE COTON 10 % 3 140490 PRODUITS VÃ GÃ TAUX, N.D.A. 10 % 5 150100 GRAISSES DE PORC, Y.C. LE SAINDOUX, ET GRAISSES DE VOLAILLES, FONDUES OU AUTREMENT EXTRAITES (Ã L'EXCL. DE LA STÃ ARINE SOLAIRE ET L'HUILE DE SAINDOUX) 30 % 5 150200 GRAISSES DES ANIMAUX DES ESPÃ CES BOVINE, OVINE OU CAPRINE (SAUF STÃ ARINE SOLAIRE, HUILE DE SAINDOUX, OLÃ OSTÃ ARINE, OLÃ OMARGARINE ET HUILE DE SUIF, NON-Ã MULSIONNÃ ES, NI MÃ LANGÃ ES, NI AUTREMENT PRÃ PARÃ ES) 30 % 5 150300 STÃ ARINE SOLAIRE, HUILE DE SAINDOUX, OLÃ OSTÃ ARINE, OLÃ OMARGARINE ET HUILE DE SUIF, NON-Ã MULSIONNÃ ES, NI MÃ LANGÃ ES NI AUTREMENT PRÃ PARÃ ES 10 % 1 150410 HUILES DE FOIES DE POISSONS ET LEURS FRACTIONS, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES 30 % 3 150420 GRAISSES ET HUILES DE POISSONS ET LEURS FRACTIONS, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES (Ã L'EXCL. DES HUILES DE FOIES) 10 % 1 150430 GRAISSES ET HUILES DE MAMMIFÃ RES MARINS ET LEURS FRACTIONS, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES 30 % 3 150500 GRAISSE DE SUINT ET SUBSTANCES GRASSES DÃ RIVÃ ES, Y.C. LA LANOLINE 30 % 3 150600 GRAISSES ET HUILES ANIMALES ET LEURS FRACTIONS, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES (Ã L'EXCL. DES GRAISSES ET HUILES DE PORCINS, DE VOLAILLES, DE BOVINS, D'OVINS, DE CAPRINS, DE POISSONS ET DE MAMMIFÃ RES MARINS AINSI QUE DE LA STÃ ARINE SOLAIRE, DE L'HUILE DE SAINDOUX, DE L'OLÃ OSTÃ ARINE, DE L'OLÃ OMARGARINE, DE L'HUILE DE SUIF, DE LA GRAISSE DE SUINT ET DES SUBSTANCES GRASSES DÃ RIVÃ ES) 30 % 5 150710 HUILE DE SOJA, BRUTE, MÃ ME DÃ GOMMÃ E 30 % 5 150790 HUILE DE SOJA ET SES FRACTIONS, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES (Ã L'EXCL. DE L'HUILE DE SOJA BRUTE) 30 % 5 150810 HUILE D'ARACHIDE, BRUTE 30 % 5 150890 HUILE D'ARACHIDE ET SES FRACTIONS, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES (Ã L'EXCL. DE L'HUILE D'ARACHIDE BRUTE) 30 % 5 150910 HUILE D'OLIVE VIERGE ET SES FRACTIONS, OBTENUES, Ã PARTIR DES FRUITS DE L'OLIVIER, UNIQUEMENT PAR DES PROCÃ DÃ S MÃ CANIQUES OU PHYSIQUES, DANS DES CONDITIONS N'ALTÃ RANT PAS L'HUILE 30 % 5 150990 HUILE D'OLIVE ET SES FRACTIONS, TRAITÃ ES MAIS NON CHIMIQUEMENT MODIFIÃ ES, OBTENUES, Ã PARTIR DES FRUITS DE L'OLIVIER, UNIQUEMENT PAR DES PROCÃ DÃ S MÃ CANIQUES OU PHYSIQUES, DANS DES CONDITIONS N'ALTÃ RANT PAS L'HUILE 30 % 5 151000 HUILES ET LEURS FRACTIONS, OBTENUES EXCLUSIVEMENT Ã PARTIR D'OLIVES ET PAR DES PROCÃ DÃ S AUTRES QUE CEUX MENTIONNÃ S AU No 1509, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES ET MÃ LANGES DE CES HUILES OU FRACTIONS AVEC DES HUILES OU FRACTIONS DU No1509 30 % 5 151110 HUILE DE PALME, BRUTE 30 % 5 151190 HUILE DE PALME ET SES FRACTIONS, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES (Ã L'EXCL. DE L'HUILE DE PALME BRUTE) 30 % 5 151211 HUILES DE TOURNESOL OU DE CARTHAME, BRUTES 30 % 5 151219 HUILES DE TOURNESOL OU DE CARTHAME ET LEURS FRACTIONS, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES (Ã L'EXCL. DES HUILES BRUTES) 30 % 5 151221 HUILE DE COTON, BRUTE, MÃ ME DÃ POURVUE DE GOSSIPOL 30 % 5 151229 HUILE DE COTON ET SES FRACTIONS, MÃ ME DÃ POURVUES DE GOSSIPOL OU RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES (Ã L'EXCL. DE L'HUILE DE COTON BRUTE) 30 % 5 151311 HUILE DE COCO [COPRAH], BRUTE 30 % 5 151319 HUILE DE COCO [COPRAH] ET SES FRACTIONS, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES (Ã L'EXCL. DE L'HUILE DE COCO BRUTE) 30 % 5 151321 HUILES DE PALMISTE OU DE BABASSU, BRUTES 10 % 5 151329 HUILES DE PALMISTE OU DE BABASSU ET LEURS FRACTIONS, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES (Ã L'EXCL. DES HUILES BRUTES) 30 % 5 151411 HUILES DE NAVETTE OU DE COLZA Ã FAIBLE TENEUR EN ACIDE Ã RUCIQUE «HUILES FIXES DONT LA TENEUR EN ACIDE Ã RUCIQUE EST < 2 % », BRUTES 30 % 5 151419 HUILES DE NAVETTE OU DE COLZA Ã FAIBLE TENEUR EN ACIDE Ã RUCIQUE «HUILES FIXES DONT LA TENEUR EN ACIDE Ã RUCIQUE EST < 2 % » ET LEURS FRACTIONS, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES (Ã L'EXCL. DES HUILES BRUTES) 30 % 5 151491 HUILES DE NAVETTE OU DE COLZA D'UNE TENEUR Ã LEVÃ E EN ACIDE Ã RUCIQUE «HUILES FIXES DONT LA TENEUR EN ACIDE Ã RUCIQUE EST >= 2 % » ET HUILES DE MOUTARDE, BRUTES 30 % 5 151499 HUILES DE NAVETTE OU DE COLZA D'UNE TENEUR Ã LEVÃ E EN ACIDE Ã RUCIQUE «HUILES FIXES DONT LA TENEUR EN ACIDE Ã RUCIQUE EST >= 2 % » ET HUILES DE MOUTARDE, ET LEURS FRACTIONS, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES (Ã L'EXCL. DES HUILES BRUTES) 30 % 5 151511 HUILE DE LIN, BRUTE 10 % 1 151519 HUILE DE LIN ET SES FRACTIONS, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES (Ã L'EXCL. DE L'HUILE BRUTE) 30 % 5 151521 HUILE DE MAÃ S, BRUTE 30 % 5 151529 HUILE DE MAÃ S ET SES FRACTIONS, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES (Ã L'EXCL. DE L'HUILE BRUTE) 30 % 5 151530 HUILE DE RICIN ET SES FRACTIONS, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES 10 % 1 151540 HUILE DE TUNG [ABRASIN] ET SES FRACTIONS, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES 30 % 5 151550 HUILE DE SÃ SAME ET SES FRACTIONS, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES 30 % 5 151590 GRAISSES ET HUILES VÃ GÃ TALES ET LEURS FRACTIONS, FIXES, MÃ ME RAFFINÃ ES, MAIS NON CHIMIQUEMENT MODIFIÃ ES (Ã L'EXCL. DES HUILES DE SOJA, D'ARACHIDE, D'OLIVE, DE PALME, DE TOURNESOL, DE CARTHAME, DE COTON, DE COCO [COPRAH], DE PALMISTE, DE BABASSU, DE NAVETTE, DE COLZA, DE MOUTARDE, DE LIN, DE MAÃ S, DE RICIN, DE TUNG [ABRASIN] OU DE SÃ SAME) 30 % 5 151610 GRAISSES ET HUILES ANIMALES ET LEURS FRACTIONS, PARTIELLEMENT OU TOTALEMENT HYDROGÃ NÃ ES, INTERESTÃ RIFIÃ ES, RÃ ESTÃ RIFIÃ ES OU Ã LAÃ DINISÃ ES, MÃ ME RAFFINÃ ES, MAIS NON AUTREMENT PRÃ PARÃ ES 30 % 5 151620 GRAISSES ET HUILES VÃ GÃ TALES ET LEURS FRACTIONS, PARTIELLEMENT OU TOTALEMENT HYDROGÃ NÃ ES, INTERESTÃ RIFIÃ ES, RÃ ESTÃ RIFIÃ ES OU Ã LAÃ DINISÃ ES, MÃ ME RAFFINÃ ES, MAIS NON AUTREMENT PRÃ PARÃ ES 30 % 5 151710 MARGARINE (Ã L'EXCL. DE LA MARGARINE LIQUIDE) 30 % 5 151790 MÃ LANGES OU PRÃ PARATIONS ALIMENTAIRES DE GRAISSES OU HUILES ANIMALES OU VÃ GÃ TALES OU DE FRACTIONS COMESTIBLES DE DIFFÃ RENTES GRAISSES OU HUILES (SAUF GRAISSES ET HUILES ET LEURS FRACTIONS, PARTIELLEMENT OU TOTALEMENT HYDROGÃ NÃ ES, INTERESTÃ RIFIÃ ES, RÃ ESTÃ RIFIÃ ES OU Ã LAÃ DINISÃ ES, MÃ ME RAFFINÃ ES, MAIS NON AUTREMENT PRÃ PARÃ ES, MÃ LANGES D'HUILES D'OLIVE OU LEURS FRACTIONS AINSI QUE LA MARGARINE Ã L'Ã TAT SOLIDE) 10 % 5 151800 GRAISSES ET HUILES ANIMALES OU VÃ GÃ TALES ET LEURS FRACTIONS, CUITES, OXYDÃ ES, DÃ SHYDRATÃ ES, SULFURÃ ES, SOUFFLÃ ES, STANDOLISÃ ES OU AUTREMENT MODIFIÃ ES CHIMIQUEMENT; MÃ LANGES OU PRÃ PARATIONS NON-ALIMENTAIRES DE GRAISSES OU D'HUILES ANIMALES OU VÃ GÃ TALES OU DE FRACTIONS NON-COMESTIBLES DE DIFFÃ RENTES GRAISSES OU HUILES, N.D.A. 10 % 2 152000 GLYCÃ ROL BRUT; EAUX ET LESSIVES GLYCÃ RINEUSES 10 % 3 152110 CIRES VÃ GÃ TALES, MÃ ME RAFFINÃ ES OU COLORÃ ES (Ã L'EXCL. DES TRIGLYCÃ RIDES) 10 % 1 152190 CIRES D'ABEILLES OU D'AUTRES INSECTES ET SPERMACETI, MÃ ME RAFFINÃ S OU COLORÃ S 10 % 1 152200 DÃ GRAS; RÃ SIDUS PROVENANT DU TRAITEMENT DES CORPS GRAS OU DES CIRES ANIMALES OU VÃ GÃ TALES 10 % 1 160100 SAUCISSES, SAUCISSONS ET PRODUITS SIMIL., DE VIANDE, D'ABATS OU DE SANG; PRÃ PARATIONS ALIMENTAIRES Ã BASE DE CES PRODUITS 30 % 5 160210 PRÃ PARATIONS FINEMENT HOMOGÃ NÃ ISÃ ES, DE VIANDE, D'ABATS OU DE SANG, CONDITIONNÃ ES POUR LA VENTE AU DÃ TAIL COMME ALIMENTS POUR ENFANTS OU POUR USAGES DIÃ TÃ TIQUES, EN RÃ CIPIENTS D'UN CONTENU <= 250 G 30 % 5 160220 PRÃ PARATIONS Ã BASE DE FOIE DE DIFFÃ RENTES ESPÃ CES ANIMALES (Ã L'EXCL. DES SAUCISSES, SAUCISSONS ET PRODUITS SIMIL. AINSI QUE DES PRÃ PARATIONS FINEMENT HOMOGÃ NÃ ISÃ ES, CONDITIONNÃ ES POUR LA VENTE AU DÃ TAIL COMME ALIMENTS POUR ENFANTS OU POUR USAGES DIÃ TÃ TIQUES, EN RÃ CIPIENTS D'UN CONTENU <= 250 G) 30 % 5 160231 PRÃ PARATIONS ET CONSERVES DE VIANDE OU D'ABATS DE DINDE DES ESPÃ CES DOMESTIQUES (Ã L'EXCL. DES SAUCISSES, SAUCISSONS ET PRODUITS SIMIL., DES PRÃ PARATIONS FINEMENT HOMOGÃ NÃ ISÃ ES, CONDITIONNÃ ES POUR LA VENTE AU DÃ TAIL COMME ALIMENTS POUR ENFANTS OU POUR USAGES DIÃ TÃ TIQUES, EN RÃ CIPIENTS D'UN CONTENU <= 250 G, DES PRÃ PARATIONS Ã BASE DE FOIE AINSI QUE DES EXTRAITS ET JUS DE VIANDE) 30 % 5 160232 PRÃ PARATIONS ET CONSERVES DE VIANDE OU D'ABATS DE COQS ET DE POULES [DES ESPÃ CES DOMESTIQUES] (Ã L'EXCL. DES SAUCISSES, SAUCISSONS ET PRODUITS SIMIL., DES PRÃ PARATIONS FINEMENT HOMOGÃ NÃ ISÃ ES, CONDITIONNÃ ES POUR LA VENTE AU DÃ TAIL COMME ALIMENTS POUR ENFANTS OU POUR USAGES DIÃ TÃ TIQUES, EN RÃ CIPIENTS D'UN CONTENU <= 250 G, DES PRÃ PARATIONS Ã BASE DE FOIE ET DES EXTRAITS ET JUS DE VIANDE) 30 % 5 160239 PRÃ PARATIONS ET CONSERVES DE VIANDE OU D'ABATS DE CANARD, D'OIE ET DE PINTADE [DES ESPÃ CES DOMESTIQUES] (Ã L'EXCL. DES SAUCISSES, SAUCISSONS ET PRODUITS SIMIL., DES PRÃ PARATIONS FINEMENT HOMOGÃ NÃ ISÃ ES, CONDITIONNÃ ES POUR LA VENTE AU DÃ TAIL COMME ALIMENTS POUR ENFANTS OU POUR USAGES DIÃ TÃ TIQUES, EN RÃ CIPIENTS D'UN CONTENU <= 250 G, DES PRÃ PARATIONS Ã BASE DE FOIE ET DES EXTRAITS ET JUS DE VIANDE) 30 % 5 160241 PRÃ PARATIONS ET CONSERVES DE JAMBONS ET DE MORCEAUX DE JAMBONS DES ANIMAUX DE L'ESPÃ CE PORCINE 30 % 5 160242 PRÃ PARATIONS ET CONSERVES D'Ã PAULES ET DE MORCEAUX D'Ã PAULES DES ANIMAUX DE L'ESPÃ CE PORCINE 30 % 5 160249 PRÃ PARATIONS ET CONSERVES DE VIANDE OU D'ABATS D'ANIMAUX DE L'ESPÃ CE PORCINE, Y.C. LES MÃ LANGES (Ã L'EXCL. DES PRÃ PARATIONS ET CONSERVES CONSTITUÃ ES UNIQUEMENT DE JAMBONS ET DE MORCEAUX DE JAMBON OU D'Ã PAULE ET DE MORCEAUX D'Ã PAULE, DES SAUCISSES, SAUCISSONS ET PRODUITS SIMIL., DES PRÃ PARATIONS FINEMENT HOMOGÃ NÃ ISÃ ES, CONDITIONNÃ ES POUR LA VENTE AU DÃ TAIL COMME ALIMENTS POUR ENFANTS OU POUR USAGES DIÃ TÃ TIQUES, EN RÃ CIPIENTS D'UN CONTENU <= 250 G, DES PRÃ PARATIONS Ã BASE DE FOIE AINSI QUE DES EXTRAITS ET JUS DE VIANDE) 30 % 5 160250 PRÃ PARATIONS ET CONSERVES DE VIANDE OU D'ABATS D'ANIMAUX DE L'ESPÃ CE BOVINE (Ã L'EXCL. DES SAUCISSES, SAUCISSONS ET PRODUITS SIMIL., DES PRÃ PARATIONS FINEMENT HOMOGÃ NÃ ISÃ ES, CONDITIONNÃ ES POUR LA VENTE AU DÃ TAIL COMME ALIMENTS POUR ENFANTS OU POUR USAGES DIÃ TÃ TIQUES, EN RÃ CIPIENTS D'UN CONTENU <= 250 G, DES PRÃ PARATIONS Ã BASE DE FOIE AINSI QUE DES EXTRAITS ET JUS DE VIANDE) 30 % 5 160290 PRÃ PARATIONS ET CONSERVES Ã BASE DE VIANDE, D'ABATS OU DE SANG (Ã L'EXCL. DES PRÃ PARATIONS ET CONSERVES DE VIANDE OU D'ABATS DE VOLAILLES, DE PORCINS ET DE BOVINS, DES SAUCISSES, SAUCISSONS ET PRODUITS SIMIL., DES PRÃ PARATIONS FINEMENT HOMOGÃ NÃ ISÃ ES, CONDITIONNÃ ES POUR LA VENTE AU DÃ TAIL COMME ALIMENTS POUR ENFANTS OU POUR USAGES DIÃ TÃ TIQUES, EN RÃ CIPIENTS D'UN CONTENU <= 250 G, DES PRÃ PARATIONS Ã BASE DE FOIE AINSI QUE DES EXTRAITS ET JUS DE VIANDE) 30 % 5 160300 EXTRAITS ET JUS DE VIANDE, DE POISSONS OU DE CRUSTACÃ S, DE MOLLUSQUES OU D'AUTRES INVERTÃ BRÃ S AQUATIQUES 30 % 5 160411 PRÃ PARATIONS ET CONSERVES DE SAUMONS ENTIERS OU EN MORCEAUX (Ã L'EXCL. DES PRÃ PARATIONS ET CONSERVES DE SAUMONS HACHÃ S) 30 % 3 160412 PRÃ PARATIONS ET CONSERVES DE HARENGS ENTIERS OU EN MORCEAUX (Ã L'EXCL. DES PRÃ PARATIONS ET CONSERVES DE HARENGS HACHÃ S) 30 % 3 160413 PRÃ PARATIONS ET CONSERVES DE SARDINES, SARDINELLES, SPRATS OU ESPROTS, ENTIERS OU EN MORCEAUX (Ã L'EXCL. DES PRÃ PARATIONS ET CONSERVES DE POISSONS HACHÃ S) 30 % 5 160414 PRÃ PARATIONS ET CONSERVES DE THONS, DE LISTAOS ET DE BONITES «SARDA SPP. », ENTIERS OU EN MORCEAUX (Ã L'EXCL. DES PRÃ PARATIONS ET CONSERVES DE THONS, DE LISTAOS ET DE BONITES HACHÃ S) 30 % 5 160415 PRÃ PARATIONS ET CONSERVES DE MAQUEREAUX ENTIERS OU EN MORCEAUX (Ã L'EXCL. DES PRÃ PARATIONS ET CONSERVES DE MAQUEREAUX HACHÃ S) 30 % 5 160416 PRÃ PARATIONS ET CONSERVES D'ANCHOIS ENTIERS OU EN MORCEAUX (Ã L'EXCL. DES PRÃ PARATIONS ET CONSERVES D'ANCHOIS HACHÃ S) 30 % 3 160419 PRÃ PARATIONS ET CONSERVES DE POISSONS ENTIERS OU EN MORCEAUX (Ã L'EXCL. DES PRÃ PARATIONS ET CONSERVES DE POISSONS HACHÃ S, DE SAUMONS, DE HARENGS, DE SARDINES, DE SARDINELLES, DE SPRATS OU ESPROTS, DE THONS, DE LISTAOS, DE BONITES «SARDA SPP. », DE MAQUEREAUX ET D'ANCHOIS) 30 % 5 160420 PRÃ PARATIONS ET CONSERVES DE POISSONS (Ã L'EXCL. DES PRÃ PARATIONS ET CONSERVES DE POISSONS ENTIERS OU EN MORCEAUX) 30 % 5 160430 CAVIAR ET SES SUCCÃ DANÃ S, PRÃ PARÃ S Ã PARTIR D'OEUFS DE POISSONS 30 % 5 160510 CRABES, PRÃ PARÃ S OU CONSERVÃ S 30 % 5 160520 CREVETTES, PRÃ PARÃ ES OU CONSERVÃ ES 30 % 5 160530 HOMARDS, PRÃ PARÃ S OU CONSERVÃ S 30 % 5 160540 CRUSTACÃ S, PRÃ PARÃ S OU CONSERVÃ S (Ã L'EXCL. DES CRABES, DES CREVETTES ET DES HOMARDS) 30 % 5 160590 MOLLUSQUES ET AUTRES INVERTÃ BRÃ S AQUATIQUES, PRÃ PARÃ S OU CONSERVÃ S 30 % 5 170111 SUCRES DE CANNE, BRUTS, SANS ADDITION D'AROMATISANTS OU DE COLORANTS 30 % 5 170112 SUCRES DE BETTERAVE, BRUTS, SANS ADDITION D'AROMATISANTS OU DE COLORANTS 30 % 5 170191 SUCRES DE CANNE OU DE BETTERAVE, Ã L'Ã TAT SOLIDE, ADDITIONNÃ S D'AROMATISANTS OU DE COLORANTS 30 % 5 170199 SUCRES DE CANNE OU DE BETTERAVE ET SACCHAROSE CHIMIQUEMENT PUR, Ã L'Ã TAT SOLIDE (Ã L'EXCL. DES SUCRES BRUTS ET DES SUCRES DE CANNE OU DE BETTERAVE ADDITIONNÃ S D'AROMATISANTS OU DE COLORANTS) 30 % 5 170211 LACTOSE, Ã L'Ã TAT SOLIDE, ET SIROP DE LACTOSE, SANS ADDITION D'AROMATISANTS OU DE COLORANTS, CONTENANT EN POIDS >= 99 % DE LACTOSE, EXPRIMÃ  EN LACTOSE ANHYDRE CALCULÃ  SUR MATIÃ RE SÃ CHE 10 % 3 170219 LACTOSE, Ã L'Ã TAT SOLIDE, ET SIROP DE LACTOSE, SANS ADDITION D'AROMATISANTS OU DE COLORANTS, CONTENANT EN POIDS < 99 % DE LACTOSE, EXPRIMÃ  EN LACTOSE ANHYDRE CALCULÃ  SUR MATIÃ RE SÃ CHE 10 % 3 170220 SUCRE D'Ã RABLE, Ã L'Ã TAT SOLIDE, ET SIROP D'Ã RABLE, SANS ADDITION D'AROMATISANTS OU DE COLORANTS 10 % 5 170230 GLUCOSE, Ã L'Ã TAT SOLIDE, ET SIROP DE GLUCOSE, SANS ADDITION D'AROMATISANTS OU DE COLORANTS, NE CONTENANT PAS DE FRUCTOSE OU CONTENANT EN POIDS Ã L'Ã TAT SEC < 20 % DE FRUCTOSE 10 % 3 170240 GLUCOSE, Ã L'Ã TAT SOLIDE, ET SIROP DE GLUCOSE, SANS ADDITION D'AROMATISANTS OU DE COLORANTS, CONTENANT EN POIDS Ã L'Ã TAT SEC >= 20 % MAIS < 50 % DE FRUCTOSE (Ã L'EXCL. DU SUCRE INVERTI [OU INTERVERTI]) 10 % 3 170250 FRUCTOSE CHIMIQUEMENT PUR 10 % 3 170260 FRUCTOSE, Ã L'Ã TAT SOLIDE, ET SIROP DE FRUCTOSE, SANS ADDITION D'AROMATISANTS OU DE COLORANTS, CONTENANT EN POIDS Ã L'Ã TAT SEC > 50 % DE FRUCTOSE (Ã L'EXCL. DU FRUCTOSE CHIMIQUEMENT PUR ET DU SUCRE INVERTI [OU INTERVERTI]) 10 % 5 170290 SUCRES, Y.C. LE SUCRE INVERTI [OU INTERVERTI] ET LE MALTOSE CHIMIQUEMENT PUR, Ã L'Ã TAT SOLIDE, SUCRES ET SIROPS DE SUCRES CONTENANT EN POIDS Ã L'Ã TAT SEC 50 % DE FRUCTOSE, SANS ADDITION D'AROMATISANTS OU DE COLORANTS, SUCCÃ DANÃ S DU MIEL, MÃ ME MÃ LANGÃ S DE MIEL NATUREL, ET SUCRES ET MÃ LASSES CARAMÃ LISÃ S (Ã L'EXCL. DES SUCRES DE CANNE OU DE BETTERAVE, DU SACCHAROSE CHIMIQUEMENT PUR, DU LACTOSE, DU SUCRE D'Ã RABLE, DU GLUCOSE, DU FRUCTOSE ET DE LEURS SIROPS) 10 % 5 170310 MÃ LASSES DE CANNE, RÃ SULTANT DE L'EXTRACTION OU DU RAFFINAGE DU SUCRE DE CANNE 30 % 3 170390 MÃ LASSES DE BETTERAVE, RÃ SULTANT DE L'EXTRACTION OU DU RAFFINAGE DU SUCRE DE BETTERAVE 30 % 3 170410 GOMMES Ã MÃ CHER [CHEWING-GUM], MÃ ME ENROBÃ ES DE SUCRE 30 % 5 170490 SUCRERIES SANS CACAO, Y.C. LE CHOCOLAT BLANC (Ã L'EXCL. DES GOMMES Ã MÃ CHER) 30 % 5 180100 CACAO EN FÃ VES ET BRISURES DE FÃ VES, BRUTS OU TORRÃ FIÃ S 30 % 3 180200 COQUES, PELLICULES [PELURES] ET AUTRES DÃ CHETS DE CACAO 30 % 5 180310 PÃ TE DE CACAO, NON DÃ GRAISSÃ E 30 % 5 180320 PÃ TE DE CACAO, COMPLÃ TEMENT OU PARTIELLEMENT DÃ GRAISSÃ E 30 % 5 180400 BEURRE, GRAISSE ET HUILE DE CACAO 30 % 5 180500 POUDRE DE CACAO, SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS 30 % 5 180610 POUDRE DE CACAO, ADDITIONNÃ E DE SUCRE OU D'AUTRES Ã DULCORANTS 30 % 5 180620 CHOCOLAT ET AUTRES PRÃ PARATIONS ALIMENTAIRES CONTENANT DU CACAO, PRÃ SENTÃ S SOIT EN BLOCS OU EN BARRES D'UN POIDS > 2 KG, SOIT Ã L'Ã TAT LIQUIDE OU PÃ TEUX OU EN POUDRES, GRANULÃ S OU FORMES SIMIL., EN RÃ CIPIENTS OU EN EMBALLAGES IMMÃ DIATS, D'UN CONTENU > 2 KG (Ã L'EXCL. DE LA POUDRE DE CACAO) 30 % 5 180631 CHOCOLAT ET AUTRES PRÃ PARATIONS ALIMENTAIRES CONTENANT DU CACAO, PRÃ SENTÃ S EN TABLETTES, BARRES OU BÃ TONS, D'UN POIDS <= 2 KG, FOURRÃ S 30 % 5 180632 CHOCOLAT ET AUTRES PRÃ PARATIONS ALIMENTAIRES CONTENANT DU CACAO, PRÃ SENTÃ S EN TABLETTES, BARRES OU BÃ TONS, D'UN POIDS <= 2 KG, NON-FOURRÃ S 30 % 5 180690 CHOCOLAT ET AUTRES PRÃ PARATIONS ALIMENTAIRES CONTENANT DU CACAO, EN RÃ CIPIENTS OU EN EMBALLAGES IMMÃ DIATS D'UN CONTENU <= 2 KG (Ã L'EXCL. DE LA POUDRE DE CACAO ET DES PRODUITS PRÃ SENTÃ S EN TABLETTES, BARRES OU BÃ TONS) 30 % 5 190110 PRÃ PARATIONS ALIMENTAIRES DE FARINES, GRUAUX, SEMOULES, AMIDONS, FÃ CULES OU EXTRAITS DE MALT, NE CONTENANT PAS DE CACAO OU CONTENANT < 40 % EN POIDS DE CACAO CALCULÃ S SUR UNE BASE ENTIÃ REMENT DÃ GRAISSÃ E, N.D.A.; PRÃ PARATIONS ALIMENTAIRES Ã BASE DE LAIT, DE CRÃ ME DE LAIT, DE BABEURRE, DE LAIT CAILLÃ , DE CRÃ ME CAILLÃ E, DE LACTOSÃ RUM, DE YOGHOURT, DE KÃ PHIR ET AUTRES PRODUITS SIMIL. DU No0401 Ã 0404, NE CONTENANT PAS DE CACAO OU CONTENANT < 5 % EN POIDS DE CACAO CALCULÃ S SUR UNE BASE ENTIÃ REMENT DÃ GRAISSÃ E, N.D.A., POUR L'ALIMENTATION DES ENFANTS, CONDITIONNÃ ES POUR LA VENTE AU DÃ TAIL 5 % 3 190120 MÃ LANGES ET PÃ TES Ã BASE DE FARINES, GRUAUX, SEMOULES, AMIDONS, FÃ CULES OU EXTRAITS DE MALT, NE CONTENANT PAS DE CACAO OU CONTENANT < 40 % EN POIDS DE CACAO CALCULÃ S SUR UNE BASE ENTIÃ REMENT DÃ GRAISSÃ E, N.D.A.; MÃ LANGES ET PÃ TES Ã BASE DE LAIT, DE CRÃ ME DE LAIT, DE BABEURRE, DE LAIT CAILLÃ , DE CRÃ ME CAILLÃ E, DE LACTOSÃ RUM, DE YOGHOURT, DE KÃ PHIR ET AUTRES PRODUITS SIMIL. DU No0401 Ã 0404, NE CONTENANT PAS DE CACAO OU CONTENANT < 5 % EN POIDS DE CACAO CALCULÃ S SUR UNE BASE ENTIÃ REMENT DÃ GRAISSÃ E, N.D.A., POUR LA PRÃ PARATION DES PRODUITS DE LA BOULANGERIE, DE LA PÃ TISSERIE OU DE LA BISCUITERIE DU No1905 30 % 5 190190 EXTRAITS DE MALT; PRÃ PARATIONS ALIMENTAIRES DE FARINES, GRUAUX, SEMOULES, AMIDONS, FÃ CULES OU EXTRAITS DE MALT, NE CONTENANT PAS DE CACAO OU CONTENANT < 40 % EN POIDS DE CACAO CALCULÃ S SUR UNE BASE ENTIÃ REMENT DÃ GRAISSÃ E, N.D.A.; PRÃ PARATIONS ALIMENTAIRES Ã BASE DE LAIT, DE CRÃ ME DE LAIT, DE BABEURRE, DE LAIT CAILLÃ , DE CRÃ ME CAILLÃ E, DE LACTOSÃ RUM, DE YOGHOURT, DE KÃ PHIR ET AUTRES PRODUITS SIMIL. DU No0401 Ã 0404, NE CONTENANT PAS DE CACAO OU CONTENANT < 5 % EN POIDS DE CACAO CALCULÃ S SUR UNE BASE ENTIÃ REMENT DÃ GRAISSÃ E, N.D.A. (Ã L'EXCL. DES PRÃ PARATIONS POUR L'ALIMENTATION DES ENFANTS CONDITIONNÃ ES POUR LA VENTE AU DÃ TAIL AINSI QUE LES MÃ LANGES ET PÃ TES POUR LA PRÃ PARATION DES PRODUITS DE LA BOULANGERIE, DE LA PÃ TISSERIE OU DE LA BISCUITERIE DU No1905) 30 % 5 190211 PÃ TES ALIMENTAIRES NON CUITES NI FARCIES NI AUTREMENT PRÃ PARÃ ES, CONTENANT DES OEUFS 30 % 5 190219 PÃ TES ALIMENTAIRES NON-CUITES NI FARCIES NI AUTREMENT PRÃ PARÃ ES, NE CONTENANT PAS D'OEUFS 30 % 5 190220 PÃ TES ALIMENTAIRES, FARCIES DE VIANDE OU D'AUTRES SUBSTANCES, MÃ ME CUITES OU AUTREMENT PRÃ PARÃ ES 30 % 5 190230 PÃ TES ALIMENTAIRES, CUITES OU AUTREMENT PRÃ PARÃ ES (Ã L'EXCL. DES PÃ TES ALIMENTAIRES FARCIES) 30 % 5 190240 COUSCOUS, MÃ ME PRÃ PARÃ  30 % 3 190300 TAPIOCA ET SES SUCCÃ DANÃ S PRÃ PARÃ S Ã PARTIR DE FÃ CULES, SOUS FORME DE FLOCONS, GRUMEAUX, GRAINS PERLÃ S, CRIBLURES OU FORMES SIMIL. 30 % 5 190410 PRODUITS Ã BASE DE CÃ RÃ ALES OBTENUS PAR SOUFFLAGE OU GRILLAGE [CORN FLAKES, P.EX.] 30 % 5 190420 PRÃ PARATIONS ALIMENTAIRES OBTENUES Ã PARTIR DE FLOCONS DE CÃ RÃ ALES NON-GRILLÃ S OU DE MÃ LANGES DE FLOCONS DE CÃ RÃ ALES NON-GRILLÃ S ET DE FLOCONS DE CÃ RÃ ALES GRILLÃ S OU DE CÃ RÃ ALES SOUFFLÃ S 30 % 5 190430 BULGUR DE BLÃ  SOUS FORME DE GRAINS TRAVAILLÃ S, OBTENU PAR CUISSON DES GRAINS DE BLÃ  DUR 30 % 5 190490 CÃ RÃ ALES (Ã L'EXCL. DU MAÃ S) EN GRAINS OU SOUS FORME DE FLOCONS OU DE GRAINS AUTREMENT TRAVAILLÃ S, PRÃ CUITES OU AUTREMENT PRÃ PARÃ ES, N.D.A. (Ã L'EXCL. DE LA FARINE, DU GRUAU ET DE LA SEMOULE, DES PRÃ PARATIONS ALIMENTAIRES Ã BASE DE FLOCONS DE CÃ RÃ ALES NON-GRILLÃ S OU DE MÃ LANGES DE FLOCONS DE CÃ RÃ ALES GRILLÃ S ET NON-GRILLÃ S OU DE CÃ RÃ ALES SOUFFLÃ ES ET DU BULGUR DE BLÃ ) 30 % 5 190510 PAIN CROUSTILLANT DIT KNÃ CKEBROT 30 % 5 190520 PAIN D'Ã PICES, MÃ ME ADDITIONNÃ  DE CACAO 30 % 5 190531 BISCUITS ADDITIONNÃ S D'Ã DULCORANTS 30 % 5 190532 GAUFRES ET GAUFRETTES 30 % 5 190540 BISCOTTES, PAIN GRILLÃ  ET PRODUITS SIMIL. GRILLÃ S 30 % 3 190590 PRODUITS DE LA BOULANGERIE, PÃ TISSERIE OU BISCUITERIE, MÃ ME ADDITIONNÃ S DE CACAO, HOSTIES, CACHETS VIDES DES TYPES UTILISÃ S POUR MÃ DICAMENTS, PAINS Ã CACHETER, PÃ TES SÃ CHÃ ES DE FARINE, D'AMIDON OU DE FÃ CULE EN FEUILLES ET PRODUITS SIMIL. (SAUF PAIN CROUSTILLANT DIT KNÃ CKEBROT, PAIN D'Ã PICES, BISCUITS ADDITIONNÃ S D'Ã DULCORANTS, GAUFRES ET GAUFRETTES D'UNE TENEUR EN POIDS D'EAU <= 10 %, BISCOTTES, PAIN GRILLÃ  ET SIMIL.) 30 % 5 200110 CONCOMBRES ET CORNICHONS, PRÃ PARÃ S OU CONSERVÃ S AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE 30 % 5 200190 LÃ GUMES, FRUITS ET AUTRES PARTIES COMESTIBLES DE PLANTES, PRÃ PARÃ S OU CONSERVÃ S AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE (Ã L'EXCL. DES CONCOMBRES ET DES CORNICHONS) 30 % 5 200210 TOMATES, ENTIÃ RES OU EN MORCEAUX, PRÃ PARÃ ES OU CONSERVÃ ES AUTREMENT QU'AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE 30 % 5 200290 TOMATES, PRÃ PARÃ ES OU CONSERVÃ ES AUTREMENT QU'AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE (Ã L'EXCL. DES TOMATES ENTIÃ RES OU EN MORCEAUX) 30 % 5 200310 CHAMPIGNONS DU GENRE «AGARICUS », PRÃ PARÃ S OU CONSERVÃ S AUTREMENT QU'AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE 30 % 5 200320 TRUFFES, PRÃ PARÃ ES OU CONSERVÃ ES AUTREMENT QU'AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE 30 % 3 200390 CHAMPIGNONS, PRÃ PARÃ S OU CONSERVÃ S AUTREMENT QU'AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE (Ã L'EXCL. DES CHAMPIGNONS DU GENRE «AGARICUS ») 30 % 3 200410 POMMES DE TERRE, PRÃ PARÃ ES OU CONSERVÃ ES AUTREMENT QU'AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE, CONGELÃ ES 30 % 3 200490 LÃ GUMES ET MÃ LANGES DE LÃ GUMES, PRÃ PARÃ S OU CONSERVÃ S AUTREMENT QU'AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE, CONGELÃ S (Ã L'EXCL. DES CONFITS AU SUCRE AINSI QUE DES TOMATES, DES CHAMPIGNONS, DES TRUFFES ET DES POMMES DE TERRE, NON-MÃ LANGÃ S) 30 % 5 200510 LÃ GUMES, PRÃ SENTÃ S SOUS LA FORME DE PRÃ PARATIONS FINEMENT HOMOGÃ NÃ ISÃ ES, CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL COMME ALIMENTS POUR ENFANTS OU POUR USAGES DIÃ TÃ TIQUES, EN RÃ CIPIENTS D'UN CONTENU <= 250 G 30 % 5 200520 POMMES DE TERRE, PRÃ PARÃ ES OU CONSERVÃ ES AUTREMENT QU'AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE, NON-CONGELÃ ES 30 % 3 200540 POIS [PISUM SATIVUM], PRÃ PARÃ S OU CONSERVÃ S AUTREMENT QU'AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE, NON CONGELÃ S 30 % 5 200551 HARICOTS [VIGNA SPP., PHASEOLUS SPP.], EN GRAINS, PRÃ PARÃ S OU CONSERVÃ S AUTREMENT QU'AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE, NON CONGELÃ S 30 % 5 200559 HARICOTS [VIGNA SPP., PHASEOLUS SPP.], PRÃ PARÃ S OU CONSERVÃ S AUTREMENT QU'AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE, NON CONGELÃ S (Ã L'EXCL. DES HARICOTS EN GRAINS) 30 % 5 200560 ASPERGES, PRÃ PARÃ ES OU CONSERVÃ ES AUTREMENT QU'AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE, NON CONGELÃ ES 30 % 3 200570 OLIVES, PRÃ PARÃ ES OU CONSERVÃ ES AUTREMENT QU'AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE, NON-CONGELÃ ES 30 % 3 200580 MAÃ S DOUX [ZEA MAYS VAR. SACCHARATA], PRÃ PARÃ  OU CONSERVÃ  AUTREMENT QU'AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE, NON CONGELÃ  30 % 5 200590 LÃ GUMES ET MÃ LANGES DE LÃ GUMES, PRÃ PARÃ S OU CONSERVÃ S AUTREMENT QU'AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE, NON-CONGELÃ S (Ã L'EXCL. DES LÃ GUMES CONFITS AU SUCRE, DES LÃ GUMES HOMOGÃ NÃ ISÃ S DU No2005.10, AINSI QUE DES TOMATES, DES CHAMPIGNONS, DES TRUFFES, DES POMMES DE TERRE, DES POIS [PISUM SATIVUM], DES HARICOTS [VIGNA SPP., PHASEOLUS SPP.], DES ASPERGES, DES OLIVES ET DU MAÃ S DOUX [ZEA MAYS VAR. SACCHARATA], NON-MÃ LANGÃ S) 30 % 5 200600 LÃ GUMES, FRUITS, Ã CORCES DE FRUITS ET AUTRES PARTIES DE PLANTES, CONFITS AU SUCRE [Ã GOUTTÃ S, GLACÃ S OU CRISTALLISÃ S] 30 % 5 200710 CONFITURES, GELÃ ES, MARMELADES, PURÃ ES ET PÃ TES DE FRUITS, OBTENUES PAR CUISSON, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS, PRÃ SENTÃ ES SOUS LA FORME DE PRÃ PARATIONS FINEMENT HOMOGÃ NÃ ISÃ ES, CONDITIONNÃ ES POUR LA VENTE AU DÃ TAIL COMME ALIMENTS POUR ENFANTS OU POUR USAGES DIÃ TÃ TIQUES, EN RÃ CIPIENTS D'UN CONTENU <= 250 G 30 % 5 200791 CONFITURES, GELÃ ES, MARMELADES, PURÃ ES ET PÃ TES D'AGRUMES, OBTENUES PAR CUISSON, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS (Ã L'EXCL. DES PRÃ PARATIONS HOMOGÃ NÃ ISÃ ES DU No2007.10) 30 % 5 200799 CONFITURES, GELÃ ES, MARMELADES, PURÃ ES ET PÃ TES DE FRUITS, OBTENUES PAR CUISSON, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS (Ã L'EXCL. DES PRÃ PARATIONS HOMOGÃ NÃ ISÃ ES DU No 2007.10 AINSI QUE DES CONFITURES, GELÃ ES, MARMELADES, PURÃ ES ET PÃ TES D'AGRUMES) 30 % 5 200811 ARACHIDES, PRÃ PARÃ ES OU CONSERVÃ ES (SAUF CONFITES AU SUCRE) 30 % 5 200819 FRUITS Ã COQUE ET AUTRES GRAINES, Y.C. LES MÃ LANGES, PRÃ PARÃ S OU CONSERVÃ S (SAUF PRÃ PARÃ S OU CONSERVÃ S AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE, CONFITS AU SUCRE MAIS NON-CONSERVÃ S DANS DU SIROP ET Ã L'EXCL. DES CONFITURES, GELÃ ES DE FRUITS, MARMELADES, PURÃ ES ET PÃ TES DE FRUITS OBTENUES PAR CUISSON AINSI QUE DES ARACHIDES) 30 % 5 200820 ANANAS, PRÃ PARÃ S OU CONSERVÃ S, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS OU D'ALCOOL (SAUF CONFITS AU SUCRE MAIS NON-CONSERVÃ S DANS DU SIROP ET Ã L'EXCL. DES CONFITURES, GELÃ ES DE FRUITS, MARMELADES, PURÃ ES ET PÃ TES DE FRUITS OBTENUES PAR CUISSON) 30 % 5 200830 AGRUMES, PRÃ PARÃ S OU CONSERVÃ S, AVEC ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS OU D'ALCOOL, N.D.A. 30 % 5 200840 POIRES, PRÃ PARÃ ES OU CONSERVÃ ES, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS OU D'ALCOOL, N.D.A. 30 % 3 200850 ABRICOTS, PRÃ PARÃ S OU CONSERVÃ S, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS OU D'ALCOOL (SAUF CONFITS AU SUCRE MAIS NON-CONSERVÃ S DANS DU SIROP ET Ã L'EXCL. DES CONFITURES, GELÃ ES DE FRUITS, MARMELADES, PURÃ ES ET PÃ TES DE FRUITS OBTENUES PAR CUISSON) 30 % 3 200860 CERISES, PRÃ PARÃ ES OU CONSERVÃ ES, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS OU D'ALCOOL (SAUF CONFITES AU SUCRE MAIS NON-CONSERVÃ ES DANS DU SIROP ET Ã L'EXCL. DES CONFITURES, GELÃ ES DE FRUITS, MARMELADES, PURÃ ES ET PÃ TES DE FRUITS OBTENUES PAR CUISSON) 30 % 3 200870 PÃ CHES  Y.C. LES BRUGNONS ET NECTARINES , PRÃ PARÃ ES OU CONSERVÃ ES, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS OU D'ALCOOL (SAUF CONFITES AU SUCRE MAIS NON-CONSERVÃ ES DANS DU SIROP ET Ã L'EXCL. DES CONFITURES, GELÃ ES DE FRUITS, MARMELADES, PURÃ ES ET PÃ TES DE FRUITS OBTENUES PAR CUISSON) 30 % 3 200880 FRAISES, PRÃ PARÃ ES OU CONSERVÃ ES, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS OU D'ALCOOL, N.D.A. 30 % 5 200891 COEURS DE PALMIER, PRÃ PARÃ S OU CONSERVÃ S, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS OU D'ALCOOL (SAUF PRÃ PARÃ S OU CONSERVÃ S AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE) 30 % 3 200892 MÃ LANGES DE FRUITS OU D'AUTRES PARTIES COMESTIBLES DE PLANTES, PRÃ PARÃ S OU CONSERVÃ S, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS OU D'ALCOOL (Ã L'EXCL. DES MÃ LANGES DE FRUITS Ã COQUE, D'ARACHIDES ET D'AUTRES GRAINES, DES PRÃ PARATIONS DU TYPE «MÃ SLI » Ã BASE DE FLOCONS DE CÃ RÃ ALES NON-GRILLÃ S VISÃ ES AU No 1904.20.10, DES PRODUITS PRÃ PARÃ S OU CONSERVÃ S AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE, CONFITS AU SUCRE MAIS NON-CONSERVÃ S DANS DU SIROP ET DES CONFITURES, GELÃ ES DE FRUITS, MARMELADES, PURÃ ES ET PÃ TES DE FRUITS OBTENUES PAR CUISSON) 30 % 5 200899 FRUITS ET AUTRES PARTIES COMESTIBLES DE PLANTES, PRÃ PARÃ S OU CONSERVÃ S, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS OU D'ALCOOL (SAUF PRÃ PARÃ S OU CONSERVÃ S AU VINAIGRE OU Ã L'ACIDE ACÃ TIQUE, CONFITS AU SUCRE MAIS NON-CONSERVÃ S DANS DU SIROP ET Ã L'EXCL. DES CONFITURES, GELÃ ES DE FRUITS, MARMELADES, PURÃ ES ET PÃ TES DE FRUITS OBTENUES PAR CUISSON, DES FRUITS Ã COQUE, DES ARACHIDES ET AUTRES GRAINES, DES ANANAS, DES AGRUMES, DES POIRES, DES ABRICOTS, DES CERISES, DES PÃ CHES ET DES FRAISES) 30 % 5 200911 JUS D'ORANGE, NON-FERMENTÃ S, SANS ADDITION D'ALCOOL, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS, CONGELÃ S 30 % 5 200912 JUS D'ORANGE, NON FERMENTÃ S, SANS ADDITION D'ALCOOL, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS, D'UNE VALEUR BRIX <= 20 Ã 20 oC (Ã L'EXCL. DES JUS CONGELÃ S) 30 % 5 200919 JUS D'ORANGE, NON-FERMENTÃ S, SANS ADDITION D'ALCOOL, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS (Ã L'EXCL. DES JUS CONGELÃ S ET DES JUS D'UNE VALEUR BRIX <= 20 Ã 20 oC) 30 % 5 200921 JUS DE PAMPLEMOUSSE OU DE POMELO, NON FERMENTÃ S, SANS ADDITION D'ALCOOL, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS, D'UNE VALEUR BRIX <= 20 Ã 20 oC 30 % 5 200929 JUS DE PAMPLEMOUSSE OU DE POMELO, NON-FERMENTÃ S, SANS ADDITION D'ALCOOL, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS, D'UNE VALEUR BRIX > 20 Ã 20 oC 30 % 5 200931 JUS D'AGRUMES, NON-FERMENTÃ S, SANS ADDITION D'ALCOOL, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS, D'UNE VALEUR BRIX <= 20 Ã 20 oC (Ã L'EXCL. DES MÃ LANGES, DES JUS D'ORANGE, DE PAMPLEMOUSSE OU DE POMELO) 30 % 5 200939 JUS D'AGRUMES, NON-FERMENTÃ S, SANS ADDITION D'ALCOOL, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS, D'UNE VALEUR BRIX > 20 Ã 20 oC (Ã L'EXCL. DES MÃ LANGES AINSI QUE DES JUS D'ORANGE, DE PAMPLEMOUSSE OU DE POMELO) 30 % 5 200941 JUS D'ANANAS, NON-FERMENTÃ S, SANS ADDITION D'ALCOOL, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS, D'UNE VALEUR BRIX <= 20 Ã 20 oC 30 % 5 200949 JUS D'ANANAS, NON-FERMENTÃ S, SANS ADDITION D'ALCOOL, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS, D'UNE VALEUR BRIX > 20 Ã 20 oC 30 % 5 200950 JUS DE TOMATE, NON-FERMENTÃ S, SANS ADDITION D'ALCOOL, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS 30 % 5 200961 JUS DE RAISIN  Y.C. LES MOÃ TS DE RAISIN , NON-FERMENTÃ S, SANS ADDITION D'ALCOOL, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS, D'UNE VALEUR BRIX <= 30 Ã 20 oC 30 % 5 200969 JUS DE RAISIN  Y.C. LES MOÃ TS DE RAISIN , NON-FERMENTÃ S, SANS ADDITION D'ALCOOL, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS, D'UNE VALEUR BRIX > 30 Ã 20 oC 30 % 5 200971 JUS DE POMME, NON-FERMENTÃ S, SANS ADDITION D'ALCOOL, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS, D'UNE VALEUR BRIX <= 20 Ã 20 oC 30 % 5 200979 JUS DE POMME, NON-FERMENTÃ S, SANS ADDITION D'ALCOOL, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS, D'UNE VALEUR BRIX > 20 Ã 20 oC 30 % 5 200980 JUS DE FRUITS OU DE LÃ GUMES, NON-FERMENTÃ S, SANS ADDITION D'ALCOOL, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS (Ã L'EXCL. DES MÃ LANGES AINSI QUE DES JUS D'AGRUMES, D'ANANAS, DE TOMATE, DE RAISIN  Y.C. LES MOÃ TS  ET DE POMME) 30 % 5 200990 MÃ LANGES DE JUS DE FRUITS  Y.C. LES MOÃ TS DE RAISIN  ET DE JUS DE LÃ GUMES, NON-FERMENTÃ S, SANS ADDITION D'ALCOOL, AVEC OU SANS ADDITION DE SUCRE OU D'AUTRES Ã DULCORANTS 30 % 5 210111 EXTRAITS, ESSENCES ET CONCENTRÃ S DE CAFÃ  30 % 5 210112 PRÃ PARATIONS Ã BASE D'EXTRAITS, ESSENCES OU CONCENTRÃ S DE CAFÃ  OU Ã BASE DE CAFÃ  30 % 5 210120 EXTRAITS, ESSENCES ET CONCENTRÃ S DE THÃ  OU DE MATÃ  ET PRÃ PARATIONS Ã BASE DE CES EXTRAITS, ESSENCES ET CONCENTRÃ S OU Ã BASE DE THÃ  OU DE MATÃ  30 % 5 210130 CHICORÃ E TORRÃ FIÃ E ET AUTRES SUCCÃ DANÃ S TORRÃ FIÃ S DU CAFÃ  ET LEURS EXTRAITS, ESSENCES ET CONCENTRÃ S 30 % 5 210210 LEVURES VIVANTES 10 % 2 210220 LEVURES MORTES; AUTRES MICRO-ORGANISMES MONOCELLULAIRES MORTS (Ã L'EXCL. DES MICRO-ORGANISMES MONOCELLULAIRES CONDITIONNÃ S COMME MÃ DICAMENTS) 10 % 2 210230 POUDRES Ã LEVER PRÃ PARÃ ES 10 % 2 210310 SAUCE DE SOJA 30 % 5 210320 TOMATO KETCHUP ET AUTRES SAUCES TOMATES 30 % 3 210330 FARINE DE MOUTARDE ET MOUTARDE PRÃ PARÃ E 30 % 3 210390 PRÃ PARATIONS POUR SAUCES ET SAUCES PRÃ PARÃ ES; CONDIMENTS ET ASSAISONNEMENTS, COMPOSÃ S (Ã L'EXCL. DE LA SAUCE DE SOJA, DU TOMATO KETCHUP ET AUTRES SAUCES TOMATES, DE LA FARINE DE MOUTARDE ET DE LA MOUTARDE PRÃ PARÃ E) 30 % 5 210410 PRÃ PARATIONS POUR SOUPES, POTAGES OU BOUILLONS; SOUPES, POTAGES OU BOUILLONS PRÃ PARÃ S 30 % 3 210420 PRÃ PARATIONS ALIMENTAIRES COMPOSITES HOMOGÃ NÃ ISÃ ES CONSISTANT EN UN MÃ LANGE FINEMENT HOMOGÃ NÃ ISÃ  DE PLUSIEURS SUBSTANCES DE BASE, TELLES QUE VIANDE, POISSON, LÃ GUMES, FRUITS, CONDITIONNÃ ES POUR LA VENTE AU DÃ TAIL COMME ALIMENTS POUR ENFANTS OU POUR USAGES DIÃ TÃ TIQUES, EN RÃ CIPIENTS D'UN CONTENU <= 250 G 30 % 5 210500 GLACES DE CONSOMMATION, MÃ ME CONTENANT DU CACAO 30 % 3 210610 CONCENTRATS DE PROTÃ INES ET SUBSTANCES PROTÃ IQUES TEXTURÃ ES 10 % 2 210690 PRÃ PARATIONS ALIMENTAIRES, N.D.A. 30 % 5 220110 EAUX MINÃ RALES ET EAUX GAZÃ IFIÃ ES, NON ADDITIONNÃ ES DE SUCRE OU D'AUTRES Ã DULCORANTS NI AROMATISÃ ES 30 % 5 220190 EAUX, NON ADDITIONNÃ ES DE SUCRE OU D'AUTRES Ã DULCORANTS NI AROMATISÃ ES (Ã L'EXCL. DES EAUX MINÃ RALES, DES EAUX GAZÃ IFIÃ ES, DE L'EAU DE MER AINSI QUE DES EAUX DISTILLÃ ES, DE CONDUCTIBILITÃ  OU DE MÃ ME DEGRÃ  DE PURETÃ ); GLACE ET NEIGE 30 % 5 220210 EAUX, Y.C. LES EAUX MINÃ RALES ET LES EAUX GAZÃ IFIÃ ES, ADDITIONNÃ ES DE SUCRE OU D'AUTRES Ã DULCORANTS OU AROMATISÃ ES, DIRECTEMENT CONSOMMABLES EN L'Ã TAT EN TANT QUE BOISSONS 30 % 5 220290 BOISSONS NON-ALCOOLIQUES (Ã L'EXCL. DES EAUX, DES JUS DE FRUITS OU DE LÃ GUMES AINSI QUE DU LAIT) 30 % 5 220300 BIÃ RES DE MALT 30 % 5 220410 VINS MOUSSEUX PRODUITS Ã PARTIR DE RAISINS FRAIS 30 % 5 220421 VINS DE RAISINS FRAIS, Y.C. LES VINS ENRICHIS EN ALCOOL (Ã L'EXCL. DES VINS MOUSSEUX); MOÃ TS DE RAISINS DONT LA FERMENTATION A Ã TÃ  EMPÃ CHÃ E OU ARRÃ TÃ E PAR ADDITION D'ALCOOL, EN RÃ CIPIENTS D'UNE CONTENANCE <= 2 L 30 % 5 220429 VINS DE RAISINS FRAIS, Y.C. LES VINS ENRICHIS EN ALCOOL, ET MOÃ TS DE RAISINS DONT LA FERMENTATION A Ã TÃ  EMPÃ CHÃ E OU ARRÃ TÃ E PAR ADDITION D'ALCOOL, EN RÃ CIPIENTS D'UNE CONTENANCE > 2 L 30 % 5 220430 MOÃ TS DE RAISINS, PARTIELLEMENT FERMENTÃ S, AYANT UN TITRE ALCOOMÃ TRIQUE ACQUIS > 0,5 % VOL (Ã L'EXCL. DES MOÃ TS DE RAISINS DONT LA FERMENTATION A Ã TÃ  EMPÃ CHÃ E OU ARRÃ TÃ E PAR ADDITION D'ALCOOL) 30 % 3 220510 VERMOUTHS ET AUTRES VINS DE RAISINS FRAIS PRÃ PARÃ S Ã L'AIDE DE PLANTES OU DE SUBSTANCES AROMATIQUES, EN RÃ CIPIENTS D'UNE CONTENANCE <= 2 L 30 % 5 220590 VERMOUTHS ET AUTRES VINS DE RAISINS FRAIS PRÃ PARÃ S Ã L'AIDE DE PLANTES OU DE SUBSTANCES AROMATIQUES, EN RÃ CIPIENTS D'UNE CONTENANCE > 2 L 30 % 5 220600 CIDRE, POIRÃ , HYDROMEL ET AUTRES BOISSONS FERMENTÃ ES; MÃ LANGES DE BOISSONS FERMENTÃ ES ET MÃ LANGES DE BOISSONS FERMENTÃ ES ET DE BOISSONS NON-ALCOOLIQUES, N.D.A. (Ã L'EXCL. DE LA BIÃ RE, DES VINS DE RAISINS FRAIS, DES MOÃ TS DE RAISINS AINSI QUE DES VERMOUTHS ET AUTRES VINS DE RAISINS FRAIS PRÃ PARÃ S Ã L'AIDE DE PLANTES OU DE SUBSTANCES AROMATIQUES) 30 % 5 220710 ALCOOL Ã THYLIQUE NON DÃ NATURÃ  D'UN TITRE ALCOOMÃ TRIQUE VOLUMIQUE >= 80 % VOL 20 % 5 220720 ALCOOL Ã THYLIQUE ET EAUX-DE-VIE DÃ NATURÃ S DE TOUS TITRES 20 % 5 220820 EAUX-DE-VIE DE VIN OU DE MARC DE RAISINS 30 % 5 220830 WHISKIES 30 % 5 220840 RHUM ET TAFIA 30 % 5 220850 GIN ET GENIÃ VRE 30 % 5 220860 VODKA 30 % 5 220870 LIQUEURS 30 % 5 220890 ALCOOL Ã THYLIQUE D'UN TITRE ALCOOMÃ TRIQUE VOLUMIQUE < 80 % VOL, NON-DÃ NATURÃ ; EAUX-DE-VIE ET AUTRES BOISSONS SPIRITUEUSES (Ã L'EXCL. DES EAUX-DE-VIE DE VIN OU DE MARC DE RAISINS, DES WHISKIES, DU RHUM, DU TAFIA, DU GIN, DU GENIÃ VRE, DE LA VODKA, DES LIQUEURS AINSI QUE DES PRÃ PARATIONS ALCOOLIQUES COMPOSÃ ES DES TYPES UTILISÃ S POUR LA FABRICATION DES BOISSONS) 30 % 5 220900 VINAIGRES COMESTIBLES ET SUCCÃ DANÃ S DE VINAIGRE COMESTIBLES OBTENUS Ã PARTIR D'ACIDE ACÃ TIQUE 30 % 5 230110 FARINES, POUDRES ET AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DE VIANDES OU D'ABATS, IMPROPRES Ã L'ALIMENTATION HUMAINE; CRETONS 5 % 1 230120 FARINES, POUDRES ET AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DE POISSONS OU DE CRUSTACÃ S, DE MOLLUSQUES OU D'AUTRES INVERTÃ BRÃ S AQUATIQUES, IMPROPRES Ã L'ALIMENTATION HUMAINE 5 % 1 230210 SONS, REMOULAGES ET AUTRES RÃ SIDUS, MÃ ME AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DU CRIBLAGE, DE LA MOUTURE OU D'AUTRES TRAITEMENTS DU MAÃ S 10 % 1 230220 SONS, REMOULAGES ET AUTRES RÃ SIDUS, MÃ ME AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DU CRIBLAGE, DE LA MOUTURE OU D'AUTRES TRAITEMENTS DU RIZ 5 % 1 230230 SONS, REMOULAGES ET AUTRES RÃ SIDUS, MÃ ME AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DU CRIBLAGE, DE LA MOUTURE OU D'AUTRES TRAITEMENTS DU FROMENT 5 % 1 230240 SONS, REMOULAGES ET AUTRES RÃ SIDUS, MÃ ME AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DU CRIBLAGE, DE LA MOUTURE OU D'AUTRES TRAITEMENTS DES CÃ RÃ ALES (Ã L'EXCL. DU MAÃ S, DU RIZ OU DU FROMENT) 5 % 1 230250 RÃ SIDUS, MÃ ME AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DU CRIBLAGE, DE LA MOUTURE OU D'AUTRES TRAITEMENTS DES LÃ GUMINEUSES 5 % 1 230310 RÃ SIDUS D'AMIDONNERIE ET RÃ SIDUS SIMIL. 10 % 1 230320 PULPES DE BETTERAVES, BAGASSES DE CANNES Ã SUCRE ET AUTRES DÃ CHETS DE SUCRERIE 10 % 1 230330 DRÃ CHES ET DÃ CHETS DE BRASSERIE OU DE DISTILLERIE 10 % 1 230400 TOURTEAUX ET AUTRES RÃ SIDUS SOLIDES, MÃ ME BROYÃ S OU AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DE L'EXTRACTION DE L'HUILE DE SOJA 5 % 3 230500 TOURTEAUX ET AUTRES RÃ SIDUS SOLIDES, MÃ ME BROYÃ S OU AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DE L'EXTRACTION DE L'HUILE D'ARACHIDE 10 % 1 230610 TOURTEAUX ET AUTRES RÃ SIDUS SOLIDES, MÃ ME BROYÃ S OU AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DE L'EXTRACTION DES GRAISSES OU HUILES DE COTON 10 % 1 230620 TOURTEAUX ET AUTRES RÃ SIDUS SOLIDES, MÃ ME BROYÃ S OU AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DE L'EXTRACTION DES GRAISSES OU HUILES DE LIN 5 % 1 230630 TOURTEAUX ET AUTRES RÃ SIDUS SOLIDES, MÃ ME BROYÃ S OU AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DE L'EXTRACTION DES GRAISSES OU HUILES DE TOURNESOL 5 % 1 230641 TOURTEAUX ET AUTRES RÃ SIDUS SOLIDES, MÃ ME BROYÃ S OU AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DE L'EXTRACTION DES GRAISSES OU HUILES DE NAVETTE OU DE COLZA Ã FAIBLE TENEUR EN ACIDE Ã RUCIQUE «FOURNISSANT UNE HUILE FIXE DONT LA TENEUR EN ACIDE Ã RUCIQUE EST < 2 % ET UN COMPOSANT SOLIDE QUI CONTIENT < 30 MICROMOLES/G DE GLUCOSINOLATES » 5 % 1 230649 TOURTEAUX ET AUTRES RÃ SIDUS SOLIDES, MÃ ME BROYÃ S OU AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DE L'EXTRACTION DES GRAISSES OU HUILES DE NAVETTE OU DE COLZA D'UNE TENEUR Ã LEVÃ E EN ACIDE Ã RUCIQUE «FOURNISSANT UNE HUILE FIXE DONT LA TENEUR EN ACIDE Ã RUCIQUE EST >= 2 % ET UN COMPOSANT SOLIDE QUI CONTIENT >= 30 MICROMOLES/G DE GLUCOSINOLATES » 5 % 1 230650 TOURTEAUX ET AUTRES RÃ SIDUS SOLIDES, MÃ ME BROYÃ S OU AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DE L'EXTRACTION DES GRAISSES OU HUILES DE NOIX DE COCO OU DE COPRAH 5 % 1 230660 TOURTEAUX ET AUTRES RÃ SIDUS SOLIDES, MÃ ME BROYÃ S OU AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DE L'EXTRACTION DES GRAISSES OU HUILES DE NOIX OU D'AMANDES DE PALMISTE 10 % 1 230670 TOURTEAUX ET AUTRES RÃ SIDUS SOLIDES, MÃ ME BROYÃ S OU AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DE L'EXTRACTION DES GRAISSES OU HUILES DE GERMES DE MAÃ S 10 % 1 230690 TOURTEAUX ET AUTRES RÃ SIDUS SOLIDES, MÃ ME BROYÃ S OU AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DE L'EXTRACTION DE GRAISSES OU HUILES VÃ GÃ TALES (Ã L'EXCL. DES TOURTEAUX ET AUTRES RÃ SIDUS SOLIDES DE L'EXTRACTION DES GRAISSES OU HUILES DE SOJA, D'ARACHIDE, DE COTON, DE LIN, DE TOURNESOL, DE GRAINES DE NAVETTE OU DE COLZA, DE NOIX DE COCO OU DE COPRAH, DE NOIX OU D'AMANDES DE PALMISTE AINSI QUE DE GERMES DE MAÃ S) 5 % 1 230700 LIES DE VIN; TARTRE BRUT 10 % 1 230800 GLANDS DE CHÃ NE, MARRONS D'INDE, MARCS DE FRUITS ET AUTRES MATIÃ RES, DÃ CHETS, RÃ SIDUS ET SOUS-PRODUITS VÃ GÃ TAUX, MÃ ME AGGLOMÃ RÃ S SOUS FORME DE PELLETS, DES TYPES UTILISÃ S POUR L'ALIMENTATION DES ANIMAUX, N.D.A. 10 % 1 230910 ALIMENTS POUR CHIENS OU CHATS, CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 30 % 5 230990 PRÃ PARATIONS DES TYPES UTILISÃ S POUR L'ALIMENTATION DES ANIMAUX (Ã L'EXCL. DES ALIMENTS POUR CHIENS OU CHATS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 30 % 3 240110 TABACS NON-Ã COTÃ S 10 % 5 240120 TABACS PARTIELLEMENT OU TOTALEMENT Ã COTÃ S, MAIS NON AUTREMENT TRAVAILLÃ S 10 % 5 240130 DÃ CHETS DE TABAC 10 % 5 240210 CIGARES, Y.C. CEUX Ã BOUTS COUPÃ S, ET CIGARILLOS, CONTENANT DU TABAC 30 % 5 240220 CIGARETTES CONTENANT DU TABAC 30 % 5 240290 CIGARES, CIGARILLOS ET CIGARETTES, EN SUCCÃ DANÃ S DU TABAC 30 % 5 240310 TABAC Ã FUMER, MÃ ME CONTENANT DES SUCCÃ DANÃ S DE TABAC EN TOUTE PROPORTION 10 % 5 240391 TABACS «HOMOGÃ NÃ ISÃ S » OU «RECONSTITUÃ S », OBTENUS PAR AGGLOMÃ RATION DE PARTICULES PROVENANT DE FEUILLES, DE DÃ BRIS OU DE POUSSIÃ RE DE TABAC 10 % 5 240399 TABAC Ã MÃ CHER, TABAC Ã PRISER ET AUTRES TABACS ET SUCCÃ DANÃ S DE TABAC, FABRIQUÃ S, ET POUDRE, EXTRAITS ET SAUCES DE TABAC (SAUF CIGARES, Y.C. CEUX Ã BOUTS COUPÃ S, CIGARILLOS, CIGARETTES, TABAC Ã FUMER, MÃ ME CONTENANT DES SUCCÃ DANÃ S DE TABAC EN TOUTE PROPORTION, TABACS «HOMOGÃ NÃ ISÃ S » OU «RECONSTITUÃ S », LA NICOTINE EXTRAITE DU TABAC AINSI QUE PRODUITS INSECTICIDES FABRIQUÃ S Ã PARTIR D'EXTRAITS OU DE SAUCES DE TABAC) 30 % 5 250100 SEL, Y.C. LE SEL PRÃ PARÃ  POUR LA TABLE ET LE SEL DÃ NATURÃ , ET CHLORURE DE SODIUM PUR, MÃ ME EN SOLUTION AQUEUSE OU ADDITIONNÃ S D'AGENTS ANTIAGGLOMÃ RANTS OU D'AGENTS ASSURANT UNE BONNE FLUIDITÃ ; EAU DE MER 20 % 5 250200 PYRITES DE FER NON GRILLÃ ES 10 % 1 250300 SOUFRES DE TOUTE ESPÃ CE (Ã L'EXCL. DU SOUFRE SUBLIMÃ , DU SOUFRE PRÃ CIPITÃ  OU DU SOUFRE COLLOÃ DAL) 10 % 1 250410 GRAPHITE NATUREL, EN POUDRE OU EN PAILLETTES 10 % 1 250490 GRAPHITE NATUREL (AUTRE QU'EN POUDRE OU EN PAILLETTES) 10 % 1 250510 SABLES SILICEUX ET SABLES QUARTZEUX, MÃ ME COLORÃ S 10 % 1 250590 SABLES NATURELS DE TOUTE ESPÃ CE, MÃ ME COLORÃ S (Ã L'EXCL. DES SABLES AURIFÃ RES, PLATINIFÃ RES, MONAZITÃ S, BITUMINEUX, ASPHALTIQUES, SILICEUX OU QUARTZEUX AINSI QUE DES SABLES DE ZIRCON, DE RUTILE OU D'ILMÃ NITE) 10 % 1 250610 QUARTZ (AUTRES QUE LES SABLES NATURELS) 10 % 1 250621 QUARTZITES, BRUTS OU DÃ GROSSIS 10 % 1 250629 QUARTZITES, DÃ BITÃ S, PAR SCIAGE OU AUTREMENT, EN BLOCS OU EN PLAQUES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES QUARTZITES DÃ GROSSIS) 10 % 1 250700 KAOLIN ET AUTRES ARGILES KAOLINIQUES, MÃ ME CALCINÃ S 10 % 1 250810 BENTONITE 10 % 1 250820 TERRES DÃ COLORANTES ET TERRES Ã FOULON 10 % 1 250830 ARGILES RÃ FRACTAIRES (Ã L'EXCL. DES ARGILES EXPANSÃ ES AINSI QUE DU KAOLIN ET DES AUTRES ARGILES KAOLINIQUES) 10 % 1 250840 ARGILES (Ã L'EXCL. DES ARGILES RÃ FRACTAIRES OU EXPANSÃ ES AINSI QUE DU KAOLIN ET DES AUTRES ARGILES KAOLINIQUES) 10 % 1 250850 ANDALOUSITE, CYANITE ET SILLIMANITE 10 % 1 250860 MULLITE 10 % 1 250870 TERRES DE CHAMOTTE OU DE DINAS 10 % 1 250900 CRAIE 10 % 1 251010 PHOSPHATES DE CALCIUM ET PHOSPHATES ALUMINOCALCIQUES, NATURELS ET CRAIES PHOSPHATÃ ES, NON MOULUS 10 % 1 251020 PHOSPHATES DE CALCIUM ET PHOSPHATES ALUMINOCALCIQUES, NATURELS, ET CRAIES PHOSPHATÃ ES, MOULUS 10 % 1 251110 SULFATE DE BARYUM NATUREL [BARYTINE] 5 % 1 251120 CARBONATE DE BARYUM NATUREL [WITHÃ RITE], MÃ ME CALCINÃ  10 % 1 251200 FARINES SILICEUSES FOSSILES [KIESELGUHR, TRIPOLITE, DIATOMITE, PAR EXEMPLE] ET AUTRES TERRES SILICEUSES ANALOGUES, D'UNE DENSITÃ  APPARENTE <= 1, MÃ ME CALCINÃ ES 10 % 1 251311 PIERRE PONCE BRUTE OU EN MORCEAUX IRRÃ GULIERS, Y.C. LA PIERRE PONCE CONCASSÃ E [GRAVIERS DE PIERRE PONCE OU «BIMSKIES »] 10 % 1 251319 PIERRE PONCE, BROYÃ E OU PULVÃ RISÃ E 10 % 1 251320 EMERI, CORINDON NATUREL, GRENAT NATUREL ET AUTRES ABRASIFS NATURELS, MÃ ME TRAITÃ S THERMIQUEMENT 10 % 1 251400 ARDOISE, MÃ ME DÃ GROSSIE OU SIMPLEMENT DÃ BITÃ E, PAR SCIAGE OU AUTREMENT, EN BLOCS OU EN PLAQUES DE FORME CARRÃ E OU RECTANGULAIRE; POUDRE D'ARDOISE ET DÃ CHETS D'ARDOISE 10 % 1 251511 MARBRES ET TRAVERTINS, BRUTS OU DÃ GROSSIS 10 % 2 251512 MARBRES ET TRAVERTINS, SIMPL. DÃ BITÃ S, PAR SCIAGE OU AUTREMENT, EN BLOCS OU EN PLAQUES DE FORME CARRÃ E OU RECTANGULAIRE 10 % 5 251520 ECAUSSINES ET AUTRES PIERRES CALCAIRES DE TAILLE OU DE CONSTRUCTION, D'UNE DENSITÃ  APPARENTE >= 2,5, ET ALBÃ TRE, MÃ ME DÃ GROSSIS OU SIMPLEMENT DÃ BITÃ S, PAR SCIAGE OU AUTREMENT, EN BLOCS OU EN PLAQUES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES MARBRES ET TRAVERTINS AINSI QUE DES PIERRES PRÃ SENTÃ ES SOUS LA FORME DE GRANULÃ S, D'Ã CLATS OU DE POUDRES) 10 % 2 251611 GRANIT, BRUT OU DÃ GROSSI (Ã L'EXCL. DES PIERRES PRÃ SENTANT LE CARACTÃ RE DE PAVÃ S, DE BORDURES DE TROTTOIRS OU DE DALLES DE PAVAGE) 10 % 2 251612 GRANIT, SIMPL. DÃ BITÃ , PAR SCIAGE OU AUTREMENT, EN BLOCS OU EN PLAQUES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PIERRES PRÃ SENTANT LE CARACTÃ RE DE PAVÃ S, DE BORDURES DE TROTTOIRS OU DE DALLES DE PAVAGE) 10 % 2 251621 GRÃ S, BRUT OU DÃ GROSSI (Ã L'EXCL. DES PIERRES PRÃ SENTANT LE CARACTÃ RE DE PAVÃ S, DE BORDURES DE TROTTOIRS OU DE DALLES DE PAVAGE) 10 % 2 251622 GRÃ S, SIMPLEMENT DÃ BITÃ , PAR SCIAGE OU AUTREMENT, EN BLOCS OU EN PLAQUES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PIERRES PRÃ SENTANT LE CARACTÃ RE DE PAVÃ S, DE BORDURES DE TROTTOIRS OU DE DALLES DE PAVAGE) 10 % 2 251690 PORPHYRE, BASALTE ET AUTRES PIERRES DE TAILLE OU DE CONSTRUCTION, MÃ ME DÃ GROSSIS OU SIMPLEMENT DÃ BITÃ S, EN BLOCS OU EN PLAQUES DE FORME CARRÃ E OU RECTANGULAIRE (SAUF GRANIT, GRÃ S, PIERRES PRÃ SENTÃ ES SOUS LA FORME DE GRANULÃ S, D'Ã CLATS OU DE POUDRES, PIERRES PRÃ SENTANT LE CARACTÃ RE DE PAVÃ S, DE BORDURES DE TROTTOIRS OU DE DALLES DE PAVAGE AINSI QUE PIERRES CALCAIRES DE TAILLE OU DE CONSTRUCTION D'UNE DENSITÃ  APPARENTE >= 2,5) 10 % 2 251710 CAILLOUX, GRAVIERS, PIERRES CONCASSÃ ES, DES TYPES GÃ NÃ RALEMENT UTILISÃ S POUR LE BÃ TONNAGE OU POUR L'EMPIERREMENT DES ROUTES, DES VOIES FERRÃ ES OU AUTRES BALLASTS, GALETS ET SILEX, MÃ ME TRAITÃ S THERMIQUEMENT 10 % 2 251720 MACADAM DE LAITIER, DE SCORIES OU DE DÃ CHETS INDUSTRIELS SIMIL., MÃ ME COMPRENANT DES MATIÃ RES CITÃ ES DANS LE No2517.10 10 % 2 251730 TARMACADAM 10 % 2 251741 GRANULÃ S, Ã CLATS ET POUDRES DE MARBRE, MÃ ME TRAITÃ S THERMIQUEMENT 10 % 1 251749 GRANULÃ S, Ã CLATS ET POUDRES, MÃ ME TRAITÃ S THERMIQUEMENT, DE TRAVERTINS, D'Ã CAUSSINES, D'ALBÃ TRE, DE GRANIT, DE GRÃ S, DE PORPHYRE, DE SYÃ NITE, DE LAVE, DE BASALTE, DE GNEISS, DE TRACHYTE ET AUTRES PIERRES DU No2515 ET 2516 (Ã L'EXCL. DES GRANULÃ S, Ã CLATS ET POUDRES DE MARBRE) 10 % 1 251810 DOLOMIE, NON CALCINÃ E NI FRITTÃ E, DITE «CRUE [Ã L'Ã TAT BRUT] », Y.C. LA DOLOMIE DÃ GROSSIE OU SIMPLEMENT DÃ BITÃ E, PAR SCIAGE OU AUTREMENT, EN BLOCS OU EN PLAQUES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DE LA DOLOMIE CONCASSÃ E DES TYPES GÃ NÃ RALEMENT UTILISÃ S POUR LE BÃ TONNAGE OU POUR L'EMPIERREMENT DES ROUTES, DES VOIES FERRÃ ES OU AUTRES BALLASTS) 10 % 2 251820 DOLOMIE, CALCINÃ E OU FRITTÃ E (Ã L'EXCL. DE LA DOLOMIE CONCASSÃ E DES TYPES GÃ NÃ RALEMENT UTILISÃ S POUR LE BÃ TONNAGE OU POUR L'EMPIERREMENT DES ROUTES, DES VOIES FERRÃ ES OU AUTRES BALLASTS) 10 % 2 251830 PISÃ  DE DOLOMIE 10 % 2 251910 CARBONATE DE MAGNÃ SIUM NATUREL [MAGNÃ SITE] 10 % 1 251990 MAGNÃ SIE Ã LECTROFONDUE; MAGNÃ SIE CALCINÃ E Ã MORT [FRITTÃ E], MÃ ME CONTENANT DE FAIBLES QUANTITÃ S D'AUTRES OXYDES AJOUTÃ S AVANT LE FRITTAGE; AUTRE OXYDE DE MAGNÃ SIUM (Ã L'EXCL. DU CARBONATE DE MAGNÃ SIUM NATUREL [MAGNÃ SITE]) 10 % 1 252010 GYPSE; ANHYDRITE 10 % 1 252020 PLÃ TRES, MÃ ME COLORÃ S OU ADDITIONNÃ S DE FAIBLES QUANTITÃ S D'ACCÃ LÃ RATEURS OU DE RETARDATEURS 10 % 2 252100 CASTINES; PIERRES Ã CHAUX OU Ã CIMENT 10 % 1 252210 CHAUX VIVE 5 % 1 252220 CHAUX Ã TEINTE 5 % 1 252230 CHAUX HYDRAULIQUE (Ã L'EXCL. DE L'OXYDE ET DE L'HYDROXYDE DE CALCIUM) 10 % 2 252310 CIMENTS NON PULVÃ RISÃ S DITS «CLINKERS » 10 % 2 252321 CIMENTS PORTLAND BLANCS, MÃ ME COLORÃ S ARTIFICIELLEMENT 20 % 3 252329 CIMENT PORTLAND NORMAL OU MODÃ RÃ  (Ã L'EXCL. DES CIMENTS PORTLAND BLANCS, MÃ ME COLORÃ S ARTIFICIELLEMENT) 20 % 3 252330 CIMENTS ALUMINEUX OU FONDUS 20 % 3 252390 CIMENTS, MÃ ME COLORÃ S (Ã L'EXCL. DES CIMENTS PORTLAND ET DES CIMENTS ALUMINEUX) 20 % 3 252400 AMIANTE [ASBESTE] (Ã L'EXCL. DES OUVRAGES EN CETTE MATIÃ RE) 10 % 5 252510 MICA BRUT OU CLIVÃ  EN FEUILLES OU LAMELLES IRRÃ GULIÃ RES [ «SPLITTINGS »] 10 % 2 252520 MICA EN POUDRE 10 % 2 252530 DÃ CHETS DE MICA 10 % 2 252610 STÃ ATITE NATURELLE, MÃ ME DÃ GROSSIE OU SIMPLEMENT DÃ BITÃ E, PAR SCIAGE OU AUTREMENT, EN BLOCS OU EN PLAQUES DE FORME CARRÃ E OU RECTANGULAIRE, AINSI QUE DU TALC, NON BROYÃ S NI PULVÃ RISÃ S 10 % 1 252620 STÃ ATITE NATURELLE, BROYÃ E OU PULVÃ RISÃ E 10 % 1 252810 BORATES DE SODIUM NATURELS ET LEURS CONCENTRÃ S, MÃ ME CALCINÃ S (Ã L'EXCL. DES BORATES EXTRAITS DES SAUMURES NATURELLES) 10 % 1 252890 BORATES NATURELS ET LEURS CONCENTRÃ S, CALCINÃ S OU NON (Ã L'EXCL. DES BORATES DE SODIUM ET LEURS CONCENTRÃ S AINSI QUE DES BORATES EXTRAITS DES SAUMURES NATURELLES); ACIDE BORIQUE NATUREL TITRANT <= 85 % DE H3BO3 SUR PRODUIT SEC 10 % 1 252910 FELDSPATH 10 % 1 252921 SPATH FLUOR, CONTENANT EN POIDS <= 97 % DE FLUORURE DE CALCIUM 10 % 1 252922 SPATH FLUOR, CONTENANT EN POIDS > 97 % DE FLUORURE DE CALCIUM 10 % 1 252930 LEUCITE; NÃ PHÃ LINE ET NÃ PHÃ LINE SYÃ NITE 10 % 1 253010 VERMICULITE, PERLITE ET CHLORITES, NON-EXPANSÃ ES 10 % 1 253020 KIESÃ RITE, EPSOMITE [SULFATES DE MAGNÃ SIUM NATURELS] 10 % 1 253090 SULFURES D'ARSENIC, ALUNITE, TERRE DE POUZZOLANE, TERRES COLORANTES ET AUTRES MATIÃ RES MINÃ RALES, N.D.A. 10 % 3 260111 MINERAIS DE FER ET LEURS CONCENTRÃ S, NON AGGLOMÃ RÃ S (Ã L'EXCL. DES PYRITES DE FER GRILLÃ ES [CENDRES DE PYRITES]) 10 % 1 260112 MINERAIS DE FER ET LEURS CONCENTRÃ S, AGGLOMÃ RÃ S (Ã L'EXCL. DES PYRITES DE FER GRILLÃ ES [CENDRES DE PYRITES]) 10 % 1 260120 PYRITES DE FER GRILLÃ ES [CENDRES DE PYRITES] 10 % 1 260200 MINERAIS DE MANGANÃ SE ET LEURS CONCENTRÃ S, Y.C. LES MINERAIS DE FER MANGANÃ SIFÃ RES D'UNE TENEUR EN MANGANÃ SE >= 20 %, SUR PRODUIT SEC 10 % 1 260300 MINERAIS DE CUIVRE ET LEURS CONCENTRÃ S 10 % 1 260400 MINERAIS DE NICKEL ET LEURS CONCENTRÃ S 10 % 1 260500 MINERAIS DE COBALT ET LEURS CONCENTRÃ S 10 % 1 260600 MINERAIS D'ALUMINIUM ET LEURS CONCENTRÃ S 10 % 1 260700 MINERAIS DE PLOMB ET LEURS CONCENTRÃ S 10 % 1 260800 MINERAIS DE ZINC ET LEURS CONCENTRÃ S 10 % 1 260900 MINERAIS D'Ã TAIN ET LEURS CONCENTRÃ S 10 % 1 261000 MINERAIS DE CHROME ET LEURS CONCENTRÃ S 10 % 1 261100 MINERAIS DE TUNGSTÃ NE ET LEURS CONCENTRÃ S 10 % 1 261210 MINERAIS D'URANIUM ET LEURS CONCENTRÃ S 10 % 1 261220 MINERAIS DE THORIUM ET LEURS CONCENTRÃ S 10 % 1 261310 MINERAIS DE MOLYBDÃ NE ET LEURS CONCENTRÃ S, GRILLÃ S 10 % 1 261390 MINERAIS DE MOLYBDÃ NE ET LEURS CONCENTRÃ S (Ã L'EXCL. DES PRODUITS GRILLÃ S) 10 % 1 261400 MINERAIS DE TITANE ET LEURS CONCENTRÃ S 10 % 1 261510 MINERAIS DE ZIRCONIUM ET LEURS CONCENTRÃ S 10 % 1 261590 MINERAIS DE NIOBIUM, DE TANTALE OU DE VANADIUM ET LEURS CONCENTRÃ S 10 % 1 261610 MINERAIS D'ARGENT ET LEURS CONCENTRÃ S 10 % 1 261690 MINERAIS DE MÃ TAUX PRÃ CIEUX ET LEURS CONCENTRÃ S (Ã L'EXCL. DES MINERAIS D'ARGENT ET DE LEURS CONCENTRÃ S) 10 % 1 261710 MINERAIS D'ANTIMOINE ET LEURS CONCENTRÃ S 10 % 1 261790 MINERAIS ET LEURS CONCENTRÃ S (Ã L'EXCL. DES MINERAIS ET DES CONCENTRÃ S DE MINERAIS DE FER, DE MANGANÃ SE, DE CUIVRE, DE NICKEL, DE COBALT, D'ALUMINIUM, DE PLOMB, DE ZINC, D'Ã TAIN, DE CHROME, DE TUNGSTÃ NE, D'URANIUM, DE THORIUM, DE MOLYBDÃ NE, DE TITANE, DE NIOBIUM, DE TANTALE, DE VANADIUM, DE ZIRCONIUM, DE MÃ TAUX PRÃ CIEUX OU D'ANTIMOINE) 10 % 1 261800 LAITIER GRANULÃ  [SABLE-LAITIER] PROVENANT DE LA FABRICATION DE LA FONTE, DU FER OU DE L'ACIER 10 % 1 261900 SCORIES, LAITIERS (AUTRES QUE LE LAITIER GRANULÃ ), BATTITURES ET AUTRES DÃ CHETS DE LA FABRICATION DE LA FONTE, DU FER OU DE L'ACIER 10 % 1 262011 MATTES DE GALVANISATION 10 % 1 262019 CENDRES ET RÃ SIDUS, CONTENANT PRINCIPALEMENT DU ZINC (Ã L'EXCL. DES MATTES DE GALVANISATION) 10 % 1 262021 BOUES D'ESSENCE AU PLOMB ET BOUES DE COMPOSÃ S ANTIDÃ TONANTS CONTENANT DU PLOMB, PROVENANT DES RÃ SERVOIRS DE STOCKAGE D'ESSENCE AU PLOMB ET DE COMPOSÃ S ANTIDÃ TONANTS CONTENANT DE PLOMB ET CONSTITUÃ S ESSENTIELLEMENT DE PLOMB, DE COMPOSÃ S DE PLOMB ET D'OXYDE DE FER 10 % 5 262029 CENDRES ET RÃ SIDUS, CONTENANT PRINCIPALEMENT DU PLOMB (Ã L'EXCL. DES BOUES D'ESSENCE AU PLOMB ET DES BOUES DE COMPOSÃ S ANTIDÃ TONANTS CONTENANT DU PLOMB) 10 % 5 262030 CENDRES ET RÃ SIDUS, CONTENANT PRINCIPALEMENT DU CUIVRE 10 % 5 262040 CENDRES ET RÃ SIDUS, CONTENANT PRINCIPALEMENT DE L'ALUMINIUM 10 % 5 262060 CENDRES ET RÃ SIDUS CONTENANT DE L'ARSENIC, DU MERCURE, DU THALLIUM OU LEURS MÃ LANGES, DES TYPES UTILISÃ S POUR L'EXTRACTION DE L'ARSENIC OU DE CES MÃ TAUX OU POUR LA FABRICATION DE LEURS COMPOSÃ S CHIMIQUES (Ã L'EXCL. DES CENDRES ET RÃ SIDUS PROVENANT DE LA FABRICATION DU FER OU DE L'ACIER) 10 % 5 262091 CENDRES ET RÃ SIDUS CONTENANT DE L'ANTIMOINE, DU BÃ RYLLIUM, DU CADMIUM, DU CHROME OU LEURS MÃ LANGES (Ã L'EXCL. DES CENDRES ET RÃ SIDUS PROVENANT DE LA FABRICATION DU FER OU DE L'ACIER) 10 % 5 262099 CENDRES ET RÃ SIDUS CONTENANT DU MÃ TAL OU DES COMPOSÃ S DE MÃ TAUX (Ã L'EXCL. DES CENDRES ET RÃ SIDUS PROVENANT DE LA FABRICATION DU FER OU DE L'ACIER, DES PRODUITS CONTENANT PRINCIPALEMENT DU ZINC, DU PLOMB, DU CUIVRE OU DE L'ALUMINIUM, DES PRODUITS CONTENANT DE L'ARSENIC, DU MERCURE, DU THALLIUM OU LEURS MÃ LANGES DES TYPES UTILISÃ S POUR L'EXTRACTION DE L'ARSENIC OU DE CES MÃ TAUX OU POUR LA FABRICATION DE LEURS COMPOSÃ S CHIMIQUES AINSI QUE DES PRODUITS CONTENANT DE L'ANTIMOINE, DU BÃ RYLLIUM, DU CADMIUM, DU CHROME OU LEURS MÃ LANGES) 10 % 5 262110 CENDRES ET RÃ SIDUS PROVENANT DE L'INCINÃ RATION DES DÃ CHETS MUNICIPAUX 10 % 5 262190 SCORIES ET CENDRES, Y.C. LES CENDRES DE VARECH (Ã L'EXCL. DU LAITIER GRANULÃ  [SABLE-LAITIER], DES SCORIES, LAITIERS, BATTITURES ET AUTRES DÃ CHETS DE LA FABRICATION DU FER OU DE L'ACIER, DES CENDRES ET RÃ SIDUS CONTENANT DU MÃ TAL OU DES COMPOSÃ S DE MÃ TAUX AINSI QUE CEUX PROVENANT DE L'INCINÃ RATION DES DÃ CHETS MUNICIPAUX) 10 % 3 270111 ANTHRACITE, MÃ ME PULVÃ RISÃ , MAIS NON-AGGLOMÃ RÃ  10 % 1 270112 HOUILLE BITUMINEUSE, MÃ ME PULVÃ RISÃ E, MAIS NON-AGGLOMÃ RÃ E 10 % 1 270119 HOUILLES, MÃ ME PULVÃ RISÃ ES, MAIS NON AGGLOMÃ RÃ ES (Ã L'EXCL. DE L'ANÃ RACITE ET DE LA HOUILLE BITUMINEUSE) 10 % 1 270120 BRIQUETTES, BOULETS ET COMBUSTIBLES SOLIDES SIMIL. OBTENUS Ã PARTIR DE LA HOUILLE 10 % 1 270210 LIGNITES, MÃ ME PULVÃ RISÃ S, MAIS NON AGGLOMÃ RÃ S 10 % 1 270220 LIGNITES AGGLOMÃ RÃ S 10 % 1 270300 TOURBE, Y.C. LA TOURBE POUR LITIÃ RE, MÃ ME AGGLOMÃ RÃ E 10 % 1 270400 COKES ET SEMI-COKES DE HOUILLE, DE LIGNITE OU DE TOURBE, MÃ ME AGGLOMÃ RÃ S; CHARBON DE CORNUE 10 % 1 270500 GAZ DE HOUILLE, GAZ Ã L'EAU, GAZ PAUVRE ET GAZ SIMIL. (Ã L'EXCL. DES GAZ DE PÃ TROLE ET AUTRES HYDROCARBURES GAZEUX) 10 % 1 270600 GOUDRONS DE HOUILLE, DE LIGNITE OU DE TOURBE ET AUTRES GOUDRONS MINÃ RAUX, MÃ ME DÃ SHYDRATÃ S OU Ã TÃ TÃ S, Y.C. LES GOUDRONS RECONSTITUÃ S 10 % 1 270710 BENZOLS «BENZÃ NE » CONTENANT > 50 % DE BENZÃ NE (Ã L'EXCL. DES PRODUITS DE CONSTITUTION CHIMIQUE DÃ FINIE) 10 % 2 270720 TOLUOL «TOLUÃ NE » CONTENANT > 50 % DE TOLUÃ NE (Ã L'EXCL. DES PRODUITS DE CONSTITUTION CHIMIQUE DÃ FINIE) 10 % 2 270730 XYLOL «XYLÃ NES » CONTENANT > 50 % DE XYLÃ NES (Ã L'EXCL. DES PRODUITS DE CONSTITUTION CHIMIQUE DÃ FINIE) 10 % 2 270740 NAPHTALÃ NE CONTENANT > 50 % DE NAPHTALÃ NE (Ã L'EXCL. DES PRODUITS DE CONSTITUTION CHIMIQUE DÃ FINIE) 10 % 2 270750 MÃ LANGES D'HYDROCARBURES AROMATIQUES DISTILLANT >= 65 % DE LEUR VOLUME, Y.C. LES PERTES, Ã 250 oC D'APRÃ S LA MÃ THODE ASTM D 86 (Ã L'EXCL. DES PRODUITS DE CONSTITUTION CHIMIQUE DÃ FINIE) 10 % 2 270760 PHÃ NOLS CONTENANT > 50 % DE PHÃ NOLS (Ã L'EXCL. DES PRODUITS DE CONSTITUTION CHIMIQUE DÃ FINIE) 10 % 2 270791 HUILES DE CRÃ OSOTE (Ã L'EXCL. DES PRODUITS DE CONSTITUTION CHIMIQUE DÃ FINIE) 10 % 2 270799 HUILES ET AUTRES PRODUITS PROVENANT DE LA DISTILLATION DES GOUDRONS DE HOUILLE DE HAUTE TEMPÃ RATURE ET PRODUITS ANALOGUES DANS LESQUELS LES CONSTITUANTS AROMATIQUES PRÃ DOMINENT EN POIDS PAR RAPPORT AUX CONSTITUANTS NON-AROMATIQUES (SAUF LES PRODUITS DE CONSTITUTION CHIMIQUE DÃ FINIE, BENZOL «BENZÃ NE », TOLUOL «TOLUÃ NE », XYLOL «XYLÃ NES », NAPHTALÃ NE, PHÃ NOLS, HUILES DE CRÃ OSOTE AINSI QUE MÃ LANGES D'HYDROCARBURES AROMATIQUES DU No2707.50) 10 % 2 270810 BRAI DE GOUDRON DE HOUILLE OU D'AUTRES GOUDRONS MINÃ RAUX 10 % 2 270820 COKE DE BRAI DE GOUDRON DE HOUILLE OU D'AUTRES GOUDRONS MINÃ RAUX 10 % 2 270900 HUILES BRUTES DE PÃ TROLE OU DE MINÃ RAUX BITUMINEUX 10 % 2 271011 HUILES LÃ GÃ RES ET PRÃ PARATIONS DE PÃ TROLE OU DE MINÃ RAUX BITUMINEUX DISTILLANT EN VOLUME, Y.C. LES PERTES, >= 90 % Ã 210 oC, D'APRÃ S LA MÃ THODE ASTM D 86 10 % 3 271019 HUILES MOYENNES ET PRÃ PARATIONS, DE PÃ TROLE OU DE MINÃ RAUX BITUMINEUX, N.D.A. 10 % 3 271091 DÃ CHETS D'HUILES CONTENANT DES DIPHÃ NYLES POLYCHLORÃ S [PCB], DES TERPHÃ NYLES POLYCHLORÃ S [PCT] OU DES DIPHÃ NYLES POLYBROMÃ S [PBB] 10 % 3 271099 DÃ CHETS D'HUILES CONTENANT PRINCIPALEMENT DES HUILES DE PÃ TROLE OU DE MINÃ RAUX BITUMINEUX (Ã L'EXCL. DES CELLES CONTENANT DES DIPHÃ NYLES POLYCHLORÃ S [PCB], DES TERPHÃ NYLES POLYCHLORÃ S [PCT] OU DES DIPHÃ NYLES POLYBROMÃ S [PBB]) 10 % 3 271111 GAZ NATUREL, LIQUÃ FIÃ  10 % 1 271112 PROPANE, LIQUÃ FIÃ  10 % 1 271113 BUTANES, LIQUÃ FIÃ S (Ã L'EXCL. DES BUTANES D'UNE PURETÃ  >= 95 % EN N-BUTANE OU EN ISOBUTANE) 10 % 1 271114 ETHYLÃ NE, PROPYLÃ NE, BUTYLÃ NE ET BUTADIÃ NE, LIQUÃ FIÃ S (Ã L'EXCL. DE L'Ã THYLÃ NE D'UNE PURETÃ  >= 95 % ET DU PROPYLÃ NE, DU BUTYLÃ NE ET DU BUTADIÃ NE D'UNE PURETÃ  >= 90 %) 10 % 1 271119 HYDROCARBURES GAZEUX, LIQUÃ FIÃ S, N.D.A. (Ã L'EXCL. DU GAZ NATUREL, DU PROPANE, DES BUTANES, DE L'Ã THYLÃ NE, DU PROPYLÃ NE, DU BUTYLÃ NE ET DU BUTADIÃ NE) 10 % 1 271121 GAZ NATUREL, Ã L'Ã TAT GAZEUX 10 % 1 271129 HYDROCARBURES Ã L'Ã TAT GAZEUX, N.D.A. (Ã L'EXCL. DU GAZ NATUREL) 10 % 1 271210 VASELINE 20 % 5 271220 PARAFFINE CONTENANT EN POIDS < 0,75 % D'HUILE 10 % 1 271290 PARAFFINE CIRE DE PÃ TROLE MICROCRISTALLINE, «SLACK WAX », OZOKÃ RITE, CIRE DE LIGNITE, CIRE DE TOURBE, AUTRES CIRES MINÃ RALES ET PRODUITS SIMIL. OBTENUS PAR SYNTHÃ SE OU PAR D'AUTRES PROCÃ DÃ S, MÃ ME COLORÃ S (Ã L'EXCL. DE LA VASELINE ET DE LA PARAFFINE CONTENANT EN POIDS < 0,75 % D'HUILE) 10 % 1 271311 COKE DE PÃ TROLE, NON CALCINÃ  10 % 1 271312 COKE DE PÃ TROLE, CALCINÃ  10 % 1 271320 BITUME DE PÃ TROLE 10 % 1 271390 RÃ SIDUS DES HUILES DE PÃ TROLE OU DE MINÃ RAUX BITUMINEUX (Ã L'EXCL. DU COKE DE PÃ TROLE ET DU BITUME DE PÃ TROLE) 10 % 1 271410 SCHISTES ET SABLES BITUMINEUX 10 % 1 271490 BITUMES ET ASPHALTES, NATURELS; ASPHALTITES ET ROCHES ASPHALTIQUES 10 % 1 271500 MASTICS BITUMINEUX, «CUT-BACKS » ET AUTRES MÃ LANGES BITUMINEUX Ã BASE D'ASPHALTE OU DE BITUME NATURELS, DE BITUME DE PÃ TROLE, DE GOUDRON MINÃ RAL OU DE BRAI DE GOUDRON MINÃ RAL 10 % 1 271600 ENERGIE Ã LECTRIQUE 10 % 1 280110 CHLORE 10 % 1 280120 IODE 10 % 1 280130 FLUOR; BROME 10 % 1 280200 SOUFRE SUBLIMÃ  OU PRÃ CIPITÃ ; SOUFRE COLLOÃ DAL 10 % 1 280300 CARBONE [NOIRS DE CARBONE ET AUTRES FORMES DE CARBONE, N.D.A.] 10 % 1 280410 HYDROGÃ NE 10 % 1 280421 ARGON 10 % 1 280429 GAZ RARES (Ã L'EXCL. DE L'ARGON) 10 % 1 280430 AZOTE 10 % 1 280440 OXYGÃ NE 10 % 1 280450 BORE; TELLURE 10 % 1 280461 SILICIUM, CONTENANT EN POIDS >= 99,99 % DE SILICIUM 10 % 1 280469 SILICIUM, CONTENANT EN POIDS < 99,99 % DE SILICIUM 10 % 1 280470 PHOSPHORE 10 % 1 280480 ARSENIC 10 % 1 280490 SÃ LÃ NIUM 10 % 1 280511 SODIUM 10 % 1 280512 CALCIUM 10 % 1 280519 MÃ TAUX ALCALINS OU ALCALINO-TERREUX (Ã L'EXCL. DU SODIUM ET DU CALCIUM) 10 % 1 280530 MÃ TAUX DE TERRES RARES, SCANDIUM ET YTTRIUM, MÃ ME MÃ LANGÃ S OU ALLIÃ S ENTRE EUX 10 % 1 280540 MERCURE 10 % 1 280610 CHLORURE D'HYDROGÃ NE [ACIDE CHLORHYDRIQUE] 10 % 1 280620 ACIDE CHLOROSULFURIQUE 10 % 1 280700 ACIDE SULFURIQUE; OLÃ UM 10 % 1 280800 ACIDE NITRIQUE; ACIDES SULFONITRIQUES 10 % 1 280910 PENTAOXYDE DE DIPHOSPHORE 10 % 1 280920 ACIDE PHOSPHORIQUE; ACIDES POLYPHOSPHORIQUES, DE CONSTITUTION CHIMIQUE DÃ FINIE OU NON 10 % 1 281000 OXYDES DE BORE; ACIDES BORIQUES 10 % 1 281111 FLUORURE D'HYDROGÃ NE [ACIDE FLUORHYDRIQUE] 10 % 1 281119 ACIDES INORGANIQUES (Ã L'EXCL. DE L'OLÃ UM, DES OXYDES DE BORE, DU PENTAOXYDE DE DIPHOSPHORE, DU CHLORURE D'HYDROGÃ NE [ACIDE CHLORHYDRIQUE], DU FLUORURE D'HYDROGÃ NE [ACIDE FLUORHYDRIQUE] AINSI QUE DES ACIDES SULFURIQUE, CHLOROSULFURIQUE, NITRIQUE, SULFONITRIQUES, PHOSPHORIQUE, POLYPHOSPHORIQUES OU BORIQUES) 10 % 1 281121 DIOXYDE DE CARBONE 10 % 1 281122 DIOXYDE DE SILICIUM 10 % 1 281123 DIOXYDE DE SOUFRE 10 % 1 281129 COMPOSÃ S OXYGÃ NÃ S INORGANIQUES DES Ã LÃ MENTS NON-MÃ TALLIQUES (Ã L'EXCL. DU PENTAOXYDE DE DIPHOSPHORE, DES OXYDES DE BORE AINSI QUE DES DIOXYDES DE CARBONE, DE SILICIUM OU DE SOUFRE) 10 % 1 281210 CHLORURES ET OXYCHLORURES 10 % 1 281290 HALOGÃ NURES ET OXYHALOGÃ NURES DES Ã LÃ MENTS NON MÃ TALLIQUES (Ã L'EXCL. DES CHLORURES ET DES OXYCHLORURES) 10 % 1 281310 DISULFURE DE CARBONE 10 % 1 281390 SULFURES DES Ã LÃ MENTS NON-MÃ TALLIQUES (Ã L'EXCL. DU DISULFURE DE CARBONE); TRISULFURE DE PHOSPHORE DU COMMERCE 10 % 1 281410 AMMONIAC ANHYDRE 10 % 1 281420 AMMONIAC EN SOLUTION AQUEUSE [AMMONIAQUE] 10 % 1 281511 HYDROXYDE DE SODIUM [SOUDE CAUSTIQUE], SOLIDE 10 % 1 281512 HYDROXYDE DE SODIUM EN SOLUTION AQUEUSE [LESSIVE DE SOUDE CAUSTIQUE] 10 % 1 281520 HYDROXYDE DE POTASSIUM [POTASSE CAUSTIQUE] 10 % 1 281530 PEROXYDES DE SODIUM OU DE POTASSIUM 10 % 1 281610 HYDROXYDE ET PEROXYDE DE MAGNÃ SIUM 10 % 1 281640 OXYDES, HYDROXYDES ET PEROXYDES, DE STRONTIUM OU DE BARYUM 10 % 1 281700 OXYDE DE ZINC; PEROXYDE DE ZINC 10 % 1 281810 CORINDON ARTIFICIEL, CHIMIQUEMENT DÃ FINI OU NON 10 % 1 281820 OXYDE D'ALUMINIUM (SAUF CORINDON ARTIFICIEL) 10 % 1 281830 HYDROXYDE D'ALUMINIUM 10 % 1 281910 TRIOXYDE DE CHROME 10 % 1 281990 OXYDES ET HYDROXYDES DE CHROME (Ã L'EXCL. DU TRIOXYDE) 10 % 1 282010 DIOXYDE DE MANGANÃ SE 10 % 1 282090 OXYDES DE MANGANÃ SE (Ã L'EXCL. DU DIOXYDE) 10 % 1 282110 OXYDES ET HYDROXYDES DE FER 10 % 1 282120 TERRES COLORANTES CONTENANT EN POIDS >= 70 % DE FER COMBINÃ , Ã VALUÃ  EN FE2O3 10 % 1 282200 OXYDES ET HYDROXYDES DE COBALT; OXYDES DE COBALT DU COMMERCE 10 % 1 282300 OXYDES DE TITANE 10 % 1 282410 MONOXYDE DE PLOMB [LITHARGE, MASSICOT] 10 % 1 282420 MINIUM ET MINE ORANGE 10 % 1 282490 OXYDES DE PLOMB (Ã L'EXCL. DU MONOXYDE DE PLOMB [LITHARGE, MASSICOT]) 10 % 1 282510 HYDRAZINE ET HYDROXYLAMINE ET LEURS SELS INORGANIQUES 10 % 1 282520 OXYDE ET HYDROXYDE DE LITHIUM 10 % 1 282530 OXYDES ET HYDROXYDES DE VANADIUM 10 % 1 282540 OXYDES ET HYDROXYDES DE NICKEL 10 % 1 282550 OXYDES ET HYDROXYDES DE CUIVRE 10 % 1 282560 OXYDES DE GERMANIUM ET DIOXYDE DE ZIRCONIUM 10 % 1 282570 OXYDES ET HYDROXYDES DE MOLYBDÃ NE 10 % 1 282580 OXYDES D'ANTIMOINE 10 % 1 282590 BASES INORGANIQUES ET OXYDES, HYDROXYDES ET PEROXYDES DE MÃ TAUX, N.D.A. 10 % 1 282611 FLUORURES D'AMMONIUM OU DE SODIUM 10 % 1 282612 FLUORURE D'ALUMINIUM 10 % 1 282619 FLUORURES (Ã L'EXCL. DES FLUORURES D'AMMONIUM, DE SODIUM OU D'ALUMINIUM) 10 % 1 282620 FLUOROSILICATES DE SODIUM OU DE POTASSIUM 10 % 1 282630 HEXAFLUOROALUMINATE DE SODIUM [CRYOLITHE SYNTHÃ TIQUE] 10 % 1 282690 FLUOROSILICATES, FLUOROALUMINATES ET AUTRES SELS COMPLEXES DE FLUOR (Ã L'EXCL. DES FLUOROSILICATES DE SODIUM OU DE POTASSIUM AINSI QUE DE L'HEXAFLUOROALUMINATE DE SODIUM [CRYOLITHE SYNTHÃ TIQUE]) 10 % 1 282710 CHLORURE D'AMMONIUM 10 % 1 282720 CHLORURE DE CALCIUM 10 % 1 282731 CHLORURE DE MAGNÃ SIUM 10 % 1 282732 CHLORURE D'ALUMINIUM 10 % 1 282733 CHLORURES DE FER 10 % 1 282734 CHLORURE DE COBALT 10 % 1 282735 CHLORURE DE NICKEL 10 % 1 282736 CHLORURE DE ZINC 10 % 1 282739 CHLORURES (Ã L'EXCL. DES CHLORURES D'AMMONIUM, DE CALCIUM, DE MAGNÃ SIUM, D'ALUMINIUM, DE FER, DE COBALT, DE NICKEL ET DE ZINC) 10 % 1 282741 OXYCHLORURES ET HYDROXYCHLORURES DE CUIVRE 10 % 1 282749 OXYCHLORURES ET HYDROXYCHLORURES (AUTRES QUE DE CUIVRE) 10 % 1 282751 BROMURES DE SODIUM OU DE POTASSIUM 10 % 1 282759 BROMURES ET OXYBROMURES (Ã L'EXCL. DES BROMURES DE SODIUM OU DE POTASSIUM) 10 % 1 282760 IODURES ET OXYIODURES 10 % 1 282810 HYPOCHLORITES DE CALCIUM, Y.C. L'HYPOCHLORITE DE CALCIUM DU COMMERCE 10 % 1 282890 HYPOCHLORITES, CHLORITES ET HYPOBROMITES (Ã L'EXCL. DES HYPOCHLORITES DE CALCIUM) 20 % 3 282911 CHLORATE DE SODIUM 10 % 1 282919 CHLORATES (AUTRES QUE DE SODIUM) 10 % 1 282990 PERCHLORATES; BROMATES ET PERBROMATES; IODATES ET PERIODATES 10 % 1 283010 SULFURES DE SODIUM 10 % 1 283020 SULFURE DE ZINC 10 % 1 283030 SULFURE DE CADMIUM 10 % 1 283090 SULFURES (AUTRES QUE DE SODIUM, DE ZINC OU DE CADMIUM); POLYSULFURES, DE CONSTITUTION CHIMIQUE DÃ FINIE OU NON 10 % 1 283110 DITHIONITES ET SULFOXYLATES DE SODIUM 10 % 1 283190 DITHIONITES ET SULFOXYLATES (AUTRES QUE DE SODIUM) 10 % 1 283210 SULFITES DE SODIUM 10 % 1 283220 SULFITES (AUTRES QUE DE SODIUM) 10 % 1 283230 THIOSULFATES 10 % 1 283311 SULFATE DE DISODIUM 10 % 1 283319 SULFATES DE SODIUM (Ã L'EXCL. DU SULFATE DE DISODIUM) 10 % 1 283321 SULFATE DE MAGNÃ SIUM 10 % 1 283322 SULFATE D'ALUMINIUM 10 % 1 283323 SULFATES DE CHROME 10 % 1 283324 SULFATES DE NICKEL 10 % 1 283325 SULFATES DE CUIVRE 10 % 1 283326 SULFATE DE ZINC 10 % 1 283327 SULFATE DE BARYUM 10 % 1 283329 SULFATES (AUTRES QUE DE SODIUM, DE MAGNÃ SIUM, D'ALUMINIUM, DE CHROME, DE NICKEL, DE CUIVRE, DE ZINC OU DE BARYUM) 10 % 1 283330 ALUNS 10 % 1 283340 PEROXOSULFATES [PERSULFATES] 10 % 1 283410 NITRITES 10 % 1 283421 NITRATE DE POTASSIUM 10 % 1 283429 NITRATES (AUTRES QUE DE POTASSIUM) 10 % 1 283510 PHOSPHINATES [HYPOPHOSPHITES] ET PHOSPHONATES [PHOSPHITES] 10 % 1 283522 PHOSPHATES DE MONO- OU DE DISODIUM 10 % 1 283523 PHOSPHATE DE TRISODIUM 10 % 1 283524 PHOSPHATES DE POTASSIUM 10 % 1 283525 HYDROGÃ NOORTHOPHOSPHATE DE CALCIUM [PHOSPHATE DICALCIQUE] 10 % 1 283526 PHOSPHATES DE CALCIUM (Ã L'EXCL. DE L'HYDROGÃ NOORTHOPHOSPHATE DE CALCIUM [PHOSPHATE DICALCIQUE]) 10 % 1 283529 PHOSPHATES (Ã L'EXCL. DES PHOSPHATES DE MONOSODIUM, DE DISODIUM, DE TRISODIUM, DE POTASSIUM OU DE CALCIUM) 10 % 1 283531 TRIPHOSPHATE DE SODIUM [TRIPOLYPHOSPHATE DE SODIUM], DE CONSTITUTION CHIMIQUE DÃ FINIE OU NON 10 % 1 283539 POLYPHOSPHATES, DE CONSTITUTION CHIMIQUE DÃ FINIE OU NON (Ã L'EXCL. DU TRIPHOSPHATE DE SODIUM [TRIPOLYPHOSPHATE DE SODIUM]) 10 % 1 283610 CARBONATES D'AMMONIUM, Y.C. LE CARBONATE D'AMMONIUM DU COMMERCE 10 % 1 283620 CARBONATE DE DISODIUM 10 % 1 283630 HYDROGÃ NOCARBONATE [BICARBONATE] DE SODIUM 10 % 1 283640 CARBONATES DE POTASSIUM 10 % 1 283650 CARBONATE DE CALCIUM 10 % 1 283660 CARBONATE DE BARYUM 10 % 1 283670 CARBONATES DE PLOMB 10 % 1 283691 CARBONATES DE LITHIUM 10 % 1 283692 CARBONATE DE STRONTIUM 10 % 1 283699 CARBONATES ET PEROXOCARBONATES [PERCARBONATES] (Ã L'EXCL. DE L'HYDROGÃ NOCARBONATE [BICARBONATE] DE SODIUM AINSI QUE DES CARBONATES D'AMMONIUM  Y.C. LE CARBONATE D'AMMONIUM DU COMMERCE , DE DISODIUM, DE POTASSIUM, DE CALCIUM, DE BARYUM, DE PLOMB, DE LITHIUM OU DE STRONTIUM) 10 % 1 283711 CYANURES DE SODIUM 10 % 1 283719 CYANURES ET OXYCYANURES (AUTRES QUE DE SODIUM) 10 % 1 283720 CYANURES COMPLEXES 10 % 1 283800 FULMINATES, CYANATES ET THIOCYANATES 10 % 1 283911 MÃ TASILICATES DE SODIUM 10 % 1 283919 SILICATES DE SODIUM, Y.C. LES SILICATES DU COMMERCE (Ã L'EXCL. DES MÃ TASILICATES) 10 % 1 283920 SILICATES DE POTASSIUM, Y.C. LES SILICATES DU COMMERCE 10 % 1 283990 SILICATES, Y.C. LES SILICATES DES MÃ TAUX ALCALINS DU COMMERCE (Ã L'EXCL. DES SILICATES DE SODIUM OU DE POTASSIUM) 10 % 1 284011 TÃ TRABORATE DE DISODIUM [BORAX RAFFINÃ ], ANHYDRE 10 % 1 284019 TÃ TRABORATE DE DISODIUM [BORAX RAFFINÃ ] (Ã L'EXCL. DU TÃ TRABORATE DE DISODIUM ANHYDRE) 10 % 1 284020 BORATES (Ã L'EXCL. DU TÃ TRABORATE DE DISODIUM [BORAX RAFFINÃ ]) 10 % 1 284030 PEROXOBORATES [PERBORATES] 10 % 1 284110 ALUMINATES 10 % 1 284120 CHROMATES DE ZINC OU DE PLOMB 10 % 1 284130 DICHROMATE DE SODIUM 10 % 1 284150 CHROMATES, DICHROMATES ET PEROXOCHROMATES (Ã L'EXCL. DES CHROMATES DE ZINC OU DE PLOMB AINSI QUE DU DICHROMATE DE SODIUM) 10 % 1 284161 PERMANGANATE DE POTASSIUM 10 % 1 284169 MANGANITES, MANGANATES ET PERMANGANATES (Ã L'EXCL. DU PERMANGANATE DE POTASSIUM) 10 % 1 284170 MOLYBDATES 10 % 1 284180 TUNGSTATES [WOLFRAMATES] 10 % 1 284190 SELS DES ACIDES OXOMÃ TALLIQUES OU PEROXOMÃ TALLIQUES (Ã L'EXCL. DES ALUMINATES, DES CHROMATES, DES DICHROMATES, DES PEROXOCHROMATES, DES MANGANITES, DES MANGANATES, DES PERMANGANATES, DES MOLYBDATES ET DES TUNGSTATES [WOLFRAMATES]) 10 % 1 284210 SILICATES DOUBLES OU COMPLEXES DES ACIDES OU PEROXOACIDES INORGANIQUES [Y.C. LES ALUMINOSILICATES DE CONSTITUTION CHIMIQUE DÃ FINIE OU NON] 10 % 1 284290 SELS DES ACIDES OU PEROXOACIDES INORGANIQUES (Ã L'EXCL. DES AZOTURES, DES SELS DES ACIDES OXOMÃ TALLIQUES OU PEROXOMÃ TALLIQUES AINSI QUE DES SILICATES DOUBLES OU COMPLEXES [Y.C. LES ALUMINOSILICATES DE CONSTITUTION CHIMIQUE DÃ FINIE OU NON]) 10 % 1 284310 MÃ TAUX PRÃ CIEUX Ã L'Ã TAT COLLOÃ DAL 10 % 1 284321 NITRATE D'ARGENT 10 % 1 284329 COMPOSÃ S D'ARGENT, INORGANIQUES OU ORGANIQUES, DE CONSTITUTION CHIMIQUE DÃ FINIE OU NON (Ã L'EXCL. DU NITRATE D'ARGENT) 10 % 1 284330 COMPOSÃ S D'OR, INORGANIQUES OU ORGANIQUES, DE CONSTITUTION CHIMIQUE DÃ FINIE OU NON 10 % 1 284390 COMPOSÃ S INORGANIQUES OU ORGANIQUES DE MÃ TAUX PRÃ CIEUX, DE CONSTITUTION CHIMIQUE DÃ FINIE OU NON (Ã L'EXCL. DES COMPOSÃ S D'ARGENT OU D'OR); AMALGAMES DE MÃ TAUX PRÃ CIEUX 10 % 1 284410 URANIUM NATUREL ET SES COMPOSÃ S; ALLIAGES, DISPERSIONS  Y.C. LES CERMETS , PRODUITS CÃ RAMIQUES ET MÃ LANGES RENFERMANT DE L'URANIUM NATUREL OU DES COMPOSÃ S DE L'URANIUM NATUREL [EURATOM] 10 % 1 284420 URANIUM ENRICHI EN U 235 ET SES COMPOSÃ S; PLUTONIUM ET SES COMPOSÃ S; ALLIAGES, DISPERSIONS  Y.C. LES CERMETS , PRODUITS CÃ RAMIQUES ET MÃ LANGES RENFERMANT DE L'URANIUM ENRICHI EN U 235, DU PLUTONIUM OU DES COMPOSÃ S DE CES PRODUITS [EURATOM] 10 % 1 284430 URANIUM APPAUVRI EN U 235 ET SES COMPOSÃ S; THORIUM ET SES COMPOSÃ S; ALLIAGES, DISPERSIONS  Y.C. LES CERMETS , PRODUITS CÃ RAMIQUES ET MÃ LANGES RENFERMANT DE L'URANIUM APPAUVRI EN U 235, DU THORIUM OU DES COMPOSÃ S DE CES PRODUITS 10 % 1 284440 Ã LÃ MENTS, ISOTOPES ET COMPOSÃ S RADIOACTIFS; ALLIAGES, DISPERSIONS  Y.C. LES CERMETS , PRODUITS CÃ RAMIQUES ET MÃ LANGES RENFERMANT CES Ã LÃ MENTS, ISOTOPES OU COMPOSÃ S; RÃ SIDUS RADIOACTIFS (SAUF URANIUM NATUREL, URANIUM ENRICHI OU APPAUVRI EN U235, PLUTONIUM, THORIUM ET LEURS COMPOSÃ S) 10 % 1 284450 ELÃ MENTS COMBUSTIBLES [CARTOUCHES] USÃ S [IRRADIÃ S] DE RÃ ACTEURS NUCLÃ AIRES [EURATOM] 10 % 1 284510 EAU LOURDE [OXYDE DE DEUTÃ RIUM] [EURATOM] 10 % 1 284590 ISOTOPES, NON-RADIOACTIFS ET LEURS COMPOSÃ S INORGANIQUES OU ORGANIQUES, DE CONSTITUTION CHIMIQUE DÃ FINIE OU NON (Ã L'EXCL. DE L'EAU LOURDE [OXYDE DE DEUTÃ RIUM]) 10 % 1 284610 COMPOSÃ S DE CÃ RIUM 10 % 1 284690 COMPOSÃ S, INORGANIQUES OU ORGANIQUES, DES MÃ TAUX DES TERRES RARES, DE L'YTTRIUM OU DU SCANDIUM OU DES MÃ LANGES DE CES MÃ TAUX (Ã L'EXCL. DES COMPOSÃ S DE CÃ RIUM) 10 % 1 284700 PEROXYDE D'HYDROGÃ NE [EAU OXYGÃ NÃ E], MÃ ME SOLIDIFIÃ  AVEC DE L'URÃ E 10 % 1 284800 PHOSPHURES, DE CONSTITUTION CHIMIQUE DÃ FINIE OU NON (Ã L'EXCL. DES FERROPHOSPHORES) 10 % 1 284910 CARBURE DE CALCIUM, DE CONSTITUTION CHIMIQUE DÃ FINIE OU NON 10 % 1 284920 CARBURE DE SILICIUM, DE CONSTITUTION CHIMIQUE DÃ FINIE OU NON 10 % 1 284990 CARBURES, DE CONSTITUTION CHIMIQUE DÃ FINIE OU NON (Ã L'EXCL. DES CARBURES DE CALCIUM ET DE SILICIUM) 10 % 1 285000 HYDRURES, NITRURES, AZOTURES, SILICIURES ET BORURES, DE CONSTITUTION CHIMIQUE DÃ FINIE OU NON (Ã L'EXCL. DES COMPOSÃ S QUI CONSTITUENT Ã GALEMENT DES CARBURES DU No2849) 10 % 1 285100 COMPOSÃ S INORGANIQUES, Y.C. LES EAUX DISTILLÃ ES, DE CONDUCTIBILITÃ  OU DE MÃ ME DEGRÃ  DE PURETÃ , N.D.A.; AIR LIQUIDE, Y.C. L'AIR LIQUIDE DONT LES GAZ ONT Ã TÃ  Ã LIMINÃ S; AIR COMPRIMÃ ; AMALGAMES (AUTRES QUE DE MÃ TAUX PRÃ CIEUX) 10 % 1 290110 HYDROCARBURES ACYCLIQUES, SATURÃ S 10 % 1 290121 Ã THYLÃ NE 10 % 1 290122 PROPÃ NE [PROPYLÃ NE] 10 % 1 290123 BUTÃ NE [BUTYLÃ NE] ET SES ISOMÃ RES 10 % 1 290124 BUTA-1,3-DIÃ NE ET ISOPRÃ NE 10 % 1 290129 HYDROCARBURES ACYCLIQUES, NON SATURÃ S (Ã L'EXCL. DE L'Ã THYLÃ NE, DU PROPÃ NE [PROPYLÃ NE], DU BUTÃ NE [BUTYLÃ NE] ET SES ISOMÃ RES AINSI QUE DU BUTA-1,3-DIÃ NE ET DE L'ISOPRÃ NE) 10 % 1 290211 CYCLOHEXANE 10 % 1 290219 HYDROCARBURES CYCLANIQUES, CYCLÃ NIQUES OU CYCLOTERPÃ NIQUES (Ã L'EXCL. DU CYCLOHEXANE) 10 % 1 290220 BENZÃ NE 10 % 1 290230 TOLUÃ NE 10 % 1 290241 O-XYLÃ NE 10 % 1 290242 M-XYLÃ NE 10 % 1 290243 P-XYLÃ NE 10 % 1 290244 ISOMÃ RES DU XYLÃ NE EN MÃ LANGE 10 % 1 290250 STYRÃ NE 10 % 1 290260 ETHYLBENZÃ NE 10 % 1 290270 CUMÃ NE 10 % 1 290290 HYDROCARBURES CYCLIQUES (Ã L'EXCL. DES HYDROCARBURES CYCLANIQUES, CYCLÃ NIQUES OU CYCLOTERPÃ NIQUES, DU BENZÃ NE, DU TOLUÃ NE, DES XYLÃ NES, DU STYRÃ NE, DE L'Ã THYLBENZÃ NE ET DU CUMÃ NE) 10 % 1 290311 CHLOROMÃ THANE [CHLORURE DE MÃ THYLE] ET CHLOROÃ THANE [CHLORURE D'Ã THYLE] 10 % 1 290312 DICHLOROMÃ THANE [CHLORURE DE MÃ THYLÃ NE] 10 % 1 290313 CHLOROFORME [TRICHLOROMÃ THANE] 10 % 1 290314 TÃ TRACHLORURE DE CARBONE 10 % 1 290315 1,2DICHLOROÃ THANE [CHLORURE D'Ã THYLÃ NE] 10 % 1 290319 DÃ RIVÃ S CHLORÃ S SATURÃ S DES HYDROCARBURES ACYCLIQUES (Ã L'EXCL. DU CHLOROMÃ THANE [CHLORURE DE MÃ THYLE], DU CHLOROÃ THANE [CHLORURE D'Ã THYLE], DU DICHLOROMÃ THANE [CHLORURE DE MÃ THYLÃ NE], DU CHLOROFORME [TRICHLOROMÃ THANE], DU TÃ TRACHLORURE DE CARBONE ET DU 1,2-DICHLOROÃ THANE [CHLORURE D'Ã THYLÃ NE]) 10 % 1 290321 CHLORURE DE VINYLE [CHLOROÃ THYLÃ NE] 10 % 1 290322 TRICHLOROÃ THYLÃ NE 10 % 1 290323 TÃ TRACHLOROÃ THYLÃ NE [PERCHLOROÃ THYLÃ NE] 10 % 1 290329 DÃ RIVÃ S CHLORÃ S NON SATURÃ S DES HYDROCARBURES ACYCLIQUES (Ã L'EXCL. DU CHLORURE DE VINYLE [CHLOROÃ THYLÃ NE], DU TRICHLOROÃ THYLÃ NE ET DU TÃ TRACHLOROÃ THYLÃ NE [PERCHLOROÃ THYLÃ NE]) 10 % 1 290330 DÃ RIVÃ S FLUORÃ S, DÃ RIVÃ S BROMÃ S ET DÃ RIVÃ S IODÃ S DES HYDROCARBURES ACYCLIQUES 10 % 1 290341 TRICHLOROFLUOROMÃ THANE 10 % 1 290342 DICHLORODIFLUOROMÃ THANE 10 % 1 290343 TRICHLOROTRIFLUOROÃ THANES 10 % 1 290344 DICHLOROTÃ TRAFLUOROÃ THANES ET CHLOROPENTAFLUOROÃ THANE 10 % 1 290345 DÃ RIVÃ S DES HYDROCARBURES ACYCLIQUES, PERHALOGÃ NÃ S UNIQUEMENT AVEC DU FLUOR ET DU CHLORE (Ã L'EXCL. DU TRICHLOROFLUOROMÃ THANE, DU DICHLORODIFLUOROMÃ THANE, DES TRICHLOROTRIFLUOROÃ THANES, DES DICHLOROTÃ TRAFLUOROÃ THANES ET DU CHLOROPENTAFLUOROÃ THANE) 10 % 1 290346 BROMOCHLORODIFLUOROMÃ THANE, BROMOTRIFLUOROMÃ THANE ET DIBROMOTÃ TRAFLUOROÃ THANES 10 % 1 290347 DÃ RIVÃ S PERHALOGÃ NÃ S DES HYDROCARBURES ACYCLIQUES CONTENANT AU MOINS DEUX HALOGÃ NES DIFFÃ RENTS (Ã L'EXCL. DES DÃ RIVÃ S PERHALOGÃ NÃ S UNIQUEMENT AVEC DU FLUOR ET DU CHLORE AINSI QUE DU BROMOCHLORODIFLUOROMÃ THANE, DU BROMOTRIFLUOROMÃ THANE ET DES DIBROMOTÃ TRAFLUOROÃ THANES) 10 % 1 290349 DÃ RIVÃ S HALOGÃ NÃ S DES HYDROCARBURES ACYCLIQUES CONTENANT AU MOINS DEUX HALOGÃ NES DIFFÃ RENTS (Ã L'EXCL. DES DÃ RIVÃ S PERHALOGÃ NÃ S) 10 % 1 290351 1,2,3,4,5,6-HEXACHLOROCYCLOHEXANE 10 % 1 290359 DÃ RIVÃ S HALOGÃ NÃ S DES HYDROCARBURES CYCLANIQUES, CYCLÃ NIQUES OU CYCLOTERPÃ NIQUES (Ã L'EXCL. DU 1,2,3,4,5,6-HEXACHLOROCYCLOHEXANE) 10 % 1 290361 CHLOROBENZÃ NE, O-DICHLOROBENZÃ NE ET P-DICHLOROBENZÃ NE 10 % 1 290362 HEXACHLOROBENZÃ NE ET DDT [1,1,1-TRICHLORO-2,2-BIS'P-CHLORO-PHÃ NYL'Ã THANE] 10 % 1 290369 DÃ RIVÃ S HALOGÃ NÃ S DES HYDROCARBURES AROMATIQUES (Ã L'EXCL. DU CHLOROBENZÃ NE, DU O-DICHLOROBENZÃ NE, DU P-DICHLOROBENZÃ NE, DE L'HEXACHLOROBENZÃ NE ET DU DDT «1,1,1-TRICHLORO-2,2-BIS(P-CHLORO-PHÃ NYL)Ã THANE ») 10 % 1 290410 DÃ RIVÃ S, SEULEMENT SULFONÃ S, DES HYDROCARBURES, LEURS SELS ET LEURS ESTERS Ã THYLIQUES 10 % 1 290420 DÃ RIVÃ S, SEULEMENT NITRÃ S OU SEULEMENT NITROSÃ S, DES HYDROCARBURES 10 % 1 290490 DÃ RIVÃ S SULFONÃ S, NITRÃ S OU NITROSÃ S DES HYDROCARBURES, MÃ ME HALOGÃ NÃ S (Ã L'EXCL. DES DÃ RIVÃ S SEULEMENT SULFONÃ S, SEULEMENT NITRÃ S OU SEULEMENT NITROSÃ S) 10 % 1 290511 MÃ THANOL [ALCOOL MÃ THYLIQUE] 10 % 1 290512 PROPANE-1-OL [ALCOOL PROPYLIQUE] ET PROPANE-2-OL [ALCOOL ISOPROPYLIQUE] 10 % 1 290513 BUTANE-1-OL [ALCOOL N-BUTYLIQUE] 10 % 1 290514 BUTANOLS (Ã L'EXCL. DU BUTANE-1-OL [ALCOOL N-BUTYLIQUE]) 10 % 1 290515 PENTANOL [ALCOOL AMYLIQUE] ET SES ISOMÃ RES 10 % 1 290516 OCTANOL [ALCOOL OCTYLIQUE] ET SES ISOMÃ RES 10 % 1 290517 DODÃ CANE-1-OL [ALCOOL LAURIQUE], HEXADÃ CANE-1-OL [ALCOOL CÃ TYLIQUE] ET OCTADÃ CANE-1-OL [ALCOOL STÃ ARIQUE] 10 % 1 290519 MONOALCOOLS ACYCLIQUES SATURÃ S (Ã L'EXCL. DU MÃ THANOL [ALCOOL MÃ THYLIQUE], DU PROPANE-1-OL [ALCOOL PROPYLIQUE], DU PROPANE-2-OL [ALCOOL ISOPROPYLIQUE], DES BUTANOLS, DU PENTANOL [ALCOOL AMYLIQUE] ET SES ISOMÃ RES, DE L'OCTANOL [ALCOOL OCTYLIQUE] ET SES ISOMÃ RES, DU DODÃ CANE-1-OL [ALCOOL LAURIQUE], DE L'HEXADÃ CANE-1-OL [ALCOOL CÃ TYLIQUE] ET DE L'OCTADÃ CANE-1-OL [ALCOOL STÃ ARIQUE]) 10 % 1 290522 ALCOOLS TERPÃ NIQUES ACYCLIQUES 10 % 1 290529 MONOALCOOLS ACYCLIQUES NON-SATURÃ S (Ã L'EXCL. DES ALCOOLS TERPÃ NIQUES ACYCLIQUES) 10 % 1 290531 ETHYLÃ NE GLYCOL [Ã THANEDIOL] 10 % 1 290532 PROPYLÃ NE GLYCOL [PROPANE-1,2-DIOL] 10 % 1 290539 DIOLS ACYCLIQUES (Ã L'EXCL. DE L'Ã THYLÃ NE GLYCOL [Ã THANEDIOL] ET DU PROPYLÃ NE GLYCOL [PROPANE-1,2-DIOL]) 10 % 1 290541 2-Ã THYL-2-[HYDROXYMÃ THYL]PROPANE-1,3-DIOL [TRIMÃ THYLOLPROPANE] 10 % 1 290542 PENTAÃ RYÃ RITOL [PENTAÃ RYÃ RITE] 10 % 1 290543 MANNITOL 10 % 3 290544 D-GLUCITOL [SORBITOL] 10 % 3 290545 GLYCÃ ROL 10 % 3 290549 TRIOLS, TÃ TROLS ET AUTRES POLYALCOOLS ACYCLIQUES (Ã L'EXCL. DES DIOLS, DU 2-Ã THYL-2-(HYDROXYMÃ THYL)PROPANE-1,3-DIOL [TRIMÃ THYLOLPROPANE], DU PENTAÃ RYTHRITOL, DU MANNITOL, DU D-GLUCITOL [SORBITOL] ET DU GLYCÃ ROL) 10 % 1 290551 EÃ CHLORVYNOL [DCI] 10 % 1 290559 DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S DES ALCOOLS ACYCLIQUES (Ã L'EXCL. DU ETHCHLORVYNOL [DCI]) 10 % 1 290611 MENÃ OL 10 % 1 290612 CYCLOHEXANOL, MÃ THYLCYCLOHEXANOLS ET DIMÃ THYLCYCLOHEXANOLS 10 % 1 290613 STÃ ROLS ET INOSITOLS 10 % 1 290614 TERPINÃ OLS 10 % 1 290619 ALCOOLS CYCLANIQUES, CYCLÃ NIQUES OU CYCLOTERPÃ NIQUES ET LEURS DÃ RIVÃ S HALOGÃ NES, SULFONÃ S, NITRÃ S OU NITROSÃ S (Ã L'EXCL. DU MENÃ OL, DU CYCLOHEXANOL, DES MÃ THYLCYCLOHEXANOLS, DES DIMÃ THYLCYCLOHEXANOLS, DES STÃ ROLS, DES INOSITOLS ET DES TERPINÃ OLS) 10 % 1 290621 ALCOOL BENZYLIQUE 10 % 1 290629 ALCOOLS CYCLIQUES AROMATIQUES ET LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S (Ã L'EXCL. DE L'ALCOOL BENZYLIQUE) 10 % 1 290711 PHÃ NOL [HYDROXYBENZÃ NE] ET SES SELS 10 % 1 290712 CRÃ SOLS ET LEURS SELS 10 % 1 290713 OCTYLPHÃ NOL, NONYLPHÃ NOL ET LEURS ISOMÃ RES; SELS DE CES PRODUITS 10 % 1 290714 XYLÃ NOLS ET LEURS SELS 10 % 1 290715 NAPHTOLS ET LEURS SELS 10 % 1 290719 MONOPHÃ NOLS (Ã L'EXCL. DU PHÃ NOL [HYDROXYBENZÃ NE], DES CRÃ SOLS, DE L'OCTYLPHÃ NOL, DU NONYLPHÃ NOL, DES ISOMÃ RES DE L'OCTYLPHÃ NOL ET DU NONYLPHÃ NOL, DES XYLÃ NOLS, DES NAPHTOLS AINSI QUE DES SELS DE TOUS CES PRODUITS) 10 % 1 290721 RÃ SORCINOL ET SES SELS 10 % 1 290722 HYDROQUINONE ET SES SELS 10 % 1 290723 4,4'-ISOPROPYLIDÃ NEDIPHÃ NOL [BISPHÃ NOL A, DIPHÃ NYLOLPROPANE] ET SES SELS 10 % 1 290729 POLYPHÃ NOLS ET PHÃ NOLS-ALCOOLS (Ã L'EXCL. DU RÃ SORCINOL, DE L'HYDROQUINONE, DU 4,4'-ISOPROPYLIDÃ NEDIPHÃ NOL [BISPHÃ NOL A, DIPHÃ NYLOLPROPANE] AINSI QUE DES SELS DE CES PRODUITS) 10 % 1 290810 DÃ RIVÃ S SEULEMENT HALOGÃ NÃ S DES PHÃ NOLS OU DES PHÃ NOLS-ALCOOLS ET LEURS SELS 10 % 1 290820 DÃ RIVÃ S SEULEMENT SULFONÃ S DES PHÃ NOLS OU DES PHÃ NOLS-ALCOOLS, LEURS SELS ET LEURS ESTERS 10 % 1 290890 DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S DES PHÃ NOLS OU DES PHÃ NOLS-ALCOOLS (Ã L'EXCL. DES DÃ RIVÃ S SEULEMENT HALOGÃ NÃ S ET LEURS SELS AINSI QUE DES DÃ RIVÃ S SEULEMENT SULFONÃ S, LEURS SELS ET LEURS ESTERS) 10 % 1 290911 ETHER DIÃ THYLIQUE [OXYDE DE DIÃ THYLE] 10 % 1 290919 ETHERS ACYCLIQUES ET LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S (Ã L'EXCL. DE L'Ã THER DIÃ THYLIQUE [OXYDE DE DIÃ THYLE]) 10 % 1 290920 ETHERS CYCLANIQUES, CYCLÃ NIQUES, CYCLOTERPÃ NIQUES ET LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S 10 % 1 290930 Ã THERS AROMATIQUES ET LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S 10 % 1 290941 2,2'-OXYDIÃ THANOL [DIÃ THYLÃ NE-GLYCOL] 10 % 1 290942 ETHERS MONOMÃ THYLIQUES DE L'Ã THYLÃ NE-GLYCOL OU DU DIÃ THYLÃ NE-GLYCOL 10 % 1 290943 ETHERS MONOBUTYLIQUES DE L'Ã THYLÃ NE-GLYCOL OU DU DIÃ THYLÃ NE-GLYCOL 10 % 1 290944 ETHERS MONOALKYLIQUES DE L'Ã THYLÃ NE-GLYCOL OU DU DIÃ THYLÃ NE-GLYCOL (Ã L'EXCL. DU 2,2'-OXYDIÃ THANOL [DIÃ THYLÃ NE-GLYCOL] AINSI QUE DES Ã THERS MONOMÃ THYLIQUES OU MONOBUTYLIQUES) 10 % 1 290949 Ã THERS-ALCOOLS ET LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S (Ã L'EXCL. DU 2,2'-OXYDIÃ THANOL [DIÃ THYLÃ NE-GLYCOL] AINSI QUE DES Ã THERS MONOALKYLIQUES DE L'Ã THYLÃ NE-GLYCOL OU DU DIÃ THYLÃ NE-GLYCOL) 10 % 1 290950 Ã THERS-PHÃ NOLS, Ã THERS-ALCOOLS-PHÃ NOLS ET LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S 10 % 1 290960 PEROXYDES D'ALCOOLS, PEROXYDES D'Ã THERS, PEROXYDES DE CÃ TONES ET LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S 10 % 1 291010 OXIRANNE [OXYDE D'Ã THYLÃ NE] 10 % 1 291020 MÃ THYLOXIRANNE [OXYDE DE PROPYLÃ NE] 10 % 1 291030 1-CHLORO-2,3-Ã POXYPROPANE [Ã PICHLORHYDRINE] 10 % 1 291090 EPOXYDES, Ã POXY-ALCOOLS, Ã POXY-PHÃ NOLS ET Ã POXY-Ã THERS, AVEC TROIS ATOMES DANS LE CYCLE, ET LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S (Ã L'EXCL. DE L'OXIRANNE [OXYDE D'Ã THYLÃ NE], DU MÃ THYLOXIRANNE [OXYDE DE PROPYLÃ NE] ET DU 1-CHLORO-2,3-Ã POXYPROPANE [Ã PICHLOROHYDRINE]) 10 % 1 291100 ACÃ TALS ET HÃ MI-ACÃ TALS, MÃ ME CONTENANT D'AUTRES FONCTIONS OXYGÃ NÃ ES, ET LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S 10 % 1 291211 MÃ THANAL [FORMALDÃ HYDE] 10 % 1 291212 ETHANAL [ACÃ TALDÃ HYDE] 10 % 1 291213 BUTANAL [BUTYRALDÃ HYDE, ISOMÃ RE NORMAL] 10 % 1 291219 ALDÃ HYDES ACYCLIQUES NE CONTENANT PAS D'AUTRES FONCTIONS OXYGÃ NÃ ES (Ã L'EXCL. DU MÃ THANAL [FORMALDÃ HYDE], DE L'Ã THANAL [ACÃ TALDÃ HYDE] ET DU BUTANAL [BUTYRALDÃ HYDE, ISOMÃ RE NORMAL]) 10 % 1 291221 BENZALDÃ HYDE [ALDÃ HYDE BENZOÃ QUE] 10 % 1 291229 ALDÃ HYDES CYCLIQUES NE CONTENANT PAS D'AUTRES FONCTIONS OXYGÃ NÃ ES (Ã L'EXCL. DU BENZALDÃ HYDE [ALDÃ HYDE BENZOÃ QUE]) 10 % 1 291230 ALDÃ HYDES-ALCOOLS 10 % 1 291241 VANILLINE [ALDÃ HYDE MÃ THYLPROTOCATÃ CHIQUE] 10 % 1 291242 ETHYLVANILLINE [ALDÃ HYDE Ã THYLPROTOCATÃ CHIQUE] 10 % 1 291249 ALDÃ HYDES-Ã THERS, ALDÃ HYDES-PHÃ NOLS ET ALDÃ HYDES CONTENANT D'AUTRES FONCTIONS OXYGÃ NÃ ES (Ã L'EXCL. DE L'Ã THYLVANILLINE [ALDÃ HYDE Ã THYLPROTOCATÃ CHIQUE] ET DE LA VANILLINE [ALDÃ HYDE MÃ THYLPROTOCATÃ CHIQUE]) 10 % 1 291250 POLYMÃ RES CYCLIQUES DES ALDÃ HYDES 10 % 1 291260 PARAFORMALDÃ HYDE 10 % 1 291300 DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S DES ALDÃ HYDES, DES POLYMÃ RES CYCLIQUES DES ALDÃ HYDES OU DU FORMALDÃ HYDE 10 % 1 291411 ACÃ TONE 10 % 1 291412 BUTANONE [MÃ THYLÃ THYLCÃ TONE] 10 % 1 291413 4-MÃ THYLPENTANE-2-ONE [MÃ THYLISOBUTYLCÃ TONE] 10 % 1 291419 CÃ TONES ACYCLIQUES NE CONTENANT PAS D'AUTRES FONCTIONS OXYGÃ NÃ ES (Ã L'EXCL. DE L'ACÃ TONE, DU BUTANONE [MÃ THYLÃ THYLCÃ TONE] ET DU 4-MÃ THYLPENTANE-2-ONE [MÃ THYLISOBUTYLCÃ TONE]) 10 % 1 291421 CAMPHRE 10 % 1 291422 CYCLOHEXANONE ET MÃ THYLCYCLOHEXANONES 10 % 1 291423 IONONES ET MÃ THYLIONONES 10 % 1 291429 CÃ TONES CYCLANIQUES, CYCLÃ NIQUES OU CYCLOTERPÃ NIQUES NE CONTENANT PAS D'AUTRES FONCTIONS OXYGÃ NÃ ES (Ã L'EXCL. DU CAMPHRE, DE LA CYCLOHEXANONE, DES MÃ THYLCYCLOHEXANONES, DES IONONES ET DES MÃ THYLIONONES) 10 % 1 291431 PHÃ NYLACÃ TONE [PHÃ NYLPROPANE-2-ONE] 10 % 1 291439 CÃ TONES AROMATIQUES NE CONTENANT PAS D'AUTRES FONCTIONS OXYGÃ NÃ ES (Ã L'EXCL. DE LA PHÃ NYLACÃ TONE [PHÃ NYLPROPANE-2-ONE]) 10 % 1 291440 CÃ TONES-ALCOOLS ET CÃ TONES-ALDÃ HYDES 10 % 1 291450 CÃ TONES-PHÃ NOLS ET CÃ TONES CONTENANT D'AUTRES FONCTIONS OXYGÃ NÃ ES 10 % 1 291461 ANÃ RAQUINONE 10 % 1 291469 QUINONES (Ã L'EXCL. DE L'ANTHRAQUINONE) 10 % 1 291470 DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S DES CÃ TONES OU DES QUINONES 10 % 1 291511 ACIDE FORMIQUE 10 % 1 291512 SELS DE L'ACIDE FORMIQUE 10 % 1 291513 ESTERS DE L'ACIDE FORMIQUE 10 % 1 291521 ACIDE ACÃ TIQUE 10 % 1 291522 ACÃ TATE DE SODIUM 10 % 1 291523 ACÃ TATES DE COBALT 10 % 1 291524 ANHYDRIDE ACÃ TIQUE 10 % 1 291529 SELS DE L'ACIDE ACÃ TIQUE (Ã L'EXCL. DES ACÃ TATES DE SODIUM ET DE COBALT) 10 % 1 291531 ACÃ TATE D'Ã THYLE 10 % 1 291532 ACÃ TATE DE VINYLE 10 % 1 291533 ACÃ TATE DE N-BUTYLE 10 % 1 291534 ACÃ TATE D'ISOBUTYLE 10 % 1 291535 ACÃ TATE DE 2-Ã Ã OXYÃ THYLE 10 % 1 291539 ESTERS DE L'ACIDE ACÃ TIQUE (Ã L'EXCL. DES ACÃ TATES D'Ã THYLE, DE VINYLE, DE N-BUTYLE, D'ISOBUTYLE ET DE 2-Ã THOXYÃ THYLE) 10 % 1 291540 ACIDES MONO-, DI- OU TRICHLOROACÃ TIQUES, LEURS SELS ET LEURS ESTERS 10 % 1 291550 ACIDE PROPIONIQUE, SES SELS ET SES ESTERS 10 % 1 291560 ACIDES BUTANOÃ QUES, ACIDES PENTANOÃ QUES, LEURS SELS ET LEURS ESTERS 10 % 1 291570 ACIDE PALMITIQUE, ACIDE STÃ ARIQUE, LEURS SELS ET LEURS ESTERS 10 % 1 291590 ACIDES MONOCARBOXYLIQUES ACYCLIQUES SATURÃ S, ANHYDRIDES, HALOGÃ NURES, PEROXYDES, PEROXYACIDES ET DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S (Ã L'EXCL. DES ACIDES FORMIQUE, ACÃ TIQUE, MONO- OU TRICHLOROACÃ TIQUES, PROPIONIQUE, BUTANOÃ QUES, PENTANOÃ QUES, PALMITIQUE OU STÃ ARIQUE ET DES SELS ET ESTERS DE CES PRODUITS AINSI QU'Ã L'EXCL. DE L'ANHYDRIDE ACÃ TIQUE) 10 % 1 291611 ACIDE ACRYLIQUE ET SES SELS 10 % 1 291612 ESTERS DE L'ACIDE ACRYLIQUE 10 % 1 291613 ACIDE MÃ THACRYLIQUE ET SES SELS 10 % 1 291614 ESTERS DE L'ACIDE MÃ THACRYLIQUE 10 % 1 291615 ACIDES OLÃ IQUE, LINOLÃ IQUE OU LINOLÃ NIQUE, LEURS SELS ET LEURS ESTERS 10 % 1 291619 ACIDES MONOCARBOXYLIQUES ACYCLIQUES NON-SATURÃ S, LEURS ANHYDRIDES, HALOGÃ NURES, PEROXYDES, PEROXYACIDES ET LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S (Ã L'EXCL. DES ACIDES ACRYLIQUE, MÃ THACRYLIQUE, OLÃ IQUE, LINOLÃ IQUE OU LINOLÃ NIQUE AINSI QUE DES SELS ET ESTERS DE CES PRODUITS) 10 % 1 291620 ACIDES MONOCARBOXYLIQUES CYCLANIQUES, CYCLÃ NIQUES OU CYCLOTERPÃ NIQUES, LEURS ANHYDRIDES, HALOGÃ NURES, PEROXYDES, PEROXYACIDES ET LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S 10 % 1 291631 ACIDE BENZOÃ QUE, SES SELS ET SES ESTERS 10 % 1 291632 PEROXYDE DE BENZOYLE ET CHLORURE DE BENZOYLE 10 % 1 291634 ACIDE PHÃ NYLACÃ TIQUE ET SES SELS 10 % 1 291635 ESTERS DE L'ACIDE PHÃ NYLACÃ TIQUE 10 % 1 291639 ACIDES MONOCARBOXYLIQUES AROMATIQUES, LEURS ANHYDRIDES, HALOGÃ NURES, PEROXYDES, PEROXYACIDES ET LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S (Ã L'EXCL. DES ACIDES BENZOÃ QUE OU PHÃ NYLACÃ TIQUE ET DES SELS ET ESTERS DE CES PRODUITS AINSI QU'Ã L'EXCL. DU PEROXYDE DE BENZOYLE ET DU CHLORURE DE BENZOYLE) 10 % 1 291711 ACIDE OXALIQUE, SES SELS ET SES ESTERS 10 % 1 291712 ACIDE ADIPIQUE, SES SELS ET SES ESTERS 10 % 1 291713 ACIDE AZÃ LAÃ QUE, ACIDE SÃ BACIQUE, LEURS SELS ET LEURS ESTERS 10 % 1 291714 ANHYDRIDE MALÃ IQUE 10 % 1 291719 ACIDES POLYCARBOXYLIQUES ACYCLIQUES, LEURS ANHYDRIDES, HALOGÃ NURES, PEROXYDES, PEROXYACIDES ET LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S (Ã L'EXCL. DES ACIDES OXALIQUE, ADIPIQUE, AZÃ LAÃ QUE OU SÃ BACIQUE ET DES SELS ET ESTERS DE CES ACIDES AINSI QU'Ã L'EXCL. DE L'ANHYDRIDE MALÃ IQUE) 10 % 1 291720 ACIDES POLYCARBOXYLIQUES CYCLANIQUES, CYCLÃ NIQUES OU CYCLOTERPÃ NIQUES, LEURS ANHYDRIDES, HALOGÃ NURES, PEROXYDES, PEROXYACIDES ET LEURS DÃ RIVÃ S 10 % 1 291731 ORTHOPHTALATES DE DIBUTYLE 10 % 1 291732 ORTHOPHTALATES DE DIOCTYLE 10 % 1 291733 ORTHOPHTALATES DE DINONYLE OU DE DIDÃ CYLE 10 % 1 291734 ESTERS DE L'ACIDE ORTHOPHTALIQUE (Ã L'EXCL. DES ORTHOPHTALATES DE DIBUTYLE, DE DIOCTYLE, DE DINONYLE OU DE DIDÃ CYLE) 10 % 1 291735 ANHYDRIDE PHTALIQUE 10 % 1 291736 ACIDE TÃ RÃ PHTALIQUE ET SES SELS 10 % 1 291737 TÃ RÃ PHTALATE DE DIMÃ THYLE 10 % 1 291739 ACIDES POLYCARBOXYLIQUES AROMATIQUES, LEURS ANHYDRIDES, HALOGÃ NURES, PEROXYDES, PEROXYACIDES ET LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S (Ã L'EXCL. DES ESTERS DE L'ACIDE ORTHOPHTALIQUE, DE L'ANHYDRIDE PHTALIQUE, DE L'ACIDE TÃ RÃ PHTALIQUE ET SES SELS AINSI QUE DU TÃ RÃ PHTALATE DE DIMÃ THYLE) 10 % 1 291811 ACIDE LACTIQUE, SES SELS ET SES ESTERS 5 % 1 291812 ACIDE TARTRIQUE 10 % 1 291813 SELS ET ESTERS DE L'ACIDE TARTRIQUE 10 % 1 291814 ACIDE CITRIQUE 10 % 1 291815 SELS ET ESTERS DE L'ACIDE CITRIQUE 10 % 1 291816 ACIDE GLUCONIQUE, SES SELS ET SES ESTERS 10 % 1 291819 ACIDES CARBOXYLIQUES Ã FONCTION ALCOOL MAIS SANS AUTRE FONCTION OXYGÃ NÃ E, LEURS ANHYDRIDES, HALOGÃ NURES, PEROXYDES, PEROXYACIDES ET LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S (Ã L'EXCL. DES ACIDES LACTIQUE, TARTRIQUE, CITRIQUE OU GLUCONIQUE AINSI QUE DES SELS ET ESTERS DE CES PRODUITS) 10 % 1 291821 ACIDE SALICYLIQUE ET SES SELS 10 % 1 291822 ACIDE O-ACÃ TYLSALICYLIQUE, SES SELS ET SES ESTERS 10 % 1 291823 ESTERS DE L'ACIDE SALICYLIQUE ET LEURS SELS (Ã L'EXCL. DE L'ACIDE O-ACÃ TYLSALICYLIQUE, SES SELS ET SES ESTERS) 10 % 1 291829 ACIDES CARBOXYLIQUES Ã FONCTION PHÃ NOL MAIS SANS AUTRE FONCTION OXYGÃ NÃ E, LEURS ANHYDRIDES, HALOGÃ NURES, PEROXYDES, PEROXYACIDES ET LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S (Ã L'EXCL. DES ACIDES SALICYLIQUE OU O-ACÃ TYLSALICYLIQUE AINSI QUE DES SELS ET ESTERS DE CES PRODUITS) 10 % 1 291830 ACIDES CARBOXYLIQUES Ã FONCTION ALDÃ HYDE OU CÃ TONE MAIS SANS AUTRE FONCTION OXYGÃ NÃ E, LEURS ANHYDRIDES, HALOGÃ NURES, PEROXYDES, PEROXYACIDES ET LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S 10 % 1 291890 ACIDES CARBOXYLIQUES CONTENANT DES FONCTIONS OXYGÃ NÃ ES SUPPLÃ MENTAIRES, LEURS ANHYDRIDES, HALOGÃ NURES, PEROXYDES, PEROXYACIDES ET LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S (Ã L'EXCL. DES ACIDES CONTENANT UNIQUEMENT LA FONCTION ALCOOL, PHÃ NOL, ALDÃ HYDE OU CÃ TONE) 10 % 1 291900 ESTERS PHOSPHORIQUES ET LEURS SELS, Y.C. LES LACTOPHOSPHATES; LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S 10 % 1 292010 ESTERS THIOPHOSPHORIQUES [PHOSPHOROTHIOATES] ET LEURS SELS; LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S 10 % 1 292090 ESTERS DES ACIDES INORGANIQUES DES NON-MÃ TAUX ET LEURS SELS; LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S (Ã L'EXCL. DES ESTERS DES HALOGÃ NURES D'HYDROGÃ NE AINSI QUE DES ESTERS THIOPHOSPHORIQUES [PHOSPHOROTHIOATES], DE LEURS SELS ET DE LEURS DÃ RIVÃ S HALOGÃ NÃ S, SULFONÃ S, NITRÃ S OU NITROSÃ S) 10 % 1 292111 MONO-, DI- OU TRIMÃ THYLAMINE ET LEURS SELS 10 % 1 292112 DIÃ THYLAMINE ET SES SELS 10 % 1 292119 MONOAMINES ACYCLIQUES ET LEURS DÃ RIVÃ S; SELS DE CES PRODUITS (Ã L'EXCL. DE LA MONO-, DI- OU TRIMÃ THYLAMINE, DE LA DIÃ THYLAMINE ET DES SELS DE CES PRODUITS) 10 % 1 292121 ETHYLÃ NEDIAMINE ET SES SELS 10 % 1 292122 HEXAMÃ THYLÃ NEDIAMINE ET SES SELS 10 % 1 292129 POLYAMINES ACYCLIQUES ET LEURS DÃ RIVÃ S; SELS DE CES PRODUITS (Ã L'EXCL. DE L'Ã THYLÃ NEDIAMINE, DE L'HEXAMÃ THYLÃ NEDIAMINE ET DES SELS DE CES PRODUITS) 10 % 1 292130 MONOAMINES ET POLYAMINES CYCLANIQUES, CYCLÃ NIQUES OU CYCLOTERPÃ NIQUES, ET LEURS DÃ RIVÃ S; SELS DE CES PRODUITS 10 % 1 292141 ANILINE ET SES SELS 10 % 1 292142 DÃ RIVÃ S DE L'ANILINE ET LEURS SELS 10 % 1 292143 TOLUIDINES ET LEURS DÃ RIVÃ S; SELS DE CES PRODUITS 10 % 1 292144 DIPHÃ NYLAMINE ET SES DÃ RIVÃ S; SELS DE CES PRODUITS 10 % 1 292145 1-NAPHTYLAMINE [ALPHA-NAPHTYLAMINE], 2-NAPHTYLAMINE [Z-NAPHTYLAMINE] ET LEURS DÃ RIVÃ S; SELS DE CES PRODUITS 10 % 1 292146 AMFÃ TAMINE [DCI], BENZFÃ TAMINE [DCI], DEXAMFÃ TAMINE [DCI], Ã TILAMFÃ TAMINE [DCI], FENCAMFAMINE [DCI], LÃ FÃ TAMINE [DCI], LÃ VAMFÃ TAMINE [DCI], MÃ FÃ NOREX [DCI] ET PHENTERMINE [DCI] AINSI QUE LEURS SELS 10 % 1 292149 MONOAMINES AROMATIQUES ET LEURS DÃ RIVÃ S, ET SELS DE CES PRODUITS (Ã L'EXCL. DE L'ANILINE, DES TOLUIDINES, DE LA DIPHÃ NYLAMINE, DE LA 1-NAPHTYLAMINE, DE LA 2-NAPHTYLAMINE ET DE LEURS DÃ RIVÃ S ET DES SELS DE CES PRODUITS AINSI QUE DE L'AMFÃ TAMINE [DCI], DU BENZFÃ TAMINE [DCI], DU DEXAMFÃ TAMINE [DCI], DE L' Ã TILAMFÃ TAMINE [DCI], DU FENCAMFAMINE [DCI], DU LÃ FÃ TAMINE [DCI], DU LÃ VAMFÃ TAMINE [DCI], DU MÃ FÃ NOREX [DCI] ET DU PHENTERMINE [DCI] ET LEURS SELS) 10 % 1 292151 O-, M-, P-PHÃ NYLÃ NEDIAMINE, DIAMINOTOLUÃ NES, ET LEURS DÃ RIVÃ S; SELS DE CES PRODUITS 10 % 1 292159 POLYAMINES AROMATIQUES ET LEURS DÃ RIVÃ S, ET SELS DE CES PRODUITS (Ã L'EXCL. DE LA O-, M-, P-PHÃ NYLÃ NEDIAMINE, DES DIAMINOTOLUÃ NES ET DE LEURS DÃ RIVÃ S AINSI QUE DES SELS DE CES PRODUITS) 10 % 1 292211 MONOÃ THANOLAMINE ET SES SELS 10 % 1 292212 DIÃ THANOLAMINE ET SES SELS 10 % 1 292213 TRIÃ THANOLAMINE ET SES SELS 10 % 1 292214 DEXTROPROPOXYPHÃ NE [DCI] ET SES SELS 10 % 1 292219 AMINO-ALCOOLS, LEURS Ã THERS ET LEURS ESTERS; SELS DE CES PRODUITS (SAUF CEUX Ã FONCTIONS OXYGÃ NÃ ES DIFFÃ RENTES ET Ã L'EXCL. DE LA MONOÃ THANOLAMINE, DE LA DIÃ THANOLAMINE, DE LA TRIÃ THANOLAMINE, DU DEXTROPROPOXYPHÃ NE AINSI QUE DES SELS DE CES PRODUITS) 10 % 1 292221 ACIDES AMINONAPHTOLSULFONIQUES ET LEURS SELS 10 % 1 292222 ANISIDINES, DIANISIDINES, PHÃ NÃ TIDINES, ET LEURS SELS 10 % 1 292229 AMINO-NAPHTOLS ET AUTRES AMINO-PHÃ NOLS, LEURS Ã THERS ET ESTERS; SELS DE CES PRODUITS (Ã L'EXCL. DES AMINO-NAPHTOLS ET AUTRES AMINO-PHÃ NOLS Ã FONCTIONS OXYGÃ NÃ ES DIFFÃ RENTES, DES ACIDES AMINONAPHTOLSULFONIQUES, DES ANISIDINES, DES DIANISIDINES OU DES PHÃ NÃ TIDINES AINSI QUE DES SELS DE CES PRODUITS) 10 % 1 292231 AMFÃ PRAMONE [DCI], MÃ THADONE [DCI] ET NORMÃ THADONE [DCI] AINSI QUE LEURS SELS 10 % 1 292239 AMINO-ALDÃ HYDES, AMINO-CÃ TONES ET AMINO-QUINONES; SELS DE CES PRODUITS (AUTRES QUE CEUX Ã FONCTIONS OXYGÃ NÃ ES DIFFÃ RENTES AINSI QUE DE L'AMFÃ PRAMONE [DCI], DU MÃ THADONE [DCI] ET DU NORMÃ THADONE [DCI] ET DE LEURS SELS) 10 % 1 292241 LYSINE ET SES ESTERS; SELS DE CES PRODUITS 10 % 1 292242 ACIDE GLUTAMIQUE ET SES SELS 10 % 1 292243 ACIDE ANÃ RANILIQUE ET SES SELS 10 % 1 292244 TILIDINE [DCI] ET SES SELS 10 % 1 292249 AMINO-ACIDES ET LEURS ESTERS; SELS DE CES PRODUITS (Ã L'EXCL. DES AMINO-ACIDES Ã FONCTIONS OXYGÃ NÃ ES DIFFÃ RENTES AINSI QUE DE LA LYSINE ET DE SES ESTERS, LEURS SELS, DE L'ACIDE GLUTAMIQUE, DE L'ACIDE ANTHRANILIQUE ET DU TILIDINE [DCI] ET LEURS SELS) 10 % 1 292250 AMINO-ALCOOLS-PHÃ NOLS, AMINO-ACIDES-PHÃ NOLS ET AUTRES COMPOSÃ S AMINÃ S Ã FONCTIONS OXYGÃ NÃ ES (Ã L'EXCL. DES AMINO-ALCOOLS, DES AMINO-NAPHTOLS ET AUTRES AMINO-PHÃ NOLS ET LEURS Ã THERS ET ESTERS, DES AMINO-ACIDES ET LEURS ESTERS, DES AMINO-ALDÃ HYDES, DES AMINO-CÃ TONES, DES AMINO-QUINONES ET DES SELS DE TOUS CES PRODUITS) 10 % 1 292310 CHOLINE ET SES SELS 10 % 1 292320 LÃ CITHINES ET AUTRES PHOSPHOAMINOLIPIDES, DE CONSTITUTION CHIMIQUE DÃ FINIE OU NON 10 % 1 292390 SELS ET HYDROXYDES D'AMMONIUM QUATERNAIRES (Ã L'EXCL. DE LA CHOLINE ET DE SES SELS) 10 % 1 292411 MÃ PROBAMATE [DCI] 10 % 1 292419 AMIDES [Y.C. LES CARBAMATES] ACYCLIQUES ET LEURS DÃ RIVÃ S; SELS DE CES PRODUITS (Ã L'EXCL. DU MONOÃ THANOLAMINE ET SES SELS) 10 % 1 292421 URÃ INES ET LEURS DÃ RIVÃ S; SELS DE CES PRODUITS 10 % 1 292423 ACIDE 2-ACÃ TAMIDOBENZOÃ QUE [ACIDE N-ACÃ TYLANÃ RANILIQUE] ET SES SELS 10 % 1 292424 Ã THINAMATE [DCI] 10 % 1 292429 AMIDES, Y.C. LES CARBAMATES, CYCLIQUES ET LEURS DÃ RIVÃ S; SELS DE CES PRODUITS (Ã L'EXCL. DES URÃ INES ET DE LEURS DÃ RIVÃ S, DES SELS DE CES PRODUITS, DE L'ACIDE 2-ACÃ TAMIDOBENZOÃ QUE [ACIDE N-ACÃ TYLANTHRANILIQUE' ET SES SELS AINSI QUE DE L'Ã THINAMATE [DCI]) 10 % 1 292511 SACCHARINE ET SES SELS 10 % 1 292512 GLUTÃ THIMIDE [DCI] 10 % 1 292519 IMIDES ET LEURS DÃ RIVÃ S; SELS DE CES PRODUITS (Ã L'EXCL. DE LA SACCHARINE, SES SELS ET DU GLUTÃ THIMIDE [DCI]) 10 % 1 292520 IMINES ET LEURS DÃ RIVÃ S; SELS DE CES PRODUITS 10 % 1 292610 ACRYLONITRILE 10 % 1 292620 1-CYANOGUANIDINE [DICYANDIAMIDE] 10 % 1 292630 FENPROPOREX [DCI] ET SES SELS; MÃ THADONE [DCI]-INTERMÃ DIAIRE [4-CYANO-2-DIMÃ THYLAMINO-4,4-DIPHÃ NYLBUTANE] 10 % 1 292690 COMPOSÃ S Ã FONCTION NITRILE (Ã L'EXCL. DE L'ACRYLONITRILE, DE LA 1-CYANOGUANIDINE [DICYANDIAMIDE], DU FENPROPOREX [DCI] ET SES SELS, ET DU MÃ THADONE [DCI]-INTERMÃ DIAIRE [4-CYANO-2-DIMÃ THYLAMINO-4,4-DIPHÃ NYLBUTANE]) 10 % 1 292700 COMPOSÃ S DIAZOÃ QUES, AZOÃ QUES OU AZOXYQUES 10 % 1 292800 DÃ RIVÃ S ORGANIQUES DE L'HYDRAZINE OU DE L'HYDROXYLAMINE 10 % 1 292910 ISOCYANATES 10 % 1 292990 COMPOSÃ S Ã FONCTIONS AZOTÃ ES (SAUF ISOCYANATES, COMPOSÃ S AMINÃ S Ã FONCTIONS OXYGÃ NÃ ES, SELS ET HYDROXYDES ORGANIQUES D'AMMONIUM QUATERNAIRES, LÃ CITHINES ET AUTRES PHOSPHOAMINOLIPIDES, COMPOSÃ S Ã FONCTION AMIDE DE L'ACIDE CARBONIQUE, COMPOSÃ S Ã FONCTION AMINE, CARBOXYAMIDE, CARBOXYIMIDE, IMINE OU NITRILE, COMPOSÃ S DIAZOÃ QUES, AZOÃ QUES OU AZOXYQUES AINSI QUE LES DÃ RIVÃ S ORGANIQUES DE L'HYDRAZINE OU DE L'HYDROXYLAMINE) 10 % 1 293010 DITHIOCARBONATES [XANTHATES, XANÃ OGÃ NATES] 10 % 1 293020 THIOCARBAMATES ET DITHIOCARBAMATES 10 % 1 293030 MONO-, DI- OU TÃ TRASULFURES DE THIOURAME 10 % 1 293040 MÃ THIONINE 10 % 1 293090 THIOCOMPOSÃ S ORGANIQUES (Ã L'EXCL. DES DITHIOCARBONATES [XANTHATES, XANTHOGÃ NATES], DES THIOCARBAMATES, DES DITHIOCARBAMATES, DES MONO-, DI- OU TÃ TRASULFURES DE THIOURAME AINSI QUE DE LA MÃ THIONINE) 10 % 1 293100 COMPOSÃ S ORGANO-INORGANIQUES DE CONSTITUTION CHIMIQUE DÃ FINIE PRÃ SENTÃ S ISOLÃ MENT, N.D.A. 10 % 1 293211 TÃ TRAHYDROFURANNE 10 % 1 293212 2-FURALDÃ HYDE [FURFURAL] 10 % 1 293213 ALCOOL FURFURYLIQUE ET ALCOOL TÃ TRAHYDROFURFURYLIQUE 10 % 1 293219 COMPOSÃ S HÃ TÃ ROCYCLIQUES Ã HÃ TÃ ROATOME[S] D'OXYGÃ NE EXCLUSIVEMENT, DONT LA STRUCTURE COMPORTE UN CYCLE FURANNE, HYDROGÃ NÃ  OU NON, NON CONDENSÃ  (Ã L'EXCL. DU TÃ TRAHYDROFURANNE, DU 2-FURALDÃ HYDE [FURFURAL] ET DES ALCOOLS FURFURYLIQUE ET TÃ TRAHYDROFURFURYLIQUE) 10 % 1 293221 COUMARINE, MÃ THYLCOUMARINES ET Ã THYLCOUMARINES 10 % 1 293229 LACTONES (Ã L'EXCL. DE LA COUMARINE, DES MÃ THYLCOUMARINES ET DES Ã THYLCOUMARINES) 10 % 1 293291 ISOSAFROLE 10 % 1 293292 1-[1,3-BENZODIOXOLE-5-YL]PROPANE-2-ONE 10 % 1 293293 PIPÃ RONAL 10 % 1 293294 SAFROLE 10 % 1 293295 TÃ TRAHYDROCANNABINOLS [TOUS LES ISOMÃ RES] 10 % 1 293299 COMPOSÃ S HÃ TÃ ROCYCLIQUES Ã HÃ TÃ ROATOME[S] D'OXYGÃ NE EXCLUSIVEMENT (Ã L'EXCL. DES LACTONES, DE L'ISOSAFROLE, DU 1- [1,3-BENZODIOXOLE-5-YL]PROPANE-2-ONE, DU PIPÃ RONAL, DU SAFROLE, DU TÃ TRAHYDROCANNABINOLS [TOUS LES ISOMÃ RES] AINSI QUE DES COMPOSÃ S DONT LA STRUCTURE COMPORTE UN CYCLE FURANNE, HYDROGÃ NÃ  OU NON, NON-CONDENSÃ ) 10 % 1 293311 PHÃ NAZONE [ANTIPYRINE] ET SES DÃ RIVÃ S 10 % 1 293319 COMPOSÃ S HÃ TÃ ROCYCLIQUES Ã HÃ TÃ ROATOME[S] D'AZOTE EXCLUSIVEMENT, DONT LA STRUCTURE COMPORTE UN CYCLE PYRAZOLE, HYDROGÃ NÃ  OU NON, NON-CONDENSÃ  (Ã L'EXCL. DE LA PHÃ NAZONE [ANTIPYRINE] ET DE SES DÃ RIVÃ S) 10 % 1 293321 HYDANTOÃ NE ET SES DÃ RIVÃ S 10 % 1 293329 COMPOSÃ S HÃ TÃ ROCYCLIQUES Ã HÃ TÃ ROATOME[S] D'AZOTE EXCLUSIVEMENT, DONT LA STRUCTURE COMPORTE UN CYCLE IMIDAZOLE, HYDROGÃ NÃ  OU NON, NON-CONDENSÃ  (Ã L'EXCL. DE L'HYDANTOÃ NE ET DE SES DÃ RIVÃ S) 10 % 1 293331 PYRIDINE ET SES SELS 10 % 1 293332 PIPÃ RIDINE ET SES SELS 10 % 1 293333 ALFENTANIL [DCI], ANILÃ RIDINE [DCI], BÃ ZITRAMIDE [DCI], BROMAZÃ PAM [DCI], CÃ TOBÃ MIDONE [DCI], DIFÃ NOXINE [DCI], DIPHÃ NOXYLATE [DCI], DIPIPANONE [DCI], FENTANYL [DCI], MÃ THYLPHÃ NIDATE [DCI], PENTAZOCINE [DCI], PÃ THIDINE [DCI], PÃ THIDINE [DCI] INTERMÃ DIAIRE A, PHENCYCLIDINE [DCI] [PCP], PHÃ NOPÃ RIDINE [DCI], PIPRADROL [DCI], PIRITRAMIDE [DCI], PROPIRAM [DCI] ET TRIMÃ PÃ RIDINE [DCI] AINSI QUE LEURS SELS 10 % 1 293339 COMPOSÃ S HÃ TÃ ROCYCLIQUES Ã HÃ TÃ ROATOME[S] D'AZOTE EXCLUSIVEMENT, DONT LA STRUCTURE COMPORTE UN CYCLE PYRIDINE, HYDROGÃ NÃ  OU NON, NON-CONDENSÃ  (Ã L'EXCL. DE LA PYRIDINE, DE LA PIPÃ RIDINE, DE L'ALFENTANIL [DCI], DE L'ANILÃ RIDINE [DCI], DU BÃ ZITRAMIDE [DCI], DU BROMAZÃ PAM [DCI], DU CÃ TOBÃ MIDONE [DCI], DU DIFÃ NOXINE [DCI], DU DIPHÃ NOXYLATE [DCI], DU DIPIPANONE [DCI], DU FENTANYL [DCI], DU MÃ THYLPHÃ NIDATE [DCI], DU PENTAZOCINE [DCI], DU PÃ THIDINE [DCI], DU PÃ THIDINE [DCI] INTERMÃ DIAIRE A, DU PHENCYCLIDINE [DCI] [PCP], DU PHÃ NOPÃ RIDINE [DCI], DU PIPRADROL [DCI], DU PIRITRAMIDE [DCI], DU PROPIRAM [DCI], DU TRIMÃ PÃ RIDINE [DCI] ET DE LEURS SELS) 10 % 1 293341 LÃ VORPHANOL [DCI] ET SES SELS 10 % 1 293349 COMPOSÃ S HÃ TÃ ROCYCLIQUES Ã HÃ TÃ ROATOME[S] D'AZOTE EXCLUSIVEMENT, COMPORTANT UNE STRUCTURE Ã CYCLES QUINOLÃ INE OU ISOQUINOLÃ INE, HYDROGÃ NÃ S OU NON, SANS AUTRES CONDENSATIONS (Ã L'EXCL. DU LÃ VORPHANOL [DCI] ET SES SELS) 10 % 1 293352 MALONYLURÃ E [ACIDE BARBITURIQUE] ET SES SELS 10 % 1 293353 ALLOBARBITAL [DCI], AMOBARBITAL [DCI], BARBITAL [DCI], BUTALBITAL [DCI], BUTOBARBITAL, CYCLOBARBITAL [DCI], MÃ THYLPHÃ NOBARBITAL [DCI], PENTOBARBITAL [DCI], PHÃ NOBARBITAL [DCI], SECBUTABARBITAL [DCI], SÃ COBARBITAL [DCI] ET VINYLBITAL [DCI] AINSI QUE LEURS SELS 10 % 1 293354 DÃ RIVÃ S DE MALONYLURÃ E [ACIDE BARBITURIQUE] ET LEURS SELS (Ã L'EXCL. DES SELS DE MALONYLURÃ E) 10 % 1 293355 LOPRAZOLAM [DCI], MÃ CLOQUALONE [DCI], MÃ THAQUALONE [DCI] ET ZIPÃ PROL [DCI] AINSI QUE LEURS SELS 10 % 1 293359 COMPOSÃ S HÃ TÃ ROCYCLIQUES Ã HÃ TÃ ROATOME[S] D'AZOTE EXCLUSIVEMENT, DONT LA STRUCTURE COMPORTE UN CYCLE PYRIMIDINE, HYDROGÃ NÃ  OU NON, OU PIPÃ RAZINE (Ã L'EXCL. DE LA MALONYLURÃ E [ACIDE BARBITURIQUE] ET SES DÃ RIVÃ S AINSI QUE DE L'ALLOBARBITAL [DCI], DE L'AMOBARBITAL [DCI], DU BARBITAL [DCI], DU BUTALBITAL [DCI], DU BUTOBARBITAL, DU CYCLOBARBITAL [DCI], DU MÃ THYLPHÃ NOBARBITAL [DCI], DU PENTOBARBITAL [DCI], DU PHÃ NOBARBITAL [DCI], DU SECBUTABARBITAL [DCI], DU SÃ COBARBITAL [DCI], DU VINYLBITAL [DCI], DU LOPRAZOLAM [DCI], DU MÃ CLOQUALONE [DCI], DU MÃ THAQUALONE [DCI] ET DU ZIPÃ PROL [DCI] AINSI QUE DE LEURS SELS) 10 % 1 293361 MÃ LAMINE 10 % 1 293369 COMPOSÃ S HÃ TÃ ROCYCLIQUES Ã HÃ TÃ ROATOME[S] D'AZOTE EXCLUSIVEMENT, DONT LA STRUCTURE COMPORTE UN CYCLE TRIAZINE, HYDROGÃ NÃ  OU NON, NON-CONDENSÃ  (Ã L'EXCL. DE LA MÃ LAMINE) 10 % 1 293371 6-HEXANELACTAME [EPSILON-CAPROLACTAME] 10 % 1 293372 CLOBAZAM [DCI] ET MÃ THYPRYLONE [DCI] 10 % 1 293379 LACTAMES (Ã L'EXCL. DU 6-HEXANELACTAME [EPSILON-CAPROLACTAME], DU CLOBAZAM [DCI] ET DU MÃ THYPRYLONE [DCI]) 10 % 1 293391 ALPRAZOLAM [DCI], CAMAZÃ PAM [DCI], CHLORDIAZÃ POXIDE [DCI], CLONAZÃ PAM [DCI], CLORAZÃ PATE, DÃ LORAZÃ PAM [DCI], DIAZÃ PAM [DCI], ESTAZOLAM [DCI], FLUDIAZÃ PAM [DCI], FLUNITRAZÃ PAM [DCI], FLURAZÃ PAM [DCI], HALAZÃ PAM [DCI], LOFLAZÃ PATE D'Ã THYLE [DCI], LORAZÃ PAM [DCI], LORMÃ TAZÃ PAM [DCI], MAZINDOL [DCI], MÃ DAZÃ PAM [DCI], MIDAZOLAM [DCI], NIMÃ TAZÃ PAM [DCI], NITRAZÃ PAM [DCI], NORDAZÃ PAM [DCI], OXAZÃ PAM [DCI], PINAZÃ PAM [DCI], PRAZÃ PAM [DCI], PYROVALÃ RONE [DCI], TÃ MAZÃ PAM [DCI], TETRAZÃ PAM [DCI] ET TRIAZOLAM [DCI], ET LEURS SELS 10 % 1 293399 COMPOSÃ S HÃ TÃ ROCYCLIQUES Ã HÃ TÃ ROATOME[S] D'AZOTE EXCLUSIVEMENT (Ã L'EXCL. DES COMPOSÃ S COMPORTANT UNE STRUCTURE Ã CYCLES QUINOLÃ INE OU ISOQUINOLÃ INE, HYDROGÃ NÃ S OU NON, SANS AUTRES CONDENSATIONS AINSI QUE DES COMPOSÃ S DONT LA STRUCTURE COMPORTE UN CYCLE PYRAZOLE, IMIDAZOLE, PYRIDINE, TRIAZINE, PYRIMIDINE OU PIPÃ RAZINE, HYDROGÃ NÃ  OU NON, MAIS NON-CONDENSÃ  AINSI QUE DES LACTAMES, DE L'ALPRAZOLAM [DCI], DU CAMAZÃ PAM [DCI], DU CHLORDIAZÃ POXIDE [DCI], DU CLONAZÃ PAM [DCI], DU CLORAZÃ PATE, DU DÃ LORAZÃ PAM [DCI], DU DIAZÃ PAM [DCI], DE L'ESTAZOLAM [DCI], DU FLUDIAZÃ PAM [DCI], DU FLUNITRAZÃ PAM [DCI], DU FLURAZÃ PAM [DCI], DE L'HALAZÃ PAM [DCI], DU LOFLAZÃ PATE D'Ã THYLE [DCI], DU LORAZÃ PAM [DCI], DU LORMÃ TAZÃ PAM [DCI], DU MAZINDOL [DCI], DU MÃ DAZÃ PAM [DCI], DU MIDAZOLAM [DCI], DU NIMÃ TAZÃ PAM [DCI], DU NITRAZÃ PAM [DCI], DU NORDAZÃ PAM [DCI], DE L'OXAZÃ PAM [DCI], DU PINAZÃ PAM [DCI], DU PRAZÃ PAM [DCI], DU PYROVALÃ RONE [DCI], DU TÃ MAZÃ PAM [DCI], DU TETRAZÃ PAM [DCI] ET DU TRIAZOLAM [DCI] ET DE LEURS SELS) 10 % 1 293410 COMPOSÃ S HÃ TÃ ROCYCLIQUES DONT LA STRUCTURE COMPORTE UN CYCLE THIAZOLE, HYDROGÃ NÃ  OU NON, NON CONDENSÃ  10 % 1 293420 COMPOSÃ S HÃ TÃ ROCYCLIQUES COMPORTANT UNE STRUCTURE Ã CYCLES BENZOTHIAZOLE, HYDROGÃ NÃ S OU NON, SANS AUTRES CONDENSATIONS 10 % 1 293430 COMPOSÃ S HÃ TÃ ROCYCLIQUES COMPORTANT UNE STRUCTURE Ã CYCLES PHÃ NOTHIAZINE, HYDROGÃ NÃ S OU NON, SANS AUTRES CONDENSATIONS 10 % 1 293491 AMINOREX [DCI], BROTIZOLAM [DCI], CLOTIAZÃ PAM [DCI], CLOXAZOLAM [DCI], DEXTROMORAMIDE [DCI], HALOXAZOLAM [DCI], KÃ TAZOLAM [DCI], MÃ SOCARB [DCI], OXAZOLAM [DCI], PÃ MOLINE [DCI], PHENDIMÃ TRAZINE [DCI], PHENMÃ TRAZINE [DCI] ET SUFENTANIL [DCI] AINSI QUE LEURS SELS 10 % 1 293499 ACIDES NUCLÃ IQUES ET LEURS SELS, DE CONSTITUTION CHIMIQUE DÃ FINIE OU NON; COMPOSÃ S HÃ TÃ ROCYCLIQUES (Ã L'EXCL. DES COMPOSÃ S Ã HÃ TÃ RATOME[S] D'OXYGÃ NE EXCLUSIVEMENT OU DES COMPOSÃ S Ã HÃ TÃ RATOME[S] D'AZOTE EXCLUSIVEMENT, DES COMPOSÃ S DONT LA STRUCTURE COMPORTE DES CYCLES THIAZOLE, BENZOTHIAZOLE OU PHÃ NOTHIAZINE SANS AUTRES CONDENSATIONS AINSI QUE DE L'AMINOREX [DCI], DU BROTIZOLAM [DCI], DU CLOTIAZÃ PAM [DCI], DU CLOXAZOLAM [DCI], DU DEXTROMORAMIDE [DCI], DE L'HALOXAZOLAM [DCI], DU KÃ TAZOLAM [DCI], DU MÃ SOCARB [DCI], DE L'OXAZOLAM [DCI], DU PÃ MOLINE [DCI], DU PHENDIMÃ TRAZINE [DCI], DU PHENMÃ TRAZINE [DCI], DU SUFENTANIL [DCI] ET DE LEURS SELS) 10 % 1 293500 SULFONAMIDES 10 % 1 293610 PROVITAMINES, NON MÃ LANGÃ ES 10 % 1 293621 VITAMINES A ET LEURS DÃ RIVÃ S UTILISÃ S PRINCIPALEMENT EN TANT QUE VITAMINES 10 % 1 293622 VITAMINE B1 ET SES DÃ RIVÃ S UTILISÃ S PRINCIPALEMENT EN TANT QUE VITAMINES 10 % 1 293623 VITAMINE B2 ET SES DÃ RIVÃ S UTILISÃ S PRINCIPALEMENT EN TANT QUE VITAMINES 10 % 1 293624 ACIDE D- OU DL-PANTOTHÃ NIQUE [VITAMINE B3 OU VITAMINE B5] ET SES DÃ RIVÃ S UTILISÃ S PRINCIPALEMENT EN TANT QUE VITAMINES 10 % 1 293625 VITAMINE B6 ET SES DÃ RIVÃ S UTILISÃ S PRINCIPALEMENT EN TANT QUE VITAMINES 10 % 1 293626 VITAMINE B12 ET SES DÃ RIVÃ S UTILISÃ S PRINCIPALEMENT EN TANT QUE VITAMINES 10 % 1 293627 VITAMINE C ET SES DÃ RIVÃ S UTILISÃ S PRINCIPALEMENT EN TANT QUE VITAMINES 10 % 1 293628 VITAMINE E ET SES DÃ RIVÃ S UTILISÃ S PRINCIPALEMENT EN TANT QUE VITAMINES 10 % 1 293629 VITAMINES ET LEURS DÃ RIVÃ S UTILISÃ S PRINCIPALEMENT EN TANT QUE VITAMINES, NON-MÃ LANGÃ S (Ã L'EXCL. DES VITAMINES A, B1, B2, B3, B5, B6, B12, C ET E AINSI QUE DES DÃ RIVÃ S DE CES VITAMINES) 10 % 1 293690 MÃ LANGES DE PROVITAMINES OU DE VITAMINES, MÃ ME EN SOLUTIONS QUELCONQUES, ET CONCENTRATS NATURELS DE VITAMINES 10 % 1 293711 SOMATROPINE, SES DÃ RIVÃ S ET ANALOGUES STRUCTURELS, UTILISÃ S PRINCIPALEMENT COMME HORMONES 10 % 1 293712 INSULINE ET SES SELS, UTILISÃ  PRINCIPALEMENT COMME HORMONES 10 % 1 293719 HORMONES POLYPEPTIDIQUES, HORMONES PROTÃ IQUES ET HORMONES GLYCOPROTÃ IQUES, LEURS DÃ RIVÃ S ET ANALOGUES STRUCTURELS, UTILISÃ S PRINCIPALEMENT COMME HORMONES (Ã L'EXCL. DU SOMATROPINE, DE SES DÃ RIVÃ S ET ANALOGUES STRUCTURELS ET DE L'INSULINE ET DE SES SELS) 10 % 1 293721 CORTISONE, HYDROCORTISONE, PREDNISONE [DÃ HYDROCORTISONE] ET PREDNISOLONE [DÃ HYDROHYDROCORTISONE] 10 % 1 293722 DÃ RIVÃ S HALOGÃ NÃ S DES HORMONES CORTICOSTÃ ROÃ DES 5 % 1 293723 OESTROGÃ NES ET PROGESTOGÃ NES 5 % 1 293729 HORMONES STÃ ROÃ DES, LEURS DÃ RIVÃ S ET ANALOGUES STRUCTURELS, UTILISÃ S PRINCIPALEMENT COMME HORMONES (Ã L'EXCL. DE LA CORTISONE, DE L'HYDROCORTISONE, DE LA PREDNISONE [DÃ HYDROCORTISONE], DE LA PREDNISOLONE [DÃ HYDROHYDROCORTISONE], DES DÃ RIVÃ S HALOGÃ NÃ S DES HORMONES CORTICOSTÃ ROÃ DES, OESTROGÃ NES ET PROGESTOGÃ NES) 5 % 1 293731 Ã PINÃ PHRINE 10 % 1 293739 HORMONES DE LA CATÃ CHOLAMINE, LEURS DÃ RIVÃ S ET ANALOGUES STRUCTURELS, UTILISÃ S PRINCIPALEMENT COMME HORMONES (Ã L'EXCL. DE L'Ã PINÃ PHRINE) 10 % 1 293740 DÃ RIVÃ S DES AMINO-ACIDES, UTILISÃ S PRINCIPALEMENT COMME HORMONES 10 % 1 293750 PROSTAGLANDINES, Ã ROMBOXANES ET LEUCOTRIÃ NES, LEURS DÃ RIVÃ S ET ANALOGUES STRUCTURELS, UTILISÃ S PRINCIPALEMENT COMME HORMONES 10 % 1 293790 HORMONES NATURELS OU REPRODUITS PAR SYNTHÃ SE; LEURS DÃ RIVÃ S ET ANALOGUES STRUCTURELS, UTILISÃ S PRINCIPALEMENT COMME HORMONES (Ã L'EXCL. DES HORMONES POLYPEPTIDIQUES, PROTÃ IQUES, GLYCOPROTÃ IQUES, STÃ ROÃ DES, DES HORMONES DE LA CATÃ CHOLAMINE, DES PROSTAGLANDINES, DES Ã ROMBOXANES ET DES LEUCOTRIÃ NES, DE LEURS DÃ RIVÃ S ET ANALOGUES STRUCTURELS AINSI QUE DES DÃ RIVÃ S DES AMINO-ACIDES) 10 % 1 293810 RUTOSIDE [RUTINE] ET SES DÃ RIVÃ S 10 % 1 293890 HÃ TÃ ROSIDES, NATURELS OU REPRODUITS PAR SYNTHÃ SE, LEURS SELS, LEURS Ã THERS, LEURS ESTERS ET AUTRES DÃ RIVÃ S (Ã L'EXCL. DU RUTOSIDE [RUTINE] ET DE SES DÃ RIVÃ S) 10 % 1 293911 CONCENTRÃ S DE PAILLE DE PAVOT; BUPRÃ NORPHINE [DCI], CODÃ INE, DIHYDROCODÃ INE [DCI], Ã THYLMORPHINE, Ã TORPHINE [DCI], HÃ ROÃ NE, HYDROCODONE [DCI], HYDROMORPHONE [DCI], MORPHINE, NICOMORPHINE [DCI], OXYCODONE [DCI], OXYMORPHONE [DCI], PHOLCODINE [DCI], THÃ BACONE [DCI] ET THÃ BAÃ NE AINSI QUE LEURS SELS 10 % 1 293919 ALCALOÃ DES DE L'OPIUM ET LEURS DÃ RIVÃ S; SELS DE CES PRODUITS (Ã L'EXCL. DES CONCENTRÃ S DE PAILLE DE PAVOT, DU BUPRÃ NORPHINE [DCI], DU CODÃ INE, DU DIHYDROCODÃ INE [DCI], DE L'Ã THYLMORPHINE, DE L'Ã TORPHINE [DCI], DU HÃ ROÃ NE, DU HYDROCODONE [DCI], DU HYDROMORPHONE [DCI], DE LA MORPHINE, DE LA NICOMORPHINE [DCI], DE L'OXYCODONE [DCI], DE L'OXYMORPHONE [DCI], DU PHOLCODINE [DCI], DU THÃ BACONE [DCI] ET DU THÃ BAÃ NE AINSI QUE LEURS SELS) 10 % 1 293921 QUININE ET SES SELS 10 % 1 293929 ALCALOÃ DES DU QUINQUINA ET LEURS DÃ RIVÃ S; SELS DE CES PRODUITS (Ã L'EXCL. DE LA QUININE ET DE SES SELS) 10 % 1 293930 CAFÃ INE ET SES SELS 10 % 1 293941 EPHÃ DRINE ET SES SELS 10 % 1 293942 PSEUDOÃ PHÃ DRINE [DCI] ET SES SELS 10 % 1 293943 CATHINE [DCI] ET SES SELS 10 % 1 293949 EPHÃ DRINES ET LEURS SELS (Ã L'EXCL. DE L'Ã PHÃ DRINE, DE LA PSEUDOÃ PHÃ DRINE [DCI], DE LA CATHINE [DCI] ET DE LEURS SELS) 10 % 1 293951 FÃ NÃ TYLLINE [DCI] ET SES SELS 10 % 1 293959 THÃ OPHYLLINE ET AMINOPHYLLINE [THÃ OPHYLLINE-Ã THYLÃ NEDIAMINE] ET LEURS DÃ RIVÃ S; SELS DE CES PRODUITS (Ã L'EXCL. DU FÃ NÃ TYLLINE [DCI] ET DE SES SELS) 10 % 1 293961 ERGOMÃ TRINE [DCI] ET SES SELS 10 % 1 293962 ERGOTAMINE [DCI] ET SES SELS 10 % 1 293963 ACIDE LYSERGIQUE ET SES SELS 10 % 1 293969 ALCALOÃ DES DE L'ERGOT DE SEIGLE ET LEURS DÃ RIVÃ S; SELS DE CES PRODUITS (Ã L'EXCL. DE L'ERGOTAMINE, DE L'ERGOMÃ TRINE OU DE L'ACIDE LYSERGIQUE, ET DE LEURS SELS) 10 % 1 293991 COCAÃ NE, ECGONINE, LÃ VOMÃ TAMFÃ TAMINE, MÃ TAMFÃ TAMINE [DCI], RACÃ MATE DE MÃ TAMFÃ TAMINE; SELS, ESTERS ET AUTRES DÃ RIVÃ S DE CES PRODUITS 10 % 1 293999 ALCALOÃ DES VÃ GÃ TAUX, NATURELS OU REPRODUITS PAR SYNTHÃ SE, LEURS SELS, LEURS Ã THERS, LEURS ESTERS ET AUTRES DÃ RIVÃ S (Ã L'EXCL. DE LA THÃ OPHYLLINE, DE L'AMINOPHYLLINE [THÃ OPHYLLINE-Ã THYLÃ NEDIAMINE], DES ALCALOÃ DES DE L'OPIUM, DU QUINQUINA OU DE L'ERGOT DE SEIGLE ET DE LEURS DÃ RIVÃ S AINSI QUE DE LA COCAÃ NE, DU ECGONINE, DE LA LÃ VOMÃ TAMFÃ TAMINE, DU MÃ TAMFÃ TAMINE [DCI], DU RACÃ MATE DE DU MÃ TAMFÃ TAMINE ET DE LEURS SELS, ESTERS ET AUTRES DÃ RIVÃ S, DE LA CAFÃ INE, DES Ã PHÃ DRINES, ET DES LEURS SELS) 10 % 1 294000 SUCRES CHIMIQUEMENT PURS (Ã L'EXCL. DU SACCHAROSE, DU LACTOSE, DU MALTOSE, DU GLUCOSE ET DU FRUCTOSE [LÃ VULOSE]); Ã THERS, ACÃ TALS ET ESTERS DE SUCRES ET LEURS SELS (Ã L'EXCL. DES PROVITAMINES, DES VITAMINES, DES HORMONES, DES HÃ TÃ ROSIDES ET DES ALCALOÃ DES VÃ GÃ TAUX, NATURELS OU REPRODUITS PAR SYNTHÃ SE, AINSI QUE DE LEURS SELS, Ã THERS, ESTERS ET AUTRES DÃ RIVÃ S) 10 % 1 294110 PÃ NICILLINES ET LEURS DÃ RIVÃ S, Ã STRUCTURE D'ACIDE PÃ NICILLANIQUE; SELS DE CES PRODUITS 5 % 1 294120 STREPTOMYCINES ET LEURS DÃ RIVÃ S; SELS DE CES PRODUITS 5 % 1 294130 TÃ TRACYCLINES ET LEURS DÃ RIVÃ S; SELS DE CES PRODUITS 5 % 1 294140 CHLORAMPHÃ NICOL ET SES DÃ RIVÃ S; SELS DE CES PRODUITS 5 % 1 294150 ERYÃ ROMYCINE ET SES DÃ RIVÃ S; SELS DE CES PRODUITS 5 % 1 294190 ANTIBIOTIQUES (Ã L'EXCL. DES PÃ NICILLINES ET DE LEURS DÃ RIVÃ S Ã STRUCTURE D'ACIDE PÃ NICILLANIQUE, DES STREPTOMYCINES, DES TÃ TRACYCLINES, DU CHLORAMPHÃ NICOL, DE L'Ã RYÃ ROMYCINE, DE LEURS DÃ RIVÃ S ET DES SELS DE TOUS CES PRODUITS) 5 % 1 294200 COMPOSÃ S ORGANIQUES DE CONSTITUTION CHIMIQUE DÃ FINIE PRÃ SENTÃ S ISOLÃ MENT, N.D.A. 5 % 1 300110 GLANDES ET AUTRES ORGANES, Ã USAGES OPOTHÃ RAPIQUES, Ã L'Ã TAT DESSÃ CHÃ , MÃ ME PULVÃ RISÃ S 5 % 1 300120 EXTRAITS, Ã USAGES OPOTHÃ RAPIQUES, DE GLANDES OU D'AUTRES ORGANES OU DE LEURS SÃ CRÃ TIONS 5 % 1 300190 HÃ PARINE ET SES SELS; AUTRES SUBSTANCES HUMAINES OU ANIMALES PRÃ PARÃ ES Ã DES FINS THÃ RAPEUTIQUES OU PROPHYLACTIQUES, N.D.A. 5 % 1 300210 ANTISÃ RUMS, AUTRES FRACTIONS DU SANG, PRODUITS IMMUNOLOGIQUES MODIFIÃ S, MÃ ME OBTENUS PAR VOIE BIOTECHNOLOGIQUE 5 % 1 300220 VACCINS POUR LA MÃ DECINE HUMAINE 5 % 1 300230 VACCINS POUR LA MÃ DECINE VÃ TÃ RINAIRE 5 % 1 300290 SANG HUMAIN; SANG ANIMAL PRÃ PARÃ  EN VUE D'USAGES THÃ RAPEUTIQUES, PROPHYLACTIQUES OU DE DIAGNOSTIC; TOXINES, CULTURES DE MICRO-ORGANISMES ET PRODUITS SIMIL. (Ã L'EXCL. DES LEVURES ET DES VACCINS) 5 % 1 300310 MÃ DICAMENTS CONTENANT DES PÃ NICILLINES OU DES DÃ RIVÃ S DE CES PRODUITS, Ã STRUCTURE D'ACIDE PÃ NICILLANIQUE, OU DES STREPTOMYCINES OU DES DÃ RIVÃ S DE CES PRODUITS, NON PRÃ SENTÃ S SOUS FORME DE DOSES, NI CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 5 % 1 300320 MÃ DICAMENTS CONTENANT DES ANTIBIOTIQUES, NON PRÃ SENTÃ S SOUS FORME DE DOSES, NI CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES MÃ DICAMENTS CONTENANT DES PÃ NICILLINES OU DES DÃ RIVÃ S DE CES PRODUITS, Ã STRUCTURE D'ACIDE PÃ NICILLANIQUE, OU DES STREPTOMYCINES OU DES DÃ RIVÃ S DE CES PRODUITS) 5 % 1 300331 MÃ DICAMENTS CONTENANT DE L'INSULINE, NON PRÃ SENTÃ S SOUS FORME DE DOSES, NI CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 5 % 1 300339 MÃ DICAMENTS CONTENANT DES HORMONES OU DES STÃ ROÃ DES UTILISÃ S COMME HORMONES, MAIS NE CONTENANT PAS D'ANTIBIOTIQUES, NON PRÃ SENTÃ S SOUS FORME DE DOSES, NI CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES MÃ DICAMENTS CONTENANT DE L'INSULINE) 5 % 1 300340 MÃ DICAMENTS CONTENANT DES ALCALOÃ DES OU LEURS DÃ RIVÃ S, MAIS NE CONTENANT NI HORMONES, NI STÃ ROÃ DES UTILISÃ S COMME HORMONES, NI ANTIBIOTIQUES, NON PRÃ SENTÃ S SOUS FORME DE DOSES, NI CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 5 % 1 300390 MÃ DICAMENTS CONSTITUÃ S PAR DES PRODUITS MÃ LANGÃ S ENTRE EUX, PRÃ PARÃ S Ã DES FINS THÃ RAPEUTIQUES OU PROPHYLACTIQUES, MAIS NI PRÃ SENTÃ S SOUS FORME DE DOSES, NI CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (SAUF PRODUITS DU No3002, 3005 OU 3006, MÃ DICAMENTS CONTENANT DES ANTIBIOTIQUES, DES HORMONES, DES STÃ ROÃ DES UTILISÃ S COMME HORMONES MAIS SANS ANTIBIOTIQUES, OU DES ALCALOÃ DES OU LEURS DÃ RIVÃ S SANS HORMONES NI ANTIBIOTIQUES) 5 % 1 300410 MÃ DICAMENTS CONTENANT DES PÃ NICILLINES OU DES DÃ RIVÃ S DE CES PRODUITS, Ã STRUCTURE D'ACIDE PÃ NICILLANIQUE, OU DES STREPTOMYCINES OU DES DÃ RIVÃ S DE CES PRODUITS, PRÃ SENTÃ S SOUS FORME DE DOSES [Y.C. CEUX DESTINÃ S Ã Ã TRE ADMINISTRÃ S PAR VOIE PERCUTANÃ E] OU CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 5 % 1 300420 MÃ DICAMENTS CONTENANT DES ANTIBIOTIQUES, PRÃ SENTÃ S SOUS FORME DE DOSES [Y.C. CEUX DESTINÃ S Ã Ã TRE ADMINISTRÃ S PAR VOIE PERCUTANÃ E] OU CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES PRODUITS CONTENANT DES PÃ NICILLINES OU DES DÃ RIVÃ S DE CES PRODUITS, Ã STRUCTURE D'ACIDE PÃ NICILLANIQUE, OU DES STREPTOMYCINES OU DES DÃ RIVÃ S DE CES PRODUITS) 5 % 1 300431 MÃ DICAMENTS CONTENANT DE L'INSULINE, MAIS NE CONTENANT PAS D'ANTIBIOTIQUES, PRÃ SENTÃ S SOUS FORME DE DOSES [Y.C. CEUX DESTINÃ S Ã Ã TRE ADMINISTRÃ S PAR VOIE PERCUTANÃ E] OU CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 5 % 1 300432 MÃ DICAMENTS CONTENANT DES HORMONES CORTICOSTÃ ROÃ DES, LEURS DÃ RIVÃ S ET ANALOGUES STRUCTURELS, MAIS NE CONTENANT PAS D'ANTIBIOTIQUES, PRÃ SENTÃ S SOUS FORME DE DOSES [Y.C. CEUX DESTINÃ S Ã Ã TRE ADMINISTRÃ S PAR VOIE PERCUTANÃ E] OU CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 5 % 1 300439 MÃ DICAMENTS CONTENANT DES HORMONES OU DES STÃ ROÃ DES UTILISÃ S COMME HORMONES, MAIS NE CONTENANT PAS D'ANTIBIOTIQUES, PRÃ SENTÃ S SOUS FORME DE DOSES [Y.C. CEUX DESTINÃ S Ã Ã TRE ADMINISTRÃ S PAR VOIE PERCUTANÃ E] OU CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES PRODUITS CONTENANT DE L'INSULINE OU DES HORMONES CORTICOSTÃ ROÃ DES, LEURS DÃ RIVÃ S ET ANALOGUES STRUCTURELS) 5 % 1 300440 MÃ DICAMENTS CONTENANT DES ALCALOÃ DES OU LEURS DÃ RIVÃ S, MAIS NE CONTENANT NI HORMONES, NI STÃ ROÃ DES UTILISÃ S COMME HORMONES, NI ANTIBIOTIQUES, PRÃ SENTÃ S SOUS FORME DE DOSES [Y.C. CEUX DESTINÃ S Ã Ã TRE ADMINISTRÃ S PAR VOIE PERCUTANÃ E] OU CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 5 % 1 300450 MÃ DICAMENTS CONTENANT DES PROVITAMINES, DES VITAMINES, Y.C. LES CONCENTRATS NATURELS, OU DES DÃ RIVÃ S DE CES PRODUITS UTILISÃ S PRINCIPALEMENT EN TANT QUE VITAMINES, PRÃ SENTÃ S SOUS FORME DE DOSES [Y.C. CEUX DESTINÃ S Ã Ã TRE ADMINISTRÃ S PAR VOIE PERCUTANÃ E] OU CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 5 % 1 300490 MÃ DICAMENTS CONSTITUÃ S PAR DES PRODUITS MÃ LANGÃ S OU NON, PRÃ PARÃ S Ã DES FINS THÃ RAPEUTIQUES OU PROPHYLACTIQUES, PRÃ SENTÃ S SOUS FORME DE DOSES [Y.C. CEUX DESTINÃ S Ã Ã TRE ADMINISTRÃ S PAR VOIE PERCUTANÃ E] OU CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES MÃ DICAMENTS CONTENANT DES ANTIBIOTIQUES, DES MÃ DICAMENTS CONTENANT DES HORMONES OU DES STÃ ROÃ DES UTILISÃ S COMME HORMONES [SANS ANTIBIOTIQUES], DES MÃ DICAMENTS CONTENANT DES ALCALOÃ DES OU LEURS DÃ RIVÃ S [SANS HORMONES NI ANTIBIOTIQUES] ET DES MÃ DICAMENTS CONTENANT DES PROVITAMINES, DES VITAMINES OU DÃ RIVÃ S UTILISÃ S COMME TEL) 5 % 1 300510 PANSEMENTS ADHÃ SIFS ET AUTRES ARTICLES AYANT UNE COUCHE ADHÃ SIVE, IMPRÃ GNÃ S OU RECOUVERTS DE SUBSTANCES PHARMACEUTIQUES OU CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL Ã DES FINS MÃ DICALES, CHIRURGICALES, DENTAIRES OU VÃ TÃ RINAIRES 5 % 1 300590 OUATES, GAZES, BANDES ET ARTICLES ANALOGUES [PANSEMENTS, SPARADRAPS, SINAPISMES, P.EX.], IMPRÃ GNÃ S OU RECOUVERTS DE SUBSTANCES PHARMACEUTIQUES OU CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL Ã DES FINS MÃ DICALES, CHIRURGICALES, DENTAIRES OU VÃ TÃ RINAIRES (Ã L'EXCL. DES PANSEMENTS ADHÃ SIFS ET AUTRES ARTICLES AYANT UNE COUCHE ADHÃ SIVE) 5 % 1 300610 CATGUTS STÃ RILES, LIGATURES STÃ RILES SIMIL. POUR SUTURES CHIRURGICALES ET ADHÃ SIFS STÃ RILES POUR TISSUS ORGANIQUES UTILISÃ S EN CHIRURGIE POUR REFERMER LES PLAIES; LAMINAIRES STÃ RILES; HÃ MOSTATIQUES RÃ SORBABLES STÃ RILES POUR LA CHIRURGIE OU L'ART DENTAIRE 5 % 1 300620 RÃ ACTIFS DESTINÃ S Ã LA DÃ TERMINATION DES GROUPES OU DES FACTEURS SANGUINS 5 % 1 300630 PRÃ PARATIONS OPACIFIANTES POUR EXAMENS RADIOGRAPHIQUES; RÃ ACTIFS DE DIAGNOSTIC CONÃ US POUR Ã TRE EMPLOYÃ S SUR LE PATIENT 5 % 1 300640 CIMENTS ET AUTRES PRODUITS D'OBTURATION DENTAIRE; CIMENTS POUR LA RÃ FECTION OSSEUSE 5 % 1 300650 TROUSSES ET BOÃ TES DE PHARMACIE GARNIES, POUR SOINS DE PREMIÃ RE URGENCE 5 % 1 300660 PRÃ PARATIONS CHIMIQUES CONTRACEPTIVES Ã BASE D'HORMONES, DE PROSTAGLANDINES, DE THROMBOXANES, DE LEUCOTRIÃ NES, DE LEURS DÃ RIVÃ S ET ANALOGUES STRUCTURELS OU DE SPERMICIDES 5 % 1 300670 PRÃ PARATIONS PRÃ SENTÃ ES SOUS FORME DE GEL CONÃ UES POUR Ã TRE UTILISÃ ES EN MÃ DECINE HUMAINE OU VÃ TÃ RINAIRE COMME LUBRIFIANT POUR CERTAINES PARTIES DU CORPS LORS DES OPÃ RATIONS CHIRURGICALES OU DES EXAMENS MÃ DICAUX OU COMME AGENT DE COUPLAGE ENTRE LE CORPS ET LES INSRUMENTS MÃ DICAUX 5 % 1 300680 DÃ CHETS PHARMACEUTIQUES 5 % 1 310100 ENGRAIS D'ORIGINE ANIMALE OU VÃ GÃ TALE, MÃ ME MÃ LANGÃ S ENTRE EUX OU TRAITÃ S CHIMIQUEMENT; ENGRAIS RÃ SULTANT DU MÃ LANGE OU DU TRAITEMENT CHIMIQUE DE PRODUITS D'ORIGINE ANIMALE OU VÃ GÃ TALE (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310210 URÃ E, MÃ ME EN SOLUTION AQUEUSE (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310221 SULFATE D'AMMONIUM (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310229 SELS DOU BLES ET MÃ LANGES DE SULFATE D'AMMONIUM ET DE NITRATE D'AMMONIUM (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310230 NITRATE D'AMMONIUM, MÃ ME EN SOLUTION AQUEUSE (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310240 MÃ LANGES DE NITRATE D'AMMONIUM ET DE CARBONATE DE CALCIUM OU D'AUTRES MATIÃ RES INORGANIQUES DÃ POURVUES DE POUVOIR FERTILISANT (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310250 NITRATE DE SODIUM (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310260 SELS DOUBLES ET MÃ LANGES DE NITRATE DE CALCIUM ET DE NITRATE D'AMMONIUM (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310270 CYANAMIDE CALCIQUE (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310280 MÃ LANGES D'URÃ E ET DE NITRATE D'AMMONIUM EN SOLUTIONS AQUEUSES OU AMMONIACALES (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310290 ENGRAIS MINÃ RAUX OU CHIMIQUES AZOTÃ S (SAUF URÃ E; SULFATE D'AMMONIUM; NITRATES D'AMMONIUM OU DE SODIUM; CYANAMIDE CALCIQUE, SELS DOUBLES ET MÃ LANGES NITRATES AMMONIUM/CALCIUM, URÃ E/NITRATE D'AMMONIUM EN SOLUTIONS AQUEUSES OU AMMONIACALES, NITRATE D'AMMONIUM/CARBONATE DE CALCIUM OU AUTRES MATIÃ RES INORGANIQUES DÃ POURVUES DE POUVOIR FERTILISANT; PRODUITS PRÃ SENTÃ S EN TABLETTES OU EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310310 SUPERPHOSPHATES (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310320 SCORIES DE DÃ PHOSPHORATION (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310390 ENGRAIS MINÃ RAUX OU CHIMIQUES PHOSPHATÃ S (Ã L'EXCL. DES SUPERPHOSPHATES, DES SCORIES DE DÃ PHOSPHORATION ET DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310410 CARNALLITE, SYLVINITE ET AUTRES SELS DE POTASSIUM NATURELS BRUTS (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310420 CHLORURE DE POTASSIUM, DESTINÃ  Ã Ã TRE UTILISÃ  COMME ENGRAIS (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310430 SULFATE DE POTASSIUM (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310490 SULFATE DE POTASSIUM ET DE MAGNÃ SIUM ET MÃ LANGES D'ENGRAIS POTASSIQUES [P.EX. MÃ LANGES DE CHLORURE DE POTASSIUM ET DE SULFATE DE POTASSIUM] (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310510 ENGRAIS D'ORIGINE ANIMALE OU VÃ GÃ TALE, ENGRAIS MINÃ RAUX OU CHIMIQUES, PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG 5 % 1 310520 ENGRAIS MINÃ RAUX OU CHIMIQUES CONTENANT LES TROIS Ã LÃ MENTS FERTILISANTS: AZOTE, PHOSPHORE ET POTASSIUM (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310530 HYDROGÃ NOORTHOPHOSPHATE DE DIAMMONIUM [PHOSPHATE DIAMMONIQUE] (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310540 DIHYDROGÃ NOORTHOPHOSPHATE D'AMMONIUM [PHOSPHATE MONOAMMONIQUE], MÃ ME EN MÃ LANGE AVEC L'HYDROGÃ NOORTHOPHOSPHATE DE DIAMMONIUM [PHOSPHATE DIAMMONIQUE] (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310551 ENGRAIS MINÃ RAUX OU CHIMIQUES CONTENANT DES NITRATES ET DES PHOSPHATES (Ã L'EXCL. DU DIHYDROGÃ NOORTHOPHOSPHATE D'AMMONIUM [PHOSPHATE MONOAMMONIQUE], DE L'HYDROGÃ NOORTHOPHOSPHATE DE DIAMMONIUM [PHOSPHATE DIAMMONIQUE] AINSI QUE DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310559 ENGRAIS MINÃ RAUX OU CHIMIQUES CONTENANT LES DEUX Ã LÃ MENTS FERTILISANTS: AZOTE (Ã L'EXCL. DES NITRATES) ET PHOSPHORE (Ã L'EXCL. DU DIHYDROGÃ NOORTHOPHOSPHATE D'AMMONIUM [PHOSPHATE MONOAMMONIQUE], DE L'HYDROGÃ NOORTHOPHOSPHATE DE DIAMMONIUM [PHOSPHATE DIAMMONIQUE] AINSI QUE DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310560 ENGRAIS MINÃ RAUX OU CHIMIQUES CONTENANT LES DEUX Ã LÃ MENTS FERTILISANTS: PHOSPHORE ET POTASSIUM (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 310590 ENGRAIS MINÃ RAUX OU CHIMIQUES CONTENANT LES DEUX Ã LÃ MENTS FERTILISANTS: AZOTE ET POTASSIUM OU NE CONTENANT QU'UN SEUL Ã LÃ MENT FERTILISANT PRINCIPAL, Y.C. LES MÃ LANGES D'ENGRAIS D'ORIGINE ANIMALE OU VÃ GÃ TALE AVEC DES ENGRAIS CHIMIQUES OU MINÃ RAUX (Ã L'EXCL. DES PRODUITS PRÃ SENTÃ S SOIT EN TABLETTES OU FORMES SIMIL., SOIT EN EMBALLAGES D'UN POIDS BRUT <= 10 KG) 5 % 1 320110 EXTRAIT DE QUEBRACHO 10 % 1 320120 EXTRAIT DE MIMOSA 10 % 1 320190 EXTRAITS TANNANTS D'ORIGINE VÃ GÃ TALE (Ã L'EXCL. DES EXTRAITS DE QUEBRACHO OU DE MIMOSA); TANINS ET LEUR SELS, Ã THERS, ESTERS ET AUTRES DÃ RIVÃ S 10 % 1 320210 PRODUITS TANNANTS ORGANIQUES SYNTHÃ TIQUES 10 % 1 320290 PRODUITS TANNANTS INORGANIQUES; PRÃ PARATIONS TANNANTES, MÃ ME CONTENANT DES PRODUITS TANNANTS NATURELS; PRÃ PARATIONS ENZYMATIQUES POUR LE PRÃ TANNAGE 10 % 1 320300 MATIÃ RES COLORANTES D'ORIGINE VÃ GÃ TALE OU ANIMALE, Y.C. LES EXTRAITS TINCTORIAUX (SAUF LES NOIRS D'ORIGINE ANIMALE), MÃ ME DE CONSTITUTION CHIMIQUE DÃ FINIE; PRÃ PARATIONS Ã BASE DE MATIÃ RES COLORANTES D'ORIGINE VÃ GÃ TALE OU ANIMALE OU BIEN DESTINÃ ES Ã ENTRER COMME INGRÃ DIENTS DANS LA FABRICATION DE PRÃ PARATIONS COLORANTES (Ã L'EXCL. DES PRÃ PARATIONS DU No3207, 3208, 3209, 3210, 3212, 3213 ET 3215) 10 % 1 320411 COLORANTS ORGANIQUES SYNTHÃ TIQUES DISPERSÃ S; PRÃ PARATIONS Ã BASE DE COLORANTS ORGANIQUES SYNTHÃ TIQUES DISPERSÃ S, DES TYPES UTILISÃ S POUR COLORER TOUTE MATIÃ RE OU BIEN DESTINÃ ES Ã ENTRER COMME INGRÃ DIENTS DANS LA FABRICATION DE PRÃ PARATIONS COLORANTES (Ã L'EXCL. DES PRÃ PARATIONS DU No3207, 3208, 3209, 3210, 3212, 3213 ET 3215) 10 % 1 320412 COLORANTS ORGANIQUES SYNTHÃ TIQUES ACIDES, MÃ ME MÃ TALLISÃ S, ET COLORANTS ORGANIQUES SYNTHÃ TIQUES Ã MORDANTS; PRÃ PARATIONS Ã BASE DE COLORANTS ORGANIQUES SYNTHÃ TIQUES ACIDES OU Ã MORDANTS, DES TYPES UTILISÃ S POUR COLORER TOUTE MATIÃ RE OU BIEN DESTINÃ ES Ã ENTRER COMME INGRÃ DIENTS DANS LA FABRICATION DE PRÃ PARATIONS COLORANTES (Ã L'EXCL. DES PRÃ PARATIONS DU No3207, 3208, 3209, 3210, 3212, 3213 ET 3215) 10 % 1 320413 COLORANTS ORGANIQUES SYNTHÃ TIQUES BASIQUES; PRÃ PARATIONS Ã BASE DE COLORANTS ORGANIQUES SYNTHÃ TIQUES BASIQUES, DES TYPES UTILISÃ S POUR COLORER TOUTE MATIÃ RE OU BIEN DESTINÃ ES Ã ENTRER COMME INGRÃ DIENTS DANS LA FABRICATION DE PRÃ PARATIONS COLORANTES (Ã L'EXCL. DES PRÃ PARATIONS DU No3207, 3208, 3209, 3210, 3212, 3213 ET 3215) 10 % 1 320414 COLORANTS ORGANIQUES SYNTHÃ TIQUES DIRECTS; PRÃ PARATIONS Ã BASE DE COLORANTS ORGANIQUES SYNTHÃ TIQUES DIRECTS, DES TYPES UTILISÃ S POUR COLORER TOUTE MATIÃ RE OU BIEN DESTINÃ ES Ã ENTRER COMME INGRÃ DIENTS DANS LA FABRICATION DE PRÃ PARATIONS COLORANTES (Ã L'EXCL. DES PRÃ PARATIONS DU No3207, 3208, 3209, 3210, 3212, 3213 ET 3215) 10 % 1 320415 COLORANTS ORGANIQUES SYNTHÃ TIQUES DE CUVE, Y.C. CEUX UTILISABLES EN L'Ã TAT COMME COLORANTS PIGMENTAIRES; PRÃ PARATIONS Ã BASE DE COLORANTS ORGANIQUES SYNTHÃ TIQUES DE CUVE, DES TYPES UTILISÃ S POUR COLORER TOUTE MATIÃ RE OU BIEN DESTINÃ ES Ã ENTRER COMME INGRÃ DIENTS DANS LA FABRICATION DE PRÃ PARATIONS COLORANTES (Ã L'EXCL. DES PRÃ PARATIONS DU No3207, 3208, 3209, 3210, 3212, 3213 ET 3215) 10 % 1 320416 COLORANTS ORGANIQUES SYNTHÃ TIQUES RÃ ACTIFS; PRÃ PARATIONS Ã BASE DE COLORANTS ORGANIQUES SYNTHÃ TIQUES RÃ ACTIFS, DES TYPES UTILISÃ S POUR COLORER TOUTE MATIÃ RE OU BIEN DESTINÃ ES Ã ENTRER COMME INGRÃ DIENTS DANS LA FABRICATION DE PRÃ PARATIONS COLORANTES (Ã L'EXCL. DES PRÃ PARATIONS DU No3207, 3208, 3209, 3210, 3212, 3213 ET 3215) 10 % 1 320417 COLORANTS ORGANIQUES SYNTHÃ TIQUES PIGMENTAIRES; PRÃ PARATIONS Ã BASE DE COLORANTS ORGANIQUES SYNTHÃ TIQUES PIGMENTAIRES, DES TYPES UTILISÃ S POUR COLORER TOUTE MATIÃ RE OU BIEN DESTINÃ ES Ã ENTRER COMME INGRÃ DIENTS DANS LA FABRICATION DE PRÃ PARATIONS COLORANTES (Ã L'EXCL. DES PRÃ PARATIONS DU No3207, 3208, 3209, 3210, 3212, 3213 ET 3215) 10 % 1 320419 MATIÃ RES COLORANTES ORGANIQUES SYNTHÃ TIQUES (SAUF COLORANTS DISPERSÃ S, ACIDES, Ã MORDANTS, BASIQUES, DIRECTS, DE CUVE, RÃ ACTIFS ET PIGMENTAIRES); PRÃ PARATIONS Ã BASE DE MATIÃ RES COLORANTES ORGANIQUES SYNTHÃ TIQUES OU BIEN DESTINÃ ES Ã ENTRER COMME INGRÃ DIENTS DANS LA FABRICATION DE PRÃ PARATIONS COLORANTES (Ã L'EXCL. DES PRÃ PARATIONS DU No3207, 3208, 3209, 3210, 3212, 3213 ET 3215); MÃ LANGES DE MATIÃ RES COLORANTES D'AU MOINS DEUX DU No3204.11 Ã 3204.19 10 % 1 320420 PRODUITS ORGANIQUES SYNTHÃ TIQUES DES TYPES UTILISÃ S COMME AGENTS D'AVIVAGE FLUORESCENTS, MÃ ME DE CONSTITUTION CHIMIQUE DÃ FINIE 10 % 1 320490 PRODUITS ORGANIQUES SYNTHÃ TIQUES DES TYPES UTILISÃ S COMME LUMINOPHORES, MÃ ME DE CONSTITUTION CHIMIQUE DÃ FINIE 10 % 1 320500 LAQUES COLORANTES (Ã L'EXCL. DES LAQUES DE CHINE OU DU JAPON ET DES PEINTURES LAQUÃ ES); PRÃ PARATIONS Ã BASE DE LAQUES COLORANTES, DES TYPES UTILISÃ S POUR COLORER TOUTE MATIÃ RE OU BIEN DESTINÃ ES Ã ENTRER COMME INGRÃ DIENTS DANS LA FABRICATION DE PRÃ PARATIONS COLORANTES (Ã L'EXCL. DES PRÃ PARATIONS DU No3207, 3208, 3209, 3210, 3212, 3213 ET 3215) 10 % 2 320611 PIGMENTS ET PRÃ PARATIONS Ã BASE DE DIOXYDE DE TITANE, CONTENANT EN POIDS >= 80 % DE DIOXYDE DE TITANE CALCULÃ  SUR MATIÃ RE SÃ CHE, DES TYPES UTILISÃ S POUR COLORER TOUTE MATIÃ RE OU BIEN DESTINÃ S Ã ENTRER COMME INGRÃ DIENTS DANS LA FABRICATION DE PRÃ PARATIONS COLORANTES (Ã L'EXCL. DES PRÃ PARATIONS DU No3207, 3208, 3209, 3210, 3212, 3213 ET 3215) 10 % 2 320619 PIGMENTS ET PRÃ PARATIONS Ã BASE DE DIOXYDE DE TITANE, CONTENANT EN POIDS < 80 % DE DIOXYDE DE TITANE CALCULÃ  SUR MATIÃ RE SÃ CHE, DES TYPES UTILISÃ S POUR COLORER TOUTE MATIÃ RE OU BIEN DESTINÃ S Ã ENTRER COMME INGRÃ DIENTS DANS LA FABRICATION DE PRÃ PARATIONS COLORANTES (Ã L'EXCL. DES PRÃ PARATIONS DU No3207, 3208, 3209, 3210, 3212, 3213 ET 3215) 10 % 2 320620 PIGMENTS ET PRÃ PARATIONS Ã BASE DE COMPOSÃ S DU CHROME, DES TYPES UTILISÃ S POUR COLORER TOUTE MATIÃ RE OU BIEN DESTINÃ S Ã ENTRER COMME INGRÃ DIENTS DANS LA FABRICATION DE PRÃ PARATIONS COLORANTES (Ã L'EXCL. DES PRÃ PARATIONS DU No3207, 3208, 3209, 3210, 3212, 3213 ET 3215) 10 % 2 320630 PIGMENTS ET PRÃ PARATIONS Ã BASE DE COMPOSÃ S DU CADMIUM, DES TYPES UTILISÃ S POUR COLORER TOUTE MATIÃ RE OU BIEN DESTINÃ S Ã ENTRER COMME INGRÃ DIENTS DANS LA FABRICATION DE PRÃ PARATIONS COLORANTES (Ã L'EXCL. DES PRÃ PARATIONS DU No3207, 3208, 3209, 3210, 3212, 3213 ET 3215) 10 % 2 320641 OUTREMER ET SES PRÃ PARATIONS, DES TYPES UTILISÃ S POUR COLORER TOUTE MATIÃ RE OU BIEN DESTINÃ S Ã ENTRER COMME INGRÃ DIENTS DANS LA FABRICATION DE PRÃ PARATIONS COLORANTES (Ã L'EXCL. DES PRÃ PARATIONS DU No3207, 3208, 3209, 3210, 3212, 3213 ET 3215) 10 % 2 320642 LITHOPONE, AUTRES PIGMENTS ET PRÃ PARATIONS Ã BASE DE SULFURE DE ZINC, DES TYPES UTILISÃ S POUR COLORER TOUTE MATIÃ RE OU BIEN DESTINÃ S Ã ENTRER COMME INGRÃ DIENTS DANS LA FABRICATION DE PRÃ PARATIONS COLORANTES (Ã L'EXCL. DES PRÃ PARATIONS DU No3207, 3208, 3209, 3210, 3212, 3213 ET 3215) 10 % 2 320643 PIGMENTS ET PRÃ PARATIONS Ã BASE D'HEXACYANOFERRATES [FERROCYANURES OU FERRICYANURES], DES TYPES UTILISÃ S POUR COLORER TOUTE MATIÃ RE OU BIEN DESTINÃ S Ã ENTRER COMME INGRÃ DIENTS DANS LA FABRICATION DE PRÃ PARATIONS COLORANTES (Ã L'EXCL. DES PRÃ PARATIONS DU No3207, 3208, 3209, 3210, 3212, 3213 ET 3215) 10 % 2 320649 MATIÃ RES COLORANTES INORGANIQUES OU MINÃ RALES, N.D.A.; PRÃ PARATIONS Ã BASE DE MATIÃ RES COLORANTES INORGANIQUES OU MINÃ RALES, DES TYPES UTILISÃ S POUR COLORER TOUTE MATIÃ RE OU BIEN DESTINÃ ES Ã ENTRER COMME INGRÃ DIENTS DANS LA FABRICATION DE PRÃ PARATIONS COLORANTES, N.D.A. (SAUF PRÃ PARATIONS DU No3207, 3208, 3209, 3210, 3212, 3213 ET 3215 AINSI QUE DES PRODUITS INORGANIQUES DES TYPES UTILISÃ S COMME LUMINOPHORES) 10 % 2 320650 PRODUITS INORGANIQUES DES TYPES UTILISÃ S COMME LUMINOPHORES, MÃ ME DE CONSTITUTION CHIMIQUE DÃ FINIE 10 % 2 320710 PIGMENTS, OPACIFIANTS ET COULEURS PRÃ PARÃ S ET PRÃ PARATIONS SIMIL., DES TYPES UTILISÃ S POUR LA CÃ RAMIQUE, L'Ã MAILLERIE OU LA VERRERIE 10 % 2 320720 COMPOSITIONS VITRIFIABLES, ENGOBES ET PRÃ PARATIONS SIMIL., DES TYPES UTILISÃ S POUR LA CÃ RAMIQUE, L'Ã MAILLERIE OU LA VERRERIE 10 % 2 320730 LUSTRES LIQUIDES ET PRÃ PARATIONS SIMIL., DES TYPES UTILISÃ S POUR LA CÃ RAMIQUE, L'Ã MAILLERIE OU LA VERRERIE 10 % 2 320740 FRITTES ET AUTRES VERRES, SOUS FORME DE POUDRE, DE GRENAILLES, DE LAMELLES OU DE FLOCONS 10 % 2 320810 PEINTURES ET VERNIS Ã BASE DE POLYESTERS, DISPERSÃ S OU DISSOUS DANS UN MILIEU NON-AQUEUX, ET PRODUITS Ã BASE DE POLYESTERS EN SOLUTION DANS DES SOLVANTS ORGANIQUES VOLATILS, POUR AUTANT QUE LA PROPORTION DU SOLVANT > 50 % DU POIDS DE LA SOLUTION 30 % 5 320820 PEINTURES ET VERNIS Ã BASE DE POLYMÃ RES ACRYLIQUES OU VINYLIQUES, DISPERSÃ S OU DISSOUS DANS UN MILIEU NON-AQUEUX, ET PRODUITS Ã BASE DE POLYMÃ RES ACRYLIQUES OU VINYLIQUES EN SOLUTION DANS DES SOLVANTS ORGANIQUES VOLATILS, POUR AUTANT QUE LA PROPORTION DU SOLVANT > 50 % DU POIDS DE LA SOLUTION 30 % 5 320890 PEINTURES ET VERNIS Ã BASE DE POLYMÃ RES SYNTHÃ TIQUES OU DE POLYMÃ RES NATURELS MODIFIÃ S, DISPERSÃ S OU DISSOUS DANS UN MILIEU NON-AQUEUX; PRODUITS VISÃ S DANS LE LIBELLÃ  DU No3901 Ã 3913 EN SOLUTION DANS DES SOLVANTS ORGANIQUES VOLATILS, POUR AUTANT QUE LA PROPORTION DU SOLVANT > 50 % DU POIDS DE LA SOLUTION (Ã L'EXCL. DES COLLODIONS ET DES SOLUTIONS Ã BASE DE POLYESTERS OU DE POLYMÃ RES ACRYLIQUES OU VINYLIQUES) 30 % 5 320910 PEINTURES ET VERNIS Ã BASE DE POLYMÃ RES ACRYLIQUES OU VINYLIQUES, DISPERSÃ S OU DISSOUS DANS UN MILIEU AQUEUX 30 % 5 320990 PEINTURES ET VERNIS Ã BASE DE POLYMÃ RES SYNTHÃ TIQUES OU DE POLYMÃ RES NATURELS MODIFIÃ S, DISPERSÃ S OU DISSOUS DANS UN MILIEU AQUEUX (Ã L'EXCL. DES PRODUITS Ã BASE DE POLYMÃ RES ACRYLIQUES OU VINYLIQUES) 30 % 5 321000 PEINTURES ET VERNIS (Ã L'EXCL. DES PRODUITS Ã BASE DE POLYMÃ RES SYNTHÃ TIQUES OU DE POLYMÃ RES NATURELS MODIFIÃ S); PIGMENTS Ã L'EAU PRÃ PARÃ S DES TYPES UTILISÃ S POUR LE FINISSAGE DES CUIRS 30 % 5 321100 SICCATIFS PRÃ PARÃ S 5 % 1 321210 FEUILLES POUR LE MARQUAGE AU FER, DES TYPES UTILISÃ S POUR LE MARQUAGE DES RELIURES, DES CUIRS OU COIFFES DE CHAPEAUX 5 % 1 321290 PIGMENTS, Y.C. LES POUDRES ET FLOCONS MÃ TALLIQUES, DISPERSÃ S DANS DES MILIEUX NON-AQUEUX, SOUS FORME DE LIQUIDE OU DE PÃ TE, DES TYPES UTILISÃ S POUR LA FABRICATION DE PEINTURES; TEINTURES ET AUTRES MATIÃ RES COLORANTES, N.D.A., PRÃ SENTÃ ES DANS DES FORMES OU EMBALLAGES POUR LA VENTE AU DÃ TAIL 10 % 2 321310 COULEURS EN ASSORTIMENTS POUR LA PEINTURE ARTISTIQUE, L'ENSEIGNEMENT, LA PEINTURE DES ENSEIGNES, LA MODIFICATION DES NUANCES, L'AMUSEMENT ET COULEURS SIMIL., EN PASTILLES, TUBES, POTS, FLACONS, GODETS OU CONDITIONNEMENTS SIMIL. 10 % 2 321390 COULEURS POUR LA PEINTURE ARTISTIQUE, L'ENSEIGNEMENT, LA PEINTURE DES ENSEIGNES, LA MODIFICATION DES NUANCES, L'AMUSEMENT ET COULEURS SIMIL., EN PASTILLES, TUBES, POTS, FLACONS, GODETS OU CONDITIONNEMENTS SIMIL. (Ã L'EXCL. DES COULEURS EN ASSORTIMENTS) 10 % 2 321410 MASTIC DE VITRIER, CIMENTS DE RÃ SINE ET AUTRES MASTICS; ENDUITS UTILISÃ S EN PEINTURE 20 % 3 321490 ENDUITS NON RÃ FRACTAIRES DES TYPES UTILISÃ S EN MAÃ ONNERIE 20 % 3 321511 ENCRES D'IMPRIMERIE, NOIRES, MÃ ME CONCENTRÃ ES OU SOUS FORMES SOLIDES 5 % 1 321519 ENCRES D'IMPRIMERIE, MÃ ME CONCENTRÃ ES OU SOUS FORMES SOLIDES (Ã L'EXCL. DES ENCRES NOIRES) 5 % 2 321590 ENCRES Ã Ã CRIRE ET Ã DESSINER, MÃ ME CONCENTRÃ ES OU SOUS FORMES SOLIDES 10 % 3 330111 HUILES ESSENTIELLES DE BERGAMOTE, DÃ TERPÃ NÃ ES OU NON, Y.C. CELLES DITES «CONCRÃ TES » OU «ABSOLUES » 10 % 2 330112 HUILES ESSENTIELLES D'ORANGE, DÃ TERPÃ NÃ ES OU NON, Y.C. CELLES DITES «CONCRÃ TES » OU «ABSOLUES » (Ã L'EXCL. DES ESSENCES DE FLEURS D'ORANGER) 10 % 2 330113 HUILES ESSENTIELLES DE CITRON, DÃ TERPÃ NÃ ES OU NON, Y.C. CELLES DITES «CONCRÃ TES » OU «ABSOLUES » 10 % 2 330114 HUILES ESSENTIELLES DE LIME OU DE LIMETTE, DÃ TERPÃ NÃ ES OU NON, Y.C. CELLES DITES «CONCRÃ TES » OU «ABSOLUES » 10 % 2 330119 HUILES ESSENTIELLES D'AGRUMES, DÃ TERPÃ NÃ ES OU NON, Y.C. CELLES DITES «CONCRÃ TES » OU «ABSOLUES » (Ã L'EXCL. DES HUILES ESSENTIELLES DE BERGAMOTE, D'ORANGE, DE CITRON, DE LIME OU DE LIMETTE) 10 % 2 330121 HUILES ESSENTIELLES DE GÃ RANIUM, DÃ TERPÃ NÃ ES OU NON, Y.C. CELLES DITES «CONCRÃ TES » OU «ABSOLUES » 10 % 2 330122 HUILES ESSENTIELLES DE JASMIN, DÃ TERPÃ NÃ ES OU NON, Y.C. CELLES DITES «CONCRÃ TES » OU «ABSOLUES » 10 % 2 330123 HUILES ESSENTIELLES DE LAVANDE OU DE LAVANDIN, DÃ TERPÃ NÃ ES OU NON, Y.C. CELLES DITES «CONCRÃ TES » OU «ABSOLUES » 10 % 2 330124 HUILES ESSENTIELLES DE MENTHE POIVRÃ E «MENTHA PIPERITA », DÃ TERPÃ NÃ ES OU NON, Y.C. CELLES DITES «CONCRÃ TES » OU «ABSOLUES » 10 % 2 330125 HUILES ESSENTIELLES DE MENTHES, DÃ TERPÃ NÃ ES OU NON, Y.C. CELLES DITES «CONCRÃ TES » OU «ABSOLUES » (Ã L'EXCL. DES HUILES DE MENTHE POIVRÃ E «MENTHA PIPERITA ») 10 % 2 330126 HUILES ESSENTIELLES DE VÃ TIVER, DÃ TERPÃ NÃ ES OU NON, Y.C. CELLES DITES «CONCRÃ TES » OU «ABSOLUES » 10 % 2 330129 HUILES ESSENTIELLES, DÃ TERPÃ NÃ ES OU NON, Y.C. CELLES DITES «CONCRÃ TES » OU «ABSOLUES » (Ã L'EXCL. DES HUILES ESSENTIELLES D'AGRUMES, DE GÃ RANIUM, DE JASMIN, DE LAVANDE, DE LAVANDIN, DE MENTHES OU DE VÃ TIVER) 10 % 2 330130 RÃ SINOÃ DES 10 % 2 330190 OLÃ ORÃ SINES D'EXTRACTION; SOLUTIONS CONCENTRÃ ES D'HUILES ESSENTIELLES DANS LES GRAISSES, LES HUILES FIXES, LES CIRES OU MATIÃ RES ANALOGUES, OBTENUES PAR ENFLEURAGE OU MACÃ RATION; SOUS-PRODUITS TERPÃ NIQUES RÃ SIDUAIRES DE LA DÃ TERPÃ NATION DES HUILES ESSENTIELLES; EAUX DISTILLÃ ES AROMATIQUES ET SOLUTIONS AQUEUSES D'HUILES ESSENTIELLES 10 % 2 330210 MÃ LANGES DE SUBSTANCES ODORIFÃ RANTES ET MÃ LANGES, Y.C. LES SOLUTIONS ALCOOLIQUES, Ã BASE D'UNE OU DE PLUSIEURS DE CES SUBSTANCES, DES TYPES UTILISÃ S COMME MATIÃ RES DE BASE POUR LES INDUSTRIES DES PRODUITS ALIMENTAIRES ET DES BOISSONS 10 % 2 330290 MÃ LANGES DE SUBSTANCES ODORIFÃ RANTES ET MÃ LANGES, Y.C. LES SOLUTIONS ALCOOLIQUES, Ã BASE D'UNE OU DE PLUSIEURS DE CES SUBSTANCES, DES TYPES UTILISÃ S COMME MATIÃ RES DE BASE POUR L'INDUSTRIE (Ã L'EXCL. DES MÃ LANGES DES TYPES UTILISÃ S POUR LES INDUSTRIES ALIMENTAIRES OU DES BOISSONS) 10 % 3 330300 PARFUMS ET EAUX DE TOILETTE (Ã L'EXCL. DES PRÃ PARATIONS POUR L'APRÃ S-RASAGE [LOTIONS AFTER-SHAVE] ET DES DÃ SODORISANTS CORPORELS) 30 % 5 330410 PRODUITS DE MAQUILLAGE POUR LES LÃ VRES 30 % 5 330420 PRODUITS DE MAQUILLAGE POUR LES YEUX 30 % 5 330430 PRÃ PARATIONS POUR MANUCURES OU PÃ DICURES 30 % 5 330491 POUDRES POUR LE MAQUILLAGE OU L'ENTRETIEN OU LES SOINS DE LA PEAU, Y.C. LES POUDRES POUR BÃ BÃ S ET LES POUDRES COMPACTES (Ã L'EXCL. DES MÃ DICAMENTS) 30 % 5 330499 PRODUITS DE BEAUTÃ  OU DE MAQUILLAGE PRÃ PARÃ S ET PRÃ PARATIONS POUR L'ENTRETIEN OU LES SOINS DE LA PEAU, Y.C. LES PRÃ PARATIONS ANTISOLAIRES ET LES PRÃ PARATIONS POUR BRONZER (Ã L'EXCL. DES MÃ DICAMENTS, DES PRODUITS DE MAQUILLAGE POUR LES LÃ VRES OU LES YEUX, DES PRÃ PARATIONS POUR MANUCURES OU PÃ DICURES AINSI QUE DES POUDRES, Y.C. LES POUDRES COMPACTES) 30 % 5 330510 SHAMPOOINGS 30 % 5 330520 PRÃ PARATIONS POUR L'ONDULATION OU LE DÃ FRISAGE PERMANENTS 30 % 5 330530 LAQUES POUR CHEVEUX 30 % 5 330590 PRÃ PARATIONS CAPILLAIRES (Ã L'EXCL. DES SHAMPOOINGS, DES LAQUES POUR CHEVEUX ET DES PRÃ PARATIONS POUR L'ONDULATION OU LE DÃ FRISAGE PERMANENTS) 30 % 5 330610 DENTIFRICES, PRÃ PARÃ S, MÃ ME DES TYPES UTILISÃ S PAR LES DENTISTES 30 % 5 330620 FILS UTILISÃ S POUR NETTOYER LES ESPACES INTERMÃ DIAIRES [FILS DENTAIRES], EN EMBALLAGES INDIVIDUELS DE DÃ TAIL 30 % 1 330690 PRÃ PARATIONS POUR L'HYGIÃ NE BUCCALE OU DENTAIRE, Y.C. LES POUDRES ET CRÃ MES POUR FACILITER L'ADHÃ RENCE DES DENTIERS (Ã L'EXCL. DES DENTIFRICES ET DES FILS UTILISÃ S POUR NETTOYER LES ESPACES INTERDENTAIRES [FILS DENTAIRES]) 30 % 5 330710 PRÃ PARATIONS POUR LE PRÃ RASAGE, LE RASAGE OU L'APRÃ S-RASAGE 30 % 5 330720 DÃ SODORISANTS CORPORELS ET ANTISUDORAUX, PRÃ PARÃ S 30 % 5 330730 SELS PARFUMÃ S ET AUTRES PRÃ PARATIONS POUR BAINS 30 % 5 330741 «AGARBATTI » ET AUTRES PRÃ PARATIONS ODORIFÃ RANTES AGISSANT PAR COMBUSTION 30 % 5 330749 PRÃ PARATIONS POUR PARFUMER OU POUR DÃ SODORISER LES LOCAUX, Y.C. LES PRÃ PARATIONS ODORIFÃ RANTES POUR CÃ RÃ MONIES RELIGIEUSES (Ã L'EXCL. DE L'AGARBATTI ET DES AUTRES PRÃ PARATIONS ODORIFÃ RANTES AGISSANT PAR COMBUSTION) 30 % 5 330790 DÃ PILATOIRES, AUTRES PRODUITS DE PARFUMERIE OU DE TOILETTE PRÃ PARÃ S ET AUTRES PRÃ PARATIONS COSMÃ TIQUES, N.D.A. 30 % 5 340111 SAVONS, PRODUITS ET PRÃ PARATIONS ORGANIQUES TENSIO-ACTIFS Ã USAGE DE SAVON, EN BARRES, EN PAINS, EN MORCEAUX OU EN SUJETS FRAPPÃ S, ET PAPIER, OUATES, FEUTRES ET NONTISSÃ S, IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE SAVON OU DE DÃ TERGENTS, POUR LA TOILETTE, Y.C. CEUX Ã USAGES MÃ DICAUX 30 % 5 340119 SAVONS, PRODUITS ET PRÃ PARATIONS ORGANIQUES TENSIO-ACTIFS Ã USAGE DE SAVON, EN BARRES, EN PAINS, EN MORCEAUX OU EN SUJETS FRAPPÃ S, ET PAPIER, OUATES, FEUTRES ET NONTISSÃ S, IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE SAVON OU DE DÃ TERGENTS (Ã L'EXCL. DES PRODUITS DE TOILETTE, Y.C. CEUX Ã USAGES MÃ DICAUX) 30 % 5 340120 SAVONS EN FLOCONS, EN PAILLETTES, EN GRANULÃ S OU EN POUDRES ET SAVONS LIQUIDES OU PÃ TEUX 30 % 5 340130 PRODUITS ET PRÃ PARATIONS ORGANIQUES TENSIO-ACTIFS DESTINÃ S AU LAVAGE DE LA PEAU, SOUS FORME DE LIQUIDE OU DE CRÃ ME, CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL, MÃ ME CONTENANT DU SAVON 30 % 5 340211 AGENTS DE SURFACE ORGANIQUES, ANIONIQUES, MÃ ME CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES SAVONS) 20 % 5 340212 AGENTS DE SURFACE ORGANIQUES, CATIONIQUES, MÃ ME CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES SAVONS) 20 % 5 340213 AGENTS DE SURFACE ORGANIQUES, NON IONIQUES, MÃ ME CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES SAVONS) 20 % 5 340219 AGENTS DE SURFACE ORGANIQUES, MÃ ME CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES SAVONS ET DES AGENTS DE SURFACE ANIONIQUES, CATIONIQUES OU NON IONIQUES) 20 % 5 340220 PRÃ PARATIONS TENSIO-ACTIVES, PRÃ PARATIONS POUR LESSIVES, PRÃ PARATIONS AUXILIAIRES DE LAVAGE ET PRÃ PARATIONS DE NETTOYAGE, CONDITIONNÃ ES POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES AGENTS DE SURFACE ORGANIQUES, DES SAVONS ET DES PRÃ PARATIONS ORGANIQUES TENSIO-ACTIVES EN BARRES, EN PAINS, EN MORCEAUX OU EN SUJETS FRAPPÃ S AINSI QUE DES PRODUITS ET PRÃ PARATIONS DESTINÃ S AU LAVAGE DE LA PEAU SOUS FORME DE LIQUIDE OU DE CRÃ ME) 30 % 5 340290 PRÃ PARATIONS TENSIO-ACTIVES, PRÃ PARATIONS POUR LESSIVES, PRÃ PARATIONS AUXILIAIRES DE LAVAGE ET PRÃ PARATIONS DE NETTOYAGE (Ã L'EXCL. DES PRÃ PARATIONS CONDITIONNÃ ES POUR LA VENTE AU DÃ TAIL, DES AGENTS DE SURFACE ORGANIQUES, DES SAVONS ET DES PRÃ PARATIONS ORGANIQUES TENSIO-ACTIVES EN BARRES, EN PAINS, EN MORCEAUX OU EN SUJETS FRAPPÃ S AINSI QUE DES PRODUITS ET PRÃ PARATIONS DESTINÃ S AU LAVAGE DE LA PEAU SOUS FORME DE LIQUIDE OU DE CRÃ ME) 30 % 5 340311 PRÃ PARATIONS DES TYPES UTILISÃ S POUR L'ENSIMAGE DES MATIÃ RES TEXTILES, L'HUILAGE OU LE GRAISSAGE DU CUIR, DES PELLETERIES OU D'AUTRES MATIÃ RES, CONTENANT DES HUILES DE PÃ TROLE OU DE MINÃ RAUX BITUMINEUX (Ã L'EXCL. DES PRÃ PARATIONS CONTENANT COMME CONSTITUANTS DE BASE >= 70 % EN POIDS DE CES HUILES) 10 % 2 340319 PRÃ PARATIONS LUBRIFIANTES, Y.C. HUILES DE COUPE, PRÃ PARATIONS POUR LE DÃ GRIPPAGE DES Ã CROUS, PRÃ PARATIONS ANTIROUILLE OU ANTICORROSION, PRÃ PARATIONS POUR LE DÃ MOULAGE, Ã BASE DE LUBRIFIANTS, CONTENANT DES HUILES DE PÃ TROLE OU DE MINÃ RAUX BITUMINEUX (SAUF PRÃ PARATIONS CONTENANT COMME CONSTITUANTS DE BASE >= 70 % EN POIDS DE CES HUILES ET PRÃ PARATIONS POUR LE TRAITEMENT DES MATIÃ RES TEXTILES, DU CUIR, DES PELLETERIES OU D'AUTRES MATIÃ RES) 10 % 2 340391 PRÃ PARATIONS DES TYPES UTILISÃ S POUR L'ENSIMAGE DES MATIÃ RES TEXTILES, L'HUILAGE OU LE GRAISSAGE DU CUIR, DES PELLETERIES OU D'AUTRES MATIÃ RES, NE CONTENANT PAS D'HUILES DE PÃ TROLE OU DE MINÃ RAUX BITUMINEUX 10 % 2 340399 PRÃ PARATIONS LUBRIFIANTES, Y.C. LES HUILES DE COUPE, LES PRÃ PARATIONS POUR LE DÃ GRIPPAGE DES Ã CROUS, LES PRÃ PARATIONS ANTIROUILLE OU ANTICORROSION ET LES PRÃ PARATIONS POUR LE DÃ MOULAGE, Ã BASE DE LUBRIFIANTS, NE CONTENANT PAS D'HUILES DE PÃ TROLE OU DE MINÃ RAUX BITUMINEUX (Ã L'EXCL. DES PRÃ PARATIONS POUR LE TRAITEMENT DES MATIÃ RES TEXTILES, DU CUIR, DES PELLETERIES OU D'AUTRES MATIÃ RES) 10 % 2 340410 CIRES DE LIGNITE MODIFIÃ  CHIMIQUEMENT 30 % 3 340420 CIRES DE POLY'OXYÃ THYLÃ NE' [POLYÃ THYLÃ NE-GLYCOL] 30 % 3 340490 CIRES ARTIFICIELLES ET CIRES PRÃ PARÃ ES (Ã L'EXCL. DES CIRES DE LIGNITE MODIFIÃ  CHIMIQUEMENT ET DES CIRES DE POLY'OXYÃ THYLÃ NE' [POLYÃ THYLÃ NEGLYCOLS]) 30 % 3 340510 CIRAGES, CRÃ MES ET PRÃ PARATIONS SIMIL. POUR L'ENTRETIEN DES CHAUSSURES OU DU CUIR, MÃ ME SOUS FORME DE PAPIER, OUATES, FEUTRES, NONTISSÃ S, MATIÃ RE PLASTIQUE OU CAOUTCHOUC ALVÃ OLAIRES, IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE CES PRÃ PARATIONS (Ã L'EXCL. DES CIRES ARTIFICIELLES ET PRÃ PARÃ ES DU No3404) 30 % 5 340520 ENCAUSTIQUES ET PRÃ PARATIONS SIMIL. POUR L'ENTRETIEN DES MEUBLES EN BOIS, DES PARQUETS OU D'AUTRES BOISERIES, MÃ ME SOUS FORME DE PAPIER, OUATES, FEUTRES, NONTISSÃ S, MATIÃ RE PLASTIQUE OU CAOUTCHOUC ALVÃ OLAIRES, IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE CES PRÃ PARATIONS (Ã L'EXCL. DES CIRES ARTIFICIELLES ET PRÃ PARÃ ES DU No3404) 30 % 5 340530 BRILLANTS ET PRÃ PARATIONS SIMIL. POUR CARROSSERIES, MÃ ME SOUS FORME DE PAPIER, OUATES, FEUTRES, NONTISSÃ S, MATIÃ RE PLASTIQUE OU CAOUTCHOUC ALVÃ OLAIRES, IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE CES PRÃ PARATIONS (Ã L'EXCL. DES BRILLANTS POUR MÃ TAUX ET DES CIRES ARTIFICIELLES ET PRÃ PARÃ ES DU No3404) 30 % 5 340540 PÃ TES, POUDRES ET AUTRES PRÃ PARATIONS Ã RÃ CURER, MÃ ME SOUS FORME DE PAPIER, OUATES, FEUTRES, NONTISSÃ S, MATIÃ RE PLASTIQUE OU CAOUTCHOUC ALVÃ OLAIRES, IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE CES PRÃ PARATIONS 30 % 5 340590 BRILLANTS POUR VERRE OU MÃ TAUX, MÃ ME SOUS FORME DE PAPIER, OUATES, FEUTRES, NONTISSÃ S, MATIÃ RE PLASTIQUE OU CAOUTCHOUC ALVÃ OLAIRES, IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE CES PRÃ PARATIONS 30 % 5 340600 BOUGIES, CHANDELLES, CIERGES ET ARTICLES SIMIL. 20 % 5 340700 PÃ TES Ã MODELER, Y.C. CELLES PRÃ SENTÃ ES POUR L'AMUSEMENT DES ENFANTS; COMPOSITIONS DITES «CIRES POUR L'ART DENTAIRE » PRÃ SENTÃ ES EN ASSORTIMENTS, DANS DES EMBALLAGES DE VENTE AU DÃ TAIL OU EN PLAQUETTES, FERS Ã CHEVAL, BÃ TONNETS OU SOUS DES FORMES SIMIL.; AUTRES COMPOSITIONS POUR L'ART DENTAIRE, Ã BASE DE PLÃ TRE 30 % 3 350110 CASÃ INES 10 % 3 350190 CASÃ INATES ET AUTRES DÃ RIVÃ S DES CASÃ INES; COLLES DE CASÃ INE (Ã L'EXCL. DES PRODUITS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL COMME COLLES ET D'UN POIDS NET <= 1 KG) 5 % 3 350211 OVALBUMINE SÃ CHÃ E [EN FEUILLES, Ã CAILLES, CRISTAUX, POUDRES, ETC.] 10 % 3 350219 OVALBUMINE (Ã L'EXCL. DE L'OVALBUMINE SÃ CHÃ E [EN FEUILLES, Ã CAILLES, CRISTAUX, POUDRES, ETC.]) 10 % 3 350220 LACTALBUMINE, Y.C. LES CONCENTRÃ S DE DEUX OU PLUSIEURS PROTÃ INES DE LACTOSÃ RUM CONTENANT, EN POIDS CALCULÃ  SUR MATIÃ RE SÃ CHE, > 80 % DE PROTÃ INES DE LACTOSÃ RUM 10 % 3 350290 ALBUMINES, ALBUMINATES ET AUTRES DÃ RIVÃ S DES ALBUMINES (Ã L'EXCL. DE L'OVALBUMINE ET DU LACTALBUMINE [Y.C. LES CONCENTRÃ S DE DEUX OU PLUSIEURS PROTÃ INES DE LACTOSÃ RUM CONTENANT, EN POIDS CALCULÃ  SUR MATIÃ RE SÃ CHE, > 80 % DE PROTÃ INES DE LACTOSÃ RUM]) 10 % 3 350300 GÃ LATINES, Y.C. CELLES PRÃ SENTÃ ES EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE, MÃ ME OUVRÃ ES EN SURFACE OU COLORÃ ES, ET LEURS DÃ RIVÃ S; ICHTYOCOLLE; AUTRES COLLES D'ORIGINE ANIMALE (Ã L'EXCL. DES COLLES DE CASÃ INE DU No3501 AINSI QUE DES PRODUITS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL COMME COLLES ET D'UN POIDS NET <= 1 KG) 10 % 3 350400 PEPTONES ET LEURS DÃ RIVÃ S; AUTRES MATIÃ RES PROTÃ IQUES ET LEURS DÃ RIVÃ S, N.D.A.; POUDRE DE PEAU, TRAITÃ E OU NON AU CHROME 10 % 3 350510 DEXTRINE ET AUTRES AMIDONS ET FÃ CULES MODIFIÃ S [LES AMIDONS ET FÃ CULES PRÃ -GÃ LATINISÃ S OU ESTÃ RIFIÃ S, P.EX.] 10 % 3 350520 COLLES Ã BASE D'AMIDONS OU DE FÃ CULES, DE DEXTRINE OU D'AUTRES AMIDONS OU FÃ CULES MODIFIÃ S (Ã L'EXCL. DES PRODUITS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL COMME COLLES ET D'UN POIDS NET <= 1 KG) 20 % 3 350610 PRODUITS DE TOUTE ESPÃ CE Ã USAGE DE COLLES OU D'ADHÃ SIFS, CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL COMME COLLES OU ADHÃ SIFS, D'UN POIDS NET <= 1 KG 20 % 3 350691 ADHÃ SIFS Ã BASE DE POLYMÃ RES DU No3901 Ã 3913 OU DE CAOUTCHOUC (Ã L'EXCL. DES PRODUITS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL COMME COLLES OU ADHÃ SIFS, D'UN POIDS NET <= 1 KG) 20 % 3 350699 COLLES ET AUTRES ADHÃ SIFS PRÃ PARÃ S, N.D.A. 20 % 3 350710 PRÃ SURE ET SES CONCENTRATS 10 % 2 350790 ENZYMES ET ENZYMES PRÃ PARÃ ES, N.D.A. (Ã L'EXCL. DE LA PRÃ SURE ET DE SES CONCENTRATS) 10 % 2 360100 POUDRES PROPULSIVES 10 % 2 360200 EXPLOSIFS PRÃ PARÃ S (Ã L'EXCL. DES POUDRES PROPULSIVES) 10 % 2 360300 MÃ CHES DE SÃ RETÃ ; CORDEAUX DÃ TONANTS; AMORCES ET CAPSULES FULMINANTES; ALLUMEURS; DÃ TONATEURS Ã LECTRIQU ES (Ã L'EXCL. DES FUSÃ ES D'OBUS ET DES DOUILLES, MUNIES OU NON DE LEURS AMORCES) 10 % 2 360410 ARTICLES POUR FEUX D'ARTIFICE 30 % 3 360490 FUSÃ ES DE SIGNALISATION OU PARAGRÃ LES ET SIMIL., PÃ TARDS ET AUTRES ARTICLES DE PYROTECHNIE (Ã L'EXCL. DES ARTICLES POUR FEUX D'ARTIFICE ET DES CARTOUCHES Ã BLANC) 30 % 3 360500 ALLUMETTES (AUTRES QUE LES ARTICLES DE PYROTECHNIE DU No3604) 30 % 5 360610 COMBUSTIBLES LIQUIDES ET GAZ COMBUSTIBLES LIQUÃ FIÃ S EN RÃ CIPIENTS DES TYPES UTILISÃ S POUR ALIMENTER OU RECHARGER LES BRIQUETS OU LES ALLUMEURS ET D'UNE CAPACITÃ  <= 300 CMo 30 % 3 360690 FERROCÃ RIUM ET AUTRES ALLIAGES PYROPHORIQUES SOUS TOUTES FORMES; MÃ TALDÃ HYDE, HEXAMÃ THYLÃ NETÃ TRAMINE ET PRODUITS SIMIL., PRÃ SENTÃ S EN TABLETTES, BÃ TONNETS OU SOUS DES FORMES SIMIL. IMPLIQUANT LEUR UTILISATION COMME COMBUSTIBLES; COMBUSTIBLES Ã BASE D'ALCOOL ET COMBUSTIBLES PRÃ PARÃ S SIMIL., PRÃ SENTÃ S Ã L'Ã TAT SOLIDE OU PÃ TEUX; TORCHES ET FLAMBEAUX DE RÃ SINE, ALLUME-FEU ET ARTICLES SIMIL. 30 % 3 370110 PLAQUES ET FILMS PLANS, PHOTOGRAPHIQUES, SENSIBILISÃ S, NON-IMPRESSIONNÃ S, POUR RAYONS X (SAUF EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES) 5 % 1 370120 FILMS PHOTOGRAPHIQUES PLANS Ã DÃ VELOPPEMENT ET TIRAGE INSTANTANÃ S, SENSIBILISÃ S, NON IMPRESSIONNÃ S, MÃ ME EN CHARGEURS 30 % 3 370130 PLAQUES ET FILMS PLANS, PHOTOGRAPHIQUES, SENSIBILISÃ S, NON IMPRESSIONNÃ S, DONT LA DIMENSION D'AU MOINS UN CÃ TÃ  > 255 MM 5 % 1 370191 PLAQUES ET FILMS PLANS, PHOTOGRAPHIQUES, SENSIBILISÃ S, NON IMPRESSIONNÃ S, POUR LA PHOTOGRAPHIE EN COULEURS [POLYCHROME], EN AUTRES MATIÃ RES QUE LE PAPIER, LE CARTON OU LES TEXTILES (Ã L'EXCL. DES FILMS Ã DÃ VELOPPEMENT ET TIRAGE INSTANTANÃ S AINSI QUE DES PLAQUES ET FILMS DONT LA DIMENSION D'AU MOINS UN CÃ TÃ  > 255 MM) 30 % 3 370199 PLAQUES ET FILMS PLANS, PHOTOGRAPHIQUES, SENSIBILISÃ S, NON IMPRESSIONNÃ S, POUR LA PHOTOGRAPHIE EN MONOCHROME, EN AUTRES MATIÃ RES QUE LE PAPIER, LE CARTON OU LES TEXTILES (Ã L'EXCL. DES PLAQUES ET FILMS POUR RAYONS X, DES FILMS Ã DÃ VELOPPEMENT ET TIRAGE INSTANTANÃ S AINSI QUE DES PLAQUES ET FILMS DONT LA DIMENSION D'AU MOINS UN CÃ TÃ  > 255 MM) 5 % 1 370210 PELLICULES PHOTOGRAPHIQUES SENSIBILISÃ ES, NON IMPRESSIONNÃ ES, EN ROULEAUX, POUR RAYONS X (SAUF EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES) 5 % 1 370220 PELLICULES PHOTOGRAPHIQUES Ã DÃ VELOPPEMENT ET TIRAGE INSTANTANÃ S, EN ROULEAUX, SENSIBILISÃ ES, NON IMPRESSIONNÃ ES 30 % 3 370231 PELLICULES PHOTOGRAPHIQUES SENSIBILISÃ ES, NON-IMPRESSIONNÃ ES, NON-PERFORÃ ES, EN ROULEAUX, D'UNE LARGEUR <= 105 MM, POUR LA PHOTOGRAPHIE EN COULEURS [POLYCHROME] (Ã L'EXCL. DES PRODUITS EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES) 30 % 3 370232 PELLICULES PHOTOGRAPHIQUES SENSIBILISÃ ES, NON-IMPRESSIONNÃ ES, NON-PERFORÃ ES, EN ROULEAUX, D'UNE LARGEUR <= 35 MM, COMPORTANT UNE Ã MULSION AUX HALOGÃ NURES D'ARGENT, POUR LA PHOTOGRAPHIE EN MONOCHROME (Ã L'EXCL. DES PELLICULES POUR RAYONS X ET DES PRODUITS EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES) 30 % 3 370239 PELLICULES PHOTOGRAPHIQUES SENSIBILISÃ ES, NON IMPRESSIONNÃ ES, NON PERFORÃ ES, EN ROULEAUX, D'UNE LARGEUR <= 105 MM, POUR LA PHOTOGRAPHIE EN MONOCHROME (Ã L'EXCL. DES PELLICULES POUR RAYONS X, DES PRODUITS EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES AINSI QUE DES PRODUITS COMPORTANT UNE Ã MULSION AUX HALOGÃ NURES D'ARGENT) 30 % 3 370241 PELLICULES PHOTOGRAPHIQUES SENSIBILISÃ ES, NON IMPRESSIONNÃ ES, NON PERFORÃ ES, EN ROULEAUX, D'UNE LARGEUR > 610 MM ET D'UNE LONGUEUR > 200 M, POUR LA PHOTOGRAPHIE EN COULEURS [POLYCHROME] (Ã L'EXCL. DES PRODUITS EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES) 30 % 3 370242 PELLICULES PHOTOGRAPHIQUES SENSIBILISÃ ES, NON IMPRESSIONNÃ ES, NON PERFORÃ ES, EN ROULEAUX, D'UNE LARGEUR > 610 MM ET D'UNE LONGUEUR > 200 M, POUR LA PHOTOGRAPHIE EN MONOCHROME (Ã L'EXCL. DES PRODUITS EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES) 30 % 3 370243 PELLICULES PHOTOGRAPHIQUES SENSIBILISÃ ES, NON IMPRESSIONNÃ ES, NON PERFORÃ ES, EN ROULEAUX, D'UNE LARGEUR > 610 MM ET D'UNE LONGUEUR <= 200 M (Ã L'EXCL. DES PRODUITS EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES) 10 % 1 370244 PELLICULES PHOTOGRAPHIQUES SENSIBILISÃ ES, NON IMPRESSIONNÃ ES, NON PERFORÃ ES, EN ROULEAUX, D'UNE LARGEUR > 105 MM MAIS <= 610 MM (Ã L'EXCL. DES PRODUITS EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES) 5 % 1 370251 PELLICULES PHOTOGRAPHIQUES SENSIBILISÃ ES, NON IMPRESSIONNÃ ES, PERFORÃ ES, EN ROULEAUX, D'UNE LARGEUR <= 16 MM ET D'UNE LONGUEUR <= 14 M, POUR LA PHOTOGRAPHIE EN COULEURS [POLYCHROME] (SAUF EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES) 30 % 3 370252 PELLICULES PHOTOGRAPHIQUES SENSIBILISÃ ES, NON IMPRESSIONNÃ ES, PERFORÃ ES, EN ROULEAUX, D'UNE LARGEUR <= 16 MM ET D'UNE LONGUEUR > 14 M, POUR LA PHOTOGRAPHIE EN COULEURS [POLYCHROME] (SAUF EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES) 30 % 3 370253 PELLICULES PHOTOGRAPHIQUES SENSIBILISÃ ES, NON IMPRESSIONNÃ ES, PERFORÃ ES, EN ROULEAUX, D'UNE LARGEUR > 16 MM MAIS <= 35 MM ET D'UNE LONGUEUR <= 30 M, POUR DIAPOSITIVES EN COULEURS 30 % 3 370254 PELLICULES PHOTOGRAPHIQUES SENSIBILISÃ ES, NON-IMPRESSIONNÃ ES, PERFORÃ ES, EN ROULEAUX, D'UNE LARGEUR > 16 MM MAIS <= 35 MM ET D'UNE LONGUEUR <= 30 M, POUR LA PHOTOGRAPHIE EN COULEURS [POLYCHROME] (SAUF EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES ET Ã L'EXCL. DES PELLICULES POUR DIAPOSITIVES ET DES PELLICULES Ã DÃ VELOPPEMENT ET TIRAGE INSTANTANÃ S) 30 % 3 370255 PELLICULES PHOTOGRAPHIQUES SENSIBILISÃ ES, NON IMPRESSIONNÃ ES, PERFORÃ ES, EN ROULEAUX, D'UNE LARGEUR > 16 MM MAIS <= 35 MM ET D'UNE LONGUEUR > 30 M, POUR LA PHOTOGRAPHIE EN COULEURS [POLYCHROME] (SAUF EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES ET Ã L'EXCL. DES PELLICULES POUR DIAPOSITIVES ET DES PELLICULES Ã DÃ VELOPPEMENT ET TIRAGE INSTANTANÃ S) 30 % 3 370256 PELLICULES PHOTOGRAPHIQUES SENSIBILISÃ ES, NON IMPRESSIONNÃ ES, PERFORÃ ES, EN ROULEAUX, D'UNE LARGEUR > 35 MM, POUR LA PHOTOGRAPHIE EN COULEURS [POLYCHROME] (Ã L'EXCL. DES PRODUITS EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES) 30 % 3 370291 PELLICULES PHOTOGRAPHIQUES SENSIBILISÃ ES, NON-IMPRESSIONNÃ ES, PERFORÃ ES, EN ROULEAUX, D'UNE LARGEUR <= 16 MM, POUR LA PHOTOGRAPHIE EN MONOCHROME (SAUF EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES) 30 % 3 370293 PELLICULES PHOTOGRAPHIQUES SENSIBILISÃ ES, NON-IMPRESSIONNÃ ES, PERFORÃ ES, EN ROULEAUX, D'UNE LARGEUR > 16 MM MAIS <= 35 MM ET D'UNE LONGUEUR <= 30 M, POUR LA PHOTOGRAPHIE EN MONOCHROME (SAUF EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES ET Ã L'EXCL. DES PELLICULES POUR RAYONS X ET DES PELLICULES Ã DÃ VELOPPEMENT ET TIRAGE INSTANTANÃ S) 30 % 3 370294 PELLICULES PHOTOGRAPHIQUES SENSIBILISÃ ES, NON-IMPRESSIONNÃ ES, PERFORÃ ES, EN ROULEAUX, D'UNE LARGEUR > 16 MM MAIS <= 35 MM ET D'UNE LONGUEUR > 30 M, POUR LA PHOTOGRAPHIE EN MONOCHROME (SAUF EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES ET Ã L'EXCL. DES PELLICULES POUR RAYONS X ET DES PELLICULES Ã DÃ VELOPPEMENT ET TIRAGE INSTANTANÃ S) 30 % 3 370295 PELLICULES PHOTOGRAPHIQUES SENSIBILISÃ ES, NON IMPRESSIONNÃ ES, PERFORÃ ES, EN ROULEAUX, D'UNE LARGEUR > 35 MM, POUR LA PHOTOGRAPHIE EN MONOCHROME (Ã L'EXCL. DES PELLICULES POUR RAYONS X, DES MICROFILMS, DES FILMS POUR LES ARTS GRAPHIQUES AINSI QUE DES PRODUITS EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES) 10 % 1 370310 PAPIERS, CARTONS ET TEXTILES, PHOTOGRAPHIQUES, SENSIBILISÃ S, NON IMPRESSIONNÃ S, EN ROULEAUX, D'UNE LARGEUR > 610 MM 10 % 1 370320 PAPIERS, CARTONS ET TEXTILES, PHOTOGRAPHIQUES, SENSIBILISÃ S, NON-IMPRESSIONNÃ S, POUR LA PHOTOGRAPHIE EN COULEURS [POLYCHROME] (Ã L'EXCL. DES PRODUITS EN ROULEAUX D'UNE LARGEUR > 610 MM) 30 % 3 370390 PAPIERS, CARTONS ET TEXTILES, PHOTOGRAPHIQUES, SENSIBILISÃ S, NON-IMPRESSIONNÃ S, POUR LA PHOTOGRAPHIE EN MONOCHROME (Ã L'EXCL. DES PRODUITS EN ROULEAUX D'UNE LARGEUR > 610 MM) 30 % 3 370400 PLAQUES, PELLICULES, FILMS, PAPIERS, CARTONS ET TEXTILES, PHOTOGRAPHIQUES, IMPRESSIONNÃ S MAIS NON-DÃ VELOPPÃ S 30 % 3 370510 PLAQUES ET PELLICULES, PHOTOGRAPHIQUES, IMPRESSIONNÃ ES ET DÃ VELOPPÃ ES, POUR LA REPRODUCTION OFFSET (Ã L'EXCL. DES PLAQUES PRÃ TES Ã L'EMPLOI AINSI QUE DES PRODUITS EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES) 5 % 1 370520 MICROFILMS, IMPRESSIONNÃ S ET DÃ VELOPPÃ S (AUTRES QUE POUR LA REPRODUCTION OFFSET) 30 % 3 370590 PLAQUES ET PELLICULES, PHOTOGRAPHIQUES, IMPRESSIONNÃ ES ET DÃ VELOPPÃ ES (Ã L'EXCL. DES MICROFILMS, DES FILMS CINÃ MATOGRAPHIQUES, DES PELLICULES POUR LA REPRODUCTION OFFSET AINSI QUE DES PRODUITS EN PAPIER, EN CARTON OU EN MATIÃ RES TEXTILES) 10 % 1 370610 FILMS CINÃ MATOGRAPHIQUES, IMPRESSIONNÃ S ET DÃ VELOPPÃ S, COMPORTANT OU NON L'ENREGISTREMENT DU SON OU NE COMPORTANT QUE L'ENREGISTREMENT DU SON, D'UNE LARGEUR >= 35 MM 30 % 1 370690 FILMS CINÃ MATOGRAPHIQUES, IMPRESSIONNÃ S ET DÃ VELOPPÃ S, COMPORTANT OU NON L'ENREGISTREMENT DU SON OU NE COMPORTANT QUE L'ENREGISTREMENT DU SON, D'UNE LARGEUR < 35 MM 30 % 1 370710 EMULSIONS POUR LA SENSIBILISATION DES SURFACES, POUR USAGES PHOTOGRAPHIQUES 30 % 1 370790 PRÃ PARATIONS CHIMIQUES POUR USAGES PHOTOGRAPHIQUES, Y.C. LES PRODUITS NON-MÃ LANGÃ S, SOIT DOSÃ S EN VUE D'USAGES PHOTOGRAPHIQUES, SOIT CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL POUR CES MÃ MES USAGES ET PRÃ TS Ã L'EMPLOI (Ã L'EXCL. DES VERNIS, COLLES, ADHÃ SIFS ET PRÃ PARATIONS SIMIL., DES SELS ET COMPOSÃ S DE MÃ TAUX PRÃ CIEUX, ETC., DU No2843 Ã 2846 AINSI QUE DES Ã MULSIONS POUR LA SENSIBILISATION DES SURFACES) 5 % 1 380110 GRAPHITE ARTIFICIEL (Ã L'EXCL. DU GRAPHITE DE CORNUE, DU CHARBON DE CORNUE ET DES OUVRAGES EN GRAPHITE ARTIFICIEL, Y.C. LES OUVRAGES RÃ FRACTAIRES AU FEU Ã BASE DE GRAPHITE ARTIFICIEL) 10 % 2 380120 GRAPHITE COLLOÃ DAL OU SEMI-COLLOÃ DAL 10 % 1 380130 PÃ TES CARBONÃ ES POUR Ã LECTRODES ET PÃ TES SIMIL. POUR LE REVÃ TEMENT INTÃ RIEUR DES FOURS 10 % 1 380190 PRÃ PARATIONS Ã BASE DE GRAPHITE OU D'AUTRE CARBONE, SOUS FORME DE PÃ TES, BLOCS, PLAQUETTES OU D'AUTRES DEMI-PRODUITS (Ã L'EXCL. DES PÃ TES CARBONÃ ES POUR Ã LECTRODES ET DES PÃ TES SIMIL. POUR LE REVÃ TEMENT INTÃ RIEUR DES FOURS) 10 % 1 380210 CHARBONS ACTIVÃ S (Ã L'EXCL. DES PRODUITS AYANT LE CARACTÃ RE DE MÃ DICAMENTS OU CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL EN TANT QUE DÃ SODORISANTS POUR RÃ FRIGÃ RATEURS, AUTOMOBILES, ETC.) 10 % 1 380290 KIESELGUHR ACTIVÃ , AUTRES MATIÃ RES MINÃ RALES NATURELLES ACTIVÃ ES ET NOIRS D'ORIGINE ANIMALE, Y.C. LE NOIR ANIMAL Ã PUISÃ  (Ã L'EXCL. DES CHARBONS ACTIVÃ S, DES PRODUITS CHIMIQUES ACTIVÃ S AINSI QUE DE LA DIATOMITE CALCINÃ E SANS AGENTS FRITTANTS) 10 % 1 380300 TALL OIL, MÃ ME RAFFINÃ  10 % 1 380400 LESSIVES RÃ SIDUAIRES DE LA FABRICATION DES PÃ TES DE CELLULOSE, MÃ ME CONCENTRÃ ES, DÃ SUCRÃ ES OU TRAITÃ ES CHIMIQUEMENT, Y.C. LES LIGNOSULFONATES (Ã L'EXCL. DU TALL OIL, DE LA SOUDE CAUSTIQUE ET DE LA POIX DE SULFATE [POIX DE TALL OIL]) 10 % 1 380510 ESSENCES DE TÃ RÃ BENTHINE, DE BOIS DE PIN OU DE PAPETERIE AU SULFATE 10 % 1 380520 HUILE DE PIN CONTENANT L'ALPHA-TERPINÃ OL COMME CONSTITUANT PRINCIPAL 10 % 1 380590 DIPENTÃ NE BRUT; ESSENCE DE PAPETERIE AU BISULFITE ET AUTRES PARACYMÃ NES BRUTS; ESSENCES TERPÃ NIQUES PROVENANT DE LA DISTILLATION OU D'AUTRES TRAITEMENTS DES BOIS DE CONIFÃ RES (Ã L'EXCL. DES ESSENCES DE TÃ RÃ BENTHINE, DE BOIS DE PIN OU DE PAPETERIE AU SULFATE AINSI QUE DE L'HUILE DE PIN CONTENANT L'ALPHA-TERPINÃ OL COMME CONSTITUANT PRINCIPAL) 10 % 1 380610 COLOPHANES ET ACIDES RÃ SINIQUES 10 % 1 380620 SELS DE COLOPHANES, D'ACIDES RÃ SINIQUES OU DE DÃ RIVÃ S DE COLOPHANES OU D'ACIDES RÃ SINIQUES (AUTRES QUE LES SELS DES ADDUCTS DE COLOPHANES) 10 % 1 380630 GOMMES ESTERS 10 % 1 380690 DÃ RIVÃ S DES COLOPHANES, Y.C. LES SELS DES ADDUCTS DE COLOPHANES, ET DES ACIDES RÃ SINIQUES, ESSENCE DE COLOPHANE, HUILES DE COLOPHANE ET GOMMES FONDUES (Ã L'EXCL. DES SELS DE COLOPHANES, D'ACIDES RÃ SINIQUES OU DE SELS DES DÃ RIVÃ S DE COLOPHANES OU D'ACIDES RÃ SINIQUES AINSI QUE GOMMES ESTERS) 10 % 1 380700 GOUDRONS DE BOIS; HUILES DE GOUDRON DE BOIS; CRÃ OSOTE DE BOIS; MÃ THYLÃ NE; POIX VÃ GÃ TALES; POIX DE BRASSERIE ET PRÃ PARATIONS SIMIL. Ã BASE DE COLOPHANES, D'ACIDES RÃ SINIQUES OU DE POIX VÃ GÃ TALES 10 % 1 380810 INSECTICIDES PRÃ SENTÃ S DANS DES FORMES OU EMBALLAGES DE VENTE AU DÃ TAIL OU Ã L'Ã TAT DE PRÃ PARATIONS OU SOUS FORME D'ARTICLES 20 % 5 380820 FONGICIDES PRÃ SENTÃ S DANS DES FORMES OU EMBALLAGES DE VENTE AU DÃ TAIL OU Ã L'Ã TAT DE PRÃ PARATIONS OU SOUS FORME D'ARTICLES 5 % 1 380830 HERBICIDES, INHIBITEURS DE GERMINATION ET RÃ GULATEURS DE CROISSANCE POUR PLANTES, PRÃ SENTÃ S DANS DES FORMES OU EMBALLAGES DE VENTE AU DÃ TAIL OU Ã L'Ã TAT DE PRÃ PARATIONS OU SOUS FORME D'ARTICLES 5 % 1 380840 DÃ SINFECTANTS ET PRODUITS SIMIL., PRÃ SENTÃ S DANS DES FORMES OU EMBALLAGES DE VENTE AU DÃ TAIL OU Ã L'Ã TAT DE PRÃ PARATIONS OU SOUS FORME D'ARTICLES 5 % 1 380890 ANTIRONGEURS ET AUTRES PRODUITS PHYTOSANITAIRES, PRÃ SENTÃ S DANS DES FORMES OU EMBALLAGES DE VENTE AU DÃ TAIL OU Ã L'Ã TAT DE PRÃ PARATIONS OU SOUS FORME D'ARTICLES (Ã L'EXCL. DES INSECTICIDES, DES FONGICIDES, DES HERBICIDES ET DES DÃ SINFECTANTS) 10 % 1 380910 AGENTS D'APPRÃ T OU DE FINISSAGE, ACCÃ LÃ RATEURS DE TEINTURE OU DE FIXATION DE MATIÃ RES COLORANTES ET AUTRES PRODUITS ET PRÃ PARATIONS [PAREMENTS PRÃ PARÃ S ET PRÃ PARATIONS POUR LE MORDANÃ AGE, P.EX.], Ã BASE DE MATIÃ RES AMYLACÃ ES, DES TYPES UTILISÃ S DANS L'INDUSTRIE TEXTILE, L'INDUSTRIE DU PAPIER, L'INDUSTRIE DU CUIR OU LES INDUSTRIES SIMIL., N.D.A. 10 % 3 380991 AGENTS D'APPRÃ T OU DE FINISSAGE, ACCÃ LÃ RATEURS DE TEINTURE OU DE FIXATION DE MATIÃ RES COLORANTES ET AUTRES PRODUITS ET PRÃ PARATIONS [PAREMENTS PRÃ PARÃ S ET PRÃ PARATIONS POUR LE MORDANTHAGE, PAR EXEMPLE], DES TYPES UTILISÃ S DANS L'INDUSTRIE DU CUIR OU DANS LES INDUSTRIES SIMIL., N.D.A. (Ã L'EXCL. DES PRODUITS Ã BASE DE MATIÃ RES AMYLACÃ ES) 10 % 1 380992 AGENTS D'APPRÃ T OU DE FINISSAGE, ACCÃ LÃ RATEURS DE TEINTURE OU DE FIXATION DE MATIÃ RES COLORANTES ET AUTRES PRODUITS ET PRÃ PARATIONS [PAREMENTS PRÃ PARÃ S ET PRÃ PARATIONS POUR LE MORDANTHAGE, PAR EXEMPLE], DES TYPES UTILISÃ S DANS L'INDUSTRIE DU PAPIER OU DANS LES INDUSTRIES SIMIL., N.D.A. (Ã L'EXCL. DES PRODUITS Ã BASE DE MATIÃ RES AMYLACÃ ES) 10 % 1 380993 AGENTS D'APPRÃ T OU DE FINISSAGE, ACCÃ LÃ RATEURS DE TEINTURE OU DE FIXATION DE MATIÃ RES COLORANTES ET AUTRES PRODUITS ET PRÃ PARATIONS [PAREMENTS PRÃ PARÃ S ET PRÃ PARATIONS POUR LE MORDANTHAGE, PAR EXEMPLE], DES TYPES UTILISÃ S DANS L'INDUSTRIE DU CUIR OU DANS LES INDUSTRIES SIMIL., N.D.A. (Ã L'EXCL. DES PRODUITS Ã BASE DE MATIÃ RES AMYLACÃ ES) 10 % 1 381010 PRÃ PARATIONS POUR LE DÃ CAPAGE DES MÃ TAUX; PÃ TES ET POUDRES Ã SOUDER OU Ã BRASER COMPOSÃ ES DE MÃ TAL ET D'AUTRES PRODUITS 10 % 1 381090 FLUX Ã SOUDER OU Ã BRASER ET AUTRES PRÃ PARATIONS AUXILIAIRES POUR LE SOUDAGE OU LE BRASAGE DES MÃ TAUX; PRÃ PARATIONS DES TYPES UTILISÃ S POUR L'ENROBAGE OU LE FOURRAGE DES Ã LECTRODES OU DES BAGUETTES DE SOUDAGE (Ã L'EXCL. DES PÃ TES ET POUDRES COMPOSÃ ES DE MÃ TAL OU D'AUTRES PRODUITS AINSI QUE DES Ã LECTRODES ET BAGUETTES DE SOUDAGE, EN MÃ TAUX COMMUNS OU EN CARBURES MÃ TALLIQUES, ENROBÃ ES OU FOURRÃ ES DE FONDANTS) 10 % 1 381111 PRÃ PARATIONS ANTIDÃ TONANTES Ã BASE DE COMPOSÃ S DU PLOMB, POUR ESSENCES 10 % 1 381119 PRÃ PARATIONS ANTIDÃ TONANTES POUR ESSENCES (Ã L'EXCL. DES PRÃ PARATIONS Ã BASE DE COMPOSÃ S DU PLOMB) 10 % 1 381121 ADDITIFS PRÃ PARÃ S POUR HUILES LUBRIFIANTES, CONTENANT DES HUILES DE PÃ TROLE OU DE MINÃ RAUX BITUMINEUX 10 % 2 381129 ADDITIFS PRÃ PARÃ S POUR HUILES LUBRIFIANTES, NE CONTENANT PAS D'HUILES DE PÃ TROLE OU DE MINÃ RAUX BITUMINEUX 10 % 2 381190 INHIBITEURS D'OXYDATION, ADDITIFS PEPTISANTS, AMÃ LIORANTS DE VISCOSITÃ , ADDITIFS ANTICORROSIFS ET AUTRES ADDITIFS PRÃ PARÃ S, POUR HUILES MINÃ RALES  Y.C. L'ESSENCE  OU POUR AUTRES LIQUIDES UTILISÃ S AUX MÃ MES FINS QUE LES HUILES MINÃ RALES (Ã L'EXCL. DES PRÃ PARATIONS ANTIDÃ TONANTES ET DES ADDITIFS POUR HUILES LUBRIFIANTES) 10 % 2 381210 PRÃ PARATIONS DITES «ACCÃ LÃ RATEURS DE VULCANISATION » 10 % 1 381220 PLASTIFIANTS COMPOSITES POUR CAOUTCHOUC OU MATIÃ RES PLASTIQUES, N.D.A. 10 % 1 381230 PRÃ PARATIONS ANTIOXYDANTES ET AUTRES STABILISATEURS COMPOSITES POUR CAOUTCHOUC OU MATIÃ RES PLASTIQUES 10 % 1 381300 COMPOSITIONS ET CHARGES POUR APPAREILS EXTINCTEURS; GRENADES ET BOMBES EXTINCTRICES (Ã L'EXCL. DES APPAREILS EXTINCTEURS, MÃ ME PORTATIFS, CHARGÃ S OU NON, AINSI QUE DES PRODUITS CHIMIQUES, AYANT DES PROPRIÃ TÃ S EXTINCTRICES, PRÃ SENTÃ S ISOLÃ MENT SANS Ã TRE CONDITIONNÃ S SOUS FORME DE CHARGES, GRENADES OU BOMBES) 10 % 1 381400 SOLVANTS ET DILUANTS ORGANIQUES COMPOSITES, N.D.A.; PRÃ PARATIONS CONÃ UES POUR ENLEVER LES PEINTURES OU LES VERNIS (Ã L'EXCL. DES DISSOLVANTS POUR VERNIS Ã ONGLES) 5 % 2 381511 CATALYSEURS SUPPORTÃ S AYANT COMME SUBSTANCE ACTIVE LE NICKEL OU UN COMPOSÃ  DE NICKEL, N.D.A. 10 % 1 381512 CATALYSEURS SUPPORTÃ S AYANT COMME SUBSTANCE ACTIVE UN MÃ TAL PRÃ CIEUX OU UN COMPOSÃ  DE MÃ TAL PRÃ CIEUX, N.D.A. 10 % 1 381519 CATALYSEURS SUPPORTÃ S, N.D.A. (SAUF AYANT COMME SUBSTANCE ACTIVE LE NICKEL, UN MÃ TAL PRÃ CIEUX OU UN COMPOSÃ  DE CES MÃ TAUX) 10 % 1 381590 INITIATEURS DE RÃ ACTION, ACCÃ LÃ RATEURS DE RÃ ACTION ET PRÃ PARATIONS CATALYTIQUES, N.D.A. (Ã L'EXCL. DES ACCÃ LÃ RATEURS DE VULCANISATION ET DES CATALYSEURS SUPPORTÃ S) 10 % 1 381600 CIMENTS, MORTIERS, BÃ TONS ET COMPOSITIONS SIMIL. RÃ FRACTAIRES (Ã L'EXCL. DES PRÃ PARATIONS Ã BASE DE GRAPHITE OU D'AUTRE CARBONE) 10 % 2 381700 ALKYLBENZÃ NES EN MÃ LANGES ET ALKYLNAPHTALÃ NES EN MÃ LANGES, OBTENUS PAR ALKYLATION DE BENZÃ NE ET DE NAPHTALÃ NE (Ã L'EXCL. DES ISOMÃ RES D'HYDROCARBURES CYCLIQUES EN MÃ LANGES) 10 % 1 381800 Ã LÃ MENTS CHIMIQUES ET COMPOSÃ S CHIMIQUES DOPÃ S EN VUE DE LEUR UTILISATION EN Ã LECTRONIQUE, PRÃ SENTÃ S SOUS FORME DE DISQUES OU FORMES ANALOGUES OU ENCORE EN CYLINDRES, BARRES, ETC., OU DÃ COUPÃ S EN DISQUES, PLAQUES OU FORMES ANALOGUES, POLIS OU NON ET RECOUVERTS OU NON D'UNE COUCHE Ã PITAXIALE UNIFORME (SAUF PRODUITS AYANT REÃ U DES OUVRAISONS PLUS POUSSÃ ES, NOTAMMENT CEUX AYANT FAIT L'OBJET D'UNE DIFFUSION SÃ LECTIVE) 10 % 1 381900 LIQUIDES POUR FREINS HYDRAULIQUES ET AUTRES LIQUIDES PRÃ PARÃ S POUR TRANSMISSIONS HYDRAULIQUES, NE CONTENANT NI HUILES DE PÃ TROLE NI HUILES DE MINÃ RAUX BITUMINEUX OU EN CONTENANT < 70 % EN POIDS 10 % 3 382000 PRÃ PARATIONS ANTIGEL ET LIQUIDES PRÃ PARÃ S POUR DÃ GIVRAGE (Ã L'EXCL. DES ADDITIFS PRÃ PARÃ S POUR HUILES MINÃ RALES OU POUR AUTRES LIQUIDES UTILISÃ S AUX MÃ MES FINS QUE LES HUILES MINÃ RALES) 10 % 1 382100 MILIEUX DE CULTURE PRÃ PARÃ S POUR LE DÃ VELOPPEMENT DES MICRO-ORGANISMES 10 % 1 382200 RÃ ACTIFS DE DIAGNOSTIC OU DE LABORATOIRE SUR TOUT SUPPORT ET RÃ ACTIFS DE DIAGNOSTIC OU DE LABORATOIRE PRÃ PARÃ S, MÃ ME PRÃ SENTÃ S SUR UN SUPPORT AINSI QUE DES MATÃ RIAUX DE RÃ FÃ RENCE CERTIFIÃ S (Ã L'EXCL. DES RÃ ACTIFS COMPOSÃ S DE DIAGNOSTIC CONÃ US POUR Ã TRE EMPLOYÃ S SUR LE PATIENT, DES RÃ ACTIFS DESTINÃ S Ã LA DÃ TERMINATION DES GROUPES OU DES FACTEURS SANGUINS, DU SANG ANIMAL PRÃ PARÃ  Ã DES FINS DE DIAGNOSTIC AINSI QUE DES VACCINS, TOXINES, CULTURES DE MICRO-ORGANISMES ET PRODUITS SIMIL.) 10 % 1 382311 ACIDE STÃ ARIQUE INDUSTRIEL 10 % 3 382312 ACIDE OLÃ IQUE INDUSTRIEL 10 % 3 382313 TALL ACIDES GRAS INDUSTRIELS 10 % 3 382319 ACIDES GRAS MONOCARBOXYLIQUES INDUSTRIELS; HUILES ACIDES DE RAFFINAGE (Ã L'EXCL. DE L'ACIDE STÃ ARIQUE, DE L'ACIDE OLÃ IQUE ET DES TALL ACIDES GRAS) 10 % 3 382370 ALCOOLS GRAS INDUSTRIELS 10 % 3 382410 LIANTS PRÃ PARÃ S POUR MOULES OU NOYAUX DE FONDERIE 10 % 1 382420 ACIDES NAPHTÃ NIQUES, LEURS SELS INSOLUBLES DANS L'EAU ET LEURS ESTERS 10 % 1 382430 CARBURES MÃ TALLIQUES NON AGGLOMÃ RÃ S MÃ LANGÃ S ENTRE EUX OU AVEC DES LIANTS MÃ TALLIQUES 10 % 1 382440 ADDITIFS PRÃ PARÃ S POUR CIMENTS, MORTIERS OU BÃ TONS 10 % 1 382450 MORTIERS ET BÃ TONS, NON-RÃ FRACTAIRES 10 % 1 382460 SORBITOL (Ã L'EXCL. DU D-GLUCITOL [SORBITOL]) 10 % 3 382471 MÃ LANGES CONTENANT DES HYDROCARBURES ACYCLIQUES PERHALOGÃ NES UNIQUEMENT AVEC DU FLUOR ET DU CHLORE 10 % 1 382479 MÃ LANGES CONTENANT DES DÃ RIVÃ S PERHALOGÃ NES DES HYDROCARBURES ACYCLIQUES COMPORTANT AU MOINS DEUX HALOGÃ NES DIFFÃ RENTS (SAUF UNIQUEMENT AVEC DU FLUOR ET DU CHLORE) 10 % 1 382490 PRODUITS CHIMIQUES ET PRÃ PARATIONS DES INDUSTRIES CHIMIQUES OU DES INDUSTRIES CONNEXES, Y.C. CELLES CONSISTANT EN MÃ LANGES DE PRODUITS NATURELS, N.D.A. 10 % 3 382510 DÃ CHETS MUNICIPAUX 10 % 5 382520 BOUES D'Ã PURATION 10 % 5 382530 DÃ CHETS CLINIQUES 10 % 5 382541 DÃ CHETS DE SOLVANTS ORGANIQUES, HALOGÃ NÃ S 10 % 5 382549 DÃ CHETS DE SOLVANTS ORGANIQUES, NON-HALOGÃ NÃ S 10 % 5 382550 DÃ CHETS DE SOLUTIONS [LIQUEURS] DÃ CAPANTES POUR MÃ TAUX, DE LIQUIDES HYDRAULIQUES, DE LIQUIDES POUR FREINS ET DE LIQUIDES ANTIGEL 10 % 3 382561 DÃ CHETS DES INDUSTRIES CHIMIQUES OU DES INDUSTRIES CONNEXES, CONTENANT PRINCIPALEMENT DES CONSTITUANTS ORGANIQUES (Ã L'EXCL. DE LIQUIDES ANTIGEL) 10 % 5 382569 DÃ CHETS DES INDUSTRIES CHIMIQUES OU DES INDUSTRIES CONNEXES (Ã L'EXCL. DES DÃ CHETS DE SOLUTIONS [LIQUEURS] DÃ CAPANTES POUR MÃ TAUX, DE LIQUIDES HYDRAULIQUES, DE LIQUIDES POUR FREINS ET DE LIQUIDES ANTIGEL ET CEUX CONTENANT PRINCIPALEMENT DES CONSTITUANTS ORGANIQUES) 10 % 5 382590 PRODUITS RÃ SIDUAIRES DES INDUSTRIES CHIMIQUES OU DES INDUSTRIES CONNEXES, N.D.A. (Ã L'EXCL. DES DÃ CHETS) 10 % 2 390110 POLYÃ THYLÃ NE D'UNE DENSITÃ  < 0,94, SOUS FORMES PRIMAIRES 10 % 2 390120 POLYÃ THYLÃ NE D'UNE DENSITÃ  >= 0,94, SOUS FORMES PRIMAIRES 10 % 2 390130 COPOLYMÃ RES D'Ã THYLÃ NE ET D'ACÃ TATE DE VINYLE, SOUS FORMES PRIMAIRES 10 % 2 390190 POLYMÃ RES DE L'Ã THYLÃ NE, SOUS FORMES PRIMAIRES (Ã L'EXCL. DU POLYÃ THYLÃ NE AINSI QUE DES COPOLYMÃ RES D'Ã THYLÃ NE ET D'ACÃ TATE DE VINYLE) 10 % 2 390210 POLYPROPYLÃ NE, SOUS FORMES PRIMAIRES 10 % 2 390220 POLYISOBUTYLÃ NE, SOUS FORMES PRIMAIRES 10 % 2 390230 COPOLYMÃ RES DE PROPYLÃ NE, SOUS FORMES PRIMAIRES 10 % 2 390290 POLYMÃ RES DE PROPYLÃ NE OU D'AUTRES OLÃ FINES, SOUS FORMES PRIMAIRES (Ã L'EXCL. DU POLYPROPYLÃ NE, DU POLYISOBUTYLÃ NE ET DES COPOLYMÃ RES DE PROPYLÃ NE) 10 % 2 390311 POLYSTYRÃ NE EXPANSIBLE, SOUS FORMES PRIMAIRES 10 % 2 390319 POLYSTYRÃ NE SOUS FORMES PRIMAIRES (Ã L'EXCL. DU POLYSTYRÃ NE EXPANSIBLE) 10 % 2 390320 COPOLYMÃ RES DE STYRÃ NE-ACRYLONITRILE [SAN], SOUS FORMES PRIMAIRES 10 % 2 390330 COPOLYMÃ RES D'ACRYLONITRILE-BUTADIÃ NE-STYRÃ NE [ABS], SOUS FORMES PRIMAIRES 10 % 2 390390 POLYMÃ RES DU STYRÃ NE, SOUS FORMES PRIMAIRES (Ã L'EXCL. DU POLYSTYRÃ NE AINSI QUE DES COPOLYMÃ RES DE STYRÃ NE-ACRYLONITRILE [SAN] OU D'ACRYLONITRILE-BUTADIÃ NE-STYRÃ NE [ABS]) 10 % 2 390410 POLY[CHLORURE DE VINYLE], SOUS FORMES PRIMAIRES, NON MÃ LANGÃ  Ã D'AUTRES SUBSTANCES 10 % 2 390421 POLY[CHLORURE DE VINYLE] SOUS FORMES PRIMAIRES, NON PLASTIFIÃ , MÃ LANGÃ  Ã D'AUTRES SUBSTANCES 10 % 2 390422 POLY[CHLORURE DE VINYLE] SOUS FORMES PRIMAIRES, PLASTIFIÃ , MÃ LANGÃ  Ã D'AUTRES SUBSTANCES 10 % 2 390430 COPOLYMÃ RES DU CHLORURE DE VINYLE ET D'ACÃ TATE DE VINYLE, SOUS FORMES PRIMAIRES 10 % 2 390440 COPOLYMÃ RES DU CHLORURE DE VINYLE, SOUS FORMES PRIMAIRES (Ã L'EXCL. DES COPOLYMÃ RES DU CHLORURE DE VINYLE ET D'ACÃ TATE DE VINYLE) 10 % 2 390450 POLYMÃ RES DU CHLORURE DE VINYLIDÃ NE, SOUS FORMES PRIMAIRES 10 % 2 390461 POLYTÃ TRAFLUOROÃ THYLÃ NE, SOUS FORMES PRIMAIRES 10 % 2 390469 POLYMÃ RES FLUORÃ S DU CHLORURE DE VINYLE OU D'AUTRES OLÃ FINES HALOGÃ NÃ ES, SOUS FORMES PRIMAIRES (Ã L'EXCL. DU POLYTÃ TRAFLUOROÃ THYLÃ NE) 10 % 2 390490 POLYMÃ RES DU CHLORURE DE VINYLE OU D'AUTRES OLÃ FINES HALOGÃ NÃ ES, SOUS FORMES PRIMAIRES (Ã L'EXCL. DU POLY[CHLORURE DE VINYLE], DES COPOLYMÃ RES DU CHLORURE DE VINYLE, DES POLYMÃ RES DU CHLORURE DE VINYLIDÃ NE AINSI QUE DES POLYMÃ RES FLUORÃ S) 10 % 2 390512 POLY[ACÃ TATE DE VINYLE], EN DISPERSION AQUEUSE 10 % 2 390519 POLY[ACÃ TATE DE VINYLE], SOUS FORMES PRIMAIRES (Ã L'EXCL. DES PRODUITS EN DISPERSION AQUEUSE) 10 % 2 390521 COPOLYMÃ RES D'ACÃ TATE DE VINYLE, EN DISPERSION AQUEUSE 10 % 2 390529 COPOLYMÃ RES D'ACÃ TATE DE VINYLE, SOUS FORMES PRIMAIRES (Ã L'EXCL. DES PRODUITS EN DISPERSION AQUEUSE) 10 % 2 390530 POLY[ALCOOL VINYLIQUE], MÃ ME CONTENANT DES GROUPES ACÃ TATE NON HYDROLYSÃ S, SOUS FORMES PRIMAIRES 10 % 2 390591 COPOLYMÃ RES DE VINYLE, SOUS FORMES PRIMAIRES (Ã L'EXCL. DES COPOLYMÃ RES DU CHLORURE DE VINYLE ET D'ACÃ TATE DE VINYLE ET AUTRES COPOLYMÃ RES DU CHLORURE DE VINYLE, ET COPOLYMÃ RES D'ACÃ TATE DE VINYLE) 10 % 2 390599 POLYMÃ RES DES ESTERS DE VINYLE ET AUTRES POLYMÃ RES DE VINYLE, SOUS FORMES PRIMAIRES (Ã L'EXCL. DES POLYMÃ RES DU CHLORURE DE VINYLE OU D'AUTRES OLÃ FINES HALOGÃ NÃ ES, DU POLY[ACÃ TATE DE VINYLE], DES COPOLYMÃ RES AINSI QUE DU POLY[ALCOOL VINYLIQUE], MÃ ME CONTENANT DES GROUPES ACÃ TATE NON-HYDROLYSÃ S) 10 % 2 390610 POLY[MÃ THACRYLATE DE MÃ THYLE], SOUS FORMES PRIMAIRES 10 % 2 390690 POLYMÃ RES ACRYLIQUES, SOUS FORMES PRIMAIRES (Ã L'EXCL. DU POLY[MÃ THACRYLATE DE MÃ THYLE]) 10 % 2 390710 POLYACÃ TALS, SOUS FORMES PRIMAIRES 10 % 2 390720 POLYÃ THERS, SOUS FORMES PRIMAIRES (Ã L'EXCL. DES POLYACÃ TALS) 10 % 2 390730 RÃ SINES Ã POXYDES, SOUS FORMES PRIMAIRES 10 % 2 390740 POLYCARBONATES, SOUS FORMES PRIMAIRES 10 % 2 390750 RÃ SINES ALKYDES, SOUS FORMES PRIMAIRES 10 % 2 390760 POLY[Ã THYLÃ NE TÃ RÃ PHTALATE], SOUS FORMES PRIMAIRES 10 % 2 390791 POLYESTERS ALLYLIQUES ET AUTRES POLYESTERS, NON-SATURÃ S, SOUS FORMES PRIMAIRES (Ã L'EXCL. DES POLYCARBONATES, DES RÃ SINES ALKYDES ET DU POLY[Ã THYLÃ NE TÃ RÃ PHTALATE]) 10 % 2 390799 POLYESTERS, SATURÃ S, SOUS FORMES PRIMAIRES (Ã L'EXCL. DES POLYCARBONATES, DES RÃ SINES ALKYDES ET DU POLY[Ã THYLÃ NE TÃ RÃ PHTALATE]) 10 % 2 390810 POLYAMIDE-6, -11, -12, -6,6, -6,9, -6,10 OU -6,12, SOUS FORMES PRIMAIRES 10 % 2 390890 POLYAMIDES, SOUS FORMES PRIMAIRES (Ã L'EXCL. DU POLYAMIDE-6, -11, -12, -6,6, -6,9, -6,10 OU -6,12) 10 % 2 390910 RÃ SINES URÃ IQUES ET RÃ SINES DE THIOURÃ E, SOUS FORMES PRIMAIRES 10 % 2 390920 RÃ SINES MÃ LAMINIQUES, SOUS FORMES PRIMAIRES 10 % 2 390930 RÃ SINES AMINIQUES, SOUS FORMES PRIMAIRES (Ã L'EXCL. DES RÃ SINES DE THIOURÃ E AINSI QUE DES RÃ SINES URÃ IQUES OU MÃ LAMINIQUES) 10 % 2 390940 RÃ SINES PHÃ NOLIQUES, SOUS FORMES PRIMAIRES 10 % 2 390950 POLYURÃ THANNES, SOUS FORMES PRIMAIRES 10 % 2 391000 SILICONES SOUS FORMES PRIMAIRES 10 % 2 391110 RÃ SINES DE PÃ TROLE, RÃ SINES DE COUMARONE, RÃ SINES D'INDÃ NE, RÃ SINES DE COUMARONE-INDÃ NE ET POLYTERPÃ NES, SOUS FORMES PRIMAIRES 10 % 2 391190 POLYSULFURES, POLYSULFONES ET AUTRES POLYMÃ RES ET PRÃ POLYMÃ RES OBTENUS PAR VOIE DE SYNTHÃ SE CHIMIQUE [VOIR NOTE 3 DU PRÃ SENT CHAPITRE], N.D.A., SOUS FORMES PRIMAIRES 10 % 2 391211 ACÃ TATES DE CELLULOSE, NON PLASTIFIÃ S, SOUS FORMES PRIMAIRES 10 % 2 391212 ACÃ TATES DE CELLULOSE, PLASTIFIÃ S, SOUS FORMES PRIMAIRES 10 % 2 391220 NITRATES DE CELLULOSE, Y.C. LES COLLODIONS, SOUS FORMES PRIMAIRES 10 % 2 391231 CARBOXYMÃ THYLCELLULOSE ET SES SELS, SOUS FORMES PRIMAIRES 10 % 2 391239 Ã THERS DE CELLULOSE, SOUS FORMES PRIMAIRES (Ã L'EXCL. DE LA CARBOXYMÃ THYLCELLULOSE ET DE SES SELS) 10 % 2 391290 CELLULOSE ET SES DÃ RIVÃ S CHIMIQUES, N.D.A., SOUS FORMES PRIMAIRES (Ã L'EXCL. DES ACÃ TATES, NITRATES ET Ã THERS DE CELLULOSE) 10 % 2 391310 ACIDE ALGINIQUE, SES SELS ET SES ESTERS, SOUS FORMES PRIMAIRES 10 % 2 391390 POLYMÃ RES NATURELS ET POLYMÃ RES NATURELS MODIFIÃ S [PROTÃ INES DURCIES, DÃ RIVÃ S CHIMIQUES DU CAOUTCHOUC NATUREL, PAR EXEMPLE], N.D.A., SOUS FORMES PRIMAIRES (Ã L'EXCL. DE L'ACIDE ALGINIQUE ET DE SES SELS ET ESTERS) 10 % 2 391400 ECHANGEURS D'IONS Ã BASE DE POLYMÃ RES DU No3901 Ã 3913, SOUS FORMES PRIMAIRES 10 % 2 391510 DÃ CHETS, ROGNURES ET DÃ BRIS DE POLYMÃ RES DE L'Ã THYLÃ NE 10 % 2 391520 DÃ CHETS, ROGNURES ET DÃ BRIS DE POLYMÃ RES DU STYRÃ NE 10 % 2 391530 DÃ CHETS, ROGNURES ET DÃ BRIS DE POLYMÃ RES DU CHLORURE DE VINYLE 10 % 2 391590 DÃ CHETS, ROGNURES ET DÃ BRIS DE MATIÃ RES PLASTIQUES (Ã L'EXCL. DES DÃ CHETS, ROGNURES ET DÃ BRIS DE POLYMÃ RES DE L'Ã THYLÃ NE, DU STYRÃ NE OU DU CHLORURE DE VINYLE) 10 % 2 391610 MONOFILAMENTS DONT LA PLUS GRANDE DIMENSION DE LA COUPE TRANSVERSALE > 1 MM [MONOFILS], JONCS, BÃ TONS ET PROFILÃ S, MÃ ME OUVRÃ S EN SURFACE MAIS NON AUTREMENT TRAVAILLÃ S, EN POLYMÃ RES DE L'Ã THYLÃ NE 10 % 2 391620 MONOFILAMENTS DONT LA PLUS GRANDE DIMENSION DE LA COUPE TRANSVERSALE > 1 MM [MONOFILS], JONCS, BÃ TONS ET PROFILÃ S, MÃ ME OUVRÃ S EN SURFACE MAIS NON AUTREMENT TRAVAILLÃ S, EN POLYMÃ RES DU CHLORURE DE VINYLE 10 % 2 391690 MONOFILAMENTS DONT LA PLUS GRANDE DIMENSION DE LA COUPE TRANSVERSALE > 1 MM [MONOFILS], JONCS, BÃ TONS ET PROFILÃ S, MÃ ME OUVRÃ S EN SURFACE MAIS NON AUTREMENT TRAVAILLÃ S, EN MATIÃ RES PLASTIQUES (Ã L'EXCL. DES MONOFILAMENTS EN POLYMÃ RES DE L'Ã THYLÃ NE OU DU CHLORURE DE VINYLE) 10 % 2 391710 BOYAUX ARTIFICIELS EN PROTÃ INES DURCIES OU EN MATIÃ RES PLASTIQUES CELLULOSIQUES 30 % 5 391721 TUBES ET TUYAUX RIGIDES, EN POLYMÃ RES DE L'Ã THYLÃ NE 30 % 5 391722 TUBES ET TUYAUX RIGIDES, EN POLYMÃ RES DU PROPYLÃ NE 30 % 5 391723 TUBES ET TUYAUX RIGIDES, EN POLYMÃ RES DU CHLORURE DE VINYLE 30 % 5 391729 TUBES ET TUYAUX RIGIDES, EN MATIÃ RES PLASTIQUES (Ã L'EXCL. DES TUBES ET TUYAUX EN POLYMÃ RES DE L'Ã THYLÃ NE, DU PROPYLÃ NE OU DU CHLORURE DE VINYLE) 30 % 5 391731 TUBES ET TUYAUX SOUPLES, EN MATIÃ RES PLASTIQUES, POUVANT SUPPORTER UNE PRESSION >= 27,6 MPA, MÃ ME MUNIS D'ACCESSOIRES 20 % 3 391732 TUBES ET TUYAUX SOUPLES, EN MATIÃ RES PLASTIQUES, NON-RENFORCÃ S D'AUTRES MATIÃ RES NI AUTREMENT ASSOCIÃ S Ã D'AUTRES MATIÃ RES, SANS ACCESSOIRES 30 % 5 391733 TUBES ET TUYAUX SOUPLES, EN MATIÃ RES PLASTIQUES, NON RENFORCÃ S D'AUTRES MATIÃ RES NI AUTREMENT ASSOCIÃ S Ã D'AUTRES MATIÃ RES, MUNIS D'ACCESSOIRES 30 % 5 391739 TUBES ET TUYAUX SOUPLES, EN MATIÃ RES PLASTIQUES, RENFORCÃ S D'AUTRES MATIÃ RES OU ASSOCIÃ S Ã D'AUTRES MATIÃ RES (Ã L'EXCL. DES PRODUITS POUVANT SUPPORTER UNE PRESSION >= 27,6 MPA) 30 % 5 391740 ACCESSOIRES POUR TUBES OU TUYAUX [JOINTS, COUDES, RACCORDS, PAR EXEMPLE], EN MATIÃ RES PLASTIQUES 10 % 3 391810 REVÃ TEMENTS DE SOLS, MÃ ME AUTO-ADHÃ SIFS, EN ROULEAUX OU SOUS FORMES DE CARREAUX OU DE DALLES, EN POLYMÃ RES DU CHLORURE DE VINYLE; REVÃ TEMENTS DE MURS OU DE PLAFONDS EN ROULEAUX D'UNE LARGEUR >= 45 CM, CONSTITUÃ S D'UNE COUCHE DE MATIÃ RE PLASTIQUE FIXÃ E EN MANIÃ RE PERMANENTE SUR UN SUPPORT (AUTRE QUE DU PAPIER) LA FACE APPARENTE Ã TANT GRAINÃ E, GAUFRÃ E, COLORIÃ E, IMPRIMÃ E DE MOTIFS OU AUTREMENT DÃ CORÃ E, EN POLYMÃ RES DU CHLORURE DE VINYLE 30 % 3 391890 REVÃ TEMENTS DE SOLS, MÃ ME AUTO-ADHÃ SIFS, EN ROULEAUX OU SOUS FORMES DE CARREAUX OU DE DALLES, ET REVÃ TEMENTS DE MURS OU DE PLAFONDS EN ROULEAUX D'UNE LARGEUR >= 45 CM CONSTITUÃ S D'UNE COUCHE DE MATIÃ RE PLASTIQUE FIXÃ E EN MANIÃ RE PERMANENTE SUR UN SUPPORT (AUTRE QUE DU PAPIER) LA FACE APPARENTE Ã TANT GRAINÃ E, GAUFRÃ E, COLORIÃ E, IMPRIMÃ E DE MOTIFS OU AUTREMENT DÃ CORÃ E, EN MATIÃ RES PLASTIQUES (AUTRES QUE LES POLYMÃ RES DU CHLORURE DE VINYLE) 30 % 3 391910 FEUILLES, BANDES, RUBANS, PELLICULES ET AUTRES FORMES PLATES, AUTO-ADHÃ SIFS, EN MATIÃ RES PLASTIQUES, EN ROULEAUX D'UNE LARGEUR <= 20 CM 5 % 1 391990 PLAQUES, FEUILLES, BANDES, RUBANS, PELLICULES ET AUTRES FORMES PLATES, AUTO-ADHÃ SIFS, EN MATIÃ RES PLASTIQUES, MÃ ME EN ROULEAUX (Ã L'EXCL. DES PRODUITS EN ROULEAUX D'UNE LARGEUR <= 20 CM AINSI QUE DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392010 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN POLYMÃ RES DE L'Ã THYLÃ NE NON-ALVÃ OLAIRES, NON-RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON-TRAVAILLÃ ES OU SIMPL. OUVRÃ ES EN SURFACE OU SIMPL. DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS AUTO-ADHÃ SIFS AINSI QUE DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392020 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN POLYMÃ RES DU PROPYLÃ NE NON-ALVÃ OLAIRES, NON-RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON-TRAVAILLÃ ES OU SIMPL. OUVRÃ ES EN SURFACE OU SIMPL. DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS AUTO-ADHÃ SIFS AINSI QUE DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392030 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN POLYMÃ RES DU STYRÃ NE NON ALVÃ OLAIRES, NON RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON TRAVAILLÃ ES OU SIMPLEMENT OUVRÃ ES EN SURFACE OU SIMPLEMENT DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS AUTO-ADHÃ SIFS ET DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392043 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN POLYMÃ RES DU CHLORURE DE VINYLE NON-ALVÃ OLAIRES, CONTENANT EN POIDS >= 6 % DE PLASTIFIANTS, NON-RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON-TRAVAILLÃ ES OU SIMPL. OUVRÃ ES EN SURFACE OU SIMPL. DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (SAUF PRODUITS AUTO-ADHÃ SIFS ET REVÃ TEMENTS DE SOLS, DE MURS OU PLAFONDS DU No3918) 10 % 2 392049 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN POLYMÃ RES DU CHLORURE DE VINYLE NON-ALVÃ OLAIRES, CONTENANT EN POIDS < 6 % DE PLASTIFIANTS, NON-RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON-TRAVAILLÃ ES OU SIMPL. OUVRÃ ES EN SURFACE OU SIMPL. DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (SAUF PRODUITS AUTO-ADHÃ SIFS ET REVÃ TEMENTS DE SOLS, DE MURS OU PLAFONDS DU No3918) 10 % 2 392051 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN POLY[MÃ THACRYLATE DE MÃ THYLE] NON ALVÃ OLAIRE, NON RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON TRAVAILLÃ ES OU SIMPLEMENT OUVRÃ ES EN SURFACE OU SIMPLEMENT DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS AUTO-ADHÃ SIFS ET DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392059 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN POLYMÃ RES ACRYLIQUES NON-ALVÃ OLAIRES, NON-RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON-TRAVAILLÃ ES OU SIMPL. OUVRÃ ES EN SURFACE OU SIMPL. DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (SAUF PRODUITS AUTO-ADHÃ SIFS; PRODUITS EN POLY[MÃ THACRYLATE DE MÃ THYLE]; REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS) 10 % 2 392061 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN POLYCARBONATES NON ALVÃ OLAIRES, NON RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON TRAVAILLÃ ES OU SIMPLEMENT OUVRÃ ES EN SURFACE OU SIMPLEMENT DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS AUTO-ADHÃ SIFS ET DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392062 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN POLY[Ã THYLÃ NE TÃ RÃ PHTALATE] NON-ALVÃ OLAIRE, NON-RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON-TRAVAILLÃ ES OU SIMPL. OUVRÃ ES EN SURFACE OU SIMPL. DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS AUTO-ADHÃ SIFS ET DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 5 % 1 392063 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN POLYESTERS NON SATURÃ S NON ALVÃ OLAIRES, NON RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON TRAVAILLÃ ES OU SIMPLEMENT OUVRÃ ES EN SURFACE OU SIMPLEMENT DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS AUTO-ADHÃ SIFS ET DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392069 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN POLYESTERS NON ALVÃ OLAIRES, NON RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON TRAVAILLÃ ES OU SIMPLEMENT OUVRÃ ES EN SURFACE OU SIMPLEMENT DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (SAUF PRODUITS AUTO-ADHÃ SIFS; PRODUITS EN POLYCARBONATES, EN POLY[Ã THYLÃ NE TÃ RÃ PHTALATE] OU NON SATURÃ S; REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS) 10 % 2 392071 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN CELLULOSE RÃ GÃ NÃ RÃ E NON-ALVÃ OLAIRE, NON-RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON-TRAVAILLÃ ES OU SIMPL. OUVRÃ ES EN SURFACE OU SIMPL. DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS AUTO-ADHÃ SIFS ET DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392072 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN FIBRE VULCANISÃ E, NON RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON TRAVAILLÃ ES OU SIMPLEMENT OUVRÃ ES EN SURFACE OU SIMPLEMENT DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE 10 % 2 392073 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN ACÃ TATE DE CELLULOSE, NON-ALVÃ OLAIRE, NON-RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON-TRAVAILLÃ ES OU SIMPL. OUVRÃ ES EN SURFACE OU SIMPL. DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS AUTO-ADHÃ SIFS ET DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392079 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN DÃ RIVÃ S NON ALVÃ OLAIRES DE LA CELLULOSE, NON RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON TRAVAILLÃ ES OU SIMPLEMENT OUVRÃ ES EN SURFACE OU SIMPLEMENT DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (SAUF PRODUITS EN ACÃ TATE DE CELLULOSE, PRODUITS AUTO-ADHÃ SIFS ET REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392091 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN POLY[BUTYRAL DE VINYLE] NON ALVÃ OLAIRE, NON RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON TRAVAILLÃ ES OU SIMPLEMENT OUVRÃ ES EN SURFACE OU SIMPLEMENT DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS AUTO-ADHÃ SIFS ET DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392092 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN POLYAMIDES NON ALVÃ OLAIRES, NON RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON TRAVAILLÃ ES OU SIMPLEMENT OUVRÃ ES EN SURFACE OU SIMPLEMENT DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS AUTO-ADHÃ SIFS ET DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392093 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN RÃ SINES AMINIQUES NON ALVÃ OLAIRES, NON RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON TRAVAILLÃ ES OU SIMPLEMENT OUVRÃ ES EN SURFACE OU SIMPLEMENT DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS AUTO-ADHÃ SIFS ET DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392094 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN RÃ SINES PHÃ NOLIQUES NON ALVÃ OLAIRES, NON RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON TRAVAILLÃ ES OU SIMPLEMENT OUVRÃ ES EN SURFACE OU SIMPLEMENT DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS AUTO-ADHÃ SIFS ET DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392099 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN MATIÃ RES PLASTIQUES NON-ALVÃ OLAIRES, N.D.A., NON-RENFORCÃ ES NI STRATIFIÃ ES, NI MUNIES D'UN SUPPORT, NI PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON-TRAVAILLÃ ES OU SIMPL. OUVRÃ ES EN SURFACE OU SIMPL. DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS AUTO-ADHÃ SIFS ET DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392111 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN POLYMÃ RES ALVÃ OLAIRES DU STYRÃ NE, NON TRAVAILLÃ ES OU SIMPLEMENT OUVRÃ ES EN SURFACE OU SIMPLEMENT DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS AUTO-ADHÃ SIFS ET DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392112 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN POLYMÃ RES ALVÃ OLAIRES DU CHLORURE DE VINYLE, NON TRAVAILLÃ ES OU SIMPLEMENT OUVRÃ ES EN SURFACE OU SIMPLEMENT DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS AUTO-ADHÃ SIFS ET DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392113 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN POLYURÃ THANNES ALVÃ OLAIRES, NON-TRAVAILLÃ ES OU SIMPL. OUVRÃ ES EN SURFACE OU SIMPL. DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS AUTO-ADHÃ SIFS ET DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 20 % 5 392114 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN CELLULOSE ALVÃ OLAIRE RÃ GÃ NÃ RÃ E, NON TRAVAILLÃ ES OU SIMPLEMENT OUVRÃ ES EN SURFACE OU SIMPLEMENT DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS AUTO-ADHÃ SIFS ET DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392119 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN PRODUITS ALVÃ OLAIRES, NON TRAVAILLÃ ES OU SIMPLEMENT OUVRÃ ES EN SURFACE OU SIMPLEMENT DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS EN POLYMÃ RES DU STYRÃ NE OU DU CHLORURE DE VINYLE, EN POLYURÃ THANNES OU EN CELLULOSE RÃ GÃ NÃ RÃ E AINSI QUE DES PRODUITS AUTO-ADHÃ SIFS ET DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 2 392190 PLAQUES, FEUILLES, PELLICULES, BANDES ET LAMES, EN MATIÃ RES PLASTIQUES, RENFORCÃ ES, STRATIFIÃ ES, MUNIES D'UN SUPPORT OU PAREILLEMENT ASSOCIÃ ES Ã D'AUTRES MATIÃ RES, NON-TRAVAILLÃ ES OU SIMPL. OUVRÃ ES EN SURFACE OU SIMPL. DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE (Ã L'EXCL. DES PRODUITS ALVÃ OLAIRES AUTO-ADHÃ SIFS ET DES REVÃ TEMENTS DE SOLS, DE MURS OU DE PLAFONDS DU No3918) 10 % 3 392210 BAIGNOIRES, DOUCHES, Ã VIERS ET LAVABOS, EN MATIÃ RES PLASTIQUES 30 % 5 392220 SIÃ GES ET COUVERCLES DE CUVETTES D'AISANCE, EN MATIÃ RES PLASTIQUES 30 % 5 392290 BIDETS, CUVETTES D'AISANCE, RÃ SERVOIRS DE CHASSE ET ARTICLES SIMIL. POUR USAGES SANITAIRES OU HYGIÃ NIQUES, EN MATIÃ RES PLASTIQUES (Ã L'EXCL. DES BAIGNOIRES, DES DOUCHES, D'Ã VIERS, DES LAVABOS AINSI QUE DES SIÃ GES ET COUVERCLES DE CUVETTES D'AISANCE) 30 % 5 392310 BOÃ TES, CAISSES, CASIERS ET ARTICLES SIMIL. POUR LE TRANSPORT OU L'EMBALLAGE, EN MATIÃ RES PLASTIQUES 10 % 3 392321 SACS, SACHETS, POCHETTES ET CORNETS, EN POLYMÃ RES DE L'Ã THYLÃ NE 10 % 3 392329 SACS, SACHETS, POCHETTES ET CORNETS, EN MATIÃ RES PLASTIQUES (AUTRES QUE LES POLYMÃ RES DE L'Ã THYLÃ NE) 10 % 3 392330 BONBONNES, BOUTEILLES, FLACONS ET ARTICLES SIMIL. POUR LE TRANSPORT OU L'EMBALLAGE, EN MATIÃ RES PLASTIQUES 10 % 3 392340 BOBINES, FUSETTES, CANETTES ET SUPPORTS SIMIL., EN MATIÃ RES PLASTIQUES 10 % 3 392350 BOUCHONS, COUVERCLES, CAPSULES ET AUTRES DISPOSITIFS DE FERMETURE, EN MATIÃ RES PLASTIQUES 10 % 3 392390 ARTICLES DE TRANSPORT OU D'EMBALLAGE, EN MATIÃ RES PLASTIQUES (Ã L'EXCL. DES BOÃ TES, CAISSES, CASIERS ET ARTICLES SIMIL., DES SACS, SACHETS, POCHETTES ET CORNETS, DES BONBONNES, BOUTEILLES, FLACONS ET ARTICLES SIMIL., DES BOBINES, FUSETTES, CANETTES ET SUPPORTS SIMIL. AINSI QUE DES BOUCHONS, COUVERCLES, CAPSULES ET AUTRES DISPOSITIFS DE FERMETURE) 30 % 5 392410 VAISSELLE ET AUTRES ARTICLES POUR LE SERVICE DE LA TABLE OU DE LA CUISINE, EN MATIÃ RES PLASTIQUES 30 % 5 392490 ARTICLES DE MÃ NAGE OU D'Ã CONOMIE DOMESTIQUE ET ARTICLES D'HYGIÃ NE OU DE TOILETTE, EN MATIÃ RES PLASTIQUES (Ã L'EXCL. DE LA VAISSELLE ET DES ARTICLES POUR USAGES SANITAIRES OU HYGIÃ NIQUES TELS QUE BAIGNOIRES, DOUCHES, LAVABOS, BIDETS, RÃ SERVOIRS DE CHASSE, CUVETTES D'AISANCE, LEURS SIÃ GES ET COUVERCLES, ETC.) 30 % 5 392510 RÃ SERVOIRS, FOUDRES, CUVES ET RÃ CIPIENTS ANALOGUES, EN MATIÃ RES PLASTIQUES, D'UNE CONTENANCE > 300 L 10 % 3 392520 PORTES, FENÃ TRES ET LEURS CADRES, CHAMBRANLES ET SEUILS, EN MATIÃ RES PLASTIQUES 20 % 3 392530 VOLETS, STORES, Y.C. LES STORES VÃ NITIENS, ET ARTICLES SIMIL., ET LEURS PARTIES, EN MATIÃ RES PLASTIQUES (Ã L'EXCL. DES ACCESSOIRES ET GARNITURES) 20 % 5 392590 Ã LÃ MENTS STRUCTURAUX UTILISÃ S NOTAMMENT POUR LA CONSTRUCTION DES SOLS, DES MURS, DES CLOISONS, DES PLAFONDS OU DES TOITS, EN MATIÃ RES PLASTIQUES: GOUTTIÃ RES ET ACCESSOIRES; RAMBARDES, BALUSTRADES, RAMPES ET BARRIÃ RES SIMIL.; RAYONNAGES DE GRANDES DIMENSIONS DESTINÃ S Ã Ã TRE MONTÃ S ET FIXÃ S Ã DEMEURE DANS LES MAGASINS; MOTIFS DÃ CORATIFS ARCHITECTURAUX; ACCESSOIRES ET GARNITURES DESTINÃ S Ã Ã TRE FIXÃ S Ã UNE PARTIE DE BÃ TIMENT 20 % 3 392610 ARTICLES DE BUREAU ET ARTICLES SCOLAIRES, EN MATIÃ RES PLASTIQUES, N.D.A. 30 % 5 392620 VÃ TEMENTS ET ACCESSOIRES DU VÃ TEMENT, Y.C. LES GANTS, MITAINES ET MOUFLES, FABRIQUÃ S PAR COUTURE OU COLLAGE Ã PARTIR DE FEUILLES EN MATIÃ RES PLASTIQUES 30 % 5 392630 GARNITURES POUR MEUBLES, CARROSSERIES OU SIMIL., EN MATIÃ RES PLASTIQUES (Ã L'EXCL. DES ARTICLES D'Ã QUIPEMENT POUR LA CONSTRUCTION DESTINÃ S Ã Ã TRE FIXÃ S Ã DEMEURE SUR DES PARTIES DE BÃ TIMENTS) 30 % 5 392640 STATUETTES ET AUTRES OBJETS D'ORNEMENTATION, EN MATIÃ RES PLASTIQUES 30 % 5 392690 OUVRAGES EN MATIÃ RES PLASTIQUES ET OUVRAGES EN AUTRES MATIÃ RES DU No3901 Ã 3914, N.D.A. 30 % 5 400110 LATEX DE CAOUTCHOUC NATUREL, MÃ ME PRÃ VULCANISÃ  10 % 2 400121 CAOUTCHOUC NATUREL SOUS FORME DE FEUILLES FUMÃ ES 10 % 2 400122 CAOUTCHOUCS TECHNIQUEMENT SPÃ CIFIÃ S [TSNR] 10 % 2 400129 CAOUTCHOUC NATUREL, SOUS FORMES PRIMAIRES OU EN PLAQUES, FEUILLES OU BANDES (Ã L'EXCL. DU LATEX DE CAOUTCHOUC NATUREL, MÃ ME PRÃ VULCANISÃ , DES PRODUITS SOUS FORME DE FEUILLES FUMÃ ES AINSI QUE DES CAOUTCHOUCS TECHNIQUEMENT SPÃ CIFIÃ S [TSNR]) 10 % 2 400130 BALATA, GUTTA-PERCHA, GUAYULE, CHICLE ET GOMMES NATURELLES ANALOGUES, SOUS FORMES PRIMAIRES OU EN PLAQUES, FEUILLES OU BANDES (Ã L'EXCL. DU CAOUTCHOUC NATUREL, MÃ ME PRÃ VULCANISÃ ) 10 % 2 400211 LATEX DE CAOUTCHOUC STYRÃ NE-BUTADIÃ NE [SBR] OU DE CAOUTCHOUC STYRÃ NE-BUTADIÃ NE CARBOXYLÃ  [XSBR] 10 % 2 400219 CAOUTCHOUC STYRÃ NE-BUTADIÃ NE [SBR] OU CAOUTCHOUC STYRÃ NE-BUTADIÃ NE CARBOXYLÃ  [XSBR], SOUS FORMES PRIMAIRES OU EN PLAQUES, FEUILLES OU BANDES (Ã L'EXCL. DU LATEX) 10 % 2 400220 CAOUTCHOUC BUTADIÃ NE [BR], SOUS FORMES PRIMAIRES OU EN PLAQUES, FEUILLES OU BANDES 10 % 2 400231 CAOUTCHOUC ISOBUTÃ NE-ISOPRÃ NE «BUTYLE » [IIR], SOUS FORMES PRIMAIRES OU EN PLAQUES, FEUILLES OU BANDES 10 % 2 400239 CAOUTCHOUC ISOBUTÃ NE-ISOPRÃ NE HALOGÃ NÃ  [CIIR OU BIIR], SOUS FORMES PRIMAIRES OU EN PLAQUES, FEUILLES OU BANDES 10 % 2 400241 LATEX DE CAOUTCHOUC CHLOROPRÃ NE «CHLOROBUTADIÃ NE » [CR] 10 % 2 400249 CAOUTCHOUC CHLOROPRÃ NE «CHLOROBUTADIÃ NE » [CR], SOUS FORMES PRIMAIRES OU EN PLAQUES, FEUILLES OU BANDES (Ã L'EXCL. DU LATEX) 10 % 2 400251 LATEX DE CAOUTCHOUC ACRYLONITRILE-BUTADIÃ NE [NBR] 10 % 2 400259 CAOUTCHOUC ACRYLONITRILE-BUTADIÃ NE [NBR], SOUS FORMES PRIMAIRES OU EN PLAQUES, FEUILLES OU BANDES (Ã L'EXCL. DU LATEX) 10 % 2 400260 CAOUTCHOUC ISOPRÃ NE [IR], SOUS FORMES PRIMAIRES OU EN PLAQUES, FEUILLES OU BANDES 10 % 2 400270 CAOUTCHOUC Ã THYLÃ NE-PROPYLÃ NE-DIÃ NE NON CONJUGUÃ  [EPDM], SOUS FORMES PRIMAIRES OU EN PLAQUES, FEUILLES OU BANDES 10 % 2 400280 MÃ LANGES DE CAOUTCHOUC NATUREL, DE BALATA, DE GUTTA-PERCHA, DE GUAYULE, DE CHICLE OU DE GOMMES NATURELLES ANALOGUES AVEC DES PRODUITS DE LA PRÃ SENTE POSITION, SOUS FORMES PRIMAIRES OU EN PLAQUES, FEUILLES OU BANDES 10 % 2 400291 LATEX DE CAOUTCHOUC SYNTHÃ TIQUE (SAUF LATEX DE CAOUTCHOUC STYRÃ NE-BUTADIÃ NE, DE CAOUTCHOUC STYRÃ NE-BUTADIÃ NE CARBOXYLÃ , DE CAOUTCHOUC BUTADIÃ NE, DE CAOUTCHOUC ISOBUTÃ NE-ISOPRÃ NE [BUTYLE], DE CAOUTCHOUC ISOBUTÃ NE-ISOPRÃ NE HALOGÃ NÃ , DE CAOUTCHOUC CHLOROPRÃ NE [CHLOROBUTADIÃ NE], DE CAOUTCHOUC ACRYLONITRILE-BUTADIÃ NE, DE CAOUTCHOUC ISOPRÃ NE OU DE CAOUTCHOUC Ã THYLÃ NE-PROPYLÃ NE-DIÃ NE NON CONJUGUÃ ) 10 % 2 400299 CAOUTCHOUC SYNTHÃ TIQUE ET FACTICE POUR CAOUTCHOUC DÃ RIVÃ  DES HUILES, SOUS FORMES PRIMAIRES OU EN PLAQUES, FEUILLES OU BANDES (SAUF LATEX ET CAOUTCHOUCS STYRÃ NE-BUTADIÃ NE, STYRÃ NE-BUTADIÃ NE CARBOXYLÃ , BUTADIÃ NE, ISOBUTÃ NE-ISOPRÃ NE [BUTYLE], ISOBUTÃ NE-ISOPRÃ NE HALOGÃ NÃ , CHLOROPRÃ NE [CHLOROBUTADIÃ NE], ACRYLONITRILE-BUTADIÃ NE, ISOPRÃ NE OU Ã THYLÃ NE-PROPYLÃ NE-DIÃ NE NON-CONJUGUÃ ) 10 % 2 400300 CAOUTCHOUC RÃ GÃ NÃ RÃ  SOUS FORMES PRIMAIRES OU EN PLAQUES, FEUILLES OU BANDES 10 % 2 400400 DÃ CHETS, DÃ BRIS ET ROGNURES DE CAOUTCHOUC NON DURCI, MÃ ME RÃ DUITS EN POUDRE OU EN GRANULÃ S 10 % 2 400510 CAOUTCHOUC, NON VULCANISÃ , ADDITIONNÃ  DE NOIR DE CARBONE OU DE SILICE, SOUS FORMES PRIMAIRES OU EN PLAQUES, FEUILLES OU BANDES 10 % 2 400520 CAOUTCHOUC MÃ LANGÃ , NON VULCANISÃ , EN SOLUTIONS OU EN DISPERSIONS (Ã L'EXCL. DU CAOUTCHOUC ADDITIONNÃ  DE NOIR DE CARBONE OU DE SILICE AINSI QUE DES MÃ LANGES DE CAOUTCHOUC NATUREL, DE BALATA, DE GUTTA-PERCHA, DE GUAYULE, DE CHICLE OU DE GOMMES NATURELLES ANALOGUES AVEC DU CAOUTCHOUC SYNTHÃ TIQUE OU DU FACTICE POUR CAOUTCHOUC DÃ RIVÃ  DES HUILES) 10 % 2 400591 CAOUTCHOUC MÃ LANGÃ , NON VULCANISÃ , EN PLAQUES, FEUILLES OU BANDES (Ã L'EXCL. DU CAOUTCHOUC ADDITIONNÃ  DE NOIR DE CARBONE OU DE SILICE AINSI QUE DES MÃ LANGES DE CAOUTCHOUC NATUREL, DE BALATA, DE GUTTA-PERCHA, DE GUAYULE, DE CHICLE OU DE GOMMES NATURELLES ANALOGUES AVEC DU CAOUTCHOUC SYNTHÃ TIQUE OU DU FACTICE POUR CAOUTCHOUC DÃ RIVÃ  DES HUILES) 10 % 2 400599 CAOUTCHOUC MÃ LANGÃ , NON VULCANISÃ , SOUS FORMES PRIMAIRES (Ã L'EXCL. DES SOLUTIONS, DES DISPERSIONS, DES PRODUITS EN PLAQUES, FEUILLES OU BANDES, DU CAOUTCHOUC ADDITIONNÃ  DE NOIR DE CARBONE OU DE SILICE AINSI QUE DES MÃ LANGES DE CAOUTCHOUC NATUREL, DE BALATA, DE GUTTA-PERCHA, DE GUAYULE, DE CHICLE OU DE GOMMES NATURELLES ANALOGUES AVEC DU CAOUTCHOUC SYNTHÃ TIQUE OU DU FACTICE POUR CAOUTCHOUC DÃ RIVÃ  DES HUILES) 10 % 2 400610 PROFILÃ S POUR LE RECHAPAGE DES PNEUMATIQUES, EN CAOUTCHOUC NON VULCANISÃ  30 % 5 400690 BAGUETTES, TUBES, PROFILÃ S ET FORMES SIMIL., DISQUES, RONDELLES ET ARTICLES SIMIL., EN CAOUTCHOUC NON VULCANISÃ , MÃ ME MÃ LANGÃ  (Ã L'EXCL. DES PROFILÃ S POUR LE RECHAPAGE AINSI QUE DES PLAQUES, FEUILLES OU BANDES QUI N'ONT PAS SUBI D'AUTRES OUVRAISONS QU'UN SIMPLE TRAVAIL DE SURFACE OU SONT SIMPLEMENT DÃ COUPÃ ES DE FORME CARRÃ E OU RECTANGULAIRE) 30 % 5 400700 FILS ET CORDES DE CAOUTCHOUC VULCANISÃ  (Ã L'EXCL. DES FILS NUS SIMPLES DONT LA PLUS GRANDE DIMENSION DE LA COUPE TRANSVERSALE EXCÃ DE 5 MM AINSI QUE DES MATIÃ RES TEXTILES ASSOCIÃ ES Ã DES FILS DE CAOUTCHOUC [P.EX. FILS ET CORDES DE CAOUTCHOUC RECOUVERTS DE TEXTILES]) 30 % 3 400811 PLAQUES, FEUILLES ET BANDES, EN CAOUTCHOUC ALVÃ OLAIRE NON DURCI 30 % 5 400819 BAGUETTES ET PROFILÃ S, EN CAOUTCHOUC ALVÃ OLAIRE NON DURCI 30 % 5 400821 PLAQUES, FEUILLES ET BANDES, EN CAOUTCHOUC NON-ALVÃ OLAIRE NON-DURCI 30 % 5 400829 BAGUETTES ET PROFILÃ S, EN CAOUTCHOUC NON ALVÃ OLAIRE NON DURCI 30 % 3 400911 TUBES ET TUYAUX EN CAOUTCHOUC VULCANISÃ  NON DURCI, NON RENFORCÃ S Ã L'AIDE D'AUTRES MATIÃ RES NI AUTREMENT ASSOCIÃ S Ã D'AUTRES MATIÃ RES, SANS ACCESSOIRES 30 % 5 400912 TUBES ET TUYAUX EN CAOUTCHOUC VULCANISÃ  NON DURCI, NON RENFORCÃ S Ã L'AIDE D'AUTRES MATIÃ RES NI AUTREMENT ASSOCIÃ S Ã D'AUTRES MATIÃ RES, AVEC ACCESSOIRES [JOINTS, COUDES, RACCORDS, PAR EXEMPLE] 30 % 5 400921 TUBES ET TUYAUX EN CAOUTCHOUC VULCANISÃ  NON DURCI, RENFORCÃ S SEULEMENT Ã L'AIDE DE MÃ TAL OU AUTREMENT ASSOCIÃ S SEULEMENT Ã DU MÃ TAL, SANS ACCESSOIRES 30 % 5 400922 TUBES ET TUYAUX EN CAOUTCHOUC VULCANISÃ  NON DURCI, RENFORCÃ S SEULEMENT Ã L'AIDE DE MÃ TAL OU AUTREMENT ASSOCIÃ S SEULEMENT Ã DU MÃ TAL, AVEC ACCESSOIRES [JOINTS, COUDES, RACCORDS, PAR EXEMPLE] 30 % 5 400931 TUBES ET TUYAUX EN CAOUTCHOUC VULCANISÃ  NON DURCI, RENFORCÃ S SEULEMENT Ã L'AIDE DE MATIÃ RES TEXTILES OU AUTREMENT ASSOCIÃ S SEULEMENT Ã DES MATIÃ RES TEXTILES, SANS ACCESSOIRES 30 % 5 400932 TUBES ET TUYAUX EN CAOUTCHOUC VULCANISÃ  NON DURCI, RENFORCÃ S SEULEMENT Ã L'AIDE DE MATIÃ RES TEXTILES OU AUTREMENT ASSOCIÃ S SEULEMENT Ã DES MATIÃ RES TEXTILES, AVEC ACCESSOIRES [JOINTS, COUDES, RACCORDS, PAR EXEMPLE] 30 % 5 400941 TUBES ET TUYAUX EN CAOUTCHOUC VULCANISÃ  NON DURCI, RENFORCÃ S Ã L'AIDE D'AUTRES MATIÃ RES QUE LE MÃ TAL OU LES MATIÃ RES TEXTILES OU AUTREMENT ASSOCIÃ S Ã D'AUTRES MATIÃ RES QUE LE MÃ TAL OU LES MATIÃ RES TEXTILES, SANS ACCESSOIRES 30 % 5 400942 TUBES ET TUYAUX EN CAOUTCHOUC VULCANISÃ  NON DURCI, RENFORCÃ S Ã L'AIDE D'AUTRES MATIÃ RES QUE LE MÃ TAL OU LES MATIÃ RES TEXTILES OU AUTREMENT ASSOCIÃ S Ã D'AUTRES MATIÃ RES QUE LE MÃ TAL OU LES MATIÃ RES TEXTILES, AVEC ACCESSOIRES [JOINTS, COUDES, RACCORDS, PAR EXEMPLE] 30 % 3 401011 COURROIES TRANSPORTEUSES, EN CAOUTCHOUC VULCANISÃ , RENFORCÃ ES SEULEMENT DE MÃ TAL 30 % 2 401012 COURROIES TRANSPORTEUSES, EN CAOUTCHOUC VULCANISÃ , RENFORCÃ ES SEULEMENT DE MATIÃ RES TEXTILES 30 % 3 401013 COURROIES TRANSPORTEUSES, EN CAOUTCHOUC VULCANISÃ , RENFORCÃ ES SEULEMENT DE MATIÃ RES PLASTIQUES (AUTRES QUE LES MATIÃ RES TEXTILES) 30 % 2 401019 COURROIES TRANSPORTEUSES, EN CAOUTCHOUC VULCANISÃ  (Ã L'EXCL. DES PRODUITS RENFORCÃ S SEULEMENT DE MÃ TAL, DE MATIÃ RES TEXTILES OU DE MATIÃ RES PLASTIQUES) 30 % 2 401031 COURROIES DE TRANSMISSION SANS FIN DE SECTION TRAPÃ ZOÃ DALE, EN CAOUTCHOUC VULCANISÃ , STRIÃ ES, D'UNE CIRCONFÃ RENCE EXTÃ RIEURE > 60 CM MAIS <= 180 CM 30 % 2 401032 COURROIES DE TRANSMISSION SANS FIN DE SECTION TRAPÃ ZOÃ DALE, EN CAOUTCHOUC VULCANISÃ , D'UNE CIRCONFÃ RENCE EXTÃ RIEURE > 60 CM MAIS <= 180 CM (SAUF STRIÃ ES) 30 % 2 401033 COURROIES DE TRANSMISSION SANS FIN DE SECTION TRAPÃ ZOÃ DALE, EN CAOUTCHOUC VULCANISÃ , STRIÃ ES, D'UNE CIRCONFÃ RENCE EXTÃ RIEURE > 180 CM MAIS <= 240 CM 30 % 2 401034 COURROIES DE TRANSMISSION SANS FIN DE SECTION TRAPÃ ZOÃ DALE, EN CAOUTCHOUC VULCANISÃ , D'UNE CIRCONFÃ RENCE EXTÃ RIEURE > 180 CM MAIS <= 240 CM (SAUF STRIÃ ES) 30 % 2 401035 COURROIES DE TRANSMISSION SANS FIN, CRANTÃ ES «SYNCHRONES », EN CAOUTCHOUC VULCANISÃ , D'UNE CIRCONFÃ RENCE EXTÃ RIEURE > 60 CM MAIS <= 150 CM 30 % 2 401036 COURROIES DE TRANSMISSION SANS FIN, CRANTÃ ES «SYNCHRONES », EN CAOUTCHOUC VULCANISÃ , D'UNE CIRCONFÃ RENCE EXTÃ RIEURE > 150 CM MAIS <= 198 CM 30 % 2 401039 COURROIES DE TRANSMISSION, EN CAOUTCHOUC VULCANISÃ  (Ã L'EXCL. DE COURROIES DE TRANSMISSION SANS FIN DE SECTION TRAPÃ ZOÃ DALE, STRIÃ ES, D'UNE CIRCONFÃ RENCE EXTÃ RIEURE > 60 CM MAIS <= 240 CM ET DES COURROIES DE TRANSMISSION SANS FIN, CRANTÃ ES «SYNCHRONES », D'UNE CIRCONFÃ RENCE EXTÃ RIEURE > 60 CM MAIS <= 198 CM) 30 % 2 401110 PNEUMATIQUES NEUFS, EN CAOUTCHOUC, DES TYPES UTILISÃ S POUR LES VOITURES DE TOURISME, Y.C. LES VOITURES DU TYPE «BREAK » ET LES VOITURES DE COURSE 10 % 3 401120 PNEUMATIQUES NEUFS, EN CAOUTCHOUC, DES TYPES UTILISÃ S POUR LES AUTOBUS OU LES CAMIONS (Ã L'EXCL. DES PNEUMATIQUES Ã CRAMPONS, Ã CHEVRONS OU SIMIL.) 10 % 3 401130 PNEUMATIQUES NEUFS, EN CAOUTCHOUC, DES TYPES UTILISÃ S POUR VÃ HICULES AÃ RIENS 0 % 1 401140 PNEUMATIQUES NEUFS, EN CAOUTCHOUC, DES TYPES UTILISÃ S POUR LES MOTOCYCLES 30 % 2 401150 PNEUMATIQUES NEUFS, EN CAOUTCHOUC, DES TYPES UTILISÃ S POUR LES BICYCLETTES 30 % 2 401161 PNEUMATIQUES NEUFS, EN CAOUTCHOUC, Ã CRAMPONS, Ã CHEVRONS OU SIMIL., DES TYPES UTILISÃ S POUR LES VÃ HICULES ET ENGINS AGRICOLES ET FORESTIERS 10 % 2 401162 PNEUMATIQUES NEUFS, EN CAOUTCHOUC, Ã CRAMPONS, Ã CHEVRONS OU SIMIL., DES TYPES UTILISÃ S POUR LES VÃ HICULES ET ENGINS DE GÃ NIE CIVIL ET DE MANUTENTION INDUSTRIELLE, POUR JANTES D'UN DIAMÃ TRE <= 61 CM 10 % 2 401163 PNEUMATIQUES NEUFS, EN CAOUTCHOUC, Ã CRAMPONS, Ã CHEVRONS OU SIMIL., DES TYPES UTILISÃ S POUR LES VÃ HICULES ET ENGINS DE GÃ NIE CIVIL ET DE MANUTENTION INDUSTRIELLE, POUR JANTES D'UN DIAMÃ TRE > 61 CM 10 % 2 401169 PNEUMATIQUES NEUFS, EN CAOUTCHOUC, Ã CRAMPONS, Ã CHEVRONS OU SIMIL. (Ã L'EXCL. DES ARTICLES DES TYPES UTILISÃ S POUR LES VÃ HICULES ET ENGINS AGRICOLES ET FORESTIERS, DE GÃ NIE CIVIL ET DE MANUTENTION INDUSTRIELLE) 10 % 2 401192 PNEUMATIQUES NEUFS, EN CAOUTCHOUC, DES TYPES UTILISÃ S POUR LES VÃ HICULES ET ENGINS AGRICOLES ET FORESTIERS (Ã L'EXCL. DES PNEUMATIQUES Ã CRAMPONS, Ã CHEVRONS OU SIMIL.) 10 % 3 401193 PNEUMATIQUES NEUFS, EN CAOUTCHOUC, DES TYPES UTILISÃ S POUR LES VÃ HICULES ET ENGINS DE GÃ NIE CIVIL ET DE MANUTENTION INDUSTRIELLE, POUR JANTES D'UN DIAMÃ TRE <= 61 CM (Ã L'EXCL. DES PNEUMATIQUES Ã CRAMPONS, Ã CHEVRONS OU SIMIL.) 10 % 3 401194 PNEUMATIQUES NEUFS, EN CAOUTCHOUC, DES TYPES UTILISÃ S POUR LES VÃ HICULES ET ENGINS DE GÃ NIE CIVIL ET DE MANUTENTION INDUSTRIELLE, POUR JANTES D'UN DIAMÃ TRE > 61 CM (Ã L'EXCL. DES PNEUMATIQUES Ã CRAMPONS, Ã CHEVRONS OU SIMIL.) 10 % 3 401199 PNEUMATIQUES NEUFS, EN CAOUTCHOUC (Ã L'EXCL. DES PNEUMATIQUES Ã CRAMPONS, Ã CHEVRONS OU SIMIL. AINSI QUE DES PNEUMATIQUES DES TYPES UTILISÃ S POUR LES VÃ HICULES ET ENGINS AGRICOLES ET FORESTIERS, DE GÃ NIE CIVIL ET DE MANUTENTION INDUSTRIELLE, POUR LES VOITURES DE TOURISME, LES VOITURES DU TYPE «BREAK », LES VOITURES DE COURSE, LES AUTOBUS, LES CAMIONS, LES AVIONS, LES MOTOCYCLES OU LES BICYCLETTES) 10 % 3 401211 PNEUMATIQUES RECHAPÃ S, EN CAOUTCHOUC, DES TYPES UTILISÃ S POUR LES VOITURES DE TOURISME, Y.C. LES VOITURES DU TYPE «BREAK » ET LES VOITURES DE COURSE 30 % 5 401212 PNEUMATIQUES RECHAPÃ S, EN CAOUTCHOUC, DES TYPES UTILISÃ S POUR LES AUTOBUS OU CAMIONS 30 % 5 401213 PNEUMATIQUES RECHAPÃ S, EN CAOUTCHOUC, DES TYPES UTILISÃ S POUR VÃ HICULES AÃ RIENS 30 % 5 401219 PNEUMATIQUES RECHAPÃ S, EN CAOUTCHOUC (Ã L'EXCL. DES PNEUMATIQUES DES TYPES UTILISÃ S POUR LES VOITURES DE TOURISME, LES VOITURES DU TYPE «BREAK », LES VOITURES DE COURSE, LES AUTOBUS, LES CAMIONS OU LES VÃ HICULES AÃ RIENS) 30 % 5 401220 PNEUMATIQUES USAGÃ S, EN CAOUTCHOUC 30 % 5 401290 BANDAGES PLEINS OU CREUX [MI-PLEINS], BANDES DE ROULEMENT AMOVIBLES POUR PNEUMATIQUES ET FLAPS, EN CAOUTCHOUC 30 % 5 401310 CHAMBRES Ã AIR, EN CAOUTCHOUC, DES TYPES UTILISÃ S POUR LES VOITURES DE TOURISME [Y.C. LES VOITURES DU TYPE «BREAK » ET LES VOITURES DE COURSE], LES AUTOBUS OU LES CAMIONS 10 % 3 401320 CHAMBRES Ã AIR, EN CAOUTCHOUC, DES TYPES UTILISÃ S POUR LES BICYCLETTES 10 % 2 401390 CHAMBRES Ã AIR, EN CAOUTCHOUC (Ã L'EXCL. DES CHAMBRES Ã AIR DES TYPES UTILISÃ S POUR LES VOITURES DE TOURISME, LES VOITURES DU TYPE «BREAK », LES VOITURES DE COURSE, LES AUTOBUS, LES CAMIONS ET LES BICYCLETTES) 10 % 3 401410 PRÃ SERVATIFS EN CAOUTCHOUC VULCANISÃ  NON DURCI 5 % 1 401490 ARTICLES D'HYGIÃ NE OU DE PHARMACIE, Y.C. LES TÃ TINES, EN CAOUTCHOUC VULCANISÃ  NON-DURCI, MÃ ME AVEC PARTIES EN CAOUTCHOUC DURCI, N.D.A. (Ã L'EXCL. DES PRÃ SERVATIFS AINSI QUE DES VÃ TEMENTS ET ACCESSOIRES DU VÃ TEMENT, Y.C. LES GANTS, POUR TOUS USAGES) 5 % 2 401511 GANTS EN CAOUTCHOUC VULCANISÃ  NON DURCI, POUR LA CHIRURGIE 5 % 1 401519 GANTS, MITAINES ET MOUFLES, EN CAOUTCHOUC VULCANISÃ  NON-DURCI (Ã L'EXCL. DES GANTS POUR LA CHIRURGIE) 30 % 3 401590 VÃ TEMENTS ET ACCESSOIRES DU VÃ TEMENT EN CAOUTCHOUC VULCANISÃ  NON DURCI, POUR TOUS USAGES (Ã L'EXCL. DES GANTS, MITAINES ET MOUFLES, DES CHAUSSURES OU DES COIFFURES AINSI QUE DES PARTIES DE CHAUSSURES OU DE COIFFURES) 30 % 5 401610 OUVRAGES EN CAOUTCHOUC ALVÃ OLAIRE NON DURCI, N.D.A. 30 % 5 401691 REVÃ TEMENTS DE SOL ET TAPIS DE PIED, EN CAOUTCHOUC VULCANISÃ  NON DURCI, Ã BORDS BISEAUTÃ S OU MOULURÃ S, Ã COINS ARRONDIS, Ã BORDURES AJOURÃ ES OU AUTREMENT TRAVAILLÃ S (Ã L'EXCL. DES OUVRAGES EN CAOUTCHOUC ALVÃ OLAIRE AINSI QUE DES OUVRAGES SIMPLEMENT DÃ COUPÃ S DE FORME CARRÃ E OU RECTANGULAIRE) 30 % 5 401692 GOMMES Ã EFFACER, EN CAOUTCHOUC VULCANISÃ  NON DURCI, PRÃ TES Ã L'EMPLOI (Ã L'EXCL. DES ARTICLES SIMPLEMENT DÃ COUPÃ S DE FORME CARRÃ E OU RECTANGULAIRE) 30 % 5 401693 JOINTS EN CAOUTCHOUC VULCANISÃ  NON DURCI (Ã L'EXCL. DES ARTICLES EN CAOUTCHOUC ALVÃ OLAIRE) 30 % 5 401694 PARE-CHOCS, MÃ ME GONFLABLES, POUR L'ACCOSTAGE DES BATEAUX, EN CAOUTCHOUC VULCANISÃ  NON DURCI (Ã L'EXCL. DES PRODUITS EN CAOUTCHOUC ALVÃ OLAIRE) 10 % 2 401695 MATELAS PNEUMATIQUES, OREILLERS GONFLABLES, COUSSINS GONFLABLES ET AUTRES ARTICLES GONFLABLES, EN CAOUTCHOUC VULCANISÃ  NON DURCI (Ã L'EXCL. DES CANOTS, RADEAUX ET AUTRES ENGINS FLOTTANTS, DES PARE-CHOCS POUR L'ACCOSTAGE DES BATEAUX AINSI QUE DES ARTICLES D'HYGIÃ NE OU DE PHARMACIE) 30 % 5 401699 OUVRAGES EN CAOUTCHOUC VULCANISÃ  NON-DURCI, N.D.A. 30 % 5 401700 CAOUTCHOUC DURCI [Ã BONITE, P.EX.], SOUS TOUTES FORMES, Y.C. LES DÃ CHETS ET DÃ BRIS; OUVRAGES EN CAOUTCHOUC DURCI, N.D.A. 30 % 5 410120 CUIRS ET PEAUX BRUTS ENTIERS DE BOVINS [Y.C. LES BUFFLES] OU D'Ã QUIDÃ S, MÃ ME Ã PILÃ S OU REFENDUS, D'UN POIDS UNITAIRE <= 8 KG LORSQU'ILS SONT SECS, <= 10 KG LORSQU'ILS SONT SALÃ S SECS OU <= 16 KG LORSQU'ILS SONT FRAIS, SALÃ S VERTS OU AUTREMENT CONSERVÃ S (Ã L'EXCL. DES CUIRS ET PEAUX TANNÃ S ET PARCHEMINÃ S) 10 % 2 410150 CUIRS ET PEAUX BRUTS ENTIERS DE BOVINS [Y.C. LES BUFFLES] OU D'Ã QUIDÃ S, MÃ ME Ã PILÃ S OU REFENDUS, D'UN POIDS UNITAIRE > 16 KG, FRAIS, OU SALÃ S, SÃ CHÃ S, CHAULÃ S, PICKLÃ S OU AUTREMENT CONSERVÃ S (Ã L'EXCL. DES CUIRS ET PEAUX TANNÃ S, PARCHEMINÃ S OU AUTREMENT PRÃ PARÃ S) 10 % 2 410190 CROUPONS, DEMI-CROUPONS, FLANCS ET CUIRS ET PEAUX REFENDUS, BRUTS, DE BOVINS [Y.C. LES BUFFLES] OU D'Ã QUIDÃ S, MÃ ME Ã PILÃ S, FRAIS, OU SALÃ S, SÃ CHÃ S, CHAULÃ S, PICKLÃ S OU AUTREMENT CONSERVÃ S AINSI QUE CUIRS ET PEAUX ENTIERS D'UN POIDS UNITAIRE > 8 KG MAIS < 16 KG LORSQU'ILS SONT SECS ET > 10 KG MAIS < 16 KG LORSQU'ILS SONT SALÃ S SECS (Ã L'EXCL. DES PEAUX TANNÃ ES, PARCHEMINÃ ES OU AUTREMENT PRÃ PARÃ ES) 10 % 2 410210 PEAUX BRUTES, LAINÃ ES, D'OVINS, FRAÃ CHES, OU SALÃ ES, SÃ CHÃ ES, CHAULÃ ES, PICKLÃ ES OU AUTREMENT CONSERVÃ ES (Ã L'EXCL. DES PEAUX D'AGNEAUX DITS «ASTRAKAN », «BREITSCHWANZ », «CARACUL », «PERSIANER » OU SIMIL. AINSI QUE D'AGNEAUX DES INDES, DE CHINE, DE MONGOLIE OU DU TIBET) 10 % 2 410221 PEAUX BRUTES, Ã PILÃ ES OU SANS LAINE, D'OVINS, PICKLÃ ES, MÃ ME REFENDUES 10 % 2 410229 PEAUX BRUTES, Ã PILÃ ES OU SANS LAINE, D'OVINS, FRAÃ CHES, OU SALÃ ES, SÃ CHÃ ES, CHAULÃ ES OU AUTREMENT CONSERVÃ ES, MÃ ME REFENDUES (Ã L'EXCL. DES PEAUX PICKLÃ ES OU PARCHEMINÃ ES) 10 % 2 410310 CUIRS ET PEAUX BRUTS DE CAPRINS, FRAIS, OU SALÃ S, SÃ CHÃ S, CHAULÃ S, PICKLÃ S OU AUTREMENT CONSERVÃ S, MÃ ME Ã PILÃ S OU REFENDUS (Ã L'EXCL. DES CUIRS ET PEAUX PARCHEMINÃ S AINSI QUE DES CUIRS ET PEAUX BRUTS NON-Ã PILÃ S DE CHÃ VRES, DE CHEVRETTES OU DE CHEVREAUX DU YÃ MEN, DE MONGOLIE OU DU TIBET) 10 % 2 410320 CUIRS ET PEAUX BRUTS DE REPTILES, FRAIS, OU SALÃ S, SÃ CHÃ S, CHAULÃ S, PICKLÃ S OU AUTREMENT CONSERVÃ S, MÃ ME REFENDUS (Ã L'EXCL. DES CUIRS ET PEAUX PARCHEMINÃ S) 10 % 2 410330 CUIRS ET PEAUX BRUTS DE PORCINS, FRAIS, OU SALÃ S, SÃ CHÃ S, CHAULÃ S, PICKLÃ S OU AUTREMENT CONSERVÃ S, MÃ ME Ã PILÃ S OU REFENDUS (Ã L'EXCL. DES CUIRS ET PEAUX PARCHEMINÃ S) 10 % 2 410390 CUIRS ET PEAUX BRUTS, FRAIS, OU SALÃ S, SÃ CHÃ S, CHAULÃ S, PICKLÃ S OU AUTREMENT CONSERVÃ S, MÃ ME Ã PILÃ S OU REFENDUS, Y.C. LES CUIRS ET PEAUX ET PARTIES DE PEAUX D'OISEAUX REVÃ TUES DE LEURS PLUMES OU DE LEUR DUVET (Ã L'EXCL. DES CUIRS ET PEAUX PARCHEMINÃ S AINSI QUE DES CUIRS ET PEAUX DE BOVINS, D'Ã QUIDÃ S, D'OVINS, DE CAPRINS, DE REPTILES OU DE PORCINS) 10 % 2 410411 PLEINE FLEUR NON-REFENDUE AINSI QUE CÃ TÃ S FLEUR, Ã L'Ã TAT HUMIDE [Y.C. «WET-BLUE »], DE CUIRS ET PEAUX ENTIERS DE BOVINS [Y. C. LES BUFFLES] OU D'Ã QUIDÃ S, TANNÃ S, Ã PILÃ S (SAUF AUTREMENT PRÃ PARÃ S) 10 % 2 410419 CUIRS ET PEAUX DE BOVINS [Y. C. LES BUFFLES] OU D'Ã QUIDÃ S, Ã L'Ã TAT HUMIDE [Y.C. «WET-BLUE »], TANNÃ S, Ã PILÃ S, MÃ ME REFENDUS (SAUF AUTREMENT PRÃ PARÃ S, PLEINE FLEUR, NON-REFENDUE AINSI QUE CÃ TÃ S FLEUR) 10 % 2 410441 PLEINE FLEUR NON-REFENDUE AINSI QUE CÃ TÃ S FLEUR, Ã L'Ã TAT SEC [EN CROÃ TE], DE CUIRS ET PEAUX DE BOVINS [Y. C. LES BUFFLES] OU D'Ã QUIDÃ S, Ã PILÃ S (SAUF AUTREMENT PRÃ PARÃ S) 10 % 2 410449 CUIRS ET PEAUX DE BOVINS [Y. C. LES BUFFLES] OU D'Ã QUIDÃ S, Ã L'Ã TAT SEC [EN CROÃ TE], Ã PILÃ S, MÃ ME REFENDUS (SAUF AUTREMENT PRÃ PARÃ S, PLEINE FLEUR NON-REFENDUE AINSI QUE CÃ TÃ S FLEUR) 10 % 2 410510 PEAUX D'OVINS, Ã L'Ã TAT HUMIDE [Y.C. «WET-BLUE »], TANNÃ ES, Ã PILÃ ES, MÃ ME REFENDUES (SAUF AUTREMENT PRÃ PARÃ ES AINSI QUE SIMPL. PRÃ TANNÃ ES) 10 % 2 410530 PEAUX D'OVINS, Ã L'Ã TAT SEC [EN CROÃ TE], Ã PILÃ ES, MÃ ME REFENDUES (SAUF AUTREMENT PRÃ PARÃ Ã S AINSI QUE SIMPL. PRÃ TANNÃ ES) 10 % 2 410621 CUIRS ET PEAUX DE CAPRINS, Ã L'Ã TAT HUMIDE [Y.C. «WET-BLUE »], TANNÃ S, Ã PILÃ S, MÃ ME REFENDUS (SAUF AUTREMENT PRÃ PARÃ S AINSI QUE SIMPL. PRÃ TANNÃ S) 10 % 2 410622 CUIRS ET PEAUX DE CAPRINS, Ã L'Ã TAT SEC [EN CROÃ TE], Ã PILÃ S, MÃ ME REFENDUS (SAUF AUTREMENT PRÃ PARÃ S AINSI QUE SIMPL. PRÃ TANNÃ S) 10 % 2 410631 CUIRS ET PEAUX DE PORCINS, Ã L'Ã TAT HUMIDE [Y.C. «WET-BLUE »], TANNÃ S, Ã PILÃ S, MÃ ME REFENDUS (SAUF AUTREMENT PRÃ PARÃ S AINSI QUE SIMPL. PRÃ TANNÃ S) 10 % 2 410632 CUIRS ET PEAUX DE PORCINS, Ã L'Ã TAT SEC [EN CROÃ TE], Ã PILÃ S, MÃ ME REFENDUS (SAUF AUTREMENT PRÃ PARÃ S AINSI QUE SIMPL. PRÃ TANNÃ S) 10 % 2 410640 CUIRS ET PEAUX DE REPTILES, TANNÃ S OU EN CROÃ TE, MÃ ME REFENDUS (SAUF AUTREMENT PRÃ PARÃ S) 10 % 2 410691 CUIRS ET PEAUX Ã PILÃ S D'ANTILOPES, DE CHEVREUILS, D'Ã LANS, D'Ã LÃ PHANTS ET D'AUTRES ANIMAUX, Y.C. LES ANIMAUX AQUATIQUES, ET PEAUX D'ANIMAUX DÃ POURVUS DE POILS, Ã L'Ã TAT HUMIDE [Y.C. «WET-BLUE »], TANNÃ S, MÃ ME REFENDUS (SAUF AUTREMENT PRÃ PARÃ S AINSI QUE SIMPLEMENT PRÃ TANNÃ S ET Ã L'EXCL. DE BOVINS, D'Ã QUIDÃ S, D'OVINS, DE CAPRINS, DE PORCINS OU DE REPTILES) 10 % 2 410692 CUIRS ET PEAUX Ã PILÃ S D'ANTILOPES, DE CHEVREUILS, D'Ã LANS, D'Ã LÃ PHANTS ET D'AUTRES ANIMAUX, Y.C. LES ANIMAUX AQUATIQUES, ET PEAUX D'ANIMAUX DÃ POURVUS DE POILS, Ã L'Ã TAT SEC [EN CROÃ TE], MÃ ME REFENDUS (SAUF AUTREMENT PRÃ PARÃ S AINSI QUE SIMPLEMENT PRÃ TANNÃ S ET Ã L'EXCL. DE BOVINS, D'Ã QUIDÃ S, D'OVINS, DE CAPRINS, DE PORCINS OU DE REPTILES) 10 % 2 410711 CUIRS ET PEAUX ENTIERS PLEINE FLEUR, NON-REFENDUE [Y.C. CUIRS ET PEAUX PARCHEMINÃ S], DE BOVINS [Y. C. LES BUFFLES] OU D'Ã QUIDÃ S, PRÃ PARÃ S APRÃ S TANNAGE OU APRÃ S DESSÃ CHEMENT, Ã PILÃ S (Ã L'EXCL. DES CUIRS ET PEAUX CHAMOISÃ S, VERNIS, PLAQUÃ S OU MÃ TALLISÃ S) 10 % 2 410712 CUIRS ET PEAUX ENTIERS CÃ TÃ S FLEUR [Y.C. CUIRS ET PEAUX PARCHEMINÃ S], DE BOVINS [Y. C. LES BUFFLES] OU D'Ã QUIDÃ S, PRÃ PARÃ S APRÃ S TANNAGE OU APRÃ S DESSÃ CHEMENT, Ã PILÃ S (Ã L'EXCL. DES CUIRS ET PEAUX CHAMOISÃ S, VERNIS, PLAQUÃ S OU MÃ TALLISÃ S) 10 % 2 410719 CUIRS ET PEAUX ENTIERS [Y.C. CUIRS ET PEAUX PARCHEMINÃ S], DE BOVINS [Y. C. LES BUFFLES] OU D'Ã QUIDÃ S, PRÃ PARÃ S APRÃ S TANNAGE OU APRÃ S DESSÃ CHEMENT, Ã PILÃ S (Ã L'EXCL. DES CUIRS ET PEAUX PLEINE FLEUR NON-REFENDUE, DES CUIRS ET PEAUX CÃ TÃ S FLEUR, DES CUIRS ET PEAUX CHAMOISÃ S, VERNIS, PLAQUÃ S OU MÃ TALLISÃ S) 10 % 2 410791 CUIRS ET PEAUX PLEINE FLEUR, NON-REFENDUE [Y.C. CUIRS ET PEAUX PARCHEMINÃ S], DE PARTIES ET AUTRES PIÃ CES DE CUIRS ET PEAUX DE BOVINS [Y. C. LES BUFFLES] OU D'Ã QUIDÃ S, PRÃ PARÃ S APRÃ S TANNAGE OU APRÃ S DESSÃ CHEMENT, Ã PILÃ S (Ã L'EXCL. DES CUIRS ET PEAUX CHAMOISÃ S, VERNIS, PLAQUÃ S OU MÃ TALLISÃ S) 10 % 2 410792 CUIRS ET PEAUX CÃ TÃ S FLEUR [Y.C. CUIRS ET PEAUX PARCHEMINÃ S], DE PARTIES ET AUTRES PIÃ CES DE CUIRS ET PEAUX DE BOVINS [Y. C. LES BUFFLES] OU D'Ã QUIDÃ S, PRÃ PARÃ S APRÃ S TANNAGE OU APRÃ S DESSÃ CHEMENT, Ã PILÃ S (Ã L'EXCL. DES CUIRS ET PEAUX CHAMOISÃ S, VERNIS, PLAQUÃ S OU MÃ TALLISÃ S) 10 % 2 410799 CUIRS ET PEAUX [Y.C. CUIRS ET PEAUX PARCHEMINÃ S] DE PARTIES ET AUTRES PIÃ CES DE CUIRS ET PEAUX DE BOVINS [Y. C. LES BUFFLES] OU D'Ã QUIDÃ S, PRÃ PARÃ S APRÃ S TANNAGE OU APRÃ S DESSÃ CHEMENT, Ã PILÃ S (Ã L'EXCL. DES CUIRS ET PEAUX PLEINE FLEUR NON-REFENDUE, DES CUIRS ET PEAUX CÃ TÃ S FLEUR, DES CUIRS ET PEAUX CHAMOISÃ S, VERNIS, PLAQUÃ S OU MÃ TALLISÃ S) 10 % 2 411200 CUIRS PRÃ PARÃ S APRÃ S TANNAGE OU APRÃ S DESSÃ CHEMENT ET CUIRS ET PEAUX PARCHEMINÃ S, D'OVINS, Ã PILÃ S, MÃ ME REFENDUS (Ã L'EXCL. DES CUIRS ET PEAUX CHAMOISÃ S, VERNIS, PLAQUÃ S OU MÃ TALLISÃ S) 10 % 2 411310 CUIRS PRÃ PARÃ S APRÃ S TANNAGE OU APRÃ S DESSÃ CHEMENT ET CUIRS ET PEAUX PARCHEMINÃ S, DE CAPRINS, Ã PILÃ S, MÃ ME REFENDUS (Ã L'EXCL. DES CUIRS ET PEAUX CHAMOISÃ S, VERNIS, PLAQUÃ S OU MÃ TALLISÃ S) 10 % 2 411320 CUIRS PRÃ PARÃ S APRÃ S TANNAGE OU APRÃ S DESSÃ CHEMENT ET CUIRS ET PEAUX PARCHEMINÃ S, DE PORCINS, Ã PILÃ S, MÃ ME REFENDUS (Ã L'EXCL. DES CUIRS ET PEAUX CHAMOISÃ S, VERNIS, PLAQUÃ S OU MÃ TALLISÃ S) 10 % 2 411330 CUIRS PRÃ PARÃ S APRÃ S TANNAGE OU APRÃ S DESSÃ CHEMENT ET CUIRS ET PEAUX PARCHEMINÃ S, DE REPTILES, MÃ ME REFENDUS (Ã L'EXCL. DES CUIRS ET PEAUX CHAMOISÃ S, VERNIS, PLAQUÃ S OU MÃ TALLISÃ S) 10 % 2 411390 CUIRS PRÃ PARÃ S APRÃ S TANNAGE OU APRÃ S DESSÃ CHEMENT ET CUIRS ET PEAUX PARCHEMINÃ S, D'ANTILOPES, DE CHEVREUILS, D'Ã LANS, D'Ã LÃ PHANTS ET D'AUTRES ANIMAUX, Y.C. LES ANIMAUX AQUATIQUES, Ã PILÃ S, ET PEAUX D'ANIMAUX DÃ POURVUS DE POILS, MÃ ME REFENDUS (Ã L'EXCL. DES CUIRS ET PEAUX DE BOVINS, D'Ã QUIDÃ S, D'OVINS, DE CAPRINS, DE PORCINS OU DE REPTILES AINSI QUE DES CUIRS ET PEAUX CHAMOISÃ S, VERNIS, PLAQUÃ S OU MÃ TALLISÃ S) 10 % 2 411410 CUIRS ET PEAUX CHAMOISÃ S, Y.C. LE CHAMOIS COMBINÃ  (Ã L'EXCL. DES CUIRS ET PEAUX PRÃ ALABLEMENT MÃ GISSÃ S PUIS TRAITÃ S AU FORMOL AINSI QUE DES CUIRS ET PEAUX SIMPL. NOURRIS Ã L'HUILE APRÃ S TANNAGE) 10 % 2 411420 CUIRS ET PEAUX VERNIS OU PLAQUÃ S; CUIRS ET PEAUX MÃ TALLISÃ S (Ã L'EXCL. DES CUIRS RECONSTITUÃ S, VERNIS OU MÃ TALLISÃ S) 10 % 2 411510 CUIR RECONSTITUÃ , Ã BASE DE CUIR OU DE FIBRES DE CUIR, EN PLAQUES, FEUILLES OU BANDES, MÃ ME ENROULÃ ES 10 % 2 411520 ROGNURES ET AUTRES DÃ CHETS DE CUIRS OU DE PEAUX PRÃ PARÃ S OU DE CUIR RECONSTITUÃ , NON UTILISABLES POUR LA FABRICATION D'OUVRAGES EN CUIR; SCIURE, POUDRE ET FARINE DE CUIR 10 % 2 420100 ARTICLES DE SELLERIE OU DE BOURRELLERIE POUR TOUS ANIMAUX, Y.C. LES TRAITS, LAISSES, GENOUILLÃ RES, MUSELIÃ RES, TAPIS DE SELLES, FONTES, MANTEAUX POUR CHIENS ET ARTICLES SIMIL., EN TOUTES MATIÃ RES (Ã L'EXCL. DES HARNAIS POUR ENFANTS OU ADULTES AINSI QUE DES CRAVACHES ET AUTRES ARTICLES DU No6602) 30 % 3 420211 MALLES, VALISES ET MALLETTES, Y.C. LES MALLETTES DE TOILETTE ET LES MALLETTES PORTE-DOCUMENTS, SERVIETTES, CARTABLES ET CONTENANTS SIMIL., Ã SURFACE EXTÃ RIEURE EN CUIR NATUREL, EN CUIR RECONSTITUÃ  OU EN CUIR VERNI 30 % 3 420212 MALLES, VALISES ET MALLETTES, Y.C. LES MALLETTES DE TOILETTE ET LES MALLETTES PORTE-DOCUMENTS, SERVIETTES, CARTABLES ET CONTENANTS SIMIL., Ã SURFACE EXTÃ RIEURE EN MATIÃ RES PLASTIQUES OU EN MATIÃ RES TEXTILES 30 % 3 420219 MALLES, VALISES ET MALLETTES, Y.C. LES MALLETTES DE TOILETTE ET MALLETTES PORTE-DOCUMENTS, SERVIETTES, CARTABLES ET CONTENANTS SIMIL. (Ã L'EXCL. DES ARTICLES Ã SURFACE EXTÃ RIEURE EN CUIR NATUREL, RECONSTITUÃ  OU VERNI, EN MATIÃ RES PLASTIQUES OU EN MATIÃ RES TEXTILES) 30 % 3 420221 SACS Ã MAIN, MÃ ME Ã BANDOULIÃ RE, Y.C. CEUX SANS POIGNÃ E, Ã SURFACE EXTÃ RIEURE EN CUIR NATUREL, EN CUIR RECONSTITUÃ  OU EN CUIR VERNI 30 % 3 420222 SACS Ã MAIN, MÃ ME Ã BANDOULIÃ RE, Y.C. CEUX SANS POIGNÃ E, Ã SURFACE EXTÃ RIEURE EN FEUILLES DE MATIÃ RES PLASTIQUES OU EN MATIÃ RES TEXTILES 30 % 3 420229 SACS Ã MAIN, MÃ ME Ã BANDOULIÃ RE, Y.C. CEUX SANS POIGNÃ E, Ã SURFACE EXTÃ RIEURE EN FIBRE VULCANISÃ E OU EN CARTON, OU RECOUVERTS, EN TOTALITÃ  OU EN MAJEURE PARTIE, DE CES MÃ MES MATIÃ RES OU DE PAPIER 30 % 3 420231 PORTEFEUILLES, PORTE-MONNAIE, Ã TUIS Ã CLÃ S OU Ã CIGARETTES, BLAGUES Ã TABAC ET ARTICLES SIMIL. DE POCHE OU DE SAC Ã MAIN, Ã SURFACE EXTÃ RIEURE EN CUIR NATUREL, EN CUIR RECONSTITUÃ  OU EN CUIR VERNI 30 % 3 420232 PORTEFEUILLES, PORTE-MONNAIE, Ã TUIS Ã CLÃ S OU Ã CIGARETTES, BLAGUES Ã TABAC ET ARTICLES SIMIL. DE POCHE OU DE SAC Ã MAIN, Ã SURFACE EXTÃ RIEURE EN FEUILLES DE MATIÃ RES PLASTIQUES OU EN MATIÃ RES TEXTILES 30 % 3 420239 PORTEFEUILLES, PORTE-MONNAIE, Ã TUIS Ã CLÃ S OU Ã CIGARETTES, BLAGUES Ã TABAC ET ARTICLES SIMIL. DE POCHE OU DE SAC Ã MAIN, Ã SURFACE EXTÃ RIEURE EN FIBRE VULCANISÃ E OU EN CARTON, OU RECOUVERTS, EN TOTALITÃ  OU EN MAJEURE PARTIE, DE CES MÃ MES MATIÃ RES OU DE PAPIER, Y.C. LES Ã TUIS Ã LUNETTES EN MATIÃ RE PLASTIQUE MOULÃ E 30 % 3 420291 SACS DE VOYAGE, SACS ISOLANTS POUR PRODUITS ALIMENTAIRES ET BOISSONS, TROUSSES DE TOILETTE, SACS Ã DOS, SACS Ã PROVISIONS, PORTE-CARTES, TROUSSES Ã OUTILS, SACS POUR ARTICLES DE SPORT, BOÃ TES POUR BIJOUX, Ã CRINS POUR ORFÃ VRERIE ET Ã TUIS POUR JUMELLES, APPAREILS PHOTOGRAPHIQUES, CAMÃ RAS, INSTRUMENTS DE MUSIQUE OU ARMES ET CONTENANTS SIMIL., Ã SURFACE EXTÃ RIEURE EN CUIR NATUREL, RECONSTITUÃ  OU VERNI (Ã L'EXCL. DES MALLES, VALISES ET MALLETTES, Y.C. LES MALLETTES DE TOILETTE ET LES MALLETTES PORTE-DOCUMENTS, SERVIETTES, CARTABLES ET CONTENANTS SIMIL., DES SACS Ã MAINS ET DES ARTICLES DE POCHE OU DE SAC Ã MAIN) 30 % 3 420292 SACS DE VOYAGE, SACS ISOLANTS POUR PRODUITS ALIMENTAIRES ET BOISSONS, TROUSSES DE TOILETTE, SACS Ã DOS, SACS Ã PROVISIONS, PORTE-CARTES, TROUSSES Ã OUTILS, SACS POUR ARTICLES DE SPORT, BOÃ TES POUR BIJOUX, Ã CRINS POUR ORFÃ VRERIE ET Ã TUIS POUR JUMELLES, APPAREILS PHOTOGRAPHIQUES, CAMÃ RAS, INSTRUMENTS DE MUSIQUE OU ARMES ET CONTENANTS SIMIL., Ã SURFACE EXTÃ RIEURE EN FEUILLES DE MATIÃ RES PLASTIQUES OU EN MATIÃ RES TEXTILES (Ã L'EXCL. DES MALLES, VALISES ET MALLETTES, Y.C. LES MALLETTES DE TOILETTE ET LES MALLETTES PORTE-DOCUMENTS, SERVIETTES, CARTABLES ET CONTENANTS SIMIL., DES SACS Ã MAINS ET DES ARTICLES DE POCHE OU DE SAC Ã MAIN) 30 % 3 420299 SACS DE VOYAGE, TROUSSES DE TOILETTE, SACS Ã DOS, SACS Ã PROVISIONS, PORTE-CARTES, TROUSSES Ã OUTILS, SACS POUR ARTICLES DE SPORT, BOÃ TES POUR BIJOUX, Ã CRINS POUR ORFÃ VRERIE ET Ã TUIS POUR JUMELLES, APPAREILS PHOTOGRAPHIQUES, CAMÃ RAS, INSTRUMENTS DE MUSIQUE OU ARMES ET CONTENANTS SIMIL., Ã SURFACE EXTÃ RIEURE EN MATIÃ RES AUTRES QUE CUIR, FEUILLES DE MATIÃ RES PLASTIQUES OU MATIÃ RES TEXTILES (SAUF MALLES, VALISES, MALLETTES, SERVIETTES, CARTABLES ET ARTICLES SIMIL.; SACS Ã MAIN; ARTICLES DE POCHE OU DE SAC Ã MAIN) 30 % 3 420310 VÃ TEMENTS, EN CUIR NATUREL OU RECONSTITUÃ  (Ã L'EXCL. DES ACCESSOIRES DU VÃ TEMENT, DES CHAUSSURES OU DES COIFFURES ET LEURS PARTIES AINSI QUE DES ARTICLES DU CHAPITRE 95 [P.EX.LES PROTÃ GE-TIBIAS OU LES MASQUES D'ESCRIME]) 30 % 3 420321 GANTS, MITAINES ET MOUFLES SPÃ CIALEMENT CONÃ US POUR LA PRATIQUE DES SPORTS, EN CUIR NATUREL OU RECONSTITUÃ  30 % 3 420329 GANTS, MITAINES ET MOUFLES, EN CUIR NATUREL OU RECONSTITUÃ  (Ã L'EXCL. DES ARTICLES SPÃ CIALEMENT CONÃ US POUR LA PRATIQUE DES SPORTS) 30 % 3 420330 CEINTURES, CEINTURONS ET BAUDRIERS, EN CUIR NATUREL OU RECONSTITUÃ  30 % 3 420340 ACCESSOIRES DU VÃ TEMENT, EN CUIR NATUREL OU RECONSTITUÃ  (Ã L'EXCL. DES GANTS, DES MITAINES, DES MOUFLES, DES CEINTURES, DES CEINTURONS, DES BAUDRIERS, DES CHAUSSURES, DES COIFFURES, DES PARTIES DE CHAUSSURES OU DE COIFFURES AINSI QUE DES ARTICLES DU CHAPITRE 95 [P.EX. PROTÃ GE-TIBIAS OU MASQUES D'ESCRIME]) 30 % 3 420400 ARTICLES EN CUIR NATUREL OU RECONSTITUÃ , Ã USAGES TECHNIQUES 10 % 3 420500 OUVRAGES EN CUIR NATUREL OU RECONSTITUÃ  (SAUF MEUBLES; APPAREILS D'Ã CLAIRAGE; ARTICLES DE BIJOUTERIE FANTAISIE; BOUTONS ET LEURS PARTIES; BOUTONS DE MANCHETTE; JOUETS, JEUX ET ENGINS SPORTIFS; FOUETS, CRAVACHES ET ARTICLES SIMIL.; ARTICLES DE SELLERIE OU DE BOURRELLERIE; SACS, MALLETTES, Ã CRINS ET CONTENANTS SIMIL.; VÃ TEMENTS ET ACCESSOIRES DU VÃ TEMENT; ARTICLES Ã USAGES TECHNIQUES; ARTICLES EN MATIÃ RES Ã TRESSER; FILETS CONFECTIONNÃ S) 30 % 3 420610 CORDES EN BOYAUX (Ã L'EXCL. DES CORDES HARMONIQUES AINSI QUE DES CATGUTS ET LIGATURES STÃ RILES SIMIL. POUR SUTURES CHIRURGICALES) 30 % 3 420690 OUVRAGES EN BOYAUX, EN BAUDRUCHES, EN VESSIES OU EN TENDONS (Ã L'EXCL. DES CATGUTS STÃ RILES ET DES LIGATURES STÃ RILES SIMIL. POUR SUTURES CHIRURGICALES AINSI QUE DES CORDES EN BOYAUX OU DES CORDES HARMONIQUES) 30 % 3 430110 PELLETERIES BRUTES DE VISONS, ENTIÃ RES, MÃ ME SANS LES TÃ TES, QUEUES OU PATTES 30 % 3 430130 PELLETERIES BRUTES D'AGNEAUX DITS «ASTRAKAN », «BREITSCHWANZ », «CARACUL », «PERSIANER » OU SIMIL., D'AGNEAUX DES INDES, DE CHINE, DE MONGOLIE OU DU TIBET, ENTIÃ RES, MÃ ME SANS LES TÃ TES, QUEUES OU PATTES 30 % 3 430160 PELLETERIES BRUTES DE RENARDS, ENTIÃ RES, MÃ ME SANS LES TÃ TES, QUEUES OU PATTES 30 % 3 430170 PELLETERIES BRUTES DE PHOQUES OU D'OTARIES, ENTIÃ RES, MÃ ME SANS LES TÃ TES, QUEUES OU PATTES 30 % 3 430180 PELLETERIES BRUTES, ENTIÃ RES, MÃ ME SANS LES TÃ TES, QUEUES OU PATTES (Ã L'EXCL. DES PELLETERIES BRUTES DE VISONS, D'AGNEAUX DITS «ASTRAKAN », «BREITSCHWANZ », «CARACUL », «PERSIANER » OU SIMIL., D'AGNEAUX DES INDES, DE CHINE, DE MONGOLIE OU DU TIBET, DE RENARDS, DE PHOQUES OU D'OTARIES) 30 % 3 430190 TÃ TES, QUEUES, PATTES ET AUTRES MORCEAUX UTILISABLES EN PELLETERIE 30 % 3 430211 PELLETERIES ENTIÃ RES, MÃ ME SANS LES TÃ TES, QUEUES OU PATTES, TANNÃ ES OU APPRÃ TÃ ES, MAIS NON ASSEMBLÃ ES, DE VISONS 30 % 3 430213 PELLETERIES ENTIÃ RES, MÃ ME SANS LES TÃ TES, QUEUES OU PATTES, TANNÃ ES OU APPRÃ TÃ ES, MAIS NON ASSEMBLÃ ES, D'AGNEAUX DITS «ASTRAKAN », «BREITSCHWANZ », «CARACUL », «PERSIANER » OU SIMIL. AINSI QUE D'AGNEAUX DES INDES, DE CHINE, DE MONGOLIE OU DU TIBET 30 % 3 430219 PELLETERIES ENTIÃ RES, MÃ ME SANS LES TÃ TES, QUEUES OU PATTES, TANNÃ ES OU APPRÃ TÃ ES, MAIS NON-ASSEMBLÃ ES (Ã L'EXCL. DES PELLETERIES DE VISONS, D'AGNEAUX DITS «ASTRAKAN », «BREITSCHWANZ », «CARACUL », «PERSIANER » OU SIMIL. AINSI QUE D'AGNEAUX DES INDES, DE CHINE, DE MONGOLIE OU DU TIBET) 30 % 3 430220 TÃ TES, QUEUES, PATTES ET AUTRES MORCEAUX, DÃ CHETS ET CHUTES, NON ASSEMBLÃ S, DE PELLETERIES TANNÃ ES OU APPRÃ TÃ ES 30 % 3 430230 PELLETERIES ENTIÃ RES, TANNÃ ES OU APPRÃ TÃ ES, ET LEURS MORCEAUX ET CHUTES, ASSEMBLÃ S, SANS ADJONCTION D'AUTRES MATIÃ RES (Ã L'EXCL. DES VÃ TEMENTS, DES ACCESSOIRES DU VÃ TEMENT ET DES AUTRES ARTICLES EN PELLETERIES) 30 % 3 430310 VÃ TEMENTS ET ACCESSOIRES DU VÃ TEMENT, EN PELLETERIES (Ã L'EXCL. DES CHAUSSURES, DES COIFFURES, DES PARTIES DE CHAUSSURES OU DE COIFFURES AINSI QUE DES GANTS COMPORTANT Ã LA FOIS DES PELLETERIES ET DU CUIR) 30 % 3 430390 ARTICLES EN PELLETERIES (Ã L'EXCL. DES VÃ TEMENTS, DES ACCESSOIRES DU VÃ TEMENT ET DES ARTICLES DU CHAPITRE 95 [P.EX. JOUETS, JEUX, ENGINS SPORTIFS]) 30 % 3 430400 PELLETERIES FACTICES ET ARTICLES EN PELLETERIES FACTICES (Ã L'EXCL. DES CHAUSSURES, DES COIFFURES, DES PARTIES DE CHAUSSURES OU DE COIFFURES, DES GANTS COMPORTANT Ã LA FOIS DES PELLETERIES FACTICES ET DU CUIR AINSI QUE DES ARTICLES DU CHAPITRE 95 [P.EX. JOUETS, JEUX, ENGINS SPORTIFS]) 30 % 3 440110 BOIS DE CHAUFFAGE EN RONDINS, B1CHES, RAMILLES, FAGOTS OU SOUS FORMES SIMIL. 30 % 3 440121 BOIS DE CONIFÃ RES, EN PLAQUETTES OU EN PARTICULES (Ã L'EXCL. DES BOIS DES ESPÃ CES UTILISÃ ES PRINCIPALEMENT POUR LA TEINTURE OU LE TANNAGE) 30 % 3 440122 BOIS EN PLAQUETTES OU EN PARTICULES (Ã L'EXCL. DES BOIS DE CONIFÃ RES ET DES BOIS DES ESPÃ CES UTILISÃ ES PRINCIPALEMENT POUR LA TEINTURE OU LE TANNAGE) 30 % 3 440130 SCIURES, DÃ CHETS ET DÃ BRIS DE BOIS, MÃ ME AGGLOMÃ RÃ S SOUS FORME DE BÃ CHES, BRIQUETTES, BOULETTES OU SOUS FORMES SIMIL. 30 % 3 440200 CHARBON DE BOIS  Y.C. LE CHARBON DE COQUES OU DE NOIX -, MÃ ME AGGLOMÃ RÃ  (Ã L'EXCL. DES FUSAINS ET DU CHARBON DE BOIS CONDITIONNÃ  COMME MÃ DICAMENT, MÃ LANGÃ  D'ENCENS OU ACTIVÃ ) 30 % 3 440310 BOIS BRUTS, TRAITÃ S AVEC UNE PEINTURE, DE LA CRÃ OSOTE OU D'AUTRES AGENTS DE CONSERVATION (Ã L'EXCL. DES BOIS SIMPLEMENT DÃ GROSSIS OU ARRONDIS POUR CANNES, PARAPLUIES, MANCHES D'OUTILS OU SIMIL., DES TRAVERSES EN BOIS POUR VOIES FERRÃ ES OU SIMIL. AINSI QUE DES BOIS SCIÃ S EN PLANCHES, POUTRES, MADRIERS, CHEVRONS, ETC.) 30 % 3 440320 BOIS BRUTS DE CONIFÃ RES, MÃ ME Ã CORCÃ S, DÃ SAUBIÃ RÃ S OU Ã QUARRIS (Ã L'EXCL. DES BOIS TRAITÃ S AVEC UNE PEINTURE, DE LA CRÃ OSOTE OU D'AUTRES AGENTS DE CONSERVATION, DES BOIS SIMPL. DÃ GROSSIS OU ARRONDIS POUR CANNES, PARAPLUIES, MANCHES D'OUTILS OU SIMIL., DES TRAVERSES EN BOIS POUR VOIES FERRÃ ES OU SIMIL. AINSI QUE DES BOIS SCIÃ S EN PLANCHES, POUTRES, MADRIERS, CHEVRONS, ETC.) 30 % 3 440341 BOIS BRUTS DE DARK RED MERANTI, LIGHT RED MERANTI ET MERANTI BAKAU, MÃ ME Ã CORCÃ S, DÃ SAUBIÃ RÃ S OU Ã QUARRIS (Ã L'EXCL. DES BOIS TRAITÃ S AVEC UNE PEINTURE, DE LA CRÃ OSOTE OU D'AUTRES AGENTS DE CONSERVATION, DES BOIS SIMPLEMENT DÃ GROSSIS OU ARRONDIS POUR CANNES, PARAPLUIES, MANCHES D'OUTILS OU SIMIL. AINSI QUE DES BOIS SCIÃ S EN PLANCHES, POUTRES, MADRIERS, CHEVRONS, ETC.) 30 % 3 440349 BOIS BRUTS DES BOIS TROPICAUX VISÃ S Ã LA NOTE 1 DE SOUS-POSITION DU PRÃ SENT CHAPITRE, MÃ ME Ã CORCÃ S, DÃ SAUBIÃ RÃ S OU Ã QUARRIS (Ã L'EXCL. DES BOIS DE DARK RED MERANTI, LIGHT RED MERANTI, MERANTI BAKAU, DES BOIS TRAITÃ S AVEC UNE PEINTURE, DE LA CRÃ OSOTE OU D'AUTRES AGENTS DE CONSERVATION, DES BOIS SIMPL. DÃ GROSSIS OU ARRONDIS POUR CANNES, PARAPLUIES, MANCHES D'OUTILS OU SIMIL. AINSI QUE DES BOIS SCIÃ S EN PLANCHES, POUTRES, MADRIERS, CHEVRONS, ETC.) 30 % 3 440391 BOIS BRUTS DE CHÃ NE «QUERCUS SPP. », MÃ ME Ã CORCÃ S, DÃ SAUBIÃ RÃ S OU Ã QUARRIS (Ã L'EXCL. DES BOIS TRAITÃ S AVEC UNE PEINTURE, DE LA CRÃ OSOTE OU D'AUTRES AGENTS DE CONSERVATION, DES BOIS SIMPL. DÃ GROSSIS OU ARRONDIS POUR CANNES, PARAPLUIES, MANCHES D'OUTILS OU SIMIL., DES TRAVERSES EN BOIS POUR VOIES FERRÃ ES OU SIMIL. AINSI QUE DES BOIS SCIÃ S EN PLANCHES, POUTRES, MADRIERS, CHEVRONS, ETC.) 30 % 3 440392 BOIS BRUTS DE HÃ TRE «FAGUS SPP. », MÃ ME Ã CORCÃ S, DÃ SAUBIÃ RÃ S OU Ã QUARRIS (Ã L'EXCL. DES BOIS TRAITÃ S AVEC UNE PEINTURE, DE LA CRÃ OSOTE OU D'AUTRES AGENTS DE CONSERVATION, DES BOIS SIMPL. DÃ GROSSIS OU ARRONDIS POUR CANNES, PARAPLUIES, MANCHES D'OUTILS OU SIMIL., DES TRAVERSES EN BOIS POUR VOIES FERRÃ ES OU SIMIL. AINSI QUE DES BOIS SCIÃ S EN PLANCHES, POUTRES, MADRIERS, CHEVRONS, ETC.) 30 % 3 440399 BOIS BRUTS, MÃ ME Ã CORCÃ S, DÃ SAUBIÃ RÃ S OU Ã QUARRIS (SAUF BOIS DE CONIFÃ RES, BOIS DE CHÃ NE «QUERCUS SPP. » OU DE HÃ TRE «FAGUS SPP. », BOIS TROPICAUX VISÃ S Ã LA NOTE 1 DE SOUS-POSITION DU PRÃ SENT CHAPITRE, BOIS SIMPL. DÃ GROSSIS OU ARRONDIS POUR CANNES, PARAPLUIES, MANCHES D'OUTILS OU SIMIL., BOIS SCIÃ S EN PLANCHES, POUTRES, MADRIERS, CHEVRONS, ETC., ET BOIS TRAITÃ S AVEC UNE PEINTURE, DE LA CRÃ OSOTE OU D'AUTRES AGENTS DE CONSERVATION) 30 % 3 440410 BOIS FEUILLARDS; Ã CHALAS FENDUS; PIEUX ET PIQUETS EN BOIS, APPOINTÃ S, NON SCIÃ S LONGITUDINALEMENT; BOIS SIMPLEMENT DÃ GROSSIS OU ARRONDIS, NON TOURNÃ S NI COURBÃ S NI AUTREMENT TRAVAILLÃ S, POUR CANNES, PARAPLUIES, MANCHES D'OUTILS OU SIMIL.; BOIS EN LAMES, RUBANS ET SIMIL., DE CONIFÃ RES (SAUF BOIS FEUILLARDS COUPÃ S EN LONGUEUR ET MUNIS D'ENCOCHES AUX EXTRÃ MITÃ S, BOIS POUR MONTURES DE BROSSES ET Ã BAUCHES DE FORMES DE CHAUSSURE) 30 % 3 440420 BOIS FEUILLARDS; Ã CHALAS FENDUS; PIEUX ET PIQUETS EN BOIS, APPOINTÃ S, NON SCIÃ S LONGITUDINALEMENT; BOIS DÃ GROSSIS OU ARRONDIS, NON TOURNÃ S NI COURBÃ S NI AUTREMENT TRAVAILLÃ S, POUR CANNES, MANCHES D'OUTILS OU SIMIL.; BOIS EN LAMES, RUBANS ET SIMIL. (SAUF ARTICLES EN BOIS DE CONIFÃ RES, BOIS FEUILLARDS COUPÃ S EN LONGUEUR ET MUNIS D'ENCOCHES AUX EXTRÃ MITÃ S, BOIS POUR MONTURES DE BROSSES ET Ã BAUCHES DE FORMES DE CHAUSSURES) 30 % 3 440500 LAINE [PAILLE] DE BOIS; FARINE DE BOIS, C'EST-Ã-DIRE LA POUDRE DE BOIS PASSANT, AVEC AU MAXIMUM 8 % EN POIDS DE DÃ CHETS, AU TAMIS AYANT UNE OUVERTURE DE MAILLES DE 0,63 MM 30 % 3 440610 TRAVERSES EN BOIS, POUR VOIES FERRÃ ES OU SIMIL., NON IMPRÃ GNÃ ES 30 % 3 440690 TRAVERSES EN BOIS, POUR VOIES FERRÃ ES OU SIMIL., IMPRÃ GNÃ ES 30 % 3 440710 BOIS DE CONIFÃ RES, SCIÃ S OU DÃ DOSSÃ S LONGITUDINALEMENT, TRANCHÃ S OU DÃ ROULÃ S, MÃ ME RABOTÃ S, PONCÃ S OU COLLÃ S PAR ASSEMBLAGE EN BOUT, D'UNE Ã PAISSEUR > 6 MM 30 % 3 440724 BOIS DE VIROLA, MAHOGANY «SWIETENIA SPP. », IMBUIA ET BALSA, SCIÃ S OU DÃ DOSSÃ S LONGITUDINALEMENT, TRANCHÃ S OU DÃ ROULÃ S, MÃ ME RABOTÃ S, PONCÃ S OU COLLÃ S PAR ASSEMBLAGE EN BOUT, D'UNE Ã PAISSEUR > 6 MM 30 % 3 440725 BOIS DE DARK RED MERANTI, LIGHT RED MERANTI ET MERANTI BAKAU, SCIÃ S OU DÃ DOSSÃ S LONGITUDINALEMENT, TRANCHÃ S OU DÃ ROULÃ S, MÃ ME RABOTÃ S, PONCÃ S OU COLLÃ S PAR ASSEMBLAGE EN BOUT, D'UNE Ã PAISSEUR > 6 MM 30 % 3 440726 BOIS DE WHITE LAUAN, WHITE MERANTI, WHITE SERAYA, YELLOW MERANTI ET ALAN, SCIÃ S OU DÃ DOSSÃ S LONGITUDINALEMENT, TRANCHÃ S OU DÃ ROULÃ S, MÃ ME RABOTÃ S, PONCÃ S OU COLLÃ S PAR ASSEMBLAGE EN BOUT, D'UNE Ã PAISSEUR > 6 MM 30 % 3 440729 BOIS TROPICAUX VISÃ S Ã LA NOTE 1 DE SOUS-POSITION DU PRÃ SENT CHAPITRE, SCIÃ S OU DÃ DOSSÃ S LONGITUDINALEMENT, TRANCHÃ S OU DÃ ROULÃ S, MÃ ME RABOTÃ S, PONCÃ S OU COLLÃ S PAR ASSEMBLAGE EN BOUT, D'UNE Ã PAISSEUR > 6 MM (SAUF VIROLA, MAHOGANY «SWIETENIA SPP. », IMBUIA, BALSA, DARK RED MERANTI, LIGHT RED MERANTI, MERANTI BAKAU, WHITE LAUAN, WHITE MERANTI, WHITE SERAYA, YELLOW MERANTI ET ALAN) 30 % 3 440791 BOIS DE CHÃ NE «QUERCUS SPP. », SCIÃ S OU DÃ DOSSÃ S LONGITUDINALEMENT, TRANCHÃ S OU DÃ ROULÃ S, MÃ ME RABOTÃ S, PONCÃ S OU COLLÃ S PAR ASSEMBLAGE EN BOUT, D'UNE Ã PAISSEUR > 6 MM 30 % 3 440792 BOIS DE HÃ TRE «FAGUS SPP. », SCIÃ S OU DÃ DOSSÃ S LONGITUDINALEMENT, TRANCHÃ S OU DÃ ROULÃ S, MÃ ME RABOTÃ S, PONCÃ S OU COLLÃ S PAR ASSEMBLAGE EN BOUT, D'UNE Ã PAISSEUR > 6 MM 30 % 3 440799 BOIS SCIÃ S OU DÃ DOSSÃ S LONGITUDINALEMENT, TRANCHÃ S OU DÃ ROULÃ S, D'UNE Ã PAISSEUR > 6 MM, MÃ ME RABOTÃ S, PONCÃ S OU COLLÃ S PAR ASSEMBLAGE EN BOUT (Ã L'EXCL. DES BOIS TROPICAUX VISÃ S Ã LA NOTE 1 DE SOUS-POSITION DU PRÃ SENT CHAPITRE AINSI QUE DES BOIS DE CONIFÃ RES, DE CHÃ NE «QUERCUS SPP. » OU DE HÃ TRE «FAGUS SPP. ») 30 % 3 440810 FEUILLES POUR PLACAGE  Y.C. CELLES OBTENUES PAR TRANCHAGE DE BOIS STRATIFIÃ  -, FEUILLES POUR CONTRE-PLAQUÃ S OU POUR AUTRES BOIS STRATIFIÃ S SIMIL. EN BOIS DE CONIFÃ RES ET AUTRES BOIS DE CONIFÃ RES, SCIÃ S LONGITUDINALEMENT, TRANCHÃ S OU DÃ ROULÃ S, MÃ ME RABOTÃ S, PONCÃ S, ASSEMBLÃ S BORD Ã BORD OU EN BOUT, D'UNE Ã PAISSEUR <= 6 MM 30 % 3 440831 FEUILLES POUR PLACAGE  Y.C. CELLES OBTENUES PAR TRANCHAGE DE BOIS STRATIFIÃ  -, FEUILLES POUR CONTRE-PLAQUÃ S OU POUR AUTRES BOIS STRATIFIÃ S SIMIL. ET AUTRES BOIS SCIÃ S LONGITUDINALEMENT, TRANCHÃ S OU DÃ ROULÃ S, MÃ ME RABOTÃ S, PONCÃ S, ASSEMBLÃ S BORD Ã BORD OU EN BOUT, D'UNE Ã PAISSEUR <= 6 MM, DE DARK RED MERANTI, LIGHT RED MERANTI ET MERANTI BAKAU 30 % 3 440839 FEUILLES POUR PLACAGE  Y.C. CELLES OBTENUES PAR TRANCHAGE DE BOIS STRATIFIÃ  -, FEUILLES POUR CONTRE-PLAQUÃ S OU POUR AUTRES BOIS STRATIFIÃ S SIMIL. ET AUTRES BOIS SCIÃ S LONGITUDINALEMENT, TRANCHÃ S OU DÃ ROULÃ S, MÃ ME RABOTÃ S, PONCÃ S, ASSEMBLÃ S BORD Ã BORD OU EN BOUT, D'UNE Ã PAISSEUR <= 6 MM, DE BOIS TROPICAUX VISÃ S Ã LA NOTE 1 DE SOUS-POSITION DU PRÃ SENT CHAPITRE (SAUF DARK RED MERANTI, LIGHT RED MERANTI ET MERANTI BAKAU) 30 % 3 440890 FEUILLES POUR PLACAGE  Y.C. CELLES OBTENUES PAR TRANCHAGE DE BOIS STRATIFIÃ  -, FEUILLES POUR CONTRE-PLAQUÃ S OU POUR AUTRES BOIS STRATIFIÃ S SIMIL. ET AUTRES BOIS SCIÃ S LONGITUDINALEMENT, TRANCHÃ S OU DÃ ROULÃ S, MÃ ME RABOTÃ S, PONCÃ S, ASSEMBLÃ S BORD Ã BORD OU EN BOUT, D'UNE Ã PAISSEUR <= 6 MM (Ã L'EXCL. DES BOIS DE CONIFÃ RES AINSI QUE DES BOIS TROPICAUX VISÃ S Ã LA NOTE 1 DE SOUS-POSITION DU PRÃ SENT CHAPITRE) 30 % 3 440910 BOIS DE CONIFÃ RES, Y.C. LES LAMES ET FRISES POUR PARQUETS, NON-ASSEMBLÃ ES, PROFILÃ S «LANGUETÃ S, RAINÃ S, BOUVETÃ S, FEUILLURÃ S, CHANFREINÃ S, JOINTS EN V, MOULURÃ S, ARRONDIS OU SIMIL. » TOUT AU LONG D'UNE OU DE PLUSIEURS RIVES, FACES OU BOUTS, MÃ ME RABOTÃ S, PONCÃ S OU COLLÃ S PAR ASSEMBLAGE EN BOUT 30 % 3 440920 BOIS, Y.C. LES LAMES ET FRISES POUR PARQUETS, NON-ASSEMBLÃ ES, PROFILÃ S «LANGUETÃ S, RAINÃ S, BOUVETÃ S, FEUILLURÃ S, CHANFREINÃ S, JOINTS EN V, MOULURÃ S, ARRONDIS OU SIMIL. » TOUT AU LONG D'UNE OU DE PLUSIEURS RIVES, FACES OU BOUTS, MÃ ME RABOTÃ S, PONCÃ S OU COLLÃ S PAR ASSEMBLAGE EN BOUT (Ã L'EXCL. DES BOIS DE CONIFÃ RES) 30 % 3 441021 PANNEAUX DITS «ORIENTED STRAND BOARD » ET PANNEAUX DITS «WAFERBOARD », EN BOIS, BRUTS OU SIMPLEMENT PONCÃ S 30 % 3 441029 PANNEAUX DITS «ORIENTED STRAND BOARD » ET PANNEAUX DITS «WAFERBOARD », EN BOIS (SAUF BRUTS OU SIMPLEMENT PONCÃ S) 30 % 3 441031 PANNEAUX DE PARTICULES ET PANNEAUX SIMIL., EN BOIS, MÃ ME AGGLOMÃ RÃ S AVEC DES RÃ SINES OU D'AUTRES LIANTS ORGANIQUES, BRUTS OU SIMPLEMENT PONCÃ S (Ã L'EXCL. DES PANNEAUX DITS «ORIENTED STRAND BOARD » ET «WAFERBOARD », DES PANNEAUX DE FIBRES ET DES PANNEAUX CELLULAIRES) 30 % 5 441032 PANNEAUX DE PARTICULES ET PANNEAUX SIMIL., EN BOIS, MÃ ME AGGLOMÃ RÃ S AVEC DES RÃ SINES OU D'AUTRES LIANTS ORGANIQUES, RECOUVERTS EN SURFACE DE PAPIER IMPRÃ GNÃ  DE MÃ LAMINE (Ã L'EXCL. DES PANNEAUX DITS «ORIENTED STRAND BOARD » ET «WAFERBOARD », DES PANNEAUX DE FIBRES ET DES PANNEAUX CELLULAIRES) 30 % 5 441033 PANNEAUX DE PARTICULES ET PANNEAUX SIMIL., EN BOIS, MÃ ME AGGLOMÃ RÃ S AVEC DES RÃ SINES OU D'AUTRES LIANTS ORGANIQUES, RECOUVERTS EN SURFACE DE PLAQUES OU DE FEUILLES DÃ CORATIVES STRATIFIÃ ES EN MATIÃ RES PLASTIQUES (Ã L'EXCL. DES PANNEAUX DITS «ORIENTED STRAND BOARD » ET «WAFERBOARD », DES PANNEAUX DE FIBRES ET DES PANNEAUX CELLULAIRES) 30 % 5 441039 PANNEAUX DE PARTICULES ET PANNEAUX SIMIL., EN BOIS, MÃ ME AGGLOMÃ RÃ S AVEC DES RÃ SINES OU D'AUTRES LIANTS ORGANIQUES (SAUF BRUTS OU SIMPLEMENT PONCÃ S, RECOUVERTS EN SURFACE DE PAPIER IMPRÃ GNÃ  DE MÃ LAMINE OU DE PLAQUES OU DE FEUILLES DÃ CORATIVES STRATIFIÃ ES EN MATIÃ RES PLASTIQUES ET Ã L'EXCL. DES PANNEAUX DITS «ORIENTED STRAND BOARD » ET «WAFERBOARD », DES PANNEAUX DE FIBRES ET DES PANNEAUX CELLULAIRES) 30 % 5 441090 PANNEAUX DE PARTICULES ET PANNEAUX SIMIL., EN FRAGMENTS PROVENANT DE LA BAGASSE, BAMBOU OU PAILLE DE CÃ RÃ ALES OU EN AUTRES MATIÃ RES LIGNEUSES, MÃ ME AGGLOMÃ RÃ S AVEC DES RÃ SINES OU D'AUTRES LIANTS ORGANIQUES (SAUF PANNEAUX DE FIBRES; PANNEAUX CELLULAIRES; PANNEAUX DE PARTICULES PLAQUÃ S; PANNEAUX DE PARTICULES EN BOIS; PANNEAUX CONSTITUÃ S PAR DES MATIÃ RES LIGNEUSES AGGLOMÃ RÃ ES AVEC DU CIMENT, DU PLÃ TRE OU D'AUTRES LIANTS MINÃ RAUX) 30 % 5 441111 PANNEAUX DE FIBRES DE BOIS OU AUTRES MATIÃ RES LIGNEUSES, MÃ ME AGGLOMÃ RÃ ES AVEC DES LIANTS ORGANIQUES, D'UNE MASSE VOLUMIQUE > 0,8 G/CM3, NON-OUVRÃ S MÃ CANIQUEMENT NI RECOUVERTS EN SURFACE (SAUF CARTON, PANNEAUX DE PARTICULES, MÃ ME STRATIFIÃ S, BOIS STRATIFIÃ S Ã Ã ME EN PANNEAUX DE FIBRES, PANNEAUX CELLULAIRES EN BOIS DONT LES FACES SONT DES PANNEAUX DE FIBRES ET PANNEAUX RECONNAISSABLES COMME Ã TANT DES PARTIES DE MEUBLES) 30 % 5 441119 PANNEAUX DE FIBRES DE BOIS OU AUTRES MATIÃ RES LIGNEUSES, MÃ ME AGGLOMÃ RÃ ES AVEC DES LIANTS ORGANIQUES, D'UNE MASSE VOLUMIQUE > 0,8 G/CM3, OUVRÃ S MÃ CANIQUEMENT OU RECOUVERTS EN SURFACE (SAUF CARTON, PANNEAUX SIMPL. PONCÃ S OU DE PARTICULES, MÃ ME STRATIFIÃ S, BOIS STRATIFIÃ S Ã Ã ME EN PANNEAUX DE FIBRES, PANNEAUX CELLULAIRES EN BOIS AVEC FACES EN PANNEAUX DE FIBRES ET PANNEAUX RECONNAISSABLES COMME Ã TANT DES PARTIES DE MEUBLES) 30 % 5 441121 PANNEAUX DE FIBRES DE BOIS OU AUTRES MATIÃ RES LIGNEUSES, MÃ ME AGGLOMÃ RÃ ES AVEC DES LIANTS ORGANIQUES, D'UNE MASSE VOLUMIQUE > 0,5 G/CM3 ET <= 0,8 G/CM3, NON-OUVRÃ S MÃ CANIQUEMENT NI RECOUVERTS EN SURFACE (SAUF CARTON, PANNEAUX DE PARTICULES, MÃ ME STRATIFIÃ S, BOIS STRATIFIÃ S Ã Ã ME EN PANNEAUX DE FIBRES, PANNEAUX CELLULAIRES EN BOIS AVEC FACES EN PANNEAU DE FIBRES ET PANNEAUX RECONNAISSABLES COMME PARTIES DE MEUBLES) 30 % 5 441129 PANNEAUX DE FIBRES DE BOIS OU AUTRES MATIÃ RES LIGNEUSES, MÃ ME AGGLOMÃ RÃ ES AVEC DES LIANTS ORGANIQUES, D'UNE MASSE VOLUMIQUE > 0,5 G/CM3 MAIS <= 0,8 G/CM3, OUVRÃ S MÃ CANIQUEMENT OU RECOUVERTS EN SURFACE (SAUF CARTON, PANNEAUX SIMPL. PONCÃ S OU DE PARTICULES, MÃ ME STRATIFIÃ S, BOIS STRATIFIÃ S Ã Ã ME EN PANNEAUX DE FIBRES, PANNEAUX CELLULAIRES EN BOIS AVEC FACES EN PANNEAUX DE FIBRES ET PANNEAUX RECONNAISSABLES COMME PARTIES DE MEUBLES) 30 % 5 441131 PANNEAUX DE FIBRES DE BOIS OU AUTRES MATIÃ RES LIGNEUSES, MÃ ME AGGLOMÃ RÃ ES AVEC DES LIANTS ORGANIQUES, D'UNE MASSE VOLUMIQUE > 0,35 G/CM3 MAIS <= 0,5 G/CM3, NON-OUVRÃ S MÃ CANIQUEMENT NI RECOUVERTS EN SURFACE (SAUF CARTON, PANNEAUX DE PARTICULES, MÃ ME STRATIFIÃ S, BOIS STRATIFIÃ S Ã Ã ME EN PANNEAUX DE FIBRES, PANNEAUX CELLULAIRES EN BOIS AVEC FACES EN PANNEAUX DE FIBRES ET PANNEAUX RECONNAISSABLES COMME PARTIES DE MEUBLES) 30 % 5 441139 PANNEAUX DE FIBRES DE BOIS OU AUTRES MATIÃ RES LIGNEUSES, MÃ ME AGGLOMÃ RÃ ES AVEC DES LIANTS ORGANIQUES, D'UNE MASSE VOLUMIQUE > 0,35 G/CM3 MAIS <= 0,5 G/CM3, OUVRÃ S MÃ CANIQUEMENT OU RECOUVERTS EN SURFACE (SAUF CARTON, PANNEAUX SIMPL. PONCÃ S OU DE PARTICULES, MÃ ME STRATIFIÃ S, BOIS STRATIFIÃ S Ã Ã ME EN PANNEAUX DE FIBRES, PANNEAUX CELLULAIRES EN BOIS AVEC FACES EN PANNEAUX DE FIBRES ET PANNEAUX RECONNAISSABLES COMME PARTIES DE MEUBLES) 30 % 5 441191 PANNEAUX DE FIBRES DE BOIS OU AUTRES MATIÃ RES LIGNEUSES, MÃ ME AGGLOMÃ RÃ ES AVEC DES LIANTS ORGANIQUES, D'UNE MASSE VOLUMIQUE <= 0,35 G/CMo, NON OUVRÃ S MÃ CANIQUEMENT NI RECOUVERTS EN SURFACE (SAUF CARTON, PANNEAUX DE PARTICULES, MÃ ME STRATIFIÃ S, BOIS STRATIFIÃ S Ã Ã ME EN PANNEAUX DE FIBRES, PANNEAUX CELLULAIRES EN BOIS AVEC FACES EN PANNEAUX DE FIBRES ET PANNEAUX RECONNAISSABLES COMME PARTIES DE MEUBLES) 30 % 5 441199 PANNEAUX DE FIBRES DE BOIS OU AUTRES MATIÃ RES LIGNEUSES, MÃ ME AGGLOMÃ RÃ ES AVEC DES LIANTS ORGANIQUES, D'UNE MASSE VOLUMIQUE <= 0,35 G/CMo, OUVRÃ S MÃ CANIQUEMENT OU RECOUVERTS EN SURFACE (SAUF CARTON, PANNEAUX SIMPLEMENT PONCÃ S OU DE PARTICULES, MÃ ME STRATIFIÃ S, BOIS STRATIFIÃ S Ã Ã ME EN PANNEAUX DE FIBRES, PANNEAUX CELLULAIRES EN BOIS AVEC FACES EN PANNEAUX DE FIBRES ET PANNEAUX RECONNAISSABLES COMME PARTIES DE MEUBLES) 30 % 5 441213 BOIS CONTRE-PLAQUÃ S CONSTITUÃ S EXCLUSIVEMENT DE FEUILLES DE BOIS DONT CHACUNE A UNE Ã PAISSEUR <= 6 MM, AYANT AU MOINS UN PLI EXTÃ RIEUR EN BOIS TROPICAUX VISÃ S Ã LA NOTE 1 DE SOUS-POSITION DU PRÃ SENT CHAPITRE (Ã L'EXCL. DES PANNEAUX EN BOIS DITS «DENSIFIÃ S », DES PANNEAUX CELLULAIRES EN BOIS, DES BOIS MARQUETÃ S OU INCRUSTÃ S AINSI QUE DES PANNEAUX RECONNAISSABLES COMME Ã TANT DES PARTIES DE MEUBLES) 30 % 5 441214 BOIS CONTRE-PLAQUÃ S CONSTITUÃ S EXCLUSIVEMENT DE FEUILLES DE BOIS DONT CHACUNE A UNE Ã PAISSEUR <= 6 MM, AYANT AU MOINS UN PLI EXTÃ RIEUR EN BOIS AUTRES QUE DE CONIFÃ RES ET AUTRES QUE DE BOIS TROPICAUX VISÃ S Ã LA NOTE 1 DE SOUS-POSITION DU PRÃ SENT CHAPITRE (Ã L'EXCL. DES PANNEAUX EN BOIS DITS «DENSIFIÃ S », DES PANNEAUX CELLULAIRES EN BOIS, DES BOIS MARQUETÃ S OU INCRUSTÃ S AINSI QUE DES PANNEAUX RECONNAISSABLES COMME Ã TANT DES PARTIES DE MEUBLES) 30 % 5 441219 BOIS CONTRE-PLAQUÃ S CONSTITUÃ S EXCLUSIVEMENT DE FEUILLES DE BOIS DONT CHACUNE A UNE Ã PAISSEUR <= 6 MM (Ã L'EXCL. DES BOIS CONTRE-PLAQUÃ S DU No4412.13 ET 4412.14, DES PANNEAUX EN BOIS DITS «DENSIFIÃ S », DES PANNEAUX CELLULAIRES EN BOIS, DES BOIS MARQUETÃ S OU INCRUSTÃ S AINSI QUE DES PANNEAUX RECONNAISSABLES COMME Ã TANT DES PARTIES DE MEUBLES) 30 % 5 441222 BOIS PLAQUÃ S ET BOIS STRATIFIÃ S SIMIL., AYANT AU MOINS UN PLI EXTÃ RIEUR EN BOIS TROPICAUX VISÃ S Ã LA NOTE 1 DE SOUS-POSITION DU PRÃ SENT CHAPITRE (Ã L'EXCL. DES PANNEAUX EN BOIS DITS «DENSIFIÃ S », DES PANNEAUX CELLULAIRES EN BOIS, DES PANNEAUX POUR PARQUETS, DES BOIS MARQUETÃ S OU INCRUSTÃ S AINSI QUE DES PANNEAUX RECONNAISSABLES COMME Ã TANT DES PARTIES DE MEUBLES) 30 % 5 441223 BOIS PLAQUÃ S ET BOIS STRATIFIÃ S SIMIL., AYANT AU MOINS UN PLI EXTÃ RIEUR EN BOIS AUTRES QUE DE CONIFÃ RES ET AUTRES QUE DE BOIS TROPICAUX VISÃ S Ã LA NOTE 1 DE SOUS-POSITION DU PRÃ SENT CHAPITRE ET CONTENANT AU MOINS UN PANNEAU DE PARTICULES (Ã L'EXCL. DES PANNEAUX CELLULAIRES EN BOIS ET DES PANNEAUX RECONNAISSABLES COMME Ã TANT DES PARTIES DE MEUBLES) 30 % 5 441229 BOIS PLAQUÃ S ET BOIS STRATIFIÃ S SIMIL., AYANT AU MOINS UN PLI EXTÃ RIEUR EN BOIS AUTRES QUE DE CONIFÃ RES ET AUTRES QUE DE BOIS TROPICAUX VISÃ S Ã LA NOTE 1 DE SOUS-POSITION DU PRÃ SENT CHAPITRE, NE CONTENANT PAS DE PANNEAUX DE PARTICULES (Ã L'EXCL. DES BOIS CONTRE-PLAQUÃ S, DES PANNEAUX EN BOIS DITS «DENSIFIÃ S », DES PANNEAUX CELLULAIRES EN BOIS, DES PANNEAUX POUR PARQUETS, DES BOIS MARQUETÃ S OU INCRUSTÃ S AINSI QUE DES PANNEAUX RECONNAISSABLES COMME Ã TANT DES PARTIES DE MEUBLES) 30 % 5 441292 BOIS PLAQUÃ S ET BOIS STRATIFIÃ S SIMIL., AYANT AU MOINS UN PLI EN BOIS TROPICAUX VISÃ S Ã LA NOTE 1 DE SOUS-POSITION DU PRÃ SENT CHAPITRE (Ã L'EXCL. DES BOIS DU No4412.22, DES PANNEAUX EN BOIS DIT «DENSIFIÃ S », DES PANNEAUX CELLULAIRES EN BOIS, DES BOIS MARQUETÃ S OU INCRUSTÃ S AINSI QUE DES PANNEAUX RECONNAISSABLES COMME Ã TANT DES PARTIES DE MEUBLES) 30 % 5 441293 BOIS PLAQUÃ S ET BOIS STRATIFIÃ S SIMIL., CONTENANT AU MOINS UN PANNEAU DE PARTICULES (Ã L'EXCL. DES BOIS DU No4412.23, DES PANNEAUX CELLULAIRES EN BOIS AINSI QUE DES PANNEAUX RECONNAISSABLES COMME Ã TANT DES PARTIES DE MEUBLES) 30 % 5 441299 BOIS PLAQUÃ S ET BOIS STRATIFIÃ S SIMIL., NE CONTENANT PAS DE PANNEAUX DE PARTICULES (Ã L'EXCL. DES BOIS DU No4412.29 ET 4412.92, DES BOIS CONTRE-PLAQUÃ S, DES PANNEAUX EN BOIS DITS «DENSIFIÃ S », DES PANNEAUX CELLULAIRES EN BOIS, DES PANNEAUX POUR PARQUETS, DES BOIS MARQUETÃ S OU INCRUSTÃ S AINSI QUE DES PANNEAUX RECONNAISSABLES COMME Ã TANT DES PARTIES DE MEUBLES) 30 % 5 441300 BOIS DITS «DENSIFIÃ S », EN BLOCS, PLANCHES, LAMES OU PROFILÃ S 30 % 5 441400 CADRES EN BOIS POUR TABLEAUX, PHOTOGRAPHIES, MIROIRS OU OBJETS SIMIL. 30 % 5 441510 CAISSES, CAISSETTES, CAGEOTS, CYLINDRES ET EMBALLAGES SIMIL., EN BOIS; TAMBOURS [TOURETS] POUR CÃ BLES, EN BOIS 10 % 5 441520 PALETTES SIMPLES, PALETTES-CAISSES ET AUTRES PLATEAUX DE CHARGEMENT, EN BOIS; REHAUSSES DE PALETTES EN BOIS (Ã L'EXCL. DES CADRES ET CONTENEURS SPÃ CIALEMENT CONÃ US ET Ã QUIPÃ S POUR UN OU PLUSIEURS MODES DE TRANSPORT) 30 % 5 441600 FUTAILLES, CUVES, BAQUETS ET AUTRES OUVRAGES DE TONNELLERIE ET LEURS PARTIES RECONNAISSABLES, EN BOIS, Y.C. LES MERRAINS 20 % 5 441700 OUTILS, MONTURES ET MANCHES D'OUTILS, MONTURES DE BROSSES, MANCHES DE BALAIS OU DE BROSSES, EN BOIS; FORMES, EMBAUCHOIRS ET TENDEURS POUR CHAUSSURES, EN BOIS (Ã L'EXCL. DES MOULES DU No8480, DES FORMES DE CHAPELLERIE AINSI QUE DES MACHINES ET PARTIES DE MACHINES, EN BOIS) 30 % 5 441810 FENÃ TRES, PORTES-FENÃ TRES ET LEURS CADRES ET CHAMBRANLES, EN BOIS 30 % 5 441820 PORTES ET LEURS CADRES, CHAMBRANLES ET SEUILS, EN BOIS 30 % 5 441830 PANNEAUX POUR PARQUETS, EN BOIS (Ã L'EXCL. DES LAMES ET FRISES POUR PARQUETS, NON-ASSEMBLÃ ES) 30 % 5 441840 COFFRAGES POUR LE BÃ TONNAGE, EN BOIS (Ã L'EXCL. DES PANNEAUX EN BOIS CONTRE-PLAQUÃ S) 30 % 5 441850 BARDEAUX [ «SHINGLES » ET «SHAKES »], EN BOIS 30 % 5 441890 OUVRAGES DE MENUISERIE ET PIÃ CES DE CHARPENTE POUR CONSTRUCTION, Y.C. LES PANNEAUX CELLULAIRES (Ã L'EXCL. DES FENÃ TRES, PORTES-FENÃ TRES ET LEURS CADRES ET CHAMBRANLES, DES PORTES ET LEURS CADRES, CHAMBRANLES ET SEUILS, DES PANNEAUX, LAMES ET FRISES POUR PARQUETS, DES COFFRAGES POUR LE BÃ TONNAGE, DES BARDEAUX [ «SHINGLES » ET «SHAKES »] AINSI QUE DES CONSTRUCTIONS PRÃ FABRIQUÃ ES) 30 % 5 441900 ARTICLES EN BOIS POUR LA TABLE OU LA CUISINE (Ã L'EXCL. DES ARTICLES D'AMEUBLEMENT, DES OBJETS D'ORNEMENT, DES OUVRAGES DE TONNELLERIE, DES PARTIES D'ARTICLES EN BOIS POUR LA TABLE OU LA CUISINE, DES BALAIS, DES BROSSES AINSI QUE DES TAMIS ET CRIBLES Ã MAIN) 30 % 5 442010 STATUETTES ET AUTRES OBJETS D'ORNEMENT, EN BOIS (AUTRES QUE MARQUETÃ S OU INCRUSTÃ S) 30 % 5 442090 BOIS MARQUETÃ S ET BOIS INCRUSTÃ S; COFFRETS, Ã CRINS ET Ã TUIS POUR BIJOUTERIE OU ORFÃ VRERIE ET OUVRAGES SIMIL., EN BOIS; ARTICLES D'AMEUBLEMENT EN BOIS (Ã L'EXCL. DES STATUETTES ET AUTRES OBJETS D'ORNEMENT, DES MEUBLES, DES APPAREILS D'Ã CLAIRAGE AINSI QUE DES PARTIES DE MEUBLES OU D'APPAREILS D'Ã CLAIRAGE) 30 % 5 442110 CINTRES POUR VÃ TEMENTS, EN BOIS 30 % 5 442190 OUVRAGES, EN BOIS, N.D.A. 30 % 5 450110 LIÃ GE NATUREL BRUT OU SIMPLEMENT PRÃ PARÃ , C'EST-Ã-DIRE SIMPLEMENT NETTOYÃ  EN SURFACE 10 % 1 450190 DÃ CHETS DE LIÃ GE; LIÃ GE CONCASSÃ , GRANULÃ  OU PULVÃ RISÃ  10 % 1 450200 LIÃ GE NATUREL, Ã CRO1TÃ  OU SIMPLEMENT Ã QUARRI, OU EN CUBES, PLAQUES, FEUILLES OU BANDES DE FORME CARRÃ E OU RECTANGULAIRE, Y.C. LES Ã BAUCHES Ã ARÃ TES VIVES POUR BOUCHONS 10 % 1 450310 BOUCHONS DE TOUS TYPES EN LIÃ GE NATUREL, Y.C. LEURS Ã BAUCHES Ã ARÃ TES ARRONDIES 10 % 2 450390 OUVRAGES EN LIÃ GE NATUREL (Ã L'EXCL. DES CUBES, PLAQUES, FEUILLES OU BANDES DE FORME CARRÃ E OU RECTANGULAIRE, DES BOUCHONS ET LEURS Ã BAUCHES, DES CHAUSSURES ET LEURS PARTIES, NOTAMMENT LES SEMELLES INTÃ RIEURES AMOVIBLES, DES COIFFURES ET LEURS PARTIES, DES BOURRES ET SÃ PARATEURS POUR CARTOUCHES DE CHASSE AINSI QUE DES JEUX, JOUETS ET ENGINS SPORTIFS ET LEURS PARTIES) 10 % 2 450410 CUBES, BRIQUES, PLAQUES, FEUILLES ET BANDES, EN LIÃ GE AGGLOMÃ RÃ ; CARREAUX DE TOUTE FORME, EN LIÃ GE AGGLOMÃ RÃ ; CYLINDRES PLEINS, Y.C. LES DISQUES, EN LIÃ GE AGGLOMÃ RÃ  10 % 2 450490 LIÃ GE AGGLOMÃ RÃ , AVEC OU SANS LIANT, ET OUVRAGES EN LIÃ GE AGGLOMÃ RÃ  (SAUF CHAUSSURES ET LEURS PARTIES, NOTAMMENT LES SEMELLES INTÃ RIEURES AMOVIBLES, COIFFURES ET LEURS PARTIES, BOURRES ET SÃ PARATEURS POUR CARTOUCHES DE CHASSE, JEUX, JOUETS ET ENGINS SPORTIFS ET LEURS PARTIES, CUBES, BRIQUES, PLAQUES, FEUILLES ET BANDES, CARREAUX DE TOUTE FORME AINSI QUE DES CYLINDRES PLEINS, Y.C. LES DISQUES) 10 % 2 460120 NATTES, PAILLASSONS ET CLAIES EN MATIÃ RES Ã TRESSER VÃ GÃ TALES, TISSÃ S OU PARALLÃ LISÃ S, Ã PLAT 30 % 3 460191 TRESSES ET ARTICLES SIMIL. EN MATIÃ RES Ã TRESSER, MÃ ME ASSEMBLÃ S EN BANDES; MATIÃ RES Ã TRESSER, TRESSES ET ARTICLES SIMIL., EN MATIÃ RES Ã TRESSER VÃ GÃ TALES, TISSÃ S OU PARALLÃ LISÃ S, Ã PLAT (Ã L'EXCL. DES REVÃ TEMENTS MURAUX DU No4814 AINSI QUE DES NATTES, PAILLASSONS ET CLAIES OU DES PARTIES DE CHAUSSURES OU DE COIFFURES) 30 % 3 460199 MATIÃ RES Ã TRESSER, TRESSES ET ARTICLES SIMIL., EN MATIÃ RES Ã TRESSER NON-VÃ GÃ TALES, TISSÃ S OU PARALLÃ LISÃ S, Ã PLAT (Ã L'EXCL. DES REVÃ TEMENTS MURAUX DU No4814 AINSI QUE DES PARTIES DE CHAUSSURES OU DE COIFFURES) 30 % 5 460210 OUVRAGES DE VANNERIE OBTENUS DIRECTEMENT EN FORME Ã PARTIR DE MATIÃ RES Ã TRESSER VÃ GÃ TALES OU CONFECTIONNÃ S Ã L'AIDE DES MATIÃ RES Ã TRESSER VÃ GÃ TALES DU No4601; OUVRAGES EN LUFFA (SAUF REVÃ TEMENTS MURAUX DU No4814, FICELLES, CORDES ET CORDAGES, CHAUSSURES, COIFFURES ET LEURS PARTIES, VÃ HICULES ET CORPS DE CAISSES POUR VÃ HICULES AINSI QUE LES ARTICLES DU CHAPITRE 94 [P.EX. MEUBLES, APPAREILS D'Ã CLAIRAGE]) 30 % 3 460290 OUVRAGES DE VANNERIE OBTENUS DIRECTEMENT EN FORME Ã PARTIR DE MATIÃ RES Ã TRESSER NON VÃ GÃ TALES OU CONFECTIONNÃ S Ã L'AIDE DE MATIÃ RES Ã TRESSER NON VÃ GÃ TALES DU No4601 (Ã L'EXCL. DES REVÃ TEMENTS MURAUX DU No4814, DES FICELLES, CORDES ET CORDAGES, DES CHAUSSURES, COIFFURES ET LEURS PARTIES, DES VÃ HICULES ET CORPS DE CAISSES POUR VÃ HICULES AINSI QUE DES ARTICLES DU CHAPITRE 94 [P.EX. MEUBLES, APPAREILS D'Ã CLAIRAGE]) 30 % 3 470100 PÃ TES MÃ CANIQUES DE BOIS, NON-TRAITÃ ES CHIMIQUEMENT 10 % 1 470200 PÃ TES CHIMIQUES DE BOIS, Ã DISSOUDRE 10 % 1 470311 PÃ TES CHIMIQUES DE BOIS DE CONIFÃ RES, Ã LA SOUDE OU AU SULFATE, Ã CRUES (Ã L'EXCL. DES PÃ TES Ã DISSOUDRE) 10 % 1 470319 PÃ TES CHIMIQUES DE BOIS, Ã LA SOUDE OU AU SULFATE, Ã CRUES (Ã L'EXCL. DES PÃ TES Ã DISSOUDRE ET DES PÃ TES DE BOIS DE CONIFÃ RES) 10 % 1 470321 PÃ TES CHIMIQUES DE BOIS DE CONIFÃ RES, Ã LA SOUDE OU AU SULFATE, MI-BLANCHIES OU BLANCHIES (Ã L'EXCL. DES PÃ TES Ã DISSOUDRE) 10 % 1 470329 PÃ TES CHIMIQUES DE BOIS, Ã LA SOUDE OU AU SULFATE, MI-BLANCHIES OU BLANCHIES (Ã L'EXCL. DES PÃ TES Ã DISSOUDRE ET DES PÃ TES DE BOIS DE CONIFÃ RES) 10 % 1 470411 PÃ TES CHIMIQUES DE BOIS DE CONIFÃ RES, AU BISULFITE, Ã CRUES (Ã L'EXCL. DES PÃ TES Ã DISSOUDRE) 10 % 1 470419 PÃ TES CHIMIQUES DE BOIS, AU BISULFITE, Ã CRUES (Ã L'EXCL. DES PÃ TES Ã DISSOUDRE ET DES PÃ TES DE BOIS DE CONIFÃ RES) 10 % 1 470421 PÃ TES CHIMIQUES DE BOIS DE CONIFÃ RES, AU BISULFITE, MI-BLANCHIES OU BLANCHIES (Ã L'EXCL. DES PÃ TES Ã DISSOUDRE) 10 % 1 470429 PÃ TES CHIMIQUES DE BOIS, AU BISULFITE, MI-BLANCHIES OU BLANCHIES (Ã L'EXCL. DES PÃ TES Ã DISSOUDRE ET DES PÃ TES DE BOIS DE CONIFÃ RES) 10 % 1 470500 PÃ TES DE BOIS OBTENUES PAR LA COMBINAISON D'UN TRAITEMENT MÃ CANIQUE ET D'UN TRAITMENT CHIMIQUE 10 % 1 470610 PÃ TES DE LINTERS DE COTON 10 % 1 470620 PÃ TES DE FIBRES OBTENUES Ã PARTIR DE PAPIER OU DE CARTON RECYCLÃ S [DÃ CHETS ET REBUTS] 10 % 1 470691 PÃ TES MÃ CANIQUES DE MATIÃ RES FIBREUSES CELLULOSIQUES (AUTRES QUE LE BOIS, LES LINTERS DE COTON AINSI QUE LES PÃ TES DE FIBRES OBTENUES Ã PARTIR DE PAPIER OU DE CARTON RECYCLÃ S [DÃ CHETS ET REBUTS]) 10 % 1 470692 PÃ TES CHIMIQUES DE MATIÃ RES FIBREUSES CELLULOSIQUES (AUTRES QUE LE BOIS, LES LINTERS DE COTON AINSI QUE LES PÃ TES DE FIBRES OBTENUES Ã PARTIR DE PAPIER OU DE CARTON RECYCLES [DÃ CHETS ET REBUTS]) 10 % 1 470693 PÃ TES MI-CHIMIQUES DE MATIÃ RES FIBREUSES CELLULOSIQUES (AUTRES QUE LE BOIS, LES LINTERS DE COTON AINSI QUE LES PÃ TES DE FIBRES OBTENUES Ã PARTIR DE PAPIER OU DE CARTON RECYCLÃ S [DÃ CHETS ET REBUTS]) 10 % 1 470710 PAPIERS OU CARTONS Ã RECYCLER [DÃ CHETS ET REBUTS] DE PAPIERS OU CARTONS KRAFT Ã CRUS OU DE PAPIERS OU CARTONS ONDULÃ S 10 % 1 470720 PAPIERS OU CARTONS Ã RECYCLER [DÃ CHETS ET REBUTS] DE PAPIERS OU CARTONS OBTENUS PRINCIPALEMENT Ã PARTIR DE PÃ TE CHIMIQUE BLANCHIE, NON COLORÃ S DANS LA MASSE 10 % 2 470730 PAPIERS OU CARTONS Ã RECYCLER [DÃ CHETS ET REBUTS] DE PAPIERS OU CARTONS OBTENUS PRINCIPALEMENT Ã PARTIR DE PÃ TE MÃ CANIQUE [JOURNAUX, PÃ RIODIQUES ET IMPRIMÃ S SIMIL., P.EX.] 10 % 2 470790 PAPIERS OU CARTONS Ã RECYCLER [DÃ CHETS ET REBUTS], Y.C. LES DÃ CHETS ET REBUTS NON-TRIÃ S (Ã L'EXCL. DE LA LAINE DE PAPIER, DES DÃ CHETS ET REBUTS DE PAPIERS OU CARTONS KRAFT Ã CRUS OU DE PAPIERS OU CARTONS ONDULÃ S AINSI QUE DES PRODUITS NON-COLORÃ S DANS LA MASSE, OBTENUS PRINCIPALEMENT Ã PARTIR DE PÃ TE CHIMIQUE BLANCHIE ET DES PRODUITS OBTENUS Ã PARTIR DE PÃ TE MÃ CANIQUE) 10 % 2 480100 PAPIER JOURNAL, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN COTÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON PLIÃ  0 % 1 480210 PAPIERS ET CARTONS FORMÃ S FEUILLE Ã FEUILLE [PAPIERS Ã LA MAIN], DE TOUT FORMAT ET DE TOUTE FORME 5 % 1 480220 PAPIERS ET CARTONS SUPPORTS POUR PAPIERS OU CARTONS PHOTOSENSIBLES, SENSIBLES Ã LA CHALEUR OU Ã LECTROSENSIBLES, NON COUCHÃ S NI ENDUITS, EN ROULEAUX OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE, DE TOUT FORMAT 10 % 2 480230 PAPIERS SUPPORTS POUR CARBONE, NON COUCHÃ S NI ENDUITS, EN ROULEAUX OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE, DE TOUT FORMAT 10 % 2 480240 PAPIERS SUPPORTS POUR PAPIERS PEINTS, NON-COUCHÃ S NI ENDUITS 10 % 2 480254 PAPIERS ET CARTONS, NON COUCHÃ S NI ENDUITS, UTILISÃ S POUR L'Ã CRITURE, L'IMPRESSION OU D'AUTRES FINS GRAPHIQUES, ET PAPIERS ET CARTONS POUR CARTES OU BANDES Ã PERFORER, NON PERFORÃ S, EN ROULEAUX OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE, DE TOUT FORMAT, SANS FIBRES OBTENUES PAR UN PROCÃ DÃ  MÃ CANIQUE OU CHIMICO-MÃ CANIQUE OU DONT <= 10 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S PAR DE TELLES FIBRES, D'UN POIDS < 40 G/Mo, N.D.A. 5 % 1 480255 PAPIERS ET CARTONS, NON-COUCHÃ S NI ENDUITS, UTILISÃ S POUR L'Ã CRITURE, L'IMPRESSION OU D'AUTRES FINS GRAPHIQUES, ET PAPIERS ET CARTONS POUR CARTES OU BANDES Ã PERFORER, NON-PERFORÃ S, EN ROULEAUX DE TOUT FORMAT, SANS FIBRES OBTENUES PAR UN PROCÃ DÃ  MÃ CANIQUE OU CHIMICO-MÃ CANIQUE OU DONT <= 10 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S PAR DE TELLES FIBRES, D'UN POIDS AU M2 >= 40 G MAIS <= 150 G, N.D.A. 5 % 1 480256 PAPIERS ET CARTONS, NON-COUCHÃ S NI ENDUITS, UTILISÃ S POUR L'Ã CRITURE, L'IMPRESSION OU D'AUTRES FINS GRAPHIQUES, ET PAPIERS ET CARTONS POUR CARTES OU BANDES Ã PERFORER, NON-PERFORÃ S, EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT UN CÃ TÃ  <= 435 MM ET L'AUTRE <= 297 MM Ã L'Ã TAT NON-PLIÃ , SANS FIBRES OBTENUES PAR UN PROCÃ DÃ  MÃ CANIQUE OU CHIMICO-MÃ CANIQUE OU DONT <= 10 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S PAR DE TELLES FIBRES, D'UN POIDS AU M2 >= 40 G MAIS <= 150 G, N.D.A. 5 % 1 480257 PAPIERS ET CARTONS, NON COUCHÃ S NI ENDUITS, UTILISÃ S POUR L'Ã CRITURE, L'IMPRESSION OU D'AUTRES FINS GRAPHIQUES, ET PAPIERS ET CARTONS POUR CARTES OU BANDES Ã PERFORER, NON PERFORÃ S, EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT UN COTÃ  > 435 MM OU DONT UN COTÃ  <= 435 MM ET L'AUTRE > 297 MM Ã L'Ã TAT NON PLIÃ , SANS FIBRES OBTENUES PAR UN PROCÃ DÃ  MÃ CANIQUE OU CHIMICO-MÃ CANIQUE OU DONT <= 10 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S PAR DE TELLES FIBRES, D'UN POIDS AU Mo >= 40 G MAIS <= 150 G, N.D.A. 5 % 1 480258 PAPIERS ET CARTONS, NON-COUCHÃ S NI ENDUITS, UTILISÃ S POUR L'Ã CRITURE, L'IMPRESSION OU D'AUTRES FINS GRAPHIQUES, ET PAPIERS ET CARTONS POUR CARTES OU BANDES Ã PERFORER, NON-PERFORÃ S, EN ROULEAUX OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE, DE TOUT FORMAT, SANS FIBRES OBTENUES PAR UN PROCÃ DÃ  MÃ CANIQUE OU CHIMICO-MÃ CANIQUE OU DONT <= 10 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S PAR DE TELLES FIBRES, D'UN POIDS > 150 G/M2, N.D.A. 5 % 1 480261 PAPIERS ET CARTONS, NON-COUCHÃ S NI ENDUITS, UTILISÃ S POUR L'Ã CRITURE, L'IMPRESSION OU D'AUTRES FINS GRAPHIQUES, ET PAPIERS ET CARTONS POUR CARTES OU BANDES Ã PERFORER, NON-PERFORÃ S, EN ROULEAUX DE TOUT FORMAT, DONT > 10 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S PAR DES FIBRES OBTENUES PAR UN PROCÃ DÃ  MÃ CANIQUE OU CHIMICO-MÃ CANIQUE, N.D.A. 5 % 1 480262 PAPIERS ET CARTONS, NON COUCHÃ S NI ENDUITS, UTILISÃ S POUR L'Ã CRITURE, L'IMPRESSION OU D'AUTRES FINS GRAPHIQUES, ET PAPIERS ET CARTONS POUR CARTES OU BANDES Ã PERFORER, NON PERFORÃ S, EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT UN COTÃ  <= 435 MM ET L'AUTRE <= 297 MM Ã L'Ã TAT NON PLIÃ , DONT > 10 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S PAR DES FIBRES OBTENUES PAR UN PROCÃ DÃ  MÃ CANIQUE OU CHIMICO-MÃ CANIQUE, N.D.A. 5 % 1 480269 PAPIERS ET CARTONS, NON COUCHÃ S NI ENDUITS, UTILISÃ S POUR L'Ã CRITURE, L'IMPRESSION OU D'AUTRES FINS GRAPHIQUES, ET PAPIERS ET CARTONS POUR CARTES OU BANDES Ã PERFORER, NON PERFORÃ S, EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT UN COTÃ  > 435 MM OU DONT UN COTÃ  <= 435 MM ET L'AUTRE > 297 MM Ã L'Ã TAT NON PLIÃ , DONT > 10 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S PAR DES FIBRES OBTENUES PAR UN PROCÃ DÃ  MÃ CANIQUE OU CHIMICO-MÃ CANIQUE, N.D.A. 5 % 1 480300 PAPIERS UTILISÃ S POUR PAPIERS DE TOILETTE, SERVIETTES Ã DÃ MAQUILLER, ESSUIE-MAINS, SERVIETTES OU PAPIERS SIMIL. Ã USAGES DOMESTIQUES, D'HYGIÃ NE OU DE TOILETTE, OUATE DE CELLULOSE ET NAPPES DE FIBRES DE CELLULOSE, MÃ ME CRÃ PÃ S, PLISSÃ S, GAUFRÃ S, ESTAMPÃ S, PERFORÃ S, COLORIÃ S EN SURFACE, DÃ CORÃ S EN SURFACE OU IMPRIMÃ S, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT UN CÃ TÃ  AU MOINS > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON-PLIÃ  10 % 3 480411 PAPIERS ET CARTONS POUR COUVERTURE, DITS «KRAFTLINER », Ã CRUS, NON-COUCHÃ S NI ENDUITS, EN ROULEAUX D'UNE LARGEUR > 36 CM 10 % 2 480419 PAPIERS ET CARTONS POUR COUVERTURE, DITS «KRAFTLINER », NON-COUCHÃ S NI ENDUITS, EN ROULEAUX D'UNE LARGEUR > 36 CM (Ã L'EXCL. DES PAPIERS ET CARTONS Ã CRUS AINSI QUE DES ARTICLES DU No4802 OU 4803) 10 % 2 480421 PAPIERS KRAFT POUR SACS DE GRANDE CONTENANCE, Ã CRUS, NON-COUCHÃ S NI ENDUITS, EN ROULEAUX D'UNE LARGEUR > 36 CM (Ã L'EXCL. DES ARTICLES DU No4802, 4803 OU 4808) 10 % 2 480429 PAPIERS KRAFT POUR SACS DE GRANDE CONTENANCE, NON-COUCHÃ S NI ENDUITS, EN ROULEAUX D'UNE LARGEUR > 36 CM (Ã L'EXCL. DES PAPIERS Ã CRUS AINSI QUE DES ARTICLES DU No4802, 4803 OU 4808) 10 % 2 480431 PAPIERS ET CARTONS KRAFT, Ã CRUS, NON-COUCHÃ S NI ENDUITS, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN CÃ TÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON-PLIÃ , D'UN POIDS <= 150 G/M2 (Ã L'EXCL. DES PAPIERS ET CARTONS POUR COUVERTURE DITS «KRAFTLINER », DES PAPIERS KRAFT POUR SACS DE GRANDE CONTENANCE AINSI QUE DES ARTICLES DU No4802, 4803 OU 4808) 10 % 2 480439 PAPIERS ET CARTONS KRAFT, NON-COUCHÃ S NI ENDUITS, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN CÃ TÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON-PLIÃ , D'UN POIDS <= 150 G/M2 (Ã L'EXCL. DES PRODUITS Ã CRUS, DES PAPIERS ET CARTONS POUR COUVERTURE DITS «KRAFTLINER », DES PAPIERS KRAFT POUR SACS DE GRANDE CONTENANCE AINSI QUE DES ARTICLES DU No4802, 4803 OU 4808) 5 % 1 480441 PAPIERS ET CARTONS KRAFT, Ã CRUS, NON-COUCHÃ S NI ENDUITS, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN CÃ TÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON-PLIÃ , D'UN POIDS > 150 G/M2 MAIS < 225 G/M2 (Ã L'EXCL. DES PAPIERS ET CARTONS POUR COUVERTURE DITS «KRAFTLINER », DES PAPIERS KRAFT POUR SACS DE GRANDE CONTENANCE AINSI QUE DES ARTICLES DU No4802, 4803 OU 4808) 10 % 2 480442 PAPIERS ET CARTONS KRAFT, NON-COUCHÃ S NI ENDUITS, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN CÃ TÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON-PLIÃ , D'UN POIDS > 150 G/M2 MAIS < 225 G/M2, BLANCHIS DANS LA MASSE ET DONT > 95 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S PAR DES FIBRES DE BOIS OBTENUES PAR LE PROCÃ DÃ  CHIMIQUE (SAUF PAPIERS ET CARTONS POUR COUVERTURE [KRAFTLINER], PAPIERS KRAFT POUR SACS DE GRANDE CONTENANCE ET ARTICLES DU No 4802, 4803 OU 4808) 10 % 2 480449 PAPIERS ET CARTONS KRAFT, NON-COUCHÃ S NI ENDUITS, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN CÃ TÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON-PLIÃ , D'UN POIDS > 150 G/M2 MAIS < 225 G/M2 (SAUF PRODUITS Ã CRUS, PAPIERS ET CARTONS POUR COUVERTURE [KRAFTLINER], PAPIERS KRAFT POUR GRANDS SACS, ARTICLES DU No4802, 4803 OU 4808 ET PRODUITS BLANCHIS DANS LA MASSE ET DONT > 95 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S PAR DES FIBRES DE BOIS OBTENUES PAR PROCÃ DÃ  CHIMIQUE) 10 % 2 480451 PAPIERS ET CARTONS KRAFT, Ã CRUS, NON-COUCHÃ S NI ENDUITS, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN CÃ TÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON-PLIÃ , D'UN POIDS >= 225 G/M2 (Ã L'EXCL. DES PAPIERS ET CARTONS POUR COUVERTURE DITS «KRAFTLINER », DES PAPIERS KRAFT POUR SACS DE GRANDE CONTENANCE AINSI QUE DES ARTICLES DU No4802, 4803 OU 4808) 10 % 2 480452 PAPIERS ET CARTONS KRAFT, NON-COUCHÃ S NI ENDUITS, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN CÃ TÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON-PLIÃ , D'UN POIDS >= 225 G/M2, BLANCHIS UNIFORMÃ MENT DANS LA MASSE ET DONT > 95 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S PAR DES FIBRES DE BOIS OBTENUES PAR LE PROCÃ DÃ  CHIMIQUE (SAUF PAPIERS ET CARTONS POUR COUVERTURE [KRAFTLINER], PAPIERS KRAFT POUR SACS DE GRANDE CONTENANCE ET ARTICLES DU No4802, 4803 OU 4808) 10 % 2 480459 PAPIERS ET CARTONS KRAFT, NON-COUCHÃ S NI ENDUITS, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN CÃ TÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON-PLIÃ , D'UN POIDS >= 225 G/M2 (SAUF PRODUITS «KRAFTLINER », PAPIERS KRAFT POUR SACS DE GRANDE CONTENANCE, ARTICLES DU No4802, 4803 OU 4808, PRODUITS Ã CRUS OU DES PRODUITS BLANCHIS UNIFORMÃ MENT DANS LA MASSE ET DONT > 95 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S PAR DES FIBRES DE BOIS OBTENUES PAR PROCÃ DÃ  CHIMIQUE) 10 % 2 480511 PAPIER MI-CHIMIQUE POUR CANNELURE, NON COUCHÃ  NI ENDUIT, EN ROULEAUX D'UNE LARGEUR > 36 CM 10 % 2 480512 PAPIER PAILLE POUR CANNELURE, EN ROULEAUX D'UNE LARGEUR > 36 CM, POIDS >= 130 G/Mo 10 % 2 480519 PAPIER POUR CANNELURE, NON-COUCHÃ S NI ENDUITS, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN CÃ TÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON-PLIÃ  (Ã L'EXCL. DU PAPIER MI-CHIMIQUE POUR CANNELURE ET DU PAPIER PAILLE POUR CANNELURE) 10 % 2 480524 TESTLINER [FIBRES RÃ CUPÃ RÃ ES], NON COUCHÃ S NI ENDUITS, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN COTÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON PLIÃ , D'UN POIDS <= 150 G/Mo 10 % 2 480525 TESTLINER [FIBRES RÃ CUPÃ RÃ ES], NON COUCHÃ S NI ENDUITS, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN COTÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON PLIÃ , D'UN POIDS > 150 G/Mo 10 % 2 480530 PAPIER SULFITE D'EMBALLAGE, NON-COUCHÃ  NI ENDUIT, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN CÃ TÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON-PLIÃ  10 % 2 480540 PAPIER ET CARTON FILTRE, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN COTÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON PLIÃ  10 % 2 480550 PAPIER ET CARTON FEUTRE, PAPIER ET CARTON LAINEUX, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN COTÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON PLIÃ  10 % 2 480591 PAPIERS ET CARTONS, NON COUCHÃ S NI ENDUITS, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN COTÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON PLIÃ , D'UN POIDS <= 150 G/Mo, N.D.A. 10 % 2 480592 PAPIERS ET CARTONS, NON COUCHÃ S NI ENDUITS, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN COTÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON PLIÃ , D'UN POIDS > 150 G/Mo MAIS < 225 G/Mo, N.D.A. 10 % 2 480593 PAPIERS ET CARTONS, NON-COUCHÃ S NI ENDUITS, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN CÃ TÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON-PLIÃ , D'UN POIDS >= 225 G/M2, N.D.A. 10 % 2 480610 PAPIERS ET CARTONS SULFURISÃ S [PARCHEMIN VÃ GÃ TAL], EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN COTÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON PLIÃ  10 % 2 480620 PAPIERS INGRAISSABLES [ «GREASEPROOF »], EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN COTÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON PLIÃ  10 % 2 480630 PAPIERS-CALQUES, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN COTÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON PLIÃ  10 % 2 480640 PAPIER DIT «CRISTAL » ET AUTRES PAPIERS CALANDRÃ S TRANSPARENTS OU TRANSLUCIDES, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN CÃ TÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON-PLIÃ  (Ã L'EXCL. DES PAPIERS-CALQUES, DES PAPIERS INGRAISSABLES AINSI QUE DES PAPIERS ET CARTONS SULFURISÃ S) 10 % 2 480700 PAPIERS ET CARTONS ASSEMBLÃ S Ã PLAT PAR COLLAGE, NON-COUCHÃ S NI ENDUITS Ã LA SURFACE NI IMPRÃ GNÃ S, MÃ ME RENFORCÃ S INTÃ RIEUREMENT, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN CÃ TÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON-PLIÃ  10 % 2 480810 PAPIERS ET CARTONS ONDULÃ S, MÃ ME AVEC RECOUVREMENT PAR COLLAGE, MÃ ME PERFORÃ S, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN COTÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON PLIÃ  5 % 1 480820 PAPIERS KRAFT POUR SACS DE GRANDE CONTENANCE, CRÃ PÃ S OU PLISSÃ S, MÃ ME GAUFRÃ S, ESTAMPÃ S OU PERFORÃ S, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN COTÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON PLIÃ  10 % 2 480830 PAPIERS KRAFT, CRÃ PÃ S OU PLISSÃ S, MÃ ME GAUFRÃ S, ESTAMPÃ S OU PERFORÃ S, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN COTÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON PLIÃ  (Ã L'EXCL. DES PAPIERS KRAFT POUR SACS DE GRANDE CONTENANCE) 10 % 2 480890 PAPIERS ET CARTONS CRÃ PÃ S, PLISSÃ S, GAUFRÃ S, ESTAMPÃ S OU PERFORÃ S, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AU MOINS UN COTÃ  > 36 CM ET L'AUTRE > 15 CM Ã L'Ã TAT NON PLIÃ  (Ã L'EXCL. DES ARTICLES DU No4803 AINSI QUE DES PAPIERS KRAFT POUR SACS DE GRANDE CONTENANCE OU DES AUTRES PAPIERS KRAFT) 5 % 1 480910 PAPIERS CARBONE ET PAPIERS SIMIL., MÃ ME IMPRIMÃ S, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT UN CÃ TÃ  AU MOINS > 36 CM Ã L'Ã TAT NON PLIÃ  5 % 1 480920 PAPIERS DITS «AUTOCOPIANTS », MÃ ME IMPRIMÃ S, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT UN CÃ TÃ  AU MOINS > 36 CM Ã L'Ã TAT NON-PLIÃ  (Ã L'EXCL. DES PAPIERS CARBONE ET DES PAPIERS SIMIL.) 5 % 1 480990 PAPIERS POUR DUPLICATION OU REPORTS  Y.C. LES PAPIERS COUCHÃ S, ENDUITS OU IMPRÃ GNÃ S POUR STENCILS OU POUR PLAQUES OFFSET -, MÃ ME IMPRIMÃ S, EN ROULEAUX D'UNE LARGEUR > 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT UN CÃ TÃ  AU MOINS > 36 CM Ã L'Ã TAT NON PLIÃ  (Ã L'EXCL. DES PAPIERS CARBONE OU SIMIL. AINSI QUE DES PAPIERS DITS «AUTOCOPIANTS ») 10 % 2 481013 PAPIERS ET CARTONS, DES TYPES UTILISÃ S POUR Ã CRITURE, IMPRESSION OU AUTRES FINS GRAPHIQUES, SANS FIBRES OBTENUES PAR UN PROCÃ DÃ  MÃ CANIQUE OU CHIMICO-MÃ CANIQUE OU DONT <= 10 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S PAR DE TELLES FIBRES, COUCHÃ S AU KAOLIN OU Ã D'AUTRES SUBSTANCES INORGANIQUES SUR UNE OU SUR LES DEUX FACES, EN ROULEAUX DE TOUT FORMAT 5 % 1 481014 PAPIERS ET CARTONS, DES TYPES UTILISÃ S POUR Ã CRITURE, IMPRESSION OU AUTRES FINS GRAPHIQUES, SANS FIBRES OBTENUES PAR UN PROCÃ DÃ  MÃ CANIQUE OU CHIMICO-MÃ CANIQUE OU DONT <= 10 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S PAR DE TELLES FIBRES, COUCHÃ S AU KAOLIN OU Ã D'AUTRES SUBSTANCES INORGANIQUES SUR UNE OU SUR LES DEUX FACES, EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT UN DES CÃ TÃ S <= 435 MM ET L'AUTRE <= 297 MM Ã L'Ã TAT NON-PLIÃ  5 % 1 481019 PAPIERS ET CARTONS, DES TYPES UTILISÃ S POUR Ã CRITURE, IMPRESSION OU AUTRES FINS GRAPHIQUES, SANS FIBRES OBTENUES PAR UN PROCÃ DÃ  MÃ CANIQUE OU CHIMICO-MÃ CANIQUE OU DONT <= 10 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S PAR DE TELLES FIBRES, COUCHÃ S AU KAOLIN OU Ã D'AUTRES SUBSTANCES INORGANIQUES SUR UNE OU SUR LES DEUX FACES, EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT UN CÃ TÃ  > 435 MM OU DONT UN CÃ TÃ  <= 435 MM ET L'AUTRE > 297 MM Ã L'Ã TAT NON-PLIÃ  5 % 1 481022 PAPIER COUCHÃ  LÃ GER, DIT «LWC », DU TYPE UTILISÃ  POUR Ã CRITURE, IMPRESSION OU AUTRES FINS GRAPHIQUES, POIDS TOTAL <= 72 G/M2, POIDS DE COUCHE <= 15 G/M2 PAR FACE, SUR UN SUPPORT DONT >= 50 % EN POIDS DE LA COMPOSITION FIBREUSE SONT CONSTITUÃ S PAR DES FIBRES DE BOIS OBTENUES PAR UN PROCÃ DÃ  MÃ CANIQUE, COUCHÃ  AU KAOLIN OU Ã D'AUTRES SUBSTANCES INORGANIQUES SUR LES DEUX FACES, EN ROULEAUX OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE, DE TOUT FORMAT 10 % 2 481029 PAPIERS ET CARTONS, DES TYPES UTILISÃ S POUR Ã CRITURE, IMPRESSION OU AUTRES FINS GRAPHIQUES, DONT > 10 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S PAR DES FIBRES OBTENUES PAR UN PROCÃ DÃ  MÃ CANIQUE OU CHIMICO-MÃ CANIQUE, COUCHÃ  AU KAOLIN OU Ã D'AUTRES SUBSTANCES INORGANIQUES SUR UNE OU SUR LES DEUX FACES, EN ROULEAUX OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE, DE TOUT FORMAT (SAUF PAPIER COUCHÃ  LÃ GER [LWC]) 10 % 2 481031 PAPIERS ET CARTONS KRAFT, COUCHÃ S AU KAOLIN OU Ã D'AUTRES SUBSTANCES INORGANIQUES SUR UNE OU SUR LES DEUX FACES, BLANCHIS UNIFORMÃ MENT DANS LA MASSE ET DONT > 95 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S PAR DES FIBRES DE BOIS OBTENUES PAR UN PROCÃ DÃ  CHIMIQUE, EN ROULEAUX OU EN FEUILLES DÃ FINIS PAR NOTES 7A OU 7B DE CE CHAPITRE, D'UN POIDS <= 150 G/Mo (SAUF PRODUITS UTILISÃ S POUR Ã CRITURE, IMPRESSION OU AUTRES FINS GRAPHIQUES) 10 % 2 481032 PAPIERS ET CARTONS KRAFT, COUCHÃ S AU KAOLIN OU Ã D'AUTRES SUBSTANCES INORGANIQUES SUR UNE OU SUR LES DEUX FACES, BLANCHIS UNIFORMÃ MENT DANS LA MASSE ET DONT > 95 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S PAR DES FIBRES DE BOIS OBTENUES PAR UN PROCÃ DÃ  CHIMIQUE, EN ROULEAUX OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE, DE TOUT FORMAT, D'UN POIDS > 150 G/M2 (SAUF PRODUITS UTILISÃ S POUR Ã CRITURE, IMPRESSION OU AUTRES FINS GRAPHIQUES) 10 % 2 481039 PAPIERS ET CARTONS KRAFT, COUCHÃ S AU KAOLIN OU Ã D'AUTRES SUBSTANCES INORGANIQUES SUR UNE OU SUR LES DEUX FACES, EN ROULEAUX OU FEUILLES DÃ FINIS PAR NOTES 7A OU 7B DE CE CHAPITRE (SAUF PRODUITS UTILISÃ S Ã DES FINS GRAPHIQUES ET LES PAPIERS ET CARTONS BLANCHIS UNIFORMÃ MENT DANS LA MASSE ET DONT > 95 % EN POIDS DE LA COMPOSITION FIBREUSE TOTALE SONT CONSTITUÃ S DE FIBRES DE BOIS OBTENUES PAR UN PROCÃ DÃ  CHIMIQUE) 10 % 2 481092 PAPIERS ET CARTONS MULTICOUCHES, COUCHÃ S AU KAOLIN OU Ã D'AUTRES SUBSTANCES INORGANIQUES SUR UNE OU SUR LES DEUX FACES, EN ROULEAUX OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE, DE TOUT FORMAT (Ã L'EXCL. DES PAPIERS ET CARTONS KRAFT AINSI QUE DES PRODUITS DES TYPES UTILISÃ S POUR L'Ã CRITURE, L'IMPRESSION OU D'AUTRES FINS GRAPHIQUES) 5 % 1 481099 PAPIERS ET CARTONS COUCHÃ S AU KAOLIN OU Ã D'AUTRES SUBSTANCES INORGANIQUES SUR UNE OU SUR LES DEUX FACES, AVEC OU SANS LIANTS, MÃ ME COLORIÃ S EN SURFACE, DÃ CORÃ S EN SURFACE OU IMPRIMÃ S, EN ROULEAUX OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE, DE TOUT FORMAT (Ã L'EXCL. DES PAPIERS ET CARTONS KRAFT OU MULTICOUCHES AINSI QUE DES PRODUITS DES TYPES UTILISÃ S POUR L'Ã CRITURE, L'IMPRESSION OU D'AUTRES FINS GRAPHIQUES ET DE TOUT AUTRE COUCHAGE OU ENDUCTION) 5 % 1 481110 PAPIERS ET CARTONS GOUDRONNÃ S, BITUMÃ S OU ASPHALTÃ S, EN ROULEAUX OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE, DE TOUT FORMAT 10 % 2 481141 PAPIERS ET CARTONS, AUTO-ADHÃ SIFS, COLORIÃ S EN SURFACE, DÃ CORÃ S EN SURFACE OU IMPRIMÃ S, EN ROULEAUX OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE, DE TOUT FORMAT (Ã L'EXCL. DES PRODUITS DU No4810) 10 % 2 481149 PAPIERS ET CARTONS GOMMÃ S OU ADHÃ SIFS, COLORIÃ S EN SURFACE, DÃ CORÃ S EN SURFACE OU IMPRIMÃ S, EN ROULEAUX OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE, DE TOUT FORMAT (Ã L'EXCL. DES PAPIERS ET CARTONS AUTO-ADHÃ SIFS AINSI QUE DES PRODUITS DU No4810) 10 % 2 481151 PAPIERS ET CARTONS, COLORIÃ S EN SURFACE, DÃ CORÃ S EN SURFACE OU IMPRIMÃ S, ENDUITS, IMPRÃ GNÃ S OU RECOUVERTS DE MATIÃ RE PLASTIQUE, BLANCHIS, D'UN POIDS > 150 G/Mo, EN ROULEAUX OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE, DE TOUT FORMAT (Ã L'EXCL. DES ADHÃ SIFS) 10 % 2 481159 PAPIERS ET CARTONS, COLORIÃ S EN SURFACE, DÃ CORÃ S EN SURFACE OU IMPRIMÃ S, ENDUITS, IMPRÃ GNÃ S OU RECOUVERTS DE MATIÃ RE PLASTIQUE, EN ROULEAUX OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE, DE TOUT FORMAT (Ã L'EXCL. DES ADHÃ SIFS AINSI QUE DES PAPIERS ET CARTONS BLANCHIS D'UN POIDS > 150 G/Mo) 10 % 2 481160 PAPIERS ET CARTONS ENDUITS, IMPRÃ GNÃ S OU RECOUVERTS DE CIRE, DE PARAFFINE, DE STÃ ARINE, D'HUILE OU DE GLYCÃ ROL, EN ROULEAUX OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE, DE TOUT FORMAT (Ã L'EXCL. DES PRODUITS DU No4803, 4809 OU 4818) 10 % 2 481190 PAPIERS, CARTONS, OUATE DE CELLULOSE ET NAPPES DE FIBRES DE CELLULOSE, COUCHÃ S, ENDUITS, IMPRÃ GNÃ S, RECOUVERTS, COLORIÃ S EN SURFACE, DÃ CORÃ S EN SURFACE OU IMPRIMÃ S, EN ROULEAUX OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE, DE TOUT FORMAT (Ã L'EXCL. DES PRODUITS DU No4803, 4809, 4 810, 4811.10 Ã 4811.60 OU 4818) 10 % 2 481200 BLOCS FILTRANTS ET PLAQUES FILTRANTES, EN PÃ TE Ã PAPIER 10 % 2 481310 PAPIER Ã CIGARETTES, EN CAHIERS OU EN TUBES 10 % 2 481320 PAPIER Ã CIGARETTES, EN ROULEAUX D'UNE LARGEUR <= 5 CM 10 % 3 481390 PAPIER Ã CIGARETTES, MÃ ME DÃ COUPÃ  Ã FORMAT (Ã L'EXCL. DES PAPIERS EN CAHIERS, EN TUBES OU EN ROULEAUX D'UNE LARGEUR <= 5 CM) 20 % 2 481410 PAPIER DIT «INGRAIN » 30 % 3 481420 PAPIERS PEINTS ET REVÃ TEMENTS MURAUX SIMIL., CONSTITUÃ S PAR DU PAPIER ENDUIT OU RECOUVERT, SUR L'ENDROIT, D'UNE COUCHE DE MATIÃ RE PLASTIQUE GRAINÃ E, GAUFRÃ E, COLORIÃ E, IMPRIMÃ E DE MOTIFS OU AUTREMENT DÃ CORÃ E 30 % 3 481430 PAPIERS PEINTS ET REVÃ TEMENTS MURAUX SIMIL., CONSTITUÃ S PAR DU PAPIER RECOUVERT, SUR L'ENDROIT, DE MATIÃ RES Ã TRESSER, MÃ ME TISSÃ ES Ã PLAT OU PARALLÃ LISÃ ES 30 % 3 481490 PAPIERS PEINTS ET REVÃ TEMENTS MURAUX SIMIL., EN PAPIER (Ã L'EXCL. DU PAPIER DIT «INGRAIN » AINSI QUE DES PRODUITS DU No4814.20 OU 4814.30); VITRAUPHANIES 30 % 3 481500 COUVRE-PARQUETS Ã SUPPORTS DE PAPIER OU DE CARTON, MÃ ME DÃ COUPÃ S (Ã L'EXCL. DES COUVRE-PARQUETS SANS SUPPORT OU Ã PLANCHER EN MATIÃ RE TEXTILE) 30 % 3 481610 PAPIERS CARBONE ET PAPIERS SIMIL., PRÃ SENTÃ S EN ROULEAUX D'UNE LARGEUR <= 36 CM OU EN FEUILLES CARRÃ ES OU RECTANGULAIRES DONT AUCUN CÃ TÃ  > 36 CM Ã L'Ã TAT NON PLIÃ , OU DÃ COUPÃ S DE FORME AUTRE QUE CARRÃ E OU RECTANGULAIRE, MÃ ME CONDITIONNÃ S EN BOÃ TES 20 % 3 481620 PAPIERS DITS «AUTOCOPIANTS », PRÃ SENTÃ S EN ROULEAUX D'UNE LARGEUR <= 36 CM OU EN FEUILLES CARRÃ ES OU RECTANGULAIRES DONT AUCUN CÃ TÃ  > 36 CM Ã L'Ã TAT NON PLIÃ , OU DÃ COUPÃ S DE FORME AUTRE QUE CARRÃ E OU RECTANGULAIRE, MÃ ME CONDITIONNÃ S EN BOÃ TES (Ã L'EXCL. DES PAPIERS CARBONE ET DES PAPIERS SIMIL.) 10 % 3 481630 STENCILS COMPLETS, EN PAPIER, MÃ ME CONDITIONNÃ S EN BOÃ TES 20 % 3 481690 PAPIERS POUR DUPLICATION OU REPORTS  PRÃ SENTÃ S EN ROULEAUX D'UNE LARGEUR <= 36 CM OU EN FEUILLES CARRÃ ES OU RECTANGULAIRES DONT AUCUN CÃ TÃ  > 36 CM Ã L'Ã TAT NON PLIÃ , OU DÃ COUPÃ S DE FORME AUTRE QUE CARRÃ E OU RECTANGULAIRE -, ET PLAQUES OFFSET, EN PAPIER, MÃ ME CONDITIONNÃ S EN BOÃ TES (Ã L'EXCL. DES PAPIERS CARBONE OU SIMIL., DES PAPIERS DITS «AUTOCOPIANTS » AINSI QUE DES STENCILS COMPLETS) 30 % 3 481710 ENVELOPPES, EN PAPIER OU EN CARTON 30 % 5 481720 CARTES-LETTRES, CARTES POSTALES NON ILLUSTRÃ ES ET CARTES POUR CORRESPONDANCE, EN PAPIER OU EN CARTON (Ã L'EXCL. DES ARTICLES COMPORTANT UN TIMBRE-POSTE IMPRIMÃ ) 30 % 3 481730 BOÃ TES, POCHETTES ET PRÃ SENTATIONS SIMIL., EN PAPIER OU EN CARTON, RENFERMANT UN ASSORTIMENT D'ARTICLES DE CORRESPONDANCE 30 % 3 481810 PAPIER HYGIÃ NIQUE, EN ROULEAUX D'UNE LARGEUR <= 36 CM 30 % 5 481820 MOUCHOIRS, SERVIETTES Ã DÃ MAQUILLER ET ESSUIE-MAINS, EN PÃ TE Ã PAPIER, PAPIER, OUATE DE CELLULOSE OU NAPPES DE FIBRES DE CELLULOSE 30 % 5 481830 NAPPES ET SERVIETTES DE TABLE, EN PÃ TE Ã PAPIER, PAPIER, OUATE DE CELLULOSE OU NAPPES DE FIBRES DE CELLULOSE 30 % 5 481840 SERVIETTES ET TAMPONS HYGIÃ NIQUES, COUCHES POUR BÃ BÃ S ET ARTICLES HYGIÃ NIQUES SIMIL., EN PÃ TE Ã PAPIER, PAPIER, OUATE DE CELLULOSE OU NAPPES DE FIBRES DE CELLULOSE 30 % 5 481850 VÃ TEMENTS ET ACCESSOIRES DU VÃ TEMENT, EN PÃ TE Ã PAPIER, PAPIER, OUATE DE CELLULOSE OU NAPPES DE FIBRES DE CELLULOSE (Ã L'EXCL. DES GUÃ TRES ET ARTICLES SIMIL., DES COIFFURES ET LEURS PARTIES AINSI QUE DES CHAUSSURES ET LEURS PARTIES, Y.C. LES SEMELLES INTÃ RIEURES AMOVIBLES, LES TALONNETTES ET ARTICLES SIMIL. AMOVIBLES) 30 % 5 481890 PAPIERS DES TYPES UTILISÃ S POUR PAPIERS DE TOILETTE ET POUR PAPIERS SIMIL., OUATE DE CELLULOSE OU NAPPES DE FIBRES DE CELLULOSE, DES TYPES UTILISÃ S Ã DES FINS DOMESTIQUES OU SANITAIRES, EN ROULEAUX D'UNE LARGEUR <= 36 CM, OU COUPÃ S Ã FORMAT; ARTICLES Ã USAGES DOMESTIQUES, DE TOILETTE, HYGIÃ NIQUES OU HOSPITALIERS, EN PÃ TE Ã PAPIER, PAPIER, OUATE DE CELLULOSE OU NAPPES DE FIBRES DE CELLULOSE (Ã L'EXCL. DU PAPIER HYGIÃ NIQUE, DES MOUCHOIRS, DES SERVIETTES Ã DÃ MAQUILLER, DES ESSUIE-MAINS, DES NAPPES, DES SERVIETTES DE TABLE, DES SERVIETTES ET TAMPONS HYGIÃ NIQUES, DES COUCHES POUR BÃ BÃ S ET DES ARTICLES HYGIÃ NIQUES SIMIL.) 30 % 5 481910 BOÃ TES ET CAISSES EN PAPIER OU EN CARTON ONDULÃ  10 % 5 481920 BOÃ TES ET CARTONNAGES, PLIANTS, EN PAPIER OU EN CARTON NON ONDULÃ  10 % 3 481930 SACS, EN PAPIER, CARTON, OUATE DE CELLULOSE OU NAPPES DE FIBRES DE CELLULOSE, D'UNE LARGEUR Ã LA BASE >= 40 CM 10 % 3 481940 SACS, SACHETS, POCHETTES ET CORNETS, EN PAPIER, CARTON, OUATE DE CELLULOSE OU NAPPES DE FIBRES DE CELLULOSE (Ã L'EXCL. DES POCHETTES POUR DISQUES ET DES SACS D'UNE LARGEUR Ã LA BASE >= 40 CM) 10 % 5 481950 EMBALLAGES, Y.C. LES POCHETTES POUR DISQUES, EN PAPIER, CARTON, OUATE DE CELLULOSE OU NAPPES DE FIBRES DE CELLULOSE (Ã L'EXCL. DES BOÃ TES ET CAISSES EN PAPIER OU EN CARTON ONDULÃ , DES BOÃ TES ET CARTONNAGES, PLIANTS, EN PAPIER OU EN CARTON NON ONDULÃ  AINSI QUE DES SACS, SACHETS, POCHETTES ET CORNETS) 10 % 5 481960 CARTONNAGES DE BUREAU, DE MAGASIN OU SIMIL., RIGIDES (Ã L'EXCL. DES EMBALLAGES) 10 % 5 482010 REGISTRES, LIVRES COMPTABLES, CARNETS DE NOTES, DE COMMANDES OU DE QUITTANCES, BLOCS-MÃ MORANDUMS, BLOCS DE PAPIER Ã LETTRES, AGENDAS ET OUVRAGES SIMIL., EN PAPIER OU CARTON 30 % 5 482020 CAHIERS POUR L'Ã CRITURE, EN PAPIER OU CARTON 30 % 5 482030 CLASSEURS, RELIURES (AUTRES QUE LES COUVERTURES POUR LIVRES), CHEMISES ET COUVERTURES Ã DOSSIERS, EN PAPIER OU EN CARTON 30 % 5 482040 LIASSES ET CARNETS MANIFOLD, MÃ ME COMPORTANT DES FEUILLES DE PAPIER CARBONE, EN PAPIER OU CARTON 30 % 5 482050 ALBUMS POUR Ã CHANTILLONNAGES OU POUR COLLECTIONS, EN PAPIER OU EN CARTON 30 % 3 482090 SOUS-MAIN ET AUTRES ARTICLES SCOLAIRES, DE BUREAU OU DE PAPETERIE, EN PAPIER OU EN CARTON, ET COUVERTURES POUR LIVRES, EN PAPIER OU EN CARTON (SAUF REGISTRES, LIVRES COMPTABLES, CARNETS DE NOTES, DE COMMANDES OU DE QUITTANCES, BLOCS-MEMORANDUMS, BLOCS DE PAPIER Ã LETTRES, AGENDAS, CAHIERS, CLASSEURS, RELIURES, CHEMISES, COUVERTURES Ã LIASSES OU CARNETS MANIFOLD ET ALBUMS POUR Ã CHANTILLONNAGES OU COLLECTIONS) 30 % 3 482110 Ã TIQUETTES DE TOUS GENRES, EN PAPIER OU EN CARTON, IMPRIMÃ ES 20 % 5 482190 Ã TIQUETTES DE TOUS GENRES, EN PAPIER OU EN CARTON, NON-IMPRIMÃ ES 20 % 5 482210 TAMBOURS, BOBINES, FUSETTES, CANETTES ET SUPPORTS SIMIL., EN PÃ TE Ã PAPIER, PAPIER OU CARTON, MÃ ME PERFORÃ S OU DURCIS, DES TYPES UTILISÃ S POUR L'ENROULEMENT DES FILS TEXTILES 10 % 2 482290 TAMBOURS, BOBINES, FUSETTES, CANETTES ET SUPPORTS SIMIL., EN PÃ TE Ã PAPIER, PAPIER OU CARTON, MÃ ME PERFORÃ S OU DURCIS (Ã L'EXCL. DES ARTICLES DES TYPES UTILISÃ S POUR L'ENROULEMENT DES FILS TEXTILES) 10 % 2 482312 PAPIER AUTO-ADHÃ SIF, EN BANDES OU EN ROULEAUX D'UNE LARGEUR <= 36 CM (SAUF COLORIÃ  EN SURFACE, DÃ CORÃ  EN SURFACE OU IMPRIMÃ ) 20 % 3 482319 PAPIER GOMMÃ  OU ADHÃ SIF, EN BANDES OU EN ROULEAUX D'UNE LARGEUR <= 15 CM (Ã L'EXCL. DES ARTICLES AUTO-ADHÃ SIFS) 20 % 3 482320 PAPIER ET CARTON-FILTRE, EN BANDES OU EN ROULEAUX D'UNE LARGEUR <= 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AUCUN CÃ TÃ  > 36 CM Ã L'Ã TAT NON PLIÃ , OU DÃ COUPÃ S DE FORME AUTRE QUE CARRÃ E OU RECTANGULAIRE 20 % 3 482340 PAPIERS Ã DIAGRAMMES POUR APPAREILS ENREGISTREURS, EN BOBINES D'UNE LARGEUR <= 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AUCUN CÃ TÃ  > 36 CM Ã L'Ã TAT NON PLIÃ , OU DÃ COUPÃ S EN DISQUES 20 % 3 482360 PLATEAUX, PLATS, ASSIETTES, TASSES, GOBELETS ET ARTICLES SIMIL., EN PAPIER OU EN CARTON 30 % 5 482370 ARTICLES MOULÃ S OU PRESSÃ S EN PÃ TE Ã PAPIER, N.D.A. 30 % 5 482390 PAPIERS, CARTONS, OUATE DE CELLULOSE ET NAPPES DE FIBRES DE CELLULOSE, EN BANDES OU EN ROULEAUX D'UNE LARGEUR <= 36 CM OU EN FEUILLES DE FORME CARRÃ E OU RECTANGULAIRE DONT AUCUN CÃ TÃ  > 36 CM Ã L'Ã TAT NON-PLIÃ , OU DÃ COUPÃ S DE FORME AUTRE QUE CARRÃ E OU RECTANGULAIRE, N.D.A.; OUVRAGES EN PÃ TE Ã PAPIER, PAPIER, CARTON, OUATE DE CELLULOSE OU NAPPES DE FIBRES DE CELLULOSE, N.D.A. 30 % 5 490110 LIVRES, BROCHURES ET IMPRIMÃ S SIMIL., EN FEUILLETS ISOLÃ S, MÃ ME PLIÃ S (Ã L'EXCL. DES PUBLICATIONS PÃ RIODIQUES ET DES PUBLICATIONS Ã USAGES PRINCIPALEMENT PUBLICITAIRES) 0 % 1 490191 DICTIONNAIRES ET ENCYCLOPÃ DIES, MÃ ME EN FASCICULES 0 % 1 490199 LIVRES, BROCHURES ET IMPRIMÃ S SIMIL. (Ã L'EXCL. DES PRODUITS EN FEUILLETS ISOLÃ S, DES DICTIONNAIRES ET ENCYCLOPÃ DIES, MÃ ME EN FASCICULES, DES PUBLICATIONS PÃ RIODIQUES AINSI QUE DES PUBLICATIONS Ã USAGES PRINCIPALEMENT PUBLICITAIRES) 0 % 1 490210 JOURNAUX ET PUBLICATIONS PÃ RIODIQUES IMPRIMÃ S, MÃ ME ILLUSTRÃ S OU CONTENANT DE LA PUBLICITÃ , PARAISSANT AU MOINS QUATRE FOIS PAR SEMAINE 0 % 1 490290 JOURNAUX ET PUBLICATIONS PÃ RIODIQUES IMPRIMÃ S, MÃ ME ILLUSTRÃ S OU CONTENANT DE LA PUBLICITÃ  (Ã L'EXCL. DES JOURNAUX ET PUBLICATIONS PARAISSANT AU MOINS QUATRE FOIS PAR SEMAINE) 0 % 1 490300 ALBUMS OU LIVRES D'IMAGES ET ALBUMS Ã DESSINER OU Ã COLORIER, POUR ENFANTS 0 % 1 490400 MUSIQUE MANUSCRITE OU IMPRIMÃ E, ILLUSTRÃ E OU NON, MÃ ME RELIÃ E 0 % 1 490510 GLOBES, IMPRIMÃ S (Ã L'EXCL. DES GLOBES EN RELIEF) 0 % 1 490591 OUVRAGES CARTOGRAPHIQUES DE TOUS GENRES, Y.C. LES PLANS TOPOGRAPHIQUES, IMPRIMÃ S, SOUS FORME DE LIVRES OU DE BROCHURES (Ã L'EXCL. DES GLOBES AINSI QUE DES CARTES ET PLANS EN RELIEF) 0 % 1 490599 OUVRAGES CARTOGRAPHIQUES DE TOUS GENRES, Y.C. LES CARTES MURALES ET LES PLANS TOPOGRAPHIQUES, IMPRIMÃ S (Ã L'EXCL. DES CARTES ET PLANS EN RELIEF, DES GLOBES AINSI QUE DES OUVRAGES CARTOGRAPHIQUES SOUS FORME DE LIVRES OU DE BROCHURES) 0 % 1 490600 PLANS ET DESSINS D'ARCHITECTES, D'INGÃ NIEURS ET AUTRES PLANS ET DESSINS INDUSTRIELS, COMMERCIAUX, TOPOGRAPHIQUES OU SIMIL., OBTENUS EN ORIGINAL Ã LA MAIN; TEXTES Ã CRITS Ã LA MAIN; REPRODUCTIONS PHOTOGRAPHIQUES SUR PAPIER SENSIBILISÃ  ET COPIES OBTENUES AU CARBONE DES PLANS, DESSINS OU TEXTES VISÃ S CI-DESSUS 10 % 2 490700 TIMBRES-POSTE, TIMBRES FISCAUX ET ANALOGUES, NON-OBLITÃ RÃ S, AYANT COURS OU DESTINÃ S Ã AVOIR COURS DANS LE PAYS DANS LEQUEL ILS ONT, OU AURONT, UNE VALEUR FACIALE RECONNUE; PAPIER TIMBRÃ ; BILLETS DE BANQUE; CHÃ QUES; TITRES D'ACTIONS OU D'OBLIGATIONS ET TITRES SIMIL. 30 % 3 490810 DÃ CALCOMANIES VITRIFIABLES 20 % 3 490890 DÃ CALCOMANIES DE TOUS GENRES (Ã L'EXCL. DES ARTICLES VITRIFIABLES) 20 % 3 490900 CARTES POSTALES IMPRIMÃ ES OU ILLUSTRÃ ES; CARTES IMPRIMÃ ES COMPORTANT DES VOEUX OU DES MESSAGES PERSONNELS, MÃ ME ILLUSTRÃ ES, AVEC OU SANS ENVELOPPES, GARNITURES OU APPLICATIONS 10 % 3 491000 CALENDRIERS DE TOUS GENRES, IMPRIMÃ S, Y.C. LES BLOCS DE CALENDRIERS Ã EFFEUILLER 30 % 5 491110 IMPRIMÃ S PUBLICITAIRES, CATALOGUES COMMERCIAUX ET SIMIL. 30 % 5 491191 IMAGES, GRAVURES ET PHOTOGRAPHIES, N.D.A. 30 % 3 491199 IMPRIMÃ S, N.D.A. 30 % 5 500100 COCONS DE VERS Ã SOIE PROPRES AU DÃ VIDAGE 10 % 5 500200 SOIE GRÃ GE [NON MOULINÃ E] 10 % 3 500310 DÃ CHETS DE SOIE, Y.C. LES COCONS NON DÃ VIDABLES, LES DÃ CHETS DE FILS ET LES EFFILOCHÃ S, NON CARDÃ S NI PEIGNÃ S 10 % 5 500390 DÃ CHETS DE SOIE, Y.C. LES COCONS NON DÃ VIDABLES, LES DÃ CHETS DE FILS ET LES EFFILOCHÃ S, CARDÃ S OU PEIGNÃ S 10 % 5 500400 FILS DE SOIE (SAUF LES FILS DE DÃ CHETS DE SOIE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 2 500500 FILS DE DÃ CHETS DE SOIE, NON-CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 10 % 2 500600 FILS DE SOIE OU DE DÃ CHETS DE SOIE, CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL; POIL DE MESSINE [CRIN DE FLORENCE] 30 % 3 500710 TISSUS DE BOURRETTE 30 % 3 500720 TISSUS CONTENANT >= 85 % EN POIDS DE SOIE OU DE DÃ CHETS DE SOIE (AUTRES QUE LA BOURRETTE) 30 % 3 500790 TISSUS DE SOIE OU DE DÃ CHETS DE SOIE (AUTRES QUE LA BOURRETTE), CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % DE SOIE OU DE DÃ CHETS DE SOIE 30 % 3 510111 LAINES DE TONTE EN SUINT, Y.C. LES LAINES LAVÃ ES Ã DOS, NON CARDÃ ES NI PEIGNÃ ES 10 % 2 510119 LAINES EN SUINT, Y.C. LES LAINES LAVÃ ES Ã DOS, NON CARDÃ ES NI PEIGNÃ ES (Ã L'EXCL. DES LAINES DE TONTE) 10 % 2 510121 LAINES DE TONTE, DÃ GRAISSÃ ES, NON CARBONISÃ ES NI CARDÃ ES NI PEIGNÃ ES 10 % 2 510129 LAINES DÃ GRAISSÃ ES, NON CARBONISÃ ES NI CARDÃ ES NI PEIGNÃ ES (Ã L'EXCL. DES LAINES DE TONTE) 10 % 2 510130 LAINES CARBONISÃ ES, NON CARDÃ ES NI PEIGNÃ ES 10 % 2 510211 POILS FINS, NON CARDÃ S NI PEIGNÃ S, DE CHÃ VRE DU CACHEMIRE 10 % 1 510219 POILS FINS, NON-CARDÃ S NI PEIGNÃ S (Ã L'EXCL. DE LA LAINE ET DE CHÃ VRE DU CACHEMIRE) 10 % 1 510220 POILS GROSSIERS, NON CARDÃ S NI PEIGNÃ S (Ã L'EXCL. DES POILS ET SOIES DE BROSSERIE AINSI QUE DES CRINS [POILS DE LA CRINIÃ RE OU DE LA QUEUE]) 10 % 1 510310 BLOUSSES DE LAINE OU DE POILS FINS (Ã L'EXCL. DES EFFILOCHÃ S) 10 % 1 510320 DÃ CHETS DE LAINE OU DE POILS FINS, Y.C. LES DÃ CHETS DE FILS (Ã L'EXCL. DES BLOUSSES ET DES EFFILOCHÃ S) 10 % 1 510330 DÃ CHETS DE POILS GROSSIERS, Y.C. LES DÃ CHETS DE FILS (Ã L'EXCL. DES EFFILOCHÃ S, DES DÃ CHETS DE POILS ET SOIES DE BROSSERIE AINSI QUE DES DÃ CHETS DE CRINS [POILS DE LA CRINIÃ RE OU DE LA QUEUE]) 10 % 1 510400 EFFILOCHÃ S DE LAINE OU DE POILS FINS OU GROSSIERS, NON CARDÃ S NI PEIGNÃ S 10 % 5 510510 LAINE CARDÃ E 10 % 5 510521 «LAINE PEIGNÃ E EN VRAC » 10 % 5 510529 LAINE PEIGNÃ E (Ã L'EXCL. DE LA «LAINE PEIGNÃ E EN VRAC ») 10 % 5 510531 POILS DE CHÃ VRE DU CACHEMIRE, CARDÃ S OU PEIGNÃ S 10 % 1 510539 POILS FINS, CARDÃ S OU PEIGNÃ S (Ã L'EXCL. DE LA LAINE ET DE CHÃ VRE DU CACHEMIRE) 10 % 1 510540 POILS GROSSIERS, CARDÃ S OU PEIGNÃ S 10 % 1 510610 FILS DE LAINE CARDÃ E, CONTENANT >= 85 % EN POIDS DE LAINE (NON-CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 2 510620 FILS DE LAINE CARDÃ E, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE LAINE (NON-CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 1 510710 FILS DE LAINE PEIGNÃ E, CONTENANT >= 85 % EN POIDS DE LAINE, NON-CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 10 % 2 510720 FILS DE LAINE PEIGNÃ E, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE LAINE, NON-CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 10 % 2 510810 FILS DE POILS FINS, CARDÃ S, NON-CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS DE LAINE) 10 % 2 510820 FILS DE POILS FINS, PEIGNÃ S, NON-CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS DE LAINE) 10 % 2 510910 FILS DE LAINE OU DE POILS FINS, CONTENANT >= 85 % EN POIDS DE LAINE OU DE POILS FINS, CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 10 % 1 510990 FILS DE LAINE OU DE POILS FINS, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE LAINE OU DE POILS FINS, CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 10 % 1 511000 FILS DE POILS GROSSIERS OU DE CRIN, Y.C. LES FILS DE CRIN GUIPÃ S, MÃ ME CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES CRINS NON RACCORDÃ S) 10 % 1 511111 TISSUS DE LAINE CARDÃ E OU DE POILS FINS CARDÃ S, CONTENANT >= 85 % EN POIDS DE LAINE OU DE POILS FINS, D'UN POIDS <= 300 G/Mo 30 % 3 511119 TISSUS DE LAINE CARDÃ E OU DE POILS FINS CARDÃ S, CONTENANT >= 85 % EN POIDS DE LAINE OU DE POILS FINS, D'UN POIDS > 300 G/M2 30 % 5 511120 TISSUS DE LAINE CARDÃ E OU DE POILS FINS CARDÃ S, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE LAINE OU DE POILS FINS, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS 30 % 3 511130 TISSUS DE LAINE CARDÃ E OU DE POILS FINS CARDÃ S, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE LAINE OU DE POILS FINS, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES DISCONTINUES 30 % 3 511190 TISSUS DE LAINE CARDÃ E OU DE POILS FINS CARDÃ S, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE LAINE OU DE POILS FINS (Ã L'EXCL. DES TISSUS DE LAINE OU DE POILS FINS MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS OU AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES DISCONTINUES) 30 % 3 511211 TISSUS DE LAINE PEIGNÃ E OU DE POILS FINS PEIGNÃ S, CONTENANT >= 85 % EN POIDS DE LAINE OU DE POILS FINS, D'UN POIDS <= 200 G/Mo 30 % 5 511219 TISSUS DE LAINE PEIGNÃ E OU DE POILS FINS PEIGNÃ S, CONTENANT >= 85 % EN POIDS DE LAINE OU DE POILS FINS, D'UN POIDS > 200 G/M2 30 % 3 511220 TISSUS DE LAINE PEIGNÃ E OU DE POILS FINS PEIGNÃ S, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE LAINE OU DE POILS FINS, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS 30 % 5 511230 TISSUS DE LAINE PEIGNÃ E OU DE POILS FINS PEIGNÃ S, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE LAINE OU DE POILS FINS, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES DISCONTINUES 30 % 3 511290 TISSUS DE LAINE PEIGNÃ E OU DE POILS FINS PEIGNÃ S, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE LAINE OU DE POILS FINS (Ã L'EXCL. DES TISSUS DE LAINE OU DE POILS FINS MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS OU AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES DISCONTINUES) 30 % 5 511300 TISSUS DE POILS GROSSIERS OU DE CRIN (Ã L'EXCL. DES TISSUS POUR USAGES TECHNIQUES DU No5911) 30 % 5 520100 COTON, NON-CARDÃ  NI PEIGNÃ  10 % 2 520210 DÃ CHETS DE FILS DE COTON 10 % 2 520291 EFFILOCHÃ S DE COTON 10 % 2 520299 DÃ CHETS DE COTON (Ã L'EXCL. DES DÃ CHETS DE FILS ET DES EFFILOCHÃ S) 10 % 2 520300 COTON, CARDÃ  OU PEIGNÃ  10 % 2 520411 FILS Ã COUDRE DE COTON, CONTENANT >= 85 % EN POIDS DE COTON, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 5 % 5 520419 FILS Ã COUDRE DE COTON, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 5 % 5 520420 FILS Ã COUDRE DE COTON, CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 30 % 5 520511 FILS SIMPLES DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT >= 714,29 DÃ CITEX [<= 14 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520512 FILS SIMPLES DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT >= 232,56 DÃ CITEX MAIS < 714,29 DÃ CITEX [> 14 NUMÃ ROS MÃ TRIQUES MAIS <= 43 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520513 FILS SIMPLES DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT >= 192,31 DÃ CITEX MAIS < 232,56 DÃ CITEX [> 43 NUMÃ ROS MÃ TRIQUES MAIS <= 52 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520514 FILS SIMPLES DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT >= 125 DÃ CITEX MAIS < 192,31 DÃ CITEX [> 52 NUMÃ ROS MÃ TRIQUES MAIS <= 80 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520515 FILS SIMPLES DE COTON, EN FIBRES NON-PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT < 125 DÃ CITEX [> 80 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520521 FILS SIMPLES DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT >= 714,29 DÃ CITEX [<= 14 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520522 FILS SIMPLES DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT >= 232,56 DÃ CITEX MAIS < 714,29 DÃ CITEX [> 14 NUMÃ ROS MÃ TRIQUES MAIS <= 43 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520523 FILS SIMPLES DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT >= 192,31 DÃ CITEX MAIS < 232,56 DÃ CITEX [> 43 NUMÃ ROS MÃ TRIQUES MAIS <= 52 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520524 FILS SIMPLES DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT >= 125 DÃ CITEX MAIS < 192,31 DÃ CITEX [> 52 NUMÃ ROS MÃ TRIQUES MAIS <= 80 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520526 FILS SIMPLES DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT >= 106,38 DÃ CITEX MAIS < 125 DÃ CITEX [> 80 NUMÃ ROS MÃ TRIQUES MAIS <= 94 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520527 FILS SIMPLES DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT >= 83,33 DÃ CITEX MAIS < 106,38 DÃ CITEX [> 94 NUMÃ ROS MÃ TRIQUES MAIS <= 120 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520528 FILS SIMPLES DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT < 83,33 DÃ CITEX [> 120 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520531 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES >= 714,29 DÃ CITEX [<= 14 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520532 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES >= 232,56 DÃ CITEX MAIS < 714,29 DÃ CITEX [> 14 NUMÃ ROS MÃ TRIQUES MAIS <= 43 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520533 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES >= 192,31 DÃ CITEX MAIS < 232,56 DÃ CITEX [> 43 NUMÃ ROS MÃ TRIQUES MAIS <= 52 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520534 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES >= 125 DÃ CITEX MAIS < 192,31 DÃ CITEX [> 52 NUMÃ ROS MÃ TRIQUES MAIS <= 80 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520535 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES < 125 DÃ CITEX [> 80 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520541 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES >= 714,29 DÃ CITEX [<= 14 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520542 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES >= 232,56 DÃ CITEX MAIS < 714,29 DÃ CITEX [> 14 NUMÃ ROS MÃ TRIQUES MAIS <= 43 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520543 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES >= 192,31 DÃ CITEX MAIS < 232,56 DÃ CITEX [> 43 NUMÃ ROS MÃ TRIQUES MAIS <= 52 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520544 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES >= 125 DÃ CITEX MAIS < 192,31 DÃ CITEX [> 52 NUMÃ ROS MÃ TRIQUES MAIS <= 80 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520546 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES >= 106,38 DÃ CITEX MAIS < 125 DÃ CITEX [> 80 NUMÃ ROS MÃ TRIQUES MAIS <= 94 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520547 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES >= 83,33 DÃ CITEX MAIS < 106,38 DÃ CITEX [> 94 NUMÃ ROS MÃ TRIQUES MAIS <= 120 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520548 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT >= 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES < 83,33 DÃ CITEX [> 120 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520611 FILS SIMPLES DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT >= 714,29 DÃ CITEX [<= 14 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520612 FILS SIMPLES DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT >= 232,56 DÃ CITEX MAIS < 714,29 DÃ CITEX [> 14 NUMÃ ROS MÃ TRIQUES MAIS <= 43 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520613 FILS SIMPLES DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT >= 192,31 DÃ CITEX MAIS < 232,56 DÃ CITEX [> 43 NUMÃ ROS MÃ TRIQUES MAIS <= 52 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520614 FILS SIMPLES DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT >= 125 DÃ CITEX MAIS < 192,31 DÃ CITEX [> 52 NUMÃ ROS MÃ TRIQUES MAIS <= 80 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520615 FILS SIMPLES DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT < 125 DÃ CITEX [> 80 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520621 FILS SIMPLES DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT >= 714,29 DÃ CITEX [<= 14 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520622 FILS SIMPLES DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT >= 232,56 DÃ CITEX MAIS < 714,29 DÃ CITEX [> 14 NUMÃ ROS MÃ TRIQUES MAIS <= 43 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520623 FILS SIMPLES DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT >= 192,31 DÃ CITEX MAIS < 232,56 DÃ CITEX [> 43 NUMÃ ROS MÃ TRIQUES MAIS <= 52 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520624 FILS SIMPLES DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT >= 125 DÃ CITEX MAIS < 192,31 DÃ CITEX [> 52 NUMÃ ROS MÃ TRIQUES MAIS <= 80 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520625 FILS SIMPLES DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT < 125 DÃ CITEX [> 80 NUMÃ ROS MÃ TRIQUES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520631 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES >= 714,29 DÃ CITEX [<= 14 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520632 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES >= 232,56 DÃ CITEX MAIS < 714,29 DÃ CITEX [> 14 NUMÃ ROS MÃ TRIQUES MAIS <= 43 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520633 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES >= 192,31 DÃ CITEX MAIS < 232,56 DÃ CITEX [> 43 NUMÃ ROS MÃ TRIQUES MAIS <= 52 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520634 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES >= 125 DÃ CITEX MAIS < 192,31 DÃ CITEX [> 52 NUMÃ ROS MÃ TRIQUES MAIS <= 80 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520635 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES NON PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES < 125 DÃ CITEX [> 80 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 20 % 5 520641 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES >= 714,29 DÃ CITEX [<= 14 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520642 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES >= 232,56 DÃ CITEX MAIS < 714,29 DÃ CITEX [> 14 NUMÃ ROS MÃ TRIQUES MAIS <= 43 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520643 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES >= 192,31 DÃ CITEX MAIS < 232,56 DÃ CITEX [> 43 NUMÃ ROS MÃ TRIQUES MAIS <= 52 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520644 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES >= 125 DÃ CITEX MAIS < 192,31 DÃ CITEX [> 52 NUMÃ ROS MÃ TRIQUES MAIS <= 80 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520645 FILS RETORS OU CÃ BLÃ S DE COTON, EN FIBRES PEIGNÃ ES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, TITRANT EN FILS SIMPLES < 125 DÃ CITEX [> 80 NUMÃ ROS MÃ TRIQUES EN FILS SIMPLES] (SAUF LES FILS Ã COUDRE ET LES FILS CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 5 520710 FILS DE COTON, CONTENANT >= 85 % EN POIDS DE COTON, CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (SAUF LES FILS Ã COUDRE) 30 % 5 520790 FILS DE COTON, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (SAUF LES FILS Ã COUDRE) 30 % 5 520811 TISSUS DE COTON, Ã CRUS, Ã ARMURE TOILE, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS <= 100 G/M2 20 % 5 520812 TISSUS DE COTON, Ã CRUS, Ã ARMURE TOILE, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 100 G/M2 MAIS <= 200 G/M2 20 % 5 520813 TISSUS DE COTON, Ã CRUS, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS <= 200 G/Mo 20 % 5 520819 TISSUS DE COTON, Ã CRUS, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS <= 200 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 20 % 5 520821 TISSUS DE COTON, BLANCHIS, Ã ARMURE TOILE, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS <= 100 G/M2 20 % 5 520822 TISSUS DE COTON, BLANCHIS, Ã ARMURE TOILE, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 100 G/M2 MAIS <= 200 G/M2 20 % 5 520823 TISSUS DE COTON, BLANCHIS, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS <= 200 G/Mo 20 % 5 520829 TISSUS DE COTON, BLANCHIS, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS <= 200 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 20 % 5 520831 TISSUS DE COTON, TEINTS, Ã ARMURE TOILE, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS <= 100 G/Mo 20 % 5 520832 TISSUS DE COTON, TEINTS, Ã ARMURE TOILE, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 100 G/M2 MAIS <= 200 G/M2 20 % 5 520833 TISSUS DE COTON, TEINTS, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS <= 200 G/Mo 20 % 5 520839 TISSUS DE COTON, TEINTS, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS <= 200 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 20 % 5 520841 TISSUS DE COTON, EN FILS DE DIVERSES COULEURS, Ã ARMURE TOILE, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS <= 100 G/Mo 20 % 5 520842 TISSUS DE COTON, EN FILS DE DIVERSES COULEURS, Ã ARMURE TOILE, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 100 G/Mo MAIS <= 200 G/Mo 20 % 5 520843 TISSUS DE COTON, EN FILS DE DIVERSES COULEURS, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS <= 200 G/Mo 20 % 5 520849 TISSUS DE COTON, EN FILS DE DIVERSES COULEURS, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS <= 200 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 20 % 5 520851 TISSUS DE COTON, IMPRIMÃ S, Ã ARMURE TOILE, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS <= 100 G/Mo 30 % 5 520852 TISSUS DE COTON, IMPRIMÃ S, Ã ARMURE TOILE, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 100 G/Mo MAIS <= 200 G/Mo 30 % 5 520853 TISSUS DE COTON, IMPRIMÃ S, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS <= 200 G/Mo 30 % 5 520859 TISSUS DE COTON, IMPRIMÃ S, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS <= 200 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 30 % 5 520911 TISSUS DE COTON, Ã CRUS, Ã ARMURE TOILE, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 200 G/Mo 20 % 5 520912 TISSUS DE COTON, Ã CRUS, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 200 G/Mo 20 % 5 520919 TISSUS DE COTON, Ã CRUS, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 200 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 20 % 5 520921 TISSUS DE COTON, BLANCHIS, Ã ARMURE TOILE, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 200 G/Mo 20 % 5 520922 TISSUS DE COTON, BLANCHIS, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 200 G/Mo 20 % 5 520929 TISSUS DE COTON, BLANCHIS, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 200 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 20 % 5 520931 TISSUS DE COTON, TEINTS, Ã ARMURE TOILE, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 200 G/Mo 20 % 5 520932 TISSUS DE COTON, TEINTS, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 200 G/Mo 20 % 5 520939 TISSUS DE COTON, TEINTS, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 200 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 20 % 5 520941 TISSUS DE COTON, EN FILS DE DIVERSES COULEURS, Ã ARMURE TOILE, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 200 G/Mo 20 % 5 520942 TISSUS DITS «DENIM », EN FILS DE DIVERSES COULEURS, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 200 G/Mo 20 % 5 520943 TISSUS DE COTON, EN FILS DE DIVERSES COULEURS, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 200 G/Mo 20 % 5 520949 TISSUS DE COTON, EN FILS DE DIVERSES COULEURS, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 200 G/Mo (Ã L'EXCL. DES TISSUS DITS «DENIM » AINSI QUE DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 20 % 5 520951 TISSUS DE COTON, IMPRIMÃ S, Ã ARMURE TOILE, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 200 G/Mo 30 % 5 520952 TISSUS DE COTON, IMPRIMÃ S, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 200 G/Mo 30 % 5 520959 TISSUS DE COTON, IMPRIMÃ S, CONTENANT >= 85 % EN POIDS DE COTON, D'UN POIDS > 200 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 30 % 5 521011 TISSUS DE COTON, Ã CRUS, Ã ARMURE TOILE, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/Mo 10 % 5 521012 TISSUS DE COTON, Ã CRUS, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/Mo 10 % 5 521019 TISSUS DE COTON, Ã CRUS, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 10 % 5 521021 TISSUS DE COTON, BLANCHIS, Ã ARMURE TOILE, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/Mo 20 % 5 521022 TISSUS DE COTON, BLANCHIS, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/Mo 20 % 5 521029 TISSUS DE COTON, BLANCHIS, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 20 % 5 521031 TISSUS DE COTON, TEINTS, Ã ARMURE TOILE, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/Mo 20 % 5 521032 TISSUS DE COTON, TEINTS, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/Mo 20 % 5 521039 TISSUS DE COTON, TEINTS, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 20 % 5 521041 TISSUS DE COTON, EN FILS DE DIVERSES COULEURS, Ã ARMURE TOILE, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/Mo 20 % 5 521042 TISSUS DE COTON, EN FILS DE DIVERSES COULEURS, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/Mo 20 % 5 521049 TISSUS DE COTON, EN FILS DE DIVERSES COULEURS, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 20 % 5 521051 TISSUS DE COTON, IMPRIMÃ S, Ã ARMURE TOILE, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/Mo 30 % 5 521052 TISSUS DE COTON, IMPRIMÃ S, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/Mo 30 % 5 521059 TISSUS DE COTON, IMPRIMÃ S, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 30 % 5 521111 TISSUS DE COTON, Ã CRUS, Ã ARMURE TOILE, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/Mo 10 % 5 521112 TISSUS DE COTON, Ã CRUS, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/Mo 10 % 5 521119 TISSUS DE COTON, Ã CRUS, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 10 % 5 521121 TISSUS DE COTON, BLANCHIS, Ã ARMURE TOILE, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/Mo 20 % 5 521122 TISSUS DE COTON, BLANCHIS, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/Mo 20 % 5 521129 TISSUS DE COTON, BLANCHIS, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 20 % 5 521131 TISSUS DE COTON, TEINTS, Ã ARMURE TOILE, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/Mo 20 % 5 521132 TISSUS DE COTON, TEINTS, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/Mo 20 % 5 521139 TISSUS DE COTON, BLANCHIS, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 20 % 5 521141 TISSUS DE COTON, EN FILS DE DIVERSES COULEURS, Ã ARMURE TOILE, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/Mo 20 % 5 521142 TISSUS DITS «DENIM », DE COTON, EN FILS DE DIVERSES COULEURS, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/Mo 20 % 5 521143 TISSUS DE COTON, EN FILS DE DIVERSES COULEURS, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/Mo 20 % 5 521149 TISSUS DE COTON, EN FILS DE DIVERSES COULEURS, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/M2 (Ã L'EXCL. DES TISSUS DITS «DENIM » AINSI QUE DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 20 % 5 521151 TISSUS DE COTON, IMPRIMÃ S, Ã ARMURE TOILE, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/Mo 30 % 5 521152 TISSUS DE COTON, IMPRIMÃ S, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/Mo 30 % 5 521159 TISSUS DE COTON, IMPRIMÃ S, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 30 % 5 521211 TISSUS DE COTON, Ã CRUS, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, AUTRES QUE MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/M2 20 % 5 521212 TISSUS DE COTON, BLANCHIS, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, AUTRES QUE MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/M2 20 % 5 521213 TISSUS DE COTON, TEINTS, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, AUTRES QUE MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/M2 20 % 5 521214 TISSUS DE COTON, EN FILS DE DIVERSES COULEURS, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, AUTRES QUE MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/M2 20 % 5 521215 TISSUS DE COTON, IMPRIMÃ S, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, AUTRES QUE MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS <= 200 G/M2 30 % 5 521221 TISSUS DE COTON, Ã CRUS, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, AUTRES QUE MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/M2 20 % 5 521222 TISSUS DE COTON, BLANCHIS, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, AUTRES QUE MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/M2 20 % 5 521223 TISSUS DE COTON, TEINTS, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, AUTRES QUE MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/M2 20 % 5 521224 TISSUS DE COTON, EN FILS DE DIVERSES COULEURS, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, AUTRES QUE MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/M2 20 % 5 521225 TISSUS DE COTON, IMPRIMÃ S, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE COTON, AUTRES QUE MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, D'UN POIDS > 200 G/M2 30 % 5 530110 LIN BRUT OU ROUI 10 % 3 530121 LIN BRISÃ  OU TEILLÃ  10 % 3 530129 LIN PEIGNÃ  OU AUTREMENT TRAVAILLÃ , MAIS NON FILÃ  (Ã L'EXCL. DU LIN BRISÃ , TEILLÃ  OU ROUI) 10 % 3 530130 Ã TOUPES ET DÃ CHETS DE LIN, Y.C. LES DÃ CHETS DE FILS ET LES EFFILOCHÃ S 10 % 3 530210 CHANVRE «CANNABIS SATIVA L. », BRUT OU ROUI 10 % 5 530290 CHANVRE «CANNABIS SATIVA L. », TRAVAILLÃ  MAIS NON FILÃ  (Ã L'EXCL. DU CHANVRE ROUI); Ã TOUPES ET DÃ CHETS DE CHANVRE, Y.C. LES DÃ CHETS DE FILS ET LES EFFILOCHÃ S 10 % 5 530310 JUTE ET AUTRES FIBRES TEXTILES LIBÃ RIENNES, BRUTS OU ROUIS (Ã L'EXCL. DU LIN, DU CHANVRE ET DE LA RAMIE) 10 % 1 530390 JUTE ET AUTRES FIBRES TEXTILES LIBÃ RIENNES, TRAVAILLÃ S MAIS NON FILÃ S (Ã L'EXCL. DES PRODUITS ROUIS AINSI QUE DU LIN, DU CHANVRE ET DE LA RAMIE); Ã TOUPES ET DÃ CHETS DE CES FIBRES, Y.C. LES DÃ CHETS DE FILS ET LES EFFILOCHÃ S 10 % 1 530410 SISAL ET AUTRES FIBRES TEXTILES DU GENRE «AGAVE », BRUTS 10 % 1 530490 SISAL ET AUTRES FIBRES TEXTILES DU GENRE «AGAVE », TRAVAILLÃ S MAIS NON FILÃ S; Ã TOUPES ET DÃ CHETS DE CES FIBRES, Y.C. LES DÃ CHETS DE FILS ET LES EFFILOCHÃ S 10 % 1 530511 FIBRES DE COCO [COIR], BRUTES 10 % 1 530519 FIBRES DE COCO, TRAVAILLÃ ES MAIS NON FILÃ ES; Ã TOUPES ET DÃ CHETS DE CES FIBRES, Y.C. LES DÃ CHETS DE FILS ET LES EFFILOCHÃ S 10 % 1 530521 FIBRES D'ABACA [CHANVRE DE MANILLE OU «MUSA TEXTILIS NEE »], BRUTES 10 % 1 530529 FIBRES D'ABACA [CHANVRE DE MANILLE OU «MUSA TEXTILIS NEE »], TRAVAILLÃ ES MAIS NON FILÃ ES; Ã TOUPES ET DÃ CHETS DE CES FIBRES, Y.C. LES DÃ CHETS DE FILS ET LES EFFILOCHÃ S 10 % 1 530590 RAMIE ET AUTRES FIBRES TEXTILES VÃ GÃ TALES, N.D.A., BRUTS OU TRAVAILLÃ S MAIS NON FILÃ S; Ã TOUPES ET DÃ CHETS DE CES FIBRES, Y.C. LES DÃ CHETS DE FILS ET LES EFFILOCHÃ S 10 % 1 530610 FILS DE LIN SIMPLES 10 % 1 530620 FILS DE LIN RETORS OU CÃ BLÃ S 10 % 1 530710 FILS DE JUTE OU D'AUTRES FIBRES TEXTILES LIBÃ RIENNES DU No5303, SIMPLES 10 % 1 530720 FILS DE JUTE OU D'AUTRES FIBRES TEXTILES LIBÃ RIENNES DU No5303, RETORS OU CÃ BLÃ S 10 % 1 530810 FILS DE COCO 10 % 1 530820 FILS DE CHANVRE 10 % 1 530890 FILS DE FIBRES TEXTILES VÃ GÃ TALES (Ã L'EXCL. DES FILS DE COTON, DE LIN, DE COCO, DE CHANVRE, DE JUTE OU D'AUTRES FIBRES TEXTILES LIBÃ RIENNES DU No5303) 10 % 1 530911 TISSUS DE LIN, CONTENANT >= 85 % EN POIDS DE LIN, Ã CRUS OU BLANCHIS 20 % 5 530919 TISSUS DE LIN, CONTENANT >= 85 % EN POIDS DE LIN, TEINTS OU EN FILS DE DIVERSES COULEURS OU IMPRIMÃ S 30 % 3 530921 TISSUS DE LIN, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE LIN, Ã CRUS OU BLANCHIS 20 % 5 530929 TISSUS DE LIN, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE LIN, TEINTS OU EN FILS DE DIVERSES COULEURS OU IMPRIMÃ S 30 % 3 531010 TISSUS DE JUTE OU D'AUTRES FIBRES TEXTILES LIBÃ RIENNES DU No5303, Ã CRUS 10 % 5 531090 TISSUS DE JUTE OU D'AUTRES FIBRES TEXTILES LIBÃ RIENNES DU No5303, BLANCHIS, TEINTS, EN FILS DE DIVERSES COULEURS OU IMPRIMÃ S 10 % 5 531100 TISSUS DE FIBRES TEXTILES VÃ GÃ TALES (Ã L'EXCL. DES TISSUS DE COTON, DE LIN, DE JUTE OU D'AUTRES FIBRES TEXTILES LIBÃ RIENNES DU No5303); TISSUS DE FILS DE PAPIER 20 % 3 540110 FILS Ã COUDRE DE FILAMENTS SYNTHÃ TIQUES, MÃ ME CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 10 % 2 540120 FILS Ã COUDRE DE FILAMENTS ARTIFICIELS, MÃ ME CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 10 % 2 540210 FILS Ã HAUTE TÃ NACITÃ  DE FILAMENTS DE NYLON OU D'AUTRES POLYAMIDES, NON-CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 540220 FILS Ã HAUTE TÃ NACITÃ  DE FILAMENTS DE POLYESTERS, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 540231 FILS TEXTURÃ S DE FILAMENTS DE NYLON OU D'AUTRES POLYAMIDES, TITRANT EN FILS SIMPLES <= 50 TEX, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 540232 FILS TEXTURÃ S DE FILAMENTS DE NYLON OU D'AUTRES POLYAMIDES, TITRANT EN FILS SIMPLES > 50 TEX, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 540233 FILS TEXTURÃ S DE FILAMENTS DE POLYESTERS, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 540239 FILS TEXTURÃ S DE FILAMENTS SYNTHÃ TIQUES, NON-CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE AINSI QUE DES FILS TEXTURÃ S DE FILAMENTS DE POLYESTERS, DE NYLON OU D'AUTRES POLYAMIDES) 10 % 2 540241 FILS SIMPLES, DE FILAMENTS DE NYLON OU D'AUTRES POLYAMIDES, SANS TORSION OU D'UNE TORSION <= 50 TOURS/M, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL, Y.C. LES MONOFILAMENTS DE MOINS DE 67 DÃ CITEX (Ã L'EXCL. DES FILS Ã COUDRE, DES FILS Ã HAUTE TÃ NACITÃ  OU DES FILS TEXTURÃ S) 10 % 2 540242 FILS SIMPLES, DE FILAMENTS DE POLYESTERS, PARTIELLEMENT ORIENTÃ S, SANS TORSION OU D'UNE TORSION <= 50 TOURS/M, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL, Y.C. LES MONOFILAMENTS DE MOINS DE 67 DÃ CITEX (Ã L'EXCL. DES FILS Ã COUDRE ET DES FILS TEXTURÃ S) 10 % 2 540243 FILS SIMPLES, DE FILAMENTS DE POLYESTERS, SANS TORSION OU D'UNE TORSION <= 50 TOURS/M, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL, Y.C. LES MONOFILAMENTS DE MOINS DE 67 DÃ CITEX (Ã L'EXCL. DES FILS Ã COUDRE, DES FILS TEXTURÃ S ET DES FILS DE POLYESTERS, PARTIELLEMENT ORIENTÃ S) 10 % 2 540249 FILS SIMPLES, DE FILAMENTS SYNTHÃ TIQUES, SANS TORSION OU D'UNE TORSION <= 50 TOURS/M, NON-CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL, Y.C. LES MONOFILAMENTS SYNTHÃ TIQUES DE MOINS DE 67 DÃ CITEX (Ã L'EXCL. DES FILS Ã COUDRE, DES FILS TEXTURÃ S AINSI QUE DES FILS DE POLYESTERS, DE NYLON OU D'AUTRES POLYAMIDES) 10 % 2 540251 FILS SIMPLES, DE FILAMENTS DE NYLON OU D'AUTRES POLYAMIDES, D'UNE TORSION > 50 TOURS/M, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL, Y.C. LES MONOFILAMENTS DE MOINS DE 67 DÃ CITEX (Ã L'EXCL. DES FILS Ã COUDRE, DES FILS Ã HAUTE TÃ NACITÃ  ET DES FILS TEXTURÃ S) 10 % 2 540252 FILS SIMPLES, DE FILAMENTS DE POLYESTERS, D'UNE TORSION > 50 TOURS/M, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL, Y.C. LES MONOFILAMENTS DE MOINS DE 67 DÃ CITEX (Ã L'EXCL. DES FILS Ã COUDRE ET DES FILS TEXTURÃ S) 10 % 2 540259 FILS SIMPLES, DE FILAMENTS SYNTHÃ TIQUES, D'UNE TORSION > 50 TOURS/M, NON-CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL, Y.C. LES MONOFILAMENTS SYNTHÃ TIQUES DE MOINS DE 67 DÃ CITEX (Ã L'EXCL. DES FILS Ã COUDRE, DES FILS TEXTURÃ S ET DES FILS DE FILAMENTS DE POLYESTERS, DE NYLON OU D'AUTRES POLYAMIDES) 10 % 2 540261 FILS RETORS OU CÃ BLÃ S, DE FILAMENTS DE NYLON OU D'AUTRES POLYAMIDES, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL, Y.C. LES MONOFILAMENTS DE MOINS DE 67 DÃ CITEX (Ã L'EXCL. DES FILS Ã COUDRE, DES FILS Ã HAUTE TÃ NACITÃ  OU DES FILS TEXTURÃ S) 10 % 2 540262 FILS RETORS OU CÃ BLÃ S, DE FILAMENTS DE POLYESTERS, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL, Y.C. LES MONOFILAMENTS DE MOINS DE 67 DÃ CITEX (Ã L'EXCL. DES FILS Ã COUDRE ET DES FILS TEXTURÃ S) 10 % 2 540269 FILS RETORS OU CÃ BLÃ S, DE FILAMENTS SYNTHÃ TIQUES, NON-CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL, Y.C. LES MONOFILAMENTS SYNTHÃ TIQUES DE MOINS DE 67 DÃ CITEX (Ã L'EXCL. DES FILS Ã COUDRE, DES FILS TEXTURÃ S ET DES FILS DE FILAMENTS DE POLYESTERS, DE NYLON OU D'AUTRES POLYAMIDES) 10 % 2 540310 FILS Ã HAUTE TÃ NACITÃ  DE FILAMENTS DE RAYONNE VISCOSE (Ã L'EXCL. DES FILS Ã COUDRE ET CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 2 540320 FILS TEXTURÃ S, DE FILAMENTS ARTIFICIELS (Ã L'EXCL. DES FILS Ã COUDRE ET CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 2 540331 FILS SIMPLES, DE FILAMENTS DE RAYONNE VISCOSE, SANS TORSION OU D'UNE TORSION <= 120 TOURS/M, Y.C. LES MONOFILAMENTS DE MOINS DE 67 DÃ CITEX (Ã L'EXCL. DES FILS Ã COUDRE, DES FILS Ã HAUTE TÃ NACITÃ  OU DES FILS TEXTURÃ S ET CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 2 540332 FILS SIMPLES, DE FILAMENTS DE RAYONNE VISCOSE, D'UNE TORSION > 120 TOURS/M, Y.C. LES MONOFILAMENTS DE MOINS DE 67 DÃ CITEX (Ã L'EXCL. DES FILS Ã COUDRE, DES FILS Ã HAUTE TÃ NACITÃ  OU DES FILS TEXTURÃ S ET CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 2 540333 FILS SIMPLES, DE FILAMENTS D'ACÃ TATE DE CELLULOSE, Y.C. LES MONOFILAMENTS DE MOINS DE 67 DÃ CITEX (Ã L'EXCL. DES FILS Ã COUDRE ET DES FILS TEXTURÃ S ET CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 2 540339 FILS SIMPLES, DE FILAMENTS ARTIFICIELS, Y.C. LES MONOFILAMENTS ARTIFICIELS DE MOINS DE 67 DÃ CITEX (Ã L'EXCL. DES FILS Ã COUDRE, DES FILS TEXTURÃ S ET DES FILS DE FILAMENTS DE RAYONNE VISCOSE OU D'ACÃ TATE DE CELLULOSE ET CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 2 540341 FILS RETORS OU CÃ BLÃ S, DE FILAMENTS DE RAYONNE VISCOSE, Y.C. LES MONOFILAMENTS DE MOINS DE 67 DÃ CITEX (Ã L'EXCL. DES FILS Ã COUDRE, DES FILS Ã HAUTE TÃ NACITÃ  OU DES FILS TEXTURÃ S ET CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 2 540342 FILS RETORS OU CÃ BLÃ S, DE FILAMENTS D'ACÃ TATE DE CELLULOSE, Y.C. LES MONOFILAMENTS DE MOINS DE 67 DÃ CITEX (Ã L'EXCL. DES FILS Ã COUDRE ET DES FILS TEXTURÃ S ET CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 2 540349 FILS RETORS OU CÃ BLÃ S, DE FILAMENTS ARTIFICIELS, Y.C. LES MONOFILAMENTS ARTIFICIELS DE MOINS DE 67 DÃ CITEX (Ã L'EXCL. DES FILS Ã COUDRE, DES FILS TEXTURÃ S ET DES FILS DE FILAMENTS DE RAYONNE VISCOSE OU D'ACÃ TATE DE CELLULOSE ET CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL) 10 % 2 540410 MONOFILAMENTS SYNTHÃ TIQUES DE >= 67 DÃ CITEX ET DONT LA PLUS GRANDE DIMENSION DE LA COUPE TRANSVERSALE <= 1 MM 10 % 2 540490 LAMES ET FORMES SIMIL. [PAILLE ARTIFICIELLE, P.EX.], EN MATIÃ RES TEXTILES SYNTHÃ TIQUES, D'UNE LARGEUR APPARENTE <= 5 MM 10 % 2 540500 MONOFILAMENTS ARTIFICIELS DE 67 DÃ CITEX OU PLUS ET DONT LA PLUS GRANDE DIMENSION DE LA COUPE TRANSVERSALE N'EXCÃ DE PAS 1 MM; LAMES ET FORMES SIMIL. [PAILLE ARTIFICIELLE, PAR EXEMPLE], EN MATIÃ RES TEXTILES ARTIFICIELLES, D'UNE LARGEUR APPARENTE <= 5 MM 10 % 1 540610 FILS DE FILAMENTS SYNTHÃ TIQUES, CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 540620 FILS DE FILAMENTS ARTIFICIELS, CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 540710 TISSUS OBTENUS Ã PARTIR DE FILS Ã HAUTE TÃ NACITÃ  DE NYLON OU D'AUTRES POLYAMIDES OU DE POLYESTERS, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 20 % 3 540720 TISSUS OBTENUS Ã PARTIR DE LAMES OU FORMES SIMIL., Y.C. CELLES DU No 5404 20 % 3 540730 TISSUS DE FILS DE FILAMENTS SYNTHÃ TIQUES, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404, CONSTITUÃ S PAR DES NAPPES DE FILS TEXTILES PARALLÃ LISÃ S QUI SE SUPERPOSENT Ã ANGLE AIGU OU DROIT ET SONT FIXÃ ES ENTRE ELLES AUX POINTS DE CROISEMENT DE LEURS FILS PAR UN LIANT OU PAR THERMOSOUDAGE 20 % 5 540741 TISSUS, Ã CRUS OU BLANCHIS, OBTENUS Ã PARTIR DE FILS CONTENANT >= 85 % EN POIDS DE FILAMENTS DE NYLON OU D'AUTRES POLYAMIDES, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 10 % 5 540742 TISSUS TEINTS, OBTENUS Ã PARTIR DE FILS CONTENANT >= 85 % EN POIDS DE FILAMENTS DE NYLON OU D'AUTRES POLYAMIDES, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 20 % 5 540743 TISSUS EN FILS DE DIVERSES COULEURS CONTENANT >= 85 % EN POIDS DE FILAMENTS DE NYLON OU D'AUTRES POLYAMIDES, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 20 % 5 540744 TISSUS IMPRIMÃ S, OBTENUS Ã PARTIR DE FILS CONTENANT >= 85 % EN POIDS DE FILAMENTS DE NYLON OU D'AUTRES POLYAMIDES, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 30 % 5 540751 TISSUS, Ã CRUS OU BLANCHIS, OBTENUS Ã PARTIR DE FILS CONTENANT >= 85 % EN POIDS DE FILAMENTS DE POLYESTER TEXTURÃ S, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 10 % 5 540752 TISSUS TEINTS, OBTENUS Ã PARTIR DE FILS CONTENANT >= 85 % EN POIDS DE FILAMENTS DE POLYESTER TEXTURÃ S, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5 404 20 % 3 540753 TISSUS OBTENUS Ã PARTIR DE FILS DE DIVERSES COULEURS CONTENANT >= 85 % EN POIDS DE FILAMENTS DE POLYESTER TEXTURÃ S, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 20 % 5 540754 TISSUS IMPRIMÃ S, OBTENUS Ã PARTIR DE FILS CONTENANT >= 85 % EN POIDS DE FILAMENTS DE POLYESTER TEXTURÃ S, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 30 % 5 540761 TISSUS OBTENUS Ã PARTIR DE FILS CONTENANT >= 85 % EN POIDS DE FILAMENTS DE POLYESTER NON-TEXTURÃ S, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 20 % 3 540769 TISSUS OBTENUS Ã PARTIR DE FILS CONTENANT >= 85 % EN POIDS DE MÃ LANGES DE FILAMENTS DE POLYESTER TEXTURÃ S ET DE FILAMENTS DE POLYESTER NON-TEXTURÃ S, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 20 % 3 540771 TISSUS Ã CRUS OU BLANCHIS, OBTENUS Ã PARTIR DE FILS CONTENANT >= 85 % EN POIDS DE FILAMENTS SYNTHÃ TIQUES, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 (Ã L'EXCL. DES TISSUS OBTENUS Ã PARTIR DE FILAMENTS OU DE MONOFILAMENTS DE POLYESTER, DE NYLON OU D'AUTRES POLYAMIDES AINSI QUE DES MÃ LANGES DE FILAMENTS DE POLYESTER TEXTURÃ S ET NON TEXTURÃ S) 10 % 3 540772 TISSUS TEINTS, OBTENUS Ã PARTIR DE FILS CONTENANT >= 85 % EN POIDS DE FILAMENTS SYNTHÃ TIQUES, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 (Ã L'EXCL. DES TISSUS OBTENUS Ã PARTIR DE FILAMENTS OU DE MONOFILAMENTS DE POLYESTER, DE NYLON OU D'AUTRES POLYAMIDES AINSI QUE DES MÃ LANGES DE FILAMENTS DE POLYESTER TEXTURÃ S ET NON TEXTURÃ S) 20 % 3 540773 TISSUS OBTENUS Ã PARTIR DE FILS DE DIVERSES COULEURS CONTENANT >= 85 % EN POIDS DE FILAMENTS SYNTHÃ TIQUES, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 (Ã L'EXCL. DES TISSUS OBTENUS Ã PARTIR DE FILAMENTS OU DE MONOFILAMENTS DE POLYESTER, DE NYLON OU D'AUTRES POLYAMIDES AINSI QUE DES MÃ LANGES DE FILAMENTS DE POLYESTER TEXTURÃ S ET NON TEXTURÃ S) 20 % 3 540774 TISSUS IMPRIMÃ S, OBTENUS Ã PARTIR DE FILS CONTENANT >= 85 % EN POIDS DE FILAMENTS SYNTHÃ TIQUES, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 (Ã L'EXCL. DES TISSUS OBTENUS Ã PARTIR DE FILAMENTS OU DE MONOFILAMENTS DE POLYESTER, DE NYLON OU D'AUTRES POLYAMIDES AINSI QUE DES MÃ LANGES DE FILAMENTS DE POLYESTER TEXTURÃ S ET NON TEXTURÃ S) 30 % 5 540781 TISSUS, Ã CRUS OU BLANCHIS, OBTENUS Ã PARTIR DE FILS DE FILAMENTS SYNTHÃ TIQUES CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FILAMENTS ET MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No 5404 10 % 5 540782 TISSUS TEINTS, OBTENUS Ã PARTIR DE FILS DE FILAMENTS SYNTHÃ TIQUES CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FILAMENTS ET MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 20 % 5 540783 TISSUS OBTENUS Ã PARTIR DE FILS DE FILAMENTS SYNTHÃ TIQUES DE DIVERSES COULEURS CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FILAMENTS ET MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No 5404 20 % 5 540784 TISSUS IMPRIMÃ S, OBTENUS Ã PARTIR DE FILS DE FILAMENTS SYNTHÃ TIQUES CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FILAMENTS ET MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No 5404 30 % 5 540791 TISSUS, Ã CRUS OU BLANCHIS, OBTENUS Ã PARTIR DE FILS DE FILAMENTS SYNTHÃ TIQUES CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FILAMENTS, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 (Ã L'EXCL. DES TISSUS MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON) 10 % 5 540792 TISSUS TEINTS, OBTENUS Ã PARTIR DE FILS DE FILAMENTS SYNTHÃ TIQUES CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FILAMENTS, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 (Ã L'EXCL. DES TISSUS MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON) 20 % 3 540793 TISSUS OBTENUS Ã PARTIR DE FILS DE FILAMENTS SYNTHÃ TIQUES DE DIVERSES COULEURS CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FILAMENTS, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 (Ã L'EXCL. DES TISSUS MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON) 20 % 3 540794 TISSUS IMPRIMÃ S, OBTENUS Ã PARTIR DE FILS DE FILAMENTS SYNTHÃ TIQUES CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FILAMENTS, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5404 (Ã L'EXCL. DES TISSUS MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON) 30 % 3 540810 TISSUS OBTENUS Ã PARTIR DE FILS Ã HAUTE TÃ NACITÃ  DE RAYONNE VISCOSE, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No 5405 20 % 3 540821 TISSUS, Ã CRUS OU BLANCHIS, OBTENUS Ã PARTIR DE FILS CONTENANT >= 85 % EN POIDS DE FILAMENTS ARTIFICIELS, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5405 (Ã L'EXCL. DES TISSUS OBTENUS Ã PARTIR DE FILS Ã HAUTE TÃ NACITÃ  DE RAYONNE VISCOSE) 10 % 5 540822 TISSUS TEINTS, OBTENUS Ã PARTIR DE FILS CONTENANT >= 85 % EN POIDS DE FILAMENTS ARTIFICIELS, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5405 (Ã L'EXCL. DES TISSUS OBTENUS Ã PARTIR DE FILS Ã HAUTE TÃ NACITÃ  DE RAYONNE VISCOSE) 20 % 3 540823 TISSUS OBTENUS Ã PARTIR DE FILS DE DIVERSES COULEURS CONTENANT >= 85 % EN POIDS DE FILAMENTS ARTIFICIELS, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5405 (Ã L'EXCL. DES TISSUS OBTENUS Ã PARTIR DE FILS Ã HAUTE TÃ NACITÃ  DE RAYONNE VISCOSE) 20 % 5 540824 TISSUS IMPRIMÃ S, OBTENUS Ã PARTIR DE FILS CONTENANT >= 85 % EN POIDS DE FILAMENTS ARTIFICIELS, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5405 (Ã L'EXCL. DES TISSUS OBTENUS Ã PARTIR DE FILS Ã HAUTE TÃ NACITÃ  DE RAYONNE VISCOSE) 30 % 5 540831 TISSUS, Ã CRUS OU BLANCHIS, OBTENUS Ã PARTIR DE FILS DE FILAMENTS ARTIFICIELS CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FILAMENTS, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5405 (Ã L'EXCL. DES TISSUS OBTENUS Ã PARTIR DE FILS Ã HAUTE TÃ NACITÃ  DE RAYONNE VISCOSE) 10 % 5 540832 TISSUS TEINTS, OBTENUS Ã PARTIR DE FILS DE FILAMENTS ARTIFICIELS CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FILAMENTS, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5405 (Ã L'EXCL. DES TISSUS OBTENUS Ã PARTIR DE FILS Ã HAUTE TÃ NACITÃ  DE RAYONNE VISCOSE) 20 % 5 540833 TISSUS OBTENUS Ã PARTIR DE FILS DE FILAMENTS ARTIFICIELS DE DIVERSES COULEURS CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FILAMENTS, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5405 (Ã L'EXCL. DES TISSUS OBTENUS Ã PARTIR DE FILS Ã HAUTE TÃ NACITÃ  DE RAYONNE VISCOSE) 20 % 5 540834 TISSUS IMPRIMÃ S, OBTENUS Ã PARTIR DE FILS DE FILAMENTS ARTIFICIELS CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FILAMENTS, Y.C. LES TISSUS OBTENUS Ã PARTIR DES MONOFILAMENTS DU No5405 (Ã L'EXCL. DES TISSUS OBTENUS Ã PARTIR DE FILS Ã HAUTE TÃ NACITÃ  DE RAYONNE VISCOSE) 30 % 5 550110 CÃ BLES DE FILAMENTS DE NYLON OU D'AUTRES POLYAMIDES, TELS QUE DÃ FINIS DANS LA NOTE 1 DU PRÃ SENT CHAPITRE 10 % 1 550120 CÃ BLES DE FILAMENTS DE POLYESTERS, TELS QUE DÃ FINIS DANS LA NOTE 1 DU PRÃ SENT CHAPITRE 10 % 1 550130 CÃ BLES DE FILAMENTS ACRYLIQUES OU MODACRYLIQUES, TELS QUE DÃ FINIS DANS LA NOTE 1 DU PRÃ SENT CHAPITRE 10 % 1 550190 CÃ BLES DE FILAMENTS SYNTHÃ TIQUES, TELS QUE DÃ FINIS DANS LA NOTE 1 DU PRÃ SENT CHAPITRE (Ã L'EXCL. DES CÃ BLES DE FILAMENTS ACRYLIQUES OU MODACRYLIQUES OU DE FILAMENTS DE POLYESTERS, DE NYLON OU D'AUTRES POLYAMIDES) 10 % 1 550200 CÃ BLES DE FILAMENTS ARTIFICIELS, TELS QUE DÃ FINIS DANS LA NOTE 1 DU PRÃ SENT CHAPITRE 10 % 5 550310 FIBRES DISCONTINUES DE NYLON OU D'AUTRES POLYAMIDES, NON-CARDÃ ES NI PEIGNÃ ES NI AUTREMENT TRANSFORMÃ ES POUR LA FILATURE 10 % 1 550320 FIBRES DISCONTINUES DE POLYESTERS, NON CARDÃ ES NI PEIGNÃ ES NI AUTREMENT TRANSFORMÃ ES POUR LA FILATURE 10 % 1 550330 FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES, NON CARDÃ ES NI PEIGNÃ ES NI AUTREMENT TRANSFORMÃ ES POUR LA FILATURE 10 % 1 550340 FIBRES DISCONTINUES DE POLYPROPYLÃ NE, NON CARDÃ ES NI PEIGNÃ ES NI AUTREMENT TRANSFORMÃ ES POUR LA FILATURE 10 % 1 550390 FIBRES SYNTHÃ TIQUES DISCONTINUES, NON-CARDÃ ES NI PEIGNÃ ES NI AUTREMENT TRANSFORMÃ ES POUR LA FILATURE (Ã L'EXCL. DES FIBRES ACRYLIQUES OU MODACRYLIQUES AINSI QUE DES FIBRES DE POLYPROPYLÃ NE, DE POLYESTERS, DE NYLON OU D'AUTRES POLYAMIDES) 10 % 1 550410 FIBRES DISCONTINUES DE VISCOSE, NON CARDÃ ES NI PEIGNÃ ES NI AUTREMENT TRANSFORMÃ ES POUR LA FILATURE 10 % 1 550490 FIBRES ARTIFICIELLES DISCONTINUES, NON CARDÃ ES NI PEIGNÃ ES NI AUTREMENT TRANSFORMÃ ES POUR LA FILATURE (Ã L'EXCL. DES FIBRES DE VISCOSE) 10 % 1 550510 DÃ CHETS DE FIBRES SYNTHÃ TIQUES, Y.C. LES BLOUSSES, LES DÃ CHETS DE FILS ET LES EFFILOCHÃ S 10 % 3 550520 DÃ CHETS DE FIBRES ARTIFICIELLES, Y.C. LES BLOUSSES, LES DÃ CHETS DE FILS ET LES EFFILOCHÃ S 10 % 5 550610 FIBRES DISCONTINUES DE NYLON OU D'AUTRES POLYAMIDES, CARDÃ ES, PEIGNÃ ES OU AUTREMENT TRANSFORMÃ ES POUR LA FILATURE 10 % 1 550620 FIBRES DISCONTINUES DE POLYESTERS, CARDÃ ES, PEIGNÃ ES OU AUTREMENT TRANSFORMÃ ES POUR LA FILATURE 10 % 1 550630 FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES, CARDÃ ES, PEIGNÃ ES OU AUTREMENT TRANSFORMÃ ES POUR LA FILATURE 10 % 1 550690 FIBRES SYNTHÃ TIQUES DISCONTINUES, CARDÃ ES, PEIGNÃ ES OU AUTREMENT TRANSFORMÃ ES POUR LA FILATURE (Ã L'EXCL. DES FIBRES ACRYLIQUES OU MODACRYLIQUES AINSI QUE DES FIBRES DE POLYESTERS, DE NYLON OU D'AUTRES POLYAMIDES) 10 % 1 550700 FIBRES ARTIFICIELLES DISCONTINUES, CARDÃ ES, PEIGNÃ ES OU AUTREMENT TRANSFORMÃ ES POUR LA FILATURE 10 % 1 550810 FILS Ã COUDRE DE FIBRES SYNTHÃ TIQUES DISCONTINUES, MÃ ME CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 10 % 2 550820 FILS Ã COUDRE DE FIBRES ARTIFICIELLES DISCONTINUES, MÃ ME CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL 10 % 2 550911 FILS SIMPLES, CONTENANT >= 85 % EN POIDS DE FIBRES DISCONTINUES DE NYLON OU D'AUTRES POLYAMIDES, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 550912 FILS RETORS OU CÃ BLÃ S, CONTENANT >= 85 % EN POIDS DE FIBRES DISCONTINUES DE NYLON OU D'AUTRES POLYAMIDES, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 550921 FILS SIMPLES, CONTENANT >= 85 % EN POIDS DE FIBRES DISCONTINUES DE POLYESTER, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 550922 FILS RETORS OU CÃ BLÃ S, CONTENANT >= 85 % EN POIDS DE FIBRES DISCONTINUES DE POLYESTER, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 550931 FILS SIMPLES, CONTENANT >= 85 % EN POIDS DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 550932 FILS RETORS OU CÃ BLÃ S, CONTENANT >= 85 % EN POIDS DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 550941 FILS SIMPLES, CONTENANT >= 85 % EN POIDS DE FIBRES SYNTHÃ TIQUES DISCONTINUES, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE AINSI QUE DES FILS DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES OU DE FIBRES DISCONTINUES DE POLYESTER, DE NYLON OU D'AUTRES POLYAMIDES) 10 % 2 550942 FILS RETORS OU CÃ BLÃ S, CONTENANT >= 85 % EN POIDS DE FIBRES SYNTHÃ TIQUES DISCONTINUES, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE AINSI QUE DES FILS DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES OU DE FIBRES DISCONTINUES DE POLYESTER, DE NYLON OU D'AUTRES POLYAMIDES) 10 % 2 550951 FILS DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES ARTIFICIELLES DISCONTINUES, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 550952 FILS DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DE LA LAINE OU DES POILS FINS, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 550953 FILS DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 550959 FILS DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE ET DES FILS MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, DE LA LAINE, DES POILS FINS OU DES FIBRES ARTIFICIELLES DISCONTINUES) 10 % 2 550961 FILS DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DE LA LAINE OU DES POILS FINS, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 550962 FILS DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 550969 FILS DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE ET DES FILS MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, DE LA LAINE OU DES POILS FINS) 10 % 2 550991 FILS DE FIBRES SYNTHÃ TIQUES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DE LA LAINE OU DES POILS FINS, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE ET DES FILS DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES OU DE FIBRES DISCONTINUES DE POLYESTER) 10 % 2 550992 FILS DE FIBRES SYNTHÃ TIQUES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE ET DES FILS DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES OU DE FIBRES DISCONTINUES DE POLYESTER) 10 % 5 550999 FILS DE FIBRES SYNTHÃ TIQUES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE, DES FILS DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES OU DE FIBRES DISCONTINUES DE POLYESTER AINSI QUE DES FILS MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, DE LA LAINE OU DES POILS FINS) 10 % 2 551011 FILS SIMPLES, CONTENANT >= 85 % EN POIDS DE FIBRES ARTIFICIELLES DISCONTINUES, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 551012 FILS RETORS OU CÃ BLÃ S, CONTENANT >= 85 % EN POIDS DE FIBRES ARTIFICIELLES DISCONTINUES, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 551020 FILS DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DE LA LAINE OU DES POILS FINS, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 551030 FILS DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 5 551090 FILS DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, NON CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE ET DES FILS MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, DE LA LAINE OU DES POILS FINS) 10 % 2 551110 FILS DE FIBRES SYNTHÃ TIQUES DISCONTINUES, CONTENANT >= 85 % EN POIDS DE CES FIBRES, CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 551120 FILS DE FIBRES SYNTHÃ TIQUES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 551130 FILS DE FIBRES ARTIFICIELLES DISCONTINUES, CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL (Ã L'EXCL. DES FILS Ã COUDRE) 10 % 2 551211 TISSUS, Ã CRUS OU BLANCHIS, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT >= 85 % EN POIDS DE CES FIBRES 10 % 5 551219 TISSUS, TEINTS, IMPRIMÃ S OU EN FILS DE DIVERSES COULEURS, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT >= 85 % EN POIDS DE CES FIBRES 30 % 3 551221 TISSUS, Ã CRUS OU BLANCHIS, DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES, CONTENANT >= 85 % EN POIDS DE CES FIBRES 10 % 5 551229 TISSUS, TEINTS, IMPRIMÃ S OU EN FILS DE DIVERSES COULEURS, DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES, CONTENANT >= 85 % EN POIDS DE CES FIBRES 30 % 3 551291 TISSUS, Ã CRUS OU BLANCHIS, DE FIBRES SYNTHÃ TIQUES DISCONTINUES, CONTENANT >= 85 % EN POIDS DE CES FIBRES (Ã L'EXCL. DES TISSUS DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES OU DE FIBRES DISCONTINUES DE POLYESTER) 10 % 5 551299 TISSUS, TEINTS, IMPRIMÃ S OU EN FILS DE DIVERSES COULEURS, DE FIBRES SYNTHÃ TIQUES DISCONTINUES, CONTENANT >= 85 % EN POIDS DE CES FIBRES (Ã L'EXCL. DES TISSUS DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES OU DE FIBRES DISCONTINUES DE POLYESTER) 30 % 3 551311 TISSUS, Ã CRUS OU BLANCHIS, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Ã ARMURE TOILE, D'UN POIDS <= 170 G/M2 10 % 3 551312 TISSUS, Ã CRUS OU BLANCHIS, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, D'UN POIDS <= 170 G/Mo 10 % 5 551313 TISSUS, Ã CRUS OU BLANCHIS, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, D'UN POIDS <= 170 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 10 % 5 551319 TISSUS, Ã CRUS OU BLANCHIS, DE FIBRES SYNTHÃ TIQUES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, D'UN POIDS <= 170 G/Mo (Ã L'EXCL. DES TISSUS DE FIBRES DISCONTINUES DE POLYESTER) 10 % 3 551321 TISSUS, TEINTS, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Ã ARMURE TOILE, D'UN POIDS <= 170 G/M2 20 % 5 551322 TISSUS, TEINTS, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, D'UN POIDS <= 170 G/Mo 20 % 5 551323 TISSUS, TEINTS, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, D'UN POIDS <= 170 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 20 % 5 551329 TISSUS, TEINTS, DE FIBRES SYNTHÃ TIQUES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, D'UN POIDS <= 170 G/Mo (Ã L'EXCL. DES TISSUS DE FIBRES DISCONTINUES DE POLYESTER) 20 % 5 551331 TISSUS EN FILS DE DIVERSES COULEURS, EN FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Ã ARMURE TOILE, D'UN POIDS <= 170 G/Mo 20 % 5 551332 TISSUS EN FILS DE DIVERSES COULEURS, EN FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, D'UN POIDS <= 170 G/Mo 20 % 5 551333 TISSUS EN FILS DE DIVERSES COULEURS, EN FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, D'UN POIDS <= 170 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 20 % 5 551339 TISSUS EN FILS DE DIVERSES COULEURS, EN FIBRES SYNTHÃ TIQUES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, D'UN POIDS <= 170 G/Mo (Ã L'EXCL. DES TISSUS DE FIBRES DISCONTINUES DE POLYESTER) 20 % 5 551341 TISSUS, IMPRIMÃ S, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Ã ARMURE TOILE, D'UN POIDS <= 170 G/Mo 30 % 5 551342 TISSUS, IMPRIMÃ S, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, D'UN POIDS <= 170 G/Mo 30 % 5 551343 TISSUS, IMPRIMÃ S, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, D'UN POIDS <= 170 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 30 % 5 551349 TISSUS, IMPRIMÃ S, DE FIBRES SYNTHÃ TIQUES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, D'UN POIDS <= 170 G/Mo (Ã L'EXCL. DES TISSUS DE FIBRES DISCONTINUES DE POLYESTER) 30 % 5 551411 TISSUS, Ã CRUS OU BLANCHIS, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Ã ARMURE TOILE, D'UN POIDS > 170 G/Mo 10 % 5 551412 TISSUS, Ã CRUS OU BLANCHIS, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, D'UN POIDS > 170 G/Mo 10 % 5 551413 TISSUS, Ã CRUS OU BLANCHIS, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, D'UN POIDS > 170 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 10 % 5 551419 TISSUS, Ã CRUS OU BLANCHIS, DE FIBRES SYNTHÃ TIQUES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, D'UN POIDS > 170 G/Mo (Ã L'EXCL. DES TISSUS DE FIBRES DISCONTINUES DE POLYESTER) 10 % 5 551421 TISSUS, TEINTS, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Ã ARMURE TOILE, D'UN POIDS > 170 G/Mo 20 % 5 551422 TISSUS, TEINTS, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, D'UN POIDS > 170 G/Mo 20 % 5 551423 TISSUS, TEINTS, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, D'UN POIDS > 170 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 20 % 5 551429 TISSUS, TEINTS, DE FIBRES SYNTHÃ TIQUES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, D'UN POIDS > 170 G/Mo (Ã L'EXCL. DES TISSUS DE FIBRES DISCONTINUES DE POLYESTER) 20 % 5 551431 TISSUS EN FILS DE DIVERSES COULEURS, EN FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Ã ARMURE TOILE, D'UN POIDS > 170 G/Mo 20 % 5 551432 TISSUS EN FILS DE DIVERSES COULEURS, EN FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, D'UN POIDS > 170 G/Mo 20 % 5 551433 TISSUS EN FILS DE DIVERSES COULEURS, EN FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, D'UN POIDS > 170 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 20 % 5 551439 TISSUS EN FILS DE DIVERSES COULEURS, EN FIBRES SYNTHÃ TIQUES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, D'UN POIDS > 170 G/Mo (Ã L'EXCL. DES TISSUS DE FIBRES DISCONTINUES DE POLYESTER) 20 % 5 551441 TISSUS, IMPRIMÃ S, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Ã ARMURE TOILE, D'UN POIDS > 170 G/Mo 30 % 5 551442 TISSUS, IMPRIMÃ S, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, Ã ARMURE SERGÃ  «Y.C. LE CROISÃ  » D'UN RAPPORT D'ARMURE <= 4, D'UN POIDS > 170 G/Mo 30 % 5 551443 TISSUS, IMPRIMÃ S, DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, D'UN POIDS > 170 G/Mo (Ã L'EXCL. DES TISSUS Ã ARMURE TOILE OU Ã ARMURE SERGÃ  [Y.C. LE CROISÃ ] D'UN RAPPORT D'ARMURE <= 4) 30 % 5 551449 TISSUS, IMPRIMÃ S, DE FIBRES SYNTHÃ TIQUES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON, D'UN POIDS > 170 G/Mo (Ã L'EXCL. DES TISSUS DE FIBRES DISCONTINUES DE POLYESTER) 30 % 5 551511 TISSUS DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FIBRES DISCONTINUES DE VISCOSE 20 % 3 551512 TISSUS DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS 20 % 3 551513 TISSUS DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DE LA LAINE OU DES POILS FINS 20 % 3 551519 TISSUS DE FIBRES DISCONTINUES DE POLYESTER, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES (Ã L'EXCL. DES TISSUS MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DE LA LAINE OU DES POILS FINS, DES FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS, DES FIBRES DISCONTINUES DE VISCOSE OU DU COTON) 30 % 3 551521 TISSUS DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS 20 % 5 551522 TISSUS DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DE LA LAINE OU DES POILS FINS 20 % 3 551529 TISSUS DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES (Ã L'EXCL. DES TISSUS MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DE LA LAINE OU DES POILS FINS, DES FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS OU DU COTON) 20 % 5 551591 TISSUS DE FIBRES SYNTHÃ TIQUES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS (Ã L'EXCL. DES TISSUS DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES OU DE FIBRES DISCONTINUES DE POLYESTER) 20 % 5 551592 TISSUS DE FIBRES SYNTHÃ TIQUES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DE LA LAINE OU DES POILS FINS (Ã L'EXCL. DES TISSUS DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES OU DE FIBRES DISCONTINUES DE POLYESTER) 20 % 5 551599 TISSUS DE FIBRES SYNTHÃ TIQUES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES (Ã L'EXCL. DES TISSUS DE FIBRES DISCONTINUES ACRYLIQUES OU MODACRYLIQUES OU DE FIBRES DISCONTINUES DE POLYESTER AINSI QUE DES TISSUS MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DE LA LAINE OU DES POILS FINS, DES FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS OU DU COTON) 20 % 3 551611 TISSUS, Ã CRUS OU BLANCHIS, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT >= 85 % EN POIDS DE CES FIBRES 10 % 5 551612 TISSUS, TEINTS, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT >= 85 % EN POIDS DE CES FIBRES 20 % 3 551613 TISSUS, EN FILS DE DIVERSES COULEURS, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT >= 85 % EN POIDS DE CES FIBRES 20 % 3 551614 TISSUS, IMPRIMÃ S, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT >= 85 % EN POIDS DE CES FIBRES 30 % 5 551621 TISSUS, Ã CRUS OU BLANCHIS, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS 10 % 5 551622 TISSUS, TEINTS, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS 20 % 5 551623 TISSUS, EN FILS DE DIVERSES COULEURS, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS 20 % 3 551624 TISSUS, IMPRIMÃ S, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DES FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS 30 % 5 551631 TISSUS, Ã CRUS OU BLANCHIS, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DE LA LAINE OU DES POILS FINS 10 % 5 551632 TISSUS, TEINTS, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DE LA LAINE OU DES POILS FINS 20 % 5 551633 TISSUS, EN FILS DE DIVERSES COULEURS, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DE LA LAINE OU DES POILS FINS 20 % 5 551634 TISSUS, IMPRIMÃ S, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DE LA LAINE OU DES POILS FINS 30 % 5 551641 TISSUS, Ã CRUS OU BLANCHIS, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON 10 % 5 551642 TISSUS, TEINTS, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON 20 % 5 551643 TISSUS, EN FILS DE DIVERSES COULEURS, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON 20 % 5 551644 TISSUS, IMPRIMÃ S, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES, MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DU COTON 30 % 5 551691 TISSUS, Ã CRUS OU BLANCHIS, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES (Ã L'EXCL. DES TISSUS MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DE LA LAINE OU DES POILS FINS, DES FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS OU DU COTON) 10 % 5 551692 TISSUS, TEINTS, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES (Ã L'EXCL. DES TISSUS MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DE LA LAINE OU DES POILS FINS, DES FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS OU DU COTON) 20 % 5 551693 TISSUS, EN FILS DE DIVERSES COULEURS, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES (Ã L'EXCL. DES TISSUS MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DE LA LAINE OU DES POILS FINS, DES FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS OU DU COTON) 20 % 3 551694 TISSUS, IMPRIMÃ S, DE FIBRES ARTIFICIELLES DISCONTINUES, CONTENANT EN PRÃ DOMINANCE, MAIS < 85 % EN POIDS DE CES FIBRES (Ã L'EXCL. DES TISSUS MÃ LANGÃ S PRINCIPALEMENT OU UNIQUEMENT AVEC DE LA LAINE OU DES POILS FINS, DES FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS OU DU COTON) 30 % 3 560110 SERVIETTES ET TAMPONS HYGIÃ NIQUES, COUCHES POUR BÃ BÃ S ET ARTICLES HYGIÃ NIQUES SIMIL., EN OUATES 30 % 3 560121 OUATES DE COTON ET ARTICLES EN CES OUATES (SAUF SERVIETTES ET TAMPONS HYGIÃ NIQUES, COUCHES POUR BÃ BÃ S ET ARTICLES HYGIÃ NIQUES SIMIL., PRODUITS IMPRÃ GNÃ S OU RECOUVERTS DE SUBSTANCES PHARMACEUTIQUES OU CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL Ã DES FINS MÃ DICALES, CHIRURGICALES, DENTAIRES OU VÃ TÃ RINAIRES AINSI QUE PRODUITS IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE PARFUM, DE FARD, DE SAVON, DE DÃ TERGENTS, ETC.) 30 % 5 560122 OUATES DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES ET ARTICLES EN CES OUATES (SAUF SERVIETTES ET TAMPONS HYGIÃ NIQUES, COUCHES POUR BÃ BÃ S ET ARTICLES HYGIÃ NIQUES SIMIL., PRODUITS IMPRÃ GNÃ S OU RECOUVERTS DE SUBSTANCES PHARMACEUTIQUES OU CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL Ã DES FINS MÃ DICALES, CHIRURGICALES, DENTAIRES OU VÃ TÃ RINAIRES AINSI QUE PRODUITS IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE PARFUM, DE FARD, DE SAVON, ETC.) 30 % 3 560129 OUATES DE MATIÃ RES TEXTILES ET ARTIFICIELLES EN CES OUATES (SAUF PRODUITS EN COTON OU FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES; SERVIETTES ET TAMPONS HYGIÃ NIQUES; COUCHES POUR BÃ BÃ S ET ARTICLES HYGIÃ NIQUES SIMIL.; PRODUITS IMPRÃ GNÃ S OU RECOUVERTS DE SUBSTANCES PHARMACEUTIQUES; PRODUITS CONDITIONNÃ S POUR VENTE AU DÃ TAIL Ã DES FINS MÃ DICALES, CHIRURGICALES, DENTAIRES OU VÃ TÃ RINAIRES; PRODUITS IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE PARFUM, DE DÃ TERGENTS, ETC.) 30 % 3 560130 TONTISSES, NOEUDS ET NOPPES [BOUTONS], DE MATIÃ RES TEXTILES 30 % 3 560210 FEUTRES AIGUILLETÃ S ET PRODUITS COUSUS-TRICOTÃ S, MÃ ME IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU STRATIFIÃ S, N.D.A. 10 % 3 560221 FEUTRES DE LAINE OU DE POILS FINS, NON IMPRÃ GNÃ S, NI ENDUITS, NI RECOUVERTS, NI STRATIFIÃ S, N.D.A. (Ã L'EXCL. DES FEUTRES AIGUILLETÃ S ET DES PRODUITS COUSUS-TRICOTÃ S) 10 % 1 560229 FEUTRES, NON IMPRÃ GNÃ S, NI ENDUITS, NI RECOUVERTS, NI STRATIFIÃ S (Ã L'EXCL. DES FEUTRES DE LAINE OU DE POILS FINS, DES FEUTRES AIGUILLETÃ S ET DES PRODUITS COUSUS-TRICOTÃ S) 10 % 3 560290 FEUTRES, IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU STRATIFIÃ S (Ã L'EXCL. DES FEUTRES AIGUILLETÃ S ET DES PRODUITS COUSUS-TRICOTÃ S) 10 % 1 560311 NONTISSÃ S, MÃ ME IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU STRATIFIÃ S, N.D.A., DE FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS, D'UN POIDS <= 25 G/M2 10 % 3 560312 NONTISSÃ S, MÃ ME IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU STRATIFIÃ S, N.D.A., DE FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS, D'UN POIDS > 25 G/M2 MAIS <= 70 G/M2 10 % 1 560313 NONTISSÃ S, MÃ ME IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU STRATIFIÃ S, N.D.A., DE FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS, D'UN POIDS > 70 G/M2 MAIS <= 150 G/M2 10 % 1 560314 NONTISSÃ S, MÃ ME IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU STRATIFIÃ S, N.D.A., DE FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS, D'UN POIDS > 150 G/M2 10 % 1 560391 NONTISSÃ S, MÃ ME IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU STRATIFIÃ S, N.D.A., D'UN POIDS <= 25 G/M2 (Ã L'EXCL. DE FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS) 10 % 1 560392 NONTISSÃ S, MÃ ME IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU STRATIFIÃ S, N.D.A., D'UN POIDS > 25 G/M2 MAIS <= 70 G/M2 (Ã L'EXCL. DE FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS) 10 % 1 560393 NONTISSÃ S, MÃ ME IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU STRATIFIÃ S, N.D.A., D'UN POIDS > 70 G/M2 MAIS <= 150 G/M2 (Ã L'EXCL. DE FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS) 10 % 1 560394 NONTISSÃ S, MÃ ME IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU STRATIFIÃ S, N.D.A., D'UN POIDS > 150 G/M2 (Ã L'EXCL. DE FILAMENTS SYNTHÃ TIQUES OU ARTIFICIELS) 10 % 1 560410 FILS ET CORDES DE CAOUTCHOUC, RECOUVERTS DE TEXTILES 10 % 1 560420 FILS Ã HAUTE TÃ NACITÃ  DE POLYESTERS, DE NYLON OU D'AUTRES POLYAMIDES OU DE RAYONNE VISCOSE, IMPRÃ GNÃ S OU ENDUITS DE CAOUTCHOUC OU DE MATIÃ RE PLASTIQUE 10 % 1 560490 FILS TEXTILES, LAMES ET FORMES SIMIL. DU No5404 OU 5405, IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU GAINÃ S DE CAOUTCHOUC OU DE MATIÃ RE PLASTIQUE (Ã L'EXCL. DES FILS Ã HAUTE TÃ NACITÃ  DE POLYESTERS, DE NYLON OU D'AUTRES POLYAMIDES OU DE RAYONNE VISCOSE, IMPRÃ GNÃ S OU ENDUITS, AINSI QUE DES IMITATIONS DE CATGUT MUNIES D'HAMETHONS OU AUTREMENT MONTÃ ES EN LIGNES) 10 % 1 560500 FILÃ S MÃ TALLIQUES ET FILS MÃ TALLISÃ S, MÃ ME GUIPÃ S, CONSTITUÃ S PAR DES FILS TEXTILES, DES LAMES OU FORMES SIMIL. DU No5404 OU 5405, COMBINÃ S AVEC DU MÃ TAL SOUS FORME DE FILS, DE LAMES OU DE POUDRES, OU RECOUVERTS DE MÃ TAL (SAUF FILS TEXTILES ARMÃ S Ã L'AIDE D'UN FIL DE MÃ TAL, ARTICLES AYANT LE CARACTÃ RE D'OUVRAGES DE PASSEMENTERIE ET FILS TEXTILES FORMÃ S D'UN MÃ LANGE DE FIBRES TEXTILES ET MÃ TALLIQUES LEUR CONFÃ RANT UN EFFET ANTISTATIQUE) 30 % 3 560600 FILS GUIPÃ S, LAMES ET FORMES SIMIL. DU No5404 OU 5405 GUIPÃ ES; FILS DE CHENILLE; FILS DITS «DE CHAÃ NETTE » (Ã L'EXCL. DES FILÃ S MÃ TALLIQUES ET FILS MÃ TALLISÃ S DU No5605, DES FILS DE CRIN GUIPÃ S, DES FILS MÃ TALLIQUES GUIPÃ S AVEC DES FILS TEXTILES, DES FILS EN CAOUTCHOUC GUIPÃ S AVEC DES TEXTILES AINSI QUE DES MILANAISES, TORSES ET AUTRES PRODUITS TEXTILES GUIPÃ S DU No5808) 30 % 3 560710 FICELLES, CORDES ET CORDAGES DE JUTE OU D'AUTRES FIBRES TEXTILES LIBÃ RIENNES DU No5303, TRESSÃ S OU NON, MÃ ME IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU GAINÃ S DE CAOUTCHOUC OU DE MATIÃ RE PLASTIQUE 30 % 3 560721 FICELLES LIEUSES OU BOTTELEUSES, DE SISAL OU D'AUTRES FIBRES TEXTILES DU GENRE «AGAVE » 10 % 1 560729 FICELLES, CORDES ET CORDAGES, DE SISAL OU D'AUTRES FIBRES TEXTILES DU GENRE «AGAVE », TRESSÃ S OU NON, MÃ ME IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU GAINÃ S DE CAOUTCHOUC OU DE MATIÃ RE PLASTIQUE (Ã L'EXCL. DES FICELLES LIEUSES OU BOTTELEUSES) 10 % 1 560741 FICELLES LIEUSES OU BOTTELEUSES, DE POLYÃ THYLÃ NE OU DE POLYPROPYLÃ NE 30 % 3 560749 FICELLES, CORDES ET CORDAGES, DE POLYÃ THYLÃ NE OU DE POLYPROPYLÃ NE, TRESSÃ S OU NON, MÃ ME IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU GAINÃ S DE CAOUTCHOUC OU DE MATIÃ RE PLASTIQUE (Ã L'EXCL. LES FICELLES LIEUSES OU BOTTELEUSES) 10 % 1 560750 FICELLES, CORDES ET CORDAGES, DE FIBRES SYNTHÃ TIQUES, TRESSÃ S OU NON, MÃ ME IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU GAINÃ S DE CAOUTCHOUC OU DE MATIÃ RE PLASTIQUE (Ã L'EXCL. DES PRODUITS EN POLYÃ THYLÃ NE OU EN POLYPROPYLÃ NE) 10 % 1 560790 FICELLES, CORDES ET CORDAGES, TRESSÃ S OU NON, MÃ ME IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU GAINÃ S DE CAOUTCHOUC OU DE MATIÃ RE PLASTIQUE (Ã L'EXCL. DES PRODUITS DE FIBRES SYNTHÃ TIQUES, DE JUTE OU D'AUTRES FIBRES TEXTILES LIBÃ RIENNES DU No5303 AINSI QUE DE SISAL OU D'AUTRES FIBRES TEXTILES DU GENRE «AGAVE ») 10 % 1 560811 FILETS CONFECTIONNÃ S POUR LA PÃ CHE, Ã MAILLES NOUÃ ES, EN MATIÃ RES TEXTILES SYNTHÃ TIQUES OU ARTIFICIELLES (Ã L'EXCL. DES Ã PUISETTES) 10 % 1 560819 FILETS Ã MAILLES NOUÃ ES, EN NAPPES OU EN PIÃ CES, OBTENUS Ã PARTIR DE FICELLES, CORDES OU CORDAGES; FILETS CONFECTIONNÃ S, EN MATIÃ RES TEXTILES SYNTHÃ TIQUES OU ARTIFICIELLES (Ã L'EXCL. DES FILETS CONFECTIONNÃ S POUR LA PÃ CHE, DES RÃ SILLES ET FILETS Ã CHEVEUX AINSI QUE DES Ã PUISETTES, FILETS Ã PAPILLONS ET ARTICLES SIMIL. POUR LA PRATIQUE DES SPORTS) 30 % 3 560890 FILETS Ã MAILLES NOUÃ ES, EN NAPPES OU EN PIÃ CES, OBTENUS Ã PARTIR DE FICELLES, CORDES OU CORDAGES; FILETS CONFECTIONNÃ S POUR LA PÃ CHE ET AUTRES FILETS CONFECTIONNÃ S, EN MATIÃ RES TEXTILES VÃ GÃ TALES (Ã L'EXCL. DES FILETS ET RÃ SILLES Ã CHEVEUX AINSI QUE DES Ã PUISETTES, FILETS Ã PAPILLONS ET ARTICLES SIMIL. POUR LA PRATIQUE DES SPORTS) 30 % 3 560900 ARTICLES EN FILS, LAMES OU FORMES SIMIL. DU No5404 OU 5405, FICELLES, CORDES OU CORDAGES DU No5607, N.D.A. 30 % 3 570110 TAPIS DE LAINE OU DE POILS FINS, Ã POINTS NOUÃ S OU ENROULÃ S, MÃ ME CONFECTIONNÃ S 30 % 3 570190 TAPIS EN MATIÃ RES TEXTILES, Ã POINTS NOUÃ S OU ENROULÃ S, MÃ ME CONFECTIONNÃ S (Ã L'EXCL. DES TAPIS DE LAINE OU DE POILS FINS) 30 % 3 570210 TAPIS DITS «KELIM » OU «KILIM », «SCHUMACKS » OU «SOUMAK », «KARAMANIE » ET TAPIS SIMIL. TISSÃ S Ã LA MAIN, MÃ ME CONFECTIONNÃ S 30 % 3 570220 REVÃ TEMENTS DE SOL EN COCO, TISSÃ S, MÃ ME CONFECTIONNÃ S 30 % 5 570231 TAPIS ET AUTRES REVÃ TEMENTS DE SOL, DE LAINE OU DE POILS FINS, TISSÃ S, NON-TOUFFETÃ S NI FLOQUÃ S, Ã VELOURS, NON-CONFECTIONNÃ S (Ã L'EXCL. DES TAPIS DITS «KELIM », «KILIM », «SCHUMACKS », «SOUMAK » OU «KARAMANIE » AINSI QUE DES TAPIS SIMIL. TISSÃ S Ã LA MAIN) 30 % 3 570232 TAPIS ET AUTRES REVÃ TEMENTS DE SOL, DE MATIÃ RES TEXTILES SYNTHÃ TIQUES OU ARTIFICIELLES, TISSÃ S, NON-TOUFFETÃ S NI FLOQUÃ S, Ã VELOURS, NON-CONFECTIONNÃ S (Ã L'EXCL. DES TAPIS DITS «KELIM », «KILIM », «SCHUMACKS », «SOUMAK » OU «KARAMANIE » AINSI QUE DES TAPIS SIMIL. TISSÃ S Ã LA MAIN) 30 % 3 570239 TAPIS ET AUTRES REVÃ TEMENTS DE SOL, DE MATIÃ RES TEXTILES VÃ GÃ TALES OU DE POILS GROSSIERS, TISSÃ S, NON TOUFFETÃ S NI FLOQUÃ S, Ã VELOURS, NON CONFECTIONNÃ S (Ã L'EXCL. DES REVÃ TEMENTS DE SOL EN COCO ET DES TAPIS DITS «KELIM », «KILIM », «SCHUMACKS », «SOUMAK » OU «KARAMANIE » AINSI QUE DES TAPIS SIMIL. TISSÃ S Ã LA MAIN) 30 % 5 570241 TAPIS ET AUTRES REVÃ TEMENTS DE SOL, DE LAINE OU DE POILS FINS, TISSÃ S, NON TOUFFETÃ S NI FLOQUÃ S, Ã VELOURS, CONFECTIONNÃ S (Ã L'EXCL. DES TAPIS DITS «KELIM », «KILIM », «SCHUMACKS », «SOUMAK » OU «KARAMANIE » ET DES TAPIS SIMIL. TISSÃ S Ã LA MAIN) 30 % 3 570242 TAPIS ET AUTRES REVÃ TEMENTS DE SOL, DE MATIÃ RES SYNTHÃ TIQUES OU ARTIFICIELLES, TISSÃ S, NON TOUFFETÃ S NI FLOQUÃ S, Ã VELOURS, CONFECTIONNÃ S (Ã L'EXCL. DES TAPIS DITS «KELIM », «KILIM », «SCHUMACKS », «SOUMAK » OU «KARAMANIE » ET DES TAPIS SIMIL. TISSÃ S Ã LA MAIN) 30 % 3 570249 TAPIS ET AUTRES REVÃ TEMENTS DE SOL, DE MATIÃ RES TEXTILES VÃ GÃ TALES OU DE POILS GROSSIERS, TISSÃ S, NON TOUFFETÃ S NI FLOQUÃ S, Ã VELOURS, CONFECTIONNÃ S (Ã L'EXCL. DES REVÃ TEMENTS DE SOL EN COCO AINSI QUE DES TAPIS DITS «KELIM », «KILIM », «SCHUMACKS », «SOUMAK » OU «KARAMANIE » ET DES TAPIS SIMIL. TISSÃ S Ã LA MAIN) 30 % 3 570251 TAPIS ET AUTRES REVÃ TEMENTS DE SOL, DE LAINE OU DE POILS FINS, TISSÃ S, NON TOUFFETÃ S NI FLOQUÃ S, SANS VELOURS, NON CONFECTIONNÃ S (Ã L'EXCL. DES TAPIS DITS «KELIM », «KILIM », «SCHUMACKS », «SOUMAK » OU «KARAMANIE » ET DES TAPIS SIMIL. TISSÃ S Ã LA MAIN) 30 % 5 570252 TAPIS ET AUTRES REVÃ TEMENTS DE SOL, DE MATIÃ RES TEXTILES SYNTHÃ TIQUES OU ARTIFICIELLES, TISSÃ S, NON-TOUFFETÃ S NI FLOQUÃ S, SANS VELOURS, NON-CONFECTIONNÃ S (Ã L'EXCL. DES TAPIS DITS «KELIM », «KILIM », «SCHUMACKS », «SOUMAK » OU «KARAMANIE » ET DES TAPIS SIMIL. TISSÃ S Ã LA MAIN) 30 % 3 570259 TAPIS ET AUTRES REVÃ TEMENTS DE SOL, DE MATIÃ RES TEXTILES VÃ GÃ TALES OU DE POILS GROSSIERS, TISSÃ S, NON TOUFFETÃ S NI FLOQUÃ S, SANS VELOURS, NON CONFECTIONNÃ S (Ã L'EXCL. DES TAPIS DITS «KELIM », «KILIM », «SCHUMACKS », «SOUMAK » OU «KARAMANIE » ET DES TAPIS SIMIL. TISSÃ S Ã LA MAIN) 30 % 5 570291 TAPIS ET AUTRES REVÃ TEMENTS DE SOL, DE LAINE OU DE POILS FINS, TISSÃ S, NON TOUFFETÃ S NI FLOQUÃ S, SANS VELOURS, CONFECTIONNÃ S (Ã L'EXCL. DES TAPIS DITS «KELIM », «KILIM », «SCHUMACKS », «SOUMAK » OU «KARAMANIE » ET DES TAPIS SIMIL. TISSÃ S Ã LA MAIN) 30 % 5 570292 TAPIS ET AUTRES REVÃ TEMENTS DE SOL, DE MATIÃ RES TEXTILES SYNTHÃ TIQUES OU ARTIFICIELLES, TISSÃ S, NON-TOUFFETÃ S NI FLOQUÃ S, SANS VELOURS, CONFECTIONNÃ S (Ã L'EXCL. DES TAPIS DITS «KELIM », «KILIM », «SCHUMACKS », «SOUMAK » OU «KARAMANIE » ET DES TAPIS SIMIL. TISSÃ S Ã LA MAIN) 30 % 3 570299 TAPIS ET AUTRES REVÃ TEMENTS DE SOL, DE MATIÃ RES TEXTILES VÃ GÃ TALES OU DE POILS GROSSIERS, TISSÃ S, NON TOUFFETÃ S NI FLOQUÃ S, SANS VELOURS, CONFECTIONNÃ S (Ã L'EXCL. DES REVÃ TEMENTS DE SOL EN COCO AINSI QUE DES TAPIS DITS «KELIM », «KILIM », «SCHUMACKS », «SOUMAK » OU «KARAMANIE » ET DES TAPIS SIMIL. TISSÃ S Ã LA MAIN) 30 % 3 570310 TAPIS ET AUTRES REVÃ TEMENTS DE SOL, DE LAINE OU DE POILS FINS, TOUFFETÃ S, MÃ ME CONFECTIONNÃ S 30 % 3 570320 TAPIS ET AUTRES REVÃ TEMENTS DE SOL, DE NYLON OU D'AUTRES POLYAMIDES, TOUFFETÃ S, MÃ ME CONFECTIONNÃ S 30 % 3 570330 TAPIS ET AUTRES REVÃ TEMENTS DE SOL, DE MATIÃ RES TEXTILES SYNTHÃ TIQUES OU ARTIFICIELLES, TOUFFETÃ S, MÃ ME CONFECTIONNÃ S (Ã L'EXCL. DES ARTICLES EN NYLON OU EN AUTRES POLYAMIDES) 30 % 3 570390 TAPIS ET AUTRES REVÃ TEMENTS DE SOL, DE MATIÃ RES TEXTILES VÃ GÃ TALES OU DE POILS GROSSIERS, TOUFFETÃ S, MÃ ME CONFECTIONNÃ S 30 % 3 570410 CARREAUX, EN FEUTRE, NON TOUFFETÃ S NI FLOQUÃ S, D'UNE SUPERFICIE <= 0,3 Mo 30 % 5 570490 TAPIS ET AUTRES REVÃ TEMENTS DE SOL, EN FEUTRE, NON TOUFFETÃ S NI FLOQUÃ S, MÃ ME CONFECTIONNÃ S (Ã L'EXCL. DES CARREAUX D'UNE SUPERFICIE <= 0,3 Mo) 30 % 3 570500 TAPIS ET AUTRES REVÃ TEMENTS DE SOL EN MATIÃ RES TEXTILES, MÃ ME CONFECTIONNÃ S (Ã L'EXCL. Ã POINTS NOUÃ S OU ENROULÃ S, TISSÃ S, TOUFFETÃ S OU EN FEUTRE) 30 % 3 580110 VELOURS ET PELUCHES TISSÃ S ET TISSUS DE CHENILLE, DE LAINE OU DE POILS FINS (Ã L'EXCL. DES TISSUS BOUCLÃ S DU GENRE Ã PONGE, DES SURFACES TEXTILES TOUFFETÃ ES AINSI QUE DES ARTICLES DE RUBANERIE DU No5806) 30 % 5 580121 VELOURS ET PELUCHES PAR LA TRAME, NON COUPÃ S, DE COTON (Ã L'EXCL. DES TISSUS BOUCLÃ S DU GENRE Ã PONGE, DES SURFACES TEXTILES TOUFFETÃ ES AINSI QUE DES ARTICLES DE RUBANERIE DU No5806) 30 % 5 580122 VELOURS ET PELUCHES PAR LA TRAME, COUPÃ S, CÃ TELÃ S, DE COTON (Ã L'EXCL. DES TISSUS BOUCLÃ S DU GENRE Ã PONGE, DES SURFACES TEXTILES TOUFFETÃ ES AINSI QUE DES ARTICLES DE RUBANERIE DU No5806) 30 % 5 580123 VELOURS ET PELUCHES PAR LA TRAME, COUPÃ S, DE COTON (Ã L'EXCL. DES TISSUS BOUCLÃ S DU GENRE Ã PONGE, DES SURFACES TEXTILES TOUFFETÃ ES AINSI QUE DES ARTICLES DE RUBANERIE DU No5806) 30 % 5 580124 VELOURS ET PELUCHES PAR LA CHAÃ NE, Ã PINGLÃ S, DE COTON (Ã L'EXCL. DES TISSUS BOUCLÃ S DU GENRE Ã PONGE, DES SURFACES TEXTILES TOUFFETÃ ES AINSI QUE DES ARTICLES DE RUBANERIE DU No5806) 30 % 5 580125 VELOURS ET PELUCHES PAR LA CHAÃ NE, COUPÃ S, DE COTON (Ã L'EXCL. DES TISSUS BOUCLÃ S DU GENRE Ã PONGE, DES SURFACES TEXTILES TOUFFETÃ ES AINSI QUE DES ARTICLES DE RUBANERIE DU No5806) 30 % 5 580126 TISSUS DE CHENILLE, DE COTON (Ã L'EXCL. DES TISSUS BOUCLÃ S DU GENRE Ã PONGE, DES SURFACES TEXTILES TOUFFETÃ ES AINSI QUE DES ARTICLES DE RUBANERIE DU No5806) 30 % 5 580131 VELOURS ET PELUCHES PAR LA TRAME, NON COUPÃ S, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES (Ã L'EXCL. DES TISSUS BOUCLÃ S DU GENRE Ã PONGE, DES SURFACES TEXTILES TOUFFETÃ ES AINSI QUE DES ARTICLES DE RUBANERIE DU No5806) 30 % 5 580132 VELOURS ET PELUCHES PAR LA TRAME, COUPÃ S, CÃ TELÃ S, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES (Ã L'EXCL. DES TISSUS BOUCLÃ S DU GENRE Ã PONGE, DES SURFACES TEXTILES TOUFFETÃ ES AINSI QUE DES ARTICLES DE RUBANERIE DU No5806) 30 % 3 580133 VELOURS ET PELUCHES PAR LA TRAME, COUPÃ S, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES (Ã L'EXCL. DES TISSUS BOUCLÃ S DU GENRE Ã PONGE, DES SURFACES TEXTILES TOUFFETÃ ES AINSI QUE DES ARTICLES DE RUBANERIE DU No5806) 20 % 5 580134 VELOURS ET PELUCHES PAR LA CHAÃ NE, Ã PINGLÃ S, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES (Ã L'EXCL. DES TISSUS BOUCLÃ S DU GENRE Ã PONGE, DES SURFACES TEXTILES TOUFFETÃ ES AINSI QUE DES ARTICLES DE RUBANERIE DU No5806) 30 % 5 580135 VELOURS ET PELUCHES PAR LA CHAÃ NE, COUPÃ S, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES (Ã L'EXCL. DES TISSUS BOUCLÃ S DU GENRE Ã PONGE, DES SURFACES TEXTILES TOUFFETÃ ES AINSI QUE DES ARTICLES DE RUBANERIE DU No5806) 30 % 3 580136 TISSUS DE CHENILLE, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES (Ã L'EXCL. DES TISSUS BOUCLÃ S DU GENRE Ã PONGE, DES SURFACES TEXTILES TOUFFETÃ ES AINSI QUE DES ARTICLES DE RUBANERIE DU No5806) 30 % 5 580190 VELOURS ET PELUCHES TISSÃ S ET TISSUS DE CHENILLE (Ã L'EXCL. DES TISSUS BOUCLÃ S DU GENRE Ã PONGE, DES SURFACES TEXTILES TOUFFETÃ ES, DES ARTICLES DE RUBANERIE DU No5806 ET DES ARTICLES DE LAINE, DE POILS FINS OU DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES) 30 % 5 580211 TISSUS BOUCLÃ S DU GENRE Ã PONGE, EN COTON, Ã CRUS (Ã L'EXCL. DES ARTICLES DE RUBANERIE DU No5806 AINSI QUE DES TAPIS ET AUTRES REVÃ TEMENTS DE SOL DU No5703) 30 % 5 580219 TISSUS BOUCLÃ S DU GENRE Ã PONGE, EN COTON (Ã L'EXCL. DES TISSUS Ã CRUS, DES ARTICLES DE RUBANERIE DU No5806 AINSI QUE DES TAPIS ET AUTRES REVÃ TEMENTS DE SOL DU No5703) 30 % 5 580220 TISSUS BOUCLÃ S DU GENRE Ã PONGE (Ã L'EXCL. DES TISSUS EN COTON, DES ARTICLES DE RUBANERIE DU No5806 AINSI QUE DES TAPIS ET AUTRES REVÃ TEMENTS DE SOL DU No5703) 30 % 5 580230 SURFACES TEXTILES TOUFFETÃ ES (Ã L'EXCL. DES TAPIS ET AUTRES REVÃ TEMENTS DE SOL DU No5703) 30 % 5 580310 TISSUS Ã POINT DE GAZE, DE COTON (Ã L'EXCL. DES ARTICLES DE RUBANERIE DU No5806) 30 % 5 580390 TISSUS Ã POINT DE GAZE (Ã L'EXCL. DES TISSUS EN COTON AINSI QUE DES ARTICLES DE RUBANERIE DU No5806) 30 % 3 580410 TULLES, TULLES-BOBINOTS ET TISSUS Ã MAILLES NOUÃ ES 30 % 3 580421 DENTELLES Ã LA MÃ CANIQUE, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, EN PIÃ CES, EN BANDES OU EN MOTIFS (Ã L'EXCL. DES PRODUITS DU No6002 Ã 6006) 30 % 5 580429 DENTELLES Ã LA MÃ CANIQUE, EN PIÃ CES, EN BANDES OU EN MOTIFS (Ã L'EXCL. DES ARTICLES DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES AINSI QUE DES PRODUITS DU No6002 Ã 6006) 30 % 5 580430 DENTELLES Ã LA MAIN, EN PIÃ CES, EN BANDES OU EN MOTIFS (Ã L'EXCL. DES PRODUITS DU No6002 Ã 6006) 30 % 5 580500 TAPISSERIES TISSÃ ES Ã LA MAIN [GENRE GOBELINS, FLANDRES, AUBUSSON, BEAUVAIS ET SIMIL.] ET TAPISSERIES Ã L'AIGUILLE [AU PETIT POINT, AU POINT DE CROIX, PAR EXEMPLE], MÃ ME CONFECTIONNÃ ES (Ã L'EXCL. DES TAPISSERIES AYANT PLUS DE 100 ANS D'Ã GE AINSI QUE DES TAPIS DITS «KELIM », «KILIM », «SCHUMACKS », «SOUMAK » OU «KARAMANIE » AINSI QUE DES TAPIS SIMIL.) 30 % 3 580610 RUBANERIE DE VELOURS, DE PELUCHES, DE TISSUS DE CHENILLE OU DE TISSUS BOUCLÃ S DU GENRE Ã PONGE (AUTRE QUE LES Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL.) 20 % 3 580620 RUBANERIE, TISSÃ Ã , EN MATIÃ RES TEXTILES, CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC (AUTRE QUE RUBANERIE DE VELOURS, DE PELUCHES, DE TISSUS DE CHENILLE OU DE TISSUS BOUCLÃ S DU GENRE Ã PONGE AINSI QUE LES Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL.) 20 % 3 580631 RUBANERIE, TISSÃ E, DE COTON, N.D.A. 30 % 5 580632 RUBANERIE, TISSÃ E, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, N.D.A. 20 % 3 580639 RUBANERIE, TISSÃ E, EN MATIÃ RES TEXTILES, N.D.A. (Ã L'EXCL. DES ARTICLES DE COTON OU DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES) 20 % 3 580640 RUBANS SANS TRAME, EN FILS OU FIBRES PARALLÃ LISÃ S ET ENCOLLÃ S [BOLDUCS] 30 % 3 580710 Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL. EN MATIÃ RES TEXTILES, EN PIÃ CES, EN RUBANS OU DÃ COUPÃ S, TISSÃ S, NON-BRODÃ S 30 % 3 580790 Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL. EN MATIÃ RES TEXTILES, EN PIÃ CES, EN RUBANS OU DÃ COUPÃ S, NON-BRODÃ S (Ã L'EXCL. DES ARTICLES TISSÃ S) 30 % 3 580810 TRESSES EN MATIÃ RES TEXTILES, EN PIÃ CES 30 % 3 580890 ARTICLES DE PASSEMENTERIE ET ARTICLES ORNEMENTAUX ANALOGUES EN MATIÃ RES TEXTILES, EN PIÃ CES, SANS BRODERIE, ET GLANDS, FLOCHES, OLIVES, NOIX, POMPONS ET ARTICLES SIMIL. EN MATIÃ RES TEXTILES (Ã L'EXCL. DES TRESSES EN PIÃ CES AINSI QUE DES ARTICLES DE PASSEMENTERIE ET ARTICLES ORNEMENTAUX ANALOGUES EN BONNETERIE) 30 % 3 580900 TISSUS DE FILS DE MÃ TAL ET TISSUS DE FILÃ S MÃ TALLIQUES OU DE FILS TEXTILES MÃ TALLISÃ S DU No5605, DES TYPES UTILISÃ S POUR L'HABILLEMENT, L'AMEUBLEMENT OU USAGES SIMIL., N.D.A. 30 % 3 581010 BRODERIES CHIMIQUES OU AÃ RIENNES, SUR SUPPORT DE MATIÃ RES TEXTILES, ET BRODERIES Ã FOND DÃ COUPÃ , EN PIÃ CES, EN BANDES OU EN MOTIFS 30 % 3 581091 BRODERIES DE COTON, SUR SUPPORT DE MATIÃ RES TEXTILES, EN PIÃ CES, EN BANDES OU EN MOTIFS (Ã L'EXCL. DES BRODERIES CHIMIQUES OU AÃ RIENNES AINSI QUE DES BRODERIES Ã FOND DÃ COUPÃ ) 30 % 3 581092 BRODERIES DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, SUR SUPPORT DE MATIÃ RES TEXTILES, EN PIÃ CES, EN BANDES OU EN MOTIFS (Ã L'EXCL. DES BRODERIES CHIMIQUES OU AÃ RIENNES AINSI QUE DES BRODERIES Ã FOND DÃ COUPÃ ) 30 % 3 581099 BRODERIES DE MATIÃ RES TEXTILES, SUR SUPPORT DE MATIÃ RES TEXTILES, EN PIÃ CES, EN BANDES OU EN MOTIFS (Ã L'EXCL. DES BRODERIES EN COTON OU EN FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, DES BRODERIES CHIMIQUES OU AÃ RIENNES ET DES BRODERIES Ã FOND DÃ COUPÃ ) 30 % 3 581100 PRODUITS TEXTILES MATELASSÃ S EN PIÃ CES, CONSTITUÃ S D'UNE OU PLUSIEURS COUCHES DE MATIÃ RES TEXTILES ASSOCIÃ ES Ã UNE MATIÃ RE DE REMBOURRAGE PAR PIQ1RE, CAPITONNAGE OU AUTRE CLOISONNEMENT (Ã L'EXCL. DES BRODERIES DU No5810 AINSI QUE DES ARTICLES DE LITERIE OU D'AMEUBLEMENT REMBOURRÃ S) 30 % 3 590110 TISSUS ENDUITS DE COLLE OU DE MATIÃ RES AMYLACÃ ES, DES TYPES UTILISÃ S POUR LA RELIURE, LE CARTONNAGE, LA GAINERIE OU USAGES SIMIL. 10 % 5 590190 TOILES Ã CALQUER OU TRANSPARENTES POUR LE DESSIN; TOILES PRÃ PARÃ ES POUR LA PEINTURE; BOUGRAN ET TISSUS SIMIL. RAIDIS DES TYPES UTILISÃ S POUR LA CHAPELLERIE (Ã L'EXCL. DES TISSUS ENDUITS DE MATIÃ RE PLASTIQUE) 20 % 3 590210 NAPPES TRAMÃ ES POUR PNEUMATIQUES OBTENUES Ã PARTIR DE FILS Ã HAUTE TÃ NACITÃ  DE NYLON OU D'AUTRES POLYAMIDES, ADHÃ RISÃ ES OU NON, IMPRÃ GNÃ ES OU NON DE CAOUTCHOUC OU DE MATIÃ RE PLASTIQUE 30 % 3 590220 NAPPES TRAMÃ ES POUR PNEUMATIQUES OBTENUES Ã PARTIR DE FILS Ã HAUTE TÃ NACITÃ  DE POLYESTERS, ADHÃ RISÃ ES OU NON, IMPRÃ GNÃ ES OU NON DE CAOUTCHOUC OU DE MATIÃ RE PLASTIQUE 30 % 3 590290 NAPPES TRAMÃ ES POUR PNEUMATIQUES OBTENUES Ã PARTIR DE FILS Ã HAUTE TÃ NACITÃ  DE RAYONNE VISCOSE, ADHÃ RISÃ ES OU NON, IMPRÃ GNÃ ES OU NON DE CAOUTCHOUC OU DE MATIÃ RE PLASTIQUE 30 % 3 590310 TISSUS IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE POLY[CHLORURE DE VINYLE] OU STRATIFIÃ S AVEC DU POLY[CHLORURE DE VINYLE] (Ã L'EXCL. DES TISSUS IMPRÃ GNÃ S OU ENDUITS DE POLY[CHLORURE DE VINYLE] AYANT LE CARACTÃ RE DE REVÃ TEMENTS MURAUX AINSI QUE DES TISSUS ENDUITS OU RECOUVERTS DE POLY[CHLORURE DE VINYLE] CONÃ US POUR Ã TRE UTILISÃ S COMME REVÃ TEMENTS DE SOL) 10 % 2 590320 TISSUS IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE POLYURÃ THANNE OU STRATIFIÃ S AVEC DU POLYURÃ THANNE (Ã L'EXCL. DES TISSUS IMPRÃ GNÃ S OU ENDUITS DE POLYURÃ THANNE AYANT LE CARACTÃ RE DE REVÃ TEMENTS MURAUX AINSI QUE DES TISSUS ENDUITS OU RECOUVERTS DE POLYURÃ THANNE CONÃ US POUR Ã TRE UTILISÃ S COMME REVÃ TEMENTS DE SOL) 10 % 3 590390 TISSUS IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE MATIÃ RES PLASTIQUES AUTRES QUE POLY[CHLORURE DE VINYLE] OU POLYURÃ THANNE OU STRATIFIÃ S AVEC DES MATIÃ RES PLASTIQUES AUTRES QUE POLY[CHLORURE DE VINYLE] OU POLYURÃ THANNE (SAUF NAPPES TRAMÃ ES POUR PNEUMATIQUES OBTENUES Ã PARTIR DE FILS Ã HAUTE TÃ NACITÃ  DE POLYAMIDES, POLYESTERS OU RAYONNE VISCOSE ET TISSUS IMPRÃ GNÃ S OU ENDUITS AYANT LE CARACTÃ RE DE REVÃ TEMENTS MURAUX OU ENDUITS DE MATIÃ RES PLASTIQUES ET UTILISÃ S COMME REVÃ TEMENTS DE SOL) 10 % 3 590410 LINOLÃ UMS, MÃ ME DÃ COUPÃ S 30 % 3 590490 REVÃ TEMENTS DE SOL CONSISTANT EN UN ENDUIT OU UN RECOUVREMENT APPLIQUÃ  SUR UN SUPPORT TEXTILE, MÃ ME DÃ COUPÃ S (Ã L'EXCL. DES LINOLÃ UMS) 30 % 5 590500 REVÃ TEMENTS MURAUX EN MATIÃ RES TEXTILES 30 % 3 590610 RUBANS ADHÃ SIFS EN TISSUS CAOUTCHOUTÃ S, D'UNE LARGEUR <= 20 CM (Ã L'EXCL. DES RUBANS ADHÃ SIFS IMPRÃ GNÃ S OU RECOUVERTS DE SUBSTANCES PHARMACEUTIQUES OU CONDITIONNÃ S POUR LA VENTE AU DÃ TAIL Ã DES FINS MÃ DICALES, CHIRURGICALES, DENTAIRES OU VÃ TÃ RINAIRES) 30 % 3 590691 TISSUS CAOUTCHOUTÃ S DE BONNETERIE, N.D.A. 30 % 5 590699 TISSUS CAOUTCHOUTÃ S (Ã L'EXCL. DES TISSUS DE BONNETERIE, DES RUBANS ADHÃ SIFS D'UNE LARGEUR <= 20 CM ET DES NAPPES TRAMÃ ES POUR PNEUMATIQUES OBTENUES Ã PARTIR DE FILS Ã HAUTE TÃ NACITÃ  DE NYLON OU D'AUTRES POLYAMIDES, DE POLYESTERS OU DE RAYONNNE VISCOSE) 30 % 3 590700 TISSUS IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS, N.D.A.; TOILES PEINTES POUR DÃ CORS DE THÃ Ã TRES, FONDS D'ATELIER OU USAGES ANALOGUES 30 % 3 590800 MÃ CHES TISSÃ ES, TRESSÃ ES OU TRICOTÃ ES, EN MATIÃ RES TEXTILES, POUR LAMPES, RÃ CHAUDS, BRIQUETS, BOUGIES OU SIMIL.; MANCHONS Ã INCANDESCENCE ET Ã TOFFES TUBULAIRES TRICOTÃ ES SERVANT Ã LEUR FABRICATION, MÃ ME IMPRÃ GNÃ S (Ã L'EXCL. DES MÃ CHES RECOUVERTES DE CIRES [DU GENRE DES RATS DE CAVES DU No3406], DES MÃ CHES ET DES CORDEAUX DÃ TONANTS AINSI QUE DES MÃ CHES CONSISTANT EN FILS TEXTILES OU EN FIBRES DE VERRE) 30 % 5 590900 TUYAUX POUR POMPES ET TUYAUX SIMIL., EN MATIÃ RES TEXTILES, MÃ ME IMPRÃ GNÃ S OU ENDUITS, MÃ ME AVEC ARMATURES OU ACCESSOIRES EN AUTRES MATIÃ RES 10 % 1 591000 COURROIES TRANSPORTEUSES OU DE TRANSMISSION EN MATIÃ RES TEXTILES, MÃ ME IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES DE MATIÃ RE PLASTIQUE OU STRATIFIÃ ES AVEC DE LA MATIÃ RE PLASTIQUE OU RENFORCÃ ES DE MÃ TAL OU D'AUTRES MATIÃ RES (SAUF PRODUITS D'UNE Ã PAISSEUR < 3 MM, PRÃ SENTÃ S EN LONGUEUR INDÃ TERMINÃ E OU DÃ COUPÃ S EN LONGUEUR, COURROIES CONSISTANT EN TISSUS IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU STRATIFIÃ S AVEC DU CAOUTCHOUC OU BIEN FABRIQUÃ ES AU MOYEN DE FILS OU FICELLES PRÃ ALABLEMENT IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU GAINÃ S DE CAOUTCHOUC) 10 % 1 591110 TISSUS, FEUTRES ET TISSUS DOUBLÃ S DE FEUTRE, COMBINÃ S AVEC UNE OU PLUSIEURS COUCHES DE CAOUTCHOUC, DE CUIR OU D'AUTRES MATIÃ RES, DES TYPES UTILISÃ S POUR LA FABRICATION DE GARNITURES DE CARDES, ET PRODUITS ANALOGUES POUR D'AUTRES USAGES TECHNIQUES, Y.C. LES RUBANS DE VELOURS, IMPRÃ GNÃ S DE CAOUTCHOUC, POUR LE RECOUVREMENT DES ENSOUPLES 10 % 3 591120 GAZES ET TOILES Ã BLUTER, MÃ ME CONFECTIONNÃ ES 10 % 3 591131 TISSUS ET FEUTRES SANS FIN OU MUNIS DE MOYENS DE JONCTION, DES TYPES UTILISÃ S SUR LES MACHINES Ã PAPIER OU SUR DES MACHINES SIMIL. [Ã PÃ TE, Ã AMIANTE-CIMENT, P.EX.], D'UN POIDS < 650 G/M2 5 % 2 591132 TISSUS ET FEUTRES SANS FIN OU MUNIS DE MOYENS DE JONCTION, DES TYPES UTILISÃ S SUR LES MACHINES Ã PAPIER OU SUR DES MACHINES SIMIL. [Ã PÃ TE, Ã AMIANTE-CIMENT, P.EX.], D'UN POIDS >= 650 G/M2 5 % 2 591140 ETREINDELLES ET TISSUS Ã PAIS DES TYPES UTILISÃ S SUR DES PRESSES D'HUILERIE OU POUR DES USAGES TECHNIQUES ANALOGUES, Y.C. CEUX EN CHEVEUX 10 % 3 591190 PRODUITS ET ARTICLES TEXTILES POUR USAGES TECHNIQUES, EN MATIÃ RES TEXTILES, VISÃ S Ã LA NOTE 7 DU PRÃ SENT CHAPITRE, N.D.A. 10 % 3 600110 ETOFFES DITES «Ã LONGS POILS », EN BONNETERIE 20 % 5 600121 ETOFFES Ã BOUCLES, EN BONNETERIE, DE COTON 20 % 5 600122 ETOFFES Ã BOUCLES, EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES 20 % 5 600129 ETOFFES Ã BOUCLES, EN BONNETERIE (AUTRES QUE DE COTON, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES) 20 % 5 600191 VELOURS ET PELUCHES, EN BONNETERIE, DE COTON (Ã L'EXCL. DES Ã TOFFES DITES «Ã LONGS POILS ») 20 % 5 600192 VELOURS ET PELUCHES, EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES (Ã L'EXCL. DES Ã TOFFES DITES «Ã LONGS POILS ») 20 % 3 600199 VELOURS ET PELUCHES, EN BONNETERIE (AUTRES QUE DE COTON, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES ET Ã L'EXCL. DES Ã TOFFES DITES «Ã LONGS POILS ») 20 % 5 600240 ETOFFES DE BONNETERIE D'UNE LARGEUR <= 30 CM, TENEUR EN FILS D'Ã LASTOMÃ RES >= 5 % EN POIDS (SANS FILS DE CAOUTCHOUC ET Ã L'EXCL. DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600290 ETOFFES DE BONNETERIE D'UNE LARGEUR <= 30 CM, Ã TENEUR EN FILS D'Ã LASTOMÃ RES ET DE CAOUTCHOUC OU UNIQUEMENT DE CAOUTCHOUC >= 5 % EN POIDS (Ã L'EXCL. DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600310 ETOFFES DE BONNETERIE D'UNE LARGEUR <= 30 CM, DE LAINE OU POILS FINS (Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600320 ETOFFES DE BONNETERIE D'UNE LARGEUR <= 30 CM, DE COTON (Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600330 Ã TOFFES DE BONNETERIE D'UNE LARGEUR <= 30 CM, DE FIBRES SYNTHÃ TIQUES (Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600340 ETOFFES DE BONNETERIE D'UNE LARGEUR <= 30 CM, DE FIBRES ARTIFICIELLES (Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600390 ETOFFES DE BONNETERIE D'UNE LARGEUR <= 30 CM (AUTRES QUE DE COTON, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, DE LAINE OU POILS FINS ET Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600410 ETOFFES DE BONNETERIE D'UNE LARGEUR > 30 CM, TENEUR EN FILS D'Ã LASTOMÃ RES >= 5 % EN POIDS (SANS FILS DE CAOUTCHOUC ET Ã L'EXCL. DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 3 600490 ETOFFES DE BONNETERIE D'UNE LARGEUR > 30 CM, Ã TENEUR EN FILS D'Ã LASTOMÃ RES ET DE CAOUTCHOUC OU UNIQUEMENT DE CAOUTCHOUC >= 5 % EN POIDS (Ã L'EXCL. DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600510 ETOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, D'UNE LARGEUR > 30 CM, DE LAINE OU POILS FINS (Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600521 ETOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, D'UNE LARGEUR > 30 CM, DE COTON, Ã CRUES OU BLANCHIES (Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600522 ETOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, D'UNE LARGEUR > 30 CM, DE COTON, TEINTES (Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600523 ETOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, D'UNE LARGEUR > 30 CM, DE COTON, EN FILS DE DIVERSES COULEURS (Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600524 ETOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, D'UNE LARGEUR > 30 CM, DE COTON, IMPRIMÃ ES (Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600531 Ã TOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, D'UNE LARGEUR > 30 CM, DE FIBRES SYNTHÃ TIQUES, Ã CRUES OU BLANCHIES (Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 3 600532 Ã TOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, D'UNE LARGEUR > 30 CM, DE FIBRES SYNTHÃ TIQUES, TEINTES (Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600533 Ã TOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, D'UNE LARGEUR > 30 CM, DE FIBRES SYNTHÃ TIQUES, EN FILS DE DIVERSES COULEURS (Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600534 Ã TOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, D'UNE LARGEUR > 30 CM, DE FIBRES SYNTHÃ TIQUES, IMPRIMÃ ES (Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600541 ETOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, D'UNE LARGEUR > 30 CM, DE FIBRES ARTIFICIELLES, Ã CRUES OU BLANCHIES (Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600542 ETOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, D'UNE LARGEUR > 30 CM, DE FIBRES ARTIFICIELLES, TEINTES (Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600543 ETOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, D'UNE LARGEUR > 30 CM, DE FIBRES ARTIFICIELLES, EN FILS DE DIVERSES COULEURS (Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600544 ETOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, D'UNE LARGEUR > 30 CM, DE FIBRES ARTIFICIELLES, IMPRIMÃ ES (Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600590 ETOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, D'UNE LARGEUR > 30 CM (SAUF DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, COTON, LAINE OU POILS FINS ET Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 3 600610 ETOFFES DE BONNETERIE, D'UNE LARGEUR > 30 CM, DE LAINE OU DE POILS FINS (SAUF Ã TOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, ET Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600621 ETOFFES DE BONNETERIE, D'UNE LARGEUR > 30 CM, DE COTON, Ã CRUES OU BLANCHIES (SAUF Ã TOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, ET Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600622 ETOFFES DE BONNETERIE, D'UNE LARGEUR > 30 CM, DE COTON, TEINTES (SAUF Ã TOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, ET Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 3 600623 ETOFFES DE BONNETERIE, D'UNE LARGEUR > 30 CM, DE COTON, EN FILS DE DIVERSES COULEURS (SAUF Ã TOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, ET Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600624 ETOFFES DE BONNETERIE, D'UNE LARGEUR > 30 CM, DE COTON, IMPRIMÃ ES (SAUF Ã TOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, ET Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 3 600631 Ã TOFFES DE BONNETERIE, D'UNE LARGEUR > 30 CM, DE FIBRES SYNTHÃ TIQUES, Ã CRUES OU BLANCHIES (SAUF Ã TOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, ET Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600632 Ã TOFFES DE BONNETERIE, D'UNE LARGEUR > 30 CM, DE FIBRES SYNTHÃ TIQUES, TEINTES (SAUF Ã TOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, ET Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 3 600633 Ã TOFFES DE BONNETERIE, D'UNE LARGEUR > 30 CM, DE FIBRES SYNTHÃ TIQUES, EN FILS DE DIVERSES COULEURS (SAUF Ã TOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, ET Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600634 Ã TOFFES DE BONNETERIE, D'UNE LARGEUR > 30 CM, DE FIBRES SYNTHÃ TIQUES, IMPRIMÃ ES (SAUF Ã TOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, ET Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600641 ETOFFES DE BONNETERIE, D'UNE LARGEUR > 30 CM, DE FIBRES ARTIFICIELLES, Ã CRUES OU BLANCHIES (SAUF Ã TOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, ET Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600642 ETOFFES DE BONNETERIE, D'UNE LARGEUR > 30 CM, DE FIBRES ARTIFICIELLES, TEINTES (SAUF Ã TOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, ET Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 3 600643 ETOFFES DE BONNETERIE, D'UNE LARGEUR > 30 CM, DE FIBRES ARTIFICIELLES, EN FILS DE DIVERSES COULEURS (SAUF Ã TOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, ET Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600644 ETOFFES DE BONNETERIE, D'UNE LARGEUR > 30 CM, DE FIBRES ARTIFICIELLES, IMPRIMÃ ES (SAUF Ã TOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, ET Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 5 600690 ETOFFES DE BONNETERIE, D'UNE LARGEUR > 30 CM (SAUF DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, COTON, LAINE OU POILS FINS, Ã TOFFES DE BONNETERIE-CHAÃ NE, Y.C. CELLES FABRIQUÃ ES SUR MÃ TIERS Ã GALONNER, ET Ã L'EXCL. DE CELLES CONTENANT EN POIDS >= 5 % DE FILS D'Ã LASTOMÃ RES OU DE FILS DE CAOUTCHOUC AINSI QUE DES VELOURS, PELUCHES, Y.C. LES Ã TOFFES DITES «Ã LONGS POILS », Ã TOFFES Ã BOUCLES EN BONNETERIE, Ã TIQUETTES, Ã CUSSONS ET ARTICLES SIMIL., AINSI QUE DES Ã TOFFES DE BONNETERIE IMPRÃ GNÃ ES, ENDUITES, RECOUVERTES OU STRATIFIÃ ES) 20 % 3 610110 MANTEAUX, CABANS, CAPES, ANORAKS, BLOUSONS ET ARTICLES SIMIL., EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS, DE LAINE OU POILS FINS (SAUF COSTUMES OU COMPLETS, ENSEMBLES, VESTES, VESTONS, BLAZERS ET PANTALONS) 30 % 3 610120 MANTEAUX, CABANS, CAPES, ANORAKS, BLOUSONS ET ARTICLES SIMIL., EN BONNETERIE, DE COTON, POUR HOMMES OU GARÃ ONNETS (SAUF COSTUMES OU COMPLETS, ENSEMBLES, VESTES, VESTONS, BLAZERS ET PANTALONS) 30 % 3 610130 MANTEAUX, CABANS, CAPES, ANORAKS, BLOUSONS ET ARTICLES SIMIL., EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR HOMMES OU GARÃ ONNETS (SAUF COSTUMES OU COMPLETS, ENSEMBLES, VESTES, VESTONS, BLAZERS ET PANTALONS) 30 % 3 610190 MANTEAUX, CABANS, CAPES, ANORAKS, BLOUSONS ET ARTICLES SIMIL., EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR HOMMES ET GARÃ ONNETS (SAUF DE LAINE OU POILS FINS, COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES ET SAUF COSTUMES OU COMPLETS, ENSEMBLES, VESTES, VESTONS, BLAZERS ET PANTALONS) 30 % 3 610210 MANTEAUX, CABANS, CAPES, ANORAKS, BLOUSONS ET ARTICLES SIMIL., EN BONNETERIE, DE LAINE OU POILS FINS, POUR FEMMES OU FILLETTES (SAUF COSTUMES TAILLEURS, ENSEMBLES, VESTES, BLAZERS, ROBES, JUPES, JUPES-CULOTTES ET PANTALONS) 30 % 3 610220 MANTEAUX, CABANS, CAPES, ANORAKS, BLOUSONS ET ARTICLES SIMIL., EN BONNETERIE, DE COTON, POUR FEMMES OU FILLETTES (SAUF COSTUMES TAILLEURS, ENSEMBLES, VESTES, BLAZERS, ROBES, JUPES, JUPES-CULOTTES ET PANTALONS) 30 % 3 610230 MANTEAUX, CABANS, CAPES, ANORAKS, BLOUSONS ET ARTICLES SIMIL., EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR FEMMES OU FILLETTES (SAUF COSTUMES TAILLEURS, ENSEMBLES, VESTES, BLAZERS, ROBES, JUPES, JUPES-CULOTTES ET PANTALONS) 30 % 3 610290 MANTEAUX, CABANS, CAPES, ANORAKS, BLOUSONS ET ARTICLES SIMIL., EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (SAUF DE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES ET SAUF COSTUMES TAILLEURS, ENSEMBLES, VESTES, BLAZERS, ROBES, JUPES, JUPES-CULOTTES ET PANTALONS) 30 % 3 610311 COSTUMES OU COMPLETS EN BONNETERIE, DE LAINE OU POILS FINS, POUR HOMMES OU GARÃ ONNETS (SAUF SURVÃ TEMENTS DE SPORT «TRAININGS », COMBINAISONS ET ENSEMBLES DE SKI, MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610312 COSTUMES OU COMPLETS EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES, POUR HOMMES OU GARÃ ONNETS (SAUF SURVÃ TEMENTS DE SPORT «TRAININGS », COMBINAISONS ET ENSEMBLES DE SKI, MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610319 COSTUMES OU COMPLETS EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (SAUF DE LAINE, POILS FINS OU FIBRES SYNTHÃ TIQUES ET SAUF SURVÃ TEMENTS DE SPORT «TRAININGS », COMBINAISONS ET ENSEMBLES DE SKI, MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610321 ENSEMBLES EN BONNETERIE, DE LAINE OU POILS FINS, POUR HOMMES OU GARÃ ONNETS (SAUF ENSEMBLES DE SKI, MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610322 ENSEMBLES EN BONNETERIE, DE COTON, POUR HOMMES OU GARÃ ONNETS (SAUF ENSEMBLES DE SKI, MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610323 ENSEMBLES EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES, POUR HOMMES OU GARÃ ONNETS (SAUF ENSEMBLES DE SKI, MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610329 ENSEMBLES EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR HOMMES ET GARÃ ONNETS (SAUF DE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES ET SAUF ENSEMBLES DE SKI, MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610331 VESTONS EN BONNETERIE, DE LAINE OU POILS FINS, POUR HOMMES OU GARÃ ONNETS (SAUF ANORAKS ET ARTICLES SIMIL.) 30 % 5 610332 VESTONS EN BONNETERIE, DE COTON, POUR HOMMES OU GARÃ ONNETS (SAUF ANORAKS ET ARTICLES SIMIL.) 30 % 5 610333 VESTONS EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES, POUR HOMMES OU GARÃ ONNETS (SAUF ANORAKS ET ARTICLES SIMIL.) 30 % 5 610339 VESTONS EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (SAUF DE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES ET SAUF ANORAKS ET ARTICLES SIMIL.) 30 % 5 610341 PANTALONS, Y.C. KNICKERS ET PANTALONS SIMIL., SALOPETTES Ã BRETELLES, CULOTTES ET SHORTS EN BONNETERIE, DE LAINE OU POILS FINS, POUR HOMMES OU GARÃ ONNETS (SAUF CALETHONS ET SLIPS DE BAIN) 30 % 5 610342 PANTALONS, Y.C. KNICKERS ET PANTALONS SIMIL., SALOPETTES Ã BRETELLES, CULOTTES ET SHORTS, EN BONNETERIE, DE COTON, POUR HOMMES OU GARÃ ONNETS (SAUF CALETHONS ET SLIPS DE BAIN) 30 % 5 610343 PANTALONS, Y.C. KNICKERS ET PANTALONS SIMIL., SALOPETTES Ã BRETELLES, CULOTTES ET SHORTS, EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES, POUR HOMMES OU GARÃ ONNETS (SAUF CALETHONS ET SLIPS DE BAIN) 30 % 5 610349 PANTALONS, Y.C. KNICKERS ET PANTALONS SIMIL., SALOPETTES Ã BRETELLES, CULOTTES ET SHORTS, EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (SAUF DE LAINE, POILS FINS, COTON OU FIBRES SYNTHÃ TIQUES ET SAUF CALETHONS ET SLIPS DE BAIN) 30 % 5 610411 COSTUMES TAILLEURS EN BONNETERIE, DE LAINE OU POILS FINS, POUR FEMMES OU FILLETTES (SAUF COMBINAISONS DE SKI ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610412 COSTUMES TAILLEURS EN BONNETERIE, DE COTON, POUR FEMMES OU FILLETTES (SAUF COMBINAISONS DE SKI ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610413 COSTUMES TAILLEURS EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES, POUR FEMMES OU FILLETTES (SAUF COMBINAISONS DE SKI ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610419 COSTUMES TAILLEURS EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (SAUF DE LAINE, POILS FINS, COTON OU FIBRES SYNTHÃ TIQUES ET SAUF COMBINAISONS DE SKI ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610421 ENSEMBLES EN BONNETERIE, DE LAINE OU POILS FINS, POUR FEMMES OU FILLETTES (SAUF ENSEMBLES DE SKI ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610422 ENSEMBLES EN BONNETERIE, DE COTON, POUR FEMMES OU FILLETTES (SAUF ENSEMBLES DE SKI ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610423 ENSEMBLES EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES, POUR FEMMES OU FILLETTES (SAUF ENSEMBLES DE SKI ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610429 ENSEMBLES EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR FEMMES ET FILLETTES (SAUF DE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES ET SAUF ENSEMBLES DE SKI ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610431 VESTES EN BONNETERIE, DE LAINE OU POILS FINS, POUR FEMMES OU FILLETTES (SAUF ANORAKS ET ARTICLES SIMIL.) 30 % 5 610432 VESTES EN BONNETERIE, DE COTON, POUR FEMMES OU FILLETTES (SAUF ANORAKS ET ARTICLES SIMIL.) 30 % 5 610433 VESTES EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES, POUR FEMMES OU FILLETTES (SAUF ANORAKS ET ARTICLES SIMIL.) 30 % 5 610439 VESTES EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (SAUF DE LAINE, POILS FINS, COTON OU FIBRES SYNTHÃ TIQUES ET SAUF ANORAKS ET ARTICLES SIMIL.) 30 % 5 610441 ROBES EN BONNETERIE, DE LAINE OU POILS FINS, POUR FEMMES OU FILLETTES (SAUF COMBINAISONS ET FONDS DE ROBES) 30 % 5 610442 ROBES EN BONNETERIE, DE COTON, POUR FEMMES OU FILLETTES (SAUF COMBINAISONS ET FONDS DE ROBES) 30 % 5 610443 ROBES EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES, POUR FEMMES OU FILLETTES (SAUF COMBINAISONS ET FONDS DE ROBES) 30 % 5 610444 ROBES EN BONNETERIE, DE FIBRES ARTIFICIELLES, POUR FEMMES OU FILLETTES (SAUF COMBINAISONS ET FONDS DE ROBES) 30 % 5 610449 ROBES EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (SAUF DE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES ET SAUF COMBINAISONS ET FONDS DE ROBES) 30 % 5 610451 JUPES ET JUPES-CULOTTES, EN BONNETERIE, DE LAINE OU POILS FINS, POUR FEMMES OU FILLETTES (SAUF JUPONS) 30 % 5 610452 JUPES ET JUPES-CULOTTES, EN BONNETERIE, DE COTON, POUR FEMMES OU FILLETTES (SAUF JUPONS) 30 % 5 610453 JUPES ET JUPES-CULOTTES, EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES, POUR FEMMES OU FILLETTES (SAUF JUPONS) 30 % 5 610459 JUPES ET JUPES-CULOTTES, EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (SAUF DE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES ET SAUF JUPONS) 30 % 5 610461 PANTALONS, Y.C. KNICKERS ET PANTALONS SIMIL., SALOPETTES Ã BRETELLES, CULOTTES ET SHORTS, EN BONNETERIE, DE LAINE OU POILS FINS, POUR FEMMES OU FILLETTES (SAUF SLIPS ET CULOTTES ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610462 PANTALONS, Y.C. KNICKERS ET PANTALONS SIMIL., ET CULOTTES, SALOPETTES Ã BRETELLES ET SHORTS, EN BONNETERIE, DE COTON, POUR FEMMES OU FILLETTES (SAUF SLIPS ET CULOTTES ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610463 PANTALONS, Y.C. KNICKERS ET PANTALONS SIMIL., ET CULOTTES, SALOPETTES Ã BRETELLES ET SHORTS, EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES, POUR FEMMES OU FILLETTES (SAUF SLIPS ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610469 PANTALONS, Y.C. KNICKERS ET PANTALONS SIMIL., ET CULOTTES, SALOPETTES Ã BRETELLES ET SHORTS, EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (SAUF DE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES ET SAUF SLIPS ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 610510 CHEMISES ET CHEMISETTES, EN BONNETERIE, DE COTON, POUR HOMMES OU GARÃ ONNETS (SAUF CHEMISES DE NUIT, T-SHIRTS ET MAILLOTS DE CORPS) 30 % 5 610520 CHEMISES ET CHEMISETTES, EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR HOMMES OU GARÃ ONNETS (SAUF CHEMISES DE NUIT, T-SHIRTS ET MAILLOTS DE CORPS) 30 % 5 610590 CHEMISES ET CHEMISETTES, EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (SAUF DE COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES ET SAUF CHEMISES DE NUIT, T-SHIRTS ET MAILLOTS DE CORPS) 30 % 5 610610 CHEMISIERS, BLOUSES, BLOUSES-CHEMISIERS ET CHEMISETTES, EN BONNETERIE, DE COTON, POUR FEMMES OU FILLETTES (SAUF T-SHIRTS ET GILETS DE CORPS) 30 % 5 610620 CHEMISIERS, BLOUSES, BLOUSES-CHEMISIERS ET CHEMISETTES, EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR FEMMES OU FILLETTES (SAUF T-SHIRTS ET GILETS DE CORPS) 30 % 5 610690 CHEMISIERS, BLOUSES, BLOUSES-CHEMISIERS ET CHEMISETTES, EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (SAUF DE COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES ET SAUF T-SHIRTS ET GILETS DE CORPS) 30 % 5 610711 SLIPS ET CALETHONS, EN BONNETERIE, DE COTON, POUR HOMMES OU GARÃ ONNETS 30 % 5 610712 SLIPS ET CALETHONS, EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR HOMMES OU GARÃ ONNETS 30 % 5 610719 SLIPS ET CALETHONS, EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (SAUF DE COTON OU FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES) 30 % 5 610721 CHEMISES DE NUIT ET PYJAMAS, EN BONNETERIE, DE COTON, POUR HOMMES OU GARÃ ONNETS (SAUF MAILLOTS DE CORPS) 30 % 5 610722 CHEMISES DE NUIT ET PYJAMAS, EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR HOMMES OU GARÃ ONNETS (SAUF MAILLOTS DE CORPS) 30 % 5 610729 CHEMISES DE NUIT ET PYJAMAS, EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (SAUF DE COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES ET SAUF MAILLOTS DE CORPS) 30 % 5 610791 PEIGNOIRS DE BAIN, ROBES DE CHAMBRE ET ARTICLES SIMIL., EN BONNETERIE, DE COTON, POUR HOMMES OU GARÃ ONNETS 30 % 5 610792 PEIGNOIRS DE BAIN, ROBES DE CHAMBRE ET ARTICLES SIMIL., EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR HOMMES OU GARÃ ONNETS 30 % 5 610799 PEIGNOIRS DE BAIN, ROBES DE CHAMBRE ET ARTICLES SIMIL., EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (SAUF DE COTON OU FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES) 30 % 5 610811 COMBINAISONS OU FONDS DE ROBES ET JUPONS, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, EN BONNETERIE, POUR FEMMES OU FILLETTES (SAUF T-SHIRTS ET GILETS DE CORPS) 30 % 5 610819 COMBINAISONS OU FONDS DE ROBES ET JUPONS, EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (SAUF DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES ET SAUF T-SHIRTS ET GILETS DE CORPS) 30 % 5 610821 SLIPS ET CULOTTES, EN BONNETERIE, DE COTON, POUR FEMMES OU FILLETTES 30 % 5 610822 SLIPS ET CULOTTES, EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR FEMMES OU FILLETTES 30 % 5 610829 SLIPS ET CULOTTES, EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (SAUF DE COTON OU FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES) 30 % 5 610831 CHEMISES DE NUIT ET PYJAMAS, EN BONNETERIE, DE COTON, POUR FEMMES OU FILLETTES (SAUF T-SHIRTS, GILETS DE CORPS ET DÃ SHABILLÃ S) 30 % 5 610832 CHEMISES DE NUIT ET PYJAMAS, EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR FEMMES OU FILLETTES (SAUF T-SHIRTS, GILETS DE CORPS ET DÃ SHABILLÃ S) 30 % 5 610839 CHEMISES DE NUIT ET PYJAMAS, EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (SAUF DE COTON OU DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES ET SAUF T-SHIRTS, GILETS DE CORPS ET DÃ SHABILLÃ S) 30 % 5 610891 DÃ SHABILLÃ S, PEIGNOIRS DE BAIN, ROBES DE CHAMBRE ET ARTICLES SIMIL., EN BONNETERIE, DE COTON, POUR FEMMES OU FILLETTES (SAUF GILETS DE CORPS, COMBINAISONS ET FONDS DE ROBE, JUPONS, SLIPS ET CULOTTES, CHEMISES DE NUIT, PYJAMAS, SOUTIENS-GORGE, GAINES, CORSETS ET ARTICLES SIMIL.) 30 % 5 610892 DÃ SHABILLÃ S, PEIGNOIRS DE BAIN, ROBES DE CHAMBRE ET ARTICLES SIMIL., EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR FEMMES OU FILLETTES (SAUF GILETS DE CORPS, COMBINAISONS ET FONDS DE ROBE, JUPONS, SLIPS ET CULOTTES, CHEMISES DE NUIT, PYJAMAS, SOUTIENS-GORGE, GAINES, CORSETS ET ARTICLES SIMIL.) 30 % 5 610899 DÃ SHABILLÃ S, PEIGNOIRS DE BAIN, ROBES DE CHAMBRE ET ARTICLES SIMIL., EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (SAUF DE COTON OU FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES ET SAUF GILETS DE CORPS, COMBINAISONS ET FONDS DE ROBE, JUPONS, SLIPS ET CULOTTES, CHEMISES DE NUIT, PYJAMAS, SOUTIENS-GORGE, GAINES, CORSETS ET ARTICLES SIMIL.) 30 % 5 610910 T-SHIRTS ET MAILLOTS DE CORPS, EN BONNETERIE, DE COTON, 30 % 5 610990 T-SHIRTS ET MAILLOTS DE CORPS, EN BONNETERIE, DE MATIÃ RES TEXTILES (SAUF DE COTON) 30 % 5 611011 CHANDAILS, PULL-OVERS, CARDIGANS, GILETS ET ARTICLES SIMIL., Y.C. LES SOUS-PULLS, EN BONNETERIE, DE LAINE (SAUF GILETS OUATINÃ S) 30 % 5 611012 CHANDAILS, PULL-OVERS, CARDIGANS, GILETS ET ARTICLES SIMIL., Y.C. LES SOUS-PULLS, EN BONNETERIE, DE POILS DE CHÃ VRE DU CACHEMIRE (SAUF GILETS OUATINÃ S) 30 % 5 611019 CHANDAILS, PULL-OVERS, CARDIGANS, GILETS ET ARTICLES SIMIL., Y.C. LES SOUS-PULLS, EN BONNETERIE, DE POILS FINS (SAUF DE POILS DE CHÃ VRE DU CACHEMIRE ET Ã L'EXCL. DES GILETS OUATINÃ S) 30 % 5 611020 CHANDAILS, PULL-OVERS, CARDIGANS, GILETS ET ARTICLES SIMIL., Y.C. LES SOUS-PULLS, EN BONNETERIE, DE COTON (SAUF GILETS OUATINÃ S) 30 % 5 611030 CHANDAILS, PULL-OVERS, CARDIGANS, GILETS ET ARTICLES SIMIL., Y.C. LES SOUS-PULLS, EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES (SAUF GILETS OUATINÃ S) 30 % 5 611090 CHANDAILS, PULL-OVERS, CARDIGANS, GILETS ET ARTICLES SIMIL., Y.C. LES SOUS-PULLS, EN BONNETERIE, DE MATIÃ RES TEXTILES (SAUF DE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES ET SAUF GILETS OUATINÃ S) 30 % 5 611110 VÃ TEMENTS ET ACCESSOIRES DU VÃ TEMENT, EN BONNETERIE, DE LAINE OU DE POILS FINS, POUR BÃ BÃ S (SAUF BONNETS) 30 % 5 611120 VÃ TEMENTS ET ACCESSOIRES DU VÃ TEMENT, EN BONNETERIE, DE COTON, POUR BÃ BÃ S (SAUF GANTS ET BONNETS) 30 % 5 611130 VÃ TEMENTS ET ACCESSOIRES DU VÃ TEMENT, EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES, POUR BÃ BÃ S (SAUF BONNETS) 30 % 5 611190 VÃ TEMENTS ET ACCESSOIRES DU VÃ TEMENT, EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR BÃ BÃ S (SAUF DE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES ET SAUF BONNETS) 30 % 5 611211 SURVÃ TEMENTS DE SPORT «TRAININGS », EN BONNETERIE, DE COTON 30 % 5 611212 SURVÃ TEMENTS DE SPORT «TRAININGS », EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES 30 % 3 611219 SURVÃ TEMENTS DE SPORT «TRAININGS », EN BONNETERIE, DE MATIÃ RES TEXTILES (SAUF DE COTON OU FIBRES SYNTHÃ TIQUES) 30 % 3 611220 COMBINAISONS ET ENSEMBLES DE SKI, EN BONNETERIE 30 % 5 611231 MAILLOTS, CULOTTES ET SLIPS DE BAIN, EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES, POUR HOMMES OU GARÃ ONNETS 30 % 5 611239 MAILLOTS, CULOTTES ET SLIPS DE BAIN, EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (SAUF DE FIBRES SYNTHÃ TIQUES) 30 % 5 611241 MAILLOTS, CULOTTES ET SLIPS DE BAIN, EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES, POUR FEMMES OU FILLETTES 30 % 5 611249 MAILLOTS, CULOTTES ET SLIPS DE BAIN, EN BONNETERIE, DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (SAUF DE FIBRES SYNTHÃ TIQUES) 30 % 5 611300 VÃ TEMENTS CONFECTIONNÃ S EN Ã TOFFES DE BONNETERIE CAOUTCHOUTÃ ES OU IMPRÃ GNÃ ES, ENDUITES OU RECOUVERTES DE MATIÃ RE PLASTIQUE OU D'AUTRES SUBSTANCES (SAUF VÃ TEMENTS POUR BÃ BÃ S ET ACCESSOIRES DU VÃ TEMENT) 30 % 5 611410 VÃ TEMENTS SPÃ CIAUX DESTINÃ S Ã DES FINS PROFESSIONNELLES, SPORTIVES OU AUTRES N.D.A., EN BONNETERIE, DE LAINE OU POILS FINS 30 % 5 611420 VÃ TEMENTS SPÃ CIAUX DESTINÃ S Ã DES FINS PROFESSIONNELLES, SPORTIVES OU AUTRES N.D.A., EN BONNETERIE, DE COTON 30 % 5 611430 VÃ TEMENTS SPÃ CIAUX DESTINÃ S Ã DES FINS PROFESSIONNELLES, SPORTIVES OU AUTRES N.D.A., EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES 30 % 3 611490 VÃ TEMENTS SPÃ CIAUX DESTINÃ S Ã DES FINS PROFESSIONNELLES, SPORTIVES OU AUTRES N.D.A., EN BONNETERIE, DE MATIÃ RES TEXTILES (SAUF DE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES) 30 % 3 611511 COLLANTS «BAS-CULOTTES », EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES, TITRE EN FILS SIMPLES < 67 DÃ CITEX 30 % 5 611512 COLLANTS «BAS-CULOTTES », EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES, TITRE EN FILS SIMPLES >= 67 DÃ CITEX 30 % 5 611519 COLLANTS «BAS-CULOTTES », EN BONNETERIE, DE MATIÃ RES TEXTILES (SAUF DE FIBRES SYNTHÃ TIQUES ET SAUF ARTICLES CHAUSSANTS POUR BÃ BÃ S) 30 % 5 611520 BAS ET MI-BAS DE FEMMES, EN BONNETERIE, TITRE EN FILS SIMPLES < 67 DÃ CITEX (SAUF COLLANTS «BAS-CULOTTES ») 30 % 5 611591 BAS ET MI-BAS, CHAUSSETTES ET AUTRES ARTICLES CHAUSSANTS, Y.C. LES BAS Ã VARICES, EN BONNETERIE, DE LAINE OU POILS FINS (SAUF COLLANTS «BAS-CULOTTES » BAS ET MI-BAS DE FEMMES Ã TITRE EN FILS SIMPLES < 67 DÃ CITEX ET SAUF ARTICLES CHAUSSANTS POUR BÃ BÃ S) 30 % 5 611592 BAS ET MI-BAS, CHAUSSETTES ET AUTRES ARTICLES CHAUSSANTS, Y.C. LES BAS Ã VARICES, EN BONNETERIE, DE COTON (SAUF COLLANTS «BAS-CULOTTES » BAS ET MI-BAS DE FEMMES Ã TITRE EN FILS SIMPLES < 67 DÃ CITEX ET SAUF ARTICLES CHAUSSANTS POUR BÃ BÃ S) 30 % 5 611593 BAS ET MI-BAS, CHAUSSETTES ET AUTRES ARTICLES CHAUSSANTS, Y.C. LES BAS Ã VARICES, EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES (SAUF COLLANTS «BAS-CULOTTES » BAS ET MI-BAS DE FEMMES Ã TITRE EN FILS SIMPLES < 67 DÃ CITEX ET SAUF ARTICLES CHAUSSANTS POUR BÃ BÃ S) 30 % 5 611599 BAS ET MI-BAS, CHAUSSETTES ET AUTRES ARTICLES CHAUSSANTS, Y.C. LES BAS Ã VARICES, EN BONNETERIE, DE MATIÃ RES TEXTILES (AUTRES QUE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES ET SAUF COLLANTS «BAS-CULOTTES » BAS ET MI-BAS POUR FEMMES Ã TITRE < 67 DÃ CITEX ET ARTICLES CHAUSSANTS POUR BÃ BÃ S) 30 % 5 611610 GANTS, MITAINES ET MOUFLES, EN BONNETERIE, IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE MATIÃ RES PLASTIQUES OU DE CAOUTCHOUC (SAUF POUR BÃ BÃ S) 30 % 5 611691 GANTS, MITAINES ET MOUFLES, EN BONNETERIE, DE LAINE OU POILS FINS (SAUF POUR BÃ BÃ S) 30 % 5 611692 GANTS, MITAINES ET MOUFLES, EN BONNETERIE, DE COTON (SAUF IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE MATIÃ RE PLASTIQUE OU DE CAOUTCHOUC ET SAUF POUR BÃ BÃ S) 30 % 5 611693 GANTS, MITAINES ET MOUFLES, EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES (SAUF IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE MATIÃ RE PLASTIQUE OU DE CAOUTCHOUC ET SAUF POUR BÃ BÃ S) 30 % 5 611699 GANTS, MITAINES ET MOUFLES, EN BONNETERIE, DE MATIÃ RES TEXTILES (AUTRES QUE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES OU IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE MATIÃ RES PLASTIQUES OU DE CAOUTCHOUC ET SAUF POUR BÃ BÃ S) 30 % 5 611710 CHÃ LES, Ã CHARPES, FOULARDS, CACHE-NEZ, CACHE-COL, MANTILLES, VOILES, VOILETTES ET ARTICLES SIMIL., EN BONNETERIE 30 % 5 611720 CRAVATES, NOEUDS PAPILLONS ET FOULARDS CRAVATES, EN BONNETERIE 30 % 5 611780 ACCESSOIRES CONFECTIONNÃ S DU VÃ TEMENT, EN BONNETERIE, N.D.A. (SAUF CHÃ LES, Ã CHARPES, FOULARDS, CACHE-NEZ, CACHE-COL, MANTILLES, VOILES, VOILETTES ET ARTICLES SIMIL. ET SAUF CRAVATES, NOEUDS PAPILLONS ET FOULARDS CRAVATES) 30 % 5 611790 PARTIES DE VÃ TEMENTS OU D'ACCESSOIRES DU VÃ TEMENT, EN BONNETERIE, N.D.A. 30 % 5 620111 MANTEAUX, IMPERMÃ ABLES, CABANS, CAPES ET ARTICLES SIMIL., DE LAINE OU POILS FINS, POUR HOMMES OU GARÃ ONNETS (Ã L'EXCL. DES ARTICLES EN BONNETERIE) 30 % 5 620112 MANTEAUX, IMPERMÃ ABLES, CABANS, CAPES ET ARTICLES SIMIL., DE COTON, POUR HOMMES OU GARÃ ONNETS (Ã L'EXCL. DES ARTICLES EN BONNETERIE) 30 % 5 620113 MANTEAUX, IMPERMÃ ABLES, CABANS, CAPES ET ARTICLES SIMIL., DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR HOMMES OU GARÃ ONNETS (Ã L'EXCL. DES ARTICLES EN BONNETERIE) 30 % 5 620119 MANTEAUX, IMPERMÃ ABLES, CABANS, CAPES ET ARTICLES SIMIL., DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (AUTRES QUE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES ET SAUF ARTICLES EN BONNETERIE) 30 % 5 620191 ANORAKS, BLOUSONS ET ARTICLES SIMIL., DE LAINE OU POILS FINS, POUR HOMMES OU GARÃ ONNETS (Ã L'EXCL. DES ARTICLES EN BONNETERIE ET DES COSTUMES OU COMPLETS, ENSEMBLES, VESTES, VESTONS, BLAZERS ET PANTALONS) 30 % 5 620192 ANORAKS, BLOUSONS ET ARTICLES SIMIL. DE COTON, POUR HOMMES OU GARÃ ONNETS (Ã L'EXCL. DES ARTICLES EN BONNETERIE ET DES COSTUMES OU COMPLETS, ENSEMBLES, VESTES, VESTONS, BLAZERS, PANTALONS ET PARTIES SUPÃ RIEURES DES ENSEMBLES DE SKI) 30 % 5 620193 ANORAKS, BLOUSONS ET ARTICLES SIMIL., DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR HOMMES OU GARÃ ONNETS (Ã L'EXCL. DES ARTICLES EN BONNETERIE ET DES COSTUMES OU COMPLETS, ENSEMBLES, VESTES, VESTONS, BLAZERS, PANTALONS ET PARTIES SUPÃ RIEURES DES ENSEMBLES DE SKI) 30 % 5 620199 ANORAKS, BLOUSONS ET ARTICLES SIMIL., DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (AUTRES QUE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES ET Ã L'EXCL. DES ARTICLES EN BONNETERIE ET DES COSTUMES OU COMPLETS, ENSEMBLES, VESTES, VESTONS, BLAZERS ET PANTALONS) 30 % 5 620211 MANTEAUX, IMPERMÃ ABLES, CABANS, CAPES ET ARTICLES SIMIL., DE LAINE OU POILS FINS, POUR FEMMES OU FILLETTES (Ã L'EXCL. DES ARTICLES EN BONNETERIE) 30 % 5 620212 MANTEAUX, IMPERMÃ ABLES, CABANS, CAPES ET ARTICLES SIMIL., DE COTON, POUR FEMMES OU FILLETTES (Ã L'EXCL. DES ARTICLES EN BONNETERIE) 30 % 5 620213 MANTEAUX, IMPERMÃ ABLES, CABANS, CAPES ET ARTICLES SIMIL., DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR FEMMES OU FILLETTES (Ã L'EXCL. DES ARTICLES EN BONNETERIE) 30 % 5 620219 MANTEAUX, IMPERMÃ ABLES, CABANS, CAPES ET ARTICLES SIMIL., DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (AUTRES QUE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES ET Ã L'EXCL. DES ARTICLES EN BONNETERIE) 30 % 5 620291 ANORAKS, BLOUSONS ET ARTICLES SIMIL., DE LAINE OU POILS FINS, POUR FEMMES OU FILLETTES (Ã L'EXCL. DES ARTICLES EN BONNETERIE ET DES COSTUMES TAILLEURS, ENSEMBLES, VESTES, BLAZERS ET PANTALONS) 30 % 5 620292 ANORAKS, BLOUSONS ET ARTICLES SIMIL., DE COTON, POUR FEMMES OU FILLETTES (Ã L'EXCL. DES ARTICLES EN BONNETERIE ET DES COSTUMES TAILLEURS, ENSEMBLES, VESTES, BLAZERS, PANTALONS ET PARTIES SUPÃ RIEURES DES ENSEMBLES DE SKI) 30 % 5 620293 ANORAKS, BLOUSONS ET ARTICLES SIMIL., DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR FEMMES OU FILLETTES (Ã L'EXCL. DES ARTICLES EN BONNETERIE ET DES COSTUMES TAILLEURS, ENSEMBLES, VESTES, BLAZERS, PANTALONS ET PARTIES SUPÃ RIEURES DES ENSEMBLES DE SKI) 30 % 5 620299 ANORAKS, BLOUSONS ET ARTICLES SIMIL., DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (AUTRES QUE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES ET Ã L'EXCL. DES ARTICLES EN BONNETERIE ET DES COSTUMES TAILLEURS, ENSEMBLES, VESTES, BLAZERS ET PANTALONS) 30 % 5 620311 COSTUMES OU COMPLETS, DE LAINE OU POILS FINS, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE ET SAUF SURVÃ TEMENTS DE SPORT «TRAININGS », COMBINAISONS ET ENSEMBLES DE SKI, MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 620312 COSTUMES OU COMPLETS, DE FIBRES SYNTHÃ TIQUES, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE ET SAUF SURVÃ TEMENTS DE SPORT «TRAININGS », COMBINAISONS ET ENSEMBLES DE SKI, MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 620319 COSTUMES OU COMPLETS, DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (AUTRES QUE LAINE, POILS FINS OU FIBRES SYNTHÃ TIQUES, AUTRES QU'EN BONNETERIE ET SAUF SURVÃ TEMENTS DE SPORT «TRAININGS », COMBINAISONS ET ENSEMBLES DE SKI, MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 620321 ENSEMBLES DE LAINE OU POILS FINS, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE ET SAUF ENSEMBLES DE SKI ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 620322 ENSEMBLES DE COTON, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE ET SAUF ENSEMBLES DE SKI ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 620323 ENSEMBLES DE FIBRES SYNTHÃ TIQUES, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE ET SAUF ENSEMBLES DE SKI ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 620329 ENSEMBLES DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (AUTRES QUE LAINE, POILS FINS, COTON OU FIBRES SYNTHÃ TIQUES, AUTRES QU'EN BONNETERIE ET SAUF ENSEMBLES DE SKI ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 620331 VESTONS DE LAINE OU POILS FINS, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE ET SAUF ANORAKS ET ARTICLES SIMIL.) 30 % 5 620332 VESTONS DE COTON, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE ET SAUF ANORAKS ET ARTICLES SIMIL.) 30 % 5 620333 VESTONS DE FIBRES SYNTHÃ TIQUES, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE ET SAUF VÃ TEMENTS DE TRAVAIL, ANORAKS ET ARTICLES SIMIL.) 30 % 5 620339 VESTONS DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (AUTRES QUE LAINE, POILS FINS, COTON OU FIBRES SYNTHÃ TIQUES, AUTRES QU'EN BONNETERIE ET SAUF ANORAKS ET ARTICLES SIMIL.) 30 % 5 620341 PANTALONS, Y.C. KNICKERS ET PANTALONS SIMIL., SALOPETTES Ã BRETELLES, CULOTTES ET SHORTS, DE LAINE OU POILS FINS, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE ET SAUF SLIPS ET CALEÃ ONS ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 620342 PANTALONS, Y.C. KNICKERS ET PANTALONS SIMIL., SALOPETTES Ã BRETELLES, CULOTTES ET SHORTS, DE COTON, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE ET SAUF SLIPS ET CALEÃ ONS AINSI QUE MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 620343 PANTALONS, Y.C. KNICKERS ET PANTALONS SIMIL., SALOPETTES Ã BRETELLES, CULOTTES ET SHORTS, DE FIBRES SYNTHÃ TIQUES, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE ET SAUF SLIPS ET CALEÃ ONS ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 620349 PANTALONS, Y.C. KNICKERS ET PANTALONS SIMIL., SALOPETTES Ã BRETELLES, CULOTTES ET SHORTS, DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (AUTRES QUE LAINE, POILS FINS, COTON OU FIBRES SYNTHÃ TIQUES, AUTRES QU'EN BONNETERIE ET SAUF SLIPS ET CALEÃ ONS ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 620411 COSTUMES TAILLEURS, DE LAINE OU POILS FINS, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF COMBINAISONS DE SKI ET VÃ TEMENTS DE BAIN) 30 % 5 620412 COSTUMES TAILLEURS, DE COTON, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF COMBINAISONS DE SKI ET VÃ TEMENTS DE BAIN) 30 % 5 620413 COSTUMES TAILLEURS, DE FIBRES SYNTHÃ TIQUES, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF COMBINAISONS DE SKI ET VÃ TEMENTS DE BAIN) 30 % 5 620419 COSTUMES TAILLEURS, DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (AUTRES QUE LAINE, POILS FINS, COTON OU FIBRES SYNTHÃ TIQUES, AUTRES QU'EN BONNETERIE ET SAUF COMBINAISONS DE SKI ET VÃ TEMENTS DE BAIN) 30 % 5 620421 ENSEMBLES DE LAINE OU POILS FINS, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF ENSEMBLES DE SKI ET VÃ TEMENTS DE BAIN) 30 % 5 620422 ENSEMBLES DE COTON, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF ENSEMBLES DE SKI ET VÃ TEMENTS DE BAIN) 30 % 5 620423 ENSEMBLES DE FIBRES SYNTHÃ TIQUES, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF ENSEMBLES DE SKI ET VÃ TEMENTS DE BAIN) 30 % 5 620429 ENSEMBLES DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (AUTRES QUE LAINE, POILS FINS, COTON OU FIBRES SYNTHÃ TIQUES, AUTRES QU'EN BONNETERIE ET SAUF, ENSEMBLES DE SKI ET VÃ TEMENTS DE BAIN) 30 % 5 620431 VESTES DE LAINE OU POILS FINS, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF ANORAKS ET ARTICLES SIMIL.) 30 % 5 620432 VESTES DE COTON, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF ANORAKS ET ARTICLES SIMIL.) 30 % 5 620433 VESTES DE FIBRES SYNTHÃ TIQUES, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF ANORAKS ET ARTICLES SIMIL.) 30 % 5 620439 VESTES DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (AUTRES QUE LAINE, POILS FINS, COTON OU FIBRES SYNTHÃ TIQUES, AUTRES QU'EN BONNETERIE ET SAUF ANORAKS ET ARTICLES SIMIL.) 30 % 5 620441 ROBES DE LAINE OU POILS FINS, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF COMBINAISONS ET FONDS DE ROBES) 30 % 5 620442 ROBES DE COTON, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF COMBINAISONS ET FONDS DE ROBES) 30 % 5 620443 ROBES DE FIBRES SYNTHÃ TIQUES, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF COMBINAISONS ET FONDS DE ROBES) 30 % 5 620444 ROBES DE FIBRES ARTIFICIELLES, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF COMBINAISONS ET FONDS DE ROBES) 30 % 5 620449 ROBES DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (AUTRES QUE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, AUTRES QU'EN BONNETERIE ET SAUF COMBINAISONS ET FONDS DE ROBES) 30 % 5 620451 JUPES ET JUPES-CULOTTES, DE LAINE OU POILS FINS, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF JUPONS) 30 % 5 620452 JUPES ET JUPES-CULOTTES, DE COTON, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF JUPONS) 30 % 5 620453 JUPES ET JUPES-CULOTTES, DE FIBRES SYNTHÃ TIQUES, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF JUPONS) 30 % 5 620459 JUPES ET JUPES-CULOTTES, DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (AUTRES QUE DE LAINE, POILS FINS, COTON OU FIBRES SYNTHÃ TIQUES, AUTRES QU'EN BONNETERIE ET SAUF JUPONS) 30 % 5 620461 PANTALONS, Y.C. KNICKERS ET PANTALONS SIMIL., SALOPETTES Ã BRETELLES, CULOTTES ET SHORTS, DE LAINE OU POILS FINS, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF SLIPS ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 620462 PANTALONS, Y.C. KNICKERS ET PANTALONS SIMIL., SALOPETTES Ã BRETELLES, CULOTTES ET SHORTS, DE COTON, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF SLIPS ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 620463 PANTALONS, Y.C. KNICKERS ET PANTALONS SIMIL., SALOPETTES Ã BRETELLES, CULOTTES ET SHORTS, DE FIBRES SYNTHÃ TIQUES, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF SLIPS ET VÃ TEMENTS POUR LE BAIN) 30 % 5 620469 PANTALONS, Y.C. KNICKERS ET PANTALONS SIMIL., SALOPETTES Ã BRETELLES, CULOTTES ET SHORTS, DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (AUTRES QUE DE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, AUTRES QU'EN BONNETERIE ET SAUF SLIPS ET MAILLOTS, CULOTTES ET SLIPS DE BAIN) 30 % 5 620510 CHEMISES ET CHEMISETTES, DE LAINE OU POILS FINS, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE ET SAUF CHEMISES DE NUIT ET GILETS DE CORPS) 30 % 5 620520 CHEMISES ET CHEMISETTES, DE COTON, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE ET SAUF CHEMISES DE NUIT ET GILETS DE CORPS) 30 % 5 620530 CHEMISES ET CHEMISETTES, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE ET SAUF CHEMISES DE NUIT ET GILETS DE CORPS) 30 % 5 620590 CHEMISES ET CHEMISETTES, DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (AUTRES QUE DE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, AUTRES QU'EN BONNETERIE ET SAUF CHEMISES DE NUIT ET GILETS DE CORPS) 30 % 5 620610 CHEMISIERS, BLOUSES, BLOUSES-CHEMISIERS ET CHEMISETTES, DE SOIE OU DE DÃ CHETS DE SOIE, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF GILETS DE CORPS ET CHEMISES DE JOUR) 30 % 5 620620 CHEMISIERS, BLOUSES, BLOUSES-CHEMISIERS ET CHEMISETTES, DE LAINE OU POILS FINS, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF GILETS DE CORPS ET CHEMISES DE JOUR) 30 % 5 620630 CHEMISIERS, BLOUSES, BLOUSES-CHEMISIERS ET CHEMISETTES, DE COTON, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF GILETS DE CORPS ET CHEMISES DE JOUR) 30 % 5 620640 CHEMISIERS, BLOUSES, BLOUSES-CHEMISIERS ET CHEMISETTES, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF GILETS DE CORPS ET CHEMISES DE JOUR) 30 % 5 620690 CHEMISIERS, BLOUSES, BLOUSES-CHEMISIERS ET CHEMISETTES, DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (AUTRES QUE DE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, SOIE ET DÃ CHETS DE SOIE, AUTRES QU'EN BONNETERIE ET SAUF GILETS DE CORPS ET CHEMISES DE JOUR) 30 % 5 620711 SLIPS ET CALETHONS, DE COTON, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE) 30 % 5 620719 SLIPS ET CALETHONS, DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (AUTRES QUE DE COTON ET AUTRES QU'EN BONNETERIE) 30 % 5 620721 CHEMISES DE NUIT ET PYJAMAS, DE COTON, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE ET SAUF GILETS DE CORPS ET SLIPS ET CALETHONS) 30 % 5 620722 CHEMISES DE NUIT ET PYJAMAS, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE ET SAUF GILETS DE CORPS ET SLIPS ET CALETHONS) 30 % 5 620729 CHEMISES DE NUIT ET PYJAMAS, DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (AUTRES QUE DE COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, AUTRES QU'EN BONNETERIE ET SAUF GILETS DE CORPS ET SLIPS ET CALETHONS) 30 % 5 620791 GILETS DE CORPS, PEIGNOIRS DE BAIN, ROBES DE CHAMBRE ET ARTICLES SIMIL., DE COTON, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE ET SAUF SLIPS ET CALETHONS, CHEMISES DE NUIT ET PYJAMAS) 30 % 5 620792 GILETS DE CORPS, PEIGNOIRS DE BAIN, ROBES DE CHAMBRE ET ARTICLES SIMIL., DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE ET SAUF SLIPS ET CALETHONS, CHEMISES DE NUIT ET PYJAMAS) 30 % 5 620799 GILETS DE CORPS, PEIGNOIRS DE BAIN, ROBES DE CHAMBRE ET ARTICLES SIMIL., DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (AUTRES QUE DE COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, AUTRES QU'EN BONNETERIE ET SAUF SLIPS ET CALETHONS, CHEMISES DE NUIT ET PYJAMAS) 30 % 5 620811 COMBINAISONS OU FONDS DE ROBES ET JUPONS, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF GILETS DE CORPS ET ARTICLES SIMIL.) 30 % 5 620819 COMBINAISONS OU FONDS DE ROBES ET JUPONS, DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (AUTRES QUE DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, AUTRES QU'EN BONNETERIE ET SAUF GILETS DE CORPS ET CHEMISES DE JOUR) 30 % 5 620821 CHEMISES DE NUIT ET PYJAMAS, DE COTON, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF GILETS DE CORPS, CHEMISES DE JOUR ET DÃ SHABILLÃ S) 30 % 5 620822 CHEMISES DE NUIT ET PYJAMAS, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF GILETS DE CORPS, CHEMISES DE JOUR ET DÃ SHABILLÃ S) 30 % 5 620829 CHEMISES DE NUIT ET PYJAMAS, DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (AUTRES QUE DE COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, AUTRES QU'EN BONNETERIE ET SAUF GILETS DE CORPS, CHEMISES DE JOUR ET DÃ SHABILLÃ S) 30 % 5 620891 GILETS DE CORPS, CHEMISES DE JOUR, SLIPS, DÃ SHABILLÃ S, PEIGNOIRS DE BAIN, ROBES DE CHAMBRE ET ARTICLES SIMIL., DE COTON, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF COMBINAISONS OU FONDS DE ROBES, JUPONS, CHEMISES DE NUIT, PYJAMAS, SOUTIENS-GORGE, GAINES, CORSETS ET ARTICLES SIMIL.) 30 % 5 620892 GILETS DE CORPS, CHEMISES DE JOUR, SLIPS, DÃ SHABILLÃ S, PEIGNOIRS DE BAIN, ROBES DE CHAMBRES ET ARTICLES SIMIL., DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE ET SAUF COMBINAISONS, FONDS DE ROBES, JUPONS, CHEMISES DE NUIT, PYJAMAS, SOUTIENS-GORGE, GAINES, CORSETS ET ARTICLES SIMIL.) 30 % 5 620899 GILETS DE CORPS, CHEMISES DE JOUR, SLIPS, DÃ SHABILLÃ S, PEIGNOIRS DE BAIN, ROBES DE CHAMBRE ET ARTICLES SIMIL., DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (AUTRES QUE DE COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, AUTRES QU'EN BONNETERIE ET SAUF COMBINAISONS, FONDS DE ROBES, JUPONS, CHEMISES DE NUIT, PYJAMAS, SOUTIENS-GORGE, GAINES, CORSETS ET ARTICLES SIMIL.) 30 % 5 620910 VÃ TEMENTS ET ACCESSOIRES DU VÃ TEMENT, DE LAINE OU POILS FINS, POUR BÃ BÃ S (AUTRES QU'EN BONNETERIE ET SAUF BONNETS) 30 % 5 620920 VÃ TEMENTS ET ACCESSOIRES DU VÃ TEMENT, DE COTON, POUR BÃ BÃ S (AUTRES QU'EN BONNETERIE ET SAUF BONNETS) 30 % 5 620930 VÃ TEMENTS ET ACCESSOIRES DU VÃ TEMENT, DE FIBRES SYNTHÃ TIQUES, POUR BÃ BÃ S (AUTRES QU'EN BONNETERIE ET SAUF BONNETS) 30 % 5 620990 VÃ TEMENTS ET ACCESSOIRES DU VÃ TEMENT, DE MATIÃ RES TEXTILES, POUR BÃ BÃ S (AUTRES QUE DE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES, AUTRES QU'EN BONNETERIE ET SAUF BONNETS) 30 % 5 621010 VÃ TEMENTS EN FEUTRES OU NON-TISSÃ S, MÃ ME IMPRÃ GNÃ S, ENDUITS, RECOUVERTS OU STRATIFIÃ S (SAUF VÃ TEMENTS POUR BÃ BÃ S ET SAUF ACCESSOIRES DU VÃ TEMENT) 30 % 5 621020 VÃ TEMENTS DES TYPES DU No6201.11 Ã 6201.19 [MANTEAUX, CABANS, CAPES ET ARTICLES SIMIL.], CAOUTCHOUTÃ S OU IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE MATIÃ RE PLASTIQUE OU D'AUTRES SUBSTANCES 30 % 5 621030 VÃ TEMENTS DES TYPES DU No6202.11 Ã 6202.19 [MANTEAUX, CABANS, CAPES ET ARTICLES SIMIL.], CAOUTCHOUTÃ S OU IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE MATIÃ RE PLASTIQUE OU D'AUTRES SUBSTANCES 30 % 5 621040 VÃ TEMENTS DE TISSUS, AUTRES QU'EN BONNETERIE, CAOUTCHOUTÃ S OU IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE MATIÃ RE PLASTIQUE OU D'AUTRES SUBSTANCES, POUR HOMMES OU GARÃ ONNETS (AUTRES QUE VÃ TEMENTS DES TYPES DU No6201.11 Ã 6201.19 [MANTEAUX, CABANS, CAPES ET ARTICLES SIMIL.] ET SAUF VÃ TEMENTS POUR BÃ BÃ S ET ACCESSOIRES DU VÃ TEMENT) 30 % 5 621050 VÃ TEMENTS DE TISSUS, AUTRES QU'EN BONNETERIE, CAOUTCHOUTÃ S OU IMPRÃ GNÃ S, ENDUITS OU RECOUVERTS DE MATIÃ RE PLASTIQUE OU D'AUTRES SUBSTANCES, POUR FEMMES OU FILLETTES (AUTRES QUE VÃ TEMENTS DES TYPES DU No6202.11 Ã 6202.19 [MANTEAUX, CABANS, CAPES ET ARTICLES SIMIL.] ET SAUF VÃ TEMENTS POUR BÃ BÃ S ET ACCESSOIRES DU VÃ TEMENT) 30 % 5 621111 MAILLOTS, CULOTTES ET SLIPS DE BAIN, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE) 30 % 5 621112 MAILLOTS, CULOTTES ET SLIPS DE BAIN, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE) 30 % 5 621120 COMBINAISONS ET ENSEMBLES DE SKI (AUTRES QU'EN BONNETERIE) 30 % 5 621131 SURVÃ TEMENTS DE SPORT «TRAININGS » ET AUTRES VÃ TEMENTS N.D.A., DE LAINE OU POILS FINS, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE) 30 % 5 621132 SURVÃ TEMENTS DE SPORT «TRAININGS » ET AUTRES VÃ TEMENTS N.D.A., DE COTON, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE) 30 % 5 621133 SURVÃ TEMENTS DE SPORT «TRAININGS » ET AUTRES VÃ TEMENTS N.D.A., DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR HOMMES OU GARÃ ONNETS (AUTRES QU'EN BONNETERIE) 30 % 3 621139 SURVÃ TEMENTS DE SPORT «TRAININGS » ET AUTRES VÃ TEMENTS N.D.A., DE MATIÃ RES TEXTILES, POUR HOMMES OU GARÃ ONNETS (AUTRES QUE DE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, AUTRES QU'EN BONNETERIE) 30 % 3 621141 SURVÃ TEMENTS DE SPORT «TRAININGS » ET AUTRES VÃ TEMENTS N.D.A., DE LAINE OU POILS FINS, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE) 30 % 3 621142 SURVÃ TEMENTS DE SPORT «TRAININGS » ET AUTRES VÃ TEMENTS N.D.A., DE COTON, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE) 30 % 5 621143 SURVÃ TEMENTS DE SPORT «TRAININGS » ET AUTRES VÃ TEMENTS N.D.A., DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, POUR FEMMES OU FILLETTES (AUTRES QU'EN BONNETERIE) 30 % 3 621149 SURVÃ TEMENTS DE SPORT «TRAININGS » ET AUTRES VÃ TEMENTS N.D.A., DE MATIÃ RES TEXTILES, POUR FEMMES OU FILLETTES (AUTRES QUE DE LAINE, POILS FINS, COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, AUTRES QU'EN BONNETERIE) 30 % 3 621210 SOUTIENS-GORGE ET BUSTIERS EN TOUS TYPES DE MATIÃ RES TEXTILES, MÃ ME Ã LASTIQUES ET MÃ ME EN BONNETERIE 30 % 5 621220 GAINES ET GAINES-CULOTTES EN TOUS TYPES DE MATIÃ RES TEXTILES, MÃ ME Ã LASTIQUES ET MÃ ME EN BONNETERIE (SAUF GAINES ET GAINE-CULOTTES ENTIÃ REMENT EN CAOUTCHOUC) 30 % 5 621230 COMBINÃ S EN TOUS TYPES DE MATIÃ RES TEXTILES, MÃ ME Ã LASTIQUES ET MÃ ME EN BONNETERIE 30 % 5 621290 CORSETS, BRETELLES, JARRETELLES, JARRETIÃ RES ET SIMIL. ET LEURS PARTIES, Y.C. PARTIES DE SOUTIENS-GORGE, GAINES, GAINES-CULOTTES ET COMBINÃ S, EN TOUS TYPES DE MATIÃ RES TEXTILES, MÃ ME Ã LASTIQUES ET MÃ ME EN BONNETERIE (SAUF SOUTIENS-GORGE, GAINES, GAINES-CULOTTES ET COMBINÃ S COMPLETS) 30 % 5 621310 MOUCHOIRS ET POCHETTES DONT UN CÃ TÃ  <= 60 CM, DE SOIE OU DE DÃ CHETS DE SOIE (AUTRES QU'EN BONNETERIE) 30 % 5 621320 MOUCHOIRS ET POCHETTES DONT UN CÃ TÃ  <= 60 CM, DE COTON (AUTRES QU'EN BONNETERIE) 30 % 5 621390 MOUCHOIRS ET POCHETTES DONT UN CÃ TÃ  <= 60 CM, DE MATIÃ RES TEXTILES (AUTRES QUE DE SOIE ET DÃ CHETS DE SOIE OU COTON, AUTRES QU'EN BONNETERIE) 30 % 5 621410 CHÃ LES, Ã CHARPES, FOULARDS, CACHE-NEZ, CACHE-COL, MANTILLES, VOILES ET VOILETTES ET ARTICLES SIMIL., DE SOIE OU DE DÃ CHETS DE SOIE (AUTRES QU'EN BONNETERIE) 30 % 5 621420 CHÃ LES, Ã CHARPES, FOULARDS, CACHE-NEZ, CACHE-COL, MANTILLES, VOILES ET VOILETTES ET ARTICLES SIMIL., DE LAINE OU POILS FINS (AUTRES QU'EN BONNETERIE) 30 % 5 621430 CHÃ LES, Ã CHARPES, FOULARDS, CACHE-NEZ, CACHE-COL, MANTILLES, VOILES ET VOILETTES ET ARTICLES SIMIL., DE FIBRES SYNTHÃ TIQUES (AUTRES QU'EN BONNETERIE) 30 % 5 621440 CHÃ LES, Ã CHARPES, FOULARDS, CACHE-NEZ, CACHE-COL, MANTILLES, VOILES ET VOILETTES ET ARTICLES SIMIL., DE FIBRES ARTIFICIELLES (AUTRES QU'EN BONNETERIE) 30 % 5 621490 CHÃ LES, Ã CHARPES, FOULARDS, CACHE-NEZ, CACHE-COL, MANTILLES, VOILES ET VOILETTES ET ARTICLES SIMIL., DE MATIÃ RES TEXTILES (AUTRES QUE DE LAINE, POILS FINS, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, SOIE ET DÃ CHETS DE SOIE ET AUTRES QU'EN BONNETERIE) 30 % 5 621510 CRAVATES, NOEUDS PAPILLONS ET FOULARDS CRAVATES, DE SOIE OU DE DÃ CHETS DE SOIE (AUTRES QU'EN BONNETERIE) 30 % 5 621520 CRAVATES, NOEUDS PAPILLONS ET FOULARDS CRAVATES, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES (AUTRES QU'EN BONNETERIE) 30 % 5 621590 CRAVATES, NOEUDS PAPILLONS ET FOULARDS CRAVATES, DE MATIÃ RES TEXTILES (AUTRES QUE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, SOIE ET DÃ CHETS DE SOIE ET AUTRES QU'EN BONNETERIE) 30 % 5 621600 GANTS, MITAINES ET MOUFLES, EN TOUS TYPES DE MATIÃ RES TEXTILES (AUTRES QU'EN BONNETERIE ET SAUF GANTS POUR BÃ BÃ S) 30 % 5 621710 ACCESSOIRES CONFECTIONNÃ S DU VÃ TEMENT EN TOUS TYPES DE MATIÃ RES TEXTILES, N.D.A. (AUTRES QU'EN BONNETERIE) 30 % 5 621790 PARTIES DE VÃ TEMENTS OU D'ACCESSOIRES DU VÃ TEMENT, EN TOUS TYPES DE MATIÃ RES TEXTILES, N.D.A. (AUTRES QU'EN BONNETERIE) 30 % 5 630110 COUVERTURES CHAUFFANTES Ã LECTRIQUES EN TOUS TYPES DE MATIÃ RES TEXTILES 30 % 5 630120 COUVERTURES, DE LAINE OU DE POILS FINS (AUTRES QUE CHAUFFANTES Ã LECTRIQUES ET SAUF LINGE DE TABLE, COUVRE-LITS, LINGE DE LIT ET LES ARTICLES SIMIL. DU No9404 [SOMMIERS ET AUTRES ARTICLES DE LITERIE]) 30 % 5 630130 COUVERTURES DE COTON (AUTRES QUE CHAUFFANTES Ã LECTRIQUES ET SAUF LINGE DE TABLE, COUVRE-LITS, LINGE DE LIT ET LES ARTICLES SIMIL. DU No9404 [SOMMIERS ET AUTRES ARTICLES DE LITERIE]) 30 % 5 630140 COUVERTURES DE FIBRES SYNTHÃ TIQUES (AUTRES QUE CHAUFFANTES Ã LECTRIQUES ET SAUF LINGE DE TABLE, COUVRE-LITS, LINGE DE LIT ET LES ARTICLES SIMIL. DU No9404 [SOMMIERS ET AUTRES ARTICLES DE LITERIE]) 30 % 5 630190 COUVERTURES DE MATIÃ RES TEXTILES (AUTRES QUE DE LAINE OU POILS FINS, COTON OU FIBRES SYNTHÃ TIQUES ET QUE CHAUFFANTES Ã LECTRIQUES ET SAUF LINGE DE TABLE, COUVRE-LITS, LINGE DE LIT ET LES ARTICLES SIMIL. DU No9404 [SOMMIERS ET AUTRES ARTICLES DE LITERIE]) 30 % 5 630210 LINGE DE LIT EN BONNETERIE 30 % 5 630221 LINGE DE LIT DE COTON, IMPRIMÃ  (AUTRE QU'EN BONNETERIE) 30 % 5 630222 LINGE DE LIT, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, IMPRIMÃ  (AUTRES QU'EN BONNETERIE) 30 % 5 630229 LINGE DE LIT, DE MATIÃ RES TEXTILES, IMPRIMÃ  (AUTRE QUE DE COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, AUTRES QU'EN BONNETERIE) 30 % 5 630231 LINGE DE LIT DE COTON (AUTRE QU'IMPRIMÃ , AUTRE QU'EN BONNETERIE) 30 % 5 630232 LINGE DE LIT DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES (AUTRE QU'IMPRIMÃ , AUTRE QU'EN BONNETERIE) 30 % 5 630239 LINGE DE LIT DE MATIÃ RES TEXTILES (AUTRES QUE DE COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, AUTRE QU'IMPRIMÃ , AUTRE QU'EN BONNETERIE) 30 % 5 630240 LINGE DE TABLE EN BONNETERIE 30 % 5 630251 LINGE DE TABLE DE COTON (AUTRE QU'EN BONNETERIE) 30 % 5 630252 LINGE DE TABLE DE LIN (AUTRE QU'EN BONNETERIE) 30 % 5 630253 LINGE DE TABLE DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES (AUTRES QU'EN BONNETERIE) 30 % 5 630259 LINGE DE TABLE DE MATIÃ RES TEXTILES (AUTRE QUE DE COTON, LIN, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, AUTRE QU'EN BONNETERIE) 30 % 5 630260 LINGE DE TOILETTE OU DE CUISINE, BOUCLÃ  DU GENRE Ã PONGE, DE COTON (SAUF SERPILLIÃ RES, CHIFFONS Ã PARQUET, LAVETTES ET CHAMOISETTES) 30 % 5 630291 LINGE DE TOILETTE OU DE CUISINE EN COTON (AUTRE QUE BOUCLÃ  DU GENRE Ã PONGE ET SAUF SERPILLIÃ RES, CHIFFONS Ã PARQUET, LAVETTES ET CHAMOISETTES) 30 % 5 630292 LINGE DE TOILETTE OU DE CUISINE, DE LIN (SAUF SERPILLIÃ RES, CHIFFONS Ã PARQUET, LAVETTES ET CHAMOISETTES) 30 % 5 630293 LINGE DE TOILETTE OU DE CUISINE, DE FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES (SAUF SERPILLIÃ RES, CHIFFONS Ã PARQUET, LAVETTES ET CHAMOISETTES) 30 % 5 630299 LINGE DE TOILETTE OU DE CUISINE, DE MATIÃ RES TEXTILES (AUTRE QUE DE COTON, FIBRES SYNTHÃ TIQUES OU ARTIFICIELLES, LIN ET SAUF SERPILLIÃ RES, CHIFFONS Ã PARQUET, LAVETTES ET CHAMOISETTES) 30 % 5 630311 VITRAGES, RIDEAUX ET STORES D'INTÃ RIEUR AINSI QUE CANTONNIÃ RES ET TOURS DE LIT, EN BONNETERIE, DE COTON (AUTRES QUE STORES D'EXTÃ RIEUR) 30 % 5 630312 VITRAGES, RIDEAUX ET STORES D'INTÃ RIEUR AINSI QUE CANTONNIÃ RES ET TOURS DE LIT, EN BONNETERIE, DE FIBRES SYNTHÃ TIQUES (AUTRES QUE STORES D'EXTÃ RIEUR) 30 % 5 630319 VITRAGES, RIDEAUX ET STORES D'INTÃ RIEUR AINSI QUE CANTONNIÃ RES ET TOURS DE LIT, EN BONNETERIE (AUTRES QUE DE COTON ET FIBRES SYNTHÃ TIQUES ET AUTRES QUE STORES D'EXTÃ RIEUR) 30 % 5 630391 VITRAGES, RIDEAUX ET STORES D'INTÃ RIEUR AINSI QUE CANTONNIÃ RES ET TOURS DE LIT, DE COTON (AUTRES QU'EN BONNETERIE ET AUTRES QUE STORES D'EXTÃ RIEUR) 30 % 5 630392 VITRAGES, RIDEAUX ET STORES D'INTÃ RIEUR AINSI QUE CANTONNIÃ RES ET TOURS DE LIT, DE FIBRES SYNTHÃ TIQUES (AUTRES QU'EN BONNETERIE ET AUTRES QUE STORES D'EXTÃ RIEUR) 30 % 5 630399 VITRAGES, RIDEAUX ET STORES D'INTÃ RIEUR AINSI QUE CANTONNIÃ RES ET TOURS DE LIT, DE MATIÃ RES TEXTILES (AUTRES QUE DE COTON ET FIBRES SYNTHÃ TIQUES, AUTRES QU'EN BONNETERIE ET AUTRES QUE STORES D'EXTÃ RIEUR) 30 % 5 630411 COUVRE-LITS EN BONNETERIE (SAUF LINGE DE LIT, COUVRE-PIEDS ET Ã DREDONS) 30 % 5 630419 COUVRE-LITS EN TOUS TYPES DE MATIÃ RES TEXTILES (AUTRES QU'EN BONNETERIE ET SAUF LINGE DE LIT, COUVRE-PIEDS ET Ã DREDONS) 30 % 5 630491 ARTICLES D'AMEUBLEMENT EN BONNETERIE (SAUF COUVERTURES, LINGE DE LIT, LINGE DE TABLE, LINGE DE TOILETTE ET DE CUISINE, VITRAGES, RIDEAUX, STORES D'INTÃ RIEUR, CANTONNIÃ RES ET TOURS DE LIT, COUVRE-LITS, ABAT-JOUR ET LES ARTICLES DU No9404 [SOMMIERS ET ARTICLES DE LITERIE]) 30 % 5 630492 ARTICLES D'AMEUBLEMENT, DE COTON (AUTRES QU'EN BONNETERIE ET SAUF COUVERTURES, LINGE DE LIT, LINGE DE TABLE, LINGE DE TOILETTE ET DE CUISINE, VITRAGES, RIDEAUX, STORES D'INTÃ RIEUR, CANTONNIÃ RES ET TOURS DE LIT, COUVRE-LITS, ABAT-JOUR ET LES ARTICLES DU No9404 [SOMMIERS ET ARTICLES DE LITERIE]) 30 % 5 630493 ARTICLES D'AMEUBLEMENT, DE FIBRES SYNTHÃ TIQUES (AUTRES QU'EN BONNETERIE ET SAUF COUVERTURES, LINGE DE LIT, LINGE DE TABLE, LINGE DE TOILETTE ET DE CUISINE, VITRAGES, RIDEAUX, STORES D'INTÃ RIEUR, CANTONNIÃ RES ET TOURS DE LIT, COUVRE-LITS, ABAT-JOUR ET LES ARTICLES DU No9404 [SOMMIERS ET ARTICLES DE LITERIE]) 30 % 5 630499 ARTICLES D'AMEUBLEMENT, DE MATIÃ RES TEXTILES (AUTRES QUE DE COTON OU FIBRES SYNTHÃ TIQUES, AUTRES QU'EN BONNETERIE ET SAUF COUVERTURES, LINGE DE LIT, LINGE DE TABLE, LINGE DE TOILETTE ET DE CUISINE, VITRAGES, RIDEAUX, STORES D'INTÃ RIEUR, CANTONNIÃ RES ET TOURS DE LIT, COUVRE-LITS, ABAT-JOUR ET LES ARTICLES DU No9404 [SOMMIERS ET ARTICLES DE LITERIE]) 30 % 5 630510 SACS ET SACHETS D'EMBALLAGE DE JUTE OU D'AUTRES FIBRES TEXTILES LIBÃ RIENNES DU No5303 10 % 2 630520 SACS ET SACHETS D'EMBALLAGE DE COTON 10 % 5 630532 CONTENANTS SOUPLES D'EMBALLAGE POUR MATIÃ RES EN VRAC, DE MATIÃ RES TEXTILES SYNTHÃ TIQUES OU ARTIFICIELLES 10 % 5 630533 SACS ET SACHETS D'EMBALLAGE OBTENUS Ã PARTIR DE LAMES OU FORMES SIMIL., DE POLYÃ THYLÃ NE OU POLYPROPYLÃ NE (Ã L'EXCL. DES CONTENANTS SOUPLES POUR MATIÃ RES EN VRAC) 10 % 5 630539 SACS ET SACHETS D'EMBALLAGE DE MATIÃ RES SYNTHÃ TIQUES OU ARTIFICIELLES (AUTRES QU'EN LAMES OU FORMES SIMIL. DE POLYÃ THYLÃ NE OU DE POLYPROPYLÃ NE AINSI QUE CONTENANTS SOUPLES POUR MATIÃ RES EN VRAC) 10 % 5 630590 SACS ET SACHETS D'EMBALLAGE DE MATIÃ RES TEXTILES (AUTRES QU'EN MATIÃ RES TEXTILES SYNTHÃ TIQUES OU ARTIFICIELLES, COTON, JUTE OU AUTRES FIBRES TEXTILES LIBÃ RIENNE DU No5303) 10 % 5 630611 BÃ CHES ET STORES D'EXTÃ RIEUR DE COTON (SAUF AUVENTS PLATS EN TISSUS LÃ GERS, CONFECTIONNÃ S SELON LE TYPE DE BÃ CHE) 30 % 5 630612 BÃ CHES ET STORES D'EXTÃ RIEUR DE FIBRES SYNTHÃ TIQUES (SAUF AUVENTS PLATS EN TISSUS LÃ GERS, CONFECTIONNÃ S SELON LE TYPE DE BÃ CHE) 30 % 5 630619 BÃ CHES ET STORES D'EXTÃ RIEUR DE MATIÃ RES TEXTILES (AUTRES QUE DE COTON OU FIBRES SYNTHÃ TIQUES ET SAUF AUVENTS PLATS EN TISSUS LÃ GERS, CONFECTIONNÃ S SELON LE TYPE DE BÃ CHE) 30 % 5 630621 TENTES DE COTON (SAUF PARAVENTS) 30 % 5 630622 TENTES DE FIBRES SYNTHÃ TIQUES (SAUF PARAVENTS) 30 % 5 630629 TENTES DE MATIÃ RES TEXTILES (AUTRES QUE DE COTON OU FIBRES SYNTHÃ TIQUES ET SAUF PARAVENTS) 30 % 5 630631 VOILES POUR BATEAUX, PLANCHES Ã VOILES ET CHARS Ã VOILE, DE FIBRES SYNTHÃ TIQUES 30 % 3 630639 VOILES POUR BATEAUX, PLANCHES Ã VOILES ET CHARS Ã VOILES, DE MATIÃ RES TEXTILES (AUTRES QUE DE FIBRES SYNTHÃ TIQUES) 30 % 3 630641 MATELAS PNEUMATIQUES DE COTON 30 % 3 630649 MATELAS PNEUMATIQUES DE MATIÃ RES TEXTILES (AUTRES QUE DE COTON) 30 % 5 630691 ARTICLES DE CAMPING, DE COTON (SAUF TENTES ET MATELAS PNEUMATIQUES, STORES D'EXTÃ RIEUR, VOILES, SACS Ã DOS, SACS Ã BANDOULIÃ RE ET CONDITIONNEMENTS SIMIL. ET SAUF SACS DE COUCHAGE, MATELAS ET COUSSINS REMBOURRÃ S) 30 % 3 630699 ARTICLES DE CAMPING, DE MATIÃ RES TEXTILES (AUTRES QUE DE COTON ET SAUF TENTES ET MATELAS PNEUMATIQUES, STORES D'EXTÃ RIEUR, VOILES, SACS Ã DOS, SACS Ã BANDOULIÃ RE ET CONDITIONNEMENTS SIMIL. ET SAUF SACS DE COUCHAGE, MATELAS ET COUSSINS REMBOURRÃ S) 30 % 3 630710 SERPILLIÃ RES OU WASSINGUES, LAVETTES, CHAMOISETTES ET ARTICLES D'ENTRETIEN SIMIL. EN TOUS TYPES DE MATIÃ RES TEXTILES 30 % 3 630720 CEINTURES ET GILETS DE SAUVETAGE EN TOUS TYPES DE MATIÃ RES TEXTILES 30 % 3 630790 ARTICLES DE MATIÃ RES TEXTILES, CONFECTIONNÃ S, Y.C. LES PATRONS DE VÃ TEMENTS N.D.A. 30 % 3 630800 ASSORTIMENTS COMPOSÃ S DE PIÃ CES DE TISSUS ET DE FILS, MÃ ME AVEC ACCESSOIRES, POUR LA CONFECTION DE TAPIS, DE TAPISSERIES, DE NAPPES DE TABLE OU DE SERVIETTES BRODÃ ES, OU D'ARTICLES TEXTILES SIMIL., EN EMBALLAGES POUR LA VENTE AU DÃ TAIL (SAUF ASSORTIMENTS POUR LA CONFECTION DE VÃ TEMENTS) 30 % 3 630900 ARTICLES DE FRIPERIE COMPOSÃ S DE VÃ TEMENTS, ACCESSOIRES DU VÃ TEMENT, COUVERTURES, LINGE DE MAISON ET ARTICLES D'AMÃ NAGEMENT INTÃ RIEUR, EN TOUS TYPES DE MATIÃ RES TEXTILES, Y.C. LES CHAUSSURES ET COIFFURES DE TOUS GENRES, MANIFESTEMENT USAGÃ S ET PRÃ SENTÃ S EN VRAC OU EN PAQUETS SIMPLEMENT FICELÃ S OU EN BALLES, SACS OU CONDITIONNEMENTS SIMIL. (SAUF TAPIS ET AUTRES REVÃ TEMENTS DE SOL ET SAUF TAPISSERIES) 30 % 5 631010 CHIFFONS EN TOUS TYPES DE MATIÃ RES TEXTILES AINSI QUE FICELLES, CORDES ET CORDAGES ET ARTICLES COMPOSÃ S DE CEUX-CI, DE MATIÃ RES TEXTILES, SOUS FORME DE DÃ CHETS OU D'ARTICLES HORS D'USAGE, TRIÃ S 30 % 3 631090 CHIFFONS EN TOUS TYPES DE MATIÃ RES TEXTILES AINSI QUE FICELLES, CORDES ET CORDAGES ET ARTICLES COMPOSÃ S DE CEUX-CI, DE MATIÃ RES TEXTILES, SOUS FORME DE DÃ CHETS OU D'ARTICLES HORS D'USAGE, NON TRIÃ S 30 % 3 640110 CHAUSSURES Ã TANCHES, Ã SEMELLES EXTÃ RIEURES ET DESSUS EN CAOUTCHOUC OU EN MATIÃ RE PLASTIQUE, DONT LE DESSUS N'A Ã TÃ  NI RÃ UNI Ã LA SEMELLE EXTÃ RIEURE PAR COUTURE OU PAR RIVETS, CLOUS, VIS, TÃ TONS OU DISPOSITIFS SIMIL., NI FORMÃ  DE DIFFÃ RENTES PARTIES ASSEMBLÃ ES PAR CES MÃ MES PROCÃ DÃ S ET COMPORTANT Ã L'AVANT UNE COQUILLE DE PROTECTION EN MÃ TAL (SAUF CHAUSSURES ET PROTECTIONS UTILISÃ ES POUR LE SPORT) 30 % 3 640191 CHAUSSURES Ã TANCHES, Ã SEMELLES EXTÃ RIEURES ET DESSUS EN CAOUTCHOUC OU EN MATIÃ RE PLASTIQUE, DONT LE DESSUS N'A Ã TÃ  NI RÃ UNI Ã LA SEMELLE EXTÃ RIEURE PAR COUTURE OU PAR RIVETS, CLOUS, VIS, TÃ TONS OU DISPOSITIFS SIMIL., NI FORMÃ  DE DIFFÃ RENTES PARTIES ASSEMBLÃ ES PAR CES MÃ MES PROCÃ DÃ S ET COUVRANT LE GENOU (SAUF AVEC COQUILLE DE PROTECTION EN MÃ TAL Ã L'AVANT ET SAUF CHAUSSURES ET PROTECTIONS UTILISÃ ES POUR LE SPORT) 30 % 3 640192 CHAUSSURES Ã TANCHES, Ã SEMELLES EXTÃ RIEURES ET DESSUS EN CAOUTCHOUC OU EN MATIÃ RES PLASTIQUES, DONT LE DESSUS N'A Ã TÃ  NI RÃ UNI Ã LA SEMELLE EXTÃ RIEURE PAR COUTURE OU PAR RIVETS, CLOUS OU DISPOSITIFS SIMIL., NI FORMÃ  DE DIFFÃ RENTES PARTIES ASSEMBLÃ ES PAR CES MÃ MES PROCÃ DÃ S, COUVRANT UNIQUEMENT LA CHEVILLE (SAUF DU No 6401.10, 9021.19 OU 9506) 30 % 3 640199 CHAUSSURES Ã TANCHES, Ã SEMELLES EXTÃ RIEURES ET DESSUS EN CAOUTCHOUC OU EN MATIÃ RE PLASTIQUE, DONT LE DESSUS N'A Ã TÃ  NI RÃ UNI Ã LA SEMELLE EXTÃ RIEURE PAR COUTURE OU PAR RIVETS, CLOUS, VIS, TÃ TONS OU DISPOSITIFS SIMIL., NI FORMÃ  DE DIFFÃ RENTES PARTIES ASSEMBLÃ ES PAR CES MÃ MES PROCÃ DÃ S, NE COUVRANT NI LA CHEVILLE NI LE GENOU (NON DU No6401.10, 9021.19 OU 9506) 30 % 3 640212 CHAUSSURES DE SKI ET CHAUSSURES POUR LE SURF DES NEIGES, Ã SEMELLES EXTÃ RIEURES ET DESSUS EN CAOUTCHOUC OU EN MATIÃ RE PLASTIQUE (SAUF CHAUSSURES Ã TANCHES DU No6401) 30 % 3 640219 CHAUSSURES DE SPORT Ã SEMELLES EXTÃ RIEURES ET DESSUS EN CAOUTCHOUC OU EN MATIÃ RE PLASTIQUE (SAUF CHAUSSURES Ã TANCHES DU No6401, CHAUSSURES DE SKI, CHAUSSURES POUR LE SURF DES NEIGES ET CHAUSSURES AUXQUELLES SONT FIXÃ S DES PATINS Ã GLACE OU Ã ROULETTES) 30 % 3 640220 CHAUSSURES Ã SEMELLES EXTÃ RIEURES ET DESSUS EN CAOUTCHOUC OU EN MATIÃ RE PLASTIQUE, Ã DESSUS EN LANIÃ RES OU BRIDES FIXÃ ES Ã LA SEMELLE PAR DES TÃ TONS (SAUF CHAUSSURES AYANT LE CARACTÃ RE DE JOUETS) 30 % 3 640230 CHAUSSURES Ã SEMELLES EXTÃ RIEURES ET DESSUS EN CAOUTCHOUC OU EN MATIÃ RES PLASTIQUES, COMPORTANT Ã L'AVANT, UNE COQUILLE DE PROTECTION EN MÃ TAL (SAUF CHAUSSURES Ã TANCHES Ã SEMELLES EXTÃ RIEURES ET DESSUS EN CAOUTCHOUC OU MATIÃ RES PLASTIQUES, DONT LE DESSUS N'A Ã TÃ  NI RÃ UNI Ã LA SEMELLE EXTÃ RIEURE PAR COUTURE OU PAR RIVETS, CLOUS, VIS, TÃ TONS OU DISPOSITIFS SIMIL., NI FORMÃ  DE DIFFÃ RENTES PARTIES ASSEMBLÃ ES PAR CES MÃ MES PROCÃ DÃ S, CHAUSSURES DE SPORT OU D'ORTHOPÃ DIE) 30 % 3 640291 CHAUSSURES Ã SEMELLES EXTÃ RIEURES ET DESSUS EN CAOUTCHOUC OU EN MATIÃ RES PLASTIQUES, COUVRANT LA CHEVILLE (NON DU No6401.10 Ã 6402.30) 30 % 3 640299 CHAUSSURES Ã SEMELLES EXTÃ RIEURES ET DESSUS EN CAOUTCHOUC OU EN MATIÃ RE PLASTIQUE (SAUF DU No6401.10 Ã 6402.30) 30 % 3 640312 CHAUSSURES DE SKI ET CHAUSSURES POUR LE SURF DES NEIGES, Ã SEMELLES EXTÃ RIEURES EN CAOUTCHOUC, MATIÃ RE PLASTIQUE, CUIR NATUREL OU RECONSTITUÃ  ET DESSUS EN CUIR NATUREL 30 % 3 640319 CHAUSSURES DE SPORT Ã SEMELLES EXTÃ RIEURES EN CAOUTCHOUC, MATIÃ RE PLASTIQUE, CUIR NATUREL OU RECONSTITUÃ  ET DESSUS EN CUIR NATUREL (SAUF CHAUSSURES DE SKI, CHAUSSURES POUR LE SURF DES NEIGES ET CHAUSSURES AUXQUELLES SONT FIXÃ S DES PATINS Ã GLACE OU Ã ROULETTES) 30 % 3 640320 CHAUSSURES Ã SEMELLES EXTÃ RIEURES EN CUIR NATUREL ET DESSUS CONSTITUÃ S DE LANIÃ RES EN CUIR NATUREL PASSANT SUR LE COU-DE-PIED ET ENTOURANT LE GROS ORTEIL 30 % 5 640330 CHAUSSURES Ã DESSUS EN CUIR NATUREL, Ã SEMELLES PRINCIPALES EN BOIS (SANS SEMELLES INTÃ RIEURES ET SANS COQUILLE DE PROTECTION DE MÃ TAL Ã L'AVANT) 30 % 3 640340 CHAUSSURES, Ã SEMELLES EXTÃ RIEURES EN CAOUTCHOUC, MATIÃ RE PLASTIQUE, CUIR NATUREL OU RECONSTITUÃ  ET DESSUS EN CUIR NATUREL, COMPORTANT Ã L'AVANT UNE COQUILLE DE PROTECTION EN MÃ TAL (SAUF CHAUSSURES DE SPORT OU D'ORTHOPÃ DIE) 30 % 5 640351 CHAUSSURES Ã SEMELLES EXTÃ RIEURES ET DESSUS EN CUIR NATUREL, COUVRANT LA CHEVILLE (SAUF AVEC COQUILLE DE PROTECTION EN MÃ TAL Ã L'AVANT ET SAUF CHAUSSURES DE SPORT, D'ORTHOPÃ DIE OU AYANT LE CARACTÃ RE DE JOUETS) 30 % 3 640359 CHAUSSURES Ã SEMELLES EXTÃ RIEURES ET DESSUS EN CUIR NATUREL (NE COUVRANT PAS LA CHEVILLE, SANS COQUILLE DE PROTECTION EN MÃ TAL Ã L'AVANT, SANS SEMELLE PRINCIPALE EN BOIS, SANS SEMELLES INTÃ RIEURES, SAUF CHAUSSURES Ã DESSUS EN LANIÃ RES DE CUIR NATUREL PASSANT SUR LE COU-DE-PIED ET ENTOURANT LE GROS ORTEIL, ET SAUF CHAUSSURES DE SPORT, D'ORTHOPÃ DIE OU AYANT LE CARACTÃ RE DE JOUETS) 30 % 5 640391 CHAUSSURES Ã SEMELLES EXTÃ RIEURES EN CAOUTCHOUC, MATIÃ RE PLASTIQUE OU CUIR RECONSTITUÃ , Ã DESSUS EN CUIR NATUREL, COUVRANT LA CHEVILLE (SAUF AVEC COQUILLE DE PROTECTION EN MÃ TAL Ã L'AVANT ET SAUF CHAUSSURES DE SPORT, D'ORTHOPÃ DIE OU AYANT LE CARACTÃ RE DE JOUETS) 30 % 3 640399 CHAUSSURES Ã SEMELLES EXTÃ RIEURES EN CAOUTCHOUC, MATIÃ RE PLASTIQUE OU CUIR RECONSTITUÃ , Ã DESSUS EN CUIR NATUREL (NE COUVRANT PAS LA CHEVILLE, SANS COQUILLE DE PROTECTION EN MÃ TAL Ã L'AVANT, SANS SEMELLE PRINCIPALE EN BOIS, SANS SEMELLES INTÃ RIEURES ET SAUF CHAUSSURES DE SPORT, D'ORTHOPÃ DIE OU AYANT LE CARACTÃ RE DE JOUETS) 30 % 5 640411 CHAUSSURES DE SPORT, Y.C. CHAUSSURES DITES DE TENNIS, DE BASKET-BALL, DE GYMNASTIQUE, D'ENTRAÃ NEMENT ET CHAUSSURES SIMIL., Ã SEMELLES EXTÃ RIEURES EN CAOUTCHOUC OU EN MATIÃ RE PLASTIQUE, Ã DESSUS EN MATIÃ RES TEXTILES 30 % 3 640419 CHAUSSURES Ã SEMELLES EXTÃ RIEURES EN CAOUTCHOUC OU EN MATIÃ RE PLASTIQUE ET Ã DESSUS EN MATIÃ RES TEXTILES (SAUF CHAUSSURES DE SPORT, Y.C. CHAUSSURES DITES DE TENNIS, DE BASKET-BALL, DE GYMNASTIQUE, D'ENTRAÃ NEMENT ET CHAUSSURES SIMIL. AINSI QUE CHAUSSURES AYANT LE CARACTÃ RE DE JOUETS) 30 % 3 640420 CHAUSSURES Ã SEMELLES EXTÃ RIEURES EN CUIR NATUREL OU RECONSTITUÃ , Ã DESSUS EN MATIÃ RES TEXTILES (SAUF CHAUSSURES AYANT LE CARACTÃ RE DE JOUETS) 30 % 5 640510 CHAUSSURES Ã DESSUS EN CUIR NATUREL OU RECONSTITUÃ  (SAUF Ã SEMELLES EXTÃ RIEURES EN CAOUTCHOUC, MATIÃ RE PLASTIQUE, CUIR NATUREL OU RECONSTITUÃ  ET Ã DESSUS EN CUIR NATUREL ET SAUF CHAUSSURES D'ORTHOPÃ DIE ET CHAUSSURES AYANT LE CARACTÃ RE DE JOUETS) 30 % 5 640520 CHAUSSURES Ã DESSUS EN MATIÃ RES TEXTILES (SAUF Ã SEMELLES EXTÃ RIEURES EN CAOUTCHOUC, MATIÃ RE PLASTIQUE, CUIR NATUREL OU RECONSTITUÃ  ET SAUF CHAUSSURES D'ORTHOPÃ DIE ET CHAUSSURES AYANT LE CARACTÃ RE DE JOUETS) 30 % 5 640590 CHAUSSURES Ã SEMELLES EXTÃ RIEURES EN CAOUTCHOUC OU EN MATIÃ RES PLASTIQUES ET Ã DESSUS EN AUTRES MATIÃ RES QUE CAOUTCHOUC, MATIÃ RES PLASTIQUES, CUIR OU MATIÃ RES TEXTILES; CHAUSSURES Ã SEMELLES EXTÃ RIEURES EN CUIR NATUREL OU RECONSTITUÃ  ET Ã DESSUS EN D'AUTRES MATIÃ RES QUE CUIR OU MATIÃ RES TEXTILES; CHAUSSURES Ã SEMELLES EXTÃ RIEURES EN BOIS, LIÃ GE, CARTON, PELLETERIES NATURELLES, FEUTRE, PAILLE, LUFFA, ETC. ET Ã DESSUS EN AUTRES MATIÃ RES QUE CUIR NATUREL OU RECONSTITUÃ  OU MATIÃ RES TEXTILES, N.D.A. 30 % 5 640610 DESSUS DE CHAUSSURES ET LEURS PARTIES (SAUF CONTREFORTS ET BOUTS DURS ET SAUF LES PARTIES EN AMIANTE) 20 % 2 640620 SEMELLES EXTÃ RIEURES ET TALONS DE CHAUSSURES, EN CAOUTCHOUC OU EN MATIÃ RE PLASTIQUE 20 % 2 640691 PARTIES DE CHAUSSURES EN BOIS (NON DU No6406.10.90) 20 % 2 640699 PARTIES DE CHAUSSURES (SAUF SEMELLES EXTÃ RIEURES ET TALONS EN CAOUTCHOUC OU MATIÃ RE PLASTIQUE, DESSUS DE CHAUSSURES ET LEURS PARTIES ET SAUF PARTIES EN GÃ NÃ RAL EN BOIS OU EN AMIANTE) 20 % 2 650100 CLOCHES NON DRESSÃ ES -MISES EN FORME- NI TOURNURÃ ES -MISES EN TOURNURE-, EN FEUTRE, PLATEAUX  DISQUES-, MANCHONS -CYLINDRES- MÃ ME FENDUS DANS LE SENS DE LA HAUTEUR, EN FEUTRE, POUR CHAPEAUX 30 % 3 650200 CLOCHES OU FORMES POUR CHAPEAUX, TRESSÃ ES OU FABRIQUÃ ES PAR L'ASSEMBLAGE DE BANDES EN TOUTES MATIÃ RES (SAUF DRESSÃ ES -MISES EN FORME-, TOURNURÃ ES -MISES EN TOURNURE-, OU GARNIES) 30 % 3 650300 CHAPEAUX ET AUTRES COIFFURES EN FEUTRE, FABRIQUÃ S Ã L'AIDE DES CLOCHES OU DES PLATEAUX DU No6501, MÃ ME GARNIS (SAUF CEUX FABRIQUÃ S PAR L'ASSEMBLAGE DE BANDES OU DE PIÃ CES EN FEUTRE OU AYANT LE CARACTÃ RE DE JOUETS OU D'ARTICLES DE CARNAVAL) 30 % 3 650400 CHAPEAUX ET AUTRES COIFFURES, TRESSÃ S OU FABRIQUÃ S PAR L'ASSEMBLAGE DE BANDES EN TOUTES MATIÃ RES, MÃ ME GARNIS (SAUF COIFFURES POUR ANIMAUX OU AYANT LE CARACTÃ RE DE JOUETS OU D'ARTICLES DE CARNAVAL) 30 % 3 650510 RÃ SILLES ET FILETS Ã CHEVEUX EN TOUTES MATIÃ RES, MÃ ME GARNIS 30 % 3 650590 CHAPEAUX ET AUTRES COIFFURES EN BONNETERIE OU CONFECTIONNÃ S Ã L'AIDE DE DENTELLES, FEUTRE OU AUTRES PRODUITS TEXTILES, EN PIÃ CES -MAIS NON EN BANDES-, MÃ ME GARNIS (SAUF RÃ SILLES, FILETS Ã CHEVEUX ET COIFFURES POUR ANIMAUX OU AYANT LE CARACTÃ RE DE JOUETS OU D'ARTICLES DE CARNAVAL) 30 % 5 650610 COIFFURES DE SÃ CURITÃ , MÃ ME GARNIES 30 % 3 650691 BONNETS DE BAIN, CAPUCHONS ET AUTRES COIFFURES, MÃ ME GARNIS, EN CAOUTCHOUC OU EN MATIÃ RE PLASTIQUE (Ã L'EXCL. DES COIFFURES DE SÃ CURITÃ  ET DES COIFFURES AYANT LE CARACTÃ RE DE JOUETS OU D'ARTICLES DE CARNAVAL) 30 % 3 650692 CHAPEAUX ET AUTRES COIFFURES EN PELLETERIES NATURELLES, MÃ ME GARNIS (SAUF CEUX AYANT LE CARACTÃ RE DE JOUETS OU D'ARTICLES DE CARNAVAL) 30 % 3 650699 CHAPEAUX ET AUTRES COIFFURES, MÃ ME GARNIS, N.D.A. 30 % 3 650700 BANDES POUR GARNITURE INTÃ RIEURE, COIFFES, COUVRE-COIFFURES, CARCASSES, VISIÃ RES ET JUGULAIRES POUR LA CHAPELLERIE (SAUF LES BANDEAUX UTILISÃ S PAR LES SPORTIFS COMME PROTECTION CONTRE LES GOUTTES DE TRANSPIRATION, EN BONNETERIE) 30 % 3 660110 PARASOLS DE JARDIN ET ARTICLES SIMIL. (SAUF TENTES DE PLAGE) 30 % 3 660191 PARAPLUIES, Y.C. LES PARAPLUIES-CANNES ET OMBRELLES, Ã MÃ T OU Ã MANCHE TÃ LESCOPIQUE (SAUF JOUETS D'ENFANTS) 30 % 5 660199 PARAPLUIES, Y.C. LES PARAPLUIES-CANNES ET OMBRELLES (SAUF PARAPLUIES ET OMBRELLES Ã MÃ T OU Ã MANCHE TÃ LESCOPIQUE, PARASOLS DE JARDIN ET ARTICLES SIMIL. ET SAUF JOUETS D'ENFANTS) 30 % 3 660200 CANNES, CANNES-SIÃ GES, FOUETS, CRAVACHES ET ARTICLES SIMIL. (SAUF CANNES-MESURES, BÃ QUILLES, CANNES AYANT LE CARACTÃ RE D'ARMES ET CANNES DE SPORT) 30 % 3 660310 POIGNÃ ES ET POMMEAUX RECONNAISSABLES COMME Ã TANT DESTINÃ S AUX PARAPLUIES, OMBRELLES OU PARASOLS DU No6601 OU AUX CANNES, CANNES-SIÃ GES, FOUETS, CRAVACHES ET ARTICLES SIMIL. DU No6602 30 % 3 660320 MONTURES ASSEMBLÃ ES, MÃ ME AVEC MÃ TS OU MANCHES, RECONNAISSABLES COMME Ã TANT DESTINÃ ES AUX PARAPLUIES, OMBRELLES OU PARASOLS DU No6601 30 % 3 660390 PARTIES, GARNITURES ET ACCESSOIRES RECONNAISSABLES COMME Ã TANT DESTINÃ S AUX PARAPLUIES, OMBRELLES ET PARASOLS DU No6601 OU AUX CANNES, CANNES-SIÃ GES, FOUETS, CRAVACHES ET ARTICLES SIMIL. DU No 6602 (SAUF POIGNÃ ES ET POMMEAUX ET SAUF MONTURES ASSEMBLÃ ES MÃ ME AVEC MÃ TS OU MANCHES) 30 % 2 670100 PEAUX ET AUTRES PARTIES D'OISEAUX REVÃ TUES DE LEURS PLUMES OU DE LEUR DUVET, PLUMES, PARTIES DE PLUMES, DUVET ET ARTICLES EN CES MATIÃ RES (AUTRES QUE LES PRODUITS DES PEAUX ET AUTRES PARTIES D'OISEAUX DU No0505, LES TUYAUX ET TIGES DE PLUMES TRAVAILLÃ S, LES CHAUSSURES ET COIFFURES, LES ARTICLES DE LITERIE ET ARTICLES SIMIL. DU No9404, LES JOUETS, JEUX, ENGINS SPORTIFS ET ARTICLES DE COLLECTION) 30 % 3 670210 FLEURS, FEUILLAGES ET FRUITS ARTIFICIELS, Y.C. LEURS PARTIES; ARTICLES CONFECTIONNÃ S EN FLEURS, FEUILLAGES OU FRUITS ARTIFICIELS FABRIQUÃ S PAR LIGATURE, COLLAGE, EMBOÃ TAGE OU PROCÃ DÃ S SIMIL., EN MATIÃ RES PLASTIQUES 30 % 3 670290 FLEURS, FEUILLAGES ET FRUITS ARTIFICIELS, Y.C. LEURS PARTIES; ARTICLES CONFECTIONNÃ S EN FLEURS, FEUILLAGES OU FRUITS ARTIFICIELS FABRIQUÃ S PAR LIGATURE, COLLAGE, EMBOÃ TAGE OU PROCÃ DÃ S SIMIL. (AUTRES QU'EN MATIÃ RE PLASTIQUE) 30 % 3 670300 CHEVEUX REMIS, AMINCIS, BLANCHIS OU AUTREMENT PRÃ PARÃ S; LAINE, POILS ET AUTRES MATIÃ RES TEXTILES, PRÃ PARÃ S POUR LA FABRICATION DE PERRUQUES OU D'ARTICLES SIMIL. (SAUF TRESSES EN CHEVEUX NATURELS, BRUTS, MÃ ME LAVÃ S ET DÃ GRAISSÃ S, SINON NON TRAITÃ S) 30 % 3 670411 PERRUQUES COMPLÃ TES EN MATIÃ RES TEXTILES SYNTHÃ TIQUES 30 % 3 670419 BARBES, SOURCILS, CILS, MÃ CHES ET ARTICLES SIMIL., EN MATIÃ RES TEXTILES SYNTHÃ TIQUES (SAUF PERRUQUES COMPLÃ TES) 30 % 3 670420 PERRUQUES, BARBES, SOURCILS, CILS, MÃ CHES ET ARTICLES SIMIL., EN CHEVEUX; OUVRAGES EN CHEVEUX N.D.A. 30 % 3 670490 PERRUQUES, BARBES, SOURCILS, CILS, MÃ CHES ET ARTICLES SIMIL., EN POILS OU MATIÃ RES TEXTILES (SAUF MATIÃ RES TEXTILES SYNTHÃ TIQUES) 30 % 3 680100 PAVÃ S, BORDURES DE TROTTOIRS ET DALLES DE PAVAGE, EN PIERRES NATURELLES (AUTRES QUE L'ARDOISE) 30 % 5 680210 CARREAUX, CUBES, DÃ S ET AUTRES PIERRES NATURELLES TRAVAILLÃ ES, Y.C. L'ARDOISE, POUR MOSAÃ QUES ET OUVRAGES ANALOGUES, MÃ ME DE FORME AUTRE QUE CARRÃ E OU RECTANGULAIRE, DONT LA PLUS GRANDE SURFACE PEUT Ã TRE INSCRITE DANS UN CARRÃ  DE CÃ TÃ  < 7 CM; GRANULÃ S, Ã CLATS ET POUDRES DE PIERRES NATURELLES, Y.C. L'ARDOISE, COLORÃ S ARTIFICIELLEMENT 30 % 3 680221 MARBRE, TRAVERTIN ET ALBÃ TRE, OUVRAGES EN CES PIERRES, SIMPLEMENT TAILLÃ S OU SCIÃ S ET Ã SURFACE PLANE OU UNIE (SAUF Ã SURFACE ENTIÃ REMENT OU PARTIELLEMENT RABOTÃ E, PONCÃ E AU PAPIER SABLÃ , GROSSIÃ REMENT OU FINEMENT MEULÃ E OU POLIE; NON DU No6801.00.00 OU 6802.10.00) 30 % 5 680222 PIERRES CALCAIRES AUTRES QUE MARBRE, TRAVERTIN ET ALBÃ TRE ET OUVRAGES EN CES PIERRES, SIMPLEMENT TAILLÃ S OU SCIÃ S ET Ã SURFACE PLANE OU UNIE (SAUF Ã SURFACE ENTIÃ REMENT OU PARTIELLEMENT RABOTÃ E, PONCÃ E AU PAPIER SABLÃ , GROSSIÃ REMENT OU FINEMENT MEULÃ E OU POLIE; NON DU No6801.00.00 OU 6802.10.00) 30 % 3 680223 GRANIT ET OUVRAGES EN CES PIERRES, SIMPLEMENT TAILLÃ S OU SCIÃ S, Ã SURFACE PLANE OU UNIE (SAUF Ã SURFACE ENTIÃ REMENT OU PARTIELLEMENT RABOTÃ E, PONCÃ E AU PAPIER SABLÃ , GROSSIÃ REMENT OU FINEMENT MEULÃ E OU POLIE; NON DU No6801.00.00 OU 6802.10.00) 30 % 3 680229 PIERRES DE TAILLE OU DE CONSTRUCTION, NATURELLES, AUTRES QUE LES PIERRES CALCAIRES, LE GRANIT ET L'ARDOISE ET OUVRAGES EN CES PIERRES, SIMPLEMENT TAILLÃ ES OU SCIÃ ES ET Ã SURFACE PLANE OU UNIE (SAUF Ã SURFACE ENTIÃ REMENT OU PARTIELLEMENT RABOTÃ E, PONCÃ E AU PAPIER SABLÃ , GROSSIÃ REMENT OU FINEMENT MEULÃ E OU POLIE; NON DU No6801.00.00 OU 6802.10.00) 30 % 3 680291 MARBRE, TRAVERTIN ET ALBÃ TRE DE N'IMPORTE QUELLE FORME, POLIS, DÃ CORÃ S OU AUTREMENT TRAVAILLÃ S (SAUF OUVRAGES DU No6801.00.00 OU 6802.10.00; BIJOUX DE FANTAISIE; PENDULES ET ARTICLES D'HORLOGERIE, APPAREILS D'Ã CLAIRAGE ET LEURS PARTIES; BOUTONS; OBJETS D'ART ORIGINAUX SCULPTÃ S) 30 % 5 680292 PIERRES CALCAIRES AUTRES QUE LE MARBRE, LE TRAVERTIN OU L'ALBÃ TRE, DE N'IMPORTE QUELLE FORME, POLIES, DÃ CORÃ ES OU AUTREMENT TRAVAILLÃ ES (SAUF OUVRAGES DU 6802.10; BIJOUX DE FANTAISIE; PENDULES ET ARTICLES D'HORLOGERIE, APPAREILS D'Ã CLAIRAGE ET LEURS PARTIES; BOUTONS; OBJETS D'ART ORIGINAUX SCULPTÃ S) 30 % 3 680293 GRANIT DE N'IMPORTE QUELLE FORME, POLI, DÃ CORÃ  OU AUTREMENT TRAVAILLÃ  (SAUF OUVRAGES DU 6802.10; BIJOUX DE FANTAISIE; PENDULES ET ARTICLES D'HORLOGERIE, APPAREILS D'Ã CLAIRAGE ET LEURS PARTIES; OBJETS D'ART ORIGINAUX SCULPTÃ S) 30 % 3 680299 PIERRES DE TAILLE OU DE CONSTRUCTION, NATURELLES, AUTRES QUE LES PIERRES CALCAIRES, LE GRANIT, L'ARDOISE, DE N'IMPORTE QUELLE FORME, POLIES, DÃ CORÃ ES OU AUTREMENT TRAVAILLÃ ES (SAUF OUVRAGES DU 6802.10; ARTICLES EN BASALTE FONDU OU EN STÃ ATITE CÃ RAMIQUE; BIJOUX DE FANTAISIE; PENDULES ET ARTICLES D'HORLOGERIE, APPAREILS D'Ã CLAIRAGE ET LEURS PARTIES; OBJETS D'ART ORIGINAUX SCULPTÃ S) 30 % 3 680300 ARDOISE NATURELLE TRAVAILLÃ E ET OUVRAGES EN ARDOISE NATURELLE OU AGGLOMÃ RÃ E -ARDOISINE- (SAUF GRAINS, GRANULÃ S, Ã CLATS ET POUDRES D'ARDOISES; PIERRES POUR MOSAÃ QUES ET ANALOGUES; CRAYONS D'ARDOISE, TABLEAUX EN ARDOISE PRÃ TS Ã L'EMPLOI ET ARDOISES POUR L'Ã CRITURE OU LE DESSIN) 30 % 3 680410 MEULES Ã MOUDRE OU Ã DÃ FIBRER (SANS BÃ TIS), EN PIERRES NATURELLES, EN ABRASIFS NATURELS OU ARTIFICIELS AGGLOMÃ RÃ S OU EN CÃ RAMIQUE 10 % 1 680421 MEULES ET ARTICLES SIMIL., SANS BÃ TIS, Ã AIGUISER, POLIR, RECTIFIER, TRANCHER OU TRONÃ ONNER EN DIAMANTS NATURELS OU SYNTHÃ TIQUES AGGLOMÃ RÃ S (SAUF PIERRES Ã AIGUISER OU Ã POLIR Ã LA MAIN ET SAUF MEULES, ETC. SPÃ CIALEMENT TRAVAILLÃ ES POUR FRAISES DE DENTISTE) 10 % 1 680422 MEULES ET ARTICLES SIMIL., SANS BÃ TIS, Ã BROYER, AIGUISER, POLIR, RECTIFIER, TRANCHER OU TRONÃ ONNER, EN ABRASIFS AGGLOMÃ RÃ S OU EN CÃ RAMIQUE (SAUF DIAMANTS NATURELS OU SYNTHÃ TIQUES AGGLOMÃ RÃ S ET SAUF PIERRES Ã AIGUISER OU Ã POLIR Ã LA MAIN, LA PIERRE PONCE PARFUMÃ E ET LES MEULES, ETC. SPÃ CIALEMENT TRAVAILLÃ ES POUR FRAISES DE DENTISTE) 10 % 1 680423 MEULES ET ARTICLES SIMIL., SANS BÃ TIS, Ã BROYER, AIGUISER, POLIR, RECTIFIER, TRANCHER OU TRONÃ ONNER, EN PIERRES NATURELLES (SAUF EN ABRASIFS NATURELS AGGLOMÃ RÃ S OU EN CÃ RAMIQUE, SAUF LA PIERRE PONCE PARFUMÃ E ET SAUF PIERRES Ã AIGUISER ET Ã POLIR Ã LA MAIN ET MEULES, ETC. SPÃ CIALEMENT TRAVAILLÃ ES POUR FRAISES DE DENTISTES) 10 % 1 680430 PIERRES Ã AIGUISER OU Ã POLIR Ã LA MAIN 10 % 1 680510 ABRASIFS NATURELS OU ARTIFICIELS EN POUDRE OU EN GRAINS, APPLIQUÃ S SUR FOND EN MATIÃ RES TEXTILES SEULEMENT, MÃ ME DÃ COUPÃ S, COUSUS OU AUTREMENT ASSEMBLÃ S 10 % 1 680520 ABRASIFS NATURELS OU ARTIFICIELS EN POUDRE OU EN GRAINS, APPLIQUÃ S SUR FOND EN MATIÃ RES TEXTILES SEULEMENT, MÃ ME DÃ COUPÃ S, COUSUS OU AUTREMENT ASSEMBLÃ S 10 % 1 680530 ABRASIFS NATURELS OU ARTIFICIELS EN POUDRE OU EN GRAINS, APPLIQUÃ S SUR UN AUTRE FOND QUE DES MATIÃ RES TEXTILES SEULEMENT OU QUE DU PAPIER OU DU CARTON SEULEMENT, MÃ ME DÃ COUPÃ S, COUSUS OU AUTREMENT ASSEMBLÃ S 10 % 1 680610 LAINES DE LAITIER, DE SCORIES, DE ROCHE ET LAINES MINÃ RALES SIMIL., MÃ ME MÃ LANGÃ ES ENTRE ELLES, EN MASSES, FEUILLES OU ROULEAUX 30 % 2 680620 VERMICULITE EXPANSÃ E, ARGILES EXPANSÃ ES, MOUSSE DE SCORIES ET PRODUITS MINÃ RAUX SIMIL. EXPANSÃ S, MÃ ME MÃ LANGÃ S ENTRE EUX 30 % 2 680690 MÃ LANGES ET OUVRAGES EN MATIÃ RES MINÃ RALES Ã USAGE D'ISOLANTS THERMIQUES OU SONORES OU POUR L'ABSORPTION DU SON (SAUF LAINES DE LAITIER, DE SCORIES, DE ROCHE ET LAINES MINÃ RALES SIMIL.; VERMICULITE EXPANSÃ E, ARGILE EXPANSÃ E, MOUSSE DE SCORIES ET PRODUITS MINÃ RAUX SIMIL. EXPANSÃ S; PRODUITS EN BÃ TON LÃ GER, AMIANTE OU BASE D'AMIANTE, AMIANTE-CIMENT, CELLULOSE-CIMENT OU SIMIL.; ARTICLES EN CÃ RAMIQUE) 30 % 2 680710 OUVRAGES EN ASPHALTE OU EN PRODUITS SIMIL., P.EX. POIX DE PÃ TROLE, BRAIS, EN ROULEAUX 30 % 3 680790 OUVRAGES EN ASPHALTE OU EN PRODUITS SIMIL., P.EX. POIX DE PÃ TROLE, BRAIS (AUTRES QU'EN ROULEAUX) 30 % 3 680800 PANNEAUX, PLANCHES, CARREAUX, BLOCS ET ARTICLES SIMIL., EN FIBRES VÃ GÃ TALES, EN PAILLE OU EN COPEAUX, PLAQUETTES, PARTICULES, SCIURES OU AUTRES DÃ CHETS DE BOIS, AGGLOMÃ RÃ S AVEC DU CIMENT, DU PLÃ TRE OU D'AUTRES LIANTS MINÃ RAUX (SAUF ARTICLES EN AMIANTE-CIMENT, CELLULOSE-CIMENT ET PRODUITS SIMIL.) 30 % 3 680911 PLANCHES, PLAQUES, PANNEAUX, CARREAUX ET ARTICLES SIMIL., EN PLÃ TRE OU EN COMPOSITIONS Ã BASE DE PLÃ TRE, NON ORNEMENTÃ S, REVÃ TUS OU RENFORCÃ S DE PAPIER OU DE CARTON UNIQUEMENT (SAUF OUVRAGES Ã LIAISON EN PLÃ TRE Ã USAGE D'ISOLANTS THERMIQUES OU SONORES OU POUR L'ABSORPTION DU SON) 30 % 3 680919 PLANCHES, PLAQUES, PANNEAUX, CARREAUX ET ARTICLES SIMIL., EN PLÃ TRE OU EN COMPOSITIONS Ã BASE DE PLÃ TRE, NON ORNEMENTÃ S (SAUF REVÃ TUS OU RENFORCÃ S DE PAPIER OU DE CARTON UNIQUEMENT ET SAUF OUVRAGES Ã LIAISON EN PLÃ TRE Ã USAGE D'ISOLANTS THERMIQUES OU SONORES OU POUR L'ABSORPTION DU SON) 30 % 3 680990 OUVRAGES EN PLÃ TRE OU EN COMPOSITIONS Ã BASE DE PLÃ TRE (SAUF PLÃ TRE EN BANDES ET ATTELLES EN PLÃ TRE POUR LE TRAITEMENT DE FRACTURES DES OS; CLOISONS LÃ GÃ RES OU OUVRAGES Ã USAGE D'ISOLANTS THERMIQUES OU SONORES OU POUR L'ABSORPTION DU SON, Ã LIAISON EN PLÃ TRE; MODÃ LES ANATOMIQUES ET AUTRES Ã DES FINS DE DÃ MONSTRATION; PLANCHES, PLAQUES, PANNEAUX, CARREAUX ET ARTICLES SIMIL., NON ORNEMENTÃ S) 30 % 3 681011 BLOCS ET BRIQUES POUR LA CONSTRUCTION, EN CIMENT, EN BÃ TON OU EN PIERRE ARTIFICIELLE, MÃ ME ARMÃ S 30 % 3 681019 TUILES, CARREAUX, DALLES ET ARTICLES SIMIL., EN CIMENT, EN BÃ TON OU EN PIERRE ARTIFICIELLE (AUTRES QUE BLOCS ET BRIQUES POUR LA CONSTRUCTION) 30 % 5 681091 Ã LÃ MENTS PRÃ FABRIQUÃ S POUR LE BÃ TIMENT OU LE GÃ NIE CIVIL, EN CIMENT, EN BÃ TON OU EN PIERRE ARTIFICIELLE, MÃ ME ARMÃ S 30 % 3 681099 OUVRAGES EN CIMENT, EN BÃ TON OU EN PIERRES ARTIFICIELLES, MÃ ME ARMÃ S (SAUF Ã LÃ MENTS PRÃ FABRIQUÃ S POUR LE BÃ TIMENT OU LE GÃ NIE CIVIL; TUILES, CARREAUX, DALLES, BRIQUES ET ARTICLES SIMIL.) 30 % 3 681110 PLAQUES ONDULÃ ES EN AMIANTE-CIMENT, CELLULOSE-CIMENT OU SIMIL. 30 % 5 681120 PLAQUES, PANNEAUX, CARREAUX, TUILES ET ARTICLES SIMIL., EN AMIANTE-CIMENT, CELLULOSE-CIMENT OU SIMIL. (SAUF PLAQUES ONDULÃ ES) 30 % 5 681130 TUYAUX, GAINES ET ACCESSOIRES DE TUYAUTERIE, EN AMIANTE-CIMENT, CELLULOSE-CIMENT OU SIMIL. 30 % 5 681190 OUVRAGES EN AMIANTE-CIMENT, CELLULOSE-CIMENT OU SIMIL. (SAUF TUYAUX, GAINES ET ACCESSOIRES DE TUYAUTERIE ET SAUF PLAQUES, Y.C. LES PLAQUES ONDULÃ ES, PANNEAUX, CARREAUX, TUILES ET ARTICLES SIMIL.) 30 % 5 681250 VÃ TEMENTS, ACCESSOIRES DU VÃ TEMENT, CHAUSSURES ET COIFFURES, EN AMIANTE OU EN MÃ LANGES Ã BASE D'AMIANTE OU Ã BASE D'AMIANTE ET DE CARBONATE DE MAGNÃ SIUM 10 % 3 681260 PAPIERS, CARTONS ET FEUTRES, EN AMIANTE OU EN MÃ LANGES Ã BASE D'AMIANTE OU Ã BASE D'AMIANTE ET DE CARBONATE DE MAGNÃ SIUM (SAUF Ã TENEUR EN POIDS D'AMIANTE < 35 %) 10 % 5 681270 FEUILLES EN AMIANTE ET Ã LASTOMÃ RES COMPRIMÃ S, POUR JOINTS, MÃ ME PRÃ SENTÃ S EN ROULEAUX 10 % 5 681290 AMIANTE [ASBESTE] TRAVAILLÃ  EN FIBRES; MÃ LANGES Ã BASE D'AMIANTE OU Ã BASE D'AMIANTE ET DE CARBONATE DE MAGNÃ SIUM; OUVRAGES EN CES MÃ LANGES OU EN AMIANTE [P.EX. FILS CORDES, CORDONS, TISSUS, JOINTS], MÃ ME ARMÃ S (SAUF FEUILLES EN AMIANTE ET Ã LASTOMÃ RES COMPRIMÃ S, POUR JOINTS, MÃ ME PRÃ SENTÃ ES EN ROULEAUX; PAPIERS, CARTONS ET FEUTRES; VÃ TEMENTS, ACCESSOIRES DU VÃ TEMENT, CHAUSSURES ET COIFFURES; OUVRAGES EN AMIANTE-CIMENT; GARNITURES DE FRICTION Ã BASE D'AMIANTE [ASBESTE]) 10 % 5 681310 GARNITURES DE FREINS ET PLAQUETTES DE FREINS, Ã BASE D'AMIANTE, D'AUTRES SUBSTANCES MINÃ RALES OU DE CELLULOSE, MÃ ME COMBINÃ ES Ã DES MATIÃ RES TEXTILES OU D'AUTRES MATIÃ RES ET DESTINÃ ES AUX AÃ RONEFS CIVILS 30 % 3 681390 GARNITURES DE FRICTION [P.EX. PLAQUES, ROULEAUX, BANDES, SEGMENTS, DISQUES, RONDELLES, PLAQUETTES], POUR EMBRAYAGES OU AUTRES ORGANES DE FROTTEMENT, Ã BASE D'AMIANTE, D'AUTRES SUBSTANCES MINÃ RALES OU DE CELLULOSE, MÃ ME COMBINÃ ES Ã DES MATIÃ RES TEXTILES OU D'AUTRES MATIÃ RES (SAUF GARNITURES ET PLAQUETTES DE FREINS) 30 % 3 681410 PLAQUES, FEUILLES ET BANDES EN MICA AGGLOMÃ RÃ  OU RECONSTITUÃ , MÃ ME SUR SUPPORT EN PAPIER, CARTON OU AUTRES MATIÃ RES, EN ROULEAUX OU SIMPLEMENT DÃ COUPÃ ES EN CARRÃ S OU EN RECTANGLES 30 % 3 681490 MICA TRAVAILLÃ  ET OUVRAGES EN MICA (SAUF ISOLATEURS, PIÃ CES ISOLANTES, RÃ SISTANCES ET CONDENSATEURS Ã LECTRIQUES; LUNETTES DE PROTECTION EN MICA ET VERRE Ã CET EFFET; MICA SOUS FORME DE DÃ CORATIONS POUR SAPIN DE NOÃL; PLAQUES, FEUILLES OU BANDES EN MICA AGGLOMÃ RÃ  OU RECONSTITUÃ , MÃ ME SUR SUPPORT) 10 % 1 681510 OUVRAGES EN GRAPHITE OU EN AUTRE CARBONE, Y.C. LES FIBRES DE CARBONE, POUR USAGES NON Ã LECTRIQUES 30 % 3 681520 OUVRAGES EN TOURBE (SAUF PRODUITS EN MATIÃ RES TEXTILES EN FIBRES DE TOURBE) 30 % 3 681591 OUVRAGES EN PIERRES OU EN AUTRES MATIÃ RES MINÃ RALES N.D.A. ET CONTENANT DE LA MAGNÃ SITE, DE LA DOLOMIE OU DE LA CHROMITE 30 % 3 681599 OUVRAGES EN PIERRES OU EN AUTRES MATIÃ RES MINÃ RALES N.D.A. (SAUF CONTENANT DE LA MAGNÃ SITE, DE LA DOLOMIE OU DE LA CHROMITE ET OUVRAGES EN GRAPHITE OU EN AUTRE CARBONE) 30 % 3 690100 BRIQUES, DALLES, CARREAUX ET AUTRES PIÃ CES CÃ RAMIQUES, EN FARINES SILICEUSES FOSSILES [P.EX. KIESELGUHR, TRIPOLITE, DIATOMITE], OU EN TERRES SILICEUSES ANALOGUES 30 % 3 690210 BRIQUES, DALLES, CARREAUX ET PIÃ CES CÃ RAMIQUES DE CONSTRUCTION ANALOGUES, RÃ FRACTAIRES, TENEUR EN POIDS EN Ã LÃ MENTS MG, CA OU CR, PRIS ISOLÃ MENT OU ENSEMBLE ET EXPRIMÃ S EN MGO, CAO OU CR2O3 > 50 % 30 % 3 690220 BRIQUES, DALLES, CARREAUX ET PIÃ CES CÃ RAMIQUES DE CONSTRUCTION ANALOGUES, RÃ FRACTAIRES, TENEUR EN POIDS EN ALUMINE -AL2O3-, SILICE SIO2, OU UN MÃ LANGE OU COMBINAISON DE CES MATIÃ RES > 50 % (AUTRES QUE CEUX EN FARINES SILICEUSES FOSSILES OU EN TERRES SILICEUSES ANALOGUES) 10 % 2 690290 BRIQUES, DALLES, CARREAUX ET PIÃ CES CÃ RAMIQUES DE CONSTRUCTION ANALOGUES, RÃ FRACTAIRES (AUTRES QU'AVEC UNE TENEUR EN POIDS EN Ã LÃ MENTS MG, CA OU CR PRIS ISOLÃ MENT OU ENSEMBLE ET EXPRIMÃ S EN MGO, CAO OU CR2O3 > 50 % OU AVEC UNE TENEUR EN POIDS EN ALUMINE -AL2O3-, EN SILICE -SIO2- OU EN MÃ LANGE OU COMBINAISON DE CES MATIÃ RES > 50 %, ET SAUF PRODUITS EN FARINES SILICEUSES FOSSILES OU EN TERRES SILICEUSES ANALOGUES) 10 % 2 690310 CORNUES, CREUSETS, MOUFLES, BUSETTES, TAMPONS, SUPPORTS, COUPELLES, TUBES, TUYAUX, GAINES ET AUTRES ARTICLES CÃ RAMIQUES RÃ FRACTAIRES Ã TENEUR EN POIDS EN GRAPHITE OU EN AUTRE CARBONE, MÃ ME MÃ LANGÃ S > 50 % (SAUF BRIQUES, DALLES, CARREAUX ET PIÃ CES CÃ RAMIQUES DE CONSTRUCTION ANALOGUES, RÃ FRACTAIRES) 10 % 2 690320 CORNUES, CREUSETS, MOUFLES, BUSETTES, TAMPONS, SUPPORTS, COUPELLES, TUBES, TUYAUX, GAINES ET AUTRES ARTICLES CÃ RAMIQUES RÃ FRACTAIRES Ã TENEUR EN POIDS EN ALUMINE -AL2O3- OU EN MÃ LANGE OU COMBINAISON D'ALUMINE ET DE SILICE -SIO2- > 50 % (SAUF BRIQUES, DALLES, CARREAUX ET PIÃ CES CÃ RAMIQUES DE CONSTRUCTION ANALOGUES, RÃ FRACTAIRES) 10 % 2 690390 CORNUES, CREUSETS, MOUFLES, BUSETTES, TAMPONS, SUPPORTS, COUPELLES, TUBES, TUYAUX, GAINES ET AUTRES ARTICLES CÃ RAMIQUES RÃ FRACTAIRES (SAUF PRODUITS EN FARINES SILICEUSES FOSSILES OU EN TERRES SILICEUSES ANALOGUES; BRIQUES, DALLES, CARREAUX ET PIÃ CES DE CONSTRUCTION ANALOGUES, RÃ FRACTAIRES; PRODUITS Ã TENEUR EN POIDS EN CARBONE > 50 % OU EN ALUMINE -AL2O3- OU EN MÃ LANGE OU COMBINAISON D'ALUMINE ET DE SILICE -SIO2- > 50 %) 10 % 2 690410 BRIQUES DE CONSTRUCTION (AUTRES QU'EN FARINES SILICEUSES FOSSILES OU EN TERRES SILICEUSES ANALOGUES ET QUE LES BRIQUES RÃ FRACTAIRES DU No6902) 30 % 3 690490 HOURDIS, CACHE-POUTRELLES ET ARTICLES SIMIL. EN CÃ RAMIQUE (SAUF PRODUITS EN FARINES SILICEUSES FOSSILES OU EN TERRES SILICEUSES ANALOGUES, SAUF LES BRIQUES RÃ FRACTAIRES DU No6902, LES CARREAUX, PAVÃ S EN PIERRE CALCINÃ E, LES DALLES DE PAVEMENT ET DE REVÃ TEMENT DU No6907 ET 6908 ET SAUF LES BRIQUES DE CONSTRUCTION) 30 % 3 690510 TUILES 30 % 5 690590 TUILES, Ã LÃ MENTS DE CHEMINÃ E, CONDUITS DE FUMÃ E, ORNEMENTS ARCHITECTONIQUES ET AUTRES POTERIES DE BÃ TIMENT, EN CÃ RAMIQUE (AUTRES QU'EN FARINES SILICEUSES FOSSILES OU EN TERRES SILICEUSES ANALOGUES, SAUF PIÃ CES CÃ RAMIQUES DE CONSTRUCTION ET SAUF TUYAUX ET AUTRES PIÃ CES DE CONSTRUCTION POUR CANALISATION ET OBJECTIFS SIMIL. ET SAUF TUILES) 30 % 5 690600 TUYAUX, CONDUITS, GOUTTIÃ RES ET PIÃ CES D'ASSEMBLAGE POUR TUYAUX, PIÃ CES D'OBTURATION DE TUYAUX, RACCORDS DE TUYAUX ET AUTRES ACCESSOIRES DE TUYAUTERIE, EN CÃ RAMIQUE (SAUF ARTICLES EN FARINES SILICEUSES FOSSILES OU EN TERRES SILICEUSES ANALOGUES; ARTICLES CÃ RAMIQUES RÃ FRACTAIRES; CONDUITS DE FUMÃ E; TUYAUX SPÃ CIALEMENT CONÃ US POUR LABORATOIRES; GAINES ISOLANTES, LEURS PIÃ CES DE RACCORD ET AUTRES ACCESSOIRES DE TUYAUTERIE Ã USAGE Ã LECTROTECHNIQUE) 30 % 3 690710 CARREAUX, CUBES, DÃ S ET ARTICLES SIMIL., EN CÃ RAMIQUE, POUR MOSAÃ QUES, NON VERNISSÃ S NI Ã MAILLÃ S, MÃ ME DE FORME AUTRE QUE CARRÃ E OU RECTANGULAIRE, DONT LA PLUS GRANDE SURFACE PEUT Ã TRE INSCRITE DANS UN CARRÃ  DE CÃ TÃ  < 7 CM, MÃ ME SUR SUPPORT 30 % 3 690790 CARREAUX ET DALLES DE PAVEMENT ET DE REVÃ TEMENT, EN CÃ RAMIQUE, NON-VERNISSÃ S NI Ã MAILLÃ S (SAUF ARTICLES EN FARINES SILICEUSES FOSSILES OU EN TERRES SILICEUSES ANALOGUES, ARTICLES CÃ RAMIQUES RÃ FRACTAIRES, CARREAUX SERVANT DE DESSOUS-DE-PLAT, OBJETS D'ORNEMENTATION ET CARREAUX SPÃ CIAUX DE FAÃ ENCE POUR POÃ LES) 30 % 3 690810 CARREAUX, CUBES, DÃ S ET SIMIL., EN CÃ RAMIQUE, POUR MOSAÃ QUES, VERNISSÃ S OU Ã MAILLÃ S, MÃ ME DE FORME AUTRE QUE CARRÃ E OU RECTANGULAIRE, DONT LA PLUS GRANDE SURFACE PEUT Ã TRE INSCRITE DANS UN CARRÃ  DE CÃ TÃ  < 7 CM, MÃ ME SUR SUPPORT 30 % 3 690890 CARREAUX ET DALLES DE PAVEMENT OU DE REVÃ TEMENT, EN CÃ RAMIQUE, VERNISSÃ S OU Ã MAILLÃ S (SAUF ARTICLES EN FARINES SILICEUSES FOSSILES OU EN TERRES SILICEUSES ANALOGUES, ARTICLES CÃ RAMIQUES RÃ FRACTAIRES, CARREAUX SERVANT DE DESSOUS-DE-PLAT, OBJETS D'ORNEMENTATION ET CARREAUX SPÃ CIAUX DE FAÃ ENCE POUR POÃ LES) 30 % 3 690911 APPAREILS ET ARTICLES EN PORCELAINE, POUR USAGES CHIMIQUES OU AUTRES USAGES TECHNIQUES (SAUF ARTICLES CÃ RAMIQUES RÃ FRACTAIRES ET SAUF APPAREILS Ã LECTRIQUES, ISOLATEURS ET AUTRES PIÃ CES ISOLANTES Ã LECTRIQUES) 30 % 3 690912 ARTICLES CÃ RAMIQUES AYANT UNE DURETÃ  Ã QUIVALENTE Ã 9 OU DAVANTAGE SUR L'Ã CHELLE DE MOHS, POUR USAGES CHIMIQUES OU AUTRES USAGES TECHNIQUES (SAUF ARTICLES EN PORCELAINE, CÃ RAMIQUES RÃ FRACTAIRES ET SAUF APPAREILS Ã LECTRIQUES, ISOLATEURS ET AUTRES PIÃ CES ISOLANTES Ã LECTRIQUES) 30 % 3 690919 APPAREILS ET ARTICLES EN CÃ RAMIQUE, POUR USAGES CHIMIQUES OU AUTRES USAGES TECHNIQUES (AUTRES QU'EN PORCELAINE ET SAUF ARTICLES AYANT UNE DURETÃ  Ã QUIVALENTE Ã 9 OU DAVANTAGE SUR L'Ã CHELLE DE MOHS, MEULES, PIERRES Ã POLIR ET Ã AIGUISER ET AUTRES ARTICLES SIMIL. DU No6804, ARTICLES CÃ RAMIQUES RÃ FRACTAIRES, APPAREILS Ã LECTRIQUES, ISOLATEURS ET AUTRES PIÃ CES ISOLANTES Ã LECTRIQUES) 30 % 3 690990 AUGES, BACS ET RÃ CIPIENTS SIMIL. EN CÃ RAMIQUE, POUR L'Ã CONOMIE RURALE; CRUCHONS ET RÃ CIPIENTS SIMIL. DE TRANSPORT OU D'EMBALLAGE EN CÃ RAMIQUE (SAUF Ã PROUVETTES GRADUÃ ES POLYVALENTES POUR LABORATOIRES, CRUCHES ET JARRES DE MAGASIN ET ARTICLES DE MÃ NAGE) 30 % 3 691010 EVIERS, LAVABOS, COLONNES DE LAVABOS, BAIGNOIRES, BIDETS, CUVETTES D'AISANCE, RÃ SERVOIRS DE CHASSE, URINOIRS ET APPAREILS FIXES SIMIL. POUR USAGES SANITAIRES, EN PORCELAINE (SAUF PORTE-SAVON, PORTE-Ã PONGE, PORTE-BROSSE Ã DENTS, PORTE-SERVIETTES ET PORTE-PAPIER HYGIÃ NIQUE) 30 % 3 691090 EVIERS, LAVABOS, COLONNES DE LAVABOS, BAIGNOIRES, BIDETS, CUVETTES D'AISANCE, RÃ SERVOIRS DE CHASSE, URINOIRS ET APPAREILS FIXES SIMIL. POUR USAGES SANITAIRES EN CÃ RAMIQUE (AUTRES QU'EN PORCELAINE ET SAUF PORTE-SAVON, PORTE-Ã PONGE, PORTE-BROSSE Ã DENTS, PORTE-SERVIETTES ET PORTE-PAPIER HYGIÃ NIQUE) 30 % 3 691110 ARTICLES POUR LE SERVICE DE LA TABLE OU DE LA CUISINE EN PORCELAINE (SAUF OBJETS D'ORNEMENTATION; CRUCHONS, CORNUES ET RÃ CIPIENTS SIMIL. DE TRANSPORT OU D'EMBALLAGE; MOULINS Ã CAFÃ  ET MOULINS Ã Ã PICES AVEC RÃ CIPIENT EN CÃ RAMIQUE ET Ã LÃ MENT DE TRAVAIL EN MÃ TAL) 30 % 3 691190 VAISSELLE ET AUTRES ARTICLES DE MÃ NAGE OU D'Ã CONOMIE DOMESTIQUE ET ARTICLES D'HYGIÃ NE ET DE TOILETTE EN PORCELAINE (SAUF ARTICLES POUR LE SERVICE DE TABLE OU DE CUISINE; BAIGNOIRES, Ã VIERS ET AUTRES APPAREILS FIXES SIMIL.; STATUETTES ET AUTRES OBJETS D'ORNEMENTATION; CRUCHONS, CORNUES ET RÃ CIPIENTS SIMIL. DE TRANSPORT OU D'EMBALLAGE; MOULINS Ã CAFÃ  OU Ã Ã PICES AVEC RÃ CIPIENT EN CÃ RAMIQUE ET Ã LÃ MENT DE TRAVAIL EN MÃ TAL) 30 % 3 691200 VAISSELLE, AUTRES ARTICLES DE MÃ NAGE OU D'Ã CONOMIE DOMESTIQUE ET ARTICLES D'HYGIÃ NE OU DE TOILETTE EN CÃ RAMIQUE, AUTRES QUE LA PORCELAINE (SAUF BAIGNOIRES, BIDETS, Ã VIERS ET AUTRES APPAREILS FIXES SIMIL.; STATUETTES ET AUTRES OBJETS D'ORNEMENTATION; CRUCHONS, CORNUES ET RÃ CIPIENTS SIMIL. DE TRANSPORT OU D'EMBALLAGE; MOULINS Ã CAFÃ  ET MOULINS Ã Ã PICES AVEC RÃ CIPIENT EN CÃ RAMIQUE ET Ã LÃ MENT DE TRAVAIL EN MÃ TAL) 30 % 3 691310 STATUETTES ET AUTRES OBJETS D'ORNEMENTATION EN PORCELAINE N.D.A. 30 % 3 691390 STATUETTES ET AUTRES OBJETS D'ORNEMENTATION EN CÃ RAMIQUE AUTRES QUE LA PORCELAINE N.D.A. 30 % 3 691410 OUVRAGES EN PORCELAINE N.D.A. 30 % 3 691490 OUVRAGES EN CÃ RAMIQUE AUTRES QUE LA PORCELAINE N.D.A. 30 % 3 700100 CALCIN ET AUTRES DÃ CHETS ET DÃ BRIS DE VERRE; VERRE EN MASSE (SAUF VERRE SOUS FORME DE POUDRE, GRENAILLES, LAMELLES OU FLOCONS) 10 % 2 700210 BILLES EN VERRE NON TRAVAILLÃ  (AUTRES QUE LES MICROSPHÃ RES DE DIAMÃ TRE <= 1 MM ET SAUF BILLES DE VERRE AYANT LE CARACTÃ RE DE JOUETS) 30 % 3 700220 BARRES OU BAGUETTES EN VERRE NON-TRAVAILLÃ  30 % 3 700231 TUBES EN QUARTZ FONDU OU EN AUTRE SILICE FONDU NON TRAVAILLÃ  30 % 3 700232 TUBES EN VERRE D'UN COEFFICIENT DE DILATATION LINÃ AIRE <= 5 X 10-6 PAR KELVIN ENTRE 0 oC ET 300 oC NON TRAVAILLÃ  30 % 3 700239 TUBES EN VERRE NON TRAVAILLÃ  (SAUF Ã COEFFICIENT DE DILATATION LINÃ AIRE <= 5 X 10-6, PAR KELVIN ENTRE 0 oC ET 300 oC ET SAUF EN QUARTZ FONDU OU EN UN AUTRE SILICE FONDU) 30 % 3 700312 PLAQUES ET FEUILLES EN VERRE DIT «COULÃ  », COLORÃ ES DANS LA MASSE, OPACIFIÃ ES, PLAQUÃ ES [DOUBLÃ ES], OU Ã COUCHE ABSORBANTE, RÃ FLÃ CHISSANTE OU NON-RÃ FLÃ CHISSANTE, MAIS NON AUTREMENT TRAVAILLÃ ES (AUTRES QU'ARMÃ ES) 30 % 3 700319 PLAQUES ET FEUILLES EN VERRE DIT «COULÃ  », MAIS NON AUTREMENT TRAVAILLÃ  (AUTRES QUE COLORÃ ES DANS LA MASSE, OPACIFIÃ ES, PLAQUÃ ES [DOUBLÃ ES], OU Ã COUCHE RÃ FLÃ CHISSANTE OU NON-RÃ FLÃ CHISSANTE ET SAUF EN VERRE ARMÃ ) 30 % 3 700320 PLAQUES ET FEUILLES EN VERRE COULE, ARMEES, MAIS NON AUTREMENT TRAVAILLEES 30 % 3 700330 PROFILÃ S EN VERRE, MÃ ME Ã COUCHE ABSORBANTE, RÃ FLÃ CHISSANTE OU NON RÃ FLÃ CHISSANTE, MAIS NON AUTREMENT TRAVAILLÃ S 30 % 3 700420 FEUILLES EN VERRE Ã TIRÃ  OU SOUFFLÃ , COLORÃ  DANS LA MASSE, OPACIFIÃ , PLAQUÃ  [DOUBLÃ ES], OU Ã COUCHE ABSORBANTE, RÃ FLÃ CHISSANTE OU NON-RÃ FLÃ CHISSANTE, MAIS NON AUTREMENT TRAVAILLÃ  30 % 3 700490 FEUILLES EN VERRE Ã TIRÃ  OU SOUFFLÃ  MAIS NON AUTREMENT TRAVAILLÃ  (AUTRES QU'EN VERRE COLORÃ  DANS LA MASSE, OPACIFIÃ , PLAQUÃ  [DOUBLÃ ], OU Ã COUCHE ABSORBANTE, RÃ FLÃ CHISSANTE OU NON-RÃ FLÃ CHISSANTE) 30 % 3 700510 PLAQUES OU FEUILLES EN GLACE [VERRE FLOTTÃ  ET VERRE DOUCI OU POLI SUR UNE OU DEUX FACES], Ã COUCHE ABSORBANTE, RÃ FLÃ CHISSANTE OU NON-RÃ FLÃ CHISSANTE, MAIS NON AUTREMENT TRAVAILLÃ E (SAUF ARMÃ E) 30 % 3 700521 PLAQUES OU FEUILLES EN GLACE [VERRE FLOTTÃ  ET VERRE DOUCI SUR UNE OU DEUX FACES], COLORÃ E DANS LA MASSE, OPACIFIÃ E, PLAQUÃ E [DOUBLÃ E] OU SIMPL. DOUCIE, MAIS NON AUTREMENT TRAVAILLÃ E (AUTRE QU'ARMÃ E ET AUTRE QU'Ã COUCHE ABSORBANTE, RÃ FLÃ CHISSANTE OU NON-RÃ FLÃ CHISSANTE) 30 % 3 700529 PLAQUES OU FEUILLES EN GLACE [VERRE FLOTTÃ  ET VERRE DOUCI ET POLI SUR UNE OU DEUX FACES], NON AUTREMENT TRAVAILLÃ E (AUTRE QU'ARMÃ E, COLORÃ E DANS LA MASSE, OPACIFIÃ E, PLAQUÃ E [DOUBLÃ E] OU SIMPL. DOUCIE, OU Ã COUCHE ABSORBANTE, RÃ FLÃ CHISSANTE OU NON-RÃ FLÃ CHISSANTE) 30 % 3 700530 PLAQUES OU FEUILLES EN GLACE [VERRE FLOTTÃ  ET VERRE DOUCI OU POLI SUR UNE OU DEUX FACES], MÃ ME Ã COUCHE ABSORBANTE, RÃ FLÃ CHISSANTE OU NON RÃ FLÃ CHISSANTE, ARMÃ E, MAIS NON AUTREMENT TRAVAILLÃ E 30 % 3 700600 PLAQUES, FEUILLES OU PROFILÃ S EN VERRE, MÃ ME Ã COUCHE ABSORBANTE, RÃ FLÃ CHISSANTE OU NON-RÃ FLÃ CHISSANTE, COURBÃ , BISEAUTÃ , GRAVÃ , PERCÃ , Ã MAILLÃ  OU AUTREMENT TRAVAILLÃ  MAIS NON-ENCADRÃ  NI ASSOCIÃ  Ã D'AUTRES MATIÃ RES (SAUF VERRE DE SÃ CURITÃ , VITRAGE ISOLANT Ã PAROIS MULTIPLES ET VERRE SOUS LA FORME DE MIROIRS) 30 % 3 700711 VERRES TREMPÃ S DE DIMENSIONS ET FORMATS PERMETTANT LEUR EMPLOI DANS LES AUTOMOBILES, VÃ HICULES AÃ RIENS, BATEAUX OU AUTRES VÃ HICULES 10 % 2 700719 VERRES TREMPÃ S (Ã L'EXCL. DES VERRES DE LUNETTERIE OU D'HORLOGERIE AINSI QUE DES VERRES DE DIMENSIONS ET FORMATS PERMETTANT LEUR EMPLOI DANS LES AUTOMOBILES, VÃ HICULES AÃ RIENS, BATEAUX OU AUTRES VÃ HICULES) 10 % 2 700721 VERRES FORMÃ S DE FEUILLES CONTRECOLLÃ ES, DE DIMENSIONS ET FORMATS PERMETTANT LEUR EMPLOI DANS LES AUTOMOBILES, VÃ HICULES AÃ RIENS, BATEAUX OU AUTRES VÃ HICULES (Ã L'EXCL. DES VITRAGES ISOLANTS Ã PAROIS MULTIPLES) 10 % 2 700729 VERRE FORMÃ  DE FEUILLES CONTRECOLLÃ ES, DE SÃ CURITÃ  (AUTRES QUE DES DIMENSIONS ET FORMES PERMETTANT SON EMPLOI DANS LES VÃ HICULES AUTOMOBILES, VÃ HICULES AÃ RIENS, BATEAUX OU AUTRES VÃ HICULES ET SAUF VITRAGE ISOLANT Ã PAROIS MULTIPLES) 10 % 2 700800 VITRAGES ISOLANTS Ã PAROIS MULTIPLES 30 % 3 700910 MIROIRS RÃ TROVISEURS EN VERRE, MÃ ME ENCADRÃ S, POUR VÃ HICULES 30 % 3 700991 MIROIRS EN VERRE NON ENCADRÃ S (SAUF MIROIRS RÃ TROVISEURS POUR VÃ HICULES, MIROIRS OPTIQUES, OPTIQUEMENT TRAVAILLÃ S ET MIROIRS DE PLUS DE 100 ANS) 30 % 3 700992 MIROIRS, EN VERRE ENCADRÃ S (SAUF MIROIRS RÃ TROVISEURS POUR VÃ HICULES) 30 % 3 701010 AMPOULES EN VERRE 10 % 2 701020 BOUCHONS, COUVERCLES ET AUTRES DISPOSITIFS DE FERMETURE EN VERRE 10 % 2 701090 BONBONNES, BOUTEILLES, FLACONS, BOCAUX, POTS, EMBALLAGES TUBULAIRES ET AUTRES RÃ CIPIENTS EN VERRE POUR LE TRANSPORT OU L'EMBALLAGE COMMERCIAL ET BOCAUX Ã CONSERVES EN VERRE (SAUF AMPOULES, BOUTEILLES ISOLANTES ET RÃ CIPIENTS DONT L'ISOLATION EST ASSURÃ E PAR LE VIDE; VAPORISATEURS DE PARFUM; BOUTEILLES, FLACONS, ETC. DE PULVÃ RISATEURS) 10 % 2 701110 AMPOULES EN VERRE, OUVERTES, ET ENVELOPPES TUBULAIRES EN VERRE, OUVERTES, ET LEURS PARTIES EN VERRE, SANS GARNITURES, POUR L'Ã CLAIRAGE Ã LECTRIQUE 30 % 3 701120 AMPOULES EN VERRE, OUVERTES, ET ENVELOPPES TUBULAIRES EN VERRE, OUVERTES, ET LEURS PARTIES EN VERRE, SANS GARNITURES, POUR TUBES CATHODIQUES 30 % 3 701190 AMPOULES EN VERRE, OUVERTES, ET ENVELOPPES TUBULAIRES EN VERRE, OUVERTES, ET LEURS PARTIES EN VERRE, SANS GARNITURES, DESTINÃ ES Ã DES LAMPES Ã LECTRIQUES OU SIMIL. (AUTRES QUE POUR L'Ã CLAIRAGE Ã LECTRIQUE OU POUR TUBES CATHODIQUE) 30 % 3 701200 AMPOULES EN VERRE POUR BOUTEILLES ISOLANTES OU POUR AUTRES RÃ CIPIENTS ISOTHERMIQUES, DONT L'ISOLATION EST ASSURÃ E PAR LE VIDE 30 % 3 701310 OBJETS EN VITROCÃ RAME, POUR LE SERVICE DE LA TABLE, POUR LA CUISINE, LA TOILETTE, LE BUREAU, LA DÃ CORATION INTÃ RIEURE OU USAGES SIMIL. (AUTRES QUE LES PERLES DE VERRE ET ARTICLES SIMIL. DE VERROTERIE DU No7018 ET SAUF LES PLAQUES DE CUISSON, LES VERRES ASSEMBLÃ S EN VITRAUX, LES APPAREILS D'Ã CLAIRAGE ET LEURS PARTIES, LES VAPORISATEURS DE PARFUM ET PULVÃ RISATEURS ANALOGUES) 30 % 3 701321 VERRES Ã BOIRE EN CRISTAL AU PLOMB 30 % 3 701329 VERRES Ã BOIRE (AUTRES QU'EN VITROCÃ RAME, AUTRES QU'EN CRISTAL AU PLOMB) 30 % 3 701331 OBJETS EN CRISTAL AU PLOMB POUR LE SERVICE DE LA TABLE OU POUR LA CUISINE (AUTRES QUE LES PERLES DE VERRE ET ARTICLES SIMIL. DE VERROTERIE DU No7018 ET SAUF VERRES Ã BOIRE, BOCAUX Ã CONSERVES EN VERRE, BOUTEILLES ISOLANTES ET AUTRES RÃ CIPIENTS DONT L'ISOLATION EST ASSURÃ E PAR LE VIDE) 30 % 3 701332 OBJETS EN VERRE, POUR LE SERVICE DE LA TABLE OU LA CUISINE, D'UN COEFFICIENT DE DILATATION LINÃ AIRE <= 5 X 10-6 PAR KELVIN ENTRE 0 oC ET 300 oC (AUTRES QUE LES ARTICLES EN VITROCÃ RAME OU EN CRISTAL DE PLOMB, LES PERLES DE VERRE ET ARTICLES SIMIL. DE VERROTERIE DU No 7018 ET SAUF VERRES Ã BOIRE, BOCAUX Ã CONSERVES EN VERRE, BOUTEILLES ISOLANTES ET AUTRES RÃ CIPIENTS DONT L'ISOLATION EST ASSURÃ E PAR LE VIDE) 30 % 3 701339 OBJETS EN VERRE, POUR LE SERVICE DE LA TABLE OU POUR LA CUISINE (AUTRES QU'Ã COEFFICIENT DE DILATATION LINÃ AIRE <= 5 X 10-6 PAR KELVIN ENTRE 0 oC ET 300 oC, SAUF ARTICLES EN VITROCÃ RAME OU EN CRISTAL AU PLOMB, PERLES DE VERRE ET ARTICLES SIMIL. DE VERROTERIE DU No7018 ET SAUF VERRES Ã BOIRE, BOCAUX Ã CONSERVES EN VERRE, BOUTEILLES ISOLANTES ET AUTRES RÃ CIPIENTS DONT L'ISOLATION EST ASSURÃ E PAR LE VIDE) 30 % 3 701391 OBJETS EN CRISTAL AU PLOMB POUR LA TOILETTE, LE BUREAU, LA DÃ CORATION INTÃ RIEURE ET USAGES SIMIL. (AUTRES QUE POUR LE SERVICE DE LA TABLE OU POUR LA CUISINE, AUTRES QUE LES PERLES EN VERRE ET ARTICLES SIMIL. DE VERROTERIE DU No7018 ET SAUF MIROIRS, VERRES ASSEMBLÃ S EN VITRAUX, APPAREILS D'Ã CLAIRAGE ET LEURS PARTIES, VAPORISATEURS DE PARFUM ET PULVÃ RISATEURS ANALOGUES) 30 % 3 701399 OBJETS EN VERRE POUR LA TOILETTE, LE BUREAU, LA DÃ CORATION INTÃ RIEURE ET USAGES SIMIL. (AUTRES QU'EN CRISTAL AU PLOMB ET AUTRES QUE POUR LE SERVICE DE LA TABLE OU POUR LA CUISINE, AUTRES QUE LES PERLES EN VERRE ET ARTICLES SIMIL. DE VERROTERIE DU No7018 ET SAUF MIROIRS, VERRES ASSEMBLÃ S EN VITRAUX, APPAREILS D'Ã CLAIRAGE ET LEURS PARTIES, VAPORISATEURS DE PARFUM ET PULVÃ RISATEURS ANALOGUES) 30 % 3 701400 VERRERIE DE SIGNALISATION ET Ã LÃ MENTS D'OPTIQUE EN VERRE MAIS NON TRAVAILLÃ S OPTIQUEMENT (AUTRES QUE LE VERRE D'HORLOGERIE ET LE VERRE ANALOGUE, LES VERRES DE LUNETTERIE COMMUNE OU MÃ DICALE, Y.C. LES SPHÃ RES -BOULES- CREUSES ET LES SEGMENTS POUR LA FABRICATION DE CES VERRES, LES MICROSPHÃ RES, EN VRAC, ET SAUF LES APPAREILS D'Ã CLAIRAGE ET LEURS PARTIES) 30 % 3 701510 VERRES DE LUNETTERIE MÃ DICALE, BOMBÃ S, CINTRÃ S, CREUSÃ S OU SIMIL., MAIS NON TRAVAILLÃ S OPTIQUEMENT (SAUF LE VERRE PLAT DESTINÃ  AUX MÃ MES USAGES) 5 % 1 701590 VERRES D'HORLOGERIE ET SIMIL., VERRES DE LUNETTERIE COMMUNE, BOMBÃ S, CINTRÃ S, CREUSÃ S OU SIMIL., MAIS NON TRAVAILLÃ S OPTIQUEMENT, SPHÃ RES -BOULES- CREUSES ET LES SEGMENTS EN VERRE POUR LA FABRICATION DE CES VERRES, Y.C. LA LUNETTERIE MÃ DICALE (SAUF LE VERRE PLAT DESTINÃ  AUX MÃ MES USAGES ET LES VERRES DE LUNETTERIE MÃ DICALE) 30 % 3 701610 CUBES, DÃ S ET AUTRE VERRERIE MÃ ME SUR SUPPORT, POUR MOSAÃ QUES OU DÃ CORATIONS SIMIL. (SAUF PANNEAUX ET AUTRES MOTIFS DÃ CORATIFS PRÃ TS Ã L'EMPLOI EN CUBES DE VERRE, POUR MOSAÃ QUES) 30 % 3 701690 PAVÃ S, BRIQUES, CARREAUX, TUILES ET AUTRES ARTICLES, EN VERRE PRESSÃ  OU MOULÃ , MÃ ME ARMÃ , POUR LE BÃ TIMENT OU LA CONSTRUCTION; VERRES ASSEMBLÃ S EN VITRAUX; VERRE -MULTICELLULAIRE- OU VERRE -MOUSSE- EN BLOCS, PANNEAUX, PLAQUES, COQUILLES OU FORMES SIMIL. (SAUF VERRE DE SÃ CURITÃ  FEUILLETÃ ; VITRAGES ISOLANTS Ã PAROIS MULTIPLES; CUBES ET AUTRE VERROTERIE POUR MOSAÃ QUES OU OUVRAGES ANALOGUES; VITRAUX DE > 100 ANS) 30 % 3 701710 VERRERIE DE LABORATOIRE, D'HYGIÃ NE OU DE PHARMACIE, MÃ ME GRADUÃ E OU JAUGÃ E, EN QUARTZ OU EN AUTRE SILICE FONDUS (SAUF RÃ CIPIENTS DE TRANSPORT OU D'EMBALLAGE ET SAUF INSTRUMENTS, APPAREILS ET MATÃ RIEL DE MESURE OU DE CONTRÃ LE, ET INSTRUMENTS, APPAREILS ET MATÃ RIEL MÃ DICAUX DU CHAPITRE 90) 10 % 1 701720 VERRERIE DE LABORATOIRE, D'HYGIÃ NE OU DE PHARMACIE, MÃ ME GRADUÃ E OU JAUGÃ E, EN VERRE D'UN COEFFICIENT DE DILATATION LINÃ AIRE <= 5 X 10-6 PAR KELVIN ENTRE 0 oC ET 300 oC (SAUF EN QUARTZ OU EN AUTRE SILICE FONDUS, SAUF RÃ CIPIENTS DE TRANSPORT OU D'EMBALLAGE ET SAUF INSTRUMENTS, APPAREILS ET MATÃ RIEL DE MESURE OU DE CONTRÃ LE, ET INSTRUMENTS, APPAREILS ET MATÃ RIEL MÃ DICAUX DU CHAPITRE 90) 10 % 1 701790 VERRERIE DE LABORATOIRE, D'HYGIÃ NE OU DE PHARMACIE, MÃ ME GRADUÃ E OU JAUGÃ E (SAUF EN VERRE Ã COEFFICIENT DE DILATATION LINÃ AIRE <= 5 X 10-6 PAR KELVIN ENTRE 0 oC ET 300 oC, OU EN QUARTZ OU AUTRES SILICES FONDUS, SAUF RÃ CIPIENTS DE TRANSPORT OU D'EMBALLAGE ET SAUF INSTRUMENTS, APPAREILS ET MATÃ RIEL DE MESURE OU DE CONTRÃ LE, ET INSTRUMENTS, APPAREILS ET MATÃ RIEL MÃ DICAUX DU CHAPITRE 90) 10 % 1 701810 PERLES DE VERRE, IMITATIONS DE PERLES FINES OU DE CULTURE, IMITATIONS DE PIERRES GEMMES ET ARTICLES SIMIL. DE VERROTERIE ET LEURS OUVRAGES (AUTRES QUE LA BIJOUTERIE DE FANTAISIE); YEUX EN VERRE (AUTRES QUE DE PROTHÃ SE); STATUETTES ET AUTRES OBJETS D'ORNEMENTATION, EN VERRE TRAVAILLÃ  AU CHALUMEAU -VERRE FILÃ - (AUTRES QUE LA BIJOUTERIE DE FANTAISIE); MICROSPHÃ RES DE VERRE D'UN DIAMÃ TRE <= 1 MM 30 % 3 701820 MICROSPHÃ RES DE VERRE D'UN DIAMÃ TRE <= 1 MM 30 % 3 701890 YEUX EN VERRE, AUTRES QUE DE PROTHÃ SE; OUVRAGES EN PERLES DE VERRE OU EN IMITATIONS DE PERLES FINES OU DE CULTURE, EN IMITATIONS DE PIERRES GEMMES OU EN D'AUTRES ARTICLES DE VERROTERIE, STATUETTES ET AUTRES OBJETS D'ORNEMENTATION, EN VERRE TRAVAILLÃ  AU CHALUMEAU -VERRE FILÃ - (AUTRES QUE LA BIJOUTERIE DE FANTAISIE) 30 % 3 701911 FILS DE FIBRES DE VERRE COUPÃ S [ «CHOPPED STRANDS »], LONGUEUR <= 50 MM 10 % 2 701912 STRATIFILS [ROVINGS] DE FIBRES DE VERRE 10 % 2 701919 MÃ CHES ET FILS, DE FIBRES DE VERRE (Ã L'EXCL. DES FILS COUPÃ S D'UNE LONGUEUR <= 50 MM ET DES STRATIFILS [ROVINGS]) 10 % 1 701931 MATS DE FIBRES DE VERRE EN COUCHES IRRÃ GULIÃ RES 10 % 1 701932 VOILES DE FIBRES DE VERRE EN COUCHES IRRÃ GULIÃ RES 10 % 1 701939 NAPPES, MATELAS, PANNEAUX ET PRODUITS SIMIL., NON TISSÃ S, DE FIBRES DE VERRE (Ã L'EXCL. DES MATS ET DES VOILES) 10 % 3 701940 TISSUS DE FIBRES DE VERRE DE STRATIFILS [ROVINGS] 10 % 3 701951 TISSUS DE FIBRES DE VERRE, LARGEUR <= 30 CM (Ã L'EXCL. DES STRATIFILS [ROVINGS]) 30 % 5 701952 TISSUS DE FILAMENTS DE FIBRE DE VERRE, LARGEUR > 30 CM, Ã ARMURE TOILE, POIDS < 250 G/Mo, TITRANT PAR FILS SIMPLES <= 136 TEX (Ã L'EXCL. DES STRATIFILS [ROVINGS]) 30 % 3 701959 TISSUS DE FIBRES DE VERRE, LARGEUR > 30 CM (SAUF Ã ARMURE TOILE DE POIDS < 250 G/Mo DE FILAMENTS TITRANT PAR FILS SIMPLES <= 136 TEX ET SAUF TISSUS EN STRATIFILS [ROVINGS]) 30 % 3 701990 FIBRES DE VERRE, Y.C. LA LAINE DE VERRE, ET OUVRAGES EN CES MATIÃ RES (SAUF FIBRES DISCONTINUES; STRATIFILS «ROVINGS », MÃ CHES ET FILS; LAINE DE VERRE COUPÃ E; TISSUS, Y.C. LES RUBANS; VOILES, MATS, NAPPES, PANNEAUX ET PRODUITS SIMIL. NON-TISSÃ S; LAINES MINÃ RALES ET OUVRAGES EN CES LAINES; PIÃ CES ISOLANTES Ã LECTRIQUES; FIBRES OPTIQUES, FAISCEAUX OU CÃ BLES DE FIBRES; BROSSES ET PINCEAUX EN FIBRES DE VERRE; PERRUQUES POUR POUPÃ ES) 10 % 3 702000 OUVRAGES EN VERRE N.D.A. 30 % 3 710110 PERLES FINES, MÃ ME TRAVAILLÃ ES OU ASSORTIES, MAIS NON ENFILÃ ES, NI MONTÃ ES, NI SERTIES, ET PERLES FINES ENFILÃ ES TEMPORAIREMENT POUR LA FACILITÃ  DU TRANSPORT (Ã L'EXCL. DES PERLES-MÃ RES DE NACRE) 30 % 3 710121 PERLES DE CULTURE, BRUTES, MÃ ME ASSORTIES 30 % 3 710122 PERLES DE CULTURE, TRAVAILLÃ ES, MÃ ME ASSORTIES, MAIS NON ENFILÃ ES, NI MONTÃ ES, NI SERTIES, ET PERLES DE CULTURE TRAVAILLÃ ES ENFILÃ ES TEMPORAIREMENT POUR LA FACILITÃ  DU TRANSPORT 30 % 3 710210 DIAMANTS NON TRIÃ S 30 % 3 710221 DIAMANTS INDUSTRIELS, BRUTS OU SIMPLEMENT SCIÃ S, CLIVÃ S OU DÃ BRUTÃ S 30 % 3 710229 DIAMANTS INDUSTRIELS TRAVAILLÃ S, MAIS NON MONTÃ S NI SERTIS (Ã L'EXCL. DES DIAMANTS NON MONTÃ S POUR TÃ TE DE LECTURE ET DES DIAMANTS RECONNAISSABLES COMME PARTIES DES INSTRUMENTS ET APPAREILS DE CALCUL, DE MESURE, OU DE CONTRÃ LE ET AUTRES INSTRUMENTS ET APPAREILS ANALOGUES DU CHAPITRE 90) 30 % 3 710231 DIAMANTS, BRUTS OU SIMPLEMENT SCIÃ S, CLIVÃ S OU DÃ BRUTÃ S (Ã L'EXCL. DES DIAMANTS INDUSTRIELS) 30 % 3 710239 DIAMANTS TRAVAILLÃ S, MAIS NON MONTÃ S NI SERTIS (Ã L'EXCL. DES DIAMANTS INDUSTRIELS) 30 % 3 710310 PIERRES GEMMES -PRÃ CIEUSES OU FINES-, BRUTES OU SIMPLEMENT SCIÃ ES OU DÃ GROSSIES, MÃ ME ASSORTIES (AUTRES QUE LES DIAMANTS ET LES IMITATIONS DE PIERRES GEMMES PRÃ CIEUSES OU FINES) 30 % 3 710391 RUBIS, SAPHIRS ET Ã MERAUDES, TRAVAILLÃ S, MÃ ME ASSORTIS, MAIS NON ENFILÃ S, NI MONTÃ S, NI SERTIS, ET RUBIS, SAPHIRS ET Ã MERAUDES TRAVAILLÃ S, NON ASSORTIS ET ENFILÃ S TEMPORAIREMENT POUR LA FACILITÃ  DU TRANSPORT (AUTRES QUE SIMPLEMENT SCIÃ S OU DÃ GROSSIS ET SAUF IMITATIONS DE PIERRES GEMMES, PRÃ CIEUSES OU FINES) 30 % 3 710399 PIERRES GEMMES PRÃ CIEUSES OU FINES, TRAVAILLÃ ES, MÃ ME ASSORTIES, MAIS NON ENFILÃ ES, NI MONTÃ ES, NI SERTIES, ET PIERRES GEMMES, PRÃ CIEUSES OU FINES, TRAVAILLÃ ES, NON ASSORTIES, ENFILÃ ES TEMPORAIREMENT POUR LA FACILITÃ  DU TRANSPORT (AUTRES QUE SIMPLEMENT SCIÃ ES OU DÃ GROSSIES, ET SAUF DIAMANTS, RUBIS, SAPHIRS, Ã MERAUDES ET IMITATIONS DE PIERRES GEMMES, PRÃ CIEUSES OU FINES) 30 % 3 710410 QUARTZ PIÃ ZO-Ã LECTRIQUE EN PIERRES SYNTHÃ TIQUES OU RECONSTITUÃ ES, MÃ ME TRAVAILLÃ  OU ASSORTI, MAIS NI MONTÃ , NI SERTI 30 % 3 710420 PIERRES DE BIJOUTERIE ET SIMIL., SYNTHÃ TIQUES OU RECONSTITUÃ ES, BRUTES OU SIMPLEMENT SCIÃ ES OU DÃ GROSSIES, MÃ ME ASSORTIES (SAUF QUARTZ PIÃ ZO-Ã LECTRIQUE) 30 % 3 710490 PIERRES DE BIJOUTERIE ET SIMIL., SYNTHÃ TIQUES OU RECONSTITUÃ ES, TRAVAILLÃ ES, MÃ ME ASSORTIES, MAIS NON ENFILÃ ES, NI MONTÃ ES, NI SERTIES ET PIERRES DE BIJOUTERIE ET SIMIL., SYNTHÃ TIQUES OU RECONSTITUÃ ES, TRAVAILLÃ ES MAIS NON ASSORTIES ET ENFILÃ ES TEMPORAIREMENT POUR LA FACILITÃ  DU TRANSPORT (AUTRES QUE SIMPLEMENT SCIÃ ES OU DÃ GROSSIES ET SAUF QUARTZ PIÃ ZO-Ã LECTRIQUE) 30 % 3 710510 EGRISÃ S ET POUDRES DE DIAMANTS, Y.C. LES DIAMANTS SYNTHÃ TIQUES 30 % 3 710590 EGRISÃ S ET POUDRES DE PIERRES GEMMES OU DE PIERRES SYNTHÃ TIQUES (AUTRES QUE DE DIAMANTS) 30 % 3 710610 ARGENT, Y.C. L'ARGENT DORÃ  OU VERMEIL ET L'ARGENT PLATINÃ , EN POUDRE 30 % 3 710691 ARGENT, Y.C. L'ARGENT DORÃ  OU VERMEIL ET L'ARGENT PLATINÃ  SOUS FORMES BRUTES (Ã L'EXCL. DE LA POUDRE) 30 % 3 710692 ARGENT, Y.C. L'ARGENT DORÃ  OU VERMEIL ET L'ARGENT PLATINÃ , SOUS FORMES MI-OUVRÃ ES 30 % 3 710700 PLAQUÃ  OU DOUBLÃ  D'ARGENT SUR MÃ TAUX COMMUNS, SOUS FORMES BRUTES OU MI-OUVRÃ ES 30 % 3 710811 OR, Y.C. L'OR PLATINÃ , EN POUDRE, Ã USAGES NON MONÃ TAIRES 30 % 3 710812 OR, Y.C. L'OR PLATINÃ , SOUS FORMES BRUTES, Ã USAGES NON MONÃ TAIRES (Ã L'EXCL. DES POUDRES) 30 % 3 710813 OR, Y.C. L'OR PLATINÃ , SOUS FORMES MI-OUVRÃ ES, Ã USAGES NON-MONÃ TAIRES 30 % 5 710820 OR Ã USAGE MONÃ TAIRE 30 % 3 710900 PLAQUÃ  OU DOUBLÃ  D'OR SUR MÃ TAUX COMMUNS OU SUR ARGENT, SOUS FORMES BRUTES OU MI-OUVRÃ ES 30 % 3 711011 PLATINE SOUS FORMES BRUTES OU EN POUDRE 30 % 3 711019 PLATINE SOUS FORMES MI-OUVRÃ ES 30 % 3 711021 PALLADIUM SOUS FORMES BRUTES OU EN POUDRE 30 % 3 711029 PALLADIUM SOUS FORMES MI-OUVRÃ ES 30 % 3 711031 RHODIUM SOUS FORMES BRUTES OU EN POUDRE 30 % 3 711039 RHODIUM SOUS FORMES MI-OUVRÃ ES 30 % 3 711041 IRIDIUM, OSMIUM ET RUTHÃ NIUM, SOUS FORMES BRUTES OU EN POUDRE 30 % 3 711049 IRIDIUM, OSMIUM ET RUTHÃ NIUM, SOUS FORMES MI-OUVRÃ ES 30 % 3 711100 PLAQUÃ  OU DOUBLÃ  DE PLATINE SUR MÃ TAUX COMMUNS, SUR ARGENT OU SUR OR, SOUS FORMES BRUTES OU MI-OUVRÃ ES 30 % 3 711230 CENDRES CONTENANT DES MÃ TAUX PRÃ CIEUX OU DES COMPOSÃ S DE MÃ TAUX PRÃ CIEUX (Ã L'EXCL. DES CENDRES D'ORFÃ VRE) 30 % 3 711291 DÃ CHETS ET DÃ BRIS D'OR, MÃ ME DE PLAQUÃ  OU DOUBLÃ  D'OR ET AUTRES DÃ CHETS ET DÃ BRIS CONTENANT DE L'OR OU DES COMPOSÃ S D'OR DU TYPE DE CEUX UTILISÃ S PRINCIPALEMENT POUR LA RÃ CUPÃ RATION DES MÃ TAUX PRÃ CIEUX (SAUF CENDRES CONTENANT DE L'OR OU DES COMPOSÃ S D'OR, DÃ CHETS ET DÃ BRIS D'OR INCORPORÃ S ET COULÃ S EN LINGOTS BRUTS, GUEUSES OU AUTRES FORMES SIMIL., ET SAUF CENDRES D'ORFÃ VRE CONTENANT D'AUTRES MÃ TAUX PRÃ CIEUX) 30 % 3 711292 DÃ CHETS ET DÃ BRIS DE PLATINE, MÃ ME DE PLAQUÃ  OU DOUBLÃ  DE PLATINE ET AUTRES DÃ CHETS ET DÃ BRIS CONTENANT DU PLATINE OU DES COMPOSÃ S DE PLATINE DU TYPE DE CEUX UTILISÃ S PRINCIPALEMENT POUR LA RÃ CUPÃ RATION DES MÃ TAUX PRÃ CIEUX (SAUF CENDRES CONTENANT DE PLATINE OU DES COMPOSÃ S DE PLATINE, DÃ CHETS ET DÃ BRIS DE PLATINE INCORPORÃ S ET COULÃ S EN LINGOTS BRUTS, GUEUSES OU AUTRES FORMES SIMIL., ET SAUF CENDRES D'ORFÃ VRE CONTENANT D'AUTRES MÃ TAUX PRÃ CIEUX) 30 % 3 711299 DÃ CHETS ET DÃ BRIS D'ARGENT, MÃ ME DE PLAQUÃ  OU DOUBLÃ  D'ARGENT ET AUTRES DÃ CHETS ET DÃ BRIS CONTENANT DE L'ARGENT OU DES COMPOSÃ S DE L'ARGENT DU TYPE DE CEUX UTILISÃ S PRINCIPALEMENT POUR LA RÃ CUPÃ RATION DES MÃ TAUX PRÃ CIEUX (Ã L'EXCL. DES CENDRES ET DES DÃ CHETS ET DÃ BRIS DE MÃ TAUX PRÃ CIEUX INCORPORÃ S ET COULÃ S EN LINGOTS BRUTS, GUEUSES OU AUTRES FORMES SIMIL.) 30 % 3 711311 ARTICLES DE BIJOUTERIE OU DE JOAILLERIE ET LEURS PARTIES, EN ARGENT, MÃ ME REVÃ TU, PLAQUÃ  OU DOUBLÃ  D'AUTRES MÃ TAUX PRÃ CIEUX (SAUF > 100 ANS) 30 % 5 711319 ARTICLES DE BIJOUTERIE OU DE JOAILLERIE ET LEURS PARTIES, EN MÃ TAUX PRÃ CIEUX AUTRES QUE L'ARGENT, MÃ ME REVÃ TUS, PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX (SAUF > 100 ANS) 30 % 5 711320 ARTICLES DE BIJOUTERIE OU DE JOAILLERIE ET LEURS PARTIES, EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX SUR MÃ TAUX COMMUNS (SAUF > 100 ANS) 30 % 5 711411 ARTICLES D'ORFÃ VRERIE ET LEURS PARTIES, EN ARGENT, MÃ ME REVÃ TU, PLAQUÃ  OU DOUBLÃ  D'AUTRES MÃ TAUX PRÃ CIEUX (Ã L'EXCL. DES ARTICLES DE BIJOUTERIE OU DE JOAILLERIE, DES ARTICLES D'HORLOGERIE, INSTRUMENTS DE MUSIQUE, ARMES, PULVÃ RISATEURS DE PARFUM ET LEUR TÃ TE DE PULVÃ RISATION, ORIGINAUX D'OBJETS D'ART SCULPTÃ S, PIÃ CES DE COLLECTION ET ANTIQUITÃ S) 30 % 5 711419 ARTICLES D'ORFÃ VRERIE ET LEURS PARTIES, EN MÃ TAUX PRÃ CIEUX AUTRES QUE L'ARGENT, MÃ ME REVÃ TUS, PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX (Ã L'EXCL. DES ARTICLES DE BIJOUTERIE OU DE JOAILLERIE, DES ARTICLES D'HORLOGERIE, INSTRUMENTS DE MUSIQUE, ARMES, PULVÃ RISATEURS DE PARFUM ET LEUR TÃ TE DE PULVÃ RISATION, ORIGINAUX D'OBJETS D'ART SCULPTÃ S, PIÃ CES DE COLLECTION ET ANTIQUITÃ S) 30 % 5 711420 ARTICLES D'ORFÃ VRERIE ET LEURS PARTIES, EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX SUR MÃ TAUX COMMUNS (Ã L'EXCL. DES ARTICLES DE BIJOUTERIE OU DE JOAILLERIE, DES ARTICLES D'HORLOGERIE, INSTRUMENTS DE MUSIQUE, ARMES, PULVÃ RISATEURS DE PARFUM ET LEUR TÃ TE DE PULVÃ RISATION, ORIGINAUX D'OBJETS D'ART SCULPTÃ S, PIÃ CES DE COLLECTION ET ANTIQUITÃ S) 30 % 5 711510 CATALYSEURS SOUS FORME DE TOILES OU DE TREILLIS EN PLATINE 30 % 3 711590 OUVRAGES EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX, N.D.A. 30 % 5 711610 OUVRAGES EN PERLES FINES OU DE CULTURE N.D.A. 30 % 5 711620 OUVRAGES EN PIERRES GEMMES OU EN PIERRES SYNTHÃ TIQUES OU RECONSTITUÃ ES, N.D.A. 30 % 5 711711 BOUTONS DE MANCHETTES ET BOUTONS SIMIL., EN MÃ TAUX COMMUNS, MÃ ME ARGENTÃ S, DORÃ S OU PLATINÃ S 30 % 5 711719 BIJOUTERIE DE FANTAISIE EN MÃ TAUX COMMUNS, MÃ ME ARGENTÃ S, DORÃ S OU PLATINÃ S (Ã L'EXCL. DES BOUTONS DE MANCHETTES ET DES BOUTONS SIMIL.) 30 % 5 711790 BIJOUTERIE DE FANTAISIE (AUTRE QU'EN MÃ TAUX COMMUNS, MÃ ME ARGENTÃ S, DORÃ S OU PLATINÃ S) 30 % 5 711810 MONNAIES (Ã L'EXCL. DES MÃ DAILLES, DES PIÃ CES D'OR, DES DÃ CHETS ET DÃ BRIS DE MONNAIES, DES MONNAIES AYANT COURS LÃ GAL, DES OBJETS DE PARURE RÃ ALISÃ S Ã PARTIR DE MONNAIES AINSI QUE DES SPÃ CIMENS POUR COLLECTIONS PRÃ SENTANT UN INTÃ RÃ T NUMISMATIQUE) 30 % 3 711890 MONNAIES, Y.C. LES MONNAIES AYANT COURS LÃ GAL (Ã L'EXCL. DES MÃ DAILLES, BIJOUX EN PIÃ CES DE MONNAIES, PIÃ CES DE COLLECTION AYANT UNE VALEUR NUMISMATIQUE, DÃ CHETS ET DÃ BRIS) 30 % 3 720110 FONTES BRUTES NON-ALLIÃ ES CONTENANT EN POIDS <= 0,5 % DE PHOSPHORE, EN GUEUSES, SAUMONS OU AUTRES FORMES PRIMAIRES 10 % 1 720120 FONTES BRUTES EN GUEUSES, SAUMONS OU AUTRES FORMES SIMIL., NON ALLIÃ ES, TENEUR EN POIDS EN PHOSPHORE > 0,5 % 10 % 1 720150 FONTES BRUTES ALLIÃ ES ET FONTES SPIEGEL, EN GUEUSES, SAUMONS OU AUTRES FORMES PRIMAIRES 10 % 1 720211 FERROMANGANÃ SE CONTENANT EN POIDS > 2 % DE CARBONE 10 % 1 720219 FERROMANGANÃ SE, TENEUR EN POIDS EN CARBONE <= 2 % 10 % 1 720221 FERROSILICIUM CONTENANT EN POIDS > 55 % DE SILICIUM 10 % 1 720229 FERROSILICIUM, TENEUR EN POIDS EN SILICIUM <= 55 % 10 % 1 720230 FERROSILICOMANGANÃ SE 10 % 1 720241 FERROCHROME CONTENANT EN POIDS > 4 % DE CARBONE 10 % 1 720249 FERROCHROME CONTENANT EN POIDS <= 4 % DE CARBONE 10 % 1 720250 FERROSILICOCHROME 10 % 1 720260 FERRONICKEL 10 % 1 720270 FERROMOLYBDÃ NE 10 % 1 720280 FERROTUNGSTÃ NE ET FERROSILICOTUNGSTÃ NE 10 % 1 720291 FERROTITANE ET FERROSILICOTITANE 10 % 1 720292 FERROVANADIUM 10 % 1 720293 FERRONIOBIUM 10 % 1 720299 FERRO-ALLIAGES (Ã L'EXCL. DU FERROMANGANÃ SE, DU FERROSILICIUM, DU FERROSILICOMANGANÃ SE, DU FERROCHROME, DU FERROSILICOCHROME, DU FERRONICKEL, DU FERROMOLYBDÃ NE, DU FERROTUNGSTÃ NE, DU FERROSILICOTUNGSTÃ NE, DU FERROTITANE, DU FERROSILICOTITANE, DU FERROVANADIUM ET DU FERRONIOBIUM) 10 % 1 720310 PRODUITS FERREUX OBTENUS PAR RÃ DUCTION DIRECTE DES MINERAIS DE FER, EN MORCEAUX, BOULETTES OU FORMES SIMIL. 10 % 2 720390 PRODUITS FERREUX SPONGIEUX OBTENUS PAR ATOMISATION DE PRODUITS FERREUX BRUTS FONDUS ET FER, D'UNE PURETÃ  >= 99,94 %, EN MORCEAUX, BOULETTES OU FORMES SIMIL. 10 % 2 720410 DÃ CHETS ET DÃ BRIS DE FONTE -FERRAILLES- (AUTRES QUE RADIOACTIFS) 10 % 2 720421 DÃ CHETS ET DÃ BRIS D'ACIERS INOXYDABLES (Ã L'EXCL. DES DÃ CHETS ET DÃ BRIS RADIOACTIFS ET DES DÃ CHETS ET DÃ BRIS DE PILES, DE BATTERIES DE PILES ET D'ACCUMULATEURS Ã LECTRIQUES) 10 % 2 720429 DÃ CHETS ET DÃ BRIS D'ACIERS ALLIÃ S [FERRAILLES] (SAUF ACIERS INOXYDABLES, DÃ CHETS RADIOACTIFS ET DÃ CHETS ET DÃ BRIS DE PILES, DE BATTERIES DE PILES ET D'ACCUMULATEURS Ã LECTRIQUES) 10 % 2 720430 DÃ CHETS ET DÃ BRIS DE FER OU D'ACIER Ã TAMÃ S [FERRAILLES] (AUTRES QUE RADIOACTIFS ET DÃ CHETS ET DÃ BRIS DE PILES, DE BATTERIES DE PILES ET D'ACCUMULATEURS Ã LECTRIQUES) 10 % 2 720441 TOURNURES, FRISONS, COPEAUX, MEULURES, SCIURES, LIMAILLES ET CHUTES D'ESTAMPAGE OU DE DÃ COUPAGE, EN FER OU EN ACIER, MÃ ME EN PAQUETS (Ã L'EXCL. DES DÃ CHETS ET DÃ BRIS DE FONTE, D'ACIERS ALLIÃ S OU DE FER OU D'ACIER Ã TAMÃ S) 10 % 2 720449 DÃ CHETS ET DÃ BRIS DE FER OU D'ACIER [FERRAILLES] (SAUF DÃ CHETS ET DÃ BRIS RADIOACTIFS ET DE PILES, DE BATTERIES DE PILES ET D'ACCUMULATEURS Ã LECTRIQUES; SCORIES, LAITIERS ET AUTRES DÃ CHETS DE LA FABRICATION DU FER OU DE L'ACIER; MORCEAUX PROVENANT DU BRIS DE FORMES PRIMAIRES DE FONTES BRUTES OU DE FONTE SPIEGEL; DÃ CHETS ET DÃ BRIS DE FONTE, D'ACIERS ALLIÃ S OU DE FER OU D'ACIER Ã TAMÃ S; TOURNURES, FRISONS, COPEAUX, MEULURES, SCIURES, LIMAILLES ET CHUTES D'ESTAMPAGE OU DE DÃ COUPAGE; DÃ CHETS ET DÃ BRIS DE PILES, BATTERIES ET ACCUMULATEURS Ã LECTRIQUES) 10 % 2 720450 DÃ CHETS LINGOTÃ S EN FER OU EN ACIER (Ã L'EXCL. DES PRODUITS RÃ PONDANT, EN CE QUI CONCERNE LEUR COMPOSITION CHIMIQUE, AUX DÃ FINITIONS DES FONTES BRUTES, DES FONTES SPIEGEL OU DES FERRO-ALLIAGES) 10 % 2 720510 GRENAILLES DE FONTE BRUTE, DE FONTE SPIEGEL, DE FER OU D'ACIER (AUTRES QUE GRENAILLES EN FERRO-ALLIAGES, TOURNURES ET LIMAILLES DE FER OU D'ACIER, AINSI QUE LES BILLES DÃ FECTUEUSES DE PETIT CALIBRE POUR ROULEMENT Ã BILLES) 10 % 1 720521 POUDRES D'ACIERS ALLIÃ S (AUTRES QUE LES POUDRES DES FERRO-ALLIAGES ET LES ISOTOPES RADIOACTIFS DE POUDRE DE FER) 10 % 1 720529 POUDRES DE FONTE BRUTE, DE FONTE SPIEGEL, DE FER OU D'ACIERS NON ALLIÃ S (AUTRES QUE LES POUDRES DE FERRO-ALLIAGES ET LES ISOTOPES RADIOACTIFS DE POUDRE DE FER) 10 % 1 720610 FER ET ACIERS NON ALLIÃ S EN LINGOTS BRUTS (SAUF DÃ CHETS LINGOTÃ S, PRODUITS DE COULÃ E CONTINUE ET PRODUITS FERREUX OBTENUS PAR RÃ DUCTION DIRECTE DES MINERAIS DE FER) 10 % 1 720690 FER ET ACIERS NON ALLIÃ S EN LOUPES BRUTES OU AUTRES FORMES BRUTES (AUTRES QUE LINGOTS BRUTS, DÃ CHETS LINGOTÃ S, PRODUITS DE COULÃ E CONTINUE ET PRODUITS FERREUX OBTENUS PAR RÃ DUCTION DIRECTE DES MINERAIS DE FER) 10 % 1 720711 DEMI-PRODUITS EN FER OU EN ACIERS NON-ALLIÃ S, CONTENANT EN POIDS < 0,25 % DE CARBONE, DE SECTION TRANSVERSALE CARRÃ E OU RECTANGULAIRE ET DONT LA LARGEUR EST INFÃ RIEURE Ã DEUX FOIS L'Ã PAISSEUR 10 % 2 720712 DEMI-PRODUITS EN FER OU EN ACIERS NON-ALLIÃ S, CONTENANT EN POIDS < 0,25 % DE CARBONE, DE SECTION TRANSVERSALE RECTANGULAIRE ET DONT LA LARGEUR EST SUPÃ RIEURE OU Ã GALE Ã DEUX FOIS L'Ã PAISSEUR 10 % 2 720719 DEMI-PRODUITS EN FER OU EN ACIERS NON-ALLIÃ S, CONTENANT EN POIDS < 0,25 % DE CARBONE, DE SECTION TRANSVERSALE CIRCULAIRE OU POLYGONALE 10 % 2 720720 DEMI-PRODUITS EN FER OU EN ACIERS NON-ALLIÃ S, CONTENANT EN POIDS >= 0,25 % DE CARBONE 10 % 2 720810 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, ENROULÃ S, SIMPLEMENT LAMINÃ S Ã CHAUD, NON PLAQUÃ S NI REVÃ TUS, PRÃ SENTANT DES MOTIFS EN RELIEF OBTENUS DIRECTEMENT LORS DU LAMINAGE 10 % 3 720825 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, ENROULÃ S, SIMPLEMENT LAMINÃ S Ã CHAUD, NON PLAQUÃ S NI REVÃ TUS, Ã PAISSEUR >= 4,75 MM, DÃ CAPÃ S (SANS MOTIFS EN RELIEF) 10 % 3 720826 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, ENROULÃ S, SIMPLEMENT LAMINÃ S Ã CHAUD, NON PLAQUÃ S NI REVÃ TUS, Ã PAISSEUR >= 3 MM MAIS < 4,75 MM, DÃ CAPÃ S (SANS MOTIFS EN RELIEF) 10 % 3 720827 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, ENROULÃ S, SIMPLEMENT LAMINÃ S Ã CHAUD, NON PLAQUÃ S NI REVÃ TUS, Ã PAISSEUR < 3 MM, DÃ CAPÃ S (SANS MOTIFS EN RELIEF) 10 % 3 720836 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, ENROULÃ S, SIMPLEMENT LAMINÃ S Ã CHAUD, NON PLAQUÃ S NI REVÃ TUS, Ã PAISSEUR > 10 MM (SANS MOTIFS EN RELIEF, ET AUTRES QUE DÃ CAPÃ S) 10 % 3 720837 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, ENROULÃ S, SIMPLEMENT LAMINÃ S Ã CHAUD, NON PLAQUÃ S NI REVÃ TUS, Ã PAISSEUR >= 4,75 MM MAIS <= 10 MM (SANS MOTIFS EN RELIEF, ET AUTRES QUE DÃ CAPÃ S) 10 % 3 720838 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, ENROULÃ S, SIMPLEMENT LAMINÃ S Ã CHAUD, NON PLAQUÃ S NI REVÃ TUS, Ã PAISSEUR >= 3 MM MAIS < 4,75 MM (SANS MOTIFS EN RELIEF, ET AUTRES QUE DÃ CAPÃ S) 10 % 3 720839 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, ENROULÃ S, SIMPLEMENT LAMINÃ S Ã CHAUD, NON PLAQUÃ S NI REVÃ TUS, Ã PAISSEUR < 3 MM (SANS MOTIFS EN RELIEF, ET AUTRES QUE DÃ CAPÃ S) 10 % 3 720840 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, NON ENROULÃ S, SIMPLEMENT LAMINÃ S Ã CHAUD, NON PLAQUÃ S NI REVÃ TUS, PRÃ SENTANT DES MOTIFS EN RELIEF OBTENUS DIRECTEMENT LORS DU LAMINAGE 20 % 3 720851 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON-ALLIÃ S, D'UNE LARGEUR >= 600 MM, NON-ENROULÃ S, SIMPL. LAMINÃ S Ã CHAUD, NON-PLAQUÃ S NI REVÃ TUS, Ã PAISSEUR > 10 MM (SANS MOTIFS EN RELIEF) 20 % 3 720852 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIER NON-ALLIÃ S, D'UNE LARGEUR >= 600 MM, NON-ENROULÃ S, SIMPL. LAMINÃ S Ã CHAUD, NON-PLAQUÃ S NI REVÃ TUS, Ã PAISSEUR >= 4,75 MM MAIS <= 10 MM (SANS MOTIFS EN RELIEF) 20 % 3 720853 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIER NON-ALLIÃ S, D'UNE LARGEUR >= 600 MM, NON-ENROULÃ S, SIMPL. LAMINÃ S Ã CHAUD, NON-PLAQUÃ S NI REVÃ TUS, Ã PAISSEUR >= 3 MM MAIS < 4,75 MM, SANS MOTIFS EN RELIEF 20 % 3 720854 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIER NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, NON ENROULÃ S, SIMPLEMENT LAMINÃ S Ã CHAUD, NON PLAQUÃ S NI REVÃ TUS, Ã PAISSEUR < 3 MM (SANS MOTIFS EN RELIEF) 20 % 3 720890 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIER, D'UNE LARGEUR >= 600 MM, LAMINÃ S Ã CHAUD ET AYANT SUBI CERTAINES OUVRAISONS PLUS POUSSÃ ES, MAIS NON-PLAQUÃ S NI REVÃ TUS 20 % 3 720915 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, ENROULÃ S, SIMPLEMENT LAMINÃ S Ã FROID, NON PLAQUÃ S NI REVÃ TUS, Ã PAISSEUR >= 3 MM 10 % 3 720916 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON-ALLIÃ S, D'UNE LARGEUR >= 600 MM, NON-PLAQUÃ S NI REVÃ TUS, ENROULÃ S, SIMPL. LAMINÃ S Ã FROID, D'UNE Ã PAISSEUR > 1 MM MAIS < 3 MM 10 % 3 720917 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON-ALLIÃ S, D'UNE LARGEUR >= 600 MM, NON-PLAQUÃ S NI REVÃ TUS, ENROULÃ S, SIMPL. LAMINÃ S Ã FROID, D'UNE Ã PAISSEUR >= 0,5 MM MAIS <= 1 MM 10 % 3 720918 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON-ALLIÃ S, D'UNE LARGEUR >= 600 MM, NON-PLAQUÃ S NI REVÃ TUS, ENROULÃ S, SIMPL. LAMINÃ S Ã FROID, D'UNE Ã PAISSEUR < 0,5 MM 10 % 3 720925 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, NON ENROULÃ S, SIMPLEMENT LAMINÃ S Ã FROID, NON PLAQUÃ S NI REVÃ TUS, Ã PAISSEUR >= 3 MM 20 % 3 720926 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON-ALLIÃ S, D'UNE LARGEUR >= 600 MM, NON-PLAQUÃ S NI REVÃ TUS, NON-ENROULÃ S, SIMPL. LAMINÃ S Ã FROID, D'UNE Ã PAISSEUR > 1 MM MAIS < 3 MM 20 % 3 720927 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON-ALLIÃ S, D'UNE LARGEUR >= 600 MM, NON-PLAQUÃ S NI REVÃ TUS, NON-ENROULÃ S, SIMPL. LAMINÃ S Ã FROID, D'UNE Ã PAISSEUR >= 0,5 MM MAIS <= 1 MM 20 % 3 720928 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON-ALLIÃ S, D'UNE LARGEUR >= 600 MM, NON-PLAQUÃ S NI REVÃ TUS, NON-ENROULÃ S, SIMPL. LAMINÃ S Ã FROID, D'UNE Ã PAISSEUR < 0,5 MM 20 % 3 720990 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIER, D'UNE LARGEUR >= 600 MM, LAMINÃ S Ã FROID ET AYANT SUBI CERTAINES OUVRAISONS PLUS POUSSÃ ES, MAIS NON-PLAQUÃ S NI REVÃ TUS 20 % 3 721011 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, Ã TAMÃ S, D'UNE Ã PAISSEUR >= 0,5 MM 10 % 3 721012 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON-ALLIÃ S, D'UNE LARGEUR >= 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, Ã TAMÃ S, D'UNE Ã PAISSEUR < 0,5 MM 10 % 3 721020 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, PLOMBÃ S, Y.C. LE FER TERNE 10 % 3 721030 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, ZINGUÃ S Ã LECTROLYTIQUEMENT 10 % 3 721041 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, ZINGUÃ S, ONDULÃ S (Ã L'EXCL. DES PRODUITS ZINGUÃ S Ã LECTROLYTIQUEMENT) 30 % 3 721049 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, ZINGUÃ S, NON ONDULÃ S (Ã L'EXCL. DES PRODUITS ZINGUÃ S Ã LECTROLYTIQUEMENT) 30 % 3 721050 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, REVÃ TUS D'OXYDES DE CHROME OU DE CHROME ET OXYDES DE CHROME 20 % 3 721061 PRODUITS LAMINÃ S PLATS, EN FER OU ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, REVÃ TUS D'ALLIAGES D'ALUMINIUM ET DE ZINC 30 % 3 721069 PRODUITS LAMINÃ S PLATS, EN FER OU ACIERS NON ALLIÃ S, D'UNE LARGEUR >= 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, REVÃ TUS D'ALUMINIUM (AUTRES QUE REVÃ TUS D'ALLIAGES D'ALUMINIUM ET DE ZINC) 30 % 3 721070 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON-ALLIÃ S, D'UNE LARGEUR >= 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, PEINTS, VERNIS OU REVÃ TUS DE MATIÃ RES PLASTIQUES 30 % 3 721090 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON-ALLIÃ S, D'UNE LARGEUR >= 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, PLAQUÃ S OU REVÃ TUS (Ã L'EXCL. DES PRODUITS Ã TAMÃ S, PLOMBÃ S, ZINGUÃ S, PEINTS, VERNIS OU REVÃ TUS D'ALUMINIUM, DE MATIÃ RES PLASTIQUES OU D'OXYDES DE CHROME OU DE CHROME ET OXYDES DE CHROME) 30 % 3 721113 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, SIMPLEMENT LAMINÃ S Ã CHAUD SUR LES QUATRE FACES OU EN CANNELURES FERMÃ ES, D'UNE LARGEUR > 150 MM MAIS < 600 MM, Ã PAISSEUR >= 4 MM, NON ENROULÃ S, SANS MOTIFS EN RELIEF, EN ACIER DIT «LARGE PLAT » OU «ACIER UNIVERSEL » 20 % 3 721114 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR < 600 MM, SIMPLEMENT LAMINÃ S Ã CHAUD, D'UNE Ã PAISSEUR >= 4,75 MM (Ã L'EXCL. DES LARGES PLATS) 20 % 3 721119 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR < 600 MM, SIMPLEMENT LAMINÃ S Ã CHAUD, D'UNE Ã PAISSEUR < 4,75 MM (Ã L'EXCL. DES LARGES PLATS) 20 % 3 721123 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON-ALLIÃ S, D'UNE LARGEUR < 600 MM, SIMPL. LAMINÃ S Ã FROID, CONTENANT EN POIDS < 0,25 % DE CARBONE 20 % 3 721129 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR < 600 MM, SIMPLEMENT LAMINÃ S Ã FROID, CONTENANT EN POIDS >= 0,25 % DE CARBONE 20 % 3 721190 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON-ALLIÃ S, D'UNE LARGEUR < 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID ET AYANT SUBI CERTAINES OUVRAISONS PLUS POUSSÃ ES, MAIS NON-PLAQUÃ S NI REVÃ TUS 20 % 3 721210 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON-ALLIÃ S, D'UNE LARGEUR < 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, Ã TAMÃ S 10 % 3 721220 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR < 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, ZINGUÃ S Ã LECTROLYTIQUEMENT 20 % 3 721230 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR < 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, ZINGUÃ S (Ã L'EXCL. DES PRODUITS ZINGUÃ S Ã LECTROLYTIQUEMENT) 20 % 3 721240 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON-ALLIÃ S, D'UNE LARGEUR < 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, PEINTS, VERNIS OU REVÃ TUS DE MATIÃ RES PLASTIQUES 30 % 3 721250 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON-ALLIÃ S, D'UNE LARGEUR < 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, REVÃ TUS (Ã L'EXCL. DES PRODUITS Ã TAMÃ S, ZINGUÃ S, PEINTS, VERNIS OU REVÃ TUS DE MATIÃ RES PLASTIQUES) 20 % 3 721260 PRODUITS LAMINÃ S PLATS, EN FER OU EN ACIERS NON ALLIÃ S, D'UNE LARGEUR < 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, PLAQUÃ S 30 % 3 721310 FIL MACHINE EN FER OU ACIERS NON ALLIÃ S, ENROULÃ S EN COURONNES IRRÃ GULIÃ RES, AVEC INDENTATIONS, BOURRELETS, CREUX OU RELIEFS OBTENUS LORS DU LAMINAGE 20 % 2 721320 FIL MACHINE EN ACIERS DE DÃ COLLETAGE NON ALLIÃ S, ENROULÃ  EN COURONNES IRRÃ GULIÃ RES (Ã L'EXCL. DU FIL COMPORTANT DES INDENTATIONS, BOURRELETS, CREUX OU RELIEFS OBTENUS AU COURS DU LAMINAGE) 10 % 2 721391 FIL MACHINE EN FER OU ACIERS NON-ALLIÃ S, ENROULÃ  EN COURONNES IRRÃ GULIÃ RES, DE SECTION CIRCULAIRE DE DIAMÃ TRE < 14 MM (AUTRE QU'EN ACIERS DE DÃ COLLETAGE ET AUTRE QUE FIL MACHINE AVEC INDENTATIONS, BOURRELETS, CREUX OU RELIEFS OBTENUS LORS DU LAMINAGE) 5 % 1 721399 FIL MACHINE EN FER OU ACIERS NON-ALLIÃ S, ENROULÃ  EN COURONNES IRRÃ GULIÃ RES (AUTRE QUE DE SECTION CIRCULAIRE DE DIAMÃ TRE < 14 MM, AUTRE QUE FIL MACHINE EN ACIERS DE DÃ COLLETAGE, OU AVEC INDENTATIONS, BOURRELETS, CREUX OU RELIEFS OBTENUS LORS DU LAMINAGE) 20 % 2 721410 BARRES, EN FER OU EN ACIERS NON ALLIÃ S, SIMPLEMENT FORGÃ ES 10 % 3 721420 BARRES EN FER OU EN ACIERS NON ALLIÃ S, COMPORTANT DES INDENTATIONS, BOURRELETS, CREUX OU RELIEFS OBTENUS AU COURS DU LAMINAGE OU AYANT SUBI UNE TORSION APRÃ S LAMINAGE 20 % 3 721430 BARRES EN ACIERS DE DÃ COLLETAGE NON ALLIÃ S, SIMPLEMENT LAMINÃ ES Ã CHAUD OU FILÃ ES Ã CHAUD OU EXTRUDÃ ES Ã CHAUD (Ã L'EXCL. DES BARRES COMPORTANT DES INDENTATIONS, BOURRELETS, CREUX OU RELIEFS OBTENUS AU COURS DU LAMINAGE OU AYANT SUBI UNE TORSION APRÃ S LAMINAGE) 20 % 3 721491 BARRES EN FER OU EN ACIERS NON-ALLIÃ S, SIMPL. LAMINÃ ES OU FILÃ ES Ã CHAUD, DE SECTION TRANSVERSALE RECTANGULAIRE (Ã L'EXCL. DES BARRES EN ACIERS DE DÃ COLLETAGE AINSI QUE DES BARRES COMPORTANT DES INDENTATIONS, BOURRELETS, CREUX OU RELIEFS OBTENUS AU COURS DU LAMINAGE OU AYANT SUBI UNE TORSION APRÃ S LAMINAGE) 20 % 3 721499 BARRES EN FER OU EN ACIERS NON-ALLIÃ S, SIMPL. LAMINÃ ES OU FILÃ ES Ã CHAUD (Ã L'EXCL. DE SECTION TRANSVERSALE RECTANGULAIRE, DES BARRES COMPORTANT DES INDENTATIONS, BOURRELETS, CREUX OU RELIEFS OBTENUS AU COURS DU LAMINAGE OU AYANT SUBI UNE TORSION APRÃ S LAMINAGE AINSI QUE DES PRODUITS EN ACIER DE DÃ COLLETAGE) 20 % 3 721510 BARRES EN ACIERS DE DÃ COLLETAGE NON ALLIÃ S, SIMPLEMENT OBTENUES OU PARACHEVÃ ES Ã FROID 20 % 3 721550 BARRES EN FER OU EN ACIERS NON-ALLIÃ S, SIMPL. OBTENUES OU PARACHEVÃ ES Ã FROID (Ã L'EXCL. DES BARRES EN ACIERS DE DÃ COLLETAGE) 20 % 3 721590 BARRES EN FER OU EN ACIERS NON ALLIÃ S, OBTENUES OU PARACHEVÃ ES Ã FROID ET AYANT SUBI CERTAINES OUVRAISONS PLUS POUSSÃ ES OU OBTENUES Ã CHAUD ET AYANT SUBI CERTAINES OUVRAISONS PLUS POUSSÃ ES, N.D.A. 20 % 3 721610 PROFILÃ S U, I OU H EN FER OU EN ACIERS NON ALLIÃ S, SIMPLEMENT LAMINÃ S OU FILÃ S Ã CHAUD, HAUTEUR < 80 MM 10 % 3 721621 PROFILÃ S EN L EN FER OU ACIERS NON ALLIÃ S, SIMPLEMENT LAMINÃ S OU FILÃ S Ã CHAUD, HAUTEUR < 80 MM 10 % 3 721622 PROFILÃ S EN T EN FER OU ACIERS NON ALLIÃ S, SIMPLEMENT LAMINÃ S OU FILÃ S Ã CHAUD, HAUTEUR < 80 MM 10 % 3 721631 PROFILÃ S EN U, EN FER OU EN ACIERS NON-ALLIÃ S, SIMPL. LAMINÃ S OU FILÃ S Ã CHAUD, D'UNE HAUTEUR >= 80 MM 10 % 3 721632 PROFILÃ S EN I, EN FER OU EN ACIERS NON-ALLIÃ S, SIMPL. LAMINÃ S OU FILÃ S Ã CHAUD, D'UNE HAUTEUR >= 80 MM 10 % 3 721633 PROFILÃ S EN H, EN FER OU EN ACIERS NON-ALLIÃ S, SIMPL. LAMINÃ S OU FILÃ S Ã CHAUD, D'UNE HAUTEUR >= 80 MM 10 % 3 721640 PROFILÃ S EN L OU EN T, EN FER OU EN ACIERS NON-ALLIÃ S, SIMPL. LAMINÃ S OU FILÃ S Ã CHAUD, D'UNE HAUTEUR >= 80 MM 10 % 3 721650 PROFILÃ S, EN FER OU EN ACIERS NON-ALLIÃ S, SIMPL. LAMINÃ S OU FILÃ S Ã CHAUD (Ã L'EXCL. DES PROFILÃ S EN U, EN I, EN H, EN L OU EN T) 10 % 3 721661 PROFILÃ S EN FER OU ACIERS NON-ALLIÃ S, SIMPL. OBTENUS Ã FROID Ã PARTIR DE PRODUITS LAMINÃ S PLATS (Ã L'EXCL. DES TÃ LES NERVURÃ ES) 10 % 3 721669 PROFILÃ S EN FER OU EN ACIERS NON ALLIÃ S, SIMPLEMENT OBTENUS OU PARACHEVÃ S Ã FROID (Ã L'EXCL. DES PROFILÃ S OBTENUS Ã PARTIR DE PRODUITS LAMINÃ S PLATS ET DES TÃ LES NERVURÃ ES) 10 % 3 721691 PROFILÃ S EN FER OU ACIERS NON-ALLIÃ S, OBTENUS OU PARACHEVÃ S Ã FROID Ã PARTIR DE PRODUITS LAMINÃ S PLATS ET AYANT SUBI CERTAINES OUVRAISONS PLUS POUSSÃ ES 10 % 3 721699 PROFILÃ S EN FER OU EN ACIERS NON ALLIÃ S, OBTENUS OU PARACHEVÃ S Ã FROID ET AYANT SUBI CERTAINES OUVRAISONS PLUS POUSSÃ ES (AUTRES QUE OBTENUS Ã PARTIR DE PRODUITS LAMINÃ S PLATS) OU SIMPLEMENT FORGÃ S OU FORGÃ S OU AUTREMENT OBTENUS Ã CHAUD ET AYANT SUBI CERTAINES OUVRAISONS PLUS POUSSÃ ES, N.D.A. 10 % 3 721710 FILS EN FER OU EN ACIERS NON-ALLIÃ S, ENROULÃ S, NON-REVÃ TUS, MÃ ME POLIS (Ã L'EXCL. DU FIL MACHINE) 10 % 2 721720 FILS EN FER OU EN ACIERS NON-ALLIÃ S, ENROULÃ S, ZINGUÃ S (Ã L'EXCL. DU FIL MACHINE) 10 % 2 721730 FILS EN FER OU EN ACIERS NON-ALLIÃ S, ENROULÃ S, REVÃ TUS DE MÃ TAUX COMMUNS (Ã L'EXCL. DES FILS ZINGUÃ S AINSI QUE DU FIL MACHINE) 10 % 2 721790 FILS EN FER OU EN ACIERS NON-ALLIÃ S, ENROULÃ S, REVÃ TUS (Ã L'EXCL. DU FIL MACHINE AINSI QUE DES FILS REVÃ TUS DE MÃ TAUX COMMUNS) 10 % 2 721810 ACIERS INOXYDABLES EN LINGOTS ET AUTRES FORMES PRIMAIRES (SAUF DÃ CHETS LINGOTÃ S ET PRODUITS OBTENUS PAR COULÃ E CONTINUE) 10 % 3 721891 DEMI-PRODUITS EN ACIERS INOXYDABLES, DE SECTION TRANSVERSALE RECTANGULAIRE 10 % 3 721899 DEMI-PRODUITS EN ACIERS INOXYDABLES (AUTRES QUE DE SECTION TRANSVERSALE RECTANGULAIRE) 10 % 3 721911 PRODUITS LAMINÃ S PLATS, EN ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, SIMPLEMENT LAMINÃ S Ã CHAUD, ENROULÃ S, D'UNE Ã PAISSEUR > 10 MM 20 % 3 721912 PRODUITS LAMINÃ S PLATS, EN ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, SIMPL. LAMINÃ S Ã CHAUD, ENROULÃ S, D'UNE Ã PAISSEUR >= 4,75 MM MAIS <= 10 MM 20 % 3 721913 PRODUITS LAMINÃ S PLATS, EN ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, SIMPL. LAMINÃ S Ã CHAUD, ENROULÃ S, D'UNE Ã PAISSEUR >= 3 MM MAIS < 4,75 MM 20 % 3 721914 PRODUITS LAMINÃ S PLATS, EN ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, SIMPL. LAMINÃ S Ã CHAUD, ENROULÃ S, D'UNE Ã PAISSEUR < 3 MM 20 % 3 721921 PRODUITS LAMINÃ S PLATS, EN ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, SIMPL. LAMINÃ S Ã CHAUD, NON-ENROULÃ S, D'UNE Ã PAISSEUR > 10 MM 20 % 3 721922 PRODUITS LAMINÃ S PLATS, EN ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, SIMPL. LAMINÃ S Ã CHAUD, NON-ENROULÃ S, D'UNE Ã PAISSEUR >= 4,75 MM MAIS <= 10 MM 20 % 3 721923 PRODUITS LAMINÃ S PLATS, EN ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, SIMPLEMENT LAMINÃ S Ã CHAUD, NON ENROULÃ S, D'UNE Ã PAISSEUR >= 3 MM MAIS < 4,75 MM 20 % 3 721924 PRODUITS LAMINÃ S PLATS, EN ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, SIMPLEMENT LAMINÃ S Ã CHAUD, NON ENROULÃ S, D'UNE Ã PAISSEUR < 3 MM 20 % 3 721931 PRODUITS LAMINÃ S PLATS, EN ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, SIMPLEMENT LAMINÃ S Ã FROID, D'UNE Ã PAISSEUR >= 4,75 MM 20 % 3 721932 PRODUITS LAMINÃ S PLATS, EN ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, SIMPL. LAMINÃ S Ã FROID, D'UNE Ã PAISSEUR >= 3 MM MAIS < 4,75 MM 20 % 3 721933 PRODUITS LAMINÃ S PLATS, EN ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, SIMPL. LAMINÃ S Ã FROID, D'UNE Ã PAISSEUR > 1 MM MAIS < 3 MM 20 % 3 721934 PRODUITS LAMINÃ S PLATS, EN ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, SIMPL. LAMINÃ S Ã FROID, D'UNE Ã PAISSEUR >= 0,5 MM MAIS <= 1 MM 20 % 3 721935 PRODUITS LAMINÃ S PLATS, EN ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, SIMPL. LAMINÃ S Ã FROID, D'UNE Ã PAISSEUR < 0,5 MM 20 % 3 721990 PRODUITS LAMINÃ S PLATS, EN ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID ET AYANT SUBI CERTAINES OUVRAISONS PLUS POUSSÃ ES 20 % 3 722011 PRODUITS LAMINÃ S PLATS EN ACIERS INOXYDABLES, D'UNE LARGEUR < 600 MM, SIMPLEMENT LAMINÃ S Ã CHAUD, Ã PAISSEUR >= 4,75 MM 20 % 3 722012 PRODUITS LAMINÃ S PLATS EN ACIERS INOXYDABLES, D'UNE LARGEUR < 600 MM, SIMPLEMENT LAMINÃ S Ã CHAUD, Ã PAISSEUR < 4,75 MM 20 % 3 722020 PRODUITS LAMINÃ S PLATS, EN ACIERS INOXYDABLES, D'UNE LARGEUR < 600 MM, SIMPL. LAMINÃ S Ã FROID 20 % 3 722090 PRODUITS LAMINÃ S PLATS, EN ACIERS INOXYDABLES, D'UNE LARGEUR < 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID ET AYANT SUBI CERTAINES OUVRAISONS PLUS POUSSÃ ES 20 % 3 722100 FIL MACHINE EN ACIERS INOXYDABLES, ENROULÃ  EN SPIRES NON-RANGÃ ES «EN COURONNES » 20 % 2 722211 BARRES EN ACIERS INOXYDABLES, SIMPL. LAMINÃ ES OU FILÃ ES Ã CHAUD, DE SECTION CIRCULAIRE 10 % 3 722219 BARRES EN ACIERS INOXYDABLES, SIMPL. LAMINÃ ES OU FILÃ ES Ã CHAUD (Ã L'EXCL. DE SECTION CIRCULAIRE) 10 % 3 722220 BARRES, EN ACIERS INOXYDABLES, SIMPL. OBTENUES OU PARACHEVÃ ES Ã FROID 10 % 3 722230 BARRES, EN ACIERS INOXYDABLES, OBTENUES OU PARACHEVÃ ES Ã FROID ET AYANT SUBI CERTAINES OUVRAISONS PLUS POUSSÃ ES OU SIMPL. FORGÃ ES OU FORGÃ ES OU AUTREMENT OBTENUES Ã CHAUD ET AYANT SUBI CERTAINES OUVRAISONS PLUS POUSSÃ ES, N.D.A. 10 % 3 722240 PROFILÃ S, EN ACIERS INOXYDABLES, N.D.A. 20 % 3 722300 FILS EN ACIERS INOXYDABLES, EN COURONNES OU ROULEAUX (AUTRES QUE FIL MACHINE) 10 % 3 722410 ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES, EN LINGOTS OU AUTRES FORMES PRIMAIRES (AUTRES QUE DÃ CHETS LINGOTÃ S ET PRODUITS OBTENUS PAR COULÃ E CONTINUE) 10 % 3 722490 DEMI-PRODUITS EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES 10 % 3 722511 PRODUITS LAMINÃ S PLATS EN ACIERS AU SILICIUM DITS «MAGNÃ TIQUES », LARGEUR >= 600 MM, Ã GRAINS ORIENTÃ S 20 % 3 722519 PRODUITS LAMINÃ S PLATS EN ACIERS AU SILICIUM DITS «MAGNÃ TIQUES », LARGEUR >= 600 MM, Ã GRAINS NON-ORIENTÃ S 20 % 3 722520 PRODUITS LAMINÃ S PLATS EN ACIERS Ã COUPE RAPIDE, LARGEUR >= 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID 20 % 3 722530 PRODUITS LAMINÃ S PLATS EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, SIMPL. LAMINÃ S Ã CHAUD, ENROULÃ S (SAUF ACIERS Ã COUPE RAPIDE ET ACIERS AU SILICIUM DITS -MAGNÃ TIQUES-) 10 % 3 722540 PRODUITS LAMINÃ S PLATS EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, SIMPL. LAMINÃ S Ã CHAUD, NON-ENROULÃ S (SAUF ACIERS Ã COUPE RAPIDE ET ACIERS AU SILICIUM DITS -MAGNÃ TIQUES-) 10 % 3 722550 PRODUITS LAMINÃ S PLATS EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, SIMPLEMENT LAMINÃ S Ã FROID (SAUF ACIERS Ã COUPE RAPIDE ET ACIERS AU SILICIUM DITS -MAGNÃ TIQUES-) 20 % 3 722591 PRODUITS LAMINÃ S PLATS EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID ET ZINGUÃ S Ã LECTROLYTIQUEMENT (SAUF ACIERS Ã COUPE RAPIDE OU ACIERS AU SILICIUM DITS «MAGNÃ TIQUES ») 20 % 3 722592 PRODUITS LAMINÃ S PLATS EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID ET ZINGUÃ S (SAUF ZINGUÃ S Ã LECTROLYTIQUEMENT ET SAUF ACIERS Ã COUPE RAPIDE OU ACIERS AU SILICIUM DITS «MAGNÃ TIQUES ») 20 % 3 722599 PRODUITS LAMINÃ S PLATS EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES, D'UNE LARGEUR >= 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID ET AUTREMENT TRAITÃ S (SAUF ZINGUÃ S ET SAUF ACIERS Ã COUPE RAPIDE OU ACIERS AU SILICIUM DITS «MAGNÃ TIQUES ») 20 % 3 722611 PRODUITS LAMINÃ S PLATS EN ACIERS AU SILICIUM DITS «MAGNÃ TIQUES », LARGEUR < 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, Ã GRAINS ORIENTÃ S 20 % 3 722619 PRODUITS LAMINÃ S PLATS EN ACIERS AU SILICIUM DITS «MAGNÃ TIQUES », LARGEUR < 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID, Ã GRAINS NON-ORIENTÃ S 20 % 3 722620 PRODUITS LAMINÃ S PLATS EN ACIERS Ã COUPE RAPIDE, LARGEUR < 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID 20 % 3 722691 PRODUITS LAMINÃ S PLATS EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES, LARGEUR < 600 MM, SIMPL. LAMINÃ S Ã CHAUD (SAUF EN ACIERS Ã COUPE RAPIDE OU ACIERS AU SILICIUM DITS -MAGNÃ TIQUES-) 20 % 3 722692 PRODUITS LAMINÃ S PLATS EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES, LARGEUR < 600 MM, SIMPLEMENT LAMINÃ S Ã FROID (SAUF EN ACIERS Ã COUPE RAPIDE OU ACIERS AU SILICIUM DITS -MAGNÃ TIQUES-) 20 % 3 722693 PRODUITS LAMINÃ S PLATS EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES, LARGEUR < 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID ET ZINGUÃ S Ã LECTROLYTIQUEMENT (SAUF EN ACIERS Ã COUPE RAPIDE OU ACIERS AU SILICIUM DITS «MAGNÃ TIQUES ») 20 % 3 722694 PRODUITS LAMINÃ S PLATS EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES, LARGEUR < 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID ET ZINGUÃ S (SAUF ZINGUÃ S Ã LECTROLYTIQUEMENT ET SAUF ACIERS Ã COUPE RAPIDE OU ACIERS AU SILICIUM DITS «MAGNÃ TIQUES ») 20 % 3 722699 PRODUITS LAMINÃ S PLATS EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES, LARGEUR < 600 MM, LAMINÃ S Ã CHAUD OU Ã FROID ET AUTREMENT TRAITÃ S (SAUF ZINGUÃ S ET PRODUITS EN ACIERS Ã COUPE RAPIDE OU ACIERS AU SILICIUM DITS -MAGNÃ TIQUES-) 20 % 3 722710 FIL MACHINE EN ACIERS Ã COUPE RAPIDE, ENROULÃ  IRRÃ GULIÃ REMENT EN COURONNE 20 % 2 722720 FIL MACHINE EN ACIERS SILICOMANGANEUX, ENROULÃ  IRRÃ GULIÃ REMENT EN COURONNE 20 % 2 722790 FIL MACHINE EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES, ENROULÃ  IRRÃ GULIÃ REMENT EN COURONNE (SAUF EN ACIERS Ã COUPE RAPIDE OU ACIERS SILICOMANGANEUX) 20 % 2 722810 BARRES EN ACIERS Ã COUPE RAPIDE 10 % 3 722820 BARRES EN ACIERS SILICOMANGANEUX 10 % 3 722830 BARRES EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES, SIMPL. LAMINÃ ES OU FILÃ ES Ã CHAUD (SAUF EN ACIERS Ã COUPE RAPIDE OU SILICOMANGANEUX) 10 % 3 722840 BARRES EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES, SIMPL. FORGÃ ES (SAUF EN ACIERS Ã COUPE RAPIDE OU SILICOMANGANEUX) 10 % 3 722850 BARRES EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES, SIMPL. OBTENUES OU PARACHEVÃ ES Ã FROID (SAUF EN ACIERS Ã COUPE RAPIDE OU SILICOMANGANEUX) 10 % 3 722860 BARRES EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES, OBTENUES OU PARACHEVÃ ES Ã FROID ET AUTREMENT TRAITÃ ES, OU OBTENUES Ã CHAUD ET AUTREMENT TRAITÃ ES N.D.A. (SAUF EN ACIERS Ã COUPE RAPIDE OU ACIERS SILICOMANGANEUX) 10 % 3 722870 PROFILÃ S EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES N.D.A. 10 % 3 722880 BARRES CREUSES POUR LE FORAGE, EN ACIERS ALLIÃ S OU NON ALLIÃ S 10 % 3 722910 FILS EN ACIERS Ã COUPE RAPIDE, EN COURONNES OU EN ROULEAUX (SAUF FIL MACHINE) 20 % 3 722920 FILS EN ACIERS SILICOMANGANEUX, EN COURONNES OU ROULEAUX (SAUF FIL MACHINE) 10 % 3 722990 FILS EN ACIERS ALLIÃ S AUTRES QU'ACIERS INOXYDABLES, EN COURONNES OU EN ROULEAUX (SAUF FIL MACHINE ET FIL EN ACIERS Ã COUPE RAPIDE OU SILICOMANGANEUX) 10 % 3 730110 PALPLANCHES EN FER OU EN ACIER, MÃ ME PERCÃ ES OU FAITES D'Ã LÃ MENTS ASSEMBLÃ S 10 % 2 730120 PROFILÃ S EN FER OU EN ACIER, OBTENUS PAR SOUDAGE 10 % 2 730210 RAILS EN FONTE, FER OU ACIER POUR VOIES FERRÃ ES (Ã L'EXCL. DES CONTRE-RAILS) 10 % 1 730230 AIGUILLES, POINTES DE COEUR, TRINGLES D'AIGUILLAGE ET AUTRES Ã LÃ MENTS DE CROISEMENT OU DE CHANGEMENT DE VOIES, EN FONTE, FER OU ACIER 10 % 1 730240 ECLISSES ET SELLES D'ASSISE EN FONTE, FER OU ACIER 10 % 1 730290 TRAVERSES, CONTRE-RAILS ET CRÃ MAILLÃ RES, COUSSINETS, COINS, PLAQUES DE SERRAGE, PLAQUES ET BARRES D'Ã CARTEMENT ET AUTRES Ã LÃ MENTS DE VOIES FERRÃ ES SPÃ CIALEMENTS CONÃ US POUR LA POSE, LE JOINTEMENT OU LA FIXATION DES RAILS, EN FONTE, FER OU ACIER (Ã L'EXCL. DES RAILS, DES AIGUILLES, POINTES DE COEUR, TRINGLES D'AIGUILLAGE ET AUTRES Ã LÃ MENTS DE CROISEMENT OU DE CHANGEMENT DE VOIES, DES Ã CLISSES ET SELLES D'ASSISE) 10 % 1 730300 TUBES, TUYAUX ET PROFILÃ S CREUX, EN FONTE 10 % 3 730410 TUBES ET TUYAUX SANS SOUDURE, EN FER (Ã L'EXCL. DE LA FONTE) OU EN ACIER, DES TYPES UTILISÃ S POUR OLÃ ODUCS OU GAZODUCS 10 % 2 730421 TIGES DE FORAGE SANS SOUDURE, EN FER (Ã L'EXCL. DE LA FONTE) OU EN ACIER, DES TYPES UTILISÃ S POUR L'EXTRACTION DU PÃ TROLE OU DU GAZ 10 % 2 730429 TUBES ET TUYAUX DE CUVELAGE OU DE PRODUCTION SANS SOUDURE, EN FER (Ã L'EXCL. DE LA FONTE) OU EN ACIER, DES TYPES UTILISÃ S POUR L'EXTRACTION DU PÃ TROLE OU DU GAZ 10 % 2 730431 TUBES, TUYAUX ET PROFILÃ S CREUX SANS SOUDURE, DE SECTION CIRCULAIRE, EN FER (Ã L'EXCL. DE LA FONTE) OU ACIERS NON-ALLIÃ S, Ã TIRÃ S OU LAMINÃ S Ã FROID (SAUF TUBES ET TUYAUX DES TYPES UTILISÃ S POUR LES OLÃ ODUCS OU GAZODUCS OU POUR L'EXTRACTION DU PÃ TROLE OU DU GAZ) 20 % 2 730439 TUBES, TUYAUX ET PROFILÃ S CREUX, SANS SOUDURE, DE SECTION CIRCULAIRE, EN FER (Ã L'EXCL. DE LA FONTE) OU EN ACIERS NON-ALLIÃ S, NON-Ã TIRÃ S OU LAMINÃ S Ã FROID (Ã L'EXCL. DES TUBES, TUYAUX ET PROFILÃ S CREUX DES TYPES UTILISÃ S POUR LES OLÃ ODUCS ET LES GAZODUCS OU POUR L'EXTRACTION DU PÃ TROLE OU DU GAZ) 20 % 2 730441 TUBES, TUYAUX ET PROFILÃ S CREUX, SANS SOUDURE, DE SECTION CIRCULAIRE, EN ACIERS INOXYDABLES, Ã TIRÃ S OU LAMINÃ S Ã FROID (SAUF TUBES DES TYPES UTILISÃ S POUR LES OLÃ ODUCS OU LES GAZODUCS OU POUR L'EXTRACTION DU PÃ TROLE OU DU GAZ) 20 % 2 730449 TUBES, TUYAUX ET PROFILÃ S CREUX, SANS SOUDURE, DE SECTION CIRCULAIRE, EN ACIERS INOXYDABLES, NON-Ã TIRÃ S OU LAMINÃ S Ã FROID (AUTRES QUE LES TUBES DES TYPES UTILISÃ S POUR LES OLÃ ODUCS OU LES GAZODUCS OU POUR L'EXTRACTION DU PÃ TROLE OU DU GAZ) 20 % 3 730451 TUBES, TUYAUX ET PROFILÃ S CREUX, SANS SOUDURE, DE SECTION CIRCULAIRE, EN ACIERS ALLIÃ S AUTRES QU'INOXYDABLES, Ã TIRÃ S OU LAMINÃ S Ã FROID (AUTRES QUE TUBES DES TYPES UTILISÃ S POUR LES OLÃ ODUCS OU LES GAZODUCS OU POUR L'EXTRACTION DU PÃ TROLE OU DU GAZ) 20 % 2 730459 TUBES, TUYAUX ET PROFILÃ S CREUX, SANS SOUDURE, DE SECTION CIRCULAIRE, EN ACIERS ALLIÃ S AUTRES QU'INOXYDABLES, NON-Ã TIRÃ S OU LAMINÃ S Ã FROID (SAUF TUBES DES TYPES UTILISÃ S POUR LES OLÃ ODUCS OU LES GAZODUCS OU POUR L'EXTRACTION DE PÃ TROLE OU DE GAZ) 20 % 2 730490 TUBES, TUYAUX ET PROFILÃ S CREUX, SANS SOUDURE, DE SECTION AUTRE QUE CIRCULAIRE, EN FER (Ã L'EXCL. DE LA FONTE) OU EN ACIER 20 % 2 730511 TUBES ET TUYAUX DES TYPES UTILISÃ S POUR OLÃ ODUCS OU GAZODUCS, DE SECTION CIRCULAIRE, D'UN DIAMÃ TRE EXTÃ RIEUR > 406,4 MM, EN FER OU EN ACIER, SOUDÃ S LONGITUDINALEMENT Ã L'ARC IMMERGÃ  10 % 2 730512 TUBES ET TUYAUX DES TYPES UTILISÃ S POUR OLÃ ODUCS OU GAZODUCS, DE SECTION CIRCULAIRE, D'UN DIAMÃ TRE EXTÃ RIEUR > 406,4 MM, EN FER OU EN ACIER, SOUDÃ S LONGITUDINALEMENT (SAUF Ã L'ARC IMMERGÃ ) 10 % 2 730519 TUBES ET TUYAUX DES TYPES UTILISÃ S POUR OLÃ ODUCS OU GAZODUCS, DE SECTION CIRCULAIRE, D'UN DIAMÃ TRE EXTÃ RIEUR > 406,4 MM, EN PRODUITS LAMINÃ S PLATS EN FER OU EN ACIER (SAUF SOUDÃ S LONGITUDINALEMENT) 10 % 2 730520 TUBES ET TUYAUX DE CUVELAGE DES TYPES UTILISÃ S POUR L'EXTRACTION DU PÃ TROLE OU DU GAZ, DE SECTION CIRCULAIRE, D'UN DIAMÃ TRE EXTÃ RIEUR > 406,4 MM, EN PRODUITS LAMINÃ S PLATS EN FER OU EN ACIER 10 % 2 730531 TUBES ET TUYAUX, DE SECTION CIRCULAIRE, D'UN DIAMÃ TRE EXTÃ RIEUR > 406,4 MM, EN FER OU EN ACIER, SOUDÃ S LONGITUDINALEMENT (SAUF TUBES ET TUYAUX DES TYPES UTILISÃ S POUR LES OLÃ ODUCS OU GAZODUCS OU POUR L'EXTRACTION DE PÃ TROLE OU DE GAZ) 20 % 2 730539 TUBES ET TUYAUX, DE SECTION CIRCULAIRES, D'UN DIAMÃ TRE EXTÃ RIEUR > 406,4 MM, EN FER OU EN ACIER, SOUDÃ S (SAUF SOUDÃ S LONGITUDINALEMENT ET SAUF TUBES DES TYPES UTILISÃ S POUR LES OLÃ ODUCS ET GAZODUCS OU POUR L'EXTRACTION DE PÃ TROLE OU DE GAZ) 20 % 2 730590 TUBES ET TUYAUX DE SECTION CIRCULAIRE, D'UN DIAMÃ TRE EXTÃ RIEUR > 406,4 MM, EN PRODUITS LAMINÃ S PLATS EN FER OU EN ACIER (SAUF SOUDÃ S ET SAUF TUBES DES TYPES UTILISÃ S POUR LES OLÃ ODUCS ET GAZODUCS OU POUR L'EXTRACTION DE PÃ TROLE OU DE GAZ) 10 % 2 730610 TUBES ET TUYAUX DES TYPES UTILISÃ S POUR OLÃ ODUCS OU GAZODUCS, EN PRODUITS LAMINÃ S PLATS EN FER OU EN ACIER, D'UN DIAMÃ TRE EXTÃ RIEUR <= 406,4 MM 10 % 2 730620 TUBES ET TUYAUX DE CUVELAGE OU DE PRODUCTION DES TYPES UTILISÃ S POUR L'EXTRACTION DU PÃ TROLE OU DU GAZ, EN PRODUITS LAMINÃ S PLATS EN FER OU EN ACIER, DIAMÃ TRE EXTÃ RIEUR <= 406,4 MM 10 % 2 730630 TUBES, TUYAUX ET PROFILÃ S CREUX SOUDÃ S, DE SECTION CIRCULAIRE, EN FER OU ACIERS NON-ALLIÃ S (SAUF TUBES DE SECTIONS INTÃ RIEURE ET EXTÃ RIEURE CIRCULAIRES ET DE DIAMÃ TRE EXTÃ RIEUR > 406,4 MM ET SAUF TUBES DES TYPES UTILISÃ S POUR LES OLÃ ODUCS OU LES GAZODUCS OU POUR L'EXTRACTION DE PÃ TROLE OU DE GAZ) 20 % 3 730640 TUBES, TUYAUX ET PROFILÃ S CREUX SOUDÃ S, DE SECTION CIRCULAIRE, EN ACIERS INOXYDABLES (AUTRES QUE TUBES Ã SECTIONS INTÃ RIEURE ET EXTÃ RIEURE CIRCULAIRES ET Ã DIAMÃ TRE EXTÃ RIEUR > 406,4 MM ET SAUF TUBES DES TYPES UTILISÃ S POUR LES OLÃ ODUCS ET LES GAZODUCS OU POUR L'EXTRACTION DE PÃ TROLE OU DE GAZ) 20 % 2 730650 TUBES, TUYAUX ET PROFILÃ S CREUX SOUDÃ S, DE SECTION CIRCULAIRE, EN ACIERS ALLIÃ S AUTRES QU'INOXYDABLES (AUTRES QUE TUBES DE SECTIONS INTÃ RIEURE ET EXTÃ RIEURE CIRCULAIRES ET D'UN DIAMÃ TRE EXTÃ RIEUR > 406,4 MM ET SAUF TUBES DES TYPES UTILISÃ S POUR LES OLÃ ODUCS ET LES GAZODUCS OU POUR L'EXTRACTION DE PÃ TROLE ET DE GAZ) 20 % 2 730660 TUBES, TUYAUX ET PROFILÃ S CREUX SOUDÃ S, DE SECTION AUTRE QUE CIRCULAIRE, EN FER OU EN ACIER (AUTRES QUE TUBES Ã SECTIONS INTÃ RIEURE ET EXTÃ RIEURE CIRCULAIRES ET D'UN DIAMÃ TRE EXTÃ RIEUR > 406,4 MM ET SAUF TUBES DES TYPES UTILISÃ S POUR LES OLÃ ODUCS ET LES GAZODUCS OU POUR L'EXTRACTION DE PÃ TROLE OU DE GAZ) 20 % 2 730690 TUBES, TUYAUX ET PROFILÃ S CREUX [P.EX. RIVÃ S, AGRAFÃ S OU Ã BORDS SIMPLEMENT RAPPROCHÃ S], EN FER OU EN ACIER (SAUF TUBES SANS SOUDURE OU SOUDÃ S ET TUBES DE SECTIONS INTÃ RIEURE ET EXTÃ RIEURE CIRCULAIRES ET D'UN DIAMÃ TRE EXTÃ RIEUR > 406,4 MM) 20 % 2 730711 ACCESSOIRES DE TUYAUTERIE MOULÃ S EN FONTE NON-MALLÃ ABLE 10 % 2 730719 ACCESSOIRES DE TUYAUTERIE MOULÃ S EN FONTE, FER OU ACIER (SAUF FONTE NON-MALLÃ ABLE) 10 % 3 730721 BRIDES EN ACIERS INOXYDABLES (NON MOULÃ S) 10 % 2 730722 COUDES, COURBES ET MANCHONS EN ACIERS INOXYDABLES, FILETÃ S (NON-MOULÃ S) 10 % 2 730723 ACCESSOIRES DE TUYAUTERIE EN ACIERS INOXYDABLES, Ã SOUDER BOUT Ã BOUT (NON-MOULÃ S) 10 % 2 730729 ACCESSOIRES DE TUYAUTERIE, EN ACIERS INOXYDABLES (NON-MOULÃ S ET SAUF BRIDES; COUDES, COURBES ET MANCHONS FILETÃ S; ACCESSOIRES Ã SOUDER BOUT Ã BOUT) 10 % 2 730791 BRIDES EN FER OU ACIERS (AUTRES QUE MOULÃ S OU EN ACIER INOXYDABLE) 10 % 3 730792 COUDES, COURBES ET MANCHONS EN FER OU EN ACIERS, FILETÃ S (AUTRES QUE MOULÃ S OU EN ACIERS INOXYDABLES) 10 % 2 730793 ACCESSOIRES DE TUYAUTERIE EN FER OU EN ACIERS, Ã SOUDER BOUT Ã BOUT (AUTRES QUE MOULÃ S OU EN ACIERS INOXYDABLES ET SAUF BRIDES) 20 % 3 730799 ACCESSOIRES DE TUYAUTERIE, EN FER OU ACIERS (AUTRES QUE MOULÃ S OU EN ACIERS INOXYDABLES; SAUF BRIDES; COUDES, COURBES ET MANCHONS, FILETÃ S ET SAUF ACCESSOIRES Ã SOUDER BOUT Ã BOUT) 20 % 3 730810 PONTS ET Ã LÃ MENTS DE PONTS, EN FER OU EN ACIER 10 % 1 730820 TOURS ET PYLÃ NES, EN FER OU EN ACIER 10 % 1 730830 PORTES, FENÃ TRES ET LEURS CADRES ET CHAMBRANLES AINSI QUE LEURS SEUILS, EN FER OU EN ACIER 20 % 2 730840 MATÃ RIEL D'Ã CHAFAUDAGE, DE COFFRAGE OU D'Ã TAYAGE, EN FER OU EN ACIER (AUTRE QUE PALPLANCHES ASSEMBLÃ ES ET COFFRAGES POUR BÃ TON, QUI PRÃ SENTENT LES CARACTÃ RISTIQUES DE MOULES) 20 % 2 730890 CONSTRUCTIONS ET PARTIES DE CONSTRUCTIONS, EN FONTE, FER OU ACIER, N.D.A. (Ã L'EXCL. DES PONTS ET Ã LÃ MENTS DE PONTS, TOURS ET PYLÃ NES, PORTES ET FENÃ TRES ET LEURS CADRES, CHAMBRANLES ET SEUILS, ET Ã L'EXCL. DU MATÃ RIEL D'Ã CHAFAUDAGE, DE COFFRAGE ET D'Ã TAYAGE) 20 % 3 730900 RÃ SERVOIRS, FOUDRES, CUVES ET RÃ CIPIENTS SIMIL. EN FONTE, FER OU ACIER, POUR TOUTES MATIÃ RES (Ã L'EXCL. DES GAZ COMPRIMÃ S OU LIQUÃ FIÃ S), D'UNE CONTENANCE > 300 L, SANS DISPOSITIFS MÃ CANIQUES OU THERMIQUES, MÃ ME AVEC REVÃ TEMENT INTÃ RIEUR OU CALORIFUGE (AUTRES QUE LES CAISSES Ã MARCHANDISES DU TYPE -CONTENEURS- SPÃ CIALEMENT CONÃ UES OU Ã QUIPÃ ES POUR UN OU PLUSIEURS MOYENS DE TRANSPORT) 20 % 3 731010 RÃ SERVOIRS, FÃ TS, TAMBOURS, BIDONS, BOÃ TES ET RÃ CIPIENTS SIMIL. EN FONTE, FER OU ACIER, POUR TOUTES MATIÃ RES, CONTENANCE >= 50 L MAIS <= 300 L, N.D.A. (Ã L'EXCL. DES GAZ COMPRIMÃ S OU LIQUÃ FIÃ S ET SAUF AVEC DISPOSITIFS MÃ CANIQUES OU THERMIQUES) 10 % 3 731021 BOÃ TES EN FER OU EN ACIER, CONTENANCE < 50 L, Ã FERMER PAR SOUDAGE OU SERTISSAGE (SAUF POUR GAZ COMPRIMÃ S OU LIQUÃ FIÃ S) 10 % 3 731029 RÃ SERVOIRS, FÃ TS, TAMBOURS, BIDONS ET RÃ CIPIENTS SIMIL., EN FER OU EN ACIER, POUR TOUTES MATIÃ RES, CONTENANCE < 50 L, N.D.A. (SAUF POUR GAZ COMPRIMÃ S OU LIQUÃ FIÃ S, SANS DISPOSITIFS MÃ CANIQUES OU THERMIQUES ET Ã L'EXCL. DES BOÃ TES) 10 % 3 731100 RÃ CIPIENTS EN FONTE, FER OU ACIER, POUR GAZ COMPRIMÃ S OU LIQUÃ FIÃ S (AUTRES QUE CONTENEURS SPÃ CIALEMENT CONÃ US OU Ã QUIPÃ S POUR UN OU PLUSIEURS MOYENS DE TRANSPORT) 20 % 2 731210 TORONS ET CÃ BLES EN FER OU EN ACIER (SAUF PRODUITS ISOLÃ S POUR L'Ã LECTRICITÃ  ET SAUF FIL BARBELÃ  POUR CLÃ TURES ET RONCES ARTIFICIELLES) 30 % 3 731290 TRESSES, Ã LINGUES ET SIMIL., EN FER OU EN ACIER (SAUF PRODUITS ISOLÃ S POUR L'Ã LECTRICITÃ ) 30 % 3 731300 RONCES ARTIFICIELLES EN FER OU EN ACIER; TORSADES, BARBELÃ ES OU NON, EN FILS OU EN FEUILLARD DE FER OU D'ACIER, DES TYPES UTILISÃ S POUR LES CLÃ TURES 20 % 3 731412 TOILES MÃ TALLIQUES CONTINUES OU SANS FIN, POUR MACHINES, EN FILS D'ACIER INOXYDABLE 30 % 3 731413 TOILES MÃ TALLIQUES CONTINUES OU SANS FIN, POUR MACHINES, EN FILS DE FER OU D'ACIERS AUTRE QU'INOXYDABLES 30 % 3 731414 TOILES MÃ TALLIQUES TISSÃ S, Y.C. LES TOILES CONTINUES OU SANS FIN, EN FILS D'ACIER INOXYDABLE (Ã L'EXCL. DES TOILES EN FILS MÃ TALLIQUES DES TYPES UTILISÃ S POUR LES VÃ TEMENTS, AMÃ NAGEMENTS INTÃ RIEURS ET USAGES SIMIL. ET SAUF TOILES CONTINUES OU SANS FIN POUR MACHINES) 30 % 3 731419 TOILES MÃ TALLIQUES TISSÃ S, Y.C. LES TOILES CONTINUES OU SANS FIN, EN FILS DE FER OU D'ACIERS AUTRES QU'INOXYDABLES (Ã L'EXCL. DES TOILES EN FILS MÃ TALLIQUES DES TYPES UTILISÃ S POUR VÃ TEMENTS, AMÃ NAGEMENTS INTÃ RIEURS ET USAGES SIMIL. ET SAUF LES TOILES CONTINUES OU SANS FIN POUR MACHINES) 30 % 3 731420 GRILLAGES ET TREILLIS, SOUDÃ S AUX POINTS DE RENCONTRE, D'UNE SURFACE DE MAILLES >= 100 CM2, EN FILS DE FER OU D'ACIER, DONT LA PLUS GRANDE DIMENSION DE LA COUPE TRANSVERSALE EST >= 3 MM 30 % 3 731431 GRILLAGES ET TREILLIS, EN FILS DE FER OU D'ACIER, SOUDÃ S AUX POINTS DE RENCONTRE, ZINGUÃ S (SAUF EN FILS DONT LA PLUS GRANDE DIMENSION DE LA COUPE TRANSVERSALE EST >= 3 MM AVEC UNE SURFACE DE MAILLES >= 100 CMo) 30 % 3 731439 GRILLAGES ET TREILLIS, EN FILS DE FER OU D'ACIER, SOUDÃ S AUX POINTS DE RENCONTRE (SAUF EN FILS DONT LA PLUS GRANDE DIMENSION DE LA COUPE TRANSVERSALE EST >= 3 MM AVEC UNE SURFACE DE MAILLES >= 100 CMo ET AUTRES QUE ZINGUÃ S) 30 % 3 731441 GRILLAGES ET TREILLIS, EN FILS DE FER OU D'ACIER, NON-SOUDÃ S AUX POINTS DE RENCONTRE, ZINGUÃ S 30 % 3 731442 GRILLAGES ET TREILLIS, EN FILS DE FER OU D'ACIER, NON-SOUDÃ S AUX POINTS DE RENCONTRE, RECOUVERTS DE MATIÃ RES PLASTIQUES 30 % 3 731449 TOILES MÃ TALLIQUES NONTISSÃ ES, GRILLAGES ET TREILLIS, EN FILS DE FER OU D'ACIER, NON SOUDÃ S AUX POINTS DE RENCONTRE (SAUF ZINGUÃ S OU RECOUVERTS DE MATIÃ RES PLASTIQUES) 30 % 3 731450 TÃ LES ET BANDES DÃ PLOYÃ ES EN FER OU EN ACIER 30 % 3 731511 CHAÃ NES Ã ROULEAUX EN FONTE, FER OU ACIER 10 % 2 731512 CHAÃ NES Ã MAILLONS ARTICULÃ S EN FONTE, FER OU ACIER (AUTRES QU'Ã ROULEAUX) 10 % 2 731519 PARTIES DE CHAÃ NES Ã MAILLONS ARTICULÃ S EN FONTE, FER OU ACIER 30 % 3 731520 CHAÃ NES ANTIDÃ RAPANTES POUR VÃ HICULES AUTOMOBILES, EN FONTE, FER OU ACIER 30 % 3 731581 CHAÃ NES Ã MAILLONS Ã Ã TAIS EN FONTE, FER OU ACIER 30 % 3 731582 CHAÃ NES EN FONTE, FER OU ACIER, Ã MAILLONS SOUDÃ S (SAUF CHAÃ NES Ã MAILLONS ARTICULÃ S, ANTIDÃ RAPANTES ET Ã MAILLONS Ã Ã TAIS) 30 % 3 731589 CHAÃ NES ET CHAÃ NETTES EN FONTE, FER OU ACIER (SAUF CHAÃ NES Ã MAILLONS ARTICULÃ S, ANTIDÃ RAPANTES, Ã MAILLONS Ã Ã TAIS, Ã MAILLONS SOUDÃ S, ET LEURS PARTIES; CHAÃ NES ET CHAÃ NETTES DE MONTRES, D'HORLOGES OU DE BIJOUTERIE; CHAÃ NES DENTÃ ES ET Ã SCIE; CHENILLES, CHAÃ NES Ã ENTRAÃ NEMENT POUR TRANSPORTEURS; CHAÃ NES Ã PINCES POUR MATÃ RIEL DE L'INDUSTRIE TEXTILE; DISPOSITIFS DE SÃ CURITÃ  Ã CHAÃ NES POUR VERROUILLER LES PORTES; CHAÃ NES D'ARPENTEUR) 30 % 3 731590 PARTIES DE CHAÃ NES ET CHAÃ NETTES ANTIDÃ RAPANTES, Ã MAILLONS Ã Ã TAIS, ET AUTRES CHAÃ NES ET CHAÃ NETTES DU No7315 (SAUF DE CHAÃ NES Ã MAILLONS ARTICULÃ S) 30 % 3 731600 ANCRES, GRAPPINS ET LEURS PARTIES, EN FONTE, FER OU ACIER 30 % 3 731700 POINTES, CLOUS, PUNAISES, CRAMPONS APPOINTÃ S, AGRAFES ONDULÃ ES OU BISEAUTÃ ES ET ARTICLES SIMIL., EN FONTE, FER OU ACIER, MÃ ME AVEC TÃ TE EN AUTRE MATIÃ RE (Ã L'EXCL. DE CEUX AVEC TÃ TE EN CUIVRE ET Ã L'EXCL. DES AGRAFES EN BARRETTES) 30 % 5 731811 TIRE-FOND EN FONTE, FER OU ACIER 10 % 2 731812 VIS Ã BOIS EN FONTE, FER OU ACIER (AUTRES QUE TIRE-FOND) 10 % 2 731813 CROCHETS ET PITONS Ã PAS DE VIS EN FONTE, FER OU ACIER 10 % 2 731814 VIS AUTOTARAUDEUSES EN FONTE, FER OU ACIER (AUTRES QUE VIS Ã BOIS) 10 % 2 731815 VIS ET BOULONS FILETÃ S, EN FONTE, FER OU ACIER, MÃ ME AVEC LEURS Ã CROUS OU RONDELLES (Ã L'EXCL. DES TIRE-FOND ET AUTRES VIS Ã BOIS, CROCHETS ET PITONS Ã PAS DE VIS, VIS AUTOTARAUDEUSES, CLOUS TARAUDEURS AINSI QUE DES CHEVILLES VISSÃ ES, TAMPONS ET ARTICLES SIMIL., FILETÃ S) 10 % 3 731816 Ã CROUS EN FONTE, FER OU ACIER 10 % 2 731819 ARTICLES DE BOULONNERIE ET DE VISSERIE, FILETÃ S, EN FONTE, FER OU ACIER, N.D.A. 10 % 2 731821 RONDELLES DESTINÃ ES Ã FAIRE RESSORT ET AUTRES RONDELLES DE BLOCAGE, EN FONTE, FER OU ACIER 10 % 2 731822 RONDELLES EN FONTE, FER OU ACIER (SAUF RONDELLES DESTINÃ ES Ã FAIRE RESSORT ET AUTRES RONDELLES DE BLOCAGE) 10 % 2 731823 RIVETS EN FONTE, FER OU ACIER (AUTRES QUE RIVETS TUBULAIRES OU RIVETS Ã DEUX PIÃ CES TUBULAIRES DESTINÃ S Ã DES USAGES DIVERS) 10 % 2 731824 GOUPILLES, CHEVILLES ET CLAVETTES EN FONTE, FER OU ACIER 10 % 2 731829 ARTICLES DE BOULONNERIE ET DE VISSERIE NON FILETÃ S, EN FONTE, FER OU ACIER, N.D.A. 10 % 2 731910 AIGUILLES Ã COUDRE, Ã RAVAUDER OU Ã BRODER Ã LA MAIN, EN FER OU EN ACIER 30 % 3 731920 EPINGLES DE SÃ RETÃ  EN FER OU EN ACIER 30 % 3 731930 AUTRES Ã PINGLES EN FER OU EN ACIER, N.D.A. 30 % 3 731990 AIGUILLES Ã TRICOTER, PASSE-LACETS, CROCHETS, POINTHONS Ã BRODER ET ARTICLES SIMIL., POUR USAGE Ã LA MAIN, EN FER OU EN ACIER (SAUF AIGUILLES Ã COUDRE, Ã RAVAUDER OU Ã BRODER) 30 % 3 732010 RESSORTS Ã LAMES ET LEURS LAMES, EN FER OU EN ACIER (Ã L'EXCL. DES RESSORTS DE MONTRES ET DES RESSORTS Ã BARRE DE TORSION DE LA SECTION 17) 10 % 2 732020 RESSORTS EN HÃ LICE EN FER OU EN ACIER (Ã L'EXCL. DES RESSORTS SPIRAUX PLATS, RESSORTS DE MONTRES, RESSORTS POUR CANNES ET MANCHES DE PARAPLUIES ET DE PARASOLS ET SAUF RESSORTS-AMORTISSEURS DE LA SECTION 17) 10 % 2 732090 RESSORTS ET LAMES DE RESSORTS EN FER OU EN ACIER, Y.C LES RESSORTS SPIRAUX PLATS (Ã L'EXCL. DES RESSORTS EN HÃ LICE, RESSORTS SPIRAUX, RESSORTS Ã LAMES ET LEURS LAMES, RESSORTS DE MONTRES, RONDELLES-RESSORTS, RONDELLES Ã LASTIQUES ET SAUF RESSORTS-AMORTISSEURS ET RESSORTS Ã BARRE Ã TORSION DE LA SECTION 17) 10 % 2 732111 APPAREILS DE CUISSON TELS QUE FOYERS DE CUISSON, BARBECUES, GRILLOIRS, RÃ CHAUDS ET CUISINIÃ RES, AINSI QUE CHAUFFE-PLATS, Ã USAGE DOMESTIQUE, EN FONTE, FER OU ACIER, Ã COMBUSTIBLES GAZEUX OU Ã GAZ ET AUTRES COMBUSTIBLES (Ã L'EXCL. DES APPAREILS DESTINÃ S Ã LA CUISINE Ã GRANDE Ã CHELLE) 30 % 3 732112 APPAREILS DE CUISSON TELS QUE FOYERS DE CUISSON, BARBECUES, GRILLOIRS, RÃ CHAUDS ET CUISINIÃ RES, AINSI QUE CHAUFFE-PLATS, Ã USAGE DOMESTIQUE, EN FONTE, FER OU ACIER, Ã COMBUSTIBLES LIQUIDES (Ã L'EXCL. DES APPAREILS DESTINÃ S Ã LA CUISINE Ã GRANDE Ã CHELLE) 30 % 3 732113 APPAREILS DE CUISSON TELS QUE FOYERS DE CUISSON, BARBECUES, GRILLOIRS, RÃ CHAUDS ET CUISINIÃ RES, ET CHAUFFE-PLATS, Ã USAGE DOMESTIQUE, EN FONTE, FER OU ACIER, Ã COMBUSTIBLES SOLIDES (Ã L'EXCL. DES APPAREILS DESTINÃ S Ã LA CUISINE Ã GRANDE Ã CHELLE) 30 % 3 732181 POÃ LES, CHAUDIÃ RES Ã FOYER, FOYERS DE LESSIVEUSES, CHAUDIÃ RES AVEC FOYER POUR LA LESSIVE, BRASEROS ET APPAREILS MÃ NAGERS SIMIL., EN FONTE, FER OU ACIER, Ã COMBUSTIBLES GAZEUX OU Ã GAZ ET AUTRES COMBUSTIBLES (Ã L'EXCL. DES APPAREILS DE CUISSON, CHAUFFE-PLATS, CHAUDIÃ RES DE CHAUFFAGE CENTRAL, CHAUFFE-EAU INSTANTANÃ S ET CHAUFFE-EAU Ã ACCUMULATION ET SAUF APPAREILS DESTINÃ S Ã LA CUISINE Ã GRANDE Ã CHELLE) 30 % 3 732182 POÃ LES, CHAUDIÃ RES Ã FOYER, FOYERS DE LESSIVEUSES, CHAUDIÃ RES AVEC FOYER POUR LA LESSIVE, BRASEROS ET AUTRES APPAREILS MÃ NAGERS SIMIL., EN FONTE, FER OU ACIER, Ã COMBUSTIBLES LIQUIDES (Ã L'EXCL. DES APPAREILS DE CUISSON, CHAUFFE-PLATS, CHAUDIÃ RES DE CHAUFFAGE CENTRAL, CHAUFFE-EAU Ã ACCUMULATION ET APPAREILS DESTINÃ S Ã LA CUISINE Ã GRANDE Ã CHELLE) 30 % 3 732183 POÃ LES, CHAUDIÃ RES Ã FOYER, FOYERS DE LESSIVEUSES, CHAUDIÃ RES AVEC FOYER POUR LA LESSIVE, BRASEROS ET AUTRES APPAREILS MÃ NAGERS SIMIL., EN FONTE, FER OU ACIER, Ã COMBUSTIBLES SOLIDES (Ã L'EXCL. DES APPAREILS DE CUISSON ET CHAUFFE-PLATS, CHAUDIÃ RES DE CHAUFFAGE CENTRAL, CHAUFFE-EAU Ã ACCUMULATION ET APPAREILS DESTINÃ S Ã LA CUISINE Ã GRANDE Ã CHELLE) 30 % 3 732190 PARTIES DES APPAREILS MÃ NAGERS CHAUFFANTS NON-Ã LECTRIQUES DU No 7321, N.D.A. 20 % 2 732211 RADIATEURS POUR LE CHAUFFAGE CENTRAL, Ã CHAUFFAGE NON Ã LECTRIQUE ET LEURS PARTIES, EN FONTE (Ã L'EXCL. DES PARTIES DÃ SIGNÃ ES OU COMPRISES EN D'AUTRES ENDROITS ET SAUF LES CHAUDIÃ RES DE CHAUFFAGE CENTRAL) 30 % 3 732219 RADIATEURS POUR LE CHAUFFAGE CENTRAL, Ã CHAUFFAGE NON Ã LECTRIQUE ET LEURS PARTIES, EN FER OU ACIER (Ã L'EXCL. DE LA FONTE ET SAUF LES PARTIES DÃ SIGNÃ ES OU COMPRISES EN D'AUTRES ENDROITS ET LES CHAUDIÃ RES DE CHAUFFAGE CENTRAL) 30 % 3 732290 GÃ NÃ RATEURS ET DISTRIBUTEURS D'AIR CHAUD Y.C. -LES DISTRIBUTEURS POUVANT Ã GALEMENT FONCTIONNER COMME DISTRIBUTEURS D'AIR FRAIS OU CONDITIONNÃ -, Ã CHAUFFAGE NON Ã LECTRIQUE, COMPORTANT UN VENTILATEUR OU UNE SOUFFLERIE Ã MOTEUR ET LEURS PARTIES, EN FONTE, FER OU ACIER 30 % 3 732310 PAILLE DE FER OU D'ACIER; Ã PONGES, TORCHONS, GANTS ET ARTICLES SIMIL. POUR LE RÃ CURAGE, LE POLISSAGE OU USAGES ANALOGUES, EN FER OU ACIER 30 % 3 732391 ARTICLES DE MÃ NAGE OU D'Ã CONOMIE DOMESTIQUE ET LEURS PARTIES, EN FONTE NON Ã MAILLÃ E (Ã L'EXCL. DES BIDONS, BOÃ TES ET RÃ CIPIENTS SIMIL. DU No7310; POUBELLES; GAUFRIERS ET AUTRES ARTICLES AYANT LE CARACTÃ RE D'OUTILS; CUILLERS, LOUCHES, FOURCHETTES, Ã CUMOIRES, PELLES Ã TARTES, PINCES Ã SUCRE ET ARTICLES SIMIL. DU No8215; OBJETS DÃ CORATIFS; ARTICLES D'HYGIÃ NE OU DE TOILETTE) 30 % 3 732392 ARTICLES DE MÃ NAGE OU D'Ã CONOMIE DOMESTIQUE ET LEURS PARTIES, EN FONTE Ã MAILLÃ E (Ã L'EXCL. DES BIDONS, BOÃ TES ET RÃ CIPIENTS SIMIL. DU No7310; POUBELLES; PELLES ET AUTRES ARTICLES Ã CARACTÃ RE D'OUTILS; CUILLERS, LOUCHES, FOURCHETTES, Ã CUMOIRES, PELLES Ã TARTE, PINCES Ã SUCRE ET ARTICLES SIMIL. DU No8215; OBJETS DÃ CORATIFS; ARTICLES D'HYGIÃ NE OU DE TOILETTE) 30 % 3 732393 ARTICLES DE MÃ NAGE OU D'Ã CONOMIE DOMESTIQUE ET LEURS PARTIES, EN ACIERS INOXYDABLES (Ã L'EXCL. DES BIDONS, BOÃ TES ET RÃ CIPIENTS SIMIL. DU No7310; POUBELLES; PELLES, TIRE-BOUCHONS ET AUTRES ARTICLES Ã CARACTÃ RE D'OUTILS; COUTELLERIE ET CUILLERS, LOUCHES, FOURCHETTES, Ã CUMOIRES, PELLES Ã TARTE, PINCES Ã SUCRE ET ARTICLES SIMIL. DU No8211 AU No8215; OBJETS DÃ CORATIFS; ARTICLES D'HYGIÃ NE OU DE TOILETTE) 30 % 3 732394 ARTICLES DE MÃ NAGE OU D'Ã CONOMIE DOMESTIQUE ET LEURS PARTIES, EN FER OU EN ACIERS AUTRES QU'INOXYDABLES, Ã MAILLÃ S (Ã L'EXCL. DE LA FONTE; DES BIDONS, BOÃ TES ET RÃ CIPIENTS SIMIL. DU No7310; POUBELLES; PELLES ET AUTRES ARTICLES Ã CARACTÃ RE D'OUTILS; CUILLERS, LOUCHES, FOURCHETTES, Ã CUMOIRES, PELLES Ã TARTE, PINCES Ã SUCRE ET ARTICLES SIMIL. DU No8215; OBJETS DÃ CORATIFS; ARTICLES D'HYGIÃ NE OU DE TOILETTE) 30 % 3 732399 ARTICLES DE MÃ NAGE OU D'Ã CONOMIE DOMESTIQUE ET LEURS PARTIES, EN FER OU ACIERS AUTRES QU'INOXYDABLES (SAUF FONTE ET ARTICLES Ã MAILLÃ S; BIDONS, BOÃ TES ET RÃ CIPIENTS SIMIL. DU No7310; POUBELLES; PELLES, TIRE-BOUCHONS ET AUTRES ARTICLES Ã CARACTÃ RE D'OUTILS; COUTELLERIE ET CUILLERS, LOUCHES, FOURCHETTES, Ã CUMOIRES, PELLES Ã TARTE, PINCES Ã SUCRE ET ARTICLES SIMIL. DU No8211 AU No8215; OBJETS DÃ CORATIFS; ARTICLES D'HYGIÃ NE OU DE TOILETTE) 30 % 3 732410 EVIERS ET LAVABOS EN ACIER INOXYDABLE 30 % 3 732421 BAIGNOIRES EN FONTE, Ã GALEMENT Ã MAILLÃ ES 30 % 3 732429 BAIGNOIRES EN TÃ LE D'ACIER 30 % 3 732490 ARTICLES D'HYGIÃ NE OU DE TOILETTE ET LEURS PARTIES, EN FONTE, FER OU ACIER (Ã L'EXCL. DES BIDONS, BOÃ TES ET RÃ CIPIENTS SIMIL. DU No7310, DES PETITES ARMOIRES SUSPENDUES Ã PHARMACIE OU DE TOILETTE ET AUTRES MEUBLES DU CHAPITRE 94, DES Ã VIERS ET LAVABOS COMPLETS, EN ACIERS INOXYDABLES, DES BAIGNOIRES COMPLÃ TES ET DES ACCESSOIRES DE TUYAUTERIE) 30 % 3 732510 OUVRAGES EN FER OU EN ACIER, EN FONTE NON-MALLÃ ABLE, MOULÃ S, N.D.A. 10 % 2 732591 BOULETS ET SIMIL., POUR BROYEURS, MOULÃ S (SAUF EN FONTE NON MALLÃ ABLE) 10 % 2 732599 OUVRAGES EN FONTE, FER OU ACIER, MOULÃ S, N.D.A. (Ã L'EXCL. DE LA FONTE NON-MALLÃ ABLE ET SAUF BOULETS ET ARTICLES SIMIL. POUR BROYEURS) 10 % 2 732611 BOULETS ET SIMIL. POUR BROYEURS, EN FER OU EN ACIER, FORGÃ S OU ESTAMPÃ S MAIS NON AUTREMENT TRAVAILLÃ S 10 % 2 732619 OUVRAGES EN FER OU EN ACIER, FORGÃ S OU ESTAMPÃ S MAIS NON AUTREMENT TRAVAILLÃ S, N.D.A. (SAUF BOULETS ET ARTICLES SIMIL. POUR BROYEURS) 10 % 2 732620 OUVRAGES EN FIL DE FER OU D'ACIER, N.D.A. 10 % 2 732690 OUVRAGES EN FER OU EN ACIER, N.D.A. (AUTRES QUE MOULÃ S, AINSI QUE FORGÃ S OU ESTAMPÃ S MAIS NON AUTREMENT TRAVAILLÃ S OU EN FILS DE FER OU D'ACIER) 10 % 3 740110 MATTES DE CUIVRE 10 % 2 740120 CUIVRE DE CÃ MENT -PRÃ CIPITÃ  DE CUIVRE- 10 % 2 740200 CUIVRE NON AFFINÃ ; ANODES EN CUIVRE POUR AFFINAGE Ã LECTROLYTIQUE 10 % 2 740311 CUIVRE AFFINÃ  SOUS FORME DE CATHODES OU SECTIONS DE CATHODES 10 % 2 740312 CUIVRE AFFINÃ  SOUS FORME DE BARRES Ã FIL «WIRE-BARS » 10 % 2 740313 CUIVRE AFFINÃ  SOUS FORME DE BILLETTES 10 % 2 740319 CUIVRE AFFINÃ , SOUS FORME BRUTE (AUTRE QUE SOUS FORME DE BILLETTES, BARRES Ã FIL, CATHODES OU SECTIONS DE CATHODES) 10 % 2 740321 ALLIAGES Ã BASE DE CUIVRE-ZINC -LAITON-, SOUS FORME BRUTE 10 % 2 740322 ALLIAGE Ã BASE DE CUIVRE-Ã TAIN -BRONZE- SOUS FORME BRUTE 10 % 2 740323 ALLIAGES Ã BASE DE CUIVRE-NICKEL -CUPRONICKEL- OU DE CUIVRE-NICKEL-ZINC -MAILLECHORT-, SOUS FORME BRUTE 10 % 2 740329 ALLIAGES DE CUIVRE SOUS FORME BRUTE (SAUF LAITON, BRONZE, CUPRONICKEL ET MAILLECHORT ET Ã L'EXCL. DES ALLIAGES MÃ RES DU 7405) 10 % 2 740400 DÃ CHETS ET DÃ BRIS DE CUIVRE (Ã L'EXCL. DES DÃ CHETS LINGOTÃ S OU FORMES BRUTES SIMIL., EN DÃ CHETS ET DÃ BRIS DE CUIVRE FONDUS, ET SAUF CENDRES ET RÃ SIDUS CONTENANT DU CUIVRE ET DÃ CHETS ET DÃ BRIS DE PILES, BATTERIES ET ACCUMULATEURS Ã LECTRIQUES) 10 % 2 740500 ALLIAGES MÃ RES DE CUIVRE (SAUF LES COMBINAISONS CUIVRE-PHOSPHORE -PHOSPHORE DE CUIVRE- Ã TENEUR EN POIDS EN PHOSPHORE > 15 %) 10 % 2 740610 POUDRES DE CUIVRE Ã STRUCTURE NON LAMELLAIRE (SAUF GRANULÃ S -GRENAILLES- DE CUIVRE) 10 % 2 740620 POUDRES DE CUIVRE Ã STRUCTURE LAMELLAIRE; PAILLETTES DE CUIVRE (SAUF GRANULÃ S -GRENAILLES- DE CUIVRE ET SAUF PAILLETTES DÃ COUPÃ ES DU No8308) 10 % 2 740710 BARRES ET PROFILÃ S EN CUIVRE AFFINÃ , N.D.A. 10 % 2 740721 BARRES ET PROFILÃ S EN ALLIAGES Ã BASE DE CUIVRE-ZINC -LAITON-, N.D.A. 10 % 2 740722 BARRES ET PROFILÃ S EN ALLIAGES Ã BASE DE CUIVRE-NICKEL -CUPRONICKEL- OU EN ALLIAGES Ã BASE DE CUIVRE-NICKEL-ZINC -MAILLECHORT-, N.D.A. 10 % 2 740729 BARRES ET PROFILÃ S EN ALLIAGES DE CUIVRE, N.D.A. (SAUF EN ALLIAGES Ã BASE DE CUIVRE-ZINC -LAITON-, ALLIAGES Ã BASE DE CUIVRE-NICKEL -CUPRONICKEL-, OU ALLIAGES Ã BASE DE CUIVRE-NICKEL-ZINC -MAILLECHORT-) 10 % 2 740811 FILS DE CUIVRE AFFINÃ , PLUS GRANDE DIMENSION DE LA SECTION TRANSVERSALE > 6 MM 10 % 2 740819 FILS DE CUIVRE AFFINÃ , PLUS GRANDE DIMENSION DE LA SECTION TRANSVERSALE <= 6 MM 10 % 2 740821 FILS EN ALLIAGES Ã BASE DE CUIVRE-ZINC -LAITON- 10 % 2 740822 FILS EN ALLIAGES Ã BASE DE CUIVRE-NICKEL [CUPRONICKEL] OU DE CUIVRE-NICKEL-ZINC [MAILLECHORT] 10 % 2 740829 FILS EN ALLIAGES DE CUIVRE (Ã L'EXCL. DES PRODUITS EN ALLIAGES Ã BASE DE CUIVRE-ZINC [LAITON], DE CUIVRE-NICKEL [CUPRONICKEL] OU DE CUIVRE-NICKEL-ZINC [MAILLECHORT]) 5 % 1 740911 TÃ LES ET BANDES EN CUIVRE AFFINÃ , Ã PAISSEUR > 0,15 MM, ENROULÃ ES (SAUF TÃ LES ET BANDES DÃ PLOYÃ ES AINSI QUE BANDES ISOLÃ ES POUR L'Ã LECTRICITÃ ) 10 % 2 740919 TÃ LES ET BANDES EN CUIVRE AFFINÃ , Ã PAISSEUR > 0,15 MM (NON ENROULÃ ES ET SAUF TÃ LES ET BANDES DÃ PLOYÃ ES AINSI QUE BANDES ISOLÃ ES POUR L'Ã LECTRICITÃ ) 10 % 2 740921 TÃ LES ET BANDES EN ALLIAGES Ã BASE DE CUIVRE-ZINC -LAITON-, Ã PAISSEUR > 0,15 MM, ENROULÃ ES (SAUF TÃ LES ET BANDES DÃ PLOYÃ ES AINSI QUE BANDES ISOLÃ ES POUR L'Ã LECTRICITÃ ) 10 % 2 740929 TÃ LES ET BANDES EN ALLIAGES Ã BASE DE CUIVRE-Ã TAIN -BRONZE-, Ã PAISSEUR > 0,15 MM (NON ENROULÃ ES ET SAUF TÃ LES ET BANDES DÃ PLOYÃ ES AINSI QUE BANDES ISOLÃ ES POUR L'Ã LECTRICITÃ ) 10 % 2 740931 TÃ LES ET BANDES EN ALLIAGES Ã BASE DE CUIVRE-Ã TAIN -BRONZE-, Ã PAISSEUR > 0,15 MM, ENROULÃ ES (SAUF TÃ LES ET BANDES DÃ PLOYÃ ES AINSI QUE BANDES ISOLÃ ES POUR L'Ã LECTRICITÃ ) 10 % 2 740939 TÃ LES ET BANDES EN ALLIAGES Ã BASE DE CUIVRE-Ã TAIN -BRONZE-, Ã PAISSEUR > 0,15 MM (NON ENROULÃ ES ET SAUF TÃ LES ET BANDES DÃ PLOYÃ ES AINSI QUE BANDES ISOLÃ ES POUR L'Ã LECTRICITÃ ) 10 % 2 740940 TÃ LES ET BANDES EN ALLIAGES Ã BASE DE CUIVRE-NICKEL -CUPRONICKEL-, OU DE CUIVRE-NICKEL-ZINC -MAILLECHORT-, Ã PAISSEUR > 0,15 MM (SAUF TÃ LES ET BANDES DÃ PLOYÃ ES AINSI QUE BANDES ISOLÃ ES POUR L'Ã LECTRICITÃ ) 10 % 2 740990 TÃ LES ET BANDES EN ALLIAGES DE CUIVRE, Ã PAISSEUR > 0,15 MM (SAUF EN ALLIAGES Ã BASE DE CUIVRE-ZINC -LAITON-, DE CUIVRE-Ã TAIN -BRONZE-, DE CUIVRE-NICKEL -CUPRONICKEL- OU DE CUIVRE-NICKEL-ZINC -MAILLECHORT-, ET SAUF TÃ LES ET BANDES DÃ PLOYÃ ES ET BANDES ISOLÃ ES POUR L'Ã LECTRICITÃ ) 10 % 2 741011 FEUILLES ET BANDES MINCES EN CUIVRE AFFINÃ , SANS SUPPORT, Ã PAISSEUR <= 0,15 MM (SAUF FEUILLES POUR LE MARQUAGE AU FER DU No 3212, FILS GUIPÃ S DE MÃ TAL ET FILS MÃ TALLISÃ S ET SAUF FEUILLES TRAITÃ ES COMME DÃ CORATIONS POUR SAPINS DE NOÃL) 10 % 2 741012 FEUILLES ET BANDES MINCES EN ALLIAGES DE CUIVRE, SANS SUPPORT, Ã PAISSEUR <= 0,15 MM (SAUF FEUILLES POUR LE MARQUAGE AU FER DU No 3212, FILS GUIPÃ S DE MÃ TAL ET FILS MÃ TALLISÃ S ET SAUF FEUILLES TRAITÃ ES COMME DÃ CORATIONS POUR SAPINS DE NOÃL) 10 % 2 741021 FEUILLES ET BANDES MINCES EN CUIVRE AFFINÃ , SUR SUPPORT, Ã PAISSEUR, SUPPORT NON COMPRIS, <= 0,15 MM (SAUF FEUILLES POUR LE MARQUAGE AU FER DU No3212, FILS GUIPÃ S DE MÃ TAL ET FILS MÃ TALLISÃ S ET SAUF FEUILLES TRAITÃ ES COMME DÃ CORATIONS POUR SAPINS DE NOÃL) 10 % 2 741022 FEUILLES ET BANDES MINCES EN ALLIAGES DE CUIVRE, SUR SUPPORT, Ã PAISSEUR, SUPPORT NON COMPRIS, <= 0,15 MM (SAUF FEUILLES POUR LE MARQUAGE AU FER DU No3212, FILS GUIPÃ S DE MÃ TAL ET FILS MÃ TALLISÃ S ET SAUF FEUILLES TRAITÃ ES COMME DÃ CORATIONS POUR SAPINS DE NOÃL) 10 % 2 741110 TUBES ET TUYAUX EN CUIVRE AFFINÃ  10 % 2 741121 TUBES ET TUYAUX EN ALLIAGES Ã BASE DE CUIVRE-ZINC -LAITON- 10 % 2 741122 TUBES ET TUYAUX, EN ALLIAGES Ã BASE DE CUIVRE-NICKEL [CUPRONICKEL] OU DE CUIVRE-NICKEL-ZINC [MAILLECHORT] 10 % 2 741129 TUBES ET TUYAUX EN ALLIAGES DE CUIVRE (SAUF EN ALLIAGES Ã BASE DE CUIVRE-ZINC -LAITON-, DE CUIVRE-NICKEL -CUPRONICKEL-, OU DE CUIVRE-NICKEL-ZINC -MAILLECHORT-) 10 % 2 741210 ACCESSOIRES DE TUYAUTERIE -RACCORDS, COUDES, MANCHONS, PAR EXEMPLE-, EN CUIVRE AFFINÃ  10 % 2 741220 ACCESSOIRES DE TUYAUTERIE -RACCORDS, COUDES, MANCHONS, PAR EXEMPLE-, EN ALLIAGES DE CUIVRE 10 % 2 741300 TORONS, CÃ BLES, TRESSES ET ARTICLES SIMIL., EN CUIVRE (SAUF PRODUITS ISOLÃ S POUR L'Ã LECTRICITÃ ) 10 % 2 741420 TOILES MÃ TALLIQUES, Y.C. LES TOILES CONTINUES OU SANS FIN, EN FILS DE CUIVRE (SAUF TOILES EN FILS MÃ TALLIQUES POUR VÃ TEMENTS, AMÃ NAGEMENTS INTÃ RIEURS ET USAGES SIMIL., TOILES EN CUIVRE RECOUVERTES DE FONDANT POUR BRASAGE, TOILES, GRILLAGES ET TREILLIS TRANSFORMÃ S EN CRIBLES OU TAMIS Ã MAIN OU EN PIÃ CES DE MACHINES) 30 % 3 741490 GRILLAGES ET TREILLIS, EN FILS DE CUIVRE; TOILES ET BANDES DÃ PLOYÃ ES, EN CUIVRE (SAUF GRILLAGES ET TREILLIS TRANSFORMÃ S EN CRIBLES OU TAMIS Ã MAIN OU EN PIÃ CES DE MACHINES) 30 % 3 741510 POINTES ET CLOUS, PUNAISES, CRAMPONS APPOINTÃ S, AGRAFES ET SIMIL., EN CUIVRE OU AVEC TIGE EN FER OU EN ACIER ET TÃ TE EN CUIVRE (SAUF AGRAFES PRÃ SENTÃ ES EN BARRETTES) 30 % 3 741521 RONDELLES, Y.C. -LES RONDELLES DESTINÃ ES Ã FAIRE RESSORT-, EN CUIVRE 30 % 3 741529 BOULONS, RIVETS, GOUPILLES, CHEVILLES, CLAVETTES ET SIMIL., NON FILETÃ S, EN CUIVRE (SAUF RONDELLES, Y.C. -LES RONDELLES DESTINÃ ES Ã FAIRE RESSORT-) 30 % 3 741533 VIS, BOULONS, Ã CROUS ET ARTICLES SIMIL., FILETÃ S, EN CUIVRE (Ã L'EXCL. DES CROCHETS ET PITONS Ã PAS DE VIS, DES TIRE-FOND, DES BOUCHONS MÃ TALLIQUES, BONDES ET ARTICLES SIMIL., FILETÃ S) 10 % 2 741539 CROCHETS Ã PAS DE VIS, VIS Ã OEILLET, TAMPONS ET ARTICLES SIMIL., FILETÃ S, EN CUIVRE (SAUF VIS ORDINAIRES ET SAUF BOULONS ET Ã CROUS) 10 % 2 741600 RESSORTS EN CUIVRE (SAUF RESSORTS DE MONTRES ET RONDELLES DESTINÃ ES Ã FAIRE RESSORT) 10 % 2 741700 APPAREILS DE CUISSON OU DE CHAUFFAGE, NON-Ã LECTRIQUES, DES TYPES SERVANT Ã DES USAGES DOMESTIQUES, ET LEURS PARTIES, EN CUIVRE (Ã L'EXCL. DES CHAUFFE-EAU ET DES FOURS Ã BAIN) 30 % 3 741811 EPONGES, TORCHONS, GANTS ET ARTICLES SIMIL. POUR LE RÃ CURAGE, LE POLISSAGE ET USAGES ANALOGUES, EN CUIVRE (Ã L'EXCL. DES ARTICLES D'HYGIÃ NE ET DE TOILETTE) 30 % 3 741819 ARTICLES DE MÃ NAGE OU D'Ã CONOMIE DOMESTIQUE ET LEURS PARTIES, EN CUIVRE (SAUF Ã PONGES, TORCHONS, GANTS ET ARTICLES SIMIL.; APPAREILS DE CUISSON OU CHAUFFAGE NON-Ã LECTRIQUES; BIDONS, BOÃ TES ET RÃ CIPIENTS SIMIL. DU No7419; ARTICLES Ã CARACTÃ RE D'OUTILS; COUTELLERIE, CUILLERS, FOURCHETTES, ETC.; OBJETS DÃ CORATIFS; ARTICLES D'HYGIÃ NE ET DE TOILETTE) 30 % 3 741820 ARTICLES D'HYGIÃ NE OU DE TOILETTE ET LEURS PARTIES, EN CUIVRE (SAUF BIDONS, BOÃ TES ET RÃ CIPIENTS SIMIL. DU No7419 ET SAUF ACCESSOIRES DE TUYAUTERIE) 30 % 3 741910 CHAÃ NES, CHAÃ NETTES ET LEURS PARTIES, EN CUIVRE (SAUF CHAÃ NES ET CHAÃ NETTES DE MONTRE, DE BIJOUTERIE, ETC.) 30 % 3 741991 OUVRAGES EN CUIVRE, COULÃ S, MOULÃ S, ESTAMPÃ S OU FORGÃ S, MAIS NON AUTREMENT TRAVAILLÃ S, N.D.A. 30 % 3 741999 OUVRAGES EN CUIVRE, N.D.A. 30 % 3 750110 MATTES DE NICKEL 10 % 2 750120 SINTERS D'OXYDES DE NICKEL ET AUTRES PRODUITS INTERMÃ DIAIRES DE LA MÃ TALLURGIE DU NICKEL (Ã L'EXCL. DES MATTES DE NICKEL) 10 % 2 750210 NICKEL NON ALLIÃ , SOUS FORME BRUTE 10 % 2 750220 ALLIAGES DE NICKEL, SOUS FORME BRUTE 10 % 2 750300 DÃ CHETS ET DÃ BRIS DE NICKEL (SAUF DÃ CHETS LINGOTÃ S ET FORMES BRUTES SIMIL., EN DÃ CHETS ET DÃ BRIS DE NICKEL FONDUS, ET SAUF CENDRES ET RÃ SIDUS CONTENANT DU NICKEL ET DÃ CHETS ET DÃ BRIS DE PILES, BATTERIES ET ACCUMULATEURS Ã LECTRIQUES) 10 % 2 750400 POUDRES ET PAILLETTES DE NICKEL (SAUF SINTERS D'OXYDES DE NICKEL) 10 % 2 750511 BARRES ET PROFILÃ S EN NICKEL NON ALLIÃ , N.D.A. (SAUF PRODUITS ISOLÃ S POUR L'Ã LECTRICITÃ ) 10 % 2 750512 BARRES ET PROFILÃ S EN ALLIAGES DE NICKEL, N.D.A. (SAUF PRODUITS ISOLÃ S POUR L'Ã LECTRICITÃ ) 10 % 2 750521 FILS EN NICKEL NON ALLIÃ  (SAUF PRODUITS ISOLÃ S POUR L'Ã LECTRICITÃ ) 10 % 2 750522 FILS EN ALLIAGES DE NICKEL (SAUF PRODUITS ISOLÃ S POUR L'Ã LECTRICITÃ ) 10 % 2 750610 TÃ LES, BANDES ET FEUILLES EN NICKEL NON ALLIÃ  (SAUF TÃ LES OU BANDES DÃ PLOYÃ ES) 10 % 2 750620 TÃ LES, BANDES ET FEUILLES EN ALLIAGES DE NICKEL (SAUF TÃ LES OU BANDES DÃ PLOYÃ ES) 10 % 2 750711 TUBES ET TUYAUX EN NICKEL NON ALLIÃ  10 % 2 750712 TUBES ET TUYAUX EN ALLIAGES DE NICKEL 10 % 2 750720 ACCESSOIRES DE TUYAUTERIE -RACCORDS, COUDES, MANCHONS, PAR EXEMPLE- EN NICKEL 10 % 2 750810 TOILES MÃ TALLIQUES, GRILLAGES ET TREILLIS, EN FILS DE NICKEL 10 % 2 750890 OUVRAGES EN NICKEL, N.D.A. 10 % 3 760110 ALUMINIUM NON ALLIÃ , SOUS FORME BRUTE 10 % 3 760120 ALLIAGES D'ALUMINIUM, SOUS FORME BRUTE 10 % 3 760200 DÃ CHETS ET DÃ BRIS D'ALUMINIUM (SAUF SCORIES, MÃ CHEFER, ETC., PRODUITS PAR LA SIDÃ RURGIE ET CONTENANT DE L'ALUMINIUM RÃ CUPÃ RABLE SOUS FORME DE SILICATES, LES DÃ CHETS LINGOTÃ S ET AUTRES FORMES BRUTES SIMIL. EN DÃ CHETS OU DÃ BRIS D'ALUMINIUM FONDUS, ET SAUF CENDRES ET RÃ SIDUS DE LA FABRICATION DE L'ALUMINIUM) 10 % 3 760310 POUDRES D'ALUMINIUM, Ã STRUCTURE NON LAMELLAIRE (SAUF BOULETTES D'ALUMINIUM) 10 % 3 760320 POUDRES D'ALUMINIUM, Ã STRUCTURE LAMELLAIRE; PAILLETTES D'ALUMINIUM (SAUF BOULETTES D'ALUMINIUM ET SAUF PAILLETTES DÃ COUPÃ ES) 10 % 3 760410 BARRES ET PROFILÃ S EN ALUMINIUM NON-ALLIÃ , N.D.A. 10 % 3 760421 PROFILÃ S CREUX EN ALLIAGES D'ALUMINIUM, N.D.A. 10 % 3 760429 BARRES ET PROFILÃ S PLEINS EN ALLIAGES D'ALUMINIUM, N.D.A. 10 % 3 760511 FILS EN ALUMINIUM NON ALLIÃ , PLUS GRANDE DIMENSION DE LA SECTION TRANSVERSALE > 7 MM (SAUF TORONS, CÃ BLES, TRESSES ET SIMIL. DU No7614, SAUF FILS ISOLÃ S POUR L'Ã LECTRICITÃ ) 10 % 3 760519 FILS EN ALUMINIUM NON ALLIE, PLUS GRANDE DIMENSION DE LA SECTION TRANSVERSALE =< 7 M (SAUF TORONS, CABLES, TRESSES ET SIMILAIRES DU N. 7614, SAUF FILS ISOLES POUR L'ELECTRICITE ET SAUF CORDES POUR INSTRUMENTS DE MUSIQUE) 10 % 3 760521 FILS EN ALLIAGES D'ALUMINIUM, PLUS GRANDE DIMENSION DE LA SECTION TRANSVERSALE > 7 MM (SAUF TORONS, CÃ BLES, TRESSES ET SIMIL. DU No 7614, SAUF FILS ISOLÃ S POUR L'Ã LECTRICITÃ ) 10 % 3 760529 FILS EN ALLIAGES D'ALUMINIUM, PLUS GRANDE DIMENSION DE LA SECTION TRANSVERSALE =< 7 MM (SAUF TORONS, CABLES, TRESSES ET SIMILAIRES DU N. 7614, SAUF FILS ISOLES POUR L'ELECTRICITE, ET SAUF CORDES POUR INSTRUMENTS DE MUSIQUE) 10 % 3 760611 TÃ LES ET BANDES EN ALUMINIUM NON-ALLIÃ , D'UNE Ã PAISSEUR > 0,2 MM, DE FORME CARRÃ E OU RECTANGULAIRE (SAUF TÃ LES ET BANDES DÃ PLOYÃ ES) 30 % 5 760612 TÃ LES ET BANDES EN ALLIAGES D'ALUMINIUM, D'UNE Ã PAISSEUR > 0,2 MM, DE FORME CARRÃ E OU RECTANGULAIRE (SAUF TÃ LES ET BANDES DÃ PLOYÃ ES) 30 % 5 760691 TÃ LES ET BANDES EN ALUMINIUM NON ALLIÃ , D'UNE Ã PAISSEUR > 0,2 MM, DE FORME AUTRE QUE CARRÃ E OU RECTANGULAIRE 30 % 5 760692 TÃ LES ET BANDES EN ALLIAGES D'ALUMINIUM, D'UNE Ã PAISSEUR > 0,2 MM, DE FORME AUTRE QUE CARRÃ E OU RECTANGULAIRE 20 % 5 760711 FEUILLES ET BANDES MINCES D'ALUMINIUM, SANS SUPPORT, SIMPL. LAMINÃ ES, D'UNE Ã PAISSEUR <= 0,2 MM (SAUF FEUILLES POUR LE MARQUAGE AU FER DU No3212 ET SAUF FEUILLES TRAVAILLÃ ES POUR LA DÃ CORATION DES SAPINS DE NOÃ L) 20 % 2 760719 FEUILLES ET BANDES MINCES D'ALUMINIUM, SANS SUPPORT, LAMINÃ ES ET AUTREMENT TRAITÃ ES, D'UNE Ã PAISSEUR <= 0,2 MM (SAUF FEUILLES POUR LE MARQUAGE AU FER DU No3212 ET SAUF FEUILLES TRAVAILLÃ ES POUR LA DÃ CORATION DES SAPINS DE NOÃ L) 20 % 3 760720 FEUILLES ET BANDES MINCES D'ALUMINIUM, SUR SUPPORT, D'UNE Ã PAISSEUR, SUPPORT NON COMPRIS, <= 0,2 MM (SAUF FEUILLES POUR LE MARQUAGE AU FER DU No3212 ET SAUF FEUILLES TRAVAILLÃ ES POUR LA DÃ CORATION DES SAPINS DE NOÃ L) 10 % 3 760810 TUBES ET TUYAUX EN ALUMINIUM NON ALLIÃ  (SAUF PROFILÃ S CREUX) 10 % 5 760820 TUBES ET TUYAUX EN ALLIAGES D'ALUMINIUM (SAUF PROFILÃ S CREUX) 10 % 5 760900 ACCESSOIRES DE TUYAUTERIE, P.EX. RACCORDS, COUDES, MANCHONS, EN ALUMINIUM 10 % 5 761010 PORTES, FENÃ TRES ET LEURS CADRES, CHAMBRANLES ET SEUILS, EN ALUMINIUM (SAUF PIÃ CES DE GARNISSAGE) 20 % 5 761090 CONSTRUCTIONS ET PARTIES DE CONSTRUCTIONS, EN ALUMINIUM, N.D.A., AINSI QUE TÃ LES, BARRES, PROFILÃ S, TUBES, TUYAUX ET SIMIL., EN ALUMINIUM, N.D.A; (SAUF CONSTRUCTIONS PRÃ FABRIQUÃ ES DU No9406, PORTES, FENÃ TRES ET LEURS CADRES, CHAMBRANLES ET SEUILS) 30 % 3 761100 RÃ SERVOIRS, FOUDRES, CUVES ET RÃ CIPIENTS SIMIL. EN ALUMINIUM, POUR TOUTES MATIÃ RES, Ã L'EXCL. DES GAZ COMPRIMÃ S OU LIQUÃ FIÃ S, D'UNE CONTENANCE > 300 L (SANS DISPOSITIFS MÃ CANIQUES OU THERMIQUES ET Ã L'EXCL. DES CONTENEURS SPÃ CIALEMENT CONÃ US ET Ã QUIPÃ S POUR UN OU PLUSIEURS MOYENS DE TRANSPORT) 20 % 2 761210 ETUIS TUBULAIRES SOUPLES EN ALUMINIUM 10 % 3 761290 RÃ SERVOIRS, FÃ TS, TAMBOURS, BIDONS, BOÃ TES ET RÃ CIPIENTS SIMIL., EN ALUMINIUM, Y.C. LES Ã TUIS TUBULAIRES RIGIDES, POUR TOUTES MATIÃ RES, SAUF GAZ COMPRIMÃ S OU LIQUÃ FIÃ S, D'UNE CONTENANCE <= 300 L, N.D.A. 10 % 2 761300 RÃ CIPIENTS EN ALUMINIUM POUR GAZ COMPRIMÃ S OU LIQUÃ FIÃ S 30 % 3 761410 TORONS, CÃ BLES, TRESSES ET SIMIL., EN ALUMINIUM, AVEC Ã ME EN ACIER (SAUF PRODUITS ISOLÃ S POUR L'Ã LECTRICITÃ ) 30 % 5 761490 TORONS, CÃ BLES, TRESSES ET ARTICLES SIMIL., EN ALUMINIUM (Ã L'EXCL. DES PRODUITS ISOLÃ S POUR L'Ã LECTRICITÃ  ET DES ARTICLES AVEC Ã ME EN ACIER) 30 % 3 761511 EPONGES, TORCHONS, GANTS ET ARTICLES SIMIL. POUR LE RÃ CURAGE, LE POLISSAGE ET USAGES ANALOGUES, EN ALUMINIUM (Ã L'EXCL. DES ARTICLES D'HYGIÃ NE ET DE TOILETTE) 30 % 3 761519 ARTICLES DE MÃ NAGE, D'Ã CONOMIE DOMESTIQUE, ET LEURS PARTIES, EN ALUMINIUM (SAUF Ã PONGES, TORCHONS, GANTS ET ARTICLES SIMIL.; BIDONS, BOÃ TES ET RÃ CIPIENTS SIMIL. DU No7612; ARTICLES AYANT LE CARACTÃ RE D'OUTILS, CUILLERS, LOUCHES, FOURCHETTES ET ARTICLES ANALOGUES DU No8211 Ã 8215; OBJETS DÃ CORATIFS; ACCESSOIRES DE TUYAUTERIE; ARTICLES D'HYGIÃ NE ET DE TOILETTE) 30 % 5 761520 ARTICLES D'HYGIÃ NE OU DE TOILETTE, ET LEURS PARTIES, EN ALUMINIUM (SAUF BIDONS, BOÃ TES ET RÃ CIPIENTS SIMIL. DU No7612 ET SAUF ACCESSOIRES DE TUYAUTERIE) 30 % 5 761610 POINTES, CLOUS, CRAMPONS APPOINTÃ S, VIS, BOULONS, Ã CROUS, CROCHETS Ã PAS DE VIS, RIVETS, GOUPILLES, CHEVILLES, CLAVETTES, RONDELLES ET SIMIL., EN ALUMINIUM(SAUF AGRAFES PRÃ SENTÃ ES EN BARRETTES ET SAUF CHEVILLES VISSÃ ES, TAMPONS ET ARTICLES SIMIL., FILETÃ S) 30 % 5 761691 TOILES MÃ TALLIQUES, GRILLAGES ET TREILLIS, EN FILS D'ALUMINIUM (SAUF TOILES EN FILS MÃ TALLIQUES POUR REVÃ TEMENTS, AMÃ NAGEMENTS INTÃ RIEURS ET USAGES SIMIL., TOILES, GRILLAGES ET TREILLIS TRANSFORMÃ S EN CRIBLES OU TAMIS Ã MAIN OU EN PIÃ CES DE MACHINES) 30 % 5 761699 OUVRAGES EN ALUMINIUM, N.D.A. 30 % 5 780110 PLOMB AFFINÃ , SOUS FORME BRUTE 10 % 2 780191 PLOMB SOUS FORME BRUTE, AVEC ANTIMOINE COMME AUTRE Ã LÃ MENT PRÃ DOMINANT EN POIDS 10 % 2 780199 PLOMB SOUS FORME BRUTE (SAUF PLOMB AFFINÃ  ET PLOMB CONTENANT DE L'ANTIMOINE COMME AUTRE Ã LÃ MENT PRÃ DOMINANT EN POIDS) 10 % 2 780200 DÃ CHETS ET DÃ BRIS DE PLOMB (AUTRES QUE CENDRES ET RÃ SIDUS DE LA FABRICATION DU PLOMB CONTENANT DU MÃ TAL OU DES COMPOSÃ S DE MÃ TAUX DU No2620 ET SAUF PLOMB LINGOTÃ  ET AUTRES FORMES BRUTES SIMIL., EN DÃ CHETS ET DÃ BRIS DE PLOMB FONDUS DU No7801 ET DÃ CHETS ET DÃ BRIS DE PILES, BATTERIES ET ACCUMULATEURS Ã LECTRIQUES) 10 % 2 780300 BARRES, PROFILÃ S ET FILS EN PLOMB, N.D.A. 10 % 2 780411 FEUILLES ET BANDES EN PLOMB, Ã PAISSEUR, SUPPORT NON COMPRIS, <= 0,2 MM 10 % 2 780419 TABLES EN PLOMB; FEUILLES ET BANDES, EN PLOMB, Ã PAISSEUR, SUPPORT NON COMPRIS, > 0,2 MM 10 % 2 780420 POUDRES ET PAILLETTES EN PLOMB (SAUF GRANULÃ S ET GRENAILLES EN PLOMB ET SAUF PAILLETTES DÃ COUPÃ ES DU No8308) 10 % 2 780500 TUBES, TUYAUX ET ACCESSOIRES DE TUYAUTERIE -RACCORDS, COUDES, MANCHONS, PAR EXEMPLE- EN PLOMB 10 % 2 780600 OUVRAGES EN PLOMB, N.D.A. 30 % 3 790111 ZINC SOUS FORME BRUTE, NON ALLIÃ , TENEUR EN POIDS EN ZINC >= 99,99 % 10 % 2 790112 ZINC SOUS FORME BRUTE, NON-ALLIÃ , TENEUR EN POIDS EN ZINC < 99,99 % 10 % 2 790120 ALLIAGES DE ZINC SOUS FORME BRUTE 10 % 2 790200 DÃ CHETS ET DÃ BRIS DE ZINC (AUTRES QUE CENDRES ET RÃ SIDUS DE LA FABRICATION DU ZINC CONTENANT DU MÃ TAL OU DES COMPOSÃ S DE MÃ TAUX DU No2620, ET SAUF PLOMB LINGOTÃ  ET AUTRES FORMES BRUTES SIMIL., EN DÃ CHETS ET DÃ BRIS DE ZINC FONDUS DU No7901 ET DÃ CHETS ET DÃ BRIS DE PILES, BATTERIES ET ACCUMULATEURS Ã LECTRIQUES) 10 % 2 790310 POUSSIÃ RES DE ZINC 10 % 2 790390 POUDRES ET PAILLETTES DE ZINC (SAUF GRANULÃ S ET GRENAILLES EN ZINC, SAUF PAILLETTES DÃ COUPÃ ES DU No8308 ET SAUF POUSSIÃ RES DE ZINC) 10 % 2 790400 BARRES, PROFILÃ S ET FILS EN ZINC, N.D.A. 10 % 2 790500 TÃ LES, FEUILLES ET BANDES, EN ZINC 10 % 2 790600 TUBES, TUYAUX ET ACCESSOIRES DE TUYAUTERIE -RACCORDS, COUDES, MANCHONS, PAR EXEMPLE-, EN ZINC 10 % 2 790700 OUVRAGES EN ZINC, N.D.A. 30 % 5 800110 Ã TAIN SOUS FORME BRUTE, NON ALLIÃ  10 % 2 800120 ALLIAGES D'Ã TAIN SOUS FORME BRUTE 10 % 2 800200 DÃ CHETS ET DÃ BRIS D'Ã TAIN (AUTRES QUE CENDRES ET RÃ SIDUS DE LA FABRICATION DE L'Ã TAIN CONTENANT DU MÃ TAL OU DES COMPOSÃ S DE MÃ TAUX DU No2620, ET SAUF Ã TAIN LINGOTÃ  ET AUTRES FORMES BRUTES SIMIL., EN DÃ CHETS ET DÃ BRIS FONDUS D'Ã TAIN DU No8001) 10 % 2 800300 BARRES, PROFILÃ S ET FILS EN Ã TAIN, N.D.A. 10 % 2 800400 TÃ LES ET BANDES EN Ã TAIN, D'UNE Ã PAISSEUR > 0,2 MM 10 % 2 800500 FEUILLES ET BANDES MINCES EN Ã TAIN -MÃ ME IMPRIMÃ ES OU FIXÃ ES SUR PAPIER, CARTON, MATIÃ RES PLASTIQUES OU SUPPORTS SIMIL.-, D'UNE Ã PAISSEUR, SUPPORT NON COMPRIS, <= 0,2 MM; POUDRES ET PAILLETTES D'Ã TAIN (AUTRES QUE GRANULÃ S ET GRENAILLES D'Ã TAIN ET SAUF PAILLETTES DÃ COUPÃ ES DU No8308) 10 % 2 800600 TUBES, TUYAUX ET ACCESSOIRES DE TUYAUTERIE -RACCORDS, COUDES, MANCHONS, PAR EXEMPLE-, EN Ã TAIN 10 % 2 800700 OUVRAGES EN Ã TAIN, N.D.A. 30 % 3 810110 POUDRES DE TUNGSTÃ NE [WOLFRAM] 10 % 2 810194 TUNGSTÃ NE SOUS FORME BRUTE, Y.C. LES BARRES EN TUNGSTÃ NE [WOLFRAM] SIMPLEMENT OBTENUES PAR FRITTAGE 30 % 3 810195 BARRES (AUTRES QUE CELLES SIMPLEMENT OBTENUES PAR FRITTAGE), PROFILÃ S, TÃ LES, BANDES ET FEUILLES EN TUNGSTÃ NE [WOLFRAM], N.D.A. 30 % 3 810196 FILS EN TUNGSTÃ NE [WOLFRAM] 30 % 3 810197 DÃ CHETS ET DÃ BRIS DE TUNGSTÃ NE [WOLFRAM] (SAUF CENDRES ET RÃ SIDUS CONTENANT DU TUNGSTÃ NE) 30 % 3 810199 OUVRAGES EN TUNGSTÃ NE [WOLFRAM], N.D.A. 30 % 3 810210 POUDRES DE MOLYBDÃ NE 10 % 2 810294 MOLYBDÃ NE SOUS FORME BRUTE, Y.C. LES BARRES EN MOLYBDÃ NE SIMPLEMENT OBTENUES PAR FRITTAGE 30 % 3 810295 BARRES (AUTRES QUE CELLES SIMPLEMENT OBTENUES PAR FRITTAGE), PROFILÃ S, TÃ LES, BANDES ET FEUILLES EN MOLYBDÃ NE, N.D.A. 30 % 3 810296 FILS EN MOLYBDÃ NE 30 % 3 810297 DÃ CHETS ET DÃ BRIS DE MOLYBDÃ NE (SAUF CENDRES ET RÃ SIDUS CONTENANT DU MOLYBDÃ NE) 30 % 3 810299 OUVRAGES EN MOLYBDÃ NE, N.D.A. 30 % 3 810320 TANTALE SOUS FORME BRUTE, Y.C. LES BARRES EN TANTALE SIMPLEMENT OBTENUES PAR FRITTAGE; POUDRES DE TANTALE 30 % 3 810330 DÃ CHETS ET DÃ BRIS DE TANTALE (SAUF CENDRES ET RÃ SIDUS CONTENANT DU TANTALE) 30 % 3 810390 OUVRAGES EN TANTALE, N.D.A. 30 % 3 810411 MAGNÃ SIUM SOUS FORME BRUTE, TENEUR EN POIDS EN MAGNÃ SIUM >= 99,8 % 10 % 2 810419 MAGNÃ SIUM SOUS FORME BRUTE, TENEUR EN POIDS EN MAGNÃ SIUM < 99,8 % 10 % 2 810420 DÃ CHETS ET DÃ BRIS DE MAGNÃ SIUM (SAUF CENDRES ET RÃ SIDUS CONTENANT DU MAGNÃ SIUM ET SAUF TOURNURES ET GRANULÃ S DE MAGNÃ SIUM CALIBRÃ S) 10 % 2 810430 TOURNURES ET GRANULÃ S DE MAGNÃ SIUM CALIBRÃ S; POUDRES DE MAGNÃ SIUM 10 % 2 810490 OUVRAGES EN MAGNÃ SIUM, N.D.A. 30 % 3 810520 MATTES DE COBALT ET AUTRES PRODUITS INTERMÃ DIAIRES DE LA MÃ TALLURGIE DU COBALT; COBALT SOUS FORME BRUTE; POUDRES DE COBALT 10 % 2 810530 DÃ CHETS ET DÃ BRIS DE COBALT (SAUF CENDRES ET RÃ SIDUS CONTENANT DU COBALT) 10 % 2 810590 OUVRAGES EN COBALT, N.D.A. 10 % 2 810600 BISMUTH ET OUVRAGES EN BISMUTH, N.D.A.; DÃ CHETS ET DÃ BRIS DE BISMUTH (SAUF CENDRES ET RÃ SIDUS CONTENANT DU BISMUTH) 10 % 2 810720 CADMIUM SOUS FORME BRUTE; POUDRES DE CADMIUM 10 % 2 810730 DÃ CHETS ET DÃ BRIS DE CADMIUM (Ã L'EXCL. DES CENDRES ET RÃ SIDUS CONTENANT DU CADMIUM) 10 % 2 810790 OUVRAGES EN CADMIUM, N.D.A. 10 % 2 810820 TITANE SOUS FORME BRUTE; POUDRES DE TITANE 10 % 2 810830 DÃ CHETS ET DÃ BRIS DE TITANE (SAUF CENDRES ET RÃ SIDUS CONTENANT DU TITANE) 10 % 2 810890 OUVRAGES EN TITANE, N.D.A. 10 % 2 810920 ZIRCONIUM SOUS FORME BRUTE; POUDRES DE ZIRCONIUM 10 % 2 810930 DÃ CHETS ET DÃ BRIS DE ZIRCONIUM (SAUF CENDRES ET RÃ SIDUS CONTENANT DU ZIRCONIUM) 10 % 2 810990 OUVRAGES EN ZIRCONIUM, N.D.A. 10 % 2 811010 ANTIMOINE SOUS FORME BRUTE; POUDRES D'ANTIMOINE 10 % 2 811020 DÃ CHETS ET DÃ BRIS D'ANTIMOINE (SAUF CENDRES ET RÃ SIDUS CONTENANT DE L'ANTIMOINE) 10 % 2 811090 OUVRAGES EN ANTIMOINE, N.D.A. 10 % 2 811100 MANGANÃ SE ET OUVRAGES EN MANGANÃ SE, N.D.A.; DÃ CHETS ET DÃ BRIS DE MANGANÃ SE (SAUF CENDRES ET RÃ SIDUS CONTENANT DU MANGANÃ SE) 10 % 2 811212 BÃ RYLLIUM SOUS FORME BRUTE; POUDRES DE BÃ RYLLIUM 10 % 2 811213 DÃ CHETS ET DÃ BRIS DE BÃ RYLLIUM (Ã L'EXCL. DES CENDRES ET RÃ SIDUS CONTENANT DU BÃ RYLLIUM) 10 % 2 811219 OUVRAGES EN BÃ RYLLIUM, N.D.A. 10 % 2 811221 CHROME SOUS FORME BRUTE; POUDRES DE CHROME 10 % 2 811222 DÃ CHETS ET DÃ BRIS DE CHROME (SAUF CENDRES ET RÃ SIDUS CONTENANT DU CHROME ET SAUF ALLIAGES DE CHROME Ã TENEUR EN POIDS EN NICKEL > 10 %) 10 % 2 811229 OUVRAGES EN CHROME, N.D.A. 10 % 2 811230 GERMANIUM ET OUVRAGES EN GERMANIUM, N.D.A.; DÃ CHETS ET DÃ BRIS DE GERMANIUM (SAUF CENDRES ET RÃ SIDUS CONTENANT DU GERMANIUM) 10 % 2 811240 VANADIUM ET OUVRAGES EN VANADIUM, N.D.A.; DÃ CHETS ET DÃ BRIS DE VANADIUM (SAUF CENDRES ET RÃ SIDUS CONTENANT DU VANADIUM) 10 % 2 811251 THALLIUM SOUS FORME BRUTE; POUDRES DE THALLIUM 10 % 2 811252 DÃ CHETS ET DÃ BRIS DE THALLIUM (Ã L'EXCL. DES CENDRES ET RÃ SIDUS CONTENANT DU THALLIUM) 10 % 2 811259 OUVRAGES EN THALLIUM, N.D.A. 10 % 2 811292 HAFNIUM [CELTIUM], NIOBIUM [COLUMBIUM], RHÃ NIUM, GALLIUM ET INDIUM, SOUS FORME BRUTE; DÃ CHETS, DÃ BRIS ET POUDRES DE CES MÃ TAUX (SAUF CENDRES ET RÃ SIDUS CONTENANT CES MÃ TAUX) 10 % 2 811299 OUVRAGES EN GALLIUM, HAFNIUM [CELTIUM], INDIUM, NIOBIUM [COLUMBIUM] ET RHÃ NIUM, N.D.A. 10 % 2 811300 CERMETS ET OUVRAGES EN CERMETS, N.D.A.; DÃ CHETS ET DÃ BRIS DE CERMETS (SAUF CENDRES ET RÃ SIDUS CONTENANT DES CERMETS) 10 % 2 820110 BÃ CHES ET PELLES, AVEC PARTIE TRAVAILLANTE EN MÃ TAUX COMMUNS 20 % 5 820120 FOURCHES Ã FOUILLER, FOURCHES Ã FANER, FOURCHES Ã FUMIER, AVEC PARTIE TRAVAILLANTE EN MÃ TAUX COMMUNS 20 % 5 820130 PIOCHES, PICS, HOUES, BINETTES, RÃ TEAUX ET RACLOIRS, AVEC PARTIE TRAVAILLANTE EN MÃ TAUX COMMUNS (SAUF PIOLETS) 20 % 5 820140 HACHES, SERPES ET OUTILS SIMIL. Ã TAILLANTS, AVEC PARTIE TRAVAILLANTE EN MÃ TAUX COMMUNS 20 % 5 820150 SÃ CATEURS ET SIMIL. MANIÃ S Ã UNE MAIN, Y.C. LES -CISAILLES Ã VOLAILLES-, AVEC PARTIE TRAVAILLANTE EN MÃ TAUX COMMUNS 20 % 3 820160 CISAILLES Ã HAIES, SÃ CATEURS ET OUTILS SIMIL. MANIÃ S Ã DEUX MAINS, AVEC PARTIE TRAVAILLANTE EN MÃ TAUX COMMUNS 20 % 3 820190 FAUX ET FAUCILLES, COUTEAUX Ã FOIN OU Ã PAILLE ET AUTRES OUTILS AGRICOLES, HORTICOLES OU FORESTIERS, Ã MAIN, AVEC PARTIE TRAVAILLANTE EN MÃ TAUX COMMUNS (Ã L'EXCL. DES BÃ CHES, PELLES, FOURCHES, PIOCHES, PICS, HOUES, BINETTES, RÃ TEAUX, RACLOIRS, HACHES, SERPES ET OUTILS SIMIL. Ã TAILLANTS, CISAILLES Ã VOLAILLES, SÃ CATEURS ET SIMIL. MANIÃ S Ã UNE MAIN) 20 % 3 820210 SCIES Ã MAIN, AVEC PARTIE TRAVAILLANTE EN MÃ TAUX COMMUNS (Ã L'EXCL. DES TRONÃ ONNEUSES) 20 % 3 820220 LAMES DE SCIES Ã RUBAN EN MÃ TAUX COMMUNS 20 % 2 820231 LAMES DE SCIES CIRCULAIRES, Y.C. -LES LAMES DE FRAISES-SCIES- EN MÃ TAUX COMMUNS ET AVEC PARTIE TRAVAILLANTE EN ACIER 20 % 2 820239 LAMES DE SCIES CIRCULAIRES, Y.C. LES LAMES DE FRAISES-SCIES, ET LEURS PARTIES, EN MÃ TAUX COMMUNS ET AVEC PARTIE TRAVAILLANTE EN MATIÃ RES AUTRES QUE L'ACIER 20 % 2 820240 CHAÃ NES DE SCIES, DITES -COUPANTES-, EN MÃ TAUX COMMUNS 20 % 2 820291 LAMES DE SCIES DROITES, EN MÃ TAUX COMMUNS, POUR LE TRAVAIL DES MÃ TAUX 20 % 2 820299 LAMES DE SCIES, Y.C. LES LAMES DE SCIES NON-DENTÃ ES, EN MÃ TAUX COMMUNS (Ã L'EXCL. DES LAMES DE SCIES Ã RUBAN, DES LAMES DE SCIES CIRCULAIRES, DES LAMES DE FRAISES-SCIES, DES CHAÃ NES DE SCIE DITES -COUPANTES- ET SAUF LAMES DE SCIES DROITES POUR LE TRAVAIL DES MÃ TAUX) 20 % 2 820310 LIMES, RÃ PES ET OUTILS SIMIL. Ã MAIN, EN MÃ TAUX COMMUNS 20 % 2 820320 PINCES -MÃ ME COUPANTES-, TENAILLES, BRUCELLES Ã USAGE NON-MÃ DICAL ET OUTILS SIMIL. Ã MAIN, EN MÃ TAUX COMMUNS 20 % 2 820330 CISAILLES Ã MÃ TAUX ET OUTILS SIMIL., Ã MAIN, EN MÃ TAUX COMMUNS 20 % 2 820340 COUPE-TUBES, COUPE-BOULONS, EMPORTE-PIÃ CE ET OUTILS SIMIL., Ã MAIN, EN MÃ TAUX COMMUNS 20 % 2 820411 CLÃ S DE SERRAGE Ã MAIN, Y.C. -LES CLÃ S DYNAMOMÃ TRIQUES-, EN MÃ TAUX COMMUNS, Ã OUVERTURE FIXE 20 % 2 820412 CLÃ S DE SERRAGE Ã MAIN, Y.C. -LES CLÃ S DYNAMOMÃ TRIQUES-, EN MÃ TAUX COMMUNS, Ã OUVERTURE VARIABLE 20 % 2 820420 DOUILLES DE SERRAGE INTERCHANGEABLES, MÃ ME AVEC MANCHES, EN MÃ TAUX COMMUNS 20 % 2 820510 OUTILS DE PERTHAGE, DE FILETAGE OU DE TARAUDAGE, MANIÃ S Ã LA MAIN 20 % 2 820520 MARTEAUX ET MASSES, AVEC PARTIE TRAVAILLANTE EN MÃ TAUX COMMUNS 20 % 2 820530 RABOTS, CISEAUX, GOUGES ET OUTILS TRANCHANTS SIMIL. Ã MAIN POUR LE TRAVAIL DU BOIS 20 % 2 820540 TOURNEVIS Ã MAIN 20 % 2 820551 OUTILS Ã MAIN D'Ã CONOMIE DOMESTIQUE, NON MÃ CANIQUES, AVEC PARTIE TRAVAILLANTE EN MÃ TAUX COMMUNS, N.D.A. 20 % 2 820559 OUTILS Ã MAIN, Y.C. -LES DIAMANTS DE VITRIER-, EN MÃ TAUX COMMUNS, N.D.A. 20 % 2 820560 LAMPES Ã SOUDER ET SIMIL. (SAUF APPAREILS Ã SOUDER FONCTIONNANT AU GAZ) 20 % 2 820570 ETAUX, SERRE-JOINTS ET SIMIL. (AUTRES QUE CEUX CONSTITUANT DES ACCESSOIRES OU DES PARTIES DE MACHINES-OUTILS) 20 % 2 820580 ENCLUMES; FORGES PORTATIVES; MEULES AVEC BÃ TIS, Ã MAIN OU Ã PÃ DALE 20 % 2 820590 ASSORTIMENTS D'OUTILS D'AU MOINS DEUX DES SOUS-POSITIONS DU No8205 20 % 2 820600 OUTILS D'AU MOINS DEUX DU No8202 Ã 8205, CONDITIONNÃ S EN ASSORTIMENTS POUR LA VENTE AU DÃ TAIL 20 % 2 820713 OUTILS DE FORAGE OU DE SONDAGE, INTERCHANGEABLES, AVEC PARTIE TRAVAILLANTE EN CARBURES MÃ TALLIQUES FRITTÃ S OU EN CERMETS 10 % 2 820719 OUTILS DE FORAGE OU DE SONDAGE, INTERCHANGEABLES, ET LEURS PARTIES, AVEC PARTIE TRAVAILLANTE EN MATIÃ RES AUTRES QU'EN CARBURES MÃ TALLIQUES FRITTÃ S OU EN CERMETS 10 % 2 820720 FILIÃ RES INTERCHANGEABLES POUR L'Ã TIRAGE OU LE FILAGE -EXTRUSION- DES MÃ TAUX 10 % 2 820730 OUTILS INTERCHANGEABLES Ã EMBOUTIR, Ã ESTAMPER OU Ã POINÃ ONNER 10 % 2 820740 OUTILS INTERCHANGEABLES Ã TARAUDER OU Ã FILETER 10 % 2 820750 OUTILS INTERCHANGEABLES Ã PERCER (Ã L'EXCL. DES OUTILS DE FORAGE OU DE SONDAGE ET DES OUTILS Ã TARAUDER) 10 % 2 820760 OUTILS INTERCHANGEABLES Ã ALÃ SER OU Ã BROCHER 10 % 2 820770 OUTILS INTERCHANGEABLES Ã FRAISER 10 % 2 820780 OUTILS INTERCHANGEABLES Ã TOURNER 10 % 2 820790 OUTILS INTERCHANGEABLES POUR OUTILLAGE Ã MAIN, MÃ CANIQUE OU NON, OU POUR MACHINES-OUTILS, N.D.A. 10 % 2 820810 COUTEAUX ET LAMES TRANCHANTES, EN MÃ TAUX COMMUNS, POUR MACHINES OU POUR APPAREILS MÃ CANIQUES, POUR LE TRAVAIL DES MÃ TAUX 10 % 2 820820 COUTEAUX ET LAMES TRANCHANTES, EN MÃ TAUX COMMUNS, POUR MACHINES OU POUR APPAREILS MÃ CANIQUES, POUR LE TRAVAIL DU BOIS 10 % 2 820830 COUTEAUX ET LAMES TRANCHANTES, EN MÃ TAUX COMMUNS, POUR APPAREILS DE CUISINE OU POUR MACHINES DE L'INDUSTRIE ALIMENTAIRE 10 % 2 820840 COUTEAUX ET LAMES TRANCHANTES, EN MÃ TAUX COMMUNS, POUR MACHINES AGRICOLES, HORTICOLES OU FORESTIÃ RES (SAUF POUR LE TRAVAIL DU BOIS) 10 % 2 820890 COUTEAUX ET LAMES TRANCHANTES, EN MÃ TAUX COMMUNS, POUR MACHINES OU APPAREILS MÃ CANIQUES (SAUF POUR LE TRAVAIL DU MÃ TAL OU DU BOIS, SAUF POUR APPAREILS DE CUISINE OU POUR MACHINES DE L'INDUSTRIE ALIMENTAIRE, ET SAUF POUR MACHINES AGRICOLES, HORTICOLES OU FORESTIÃ RES) 10 % 2 820900 PLAQUETTES, BAGUETTES, POINTES ET OBJETS SIMIL. POUR OUTILS, NON-MONTÃ S, CONSTITUÃ S PAR DES CARBURES MÃ TALLIQUES FRITTÃ S OU DES CERMETS 20 % 2 821000 APPAREILS MÃ CANIQUES ACTIONNÃ S Ã LA MAIN, EN MÃ TAUX COMMUNS, D'UN POIDS <= 10 KG, UTILISÃ S POUR PRÃ PARER, CONDITIONNER OU SERVIR LES ALIMENTS OU LES BOISSONS 30 % 3 821110 ASSORTIMENTS DE COUTEAUX DU No8211; ASSORTIMENTS DANS LESQUELS LES COUTEAUX DU No8211 SONT PLUS NOMBREUX QUE D'AUTRES ARTICLES 30 % 3 821191 COUTEAUX DE TABLE Ã LAME FIXE, EN MÃ TAUX COMMUNS, Y.C. LES MANCHES (SAUF COUTEAUX Ã BEURRE ET COUTEAUX Ã POISSON) 30 % 3 821192 COUTEAUX Ã LAME FIXE EN MÃ TAUX COMMUNS (SAUF COUTEAUX Ã FOIN ET Ã PAILLE, COUTELAS ET MACHETTES, COUTEAUX ET LAMES TRANCHANTES POUR MACHINES OU APPAREILS MÃ CANIQUES, COUTEAUX Ã POISSON, COUTEAUX Ã BEURRE, PETITES ET GRANDES LAMES DE RASOIRS ET AUTRES COUTEAUX DU No8214) 30 % 3 821193 COUTEAUX Ã LAME NON FIXE, Y.C. LES SERPETTES FERMANTES, EN MÃ TAUX COMMUNS (SAUF RASOIRS Ã LAME) 30 % 3 821194 LAMES TRANCHANTES OU DENTELÃ ES, EN MÃ TAUX COMMUNS POUR COUTEAUX DE TABLE, COUTEAUX DE POCHE -CANIFS-, ET AUTRES COUTEAUX DU No8211 30 % 3 821195 MANCHES EN MÃ TAUX COMMUNS POUR COUTEAUX DE TABLE, COUTEAUX DE POCHE -CANIFS-, ET AUTRES COUTEAUX DU No8211 30 % 3 821210 RASOIRS ET RASOIRS DE SÃ RETÃ  NON-Ã LECTRIQUES, EN MÃ TAUX COMMUNS 30 % 3 821220 LAMES DE RASOIRS DE SÃ RETÃ , EN MÃ TAUX COMMUNS, Y.C. LES Ã BAUCHES EN BANDES 30 % 3 821290 PARTIES DE RASOIRS ET DE RASOIRS DE SÃ RETÃ  NON-Ã LECTRIQUES, EN MÃ TAUX COMMUNS (SAUF LAMES DE RASOIRS DE SÃ RETÃ , Y.C. LES Ã BAUCHES EN BANDE) 20 % 3 821300 CISEAUX Ã DOUBLES BRANCHES ET LEURS LAMES, EN MÃ TAUX COMMUNS (SAUF TAILLE-HAIES, CISAILLES ET ARTICLES SIMIL. ACTIONNÃ S DES DEUX MAINS, SÃ CATEURS ET ARTICLES SIMIL. ACTIONNÃ S D'UNE MAIN ET SAUF CISEAUX SPÃ CIAUX DE MARÃ CHAL-FERRANT) 30 % 3 821410 COUPE-PAPIER, OUVRE-LETTRES, GRATTOIRS, TAILLE-CRAYONS ET LEURS LAMES, EN MÃ TAUX COMMUNS (SAUF MACHINES, APPAREILS ET INSTRUMENTS Ã USAGE SIMILAIRE DU CHAPITRE 84) 30 % 3 821420 OUTILS ET ASSORTIMENTS D'OUTILS DE MANUCURE OU DE PÃ DICURE, Y.C. -LES LIMES Ã ONGLES-, EN MÃ TAUX COMMUNS (SAUF CISEAUX ORDINAIRES) 30 % 3 821490 TONDEUSES DE COIFFEUR ET AUTRES ARTICLES Ã COUPER, N.D.A., EN MÃ TAUX COMMUNS 30 % 3 821510 ASSORTIMENTS DE CUILLERS, FOURCHETTES ET AUTRES ARTICLES DU No 8215, MÃ ME AVEC COUTEAUX JUSQU'Ã UN NOMBRE Ã GAL, EN MÃ TAUX COMMUNS, COMPRENANT AU MOINS UNE PARTIE ARGENTÃ E, DORÃ E OU PLATINÃ E 30 % 3 821520 ASSORTIMENTS COMPOSÃ S D'UN OU PLUSIEURS COUTEAUX DU No8211 ET D'UN NOMBRE AU MOINS Ã GAL DE CUILLERS, FOURCHETTES OU AUTRES ARTICLES DU No No8215, EN MÃ TAUX COMMUNS, NE COMPRENANT AUCUNE PARTIE ARGENTÃ E, DORÃ E OU PLATINÃ E 30 % 3 821591 CUILLERS, FOURCHETTES, LOUCHES, Ã CUMOIRES, PELLES Ã TARTES, COUTEAUX SPÃ CIAUX Ã POISSON OU Ã BEURRE, PINCES Ã SUCRE ET ARTICLES SIMIL., EN MÃ TAUX COMMUNS, ARGENTÃ S, DORÃ S OU PLATINÃ S (SAUF EN ASSORTIMENTS ET SAUF CISAILLES Ã VOLAILLE ET Ã HOMARDS) 30 % 3 821599 CUILLERS, FOURCHETTES, LOUCHES, Ã CUMOIRES, PELLES Ã TARTES, COUTEAUX SPÃ CIAUX Ã POISSON OU Ã BEURRE, PINCES Ã SUCRE ET ARTICLES SIMIL., EN MÃ TAUX COMMUNS, NI ARGENTÃ S, NI DORÃ S, NI PLATINÃ S (SAUF EN ASSORTIMENTS ET SAUF CISAILLES Ã VOLAILLE ET Ã HOMARDS) 30 % 3 830110 CADENAS, EN MÃ TAUX COMMUNS 30 % 3 830120 SERRURES DES TYPES UTILISÃ S POUR VÃ HICULES AUTOMOBILES, EN MÃ TAUX COMMUNS 30 % 3 830130 SERRURES DES TYPES UTILISÃ S POUR MEUBLES, EN MÃ TAUX COMMUNS 30 % 3 830140 SERRURES ET VERROUS, EN MÃ TAUX COMMUNS (AUTRES QUE CADENAS ET SERRURES DES TYPES UTILISÃ S POUR VÃ HICULES AUTOMOBILES OU MEUBLES) 30 % 3 830150 FERMOIRS ET MONTURES-FERMOIRS AVEC SERRURE, EN MÃ TAUX COMMUNS 30 % 3 830160 PARTIES DES CADENAS, SERRURES ET VERROUS, AINSI QUE DES FERMOIRS ET MONTURES-FERMOIRS, AVEC SERRURE, EN MÃ TAUX COMMUNS, N.D.A. 30 % 2 830170 CLEFS PRÃ SENTÃ ES ISOLÃ MENT, POUR CADENAS, SERRURES ET VERROUS, AINSI QUE POUR FERMOIRS ET MONTURES-FERMOIRS AVEC SERRURE, EN MÃ TAUX COMMUNS 30 % 3 830210 CHARNIÃ RES DE TOUS GENRES, Y.C. LES PAUMELLES ET PENTURES, EN MÃ TAUX COMMUNS 30 % 3 830220 ROULETTES AVEC MONTURE EN MÃ TAUX COMMUNS 30 % 3 830230 GARNITURES, FERRURES ET SIMIL. EN MÃ TAUX COMMUNS, POUR VÃ HICULES AUTOMOBILES (SAUF CHARNIÃ RES ET SERRURES) 30 % 3 830241 GARNITURES, FERRURES ET SIMIL., POUR BÃ TIMENTS, EN MÃ TAUX COMMUNS (SAUF SERRURES ET VERROUS DE SÃ RETÃ  Ã CLEF ET SAUF CHARNIÃ RES) 30 % 3 830242 GARNITURES, FERRURES ET SIMIL., POUR MEUBLES, EN MÃ TAUX COMMUNS (SAUF SERRURES ET VERROUS DE SÃ RETÃ  Ã CLEF ET SAUF CHARNIÃ RES ET ROULETTES) 30 % 3 830249 GARNITURES, FERRURES ET ARTICLES SIMIL. EN MÃ TAUX COMMUNS (SAUF SERRURES ET VERROUS DE SÃ RETÃ  Ã CLEF, FERMOIRS ET MONTURES-FERMOIRS Ã SERRURE, CHARNIÃ RES, ROULETTES, GARNITURES, FERRURES ET SIMIL. POUR BÃ TIMENTS AINSI QUE GARNITURES, FERRURES ET ARTICLES SIMIL. POUR VÃ HICULES AUTOMOBILES OU MEUBLES) 30 % 3 830250 PATÃ RES, PORTE-CHAPEAUX, SUPPORTS ET ARTICLES SIMIL. EN MÃ TAUX COMMUNS 30 % 3 830260 FERME-PORTES AUTOMATIQUES EN MÃ TAUX COMMUNS 30 % 3 830300 COFFRES-FORTS, PORTES BLINDÃ ES ET COMPARTIMENTS POUR CHAMBRES FORTES, COFFRES ET CASSETTES DE SÃ RETÃ  ET ARTICLES SIMIL., EN MÃ TAUX COMMUNS 30 % 3 830400 CLASSEURS, FICHIERS, BOÃ TES DE CLASSEMENT, PORTE-COPIES, PLUMIERS, PORTE-CACHETS ET MATÃ RIEL ET FOURNITURES SIMIL. DE BUREAU, EN MÃ TAUX COMMUNS (Ã L'EXCL. DES MEUBLES DE BUREAU DU No9403 ET DES CORBEILLES Ã PAPIER) 30 % 3 830510 MÃ CANISMES POUR RELIURE DE FEUILLETS MOBILES OU POUR CLASSEURS, EN MÃ TAUX COMMUNS (SAUF FERMOIRS POUR LIVRES ET REGISTRES) 30 % 3 830520 AGRAFES PRÃ SENTÃ ES EN BARRETTES, EN MÃ TAUX COMMUNS 30 % 3 830590 ATTACHE-LETTRES, COINS DE LETTRES, TROMBONES, ONGLETS DE SIGNALISATION, ET MATÃ RIEL DE BUREAU SIMILAIRE EN MÃ TAUX COMMUNS, Y.C. LES PARTIES DES ARTICLES DU No8305 (Ã L'EXCL. DES MÃ CANISMES COMPLETS POUR RELIURE DE FEUILLETS MOBILES OU POUR CLASSEURS, DES AGRAFES PRÃ SENTÃ ES EN BARRETTES, DES PUNAISES ET DES FERMOIRS POUR LIVRES OU REGISTRES) 30 % 3 830610 CLOCHES, SONNETTES, GONGS ET ARTICLES SIMIL. NON-Ã LECTRIQUES, EN MÃ TAUX COMMUNS (SAUF INSTRUMENTS DE MUSIQUE) 30 % 3 830621 STATUETTES ET AUTRES OBJETS D'ORNEMENT, EN MÃ TAUX COMMUNS, ARGENTÃ S, DORÃ S OU PLATINÃ S (SAUF OBJETS D'ART, PIÃ CES DE COLLECTION ET ANTIQUITÃ S) 30 % 3 830629 STATUETTES ET AUTRES OBJETS D'ORNEMENT, EN MÃ TAUX COMMUNS, NI ARGENTÃ S, NI DORÃ S, NI PLATINÃ S (SAUF OBJETS D'ART, PIÃ CES DE COLLECTION ET ANTIQUITÃ S) 30 % 5 830630 CADRES POUR PHOTOGRAPHIES, GRAVURES OU SIMIL., EN MÃ TAUX COMMUNS; MIROIRS, EN MÃ TAUX COMMUNS (SAUF Ã LÃ MENTS OPTIQUES) 30 % 3 830710 TUYAUX FLEXIBLES EN FER OU EN ACIER, MÃ ME AVEC ACCESSOIRES 10 % 2 830790 TUYAUX FLEXIBLES EN MÃ TAUX COMMUNS AUTRES QUE LE FER OU L'ACIER, MÃ ME AVEC ACCESSOIRES 10 % 2 830810 AGRAFES, CROCHETS ET OEILLETS, EN MÃ TAUX COMMUNS, POUR VÃ TEMENTS, CHAUSSURES, BÃ CHES, MAROQUINERIE, OU POUR TOUTES CONFECTIONS OU Ã QUIPEMENTS 20 % 2 830820 RIVETS TUBULAIRES OU Ã TIGE FENDUE, EN MÃ TAUX COMMUNS 10 % 2 830890 FERMOIRS, MONTURES-FERMOIRS SANS SERRURE, BOUCLES, BOUCLES-FERMOIRS ET ARTICLES SIMIL., EN MÃ TAUX COMMUNS, POUR VÃ TEMENTS, CHAUSSURES, MAROQUINERIE, ETC., Y.C. LES PARTIES DES ARTICLES DU No 8308, EN MÃ TAUX COMMUNS (SAUF AGRAFES, CROCHETS, OEILLETS, RIVETS TUBULAIRES OU Ã TIGE FENDUE) 20 % 2 830910 BOUCHONS-COURONNES EN MÃ TAUX COMMUNS 10 % 2 830990 BOUCHONS [Y.C. LES BOUCHONS Ã PAS DE VIS ET LES BOUCHONS-VERSEURS], COUVERCLES, CAPSULES POUR BOUTEILLES, BONDES FILETÃ ES, PLAQUES DE BONDES, SCELLÃ S ET AUTRES ACCESSOIRES D'EMBALLAGE, EN MÃ TAUX COMMUNS (Ã L'EXCL. DES BOUCHONS-COURONNES) 10 % 3 831000 PLAQUES INDICATRICES, PLAQUES-ENSEIGNES, PLAQUES-ADRESSES ET PLAQUES SIMIL., CHIFFRES, LETTRES ET ENSEIGNES DIVERSES, EN MÃ TAUX COMMUNS, Y.C. LES PANNEAUX DE SIGNALISATION ROUTIÃ RE (SAUF LES ENSEIGNES ET PLAQUES INDICATRICES LUMINEUSES DU No9405, LES CARACTÃ RES D'IMPRIMERIE ET ARTICLES SIMIL. ET SAUF PANNEAUX, DISQUES ET CROIX DE SIGNALISATION POUR VOIES DE CIRCULATION DU No 8608) 30 % 3 831110 Ã LECTRODES ENROBÃ ES EN MÃ TAUX COMMUNS, POUR LE SOUDAGE Ã L'ARC 30 % 3 831120 FILS FOURRÃ S EN MÃ TAUX COMMUNS, POUR LE SOUDAGE Ã L'ARC 30 % 3 831130 BAGUETTES ENROBÃ ES ET FILS FOURRÃ S EN MÃ TAUX COMMUNS, POUR BRASAGE OU SOUDAGE Ã LA FLAMME (Ã L'EXCL. DES FILS ET BAGUETTES Ã Ã ME DÃ CAPANTE CHEZ LESQUELS LE MÃ TAL DE BRASAGE, DÃ CAPANTS ET FONDANTS NON COMPRIS, CONTIENT >= 2 % EN POIDS D'UN MÃ TAL PRÃ CIEUX) 30 % 3 831190 FILS, BAGUETTES, TUBES, PLAQUES, Ã LECTRODES ET ARTICLES SIMIL. EN MÃ TAUX COMMUNS OU EN CARBURES MÃ TALLIQUES, ENROBÃ S OU FOURRÃ S DE DÃ CAPANTS OU DE FONDANTS, POUR BRASAGE, SOUDAGE OU DÃ PÃ T DE MÃ TAL OU DE CARBURES MÃ TALLIQUES, N.D.A., AINSI QUE FILS ET BAGUETTES EN POUDRES DE MÃ TAUX COMMUNS AGGLOMÃ RÃ S, POUR MÃ TALLISATION PAR PROJECTION, Y.C. LES PARTIES DES ARTICLES DU No 8311, N.D.A. 30 % 3 840110 RÃ ACTEURS NUCLÃ AIRES «EURATOM » 10 % 1 840120 MACHINES ET APPAREILS POUR LA SÃ PARATION ISOTOPIQUE ET LEURS PARTIES, N.D.A. «EURATOM » 10 % 1 840130 ELÃ MENTS COMBUSTIBLES -CARTOUCHES-, NON IRRADIÃ S, AVEC DISPOSITIFS DE MANIEMENT, POUR RÃ ACTEURS NUCLÃ AIRES «EURATOM » 10 % 1 840140 PARTIES DE RÃ ACTEURS NUCLÃ AIRES, N.D.A. «EURATOM » 10 % 1 840211 CHAUDIÃ RES AQUATUBULAIRES Ã PRODUCTION HORAIRE DE VAPEUR > 45 T 10 % 1 840212 CHAUDIÃ RES AQUATUBULAIRES Ã PRODUCTION HORAIRE DE VAPEUR <= 45 T (AUTRES QUE LES CHAUDIÃ RES POUR LE CHAUFFAGE CENTRAL CONÃ UES POUR PRODUIRE Ã LA FOIS DE L'EAU CHAUDE ET DE LA VAPEUR Ã BASSE PRESSION) 10 % 1 840219 CHAUDIÃ RES Ã VAPEUR, Y.C. LES CHAUDIÃ RES MIXTES (AUTRES QUE LES CHAUDIÃ RES AQUATUBULAIRES ET LES CHAUDIÃ RES POUR LE CHAUFFAGE CENTRAL CONÃ UES POUR PRODUIRE Ã LA FOIS DE L'EAU CHAUDE ET DE LA VAPEUR Ã BASSE PRESSION) 10 % 1 840220 CHAUDIÃ RES DITES -Ã EAU SURCHAUFFÃ E- 10 % 1 840290 PARTIES DE CHAUDIÃ RES Ã VAPEUR ET DE CHAUDIÃ RES DITES -Ã EAU SURCHAUFFÃ E-, N.D.A. 10 % 1 840310 CHAUDIÃ RES POUR LE CHAUFFAGE CENTRAL, NON-Ã LECTRIQUES (SAUF CHAUDIÃ RES Ã VAPEUR ET CHAUDIÃ RES DITES -Ã EAU SURCHAUFFÃ E- DU No 8402) 10 % 1 840390 PARTIES DE CHAUDIÃ RES POUR LE CHAUFFAGE CENTRAL, N.D.A. 10 % 1 840410 APPAREILS AUXILIAIRES POUR CHAUDIÃ RES DU No8402 OU 8403 -Ã CONOMISEURS, SURCHAUFFEURS, APPAREILS DE RAMONAGE OU DE RÃ CUPÃ RATION DES GAZ, PAR EXEMPLE- 10 % 1 840420 CONDENSEURS POUR MACHINES Ã VAPEUR 10 % 1 840490 PARTIES DES APPAREILS AUXILIAIRES DU No8402 OU 8403 ET DES CONDENSEURS POUR MACHINES Ã VAPEUR, N.D.A. 10 % 1 840510 GÃ NÃ RATEURS DE GAZ Ã L'AIR OU DE GAZ Ã L'EAU, AVEC OU SANS LEURS Ã PURATEURS; GÃ NÃ RATEURS D'ACÃ TYLÃ NE ET GÃ NÃ RATEURS SIMIL. DE GAZ, PAR PROCÃ DÃ  Ã L'EAU, AVEC OU SANS LEURS Ã PURATEURS (SAUF FOURS Ã COKE, GÃ NÃ RATEURS DE GAZ PAR PROCÃ DÃ  Ã LECTROLYTIQUE ET LAMPES Ã ACÃ TYLÃ NE) 10 % 1 840590 PARTIES DES GÃ NÃ RATEURS DE GAZ Ã L'AIR OU DE GAZ Ã L'EAU ET DES GÃ NÃ RATEURS D'ACÃ TYLÃ NE OU DES GÃ NÃ RATEURS SIMIL. DE GAZ PAR PROCÃ DÃ  Ã L'EAU, N.D.A. 10 % 1 840610 TURBINES Ã VAPEUR POUR LA PROPULSION DE BATEAUX 10 % 1 840681 TURBINES Ã VAPEUR D'UNE PUISSANCE > 40 MW (AUTRES QUE POUR LA PROPULSION DE BATEAUX) 10 % 1 840682 TURBINES Ã VAPEUR D'UNE PUISSANCE <= 40 MW (AUTRES QUE POUR LA PROPULSION DE BATEAUX) 10 % 1 840690 PARTIES DES TURBINES Ã VAPEUR, N.D.A. 10 % 1 840710 MOTEURS Ã PISTON ALTERNATIF OU ROTATIF, Ã ALLUMAGE PAR Ã TINCELLES -MOTEURS Ã EXPLOSION-, POUR L'AVIATION 0 % 1 840721 MOTEURS HORS-BORD Ã ALLUMAGE PAR Ã TINCELLES «MOTEURS Ã EXPLOSION » POUR LA PROPULSION DE BATEAUX 20 % 1 840729 MOTEURS Ã PISTON ALTERNATIF OU ROTATIF, Ã ALLUMAGE PAR Ã TINCELLES «MOTEURS Ã EXPLOSION », POUR BATEAUX (SAUF MOTEURS HORS-BORD) 10 % 1 840731 MOTEURS Ã PISTON ALTERNATIF Ã ALLUMAGE PAR Ã TINCELLES -MOTEURS Ã EXPLOSION-, DES TYPES UTILISÃ S POUR LA PROPULSION DES VÃ HICULES DU CHAPITRE 87, CYLINDRÃ E <= 50 CMo 10 % 2 840732 MOTEURS Ã PISTON ALTERNATIF Ã ALLUMAGE PAR Ã TINCELLES «MOTEURS Ã EXPLOSION », DES TYPES UTILISÃ S POUR LA PROPULSION DES VÃ HICULES DU CHAPITRE 87, CYLINDRÃ E > 50 CM3 MAIS <= 250 CM3 20 % 2 840733 MOTEURS Ã PISTON ALTERNATIF Ã ALLUMAGE PAR Ã TINCELLES «MOTEURS Ã EXPLOSION », DES TYPES UTILISÃ S POUR LA PROPULSION DES VÃ HICULES DU CHAPITRE 87, CYLINDRÃ E > 250 CM3 MAIS <= 1000 CM3 20 % 2 840734 MOTEURS Ã PISTON ALTERNATIF Ã ALLUMAGE PAR Ã TINCELLES «MOTEURS Ã EXPLOSION », DES TYPES UTILISÃ S POUR LA PROPULSION DES VÃ HICULES DU CHAPITRE 87, CYLINDRÃ E > 1000 CM3 20 % 2 840790 MOTEURS Ã PISTON ALTERNATIF OU ROTATIF, Ã ALLUMAGE PAR Ã TINCELLES «MOTEURS Ã EXPLOSION » (AUTRES QUE MOTEURS POUR AÃ RONEFS, MOTEURS POUR LA PROPULSION DE BATEAUX ET AUTRES QUE LES MOTEURS Ã PISTON ALTERNATIF DES TYPES UTILISÃ S POUR LA PROPULSION DES VÃ HICULES AUTOMOBILES DU CHAPITRE 87) 20 % 3 840810 MOTEURS Ã PISTON, Ã ALLUMAGE PAR COMPRESSION «MOTEURS DIESEL OU SEMI-DIESEL », POUR LA PROPULSION DES BATEAUX 20 % 2 840820 MOTEURS Ã PISTON, Ã ALLUMAGE PAR COMPRESSION «MOTEURS DIESEL OU SEMI-DIESEL », DES TYPES UTILISÃ S POUR LA PROPULSION DES VÃ HICULES DU CHAPITRE 87 20 % 2 840890 MOTEURS Ã PISTON, Ã ALLUMAGE PAR COMPRESSION «MOTEURS DIESEL OU SEMI-DIESEL » (AUTRES QUE MOTEURS DE PROPULSION POUR BATEAUX ET SAUF MOTEURS DES TYPES UTILISÃ S POUR LA PROPULSION DES VÃ HICULES DU CHAPITRE 87) 20 % 3 840910 PARTIES RECONNAISSABLES COMME Ã TANT EXCLUSIVEMENT OU PRINCIPALEMENT DESTINÃ ES AUX MOTEURS Ã PISTON POUR L'AVIATION, N.D.A. 0 % 1 840991 PARTIES RECONNAISSABLES COMME Ã TANT EXCLUSIVEMENT OU PRINCIPALEMENT DESTINÃ ES AUX MOTEURS Ã PISTON Ã ALLUMAGE PAR Ã TINCELLES, N.D.A. 20 % 3 840999 PARTIES RECONNAISSABLES COMME Ã TANT EXCLUSIVEMENT OU PRINCIPALEMENT DESTINÃ ES AUX MOTEURS Ã PISTON Ã ALLUMAGE PAR COMPRESSION, N.D.A. 20 % 3 841011 TURBINES ET ROUES HYDRAULIQUES, PUISSANCE <= 1.000 KW (Ã L'EXCL. DES MACHINES OU MOTEURS HYDRAULIQUES DU No8412) 10 % 1 841012 TURBINES ET ROUES HYDRAULIQUES, PUISSANCE > 1.000 KW MAIS <= 10.000 KW (Ã L'EXCL. DES MACHINES OU MOTEURS HYDRAULIQUES DU No 8412) 10 % 1 841013 TURBINES ET ROUES HYDRAULIQUES, PUISSANCE > 10.000 KW (Ã L'EXCL. DES MACHINES OU MOTEURS HYDRAULIQUES DU No8412) 10 % 1 841090 PARTIES DE TURBINES HYDRAULIQUES OU DE ROUES HYDRAULIQUES, N.D.A., AINSI QUE LES RÃ GULATEURS POUR TURBINES HYDRAULIQUES 10 % 3 841111 TURBORÃ ACTEURS, POUSSÃ E <= 25 KN 10 % 1 841112 TURBORÃ ACTEURS, POUSSÃ E > 25 KN 10 % 1 841121 TURBOPROPULSEURS, PUISSANCE <= 1.100 KW 10 % 1 841122 TURBOPROPULSEURS, PUISSANCE > 1.100 KW 10 % 1 841181 TURBINES Ã GAZ, PUISSANCE <= 5.000 KW (AUTRES QUE TURBORÃ ACTEURS ET TURBOPROPULSEURS) 10 % 1 841182 TURBINES Ã GAZ, PUISSANCE > 5.000 KW (AUTRES QUE TURBORÃ ACTEURS ET TURBOPROPULSEURS) 10 % 1 841191 PARTIES DE TURBORÃ ACTEURS OU DE TURBOPROPULSEURS, N.D.A. 10 % 1 841199 PARTIES DE TURBINES Ã GAZ, N.D.A. 10 % 1 841210 PROPULSEURS Ã RÃ ACTION AUTRES QUE LES TURBORÃ ACTEURS 10 % 1 841221 MOTEURS HYDRAULIQUES Ã MOUVEMENT RECTILIGNE -CYLINDRES- 10 % 1 841229 MOTEURS HYDRAULIQUES (AUTRES QUE TURBINES HYDRAULIQUES OU ROUES HYDRAULIQUES DU No8410, TURBINES Ã VAPEUR ET MOTEURS HYDRAULIQUES, Ã MOUVEMENT RECTILIGNE -CYLINDRES-) 10 % 1 841231 MOTEURS PNEUMATIQUES, Ã MOUVEMENT RECTILIGNE -CYLINDRES- 10 % 1 841239 MOTEURS PNEUMATIQUES (SAUF MOTEURS PNEUMATIQUES Ã MOUVEMENT RECTILIGNE -CYLINDRES-) 10 % 1 841280 MOTEURS ET MACHINES MOTRICES (Ã L'EXCL. DES TURBINES Ã VAPEUR, MOTEURS Ã PISTON, TURBINES HYDRAULIQUES, ROUES HYDRAULIQUES, TURBINES Ã GAZ, MOTEURS Ã RÃ ACTION, MOTEURS HYDRAULIQUES ET OLÃ OHYDRAULIQUES, MOTEURS PNEUMATIQUES ET SAUF MOTEURS Ã LECTRIQUES) 10 % 1 841290 PARTIES DE MOTEURS ET MACHINES MOTRICES NON-Ã LECTRIQUES, N.D.A. 10 % 2 841311 POMPES POUR DISTRIBUTION, COMPORTANT UN DISPOSITIF MESUREUR DE LIQUIDE OU CONÃ UES POUR EN COMPORTER POUR CARBURANTS OU LUBRIFIANTS, DES TYPES UTILISÃ S DANS LES STATIONS-SERVICE OU LES GARAGES 10 % 2 841319 POMPES POUR LIQUIDES, AVEC DISPOSITIF MESUREUR OU CONÃ UES POUR EN COMPORTER (SAUF POMPES POUR LA DISTRIBUTION DE CARBURANTS OU LUBRIFIANTS, DES TYPES UTILISÃ S DANS LES STATIONS-SERVICE OU LES GARAGES) 10 % 2 841320 POMPES Ã BRAS POUR LIQUIDES (SAUF LES POMPES AVEC DISPOSITIF MESUREUR OU CONÃ UES POUR EN COMPORTER DU No8413.11 OU 8413.19) 10 % 2 841330 POMPES Ã CARBURANT, Ã HUILE OU Ã LIQUIDE DE REFROIDISSEMENT POUR MOTEURS Ã ALLUMAGE PAR Ã TINCELLES OU PAR COMPRESSION 10 % 3 841340 POMPES Ã BÃ TON 10 % 2 841350 POMPES POUR LIQUIDES VOLUMÃ TRIQUES ALTERNATIVES, Ã MOTEUR (SAUF POMPES AVEC DISPOSITIF MESUREUR OU CONÃ UES POUR EN COMPORTER DU No8413.11 OU 8413.19, POMPES Ã CARBURANT, Ã HUILE OU Ã LIQUIDE DE REFROIDISSEMENT POUR MOTEURS Ã ALLUMAGE PAR Ã TINCELLES' OU PAR COMPRESSION ET SAUF POMPES Ã BÃ TON) 10 % 2 841360 POMPES POUR LIQUIDES VOLUMÃ TRIQUES ROTATIVES, Ã MOTEUR (SAUF POMPES Ã DISPOSITIF MESUREUR OU CONÃ UES POUR EN COMPORTER DU No 8413.11 OU 8413.19, SAUF POMPES Ã CARBURANT, Ã HUILE OU Ã LIQUIDE DE REFROIDISSEMENT POUR MOTEURS Ã ALLUMAGE PAR Ã TINCELLES OU PAR COMPRESSION) 10 % 3 841370 POMPES POUR LIQUIDES CENTRIFUGES, Ã MOTEUR (SAUF POMPES Ã DISPOSITIF MESUREUR OU CONÃ UES POUR EN COMPORTER DU No8413.11 OU 8413.19, POMPES Ã CARBURANT, Ã HUILE OU Ã LIQUIDE DE REFROIDISSEMENT POUR MOTEURS Ã ALLUMAGE PAR Ã TINCELLES OU PAR COMPRESSION ET SAUF POMPES Ã BÃ TON) 10 % 3 841381 POMPES POUR LIQUIDES Ã MOTEUR (SAUF POMPES Ã DISPOSITIF MESUREUR OU CONÃ UES POUR EN COMPORTER DU No8413.11 OU 8413.19, POMPES Ã CARBURANT, Ã HUILE OU Ã LIQUIDE DE REFROIDISSEMENT POUR MOTEURS Ã ALLUMAGE PAR Ã TINCELLES OU PAR COMPRESSION, POMPES Ã BÃ TON, POMPES POUR LIQUIDES VOLUMÃ TRIQUES ALTERNATIVES OU ROTATIVES ET POMPES CENTRIFUGES DE TOUS GENRES) 10 % 3 841382 ELÃ VATEURS Ã LIQUIDES (Ã L'EXCL. DES POMPES) 10 % 2 841391 PARTIES DE POMPES POUR LIQUIDES, N.D.A. 10 % 3 841392 PARTIES D'Ã LÃ VATEURS Ã LIQUIDES, N.D.A. 10 % 1 841410 POMPES Ã VIDE 10 % 2 841420 POMPES Ã AIR, Ã MAIN OU Ã PIED 20 % 2 841430 COMPRESSEURS DES TYPES UTILISÃ S POUR Ã QUIPEMENTS FRIGORIFIQUES 10 % 2 841440 COMPRESSEURS D'AIR MONTÃ S SUR CHÃ SSIS Ã ROUES ET REMORQUABLES 10 % 2 841451 VENTILATEURS DE TABLE, DE SOL, MURAUX, PLAFONNIERS, DE TOITURES OU DE FENÃ TRES, Ã MOTEUR Ã LECTRIQUE INCORPORÃ , D'UNE PUISSANCE <= 125 W 20 % 3 841459 VENTILATEURS (SAUF VENTILATEURS DE TABLE, DE SOL, MURAUX, PLAFONNIERS, DE TOITURES OU DE FENÃ TRES, Ã MOTEUR Ã LECTRIQUE INCORPORÃ , D'UNE PUISSANCE <= 125 W) 20 % 3 841460 HOTTES ASPIRANTES Ã EXTRACTION OU Ã RECYCLAGE PAR FILTRE, Ã VENTILATEUR INCORPORÃ , PLUS GRAND CÃ TÃ  HORIZONTAL <= 120 CM 20 % 3 841480 POMPES Ã AIR, COMPRESSEURS D'AIR OU D'AUTRES GAZ, HOTTES ASPIRANTES Ã EXTRACTION OU Ã RECYCLAGE PAR FILTRE, Ã VENTILATEUR INCORPORÃ , PLUS GRAND CÃ TÃ  HORIZONTAL > 120 CM (AUTRES QUE POMPES Ã VIDE, POMPES Ã AIR Ã MAIN OU Ã PIED, COMPRESSEURS DES TYPES UTILISÃ S POUR Ã QUIPEMENTS FRIGORIFIQUES ET SAUF COMPRESSEURS D'AIR MONTÃ S SUR CHÃ SSIS Ã ROUES ET REMORQUABLES) 20 % 3 841490 PARTIES DE POMPES Ã AIR OU Ã VIDE, DE COMPRESSEURS D'AIR OU D'AUTRES GAZ ET DE VENTILATEURS, DE HOTTES ASPIRANTES Ã EXTRACTION OU Ã RECYCLAGE, Ã VENTILATEUR INCORPORÃ , N.D.A. 10 % 2 841510 MACHINES ET APPAREILS POUR LE CONDITIONNEMENT DE L'AIR, FORMANT UN SEUL CORPS, DU TYPE MURAL OU POUR FENETRES 30 % 3 841520 MACHINES ET APPAREILS POUR LE CONDITIONNEMENT DE L'AIR DU TYPE DE CEUX UTILISÃ S POUR LE CONFORT DES PERSONNES DANS LES VÃ HICULES AUTOMOBILES 30 % 3 841581 MACHINES ET APPAREILS POUR LE CONDITIONNEMENT DE L'AIR, AVEC DISPOSITIF DE RÃ FRIGÃ RATION ET SOUPAPE D'INVERSION DU CYCLE THERMIQUE [POMPES Ã CHALEUR RÃ VERSIBLES] (AUTRES QUE MACHINES ET APPAREILS DU TYPE DE CEUX UTILISÃ S POUR LE CONFORT DES PERSONNES DANS LES VÃ HICULES AUTOMOBILES ET CEUX FORMANT UN SEUL CORPS OU DU TYPE «SPLIT-SYSTEM » [SYSTÃ MES Ã Ã LÃ MENTS SÃ PARÃ S] DU TYPE MURAL OU POUR FENÃ TRES) 30 % 3 841582 MACHINES ET APPAREILS POUR LE CONDITIONNEMENT DE L'AIR, AVEC DISPOSITIF DE RÃ FRIGÃ RATION MAIS SANS SOUPAPE D'INVERSION DU CYCLE THERMIQUE (AUTRES QUE MACHINES ET APPAREILS DU TYPE DE CEUX UTILISÃ S POUR LE CONFORT DES PERSONNES DANS LES VÃ HICULES AUTOMOBILES ET CEUX FORMANT UN SEUL CORPS OU DU TYPE «SPLIT-SYSTEM » [SYSTÃ MES Ã Ã LÃ MENTS SÃ PARÃ S] DU TYPE MURAL OU POUR FENÃ TRES) 10 % 2 841583 MACHINES ET APPAREILS POUR LE CONDITIONNEMENT DE L'AIR COMPRENANT UN VENTILATEUR Ã MOTEUR, SANS DISPOSITIF DE RÃ FRIGÃ RATION MAIS BIEN DES DISPOSITIFS PROPRES Ã MODIFIER LA TEMPÃ RATURE ET L'HUMIDITÃ  DE L'AIR (SAUF MACHINES ET APPAREILS DU TYPE DE CEUX UTILISÃ S POUR LE CONFORT DES PERSONNES DANS LES VÃ HICULES AUTOMOBILES ET CEUX FORMANT UN SEUL CORPS OU DU TYPE «SPLIT-SYSTEM » [SYSTÃ MES Ã Ã LÃ MENTS SÃ PARÃ S] DU TYPE MURAL OU POUR FENÃ TRES) 10 % 2 841590 PARTIES DE MACHINES ET APPAREILS POUR LE CONDITIONNEMENT DE L'AIR COMPRENANT UN VENTILATEUR Ã MOTEUR ET DES DISPOSITIFS PROPRES Ã MODIFIER LA TEMPÃ RATURE ET L'HUMIDITÃ  DE L'AIR, N.D.A. 20 % 1 841610 BRÃ LEURS POUR FOYERS Ã COMBUSTIBLES LIQUIDES 10 % 2 841620 BRÃ LEURS POUR L'ALIMENTATION DES FOYERS Ã COMBUSTIBLES SOLIDES PULVÃ RISÃ S OU Ã GAZ, Y.C. LES BRÃ LEURS MIXTES 10 % 2 841630 FOYERS AUTOMATIQUES, Y.C. LEURS AVANT-FOYERS, GRILLES MÃ CANIQUES, DISPOSITIFS MÃ CANIQUES POUR L'Ã VACUATION DES CENDRES ET DISPOSITIFS SIMIL. (SAUF BRLEURS) 10 % 2 841690 PARTIES DE BRÃ LEURS POUR L'ALIMENTATION DES FOYERS ET DES FOYERS AUTOMATIQUES, DE LEURS AVANT-FOYERS, GRILLES MÃ CANIQUES, DISPOSITIFS MÃ CANIQUES POUR L'Ã VACUATION DES CENDRES ET DISPOSITIFS SIMIL., N.D.A. 10 % 2 841710 FOURS INDUSTRIELS OU DE LABORATOIRE, NON-Ã LECTRIQUES, POUR LE GRILLAGE, LA FUSION OU AUTRES TRAITEMENTS THERMIQUES DES MINERAIS, DE LA PYRITE OU DES MÃ TAUX (Ã L'EXCL. DES Ã TUVES) 10 % 2 841720 FOURS NON-Ã LECTRIQUES, DE BOULANGERIE, DE PÃ TISSERIE OU DE BISCUITERIE 10 % 2 841780 FOURS INDUSTRIELS OU DE LABORATOIRE NON-Ã LECTRIQUES, Y.C. LES INCINÃ RATEURS (SAUF FOURS POUR LE GRILLAGE, LA FUSION OU AUTRES TRAITEMENTS THERMIQUES DE MINERAIS, PYRITE OU MÃ TAUX, FOURS DE BOULANGERIE, DE PÃ TISSERIE OU DE BISCUITERIE ET SAUF Ã TUVES ET FOURS POUR LE PROCÃ DÃ  DE CRAQUAGE) 10 % 2 841790 PARTIES DE FOURS INDUSTRIELS OU DE LABORATOIRE NON-Ã LECTRIQUES, Y.C. D'INCINÃ RATEURS, N.D.A. 10 % 1 841810 RÃ FRIGÃ RATEURS ET CONGÃ LATEURS-CONSERVATEURS COMBINÃ S, AVEC PORTES EXTÃ RIEURES SÃ PARÃ ES 30 % 3 841821 RÃ FRIGÃ RATEURS MÃ NAGERS Ã COMPRESSION 30 % 3 841822 RÃ FRIGÃ RATEURS MÃ NAGERS Ã ABSORPTION, Ã LECTRIQUES 30 % 3 841829 RÃ FRIGÃ RATEURS MÃ NAGERS Ã ABSORPTION, NON-Ã LECTRIQUES 30 % 3 841830 MEUBLES CONGÃ LATEURS-CONSERVATEURS DU TYPE COFFRE, CAPACITÃ  <= 800 L 30 % 3 841840 MEUBLES CONGÃ LATEURS-CONSERVATEURS DU TYPE ARMOIRE, CAPACITÃ  <= 900 L 30 % 3 841850 COFFRES, ARMOIRES, VITRINES, COMPTOIRS ET MEUBLES SIMIL. POUR LA PRODUCTION DU FROID AVEC GROUPE FRIGORIFIQUE OU Ã VAPORATEUR INCORPORÃ  (SAUF RÃ FRIGÃ RATEURS ET CONGÃ LATEURS-CONSERVATEURS COMBINÃ S, Ã PORTES EXTÃ RIEURES SÃ PARÃ ES, RÃ FRIGÃ RATEURS MÃ NAGERS, MEUBLES CONGÃ LATEURS-CONSERVATEURS DU TYPE COFFRE D'UNE CAPACITÃ  <= 800 L OU DU TYPE ARMOIRE D'UNE CAPACITÃ  <= 900 L) 30 % 3 841861 GROUPES Ã COMPRESSION POUR LA PRODUCTION DU FROID, DONT LE CONDENSEUR EST CONSTITUÃ  PAR UN Ã CHANGEUR DE CHALEUR 10 % 2 841869 MATÃ RIEL, MACHINES ET APPAREILS POUR LA PRODUCTION DU FROID AINSI QUE POMPES Ã CHALEUR Ã ABSORPTION (AUTRES QUE RÃ FRIGÃ RATEURS ET MEUBLES CONGÃ LATEURS-CONSERVATEURS) 10 % 2 841891 MEUBLES CONÃ US POUR RECEVOIR UN Ã QUIPEMENT POUR LA PRODUCTION DU FROID 20 % 2 841899 PARTIES DE RÃ FRIGÃ RATEURS ET DE CONGÃ LATEURS-CONSERVATEURS DU TYPE ARMOIRE ET DU TYPE COFFRE ET D'AUTRES MATÃ RIEL, MACHINES ET APPAREILS POUR LA PRODUCTION DU FROID, PARTIES DE POMPES Ã CHALEUR, N.D.A. 20 % 3 841911 CHAUFFE-EAU Ã CHAUFFAGE INSTANTANÃ , Ã GAZ (Ã L'EXCL. DES CHAUDIÃ RES OU GÃ NÃ RATEURS MIXTES POUR CHAUFFAGE CENTRAL) 20 % 3 841919 CHAUFFE-EAU NON-Ã LECTRIQUES, Ã CHAUFFAGE INSTANTANÃ  OU Ã ACCUMULATION (Ã L'EXCL. DES CHAUFFE-EAU INSTANTANÃ S Ã GAZ ET DES CHAUDIÃ RES OU GÃ NÃ RATEURS MIXTES POUR CHAUFFAGE CENTRAL) 20 % 2 841920 STÃ RILISATEURS MÃ DICO-CHIRURGICAUX OU DE LABORATOIRE 5 % 1 841931 SÃ CHOIRS POUR PRODUITS AGRICOLES 10 % 1 841932 SÃ CHOIRS POUR LE BOIS, LES PÃ TES Ã PAPIER, PAPIERS OU CARTONS 10 % 1 841939 SÃ CHOIRS (SAUF POUR PRODUITS AGRICOLES, PÃ TES Ã PAPIER, PAPIER OU CARTON, POUR FILS, TISSUS OU AUTRES MATIÃ RES TEXTILES, POUR BOUTEILLES OU AUTRES RÃ CIPIENTS, SÃ CHE-CHEVEUX, SÃ CHE-MAINS ET SAUF APPAREILS MÃ NAGERS) 10 % 1 841940 APPAREILS DE DISTILLATION OU DE RECTIFICATION 10 % 1 841950 ECHANGEURS DE CHALEUR (Ã L'EXCL. DES CHAUFFE-EAU Ã CHAUFFAGE INSTANTANÃ  OU Ã ACCUMULATION, DES CHAUDIÃ RES DE CHAUFFAGE CENTRAL ET DES APPAREILS DANS LESQUELS L'Ã CHANGE THERMIQUE NE S'EFFECTUE PAS Ã TRAVERS UNE PAROI) 10 % 1 841960 APPAREILS ET DISPOSITIFS POUR LA LIQUÃ FACTION DE L'AIR OU D'AUTRES GAZ 10 % 1 841981 APPAREILS ET DISPOSITIFS POUR LA PRÃ PARATION DE BOISSONS CHAUDES OU LA CUISSON OU LE CHAUFFAGE DES ALIMENTS (SAUF APPAREILS DOMESTIQUES) 30 % 3 841989 APPAREILS ET DISPOSITIFS, MÃ ME CHAUFFÃ S Ã LECTRIQUEMENT, POUR LE TRAITEMENT DE MATIÃ RES PAR DES OPÃ RATIONS IMPLIQUANT UN CHANGEMENT DE TEMPÃ RATURE TELLES QUE LE CHAUFFAGE, LA CUISSON, LA TORRÃ FACTION, LA STÃ RILISATION, LA PASTEURISATION, L'Ã TUVAGE, L'Ã VAPORATION, LA VAPORISATION, LA CONDENSATION OU LE REFROIDISSEMENT, N.D.A. (AUTRES QUE LES APPAREILS DOMESTIQUES ET Ã L'EXCL. DES FOURS ET AUTRES APPAREILS DU No8514) 10 % 2 841990 PARTIES D'APPAREILS ET DISPOSITIFS, MÃ ME CHAUFFÃ S Ã LECTRIQUEMENT, POUR LE TRAITEMENT DE MATIÃ RES PAR DES OPÃ RATIONS IMPLIQUANT UN CHANGEMENT DE TEMPÃ RATURE, AINSI QUE DE CHAUFFE-EAU NON-Ã LECTRIQUES Ã CHAUFFAGE INSTANTANÃ  OU Ã ACCUMULATION, N.D.A. 10 % 1 842010 CALANDRES ET LAMINOIRS (AUTRES QUE POUR LES MÃ TAUX OU LE VERRE) 10 % 2 842091 CYLINDRES DE CALANDRES ET LAMINOIRS (AUTRES QUE POUR LES MÃ TAUX OU LE VERRE) 10 % 2 842099 PARTIES DE CALANDRES ET LAMINOIRS (AUTRES QUE POUR LES MÃ TAUX OU LE VERRE ET AUTRES QUE LES CYLINDRES), N.D.A. 10 % 1 842111 ECRÃ MEUSES CENTRIFUGES 10 % 2 842112 ESSOREUSES Ã LINGE CENTRIFUGES 10 % 2 842119 CENTRIFUGEUSES, Y.C. LES ESSOREUSES CENTRIFUGES (AUTRES QUE POUR LA SÃ PARATION ISOTOPIQUE ET SAUF Ã CRÃ MEUSES ET ESSOREUSES Ã LINGE) 10 % 2 842121 APPAREILS POUR LA FILTRATION OU L'Ã PURATION DES EAUX 10 % 2 842122 APPAREILS POUR LA FILTRATION OU L'Ã PURATION DES BOISSONS (AUTRES QUE L'EAU) 10 % 2 842123 APPAREILS POUR LA FILTRATION DES HUILES MINÃ RALES ET CARBURANTS POUR LES MOTEURS Ã ALLUMAGE PAR Ã TINCELLES OU PAR COMPRESSION 10 % 2 842129 APPAREILS POUR LA FILTRATION OU L'Ã PURATION DES LIQUIDES (Ã L'EXCL. DE L'EAU OU DES BOISSONS, DES HUILES MINÃ RALES ET CARBURANTS POUR LES MOTEURS Ã ALLUMAGE PAR Ã TINCELLES OU PAR COMPRESSION AINSI QUE LES REINS ARTIFICIELS) 10 % 2 842131 FILTRES D'ENTRÃ E D'AIR POUR MOTEURS Ã ALLUMAGE PAR Ã TINCELLES OU PAR COMPRESSION 10 % 2 842139 APPAREILS POUR LA FILTRATION OU L'Ã PURATION DES GAZ (AUTRES QUE POUR LA SÃ PARATION ISOTOPIQUE ET SAUF LES FILTRES D'ENTRÃ E D'AIR POUR MOTEURS Ã ALLUMAGE PAR Ã TINCELLES OU PAR COMPRESSION) 10 % 2 842191 PARTIES DE CENTRIFUGEUSES, Y.C. D'ESSOREUSES CENTRIFUGES, N.D.A. 10 % 1 842199 PARTIES D'APPAREILS POUR LA FILTRATION OU L'Ã PURATION DES LIQUIDES OU DES GAZ, N.D.A. 10 % 2 842211 MACHINES Ã LAVER LA VAISSELLE, DE TYPE MÃ NAGER 30 % 3 842219 MACHINES Ã LAVER LA VAISSELLE (AUTRES QUE DE TYPE MÃ NAGER) 30 % 3 842220 MACHINES ET APPAREILS Ã NETTOYER OU Ã SÃ CHER LES BOUTEILLES OU AUTRES RÃ CIPIENTS (Ã L'EXCL. DES MACHINES Ã LAVER LA VAISSELLE) 10 % 2 842230 MACHINES ET APPAREILS Ã REMPLIR, FERMER, BOUCHER OU Ã TIQUETER LES BOUTEILLES, BOÃ TES, SACS OU AUTRES CONTENANTS; MACHINES ET APPAREILS Ã CAPSULER LES BOUTEILLES, POTS, TUBES ET CONTENANTS ANALOGUES; APPAREILS Ã GAZÃ IFIER LES BOISSONS 10 % 2 842240 MACHINES ET APPAREILS Ã EMPAQUETER OU Ã EMBALLER LES MARCHANDISES, Y.C. LES MACHINES ET APPAREILS Ã EMBALLER SOUS FILM THERMORÃ TRACTABLE (Ã L'EXCL. DES MACHINES ET APPAREILS Ã REMPLIR, FERMER, BOUCHER OU Ã TIQUETER LES BOUTEILLES, BOÃ TES, SACS OU AUTRES CONTENANTS ET DES MACHINES ET APPAREILS Ã CAPSULER LES BOUTEILLES, POTS, TUBES ET CONTENANTS ANALOGUES) 10 % 2 842290 PARTIES DES MACHINES Ã LAVER LA VAISSELLE, DES MACHINES Ã EMPAQUETER OU Ã EMBALLER LES MARCHANDISES ET AUTRES MACHINES ET APPAREILS DU No8422, N.D.A. 10 % 2 842310 PÃ SE-PERSONNES, Y.C. LES PÃ SE-BÃ BÃ S; BALANCES DE MÃ NAGE 30 % 3 842320 BASCULES Ã PESAGE CONTINU SUR TRANSPORTEURS 10 % 2 842330 BASCULES Ã PESÃ ES CONSTANTES ET BALANCES ET BASCULES ENSACHEUSES OU DOSEUSES (Ã L'EXCL. DES BALANCES Ã PESAGE CONTINU SUR TRANSPORTEURS) 10 % 2 842381 APPAREILS ET INSTRUMENTS DE PESAGE, PORTÃ E <= 30 KG (Ã L'EXCL. DES BALANCES SENSIBLES Ã UN POIDS DE 50 MG OU MOINS, DES PÃ SE-PERSONNES, BALANCES DE MÃ NAGE, BALANCES Ã PESAGE CONTINU SUR TRANSPORTEURS ET SAUF BALANCES ET BASCULES ENSACHEUSES OU DOSEUSES ET AUTRES BALANCES SERVANT Ã PESER DES POIDS CONSTANTS) 10 % 2 842382 APPAREILS ET INSTRUMENTS DE PESAGE, PORTÃ E > 30 KG MAIS <= 5000 KG (Ã L'EXCL. DES PÃ SE-PERSONNES, BASCULES Ã PESAGE CONTINU SUR TRANSPORTEURS, BASCULES Ã PESÃ ES CONSTANTES ET BALANCES ET BASCULES ENSACHEUSES OU DOSEUSES) 10 % 2 842389 APPAREILS ET INSTRUMENTS DE PESAGE, PORTÃ E > 5000 KG 10 % 2 842390 POIDS POUR BALANCES DE TOUS GENRES; PARTIES D'APPAREILS ET INSTRUMENTS DE PESAGE, N.D.A. 30 % 3 842410 EXTINCTEURS MÃ CANIQUES, MÃ ME CHARGÃ S (SAUF BOMBES ET GRENADES D'EXTINCTION D'INCENDIE) 10 % 1 842420 PISTOLETS AÃ ROGRAPHES ET APPAREILS SIMIL. (Ã L'EXCL. DES MACHINES ET APPAREILS Ã LECTRIQUES POUR LA PROJECTION Ã CHAUD DE MÃ TAUX OU DE CARBURES MÃ TALLIQUES FRITTÃ S [No8515] AINSI QUE DES MACHINES ET APPAREILS Ã JET DE SABLE, VAPEUR, ETC.) 10 % 1 842430 MACHINES ET APPAREILS Ã JET DE SABLE, Ã JET DE VAPEUR ET APPAREILS Ã JET SIMIL., Y.C. LES APPAREILS DE NETTOYAGE Ã EAU Ã MOTEUR INCORPORÃ  -APPAREILS DE NETTOYAGE Ã HAUTE PRESSION- (Ã L'EXCL. DES MACHINES ET APPAREILS POUR LE NETTOYAGE DE CONTENANTS SPÃ CIAUX) 10 % 1 842481 MACHINES ET APPAREILS MÃ CANIQUES, MÃ ME Ã MAIN, Ã PROJETER, DISPERSER OU PULVÃ RISER DES MATIÃ RES LIQUIDES OU EN POUDRE, POUR L'AGRICULTURE OU L'HORTICULTURE 10 % 1 842489 MACHINES ET APPAREILS MÃ CANIQUES, MÃ ME Ã MAIN, Ã PROJETER, DISPERSER OU PULVÃ RISER DES MATIÃ RES LIQUIDES OU EN POUDRE, N.D.A. 10 % 1 842490 PARTIES D'EXTINCTEURS, DE PISTOLETS AÃ ROGRAPHES ET APPAREILS SIMIL., DE MACHINES ET APPAREILS Ã JET DE SABLE, Ã JET DE VAPEUR ET APPAREILS Ã JET SIMIL. AINSI QUE DE MACHINES ET APPAREILS MÃ CANIQUES Ã PROJETER, DISPERSER OU PULVÃ RISER DES MATIÃ RES LIQUIDES OU EN POUDRE, N.D.A. 10 % 1 842511 PALANS Ã MOTEUR Ã LECTRIQUE 10 % 2 842519 PALANS AUTRES QU'Ã MOTEUR Ã LECTRIQUE 10 % 2 842520 TREUILS DE REMONTÃ E ET DESCENTE DES CAGES OU SKIPS DANS LES PUITS DE MINES; TREUILS SPÃ CIALEMENT CONÃ US POUR MINES AU FOND 10 % 2 842531 TREUILS ET CABESTANS, Ã MOTEUR Ã LECTRIQUE (SAUF TREUILS POUR PUITS DE MINES ET TREUILS SPÃ CIALEMENT CONÃ US POUR MINES AU FOND) 10 % 2 842539 TREUILS ET CABESTANS, AUTRES QU'Ã MOTEUR Ã LECTRIQUE (SAUF TREUILS POUR PUITS DE MINES ET SAUF TREUILS SPÃ CIALEMENT CONÃ US POUR MINES AU FOND) 10 % 2 842541 ELÃ VATEURS FIXES DES TYPES UTILISÃ S DANS LES GARAGES POUR VOITURES 10 % 2 842542 CRICS ET VÃ RINS, HYDRAULIQUES (SAUF Ã LÃ VATEURS FIXES DES TYPES UTILISÃ S DANS LES GARAGES POUR VOITURES) 10 % 2 842549 CRICS ET VÃ RINS, NON HYDRAULIQUES 30 % 3 842611 PONTS ROULANTS ET POUTRES ROULANTES SUR SUPPORTS FIXES 10 % 1 842612 PORTIQUES MOBILES SUR PNEUMATIQUES ET CHARIOTS-CAVALIERS 10 % 1 842619 PONTS ROULANTS, GRUES PORTIQUES, PORTIQUES DE DÃ CHARGEMENT ET PONTS-GRUES (Ã L'EXCL. DES PONTS ROULANTS ET POUTRES ROULANTES SUR SUPPORTS FIXES, PORTIQUES MOBILES SUR PNEUMATIQUES, CHARIOTS-CAVALIERS ET GRUES SUR PORTIQUES) 10 % 1 842620 GRUES Ã TOUR 10 % 1 842630 GRUES SUR PORTIQUES 10 % 1 842641 BIGUES ET CHARIOTS-GRUES ET AUTRES MACHINES ET APPAREILS AUTOPROPULSÃ S, SUR PNEUMATIQUES (Ã L'EXCL. DES GRUES AUTOMOTRICES, PORTIQUES MOBILES SE DÃ PLATHANT SUR PNEUMATIQUES ET SAUF CHARIOTS-CAVALIERS) 10 % 1 842649 BIGUES ET CHARIOTS-GRUES ET APPAREILS AUTOPROPULSÃ S (AUTRES QUE SUR PNEUMATIQUES ET SAUF CHARIOTS-CAVALIERS) 10 % 1 842691 GRUES CONÃ UES POUR Ã TRE MONTÃ ES SUR UN VÃ HICULE ROUTIER 10 % 1 842699 BIGUES; GRUES Ã CÃ BLES ET BLONDINS ET AUTRES GRUES (SAUF PONTS ROULANTS, GRUES PORTIQUES, GRUES SUR PORTIQUES, PORTIQUES DE DÃ CHARGEMENT, PONTS-GRUES, CHARIOTS-CAVALIERS, GRUES Ã TOUR, CHARIOT-GRUES, GRUES AUTOPROPULSÃ ES ET GRUES CONÃ UES POUR Ã TRE MONTÃ ES SUR UN VÃ HICULE ROUTIER) 10 % 1 842710 CHARIOTS DE MANUTENTION AUTOPROPULSÃ S Ã MOTEUR Ã LECTRIQUE, AVEC DISPOSITIF DE LEVAGE 10 % 3 842720 CHARIOTS DE MANUTENTION AUTOPROPULSÃ S, AUTRES QU'Ã MOTEUR Ã LECTRIQUE, AVEC DISPOSITIF DE LEVAGE 10 % 3 842790 CHARIOTS DE MANUTENTION MUNIS D'UN DISPOSITIF DE LEVAGE MAIS NON AUTOPROPULSÃ S 10 % 3 842810 ASCENSEURS ET MONTE-CHARGE 10 % 2 842820 APPAREILS Ã LÃ VATEURS OU TRANSPORTEURS, PNEUMATIQUES 10 % 2 842831 APPAREILS Ã LÃ VATEURS, TRANSPORTEURS OU CONVOYEURS POUR MARCHANDISES, Ã ACTION CONTINUE, SPÃ CIALEMENT CONÃ US POUR MINES AU FOND OU AUTRES TRAVAUX SOUTERRAINS (Ã L'EXCL. DES APPAREILS Ã LÃ VATEURS OU TRANSPORTEURS PNEUMATIQUES) 10 % 2 842832 APPAREILS Ã LÃ VATEURS, TRANSPORTEURS OU CONVOYEURS POUR MARCHANDISES, Ã ACTION CONTINUE, Ã BENNE (AUTRES QUE CONÃ US POUR MINES AU FOND OU AUTRES TRAVAUX SOUTERRAINS) 10 % 2 842833 APPAREILS Ã LÃ VATEURS, TRANSPORTEURS OU CONVOYEURS POUR MARCHANDISES, Ã ACTION CONTINUE, Ã BANDE OU Ã COURROIE (AUTRES QUE CONÃ US POUR MINES AU FOND ET AUTRES TRAVAUX SOUTERRAINS) 10 % 2 842839 APPAREILS Ã LÃ VATEURS, TRANSPORTEURS OU CONVOYEURS POUR MARCHANDISES, Ã ACTION CONTINUE (AUTRES QUE CONÃ US POUR MINES AU FOND OU POUR AUTRES TRAVAUX SOUTERRAINS, AUTRES QU'Ã BENNE, Ã BANDE OU Ã COURROIE ET AUTRES QUE PNEUMATIQUES) 10 % 2 842840 ESCALIERS MÃ CANIQUES ET TROTTOIRS ROULANTS 10 % 2 842850 ENCAGEURS DE BERLINES, CHARIOTS TRANSBORDEURS, BASCULEURS ET CULBUTEURS DE WAGONS, BERLINES, ETC. ET INSTALLATIONS SIMIL. DE MANUTENTION DE MATÃ RIEL ROULANT SUR RAIL 10 % 2 842860 TÃ LÃ PHÃ RIQUES, Y.C. LES -TÃ LÃ SIÃ GES ET REMONTE-PENTES-; MÃ CANISMES DE TRACTION POUR FUNICULAIRES 10 % 2 842890 MACHINES ET APPAREILS DE LEVAGE, CHARGEMENT, DÃ CHARGEMENT OU MANUTENTION, N.D.A. 10 % 2 842911 BOUTEURS «BULLDOZERS » ET BOUTEURS BIAIS «ANGLEDOZERS », Ã CHENILLES 10 % 3 842919 BOUTEURS «BULLDOZERS » ET BOUTEURS BIAIS «ANGLEDOZERS », SUR ROUES 10 % 3 842920 NIVELEUSES AUTOPROPULSÃ ES 10 % 3 842930 DÃ CAPEUSES «SCRAPERS » AUTOPROPULSÃ ES 10 % 3 842940 ROULEAUX COMPRESSEURS ET AUTRES COMPACTEUSES, AUTOPROPULSÃ S 10 % 3 842951 CHARGEUSES ET CHARGEUSES-PELLETEUSES, Ã CHARGEMENT FRONTAL, AUTOPROPULSÃ ES 10 % 3 842952 PELLES MÃ CANIQUES, AUTOPROPULSÃ ES, DONT LA SUPERSTRUCTURE PEUT EFFECTUER UNE ROTATION DE 360o 10 % 3 842959 PELLES MÃ CANIQUES, EXCAVATEURS, CHARGEUSES ET CHARGEUSES-PELLETEUSES, AUTOPROPULSÃ S (SAUF PELLES-MÃ CANIQUES DONT LA SUPERSTRUCTURE PEUT EFFECTUER UNE ROTATION DE 360o ET SAUF CHARGEUSES Ã CHARGEMENT FRONTAL) 10 % 3 843010 SONNETTES DE BATTAGE ET MACHINES POUR L'ARRACHAGE DES PIEUX (SAUF MONTÃ ES SUR WAGONS POUR RÃ SEAUX FERROVIAIRES, OU SUR CHÃ SSIS D'AUTOMOBILE OU SUR CAMION) 10 % 2 843020 CHASSE-NEIGE (SAUF MONTÃ S SUR WAGONS POUR RÃ SEAUX FERROVIAIRES, OU SUR CHÃ SSIS D'AUTOMOBILES OU SUR CAMION) 10 % 1 843031 HAVEUSES, ABATTEUSES ET AUTRES MACHINES Ã CREUSER LES TUNNELS OU LES GALERIES, AUTOPROPULSÃ ES (SAUF SOUTÃ NEMENT MARCHANT HYDRAULIQUE POUR MINES) 10 % 2 843039 HAVEUSES, ABATTEUSES ET AUTRES MACHINES Ã CREUSER LES TUNNELS OU LES GALERIES, NON AUTOPROPULSÃ ES (Ã L'EXCL. DE L'OUTILLAGE POUR EMPLOI Ã LA MAIN ET DU SOUTÃ NEMENT MARCHANT HYDRAULIQUE POUR MINES) 10 % 2 843041 MACHINES DE SONDAGE OU DE FORAGE DE LA TERRE, DES MINÃ RAUX OU DES MINERAIS, AUTOPROPULSÃ ES (Ã L'EXCL. DES MACHINES MONTÃ ES SUR WAGONS POUR RÃ SEAUX FERROVIAIRES OU SUR CHÃ SSIS D'AUTOMOBILES OU SUR CAMIONS, ET SAUF MACHINES Ã CREUSER LES TUNNELS ET AUTRES MACHINES Ã CREUSER LES GALERIES) 10 % 2 843049 MACHINES DE SONDAGE OU DE FORAGE DE LA TERRE, DES MINÃ RAUX OU DES MINERAIS NON AUTOPROPULSÃ ES ET NON HYDRAULIQUES (Ã L'EXCL. DES MACHINES Ã CREUSER LES TUNNELS ET AUTRES MACHINES Ã CREUSER LES GALERIES, ET SAUF OUTILLAGE POUR EMPLOI Ã LA MAIN) 10 % 2 843050 MACHINES ET APPAREILS DE TERRASSEMENT, NIVELLEMENT, DÃ CAPAGE, EXCAVATION, COMPACTAGE, EXTRACTION OU FORAGE DE LA TERRE, DES MINÃ RAUX OU DES MINERAIS, AUTOPROPULSÃ S, N.D.A. 10 % 2 843061 MACHINES ET APPAREILS Ã TASSER OU Ã COMPACTER, NON AUTOPROPULSÃ S (SAUF OUTILLAGE POUR EMPLOI Ã LA MAIN) 10 % 2 843069 MACHINES ET APPAREILS DE TERRASSEMENT, NIVELLEMENT, DÃ CAPAGE, EXCAVATION, COMPACTAGE, EXTRACTION OU FORAGE DE LA TERRE, DES MINÃ RAUX OU DES MINERAIS, NON AUTOPROPULSÃ S, N.D.A. 10 % 2 843110 PARTIES DE PALANS; TREUILS, CABESTANS; CRICS ET VÃ RINS, N.D.A. 10 % 1 843120 PARTIES DE CHARIOTS-GERBEURS ET AUTRES CHARIOTS DE MANUTENTION MUNIS D'UN DISPOSITIF DE LEVAGE, N.D.A. 10 % 1 843131 PARTIES D'ASCENSEURS, MONTE-CHARGE OU ESCALIERS MÃ CANIQUES, N.D.A. 10 % 1 843139 PARTIES DE MACHINES ET APPAREILS DU No8428, N.D.A. 10 % 1 843141 GODETS, BENNES, BENNES-PRENEUSES, PELLES, GRAPPINS ET PINCES POUR MACHINES ET APPAREILS DU No8426, 8429 OU 8430 10 % 1 843142 LAMES DE BOUTEURS «BULLDOZERS » OU DE BOUTEURS BIAIS «ANGLEDOZERS », N.D.A. 10 % 1 843143 PARTIES DE MACHINES DE SONDAGE OU DE FORAGE DU No8430.41 OU 8430.49, N.D.A. 10 % 3 843149 PARTIES DE MACHINES ET APPAREILS DU No8426, 8429 OU 8430, N.D.A. 10 % 3 843210 CHARRUES POUR L'AGRICULTURE, LA SYLVICULTURE OU L'HORTICULTURE 10 % 1 843221 HERSES Ã DISQUES -PULVÃ RISEURS- POUR L'AGRICULTURE, LA SYLVICULTURE OU L'HORTICULTURE 10 % 1 843229 HERSES, SCARIFICATEURS, CULTIVATEURS, EXTIRPATEURS, HOUES, SARCLEUSES ET BINEUSES POUR L'AGRICULTURE, LA SYLVICULTURE OU L'HORTICULTURE (Ã L'EXCL. DES HERSES Ã DISQUES) 10 % 1 843230 SEMOIRS, PLANTOIRS ET REPIQUEURS POUR L'AGRICULTURE, LA SYLVICULTURE OU L'HORTICULTURE 10 % 1 843240 Ã PANDEURS DE FUMIER ET DISTRIBUTEURS D'ENGRAIS POUR L'AGRICULTURE, LA SYLVICULTURE OU L'HORTICULTURE 10 % 1 843280 MACHINES, APPAREILS ET ENGINS AGRICOLES, SYLVICOLE OU HORTICOLES POUR LA PRÃ PARATION OU LE TRAVAIL DU SOL OU POUR LA CULTURE, ROULEAUX POUR PELOUSES OU TERRAINS DE SPORT (Ã L'EXCL. DES PULVÃ RISATEURS, APPAREILS D'ARROSAGE ET POUDREUSES, CHARRUES, HERSES, SCARIFICATEURS ET CULTIVATEURS, EXTIRPATEURS, HOUES, SARCLEUSES ET BINEUSES, SEMOIRS ET PLANTOIRS ET Ã L'EXCL. DES Ã PANDEURS DE FUMIER ET DISTRIBUTEURS D'ENGRAIS) 10 % 1 843290 PARTIES DE MACHINES, APPAREILS ET ENGINS AGRICOLES, SYLVICOLES OU HORTICOLES POUR LA PRÃ PARATION OU LE TRAVAIL DU SOL OU POUR LA CULTURE, AINSI QUE DE ROULEAUX POUR PELOUSES OU TERRAINS DE SPORT, N.D.A. 10 % 1 843311 TONDEUSES Ã GAZON Ã MOTEUR, DONT LE DISPOSITIF DE COUPE TOURNE DANS UN PLAN HORIZONTAL 30 % 3 843319 TONDEUSES Ã GAZON Ã MOTEUR, DONT LE DISPOSITIF DE COUPE TOURNE DANS UN PLAN VERTICAL, OU Ã BARRE DE COUPE 30 % 3 843320 FAUCHEUSES, Y.C. LES BARRES DE COUPE Ã MONTER SUR TRACTEUR (Ã L'EXCL. DES TONDEUSES Ã GAZON) 10 % 1 843330 MACHINES ET APPAREILS DE FENAISON (Ã L'EXCL. DES FAUCHEUSES) 10 % 1 843340 PRESSES Ã PAILLE OU Ã FOURRAGE, Y.C. LES PRESSES RAMASSEUSES 10 % 1 843351 MOISSONNEUSES-BATTEUSES 10 % 1 843352 MACHINES ET APPAREILS POUR LE BATTAGE DES PRODUITS AGRICOLES (SAUF MOISSONNEUSES-BATTEUSES) 10 % 1 843353 MACHINES POUR LA RÃ COLTE DES RACINES OU TUBERCULES 10 % 1 843359 MACHINES ET APPAREILS POUR LA RÃ COLTE DE PRODUITS AGRICOLES (Ã L'EXCL. DES FAUCHEUSES, MACHINES ET APPAREILS DE FENAISON, PRESSES Ã PAILLE OU Ã FOURRAGE, Y.C. LES PRESSES RAMASSEUSES, MOISSONNEUSES-BATTEUSES ET AUTRES MACHINES ET APPAREILS POUR LE BATTAGE DES PRODUITS AGRICOLES ET SAUF MACHINES POUR LA RÃ COLTE DES RACINES OU TUBERCULES) 10 % 1 843360 MACHINES POUR LE NETTOYAGE OU LE TRIAGE DES OEUFS, FRUITS OU AUTRES PRODUITS AGRICOLES (AUTRES QUE POUR LE NETTOYAGE OU LE TRIAGE DES GRAINS ET DES LÃ GUMES SECS DU 8437) 10 % 1 843390 PARTIES DES MACHINES, APPAREILS ET ENGINS POUR LA RÃ COLTE, LE BATTAGE ET LE FAUCHAGE, ET DES MACHINES POUR LE NETTOYAGE OU LE TRIAGE DES PRODUITS AGRICOLES, N.D.A. 10 % 1 843410 MACHINES Ã TRAIRE 10 % 1 843420 MACHINES ET APPAREILS DE LAITERIE POUR LA TRANSFORMATION DU LAIT EN PRODUITS LAITIERS (Ã L'EXCL. DES APPAREILS RÃ FRIGÃ RANTS OU DES INSTALLATIONS POUR TRAITEMENT THERMIQUE, Ã CRÃ MEUSES, CENTRIFUGEUSES DE CLAIRTHAGE, FILTRES-PRESSES ET AUTRES APPAREILS DE FILTRAGE) 10 % 1 843490 PARTIES DE MACHINES Ã TRAIRE ET AUTRES MACHINES ET APPAREILS DE LAITERIE, N.D.A. 10 % 1 843510 PRESSES ET PRESSOIRS, FOULOIRS ET MACHINES ET APPAREILS SIMIL., POUR LA FABRICATION DU VIN, DU CIDRE, DES JUS DE FRUITS OU DE BOISSONS SIMIL. (Ã L'EXCL. DES MACHINES, APPAREILS ET DISPOSITIFS POUR LE TRAITEMENT DE CES BOISSONS, Y.C. LES CENTRIFUGEUSES, LES FILTRES-PRESSES ET AUTRES APPAREILS DE FILTRAGE ET SAUF LES APPAREILS Ã LECTROMÃ NAGERS) 10 % 2 843590 PARTIES DE PRESSES ET FOULOIRS ET DE MACHINES ET APPAREILS SIMIL. POUR LA FABRICATION DU VIN, DU CIDRE, DES JUS DE FRUITS ET BOISSONS SIMIL., N.D.A. 10 % 1 843610 MACHINES ET APPAREILS POUR LA PRÃ PARATION DES ALIMENTS OU PROVENDES POUR ANIMAUX DANS LES EXPLOITATIONS AGRICOLES OU AUTRES EXPLOITATIONS ANALOGUES (Ã L'EXCL. DE L'INDUSTRIE DES ALIMENTS POUR ANIMAUX, DES HACHE-PAILLE ET DES Ã TUVEURS Ã FOURRAGE ET SIMIL.) 10 % 1 843621 COUVEUSES ET Ã LEVEUSES POUR L'AVICULTURE 10 % 1 843629 MACHINES ET APPAREILS POUR L'AVICULTURE (SAUF MACHINES Ã TRIER LES OEUFS, MACHINES Ã PLUMER DU No8438 ET SAUF COUVEUSES ET Ã LEVEUSES) 10 % 1 843680 MACHINES ET APPAREILS POUR L'AGRICULTURE, LA SYLVICULTURE, L'HORTICULTURE OU L'APICULTURE, N.D.A. 10 % 1 843691 PARTIES DE MACHINES ET APPAREILS POUR L'AVICULTURE, N.D.A. 10 % 1 843699 PARTIES DE MACHINES ET APPAREILS POUR L'AGRICULTURE, LA SYLVICULTURE, L'HORTICULTURE OU L'APICULTURE, N.D.A. 10 % 1 843710 MACHINES POUR LE NETTOYAGE, LE TRIAGE OU LE CRIBLAGE DES GRAINS OU DES LÃ GUMES SECS 10 % 1 843780 MACHINES ET APPAREILS DE MINOTERIE OU POUR TRAITEMENT DES CÃ RÃ ALES OU LÃ GUMES SECS (AUTRES QUE LES MACHINES ET APPAREILS DU TYPE AGRICOLE, LES INSTALLATIONS DE TRAITEMENT THERMIQUE, ESSOREUSES CENTRIFUGES, FILTRES Ã AIR AINSI QUE MACHINES ET APPAREILS POUR LE NETTOYAGE, LE TRIAGE OU LE CRIBLAGE DES GRAINS OU LÃ GUMES SECS) 10 % 1 843790 PARTIES DE MACHINES ET APPAREILS DE MINOTERIE OU POUR LE TRAITEMENT DES CÃ RÃ ALES OU LÃ GUMES SECS OU POUR LE NETTOYAGE, LE TRIAGE OU LE CRIBLAGE DES GRAINS OU DES LÃ GUMES SECS, N.D.A. 10 % 1 843810 MACHINES ET APPAREILS POUR LA FABRICATION INDUSTRIELLE DES PRODUITS DE BOULANGERIE, PÃ TISSERIE OU BISCUITERIE OU POUR LA FABRICATION INDUSTRIELLE DES PÃ TES ALIMENTAIRES (SAUF FOURS, APPAREILS DE SÃ CHAGE DES PÃ TES ALIMENTAIRES ET MACHINES Ã ROULER LA PÃ TE) 10 % 2 843820 MACHINES ET APPAREILS POUR LA FABRICATION INDUSTRIELLE DES PRODUITS DE CONFISERIE OU POUR LA FABRICATION INDUSTRIELLE DU CACAO OU DU CHOCOLAT (SAUF CENTRIFUGEUSES ET SAUF APPAREILS DE FILTRAGE, APPAREILS THERMIQUES ET APPAREILS DE REFROIDISSEMENT) 10 % 2 843830 MACHINES ET APPAREILS POUR LA FABRICATION INDUSTRIELLE DE SUCRE (SAUF CENTRIFUGEUSES ET SAUF APPAREILS DE FILTRAGE, APPAREILS THERMIQUES ET APPAREILS DE REFROIDISSEMENT) 10 % 2 843840 MACHINES ET APPAREILS POUR LA BRASSERIE (SAUF CENTRIFUGEUSES ET SAUF APPAREILS DE FILTRAGE, APPAREILS THERMIQUES ET APPAREILS DE REFROIDISSEMENT) 10 % 2 843850 MACHINES ET APPAREILS POUR LE TRAITEMENT INDUSTRIEL DES VIANDES (SAUF APPAREILS DE CUISSON ET AUTRES APPAREILS THERMIQUES AINSI QUE LES INSTALLATIONS DE REFROIDISSEMENT ET DE CONGÃ LATION) 10 % 2 843860 MACHINES ET APPAREILS POUR LA PRÃ PARATION OU LE TRAITEMENT INDUSTRIELS DES FRUITS OU DES LÃ GUMES (SAUF APPAREILS DE CUISSON ET AUTRES APPAREILS THERMIQUES AINSI QUE LES INSTALLATIONS DE REFROIDISSEMENT ET DE CONGÃ LATION, ET SAUF LES MACHINES Ã TRIER LES FRUITS ET LÃ GUMES) 10 % 2 843880 MACHINES ET APPAREILS POUR LA PRÃ PARATION OU LA FABRICATION INDUSTRIELLES D'ALIMENTS OU DE BOISSONS, N.D.A. 10 % 2 843890 PARTIES DES MACHINES ET APPAREILS POUR LE TRAITEMENT, LA PRÃ PARATION OU LA FABRICATION INDUSTRIELS D'ALIMENTS OU DE BOISSONS, N.D.A. 10 % 2 843910 MACHINES ET APPAREILS POUR LA FABRICATION DE LA PÃ TE DE MATIÃ RES FIBREUSES CELLULOSIQUES (AUTRES QUE LES AUTOCLAVES, LES LESSIVEURS ET AUTRES APPAREILS THERMIQUES) 10 % 2 843920 MACHINES ET APPAREILS POUR LA FABRICATION DU PAPIER OU DU CARTON (AUTRES QUE LES INSTALLATIONS DE SÃ CHAGE ET AUTRES APPAREILS THERMIQUES, CALANDRES ET MACHINES ET APPAREILS POUR LA FABRICATION DE LA PÃ TE Ã PAPIER) 10 % 2 843930 MACHINES ET APPAREILS POUR LE FINISSAGE DU PAPIER OU DU CARTON (Ã L'EXCL. DES CALANDRES) 10 % 2 843991 PARTIES DE MACHINES ET APPAREILS POUR LA FABRICATION DE LA PÃ TE DE MATIÃ RES FIBREUSES CELLULOSIQUES, N.D.A. 10 % 1 843999 PARTIES DE MACHINES ET APPAREILS POUR LA FABRICATION OU LE FINISSAGE DE PAPIER OU DE CARTON, N.D.A. 10 % 1 844010 MACHINES ET APPAREILS POUR LE BROCHAGE OU LA RELIURE, Y.C. LES MACHINES Ã COUDRE LES FEUILLETS (Ã L'EXCL. DES MACHINES ET APPAREILS POUR LE TRAVAIL DE LA PÃ TE Ã PAPIER, DU PAPIER ET DU CARTON, Y.C. LES COUPEUSES, DES PRESSES POLYVALENTES AINSI QUE DES MACHINES ET APPAREILS Ã IMPRIMER ET LEURS MACHINES AUXILIAIRES) 10 % 2 844090 PARTIES DE MACHINES ET APPAREILS POUR LE BROCHAGE OU LA RELIURE, N.D.A. 10 % 1 844110 COUPEUSES POUR LE TRAVAIL DE LA PÃ TE Ã PAPIER, DU PAPIER OU DU CARTON (SAUF MACHINES ET APPAREILS POUR LE BROCHAGE OU LA RELIURE) 10 % 2 844120 MACHINES POUR LA FABRICATION DE SACS, SACHETS OU ENVELOPPES EN PÃ TE Ã PAPIER, PAPIER OU CARTON (SAUF MACHINES Ã COUDRE ET MACHINES Ã PLACER LES OEILLETS) 10 % 2 844130 MACHINES POUR LA FABRICATION DE BOÃ TES, CAISSES, TUBES, TAMBOURS OU CONTENANTS SIMIL. (AUTREMENT QUE PAR MOULAGE) EN PÃ TE Ã PAPIER, PAPIER OU CARTON (SAUF INSTALLATIONS DE SÃ CHAGE ET MACHINES Ã COUDRE) 10 % 2 844140 MACHINES Ã MOULER LES ARTICLES EN PÃ TE Ã PAPIER, PAPIER OU CARTON (SAUF INSTALLATIONS DE SÃ CHAGE) 10 % 2 844180 MACHINES ET APPAREILS POUR LE TRAVAIL DE LA PÃ TE Ã PAPIER, DU PAPIER OU DU CARTON, N.D.A. 10 % 2 844190 PARTIES DE MACHINES ET APPAREILS POUR LE TRAVAIL DE LA PÃ TE Ã PAPIER, DU PAPIER OU DU CARTON, N.D.A. 10 % 1 844210 MACHINES Ã COMPOSER PAR PROCÃ DÃ  PHOTOGRAPHIQUE (Ã L'EXCL. Ã GALEMENT DES MACHINES AUTOMATIQUES UNIVERSELLES DE TRAITEMENT INFORMATIQUE DE LA PHOTOCOMPOSITION) 10 % 2 844220 MACHINES, APPAREILS ET MATÃ RIEL Ã COMPOSER LES CARACTÃ RES, MÃ ME AVEC DISPOSITIF Ã FONDRE (SAUF PAR PROCÃ DÃ S PHOTOGRAPHIQUES) 10 % 2 844230 MACHINES, APPAREILS ET MATÃ RIEL POUR LA PRÃ PARATION OU LA FABRICATION DES CLICHÃ S, PLANCHES, CYLINDRES OU AUTRES ORGANES IMPRIMANTS (SAUF MACHINES-OUTILS Ã TRAVAILLER PAR ENLÃ VEMENT DE TOUTE MATIÃ RE, Ã POSTE FIXE ET Ã STATIONS MULTIPLES, Ã EFFECTUER DES OPÃ RATIONS DE FINISSAGE, FORGER, ESTAMPER, ROULER, ETC., OU TRAVAILLER SANS ENLÃ VEMENT DE MATIÃ RE ET ASSEMBLER; MACHINES MIXTES Ã FONDRE ET Ã COMPOSER) 10 % 2 844240 PARTIES DE MACHINES, APPAREILS OU MATÃ RIEL Ã FONDRE OU Ã COMPOSER LES CARACTÃ RES OU POUR LA PRÃ PARATION OU LA FABRICATION DE CLICHÃ S, PLANCHES, CYLINDRES OU AUTRES ORGANES IMPRIMANTS, N.D.A. 10 % 1 844250 CARACTÃ RES D'IMPRIMERIE, CLICHÃ S, PLANCHES, CYLINDRES ET AUTRES ORGANES IMPRIMANTS; PIERRES LITHOGRAPHIQUES, PLANCHES, PLAQUES ET CYLINDRES PRÃ PARÃ S POUR L'IMPRESSION -PLANÃ S, GRENÃ S, POLIS, P.EX.- 10 % 1 844311 MACHINES ET APPAREILS Ã IMPRIMER, OFFSET, ALIMENTÃ S EN BOBINES 10 % 2 844312 MACHINES ET APPAREILS Ã IMPRIMER, OFFSET, ALIMENTÃ S EN FEUILLES, FORMAT <= 22 X 36 CM -OFFSET DE BUREAU- 10 % 2 844319 MACHINES ET APPAREILS Ã IMPRIMER, OFFSET (SAUF MACHINES ET APPAREILS OFFSET ALIMENTÃ S EN FEUILLES DE FORMAT <= 22 X 36 CM, ET SAUF MACHINES ET APPAREILS OFFSET ALIMENTÃ S EN BOBINES) 10 % 2 844321 MACHINES ET APPAREILS Ã IMPRIMER, TYPOGRAPHIQUES, ALIMENTÃ S EN BOBINES (SAUF MACHINES ET APPAREILS FLEXOGRAPHIQUES) 10 % 2 844329 MACHINES ET APPAREILS Ã IMPRIMER, TYPOGRAPHIQUES (SAUF MACHINES ET APPAREILS FLEXOGRAPHIQUES, ET MACHINES ET APPAREILS Ã IMPRIMER TYPOGRAPHIQUES ALIMENTÃ S EN BOBINES) 10 % 2 844330 MACHINES ET APPAREILS Ã IMPRIMER, FLEXOGRAPHIQUES 10 % 2 844340 MACHINES ET APPAREILS Ã IMPRIMER, HÃ LIOGRAPHIQUES 10 % 2 844351 MACHINES Ã IMPRIMER Ã JET D'ENCRE 10 % 2 844359 MACHINES ET APPAREILS SERVANT Ã L'IMPRESSION AU MOYEN DE CARACTÃ RES D'IMPRIMERIE, CLICHÃ S, PLANCHES, CYLINDRES ET AUTRES ORGANES IMPRIMANTS DU No8442 (Ã L'EXCL. DES DUPLICATEURS HECTOGRAPHIQUES OU Ã STENCILS, DES MACHINES Ã IMPRIMER LES ADRESSES ET AUTRES MACHINES DE BUREAU Ã IMPRIMER DU No8469 Ã 8472, DES MACHINES Ã IMPRIMER Ã JET D'ENCRE ET DES MACHINES OFFSET, FLEXOGRAPHIQUES, TYPOGRAPHIQUES ET HÃ LIOGRAPHIQUES) 10 % 2 844360 MACHINES AUXILIAIRES POUR L'IMPRESSION FABRIQUÃ ES SPÃ CIALEMENT POUR LES MACHINES ET APPAREILS Ã IMPRIMER, POUR PLACER, TRANSPORTER OU TRAVAILLER AUTREMENT LES FEUILLES DE PAPIER OU LES BANDES CONTINUES DE PAPIER 10 % 2 844390 PARTIES DE MACHINES ET APPAREILS Ã IMPRIMER ET DE LEUR MACHINES ET APPAREILS AUXILIAIRES, N.D.A. 10 % 1 844400 MACHINES POUR LE FILAGE -EXTRUSION-, L'Ã TIRAGE, LA TEXTURATION OU LE TRANCHAGE DES MATIÃ RES TEXTILES SYNTHÃ TIQUES OU ARTIFICIELLES 10 % 2 844511 CARDES POUR LA PRÃ PARATION DES MATIÃ RES TEXTILES 10 % 2 844512 PEIGNEUSES POUR LA PRÃ PARATION DES MATIÃ RES TEXTILES 10 % 1 844513 BANCS Ã BROCHES 10 % 1 844519 MACHINES POUR LA PRÃ PARATION DES MATIÃ RES TEXTILES (AUTRES QUE CARDES, PEIGNEUSES ET BANCS Ã BROCHES) 10 % 1 844520 MACHINES POUR LA FILATURE DES MATIÃ RES TEXTILES (AUTRES QUE LES MACHINES POUR LE FILAGE -EXTRUSION- ET LES BANCS Ã BROCHES) 10 % 1 844530 MACHINES POUR LE DOUBLAGE OU LE RETORDAGE DES MATIÃ RES TEXTILES 10 % 1 844540 MACHINES Ã BOBINER, Y.C. LES -CANETIÃ RES- OU Ã DÃ VIDER LES MATIÃ RES TEXTILES 10 % 1 844590 MACHINES ET APPAREILS POUR LA FABRICATION DES FILS TEXTILES, MACHINES Ã PRÃ PARER LES FILS TEXTILES, POUR UTILISATION SUR LES MACHINES DES 8446 OU 8447 (AUTRES QUE LES MACHINES POUR LE FILAGE -EXTRUSION-, L'Ã TIRAGE, LA TEXTURATION OU LE TRANCHAGE DES MATIÃ RES SYNTHÃ TIQUES OU ARTIFICIELLES ET AUTRES QUE LES MACHINES Ã FILER, DOUBLER OU RETORDRE) 10 % 1 844610 MÃ TIERS Ã TISSER POUR TISSUS D'UNE LARGEUR <= 30 CM 10 % 1 844621 MÃ TIERS Ã TISSER, Ã NAVETTES, POUR TISSUS D'UNE LARGEUR > 30 CM, Ã MOTEUR 10 % 1 844629 MÃ TIERS Ã TISSER, Ã NAVETTES, POUR TISSUS D'UNE LARGEUR > 30 CM ACTIONNÃ  Ã LA MAIN 10 % 1 844630 MÃ TIERS Ã TISSER, SANS NAVETTES, POUR TISSUS D'UNE LARGEUR > 30 CM 10 % 1 844711 MÃ TIERS Ã BONNETERIE CIRCULAIRES, AVEC CYLINDRE D'UN DIAMÃ TRE <= 165 MM 10 % 1 844712 MÃ TIERS Ã BONNETERIE CIRCULAIRES, AVEC CYLINDRE D'UN DIAMÃ TRE > 165 MM 10 % 1 844720 MÃ TIERS Ã BONNETERIE RECTILIGNES; MACHINES DE COUTURE-TRICOTAGE 10 % 1 844790 MACHINES ET MÃ TIERS Ã GUIPURE, Ã TULLE, Ã DENTELLE, Ã BRODERIE, Ã PASSEMENTERIE, Ã TRESSES, Ã FILET OU Ã TOUFFETER (SAUF COUSO-BRODEURS) 10 % 1 844811 RATIÃ RES -MÃ CANIQUES D'ARMURES- ET MÃ CANIQUES JACQUARD; RÃ DUCTEURS, PERFORATRICES ET COPIEUSES DE CARTONS; MACHINES Ã LACER LES CARTONS APRÃ S PERFORATION 10 % 1 844819 MACHINES ET APPAREILS AUXILIAIRES POUR MACHINES DU No8444, 8445, 8446 OU 8447 (SAUF RATIÃ RES -MÃ CANIQUES D'ARMES- ET MÃ CANIQUES JACQUARD, RÃ DUCTEURS, PERFORATRICES ET COPIEUSES DE CARTONS, MACHINES Ã LACER LES CARTONS APRÃ S PERFORATION) 10 % 1 844820 PARTIES ET ACCESSOIRES DES MACHINES POUR LE FILAGE -EXTRUSION-, L'Ã TIRAGE, LA TEXTURATION OU LE TRANCHAGE DES MATIÃ RES TEXTILES SYNTHÃ TIQUES OU ARTIFICIELLES OU DE LEURS MACHINES ET APPAREILS AUXILIAIRES, N.D.A. 10 % 1 844831 GARNITURES DE CARDES DE MACHINES POUR LA PRÃ PARATION DES MATIÃ RES TEXTILES 10 % 1 844832 PARTIES ET ACCESSOIRES DE MACHINES POUR LA PRÃ PARATION DES MATIÃ RES TEXTILES, N.D.A. (AUTRES QUE LES GARNITURES DE CARDES) 10 % 1 844833 BROCHES ET LEURS AILETTES, ANNEAUX ET CURSEURS DES MACHINES DU No8445 10 % 1 844839 PARTIES ET ACCESSOIRES DES MACHINES DU No8445, N.D.A. 10 % 1 844841 NAVETTES POUR MÃ TIERS Ã TISSER 10 % 1 844842 PEIGNES, LISSES ET CADRES DE LISSES POUR MÃ TIERS Ã TISSER 10 % 1 844849 PARTIES ET ACCESSOIRES DES MÃ TIERS Ã TISSER OU DE LEURS MACHINES ET APPAREILS AUXILIAIRES, N.D.A. 10 % 1 844851 PLATINES, AIGUILLES ET AUTRES ARTICLES PARTICIPANT Ã LA FORMATION DES MAILLES, POUR MACHINES DU No8447 10 % 1 844859 PARTIES ET ACCESSOIRES DES MÃ TIERS, MACHINES ET APPAREILS DU No 8447, N.D.A. 10 % 1 844900 MACHINES ET APPAREILS POUR LA FABRICATION OU LE FINISSAGE DU FEUTRE OU DES NON-TISSÃ S, EN PIÃ CE OU EN FORME, Y.C. LES MACHINES ET APPAREILS POUR LA FABRICATION DE CHAPEAUX EN FEUTRE; FORMES DE CHAPELLERIE; LEURS PARTIES (Ã L'EXCL. DES MACHINES POUR LA PRÃ PARATION DES FIBRES DE FEUTRE ET DES CALANDRES) 10 % 2 845011 MACHINES Ã LAVER LE LINGE ENTIÃ REMENT AUTOMATIQUES, D'UNE CAPACITÃ  UNITAIRE EXPRIMÃ E EN POIDS DE LINGE SEC <= 6 KG 30 % 3 845012 MACHINES Ã LAVER LE LINGE, AVEC ESSOREUSE CENTRIFUGE INCORPORÃ E (Ã L'EXCL. DES MACHINES ENTIÃ REMENT AUTOMATIQUES) 30 % 3 845019 MACHINES Ã LAVER LE LINGE D'UNE CAPACITÃ  UNITAIRE EXPRIMÃ E EN POIDS DE LINGE SEC <= 6 KG (Ã L'EXCL. DES MACHINES ENTIÃ REMENT AUTOMATIQUES ET DES MACHINES Ã LAVER LE LINGE AVEC ESSOREUSE CENTRIFUGE INCORPORÃ E) 30 % 3 845020 MACHINES Ã LAVER LE LINGE, CAPACITÃ  UNITAIRE EN POIDS DE LINGE SEC > 10 KG 20 % 2 845090 PARTIES DE MACHINES Ã LAVER LE LINGE, N.D.A. 20 % 1 845110 MACHINES POUR LE NETTOYAGE Ã SEC DE MATIÃ RES TEXTILES 30 % 3 845121 MACHINES Ã SÃ CHER, CAPACITÃ  UNITAIRE EN POIDS DE LINGE SEC <= 10 KG (Ã L'EXCL. DES ESSOREUSES CENTRIFUGES) 10 % 2 845129 MACHINES ET APPAREILS Ã SÃ CHER LES FILS, LES TISSUS OU AUTRES OUVRAGES EN MATIÃ RES TEXTILES (Ã L'EXCL. DES MACHINES Ã SÃ CHER D'UNE CAPACITÃ  UNITAIRE EN POIDS DE LINGE SEC <= 10 KG ET SAUF ESSOREUSES CENTRIFUGES) 10 % 2 845130 MACHINES ET PRESSES Ã REPASSER, Y.C. LES PRESSES Ã FIXER (Ã L'EXCL. DES CALANDRES Ã CATIR OU Ã REPASSER) 10 % 2 845140 MACHINES ET APPAREILS POUR LE LAVAGE, LE BLANCHIMENT OU LA TEINTURE DE FILS, TISSUS OU AUTRES OUVRAGES EN MATIÃ RES TEXTILES (SAUF MACHINES Ã LAVER LE LINGE) 10 % 2 845150 MACHINES ET APPAREILS Ã ENROULER, DÃ ROULER, PLIER, COUPER OU DENTELER LES TISSUS 10 % 2 845180 MACHINES ET APPAREILS POUR L'APPRÃ T ET LE FINISSAGE, L'ENDUCTION OU L'IMPRÃ GNATION DES FILS, TISSUS OU AUTRES OUVRAGES EN MATIÃ RES TEXTILES, ET MACHINES POUR LE REVÃ TEMENT DES TISSUS OU AUTRES SUPPORTS UTILISÃ S POUR LA FABRICATION DE COUVRE-PARQUETS TELS QUE LE LINOLÃ UM (SAUF POUR APPRÃ T ET LE FINISSAGE DU FEUTRE, SAUF CALANDRES ET SAUF PRESSES POLYVALENTES) 10 % 2 845190 PARTIES DE MACHINES ET APPAREILS POUR LE LAVAGE, NETTOYAGE, ESSORAGE, SÃ CHAGE, REPASSAGE, PRESSAGE, BLANCHIMENT, TEINTURE, APPRÃ T, FINISSAGE, ENDUCTION OU IMPRÃ GNATION DE FILS, TISSUS OU AUTRES OUVRAGES EN MATIÃ RES TEXTILES, OU POUR LE REVÃ TEMENT DES TISSUS OU AUTRES SUPPORTS UTILISÃ S POUR LA FABRICATION DE COUVRE-PARQUETS, OU POUR ENROULER, DÃ ROULER, PLIER, COUPER OU DENTELER LES TISSUS, N.D.A. 10 % 1 845210 MACHINES Ã COUDRE DE TYPE MÃ NAGER 20 % 3 845221 UNITÃ S AUTOMATIQUES DE MACHINES Ã COUDRE, DE TYPE INDUSTRIEL 10 % 1 845229 MACHINES Ã COUDRE DE TYPE INDUSTRIEL (SAUF UNITÃ S AUTOMATIQUES) 10 % 1 845230 AIGUILLES POUR MACHINES Ã COUDRE 20 % 1 845240 MEUBLES, EMBASES ET COUVERCLES POUR MACHINES Ã COUDRE ET LEURS PARTIES 20 % 1 845290 PARTIES DE MACHINES Ã COUDRE, N.D.A. 20 % 1 845310 MACHINES ET APPAREILS POUR LA PRÃ PARATION, LE TANNAGE OU LE TRAVAIL DES CUIRS OU PEAUX (Ã L'EXCL. DES SÃ CHOIRS, DES PISTOLETS AÃ ROGRAPHES, DES MACHINES Ã Ã BOURRER LES PORCS ET DES PRESSES POLYVALENTES) 10 % 1 845320 MACHINES ET APPAREILS POUR LA FABRICATION OU LA RÃ PARATION DES CHAUSSURES EN CUIR OU EN PEAU (AUTRES QUE LES MACHINES Ã COUDRE) 10 % 1 845380 MACHINES ET APPAREILS POUR LA FABRICATION OU LA RÃ PARATION DES OUVRAGES EN CUIR OU EN PEAU (AUTRES QUE LES CHAUSSURES ET AUTRES QUE LES MACHINES Ã COUDRE) 10 % 1 845390 PARTIES DE MACHINES ET APPAREILS POUR LA PRÃ PARATION, LE TANNAGE OU LE TRAVAIL DES CUIRS OU PEAUX OU POUR LA FABRICATION OU LA RÃ PARATION DE CHAUSSURES OU D'AUTRES OUVRAGES EN CUIR OU EN PEAU, N.D.A. 10 % 1 845410 CONVERTISSEURS POUR MÃ TALLURGIE, ACIÃ RIE OU FONDERIE 10 % 1 845420 POCHES DE COULÃ E, LINGOTIÃ RES ET MACHINES Ã COULER [MOULER] POUR LA MÃ TALLURGIE, L'ACIÃ RIE OU LA FONDERIE 10 % 1 845430 MACHINES Ã COULER -MOULER- SOUS PRESSION POUR MÃ TALLURGIE, ACIÃ RIE OU FONDERIE 10 % 1 845490 PARTIES DE CONVERTISSEURS, POCHES DE COULÃ E, LINGOTIÃ RE ET MACHINES SIMIL. Ã COULER -MOULER- POUR MÃ TALLURGIE, ACIÃ RIE OU FONDERIE, N.D.A. 10 % 1 845510 LAMINOIRS Ã MÃ TAUX, Ã TUBES EN MÃ TAL 10 % 1 845521 LAMINOIRS Ã MÃ TAUX Ã CHAUD ET LAMINOIRS Ã MÃ TAUX COMBINÃ S Ã CHAUD ET Ã FROID (AUTRES QU'Ã TUBES) 10 % 1 845522 LAMINOIRS Ã MÃ TAUX Ã FROID (AUTRES QU'Ã TUBES) 10 % 1 845530 CYLINDRES DE LAMINOIRS Ã MÃ TAUX 10 % 1 845590 PARTIES DE LAMINOIRS Ã MÃ TAUX, N.D.A. 10 % 1 845610 MACHINES-OUTILS OPÃ RANT PAR LASER OU AUTRE FAISCEAU DE LUMIÃ RE OU DE PHOTONS (SAUF APPAREILS DE BRASAGE ET DE SOUDAGE, MÃ ME LORSQU'ILS SONT UTILISÃ S POUR COUPER, ET SAUF APPAREILS POUR ESSAIS DE MATIÃ RES) 10 % 1 845620 MACHINES-OUTILS OPÃ RANT PAR ULTRA-SONS (SAUF MACHINES DE NETTOYAGE Ã ULTRA-SONS ET SAUF APPAREILS POUR ESSAIS DE MATIÃ RES) 10 % 1 845630 MACHINES-OUTILS OPÃ RANT PAR Ã LECTRO-Ã ROSION 10 % 1 845691 APPAREILS POUR LA GRAVURE Ã SEC DU TRACÃ  SUR LES MATIÃ RES SEMI-CONDUCTRICES 10 % 1 845699 MACHINES-OUTILS TRAVAILLANT PAR ENLÃ VEMENT DE TOUTE MATIÃ RE ET OPÃ RANT PAR PROCÃ DÃ S Ã LECTROCHIMIQUES, PAR FAISCEAUX D'Ã LECTRONS, PAR FAISCEAUX IONIQUES OU PAR JET DE PLASMA (Ã L'EXCL. DES APPAREILS Ã BRASER ET Ã SOUDER, DES APPAREILS POUR ESSAIS DE MATIÃ RES, DES APPAREILS POUR LA GRAVURE Ã SEC DU TRACÃ  SUR LES MATIÃ RES SEMI-CONDUCTRICES) 10 % 1 845710 CENTRES D'USINAGE POUR LE TRAVAIL DES MÃ TAUX 10 % 1 845720 MACHINES Ã POSTE FIXE POUR LE TRAVAIL DES MÃ TAUX 10 % 1 845730 MACHINES Ã STATIONS MULTIPLES POUR LE TRAVAIL DES MÃ TAUX 10 % 1 845811 TOURS HORIZONTAUX, Y.C. LES CENTRES DE TOURNAGE, TRAVAILLANT PAR ENLÃ VEMENT DE MÃ TAL, Ã COMMANDE NUMÃ RIQUE 10 % 1 845819 TOURS HORIZONTAUX, Y.C. LES CENTRES DE TOURNAGE, TRAVAILLANT PAR ENLÃ VEMENT DE MÃ TAL (AUTRES QU'Ã COMMANDE NUMÃ RIQUE) 10 % 1 845891 TOURS, Y.C. LES CENTRES DE TOURNAGE, TRAVAILLANT PAR ENLÃ VEMENT DE MÃ TAL, Ã COMMANDE NUMÃ RIQUE (Ã L'EXCL. DES TOURS HORIZONTAUX) 10 % 1 845899 TOURS, Y.C. LES CENTRES DE TOURNAGE, TRAVAILLANT PAR ENLÃ VEMENT DE MÃ TAL (Ã L'EXCL. DES TOURS HORIZONTAUX ET DES TOURS Ã COMMANDE NUMÃ RIQUE) 10 % 1 845910 UNITÃ S D'USINAGE Ã GLISSIÃ RES, Ã PERCER, ALÃ SER, FRAISER, FILETER OU TARAUDER LES MÃ TAUX PAR ENLÃ VEMENT DE MATIÃ RE 10 % 1 845921 MACHINES Ã PERCER, POUR LE TRAVAIL DES MÃ TAUX, Ã COMMANDE NUMÃ RIQUE (Ã L'EXCL. DES UNITÃ S D'USINAGE Ã GLISSIÃ RES) 10 % 1 845929 MACHINES Ã PERCER, POUR LE TRAVAIL DES MÃ TAUX (Ã L'EXCL. DES MACHINES Ã COMMANDE NUMÃ RIQUE, DES UNITÃ S D'USINAGE Ã GLISSIÃ RES ET DES MACHINES MUES Ã LA MAIN) 10 % 1 845931 ALÃ SEUSES-FRAISEUSES COMBINÃ ES POUR MÃ TAUX, OPÃ RANT PAR ENLÃ VEMENT DE MATIÃ RES, Ã COMMANDE NUMÃ RIQUE (SAUF UNITÃ S D'USINAGE Ã GLISSIÃ RES) 10 % 1 845939 ALÃ SEUSES-FRAISEUSES COMBINÃ ES POUR MÃ TAUX, OPÃ RANT PAR ENLÃ VEMENT DE MATIÃ RES (AUTRES QU'Ã COMMANDE NUMÃ RIQUE ET SAUF UNITÃ S D'USINAGE Ã GLISSIÃ RES) 10 % 1 845940 MACHINES Ã ALÃ SER LES MÃ TAUX PAR ENLÃ VEMENT DE MATIÃ RES (SAUF UNITÃ S D'USINAGE Ã GLISSIÃ RES ET ALÃ SEUSES-FRAISEUSES COMBINÃ ES) 10 % 1 845951 MACHINES Ã FRAISER LES MÃ TAUX PAR ENLÃ VEMENT DE MATIÃ RES, Ã CONSOLE, Ã COMMANDE NUMÃ RIQUE 10 % 1 845959 MACHINES Ã FRAISER LES MÃ TAUX PAR ENLÃ VEMENT DE MATIÃ RES, Ã CONSOLE (AUTRES QU'Ã COMMANDE NUMÃ RIQUE) 10 % 1 845961 MACHINES Ã FRAISER LES MÃ TAUX PAR ENLÃ VEMENT DE MATIÃ RES, Ã COMMANDE NUMÃ RIQUE (SAUF UNITÃ S D'USINAGE Ã GLISSIÃ RES, ALÃ SEUSES-FRAISEUSES COMBINÃ ES, MACHINES Ã FRAISER Ã CONSOLE ET SAUF MACHINES Ã TAILLER LES ENGRENAGES) 10 % 1 845969 MACHINES Ã FRAISER LES MÃ TAUX PAR ENLÃ VEMENT DE MATIÃ RES (AUTRES QU'Ã COMMANDE NUMÃ RIQUE ET SAUF UNITÃ S D'USINAGE Ã GLISSIÃ RES, ALÃ SEUSES-FRAISEUSES COMBINÃ ES, MACHINES Ã FRAISER Ã CONSOLE ET MACHINES Ã TAILLER LES ENGRENAGES) 10 % 1 845970 MACHINES Ã FILETER OU Ã TARAUDER LES MÃ TAUX PAR ENLÃ VEMENT DE MATIÃ RES (SAUF UNITÃ S D'USINAGE Ã GLISSIÃ RES) 10 % 1 846011 MACHINES Ã RECTIFIER LES SURFACES PLANES DONT LE POSITIONNEMENT DANS UN DES AXES PEUT Ã TRE RÃ GLÃ  Ã AU MOINS 0,01 MM PRÃ S, Ã COMMANDE NUMÃ RIQUE, POUR LE TRAVAIL DES MÃ TAUX 10 % 1 846019 MACHINES Ã RECTIFIER LES SURFACES PLANES DONT LE POSITIONNEMENT DANS UN DES AXES PEUT Ã TRE RÃ GLÃ  Ã AU MOINS 0,01 MM PRÃ S, POUR LE TRAVAIL DES MÃ TAUX (AUTRES QU'Ã COMMANDE NUMÃ RIQUE) 10 % 1 846021 MACHINES Ã RECTIFIER, DONT LE POSITIONNEMENT DANS UN DES AXES PEUT Ã TRE RÃ GLÃ  Ã AU MOINS 0,01 MM PRÃ S, Ã COMMANDE NUMÃ RIQUE, POUR LE TRAVAIL DES MÃ TAUX (AUTRES QUE MACHINES Ã RECTIFIER LES SURFACES PLANES ET SAUF MACHINES Ã FINIR LES ENGRENAGES) 10 % 1 846029 MACHINES Ã RECTIFIER, DONT LE POSITIONNEMENT DANS UN DES AXES PEUT Ã TRE RÃ GLÃ  Ã AU MOINS 0,01 MM PRÃ S, POUR LE TRAVAIL DES MÃ TAUX (AUTRES QU'Ã COMMANDE NUMÃ RIQUE, AUTRES QUE LES SURFACES PLANES ET SAUF MACHINES Ã FINIR LES ENGRENAGES) 10 % 1 846031 MACHINES Ã AFF1TER, POUR LE TRAVAIL DES MÃ TAUX, Ã COMMANDE NUMÃ RIQUE 10 % 1 846039 MACHINES Ã AFF1TER, POUR LE TRAVAIL DES MÃ TAUX (AUTRES QU'Ã COMMANDE NUMÃ RIQUE) 10 % 1 846040 MACHINES Ã GLACER OU Ã RODER, POUR LE TRAVAIL DES MÃ TAUX (SAUF MACHINES Ã FINIR LES ENGRENAGES) 10 % 1 846090 MACHINES Ã Ã BARBER, MEULER, POLIR OU Ã FAIRE D'AUTRES OPÃ RATIONS DE FINISSAGE, POUR LE TRAVAIL DES MÃ TAUX (AUTRES QUE LES MACHINES Ã RECTIFIER DONT LE POSITIONNEMENT DANS UN DES AXES PEUT Ã TRE RÃ GLÃ  Ã AU MOINS 0,01 MM PRÃ S, AUTRES QU'Ã COMMANDE NUMÃ RIQUE, AUTRES QUE LES MACHINES Ã FINIR LES ENGRENAGES ET SAUF MACHINES POUR EMPLOI Ã LA MAIN) 10 % 1 846120 ETAUX-LIMEURS ET MACHINES Ã MORTAISER, POUR LE TRAVAIL DES MÃ TAUX 10 % 1 846130 MACHINES Ã BROCHER, POUR LE TRAVAIL DES MÃ TAUX 10 % 1 846140 MACHINES Ã TAILLER OU Ã FINIR LES ENGRENAGES, POUR LE TRAVAIL DES MÃ TAUX (Ã L'EXCL. DES MACHINES Ã RABOTER, Ã TAUX-LIMEURS, MACHINES Ã MORTAISER ET MACHINES Ã BROCHER) 10 % 1 846150 MACHINES Ã SCIER OU Ã TRONÃ ONNER, POUR LE TRAVAIL DES MÃ TAUX (AUTRES QUE L'OUTILLAGE Ã MAIN) 10 % 1 846190 MACHINES Ã RABOTER ET AUTRES MACHINES-OUTILS TRAVAILLANT PAR ENLÃ VEMENT DE MÃ TAL, N.D.A. 10 % 1 846210 MACHINES, Y.C. -LES PRESSES-, Ã FORGER OU Ã ESTAMPER, MOUTONS, MARTEAUX-PILONS ET MARTINETS, POUR LE TRAVAIL DES MÃ TAUX 10 % 1 846221 MACHINES, Y.C. -LES PRESSES-, Ã ROULER, CINTRER, PLIER, DRESSER OU PLANER, Ã COMMANDE NUMÃ RIQUE, POUR LE TRAVAIL DES MÃ TAUX 10 % 1 846229 MACHINES, Y.C. -LES PRESSES-, Ã ROULER, CINTRER, PLIER, DRESSER OU PLANER, POUR LE TRAVAIL DES MÃ TAUX (AUTRES QU'Ã COMMANDE NUMÃ RIQUE) 10 % 1 846231 MACHINES, Y.C. LES PRESSES, Ã CISAILLER, POUR LE TRAVAIL DES MÃ TAUX, Ã COMMANDE NUMÃ RIQUE (Ã L'EXCL. DES MACHINES COMBINÃ ES Ã POINÃ ONNER ET Ã CISAILLER) 10 % 1 846239 MACHINES, Y.C. -LES PRESSES-, Ã CISAILLER, POUR LE TRAVAIL DES MÃ TAUX (AUTRES QUE LES MACHINES COMBINÃ ES Ã POINÃ ONNER ET Ã CISAILLER ET AUTRES QU'Ã COMMANDE NUMÃ RIQUE) 10 % 1 846241 MACHINES, Y.C. -LES PRESSES-, Ã POINÃ ONNER OU Ã GRUGER, Y.C. LES MACHINES COMBINÃ ES Ã POINÃ ONNER ET Ã CISAILLER, Ã COMMANDE NUMÃ RIQUE, POUR LE TRAVAIL DES MÃ TAUX 10 % 1 846249 MACHINES, Y.C «LES PRESSES », Ã POINÃ ONNER OU Ã GRUGER, Y.C. LES MACHINES COMBINÃ ES Ã POINÃ ONNER ET Ã CISAILLER, POUR LE TRAVAIL DES MÃ TAUX (AUTRES QU'Ã COMMANDE NUMÃ RIQUE) 10 % 1 846291 PRESSES HYDRAULIQUES POUR LE TRAVAIL DES MÃ TAUX OU DES CARBURES MÃ TALLIQUES (Ã L'EXCL. DES PRESSES Ã FORGER, Ã ROULER, Ã CINTRER, Ã DRESSES OU Ã PLANER) 10 % 1 846299 PRESSES AUTRES QU'HYDRAULIQUES POUR LE TRAVAIL DES MÃ TAUX (Ã L'EXCL. DES PRESSES Ã FORGER, Ã ROULER, Ã CINTRER, DRESSER OU PLANER) 10 % 1 846310 BANCS Ã Ã TIRER LES BARRES, TUBES, PROFILÃ S, FILS OU SIMIL. EN MÃ TAL 10 % 1 846320 MACHINES POUR LE TRAVAIL DES MÃ TAUX, POUR EXÃ CUTER UN FILETAGE EXTÃ RIEUR OU INTÃ RIEUR PAR ROULAGE OU LAMINAGE 10 % 1 846330 MACHINES-OUTILS POUR LE TRAVAIL DES MÃ TAUX SOUS FORME DE FIL SANS ENLÃ VEMENT DE MATIÃ RE (Ã L'EXCL. DES MACHINES Ã ROULER LES FILS DU No 8461 ET DES MACHINES POUR EMPLOI Ã LA MAIN) 10 % 1 846390 MACHINES-OUTILS POUR LE TRAVAIL DES MÃ TAUX, DES CARBURES MÃ TALLIQUES FRITTÃ S OU DES CERMETS, SANS ENLÃ VEMENT DE MATIÃ RE (SAUF MACHINES Ã FORGER, Ã ROULER, Ã CINTRER, DRESSER OU PLANER; MACHINES Ã CISAILLER, Ã POINÃ ONNER OU Ã GRUGER; PRESSES; BANCS Ã Ã TIRER; MACHINES Ã EXÃ CUTER UN FILETAGE EXTÃ RIEUR OU INTÃ RIEUR PAR ROULAGE OU LAMINAGE; MACHINES Ã TRAVAILLER LE FIL MÃ TALLIQUE; OUTILLAGE Ã MAIN) 10 % 1 846410 MACHINES Ã SCIER POUR LE TRAVAIL DE LA PIERRE, DES PRODUITS CÃ RAMIQUES, DU BÃ TON, DE L'AMIANTE-CIMENT OU DE MATIÃ RES MINÃ RALES SIMIL., OU POUR LE TRAVAIL Ã FROID DU VERRE (Ã L'EXCL. DES MACHINES POUR EMPLOI Ã LA MAIN) 10 % 1 846420 MACHINES Ã MEULER OU Ã POLIR POUR LE TRAVAIL DE LA PIERRE, DES PRODUITS CÃ RAMIQUES, DU BÃ TON, DE L'AMIANTE-CIMENT OU DE MATIÃ RES MINÃ RALES SIMIL., OU POUR LE TRAVAIL Ã FROID DU VERRE (Ã L'EXCL. DES MACHINES POUR EMPLOI Ã LA MAIN) 10 % 1 846490 MACHINES-OUTILS POUR LE TRAVAIL DE LA PIERRE, DES PRODUITS CÃ RAMIQUES, DU BÃ TON, DE L'AMIANTE-CIMENT OU DE MATIÃ RES MINÃ RALES SIMIL., OU POUR LE TRAVAIL Ã FROID DU VERRE (AUTRES QU'Ã SCIER, Ã MEULER OU Ã POLIR ET AUTRES QUE LES MACHINES POUR EMPLOI Ã LA MAIN) 10 % 1 846510 MACHINES-OUTILS POUR LE TRAVAIL DU BOIS, DES MATIÃ RES PLASTIQUES DURES, ETC. POUVANT EFFECTUER DIFFÃ RENTS TYPES D'OPÃ RATIONS D'USINAGE, SANS CHANGEMENT D'OUTILS ENTRE CES OPÃ RATIONS 10 % 1 846591 MACHINES Ã SCIER, POUR LE TRAVAIL DU BOIS, DES MATIÃ RES PLASTIQUES DURES, ETC. (AUTRES QUE POUR EMPLOI Ã LA MAIN) 10 % 1 846592 MACHINES Ã DÃ GAUCHIR OU Ã RABOTER; MACHINES Ã FRAISER OU Ã MOULURER, POUR LE TRAVAIL DU BOIS, DES MATIÃ RES PLASTIQUES DURES, ETC. (AUTRES QUE LES MACHINES POUR EMPLOI Ã LA MAIN ET LES MACHINES POUVANT EFFECTUER DIFFÃ RENTS TYPES D'OPÃ RATIONS D'USINAGE SANS CHANGEMENT D'OUTILS ENTRE LES OPÃ RATIONS DU No 8465.10) 10 % 1 846593 MACHINES Ã MEULER, Ã PONCER OU Ã POLIR, POUR LE TRAVAIL DU BOIS, DES MATIÃ RES PLASTIQUES DURES, ETC. (AUTRES QUE MACHINES POUR EMPLOI Ã LA MAIN) 10 % 1 846594 MACHINES Ã CINTRER OU Ã ASSEMBLER, POUR LE TRAVAIL DU BOIS, DES MATIÃ RES PLASTIQUES DURES, ETC. (AUTRES QUE MACHINES POUR EMPLOI Ã LA MAIN) 10 % 1 846595 MACHINES Ã PERCER OU Ã MORTAISER, POUR LE TRAVAIL DU BOIS, DES MATIÃ RES PLASTIQUES DURES, ETC. (AUTRES QUE MACHINES POUR EMPLOI Ã LA MAIN ET LES MACHINES POUVANT EFFECTUER DIFFÃ RENTS TYPES D'OPÃ RATION D'USINAGE SANS CHANGEMENT D'OUTILS ENTRE LES OPÃ RATIONS, DU No 8465.10) 10 % 1 846596 MACHINES Ã FENDRE, Ã TRANCHER OU Ã DÃ ROULER, POUR LE TRAVAIL DU BOIS 10 % 1 846599 MACHINES-OUTILS POUR LE TRAVAIL DU BOIS, DES MATIÃ RES PLASTIQUES DURES, ETC. (SAUF OUTILLAGE Ã MAIN, MACHINES POUVANT EFFECTUER DIFFÃ RENTS TYPES D'OPÃ RATIONS D'USINAGE SANS CHANGEMENT D'OUTILS ENTRE LES OPÃ RATIONS; MACHINES Ã SCIER, Ã DÃ GAUCHIR OU Ã RABOTER, Ã FRAISER, Ã MOULURER, Ã MEULER, Ã PONCER, Ã POLIR, Ã CINTRER, Ã ASSEMBLER, Ã PERCER, Ã MORTAISER, Ã FENDRE, Ã TRANCHER ET Ã DÃ ROULER) 10 % 1 846610 PORTE-OUTILS POUR MACHINES-OUTILS, Y.C. L'OUTILLAGE Ã MAIN DE TOUS TYPES, ET FILIÃ RES Ã DÃ CLENCHEMENT AUTOMATIQUE 10 % 1 846620 PORTE-PIÃ CES POUR MACHINES-OUTILS 10 % 1 846630 DISPOSITIFS DIVISEURS ET AUTRES DISPOSITIFS SPÃ CIAUX SE MONTANT SUR MACHINES-OUTILS, N.D.A. 10 % 1 846691 PARTIES ET ACCESSOIRES POUR MACHINES-OUTILS POUR LE TRAVAIL DE LA PIERRE, DES PRODUITS CÃ RAMIQUES, DU BÃ TON, ETC., Y.C. LE TRAVAIL Ã FROID DU VERRE, N.D.A. 10 % 1 846692 PARTIES ET ACCESSOIRES POUR MACHINES-OUTILS POUR LE TRAVAIL DU BOIS, DES MATIÃ RES PLASTIQUES DURES, ETC., N.D.A. 10 % 2 846693 PARTIES ET ACCESSOIRES POUR MACHINES-OUTILS POUR LE TRAVAIL DU MÃ TAL AVEC ENLÃ VEMENT DE MÃ TAL, N.D.A. 10 % 2 846694 PARTIES ET ACCESSOIRES POUR MACHINES-OUTILS POUR LE TRAVAIL DU MÃ TAL AVEC ENLÃ VEMENT DE MATIÃ RE, N.D.A. 10 % 2 846711 OUTILS PNEUMATIQUES POUR EMPLOI Ã LA MAIN, ROTATIFS, -MÃ ME Ã PERCUSSION- 10 % 1 846719 OUTILS PNEUMATIQUES, POUR EMPLOI Ã LA MAIN (Ã L'EXCL. DES OUTILS ROTATIFS) 10 % 1 846721 PERCEUSES Ã MOTEUR Ã LECTRIQUE INCORPORÃ , POUR EMPLOI Ã LA MAIN, Y.C. LES PERFORATRICES ROTATIVES 10 % 1 846722 SCIES ET TRONÃ ONNEUSES, Ã MOTEUR Ã LECTRIQUE INCORPORÃ , POUR EMPLOI Ã LA MAIN 10 % 1 846729 OUTILS Ã LECTROMÃ CANIQUES Ã MOTEUR Ã LECTRIQUE INCORPORÃ , POUR EMPLOI Ã LA MAIN (AUTRES QUE SCIES ET PERCEUSES) 10 % 1 846781 TRONÃ ONNEUSES Ã CHAÃ NE POUR EMPLOI Ã LA MAIN, Ã MOTEUR NON Ã LECTRIQUE INCORPORÃ  10 % 1 846789 OUTILS POUR EMPLOI Ã LA MAIN, HYDRAULIQUES OU Ã MOTEUR NON Ã LECTRIQUE INCORPORÃ  (SAUF TRONÃ ONNEUSES Ã CHAÃ NE ET OUTILS PNEUMATIQUES) 10 % 1 846791 PARTIES DE TRONÃ ONNEUSES Ã CHAÃ NE POUR EMPLOI Ã LA MAIN, Ã MOTEUR Ã LECTRIQUE OU NON Ã LECTRIQUE INCORPORÃ , N.D.A. 10 % 1 846792 PARTIES D'OUTILS PNEUMATIQUES POUR EMPLOI Ã LA MAIN, N.D.A. 10 % 1 846799 PARTIES D'OUTILS POUR EMPLOI Ã LA MAIN, HYDRAULIQUES OU Ã MOTEUR Ã LECTRIQUE OU NON Ã LECTRIQUE INCORPORÃ , N.D.A. 10 % 1 846810 CHALUMEAUX GUIDÃ S Ã LA MAIN POUR LE BRASAGE OU LE SOUDAGE AUX GAZ 10 % 1 846820 MACHINES ET APPAREILS AUX GAZ, POUR LE BRASAGE OU LE SOUDAGE OU POUR LA TREMPE SUPERFICIELLE (SAUF CHALUMEAUX GUIDÃ S Ã LA MAIN) 10 % 1 846880 MACHINES ET APPAREILS POUR LE BRASAGE OU LE SOUDAGE (AUTRES QU'AUX GAZ ET Ã L'EXCL. DES MACHINES OU APPAREILS POUR LE BRASAGE OU LE SOUDAGE Ã LECTRIQUES DU No 8515) 10 % 1 846890 PARTIES DE MACHINES ET APPAREILS POUR LE BRASAGE, LE SOUDAGE, LA TREMPE ARTIFICIELLE NON-Ã LECTRIQUES, N.D.A. 10 % 1 846911 MACHINES POUR LE TRAITEMENT DES TEXTES (Ã L'EXCL. DES MACHINES AUTOMATIQUES DE TRAITEMENT DE L'INFORMATION ET DE LEURS UNITÃ S DU No 8471, AINSI QUE DES IMPRIMANTES AU LASER, DES IMPRIMANTES THERMIQUES ET DES IMPRIMANTES Ã LECTROSENSIBLES) 20 % 2 846912 MACHINES Ã Ã CRIRE AUTOMATIQUES (Ã L'EXCL. DES MACHINES POUR LE TRAITEMENT DES TEXTES, DES MACHINES AUTOMATIQUES DE TRAITEMENT DE L'INFORMATION ET DE LEURS UNITÃ S DU No 8471, AINSI QUE DES IMPRIMANTES AU LASER, DES IMPRIMANTES THERMIQUES ET DES IMPRIMANTES Ã LECTROSENSIBLES) 20 % 2 846920 MACHINES Ã Ã CRIRE Ã LECTRIQUES (Ã L'EXCL. DES MACHINES Ã Ã CRIRE AUTOMATIQUES, DES UNITÃ S POUR MACHINES AUTOMATIQUES DE TRAITEMENT DE L'INFORMATION DU No 8471, AINSI QUE DES IMPRIMANTES AU LASER, THERMIQUES OU Ã LECTROSENSIBLES) 20 % 2 846930 MACHINES Ã Ã CRIRE NON-Ã LECTRIQUES 20 % 2 847010 CALCULATRICES Ã LECTRONIQUES POUVANT FONCTIONNER SANS SOURCE D'Ã NERGIE Ã LECTRIQUE EXTÃ RIEURE ET MACHINES DE POCHE [DIMENSIONS <= 170 MM X 100 MM X 45 MM] COMPORTANT UNE FONCTION DE CALCUL PERMETTANT D'ENREGISTRER, DE REPRODUIRE ET D'AFFICHER DES INFORMATIONS 10 % 1 847021 MACHINES Ã CALCULER Ã LECTRONIQUES AVEC ORGANE IMPRIMANT, RACCORDÃ ES AU RÃ SEAU (Ã L'EXCL. DES MACHINES AUTOMATIQUES DE TRAITEMENT DE L'INFORMATION DU No 8471) 20 % 1 847029 MACHINES Ã CALCULER Ã LECTRONIQUES SANS ORGANE IMPRIMANT, RACCORDÃ ES AU RÃ SEAU (Ã L'EXCL. DES MACHINES AUTOMATIQUES DE TRAITEMENT DE L'INFORMATION DU No 8471) 20 % 1 847030 MACHINES Ã CALCULER AUTRES QU'Ã LECTRONIQUES 20 % 1 847040 MACHINES COMPTABLES COMPORTANT UN DISPOSITIF DE CALCUL (Ã L'EXCL. DES MACHINES AUTOMATIQUES DE TRAITEMENT DE L'INFORMATION DU No 8471) 20 % 1 847050 CAISSES ENREGISTREUSES COMPORTANT UN DISPOSITIF DE CALCUL 20 % 1 847090 MACHINES Ã AFFRANCHIR, Ã Ã TABLIR LES TICKETS ET SIMIL., AVEC DISPOSITIF DE CALCUL (Ã L'EXCL. DES MACHINES COMPTABLES, DES CAISSES ENREGISTREUSES ET DES DISTRIBUTEURS AUTOMATIQUES) 20 % 1 847110 MACHINES AUTOMATIQUES DE TRAITEMENT DE L'INFORMATION, ANALOGIQUES OU HYBRIDES 10 % 1 847130 MACHINES AUTOMATIQUES DE TRAITEMENT DE L'INFORMATION NUMÃ RIQUES, PORTATIVES, D'UN POIDS <= 10 KG, COMPORTANT AU MOINS UNE UNITÃ  CENTRALE DE TRAITEMENT, UN CLAVIER ET UN Ã CRAN (Ã L'EXCL. DES UNITÃ S PÃ RIPHÃ RIQUES) 10 % 1 847141 MACHINES AUTOMATIQUES DE TRAITEMENT DE L'INFORMATION NUMÃ RIQUES, COMPORTANT, SOUS UNE MÃ ME ENVELOPPE, AU MOINS UNE UNITÃ  CENTRALE DE TRAITEMENT ET, QU'ELLES SOIENT OU NON COMBINÃ ES, UNE UNITÃ  D'ENTRÃ E ET UNE UNITÃ  DE SORTIE (SAUF PORTATIVES D'UN POIDS <= 10 KG ET CELLES SE PRÃ SENTANT SOUS SYSTÃ MES ET Ã L'EXCL. DES UNITÃ S PÃ RIPHÃ RIQUES) 10 % 1 847149 MACHINES AUTOMATIQUES DE TRAITEMENT DE L'INFORMATION NUMÃ RIQUES SE PRÃ SENTANT SOUS FORME DE SYSTÃ MES [COMPORTANT AU MOINS UNE UNITÃ  CENTRALE DE TRAITEMENT, UNE UNITÃ  D'ENTRÃ E ET UNE UNITÃ  DE SORTIE] (SAUF PORTATIVES D'UN POIDS <= 10 KG ET Ã L'EXCL. DES UNITÃ S PÃ RIPHÃ RIQUES) 10 % 1 847150 UNITÃ S DE TRAITEMENT NUMÃ RIQUES POUR MACHINES AUTOMATIQUES DE TRAITEMENT DE L'INFORMATION, POUVANT COMPORTER, SOUS UNE MÃ ME ENVELOPPE, UN OU DEUX DES TYPES D'UNITÃ S SUIVANTS: UNITÃ  DE MÃ MOIRE, UNITÃ  D'ENTRÃ E ET UNITÃ  DE SORTIE (AUTRES QUE CELLES DU No 8471.41 OU 8471.49 ET Ã L'EXCL. DES UNITÃ S PÃ RIPHÃ RIQUES) 10 % 1 847160 UNITÃ S D'ENTRÃ E OU DE SORTIE POUR MACHINES AUTOMATIQUES DE TRAITEMENT DE L'INFORMATION, NUMÃ RIQUES, POUVANT COMPORTER, SOUS LA MÃ ME ENVELOPPE, DES UNITÃ S DE MÃ MOIRE 10 % 1 847170 UNITÃ S DE MÃ MOIRE POUR MACHINES AUTOMATIQUES DE TRAITEMENT DE L'INFORMATION, NUMÃ RIQUES 10 % 1 847180 UNITÃ S DE MACHINES AUTOMATIQUES DE TRAITEMENT DE L'INFORMATION, NUMÃ RIQUES (Ã L'EXCL. DES UNITÃ S DE TRAITEMENT, UNITÃ S D'ENTRÃ E OU DE SORTIE ET UNITÃ S DE MÃ MOIRE) 10 % 1 847190 LECTEURS MAGNÃ TIQUES OU OPTIQUES, MACHINES DE MISE D'INFORMATIONS SUR SUPPORT SOUS FORME CODÃ E ET MACHINES DE TRAITEMENT DE CES INFORMATIONS, N.D.A. 10 % 1 847210 DUPLICATEURS HECTOGRAPHIQUES OU Ã STENCILS (SAUF IMPRIMANTES, PHOTOCOPIEUSES ET APPAREILS Ã PROCÃ DÃ  THERMIQUE DE REPRODUCTION) 20 % 1 847220 MACHINES Ã IMPRIMER LES ADRESSES OU Ã ESTAMPER LES PLAQUES D'ADRESSES (SAUF MACHINES Ã Ã CRIRE AUTOMATIQUES, MACHINES AUTOMATIQUES POUR LE TRAITEMENT DE L'INFORMATION ET LEURS UNITÃ S ET SAUF IMPRIMANTES Ã LASER, IMPRIMANTES THERMIQUES OU IMPRIMANTES Ã LECTROSENSIBLES) 20 % 1 847230 MACHINES POUR LE TRIAGE, LE PLIAGE, LA MISE SOUS ENVELOPPE OU SOUS BANDE DE COURRIER, MACHINES Ã OUVRIR, FERMER OU SCELLER LA CORRESPONDANCE ET MACHINES Ã APPOSER OU Ã OBLITÃ RER LES TIMBRES 20 % 1 847290 MACHINES ET APPAREILS DE BUREAU, N.D.A. 20 % 1 847310 PARTIES ET ACCESSOIRES DES MACHINES Ã Ã CRIRE OU MACHINES POUR LE TRAITEMENT DE TEXTES DU No 8469, N.D.A. 20 % 1 847321 PARTIES ET ACCESSOIRES DES MACHINES Ã CALCULER Ã LECTRONIQUES DU No 8470.10, 8470.21 OU 8470.29, N.D.A. 20 % 1 847329 PARTIES ET ACCESSOIRES POUR MACHINES Ã CALCULER NON-Ã LECTRONIQUES, MACHINES COMPTABLES, CAISSES ENREGISTREUSES OU POUR AUTRES MACHINES Ã DISPOSITIF DE CALCUL DU No 8470, N.D.A. 20 % 1 847330 PARTIES ET ACCESSOIRES POUR MACHINES AUTOMATIQUES DE TRAITEMENT DE L'INFORMATION OU POUR AUTRES MACHINES DU No 8471, N.D.A. 10 % 1 847340 PARTIES ET ACCESSOIRES POUR AUTRES MACHINES ET APPAREILS DE BUREAU DU No 8472, N.D.A. 20 % 1 847350 PARTIES ET ACCESSOIRES QUI PEUVENT Ã TRE UTILISÃ S INDIFFÃ REMMENT AVEC LES MACHINES OU APPAREILS DE PLUSIEURS DU No 8469 Ã 8472, N.D.A. 20 % 2 847410 MACHINES ET APPAREILS Ã TRIER, CRIBLER, SÃ PARER OU LAVER LES MATIÃ RES MINÃ RALES SOLIDES, Y.C. -LES POUDRES ET LES PÃ TES- (Ã L'EXCL. DES CENTRIFUGEUSES ET DES FILTRES-PRESSES) 10 % 2 847420 MACHINES ET APPAREILS Ã CONCASSER, BROYER OU PULVÃ RISER LES MATIÃ RES MINÃ RALES SOLIDES 10 % 2 847431 BÃ TONNIÃ RES ET APPAREILS Ã GÃ CHER LE CIMENT (SAUF MONTÃ S SUR WAGONS DE CHEMINS DE FER OU SUR CHÃ SSIS DE VÃ HICULES AUTOMOBILES) 10 % 2 847432 MACHINES Ã MÃ LANGER LES MATIÃ RES MINÃ RALES AU BITUME 10 % 2 847439 MACHINES ET APPAREILS Ã MÃ LANGER OU Ã MALAXER LES MATIÃ RES MINÃ RALES SOLIDES, Y.C. -LES POUDRES ET LES PÃ TES- (SAUF BÃ TONNIÃ RES ET APPAREILS Ã GÃ CHER LE CIMENT, MACHINES Ã MÃ LANGER LES MATIÃ RES MINÃ RALES AU BITUME ET SAUF CALANDRES) 10 % 2 847480 MACHINES Ã AGGLOMÃ RER, FORMER OU MOULER LES COMBUSTIBLES MINÃ RAUX SOLIDES, LES PÃ TES CÃ RAMIQUES, LE CIMENT, LE PLÃ TRE OU AUTRES MATIÃ RES MINÃ RALES EN POUDRE OU PÃ TE; MACHINES Ã FORMER LES MOULES DE FONDERIE EN SABLE (SAUF POUR MOULER OU COULER LE VERRE) 10 % 2 847490 PARTIES DES MACHINES ET APPAREILS POUR LE TRAVAIL DES MATIÃ RES MINÃ RALES DU No 8474, N.D.A. 10 % 1 847510 MACHINES POUR L'ASSEMBLAGE DES LAMPES, TUBES OU VALVES Ã LECTRIQUES OU Ã LECTRONIQUES OU DES LAMPES POUR LA PRODUCTION DE LA LUMIÃ RE-Ã CLAIR, QUI COMPORTENT UNE ENVELOPPE EN VERRE 10 % 1 847521 MACHINES POUR LA FABRICATION Ã CHAUD DES FIBRES OPTIQUES ET DE LEURS Ã BAUCHES 10 % 1 847529 MACHINES POUR LA FABRICATION OU LE TRAVAIL Ã CHAUD DU VERRE OU DES OUVRAGES EN VERRE (Ã L'EXCL. DES MACHINES POUR LA FABRICATION DES FIBRES OPTIQUES ET DE LEURS Ã BAUCHES, AINSI DES FOURS ET DES APPAREILS THERMIQUES POUR LA PRODUCTION DE VERRE TREMPÃ ) 10 % 1 847590 PARTIES DES MACHINES POUR L'ASSEMBLAGE DES LAMPES, TUBES OU VALVES Ã LECTRIQUES OU Ã LECTRONIQUES OU DES LAMPES POUR LA PRODUCTION DE LA LUMIÃ RE-Ã CLAIR, QUI COMPORTENT UNE ENVELOPPE EN VERRE OU DES MACHINES POUR LA FABRICATION OU LE TRAVAIL Ã CHAUD DU VERRE OU DES OUVRAGES EN VERRE, N.D.A. 10 % 1 847621 MACHINES AUTOMATIQUES DE VENTE DE BOISSONS, COMPORTANT UN DISPOSITIF DE CHAUFFAGE OU DE RÃ FRIGÃ RATION 30 % 3 847629 MACHINES AUTOMATIQUES DE VENTE DE BOISSONS, SANS DISPOSITIF DE CHAUFFAGE OU DE RÃ FRIGÃ RATION 30 % 3 847681 MACHINES AUTOMATIQUES DE VENTE DE PRODUITS, COMPORTANT UN DISPOSITIF DE CHAUFFAGE OU DE RÃ FRIGÃ RATION (SAUF MACHINES AUTOMATIQUES DE VENTE DE BOISSONS) 30 % 3 847689 MACHINES AUTOMATIQUES DE VENTE DE PRODUITS, SANS DISPOSITIF DE CHAUFFAGE OU DE RÃ FRIGÃ RATION ET MACHINES POUR CHANGER LA MONNAIE (SAUF MACHINES AUTOMATIQUES DE VENTE DE BOISSONS) 30 % 3 847690 PARTIES DES MACHINES AUTOMATIQUES DE VENTE DE PRODUITS, Y.C. LES MACHINES AUTOMATIQUES POUR CHANGER LA MONNAIE, N.D.A. 20 % 1 847710 MACHINES Ã MOULER PAR INJECTION POUR LE TRAVAIL DU CAOUTCHOUC OU DES MATIÃ RES PLASTIQUES OU POUR LA FABRICATION DE PRODUITS EN CES MATIÃ RES 10 % 1 847720 EXTRUDEUSES POUR LE TRAVAIL DU CAOUTCHOUC OU DES MATIÃ RES PLASTIQUES OU POUR LA FABRICATION DE PRODUITS EN CES MATIÃ RES 10 % 1 847730 MACHINES Ã MOULER PAR SOUFFLAGE POUR LE TRAVAIL DU CAOUTCHOUC OU DES MATIÃ RES PLASTIQUES OU POUR LA FABRICATION DE PRODUITS EN CES MATIÃ RES 10 % 1 847740 MACHINES Ã MOULER SOUS VIDE ET AUTRES MACHINES Ã THERMOFORMER POUR LE TRAVAIL DU CAOUTCHOUC OU DES MATIÃ RES PLASTIQUES OU POUR LA FABRICATION DE PRODUITS EN CES MATIÃ RES 10 % 1 847751 MACHINES ET APPAREILS Ã MOULER OU Ã RECHAPER LES PNEUMATIQUES OU Ã MOULER OU Ã FORMER LES CHAMBRES Ã AIR EN CAOUTCHOUC OU EN MATIÃ RES PLASTIQUES 10 % 1 847759 MACHINES ET APPAREILS Ã MOULER OU Ã FORMER POUR LE TRAVAIL DU CAOUTCHOUC OU DES MATIÃ RES PLASTIQUES OU POUR LA FABRICATION DE PRODUITS EN CES MATIÃ RES (Ã L'EXCL. DES MACHINES Ã MOULER PAR INJECTION, DES EXTRUDEUSES, MACHINES Ã MOULER PAR SOUFFLAGE, MACHINES Ã MOULER SOUS VIDE ET AUTRES MACHINES Ã THERMOFORMER ET SAUF MACHINES ET APPAREILS Ã MOULER OU Ã RECHAPER LES PNEUMATIQUES OU Ã MOULER ET FORMER LES CHAMBRES Ã AIR) 10 % 1 847780 MACHINES ET APPAREILS POUR LE TRAVAIL DU CAOUTCHOUC OU DES MATIÃ RES PLASTIQUES OU POUR LA FABRICATION DE PRODUITS EN CES MATIÃ RES N.D.A. DANS LE CHAPITRE 84 10 % 1 847790 PARTIES DES MACHINES ET APPAREILS POUR LE TRAVAIL DU CAOUTCHOUC OU DES MATIÃ RES PLASTIQUES OU POUR LA FABRICATION DE PRODUITS EN CES MATIÃ RES, N.D.A. 10 % 1 847810 MACHINES ET APPAREILS POUR LA PRÃ PARATION OU LA TRANSFORMATION DU TABAC (SAUF APPAREILS DE SÃ CHAGE ET AUTRES APPAREILS DE TRAITEMENT Ã CHAUD ET SAUF CENTRIFUGEUSES ET FILTRES-PRESSES) 10 % 1 847890 PARTIES DES MACHINES ET APPAREILS POUR LA PRÃ PARATION OU LA TRANSFORMATION DU TABAC, N.D.A. 10 % 1 847910 MACHINES ET APPAREILS POUR LES TRAVAUX PUBLICS, LE BÃ TIMENT OU LES TRAVAUX ANALOGUES, N.D.A. 10 % 1 847920 MACHINES ET APPAREILS POUR L'EXTRACTION OU LA PRÃ PARATION DES HUILES OU GRAISSES VÃ GÃ TALES FIXES OU ANIMALES (Ã L'EXCL. DES CENTRIFUGEUSES, DES APPAREILS POUR LA FILTRATION ET DES APPAREILS DE CHAUFFAGE) 10 % 1 847930 PRESSES POUR LA FABRICATION DE PANNEAUX DE PARTICULES, DE FIBRES DE BOIS OU AUTRES MATIÃ RES LIGNEUSES ET AUTRES MACHINES ET APPAREILS POUR LE TRAITEMENT DU BOIS OU DU LIÃ GE (AUTRES QUE LES APPAREILS DE SÃ CHAGE, LES PISTOLETS AÃ ROGRAPHES ET APPAREILS SIMIL. ET SAUF MACHINES-OUTILS) 10 % 1 847940 MACHINES DE CORDERIE OU DE CÃ BLERIE (AUTRES QUE LES MÃ TIERS Ã RETORDRE DES TYPES UTILISÃ S DANS LA FILATURE) 10 % 1 847950 ROBOTS INDUSTRIELS, N.D.A. 10 % 1 847960 APPAREILS MÃ CANIQUES Ã Ã VAPORATION POUR LE RAFRAÃ CHISSEMENT DE L'AIR, N.D.A. 10 % 1 847981 MACHINES ET APPAREILS POUR LE TRAITEMENT DES MÃ TAUX, Y.C. LES BOBINEUSES POUR ENROULEMENTS Ã LECTRIQUES, N.D.A. (Ã L'EXCL. DES ROBOTS INDUSTRIELS, DES FOURS, APPAREILS DE SÃ CHAGE, PISTOLETS AÃ ROGRAPHES ET APPAREILS SIMIL., APPAREILS DE NETTOYAGE Ã HAUTE PRESSION ET AUTRES MACHINES DE NETTOYAGE OPÃ RANT PAR PULVÃ RISATION, LAMINOIRS, MACHINES-OUTILS ET MACHINES DE CORDERIE ET DE CÃ BLERIE) 10 % 1 847982 MACHINES ET APPAREILS Ã MÃ LANGER, MALAXER, CONCASSER, BROYER, CRIBLER, TAMISER, HOMOGÃ NÃ ISER, Ã MULSIONNER OU BRASSER, N.D.A. (Ã L'EXCL. DES ROBOTS INDUSTRIELS) 10 % 1 847989 MACHINES ET APPAREILS, Y.C. LES APPAREILS MÃ CANIQUES, N.D.A. 10 % 2 847990 PARTIES DE MACHINES ET APPAREILS, Y.C. LES APPAREILS MÃ CANIQUES, N.D.A. 10 % 2 848010 CHÃ SSIS DE FONDERIE 10 % 1 848020 PLAQUES DE FOND POUR MOULES (Ã L'EXCL. DES ARTICLES EN GRAPHITE OU EN AUTRE CARBONE, EN MATIÃ RES CÃ RAMIQUES ET EN VERRE) 10 % 1 848030 MODÃ LES POUR MOULES (AUTRES QU'EN GRAPHITE OU AUTRES FORMES DE CARBONE, AUTRES QU'EN PRODUITS CÃ RAMIQUES OU EN VERRE) 10 % 1 848041 MOULES POUR LES MÃ TAUX OU LES CARBURES MÃ TALLIQUES, POUR LE MOULAGE PAR INJECTION OU PAR COMPRESSION (AUTRES QU'EN GRAPHITE OU AUTRES FORMES DE CARBONE, AUTRES QU'EN PRODUITS CÃ RAMIQUES OU EN VERRE) 10 % 1 848049 MOULES POUR LES MÃ TAUX OU LES CARBURES MÃ TALLIQUES (AUTRES QU'EN GRAPHITE OU AUTRES FORMES DE CARBONE, QU'EN PRODUITS CÃ RAMIQUES OU EN VERRE, SAUF FLANS, MATRICES ET MOULES Ã FONDRE POUR MACHINES Ã FONDRE EN LIGNE DU No 8442, MOULES POUR LE MOULAGE PAR INJECTION OU PAR COMPRESSION ET AUTRES QUE LES LINGOTIÃ RES) 10 % 1 848050 MOULES POUR LE VERRE (AUTRES QU'EN GRAPHITE OU AUTRES FORMES DE CARBONE, AUTRES QU'EN PRODUITS CÃ RAMIQUES) 10 % 1 848060 MOULES POUR LES MATIÃ RES MINÃ RALES (AUTRES QU'EN GRAPHITE OU AUTRES FORMES DE CARBONE, AUTRES QU'EN PRODUITS CÃ RAMIQUES OU EN VERRE) 10 % 1 848071 MOULES POUR LE CAOUTCHOUC OU LES MATIÃ RES PLASTIQUES, POUR LE MOULAGE PAR INJECTION OU PAR COMPRESSION 10 % 1 848079 MOULES POUR LE CAOUTCHOUC OU LES MATIÃ RES PLASTIQUES (Ã L'EXCL. DES ARTICLES POUR LE MOULAGE PAR INJECTION OU PAR COMPRESSION) 10 % 1 848110 DÃ TENDEURS 20 % 1 848120 VALVES POUR TRANSMISSIONS OLÃ OHYDRAULIQUES OU PNEUMATIQUES 20 % 1 848130 CLAPETS ET SOUPAPES DE RETENUE, POUR TUYAUTERIES, CHAUDIÃ RES, RÃ SERVOIRS, CUVES OU CONTENANTS SIMIL. 10 % 1 848140 SOUPAPES DE TROP-PLEIN OU DE SÃ RETÃ  20 % 1 848180 ARTICLES DE ROBINETTERIE ET ORGANES SIMIL. POUR TUYAUTERIES, ETC. (Ã L'EXCL. DES DÃ TENDEURS, VALVES POUR TRANSMISSIONS OLÃ OHYDRAULIQUES OU PNEUMATIQUES, CLAPETS ET SOUPAPES DE RETENUE ET SAUF SOUPAPES DE TROP-PLEIN OU DE SÃ RETÃ ) 20 % 3 848190 PARTIES D'ARTICLES DE ROBINETTERIE ET ORGANES SIMIL. POUR TUYAUTERIE, ETC., N.D.A. 20 % 3 848210 ROULEMENTS Ã BILLES 10 % 1 848220 ROULEMENTS Ã ROULEAUX CONIQUES, Y.C. LES ASSEMBLAGES DE CÃ NES ET ROULEAUX CONIQUES 10 % 1 848230 ROULEMENTS Ã ROULEAUX EN FORME DE TONNEAU 10 % 1 848240 ROULEMENTS Ã AIGUILLES 10 % 1 848250 ROULEMENTS Ã ROULEAUX CYLINDRIQUES 10 % 1 848280 ROULEMENTS Ã GALETS ET AUTRES ROULEMENTS, Y.C. LES ROULEMENTS COMBINÃ S (Ã L'EXCL. DES ROULEMENTS Ã BILLES, ROULEMENTS Ã ROULEAUX CONIQUES, Y.C. LES ASSEMBLAGES DE CÃ NES ET ROULEAUX CONIQUES, ROULEMENTS Ã ROULEAUX EN FORME DE TONNEAU, ROULEMENTS Ã AIGUILLES ET ROULEMENTS Ã ROULEAUX CYLINDRIQUES) 10 % 1 848291 BILLES, GALETS, ROULEAUX ET AIGUILLES POUR ROULEMENTS (SAUF BILLES EN ACIER DU No 7326) 10 % 1 848299 PARTIES DE ROULEMENTS Ã BILLES, Ã GALETS, Ã ROULEAUX OU Ã AIGUILLES (Ã L'EXCL. DE LEUR ORGANE DE ROULEMENT), N.D.A. 10 % 1 848310 ARBRES DE TRANSMISSION POUR MACHINES, Y.C. -LES ARBRES Ã CAMES ET LES VILEBREQUINS- ET MANIVELLES 10 % 1 848320 PALIERS Ã ROULEMENTS INCORPORÃ S, POUR MACHINES 10 % 1 848330 PALIERS POUR MACHINES, SANS ROULEMENTS INCORPORÃ S; COUSSINETS ET COQUILLES DE COUSSINETS POUR MACHINES 10 % 1 848340 ENGRENAGES ET ROUES DE FRICTION DE MACHINES (Ã L'EXCL. DES ROUES DENTÃ ES ET AUTRES ORGANES Ã LÃ MENTAIRES DE TRANSMISSION PRÃ SENTÃ S SÃ PARÃ MENT); BROCHES FILETÃ ES Ã BILLES OU Ã ROULEAUX; RÃ DUCTEURS, MULTIPLICATEURS ET VARIATEURS DE VITESSE, Y. C. LES CONVERTISSEURS DE COUPLE 10 % 1 848350 VOLANTS ET POULIES, Y.C. LES POULIES Ã MOUFLES 10 % 1 848360 EMBRAYAGES ET ORGANES D'ACCOUPLEMENT, Y.C. LES JOINTS D'ARTICULATION, POUR MACHINES 10 % 1 848390 ROUES DENTÃ ES ET AUTRES ORGANES Ã LÃ MENTAIRES DE TRANSMISSION PRÃ SENTÃ S SÃ PARÃ MENT; PARTIES D'ORGANES MÃ CANIQUES, D'ORGANES DE TRANSMISSION, D'ENGRENAGES, DE VARIATEURS DE VITESSES, D'ORGANES D'ACCOUPLEMENT ET D'AUTRES ORGANES DU No 8483, N.D.A. 10 % 1 848410 JOINTS MÃ TALLOPLASTIQUES 10 % 1 848420 JOINTS D'Ã TANCHÃ ITÃ  MÃ CANIQUES 10 % 1 848490 JEUX OU ASSORTIMENTS DE JOINTS DE COMPOSITION DIFFÃ RENTE PRÃ SENTÃ S EN POCHETTES, ENVELOPPES OU EMBALLAGES ANALOGUES 10 % 1 848510 HÃ LICES POUR BATEAUX ET LEURS PALES 10 % 1 848590 PARTIES DE MACHINES ET APPAREILS DU CHAPITRE 84, SANS CARACTÃ RISTIQUES SPÃ CIALES D'UTILISATION, N.D.A. 10 % 3 850110 MOTEURS D'UNE PUISSANCE <= 37,5 W 10 % 1 850120 MOTEURS UNIVERSELS, PUISSANCE > 37,5 W 10 % 1 850131 MOTEURS Ã COURANT CONTINU, PUISSANCE <= 750 W MAIS > 37,5 W ET GÃ NÃ RATRICES Ã COURANT CONTINU, PUISSANCE <= 750 W 10 % 1 850132 MOTEURS ET GÃ NÃ RATRICES Ã COURANT CONTINU, PUISSANCE > 750 W MAIS <= 75 KW 10 % 1 850133 MOTEURS ET GÃ NÃ RATRICES Ã COURANT CONTINU, PUISSANCE > 75 KW MAIS <= 375 KW 10 % 1 850134 MOTEURS ET GÃ NÃ RATRICES Ã COURANT CONTINU, PUISSANCE > 375 KW 10 % 1 850140 MOTEURS Ã COURANT ALTERNATIF, MONOPHASÃ S 10 % 1 850151 MOTEURS Ã COURANT ALTERNATIF, POLYPHASÃ S, PUISSANCE > 37,5 W MAIS <= 750 W 10 % 1 850152 MOTEURS Ã COURANT ALTERNATIF, POLYPHASÃ S, PUISSANCE > 750 W MAIS <= 75 KW 10 % 1 850153 MOTEURS Ã COURANT ALTERNATIF, POLYPHASÃ S, PUISSANCE > 75 KW 10 % 1 850161 ALTERNATEURS, PUISSANCE <= 75 KVA 10 % 1 850162 ALTERNATEURS, PUISSANCE > 75 KVA MAIS <= 375 KVA 10 % 1 850163 ALTERNATEURS, PUISSANCE > 375 KVA MAIS <= 750 KVA 10 % 1 850164 ALTERNATEURS, PUISSANCE > 750 KVA 10 % 1 850211 GROUPES Ã LECTROGÃ NES Ã MOTEUR Ã PISTON Ã ALLUMAGE PAR COMPRESSION «MOTEURS DIESEL OU SEMI-DIESEL », PUISSANCE <= 75 KVA 10 % 2 850212 GROUPES Ã LECTROGÃ NES Ã MOTEUR Ã PISTON Ã ALLUMAGE PAR COMPRESSION «MOTEURS DIESEL OU SEMI-DIESEL », PUISSANCE > 75 KVA MAIS <= 375 KVA 10 % 2 850213 GROUPES Ã LECTROGÃ NES Ã MOTEUR Ã PISTON Ã ALLUMAGE PAR COMPRESSION «MOTEUR DIESEL OU SEMI-DIESEL », PUISSANCE > 375 KVA 10 % 2 850220 GROUPES Ã LECTROGÃ NES Ã MOTEUR Ã PISTON Ã ALLUMAGE PAR Ã TINCELLES «MOTEUR Ã EXPLOSION » 10 % 2 850231 GROUPES Ã LECTROGÃ NES Ã Ã NERGIE Ã OLIENNE 10 % 2 850239 GROUPES Ã LECTROGÃ NES (AUTRES QU'Ã Ã NERGIE Ã OLIENNE ET Ã MOTEURS Ã PISTON) 10 % 2 850240 CONVERTISSEURS ROTATIFS Ã LECTRIQUES 10 % 2 850300 PARTIES RECONNAISSABLES COMME Ã TANT EXCLUSIVEMENT OU PRINCIPALEMENT DESTINÃ ES AUX MOTEURS ET MACHINES GÃ NÃ RATRICES Ã LECTRIQUES, GROUPES Ã LECTROGÃ NES OU CONVERTISSEURS ROTATIFS Ã LECTRIQUES N.D.A. 10 % 3 850410 BALLASTS POUR LAMPES OU TUBES Ã DÃ CHARGE 10 % 1 850421 TRANSFORMATEURS Ã DIÃ LECTRIQUE LIQUIDE, PUISSANCE <= 650 KVA 10 % 1 850422 TRANSFORMATEURS Ã DIÃ LECTRIQUE LIQUIDE, PUISSANCE > 650 KVA MAIS <= 10.000 KVA 10 % 1 850423 TRANSFORMATEURS Ã DIÃ LECTRIQUE LIQUIDE, PUISSANCE > 10.000 KVA 10 % 1 850431 TRANSFORMATEURS Ã SEC, PUISSANCE <= 1 KVA 10 % 1 850432 TRANSFORMATEURS Ã SEC, PUISSANCE > 1 KVA MAIS <= 16 KVA 10 % 1 850433 TRANSFORMATEURS Ã SEC, PUISSANCE > 16 KVA MAIS <= 500 KVA 10 % 1 850434 TRANSFORMATEURS Ã SEC, PUISSANCE > 500 KVA 10 % 1 850440 CONVERTISSEURS STATIQUES 10 % 1 850450 BOBINES DE RÃ ACTANCE ET AUTRES SELFS (AUTRES QUE POUR LAMPES OU TUBES Ã DÃ CHARGE) 10 % 1 850490 PARTIES DE TRANSFORMATEURS, DE BOBINES DE RÃ ACTANCE ET SELFS N.D.A. 10 % 1 850511 AIMANTS PERMANENTS ET ARTICLES DESTINÃ S Ã DEVENIR DES AIMANTS PERMANENTS APRÃ S AIMANTATION, EN MÃ TAL (AUTRES QUE PLATEAUX, MANDRINS ET DISPOSITIFS DE FIXATION SIMIL.) 10 % 1 850519 AIMANTS PERMANENTS ET ARTICLES DESTINÃ S Ã DEVENIR DES AIMANTS PERMANENTS APRÃ S AIMANTATION, AUTRES QU'EN MÃ TAL 10 % 1 850520 ACCOUPLEMENTS, EMBRAYAGES, VARIATEURS DE VITESSE ET FREINS Ã LECTROMAGNÃ TIQUES 10 % 1 850530 TÃ TES DE LEVAGE Ã LECTROMAGNÃ TIQUES 10 % 1 850590 Ã LECTRO-AIMANTS (AUTRES QU'Ã USAGES MÃ DICAUX) AINSI QUE PLATEAUX, MANDRINS ET DISPOSITIFS MAGNÃ TIQUES OU Ã LECTROMAGNÃ TIQUES SIMIL. DE FIXATION ET LEURS PARTIES N.D.A. 10 % 1 850610 PILES ET BATTERIES DE PILES Ã LECTRIQUES, AU BIOXYDE DE MANGANÃ SE (SAUF HORS D'USAGE) 30 % 3 850630 PILES ET BATTERIES DE PILES Ã LECTRIQUES, Ã L'OXYDE DE MERCURE (SAUF HORS D'USAGE) 30 % 3 850640 PILES ET BATTERIES DE PILES Ã LECTRIQUES, Ã L'OXYDE D'ARGENT (SAUF HORS D'USAGE) 30 % 3 850650 PILES ET BATTERIES DE PILES Ã LECTRIQUES, AU LITHIUM (SAUF HORS D'USAGE) 30 % 3 850660 PILES ET BATTERIES DE PILES Ã LECTRIQUES, Ã L'AIR-ZINC (SAUF HORS D'USAGE) 30 % 3 850680 PILES ET BATTERIES DE PILES Ã LECTRIQUES (SAUF HORS D'USAGE ET AUTRES QUE PILES ET BATTERIES Ã L'OXYDE D'ARGENT, DE MERCURE, AU BIOXYDE DE MANGANÃ SE, AU LITHIUM ET Ã L'AIR-ZINC) 10 % 2 850690 PARTIES DE PILES ET BATTERIES DE PILES Ã LECTRIQUES N.D.A. 20 % 2 850710 ACCUMULATEURS AU PLOMB, POUR LE DÃ MARRAGE DES MOTEURS Ã PISTON (SAUF HORS D'USAGE) 30 % 3 850720 ACCUMULATEURS AU PLOMB (SAUF HORS D'USAGE ET AUTRES QUE POUR LE DÃ MARRAGE DES MOTEURS Ã PISTON) 10 % 3 850730 ACCUMULATEURS AU NICKEL-CADMIUM (SAUF HORS D'USAGE) 20 % 3 850740 ACCUMULATEURS AU NICKEL-FER (SAUF HORS D'USAGE) 20 % 2 850780 ACCUMULATEURS Ã LECTRIQUES (SAUF HORS D'USAGE ET AUTRES QU'AU PLOMB, AU NICKEL-CADMIUM OU AU NICKEL-FER) 20 % 2 850790 PLAQUES, SÃ PARATEURS ET AUTRES PARTIES D'ACCUMULATEURS Ã LECTRIQUES N.D.A. 20 % 2 850910 ASPIRATEURS DE POUSSIÃ RES, Y.C. LES ASPIRATEURS DE MATIÃ RES SÃ CHES ET DE MATIÃ RES LIQUIDES, Ã MOTEUR Ã LECTRIQUE INCORPORÃ , Ã USAGE DOMESTIQUE 30 % 3 850920 CIREUSES Ã PARQUETS Ã MOTEUR Ã LECTRIQUE INCORPORÃ , Ã USAGE DOMESTIQUE 30 % 3 850930 BROYEURS POUR DÃ CHETS DE CUISINE Ã MOTEUR Ã LECTRIQUE INCORPORÃ , Ã USAGE DOMESTIQUE 30 % 3 850940 BROYEURS ET MÃ LANGEURS POUR ALIMENTS; PRESSE-FRUITS ET PRESSE-LÃ GUMES Ã MOTEUR Ã LECTRIQUE INCORPORÃ , Ã USAGE DOMESTIQUE 30 % 3 850980 APPAREILS Ã LECTROMÃ CANIQUES Ã MOTEUR Ã LECTRIQUE INCORPORÃ , Ã USAGE DOMESTIQUE (AUTRES QU'ASPIRATEURS DE POUSSIÃ RES, DES ASPIRATEURS DE MATIÃ RES SÃ CHES ET DE MATIÃ RES LIQUIDES, CIREUSES Ã PARQUETS, BROYEURS POUR DÃ CHETS DE CUISINE, BROYEURS ET MÃ LANGEURS POUR ALIMENTS, PRESSE-FRUITS ET PRESSE-LÃ GUMES, APPAREILS Ã Ã PILER) 30 % 3 850990 PARTIES D'APPAREILS Ã LECTROMÃ CANIQUES Ã MOTEUR Ã LECTRIQUE INCORPORÃ , Ã USAGE DOMESTIQUE, N.D.A. 20 % 1 851010 RASOIRS Ã LECTRIQUES 30 % 3 851020 TONDEUSES Ã MOTEUR Ã LECTRIQUE INCORPORÃ  30 % 3 851030 APPAREILS Ã Ã PILER Ã MOTEUR Ã LECTRIQUE INCORPORÃ  30 % 3 851090 PARTIES DE RASOIRS Ã LECTRIQUES, TONDEUSES ET APPAREILS Ã Ã PILER Ã MOTEUR Ã LECTRIQUE INCORPORÃ , N.D.A. 20 % 1 851110 BOUGIES D'ALLUMAGE POUR MOTEURS Ã ALLUMAGE PAR Ã TINCELLES OU PAR COMPRESSION 20 % 3 851120 MAGNÃ TOS, DYNAMOS-MAGNÃ TOS, VOLANTS MAGNÃ TIQUES, POUR MOTEURS Ã ALLUMAGE PAR Ã TINCELLES OU PAR COMPRESSION 20 % 2 851130 DISTRIBUTEURS ET BOBINES D'ALLUMAGE, POUR MOTEURS Ã ALLUMAGE PAR Ã TINCELLES OU PAR COMPRESSION 20 % 2 851140 DÃ MARREURS, MÃ ME FONCTIONNANT COMME GÃ NÃ RATRICES, POUR MOTEURS Ã ALLUMAGE PAR Ã TINCELLES OU PAR COMPRESSION 20 % 3 851150 GÃ NÃ RATRICES POUR MOTEURS Ã ALLUMAGE PAR Ã TINCELLES OU PAR COMPRESSION (AUTRES QUE DYNAMOS-MAGNÃ TOS ET DÃ MARREURS FONCTIONNANT COMME GÃ NÃ RATRICES) 20 % 3 851180 APPAREILS ET DISPOSITIFS Ã LECTRIQUES D'ALLUMAGE POUR MOTEURS Ã ALLUMAGE PAR Ã TINCELLES OU PAR COMPRESSION, Y.C. CONJONCTEURS-DISJONCTEURS (AUTRES QUE GÃ NÃ RATRICES, DÃ MARREURS, DISTRIBUTEURS, BOBINES D'ALLUMAGE, MAGNÃ TOS, VOLANTS MAGNÃ TIQUES ET BOUGIES D'ALLUMAGE) 20 % 3 851190 PARTIES DES APPAREILS ET DISPOSITIFS Ã LECTRIQUES D'ALLUMAGE ET DE DÃ MARRAGE, GÃ NÃ RATRICES ETC. DU No 8511, N.D.A. 20 % 1 851210 APPAREILS Ã LECTRIQUES D'Ã CLAIRAGE OU DE SIGNALISATION VISUELLE DES TYPES UTILISÃ S POUR LES BICYCLETTES (Ã L'EXCL. DES LAMPES DU No 8539) 20 % 2 851220 APPAREILS Ã LECTRIQUES D'Ã CLAIRAGE OU DE SIGNALISATION VISUELLE, POUR AUTOMOBILES (Ã L'EXCL. DES LAMPES DU No 8539) 20 % 2 851230 APPAREILS Ã LECTRIQUES DE SIGNALISATION ACOUSTIQUE, POUR BICYCLETTES OU POUR AUTOMOBILES 20 % 2 851240 ESSUIE-GLACES, DÃ GIVREURS ET DISPOSITIFS ANTIBUÃ E Ã LECTRIQUES, DES TYPES UTILISÃ S POUR AUTOMOBILES 20 % 2 851290 PARTIES DES APPAREILS Ã LECTRIQUES D'Ã CLAIRAGE, DE SIGNALISATION, ESSUIE-GLACES, DÃ GIVREURS ET DISPOSITIFS ANTIBUÃ E, DES TYPES UTILISÃ S POUR AUTOMOBILES, N.D.A. 20 % 1 851310 LAMPES Ã LECTRIQUES PORTATIVES, DESTINÃ ES Ã FONCTIONNER AU MOYEN DE LEUR PROPRE SOURCE D'Ã NERGIE 20 % 3 851390 PARTIES DE LAMPES Ã LECTRIQUES PORTATIVES, DESTINÃ ES Ã FONCTIONNER AU MOYEN DE LEUR PROPRE SOURCE D'Ã NERGIE, N.D.A. 20 % 1 851410 FOURS Ã RÃ SISTANCE -Ã CHAUFFAGE INDIRECT-, INDUSTRIELS OU DE LABORATOIRES (Ã L'EXCL. DES Ã TUVES) 10 % 2 851420 FOURS INDUSTRIELS OU DE LABORATOIRES FONCTIONNANT PAR INDUCTION OU PAR PERTES DIÃ LECTRIQUES 10 % 2 851430 FOURS Ã LECTRIQUES INDUSTRIELS OU DE LABORATOIRES (AUTRES QUE LES FOURS Ã RÃ SISTANCE, Ã CHAUFFAGE INDIRECT, LES FOURS FONCTIONNANT PAR INDUCTION OU PAR PERTE DIÃ LECTRIQUE ET LES Ã TUVES) 10 % 2 851440 APPAREILS POUR LE TRAITEMENT THERMIQUE DES MATIÃ RES PAR INDUCTION OU PAR PERTES DIÃ LECTRIQUES (AUTRES QUE FOURS) 10 % 2 851490 PARTIES DES FOURS Ã LECTRIQUES INDUSTRIELS ET DE LABORATOIRES, Y.C. DES CEUX FONCTIONNANT PAR INDUCTION OU PAR PERTES DIÃ LECTRIQUES AINSI QUE DES APPAREILS INDUSTRIELS OU DE LABORATOIRES POUR LE TRAITEMENT THERMIQUE DES MATIÃ RES PAR INDUCTION OU PAR PERTES DIÃ LECTRIQUES, N.D.A. 10 % 1 851511 FERS ET PISTOLETS Ã BRASER Ã LECTRIQUES 10 % 1 851519 MACHINES ET APPAREILS Ã LECTRIQUES POUR LE BRASAGE FORT OU TENDRE (SAUF FERS ET PISTOLETS Ã BRASER) 10 % 1 851521 MACHINES ET APPAREILS POUR LE SOUDAGE DES MÃ TAUX PAR RÃ SISTANCE, ENTIÃ REMENT OU PARTIELLEMENT AUTOMATIQUES 10 % 1 851529 MACHINES ET APPAREILS POUR LE SOUDAGE DES MÃ TAUX PAR RÃ SISTANCE, NON-AUTOMATIQUES 10 % 1 851531 MACHINES ET APPAREILS POUR LE SOUDAGE DES MÃ TAUX Ã L'ARC OU AU JET DE PLASMA, ENTIÃ REMENT OU PARTIELLEMENT AUTOMATIQUES 10 % 1 851539 MACHINES ET APPAREILS POUR LE SOUDAGE DES MÃ TAUX Ã L'ARC OU AU JET DE PLASMA, NON-AUTOMATIQUES 10 % 1 851580 MACHINES ET APPAREILS Ã LECTRIQUES POUR LE SOUDAGE, OPÃ RANT PAR LASER OU AUTRES FAISCEAUX DE LUMIÃ RE OU DE PHOTONS, PAR ULTRASONS, PAR FAISCEAUX D'Ã LECTRONS, PAR IMPULSIONS MAGNÃ TIQUES; MACHINES ET APPAREILS Ã LECTRIQUES POUR LA PROJECTION Ã CHAUD DE MÃ TAUX, DE CARBURES MÃ TALLIQUES FRITTÃ S OU DE CERMETS (AUTRES QUE PISTOLETS AÃ ROGRAPHES PLACÃ S SÃ PARÃ MENT) 10 % 1 851590 PARTIES DE MACHINES ET APPAREILS Ã LECTRIQUES POUR LE BRASAGE, LE SOUDAGE OU LA PROJECTION Ã CHAUD DE MÃ TAUX, DE CARBURES MÃ TALLIQUES FRITTÃ S OU DE CERMETS, N.D.A. 10 % 1 851610 CHAUFFE-EAU ET THERMOPLONGEURS Ã LECTRIQUES 30 % 3 851621 RADIATEURS Ã LECTRIQUES Ã ACCUMULATION POUR LE CHAUFFAGE DES LOCAUX 30 % 3 851629 APPAREILS Ã LECTRIQUES POUR LE CHAUFFAGE DES LOCAUX, DU SOL OU POUR USAGES SIMIL. (SAUF RADIATEURS Ã ACCUMULATION) 30 % 3 851631 SÃ CHE-CHEVEUX Ã LECTRIQUES 30 % 3 851632 APPAREILS Ã LECTROTHERMIQUES POUR LA COIFFURE (AUTRES QUE SÃ CHE-CHEVEUX) 30 % 3 851633 APPAREILS Ã LECTRIQUES POUR SÃ CHER LES MAINS 30 % 3 851640 FERS Ã REPASSER Ã LECTRIQUES 30 % 3 851650 FOURS Ã MICRO-ONDES 30 % 3 851660 FOURS, CUISINIÃ RES, RÃ CHAUDS, TABLES DE CUISSON, GRILS ET RÃ TISSOIRES Ã LECTRIQUES, POUR USAGES DOMESTIQUES (SAUF FOURS DESTINÃ S AU CHAUFFAGE DES LOCAUX ET FOURS Ã MICRO-ONDES) 30 % 3 851671 APPAREILS Ã LECTRIQUES POUR LA PRÃ PARATION DU CAFÃ  OU DU THÃ , POUR USAGES DOMESTIQUES 30 % 3 851672 GRILLE-PAIN Ã LECTRIQUES, POUR USAGES DOMESTIQUES 30 % 3 851679 APPAREILS Ã LECTROTHERMIQUES, POUR USAGES DOMESTIQUES (AUTRES QUE POUR LA COIFFURE OU POUR SÃ CHER LES MAINS, POUR LE CHAUFFAGE DES LOCAUX, DU SOL OU POUR USAGES SIMIL.; AUTRES QUE CHAUFFE-EAU, THERMOPLONGEURS, FERS Ã REPASSER, FOURS Ã MICRO-ONDES, FOURS ET CUISINIÃ RES, TABLES DE CUISSON, GRILS ET RÃ TISSOIRES, APPAREILS POUR LA PRÃ PARATION DU CAFÃ  ET DU THÃ  ET GRILLE-PAIN) 30 % 3 851680 RÃ SISTANCES CHAUFFANTES (AUTRES QU'EN CHARBON AGGLOMÃ RÃ  OU GRAPHITE) 30 % 3 851690 PARTIES DES CHAUFFE-EAU, APPAREILS DE CHAUFFAGE DES LOCAUX, APPAREILS Ã LECTRIQUES POUR LA COIFFURE OU POUR SÃ CHER LES MAINS, APPAREILS Ã LECTROTHERMIQUES POUR USAGES DOMESTIQUES ET RÃ SISTANCES CHAUFFANTES, N.D.A. 20 % 1 851711 POSTES TÃ LÃ PHONIQUES D'USAGERS POUR LA TÃ LÃ PHONIE PAR FIL Ã COMBINÃ S SANS FIL 10 % 2 851719 POSTES TÃ LÃ PHONIQUES D'USAGERS POUR LA TÃ LÃ PHONIE PAR FIL; VISIOPHONES (SAUF POSTES TÃ LÃ PHONIQUES D'USAGERS PAR FIL Ã COMBINÃ S SANS FIL ET PARLOPHONES) 10 % 3 851721 TÃ LÃ COPIEURS POUR LA TÃ LÃ PHONIE PAR FIL 10 % 2 851722 TÃ LÃ SCRIPTEURS POUR LA TÃ LÃ GRAPHIE PAR FIL 10 % 2 851730 APPAREILS DE COMMUTATION POUR LA TÃ LÃ PHONIE OU LA TÃ LÃ GRAPHIE PAR FIL 10 % 3 851750 Ã METTEURS-RÃ CEPTEURS POUR LA TÃ LÃ COMMUNICATION PAR COURANT PORTEUR OU POUR LA TÃ LÃ COMMUNICATION NUMÃ RIQUE, POUR LA TÃ LÃ PHONIE OU LA TÃ LÃ GRAPHIE PAR FIL (Ã L'EXCL. DES POSTES TÃ LÃ PHONIQUES D'USAGERS, DES VISIOPHONES, DES TÃ LÃ COPIEURS, DES TÃ LÃ SCRIPTEURS ET DES APPAREILS DE COMMUTATION) 10 % 2 851780 APPAREILS Ã LECTRIQUES POUR LA TÃ LÃ PHONIE OU LA TÃ LÃ GRAPHIE PAR FIL (AUTRES QUE POSTES TÃ LÃ PHONIQUES D'USAGERS, VISIOPHONES, TÃ LÃ COPIEURS, TÃ LÃ SCRIPTEURS, APPAREILS DE COMMUTATION ET Ã METTEUR-RÃ CEPTEUR POUR LA TÃ LÃ COMMUNICATION PAR COURANT PORTEUR OU NUMÃ RIQUE) 10 % 2 851790 PARTIES D'APPAREILS Ã LECTRIQUES POUR LA TÃ LÃ PHONIE OU LA TÃ LÃ GRAPHIE PAR FIL, Y.C. LES POSTES TÃ LÃ PHONIQUES D'USAGERS PAR FIL Ã COMBINÃ S SANS FIL ET LES APPAREILS POUR LA TÃ LÃ COMMUNICATION PAR COURANT PORTEUR OU POUR LA TÃ LÃ COMMUNICATION NUMÃ RIQUE ET DES VISIOPHONES, N.D.A. 10 % 3 851810 MICROPHONES ET LEURS SUPPORTS (AUTRES QUE SANS FIL, AVEC Ã METTEUR INCORPORÃ ) 30 % 3 851821 HAUT-PARLEUR UNIQUE MONTÃ  DANS SON ENCEINTE 30 % 3 851822 HAUT-PARLEURS MULTIPLES MONTÃ S DANS LA MÃ ME ENCEINTE 30 % 3 851829 HAUT-PARLEURS SANS ENCEINTE 30 % 3 851830 CASQUES D'Ã COUTE ET Ã COUTEURS Ã LECTRO-ACOUSTIQUES, MÃ ME COMBINÃ S AVEC UN MICROPHONE, ET ENSEMBLES OU ASSORTIMENTS CONSTITUÃ S PAR UN MICROPHONE ET UN OU PLUSIEURS HAUT-PARLEURS (AUTRES QU'APPAREILS TÃ LÃ PHONIQUES, PROTHÃ SES AUDITIVES ET CASQUES AVEC Ã COUTEURS INCORPORÃ S, MÃ ME AVEC MICROPHONE) 30 % 3 851840 AMPLIFICATEURS Ã LECTRIQUES D'AUDIOFRÃ QUENCE 30 % 3 851850 APPAREILS Ã LECTRIQUES D'AMPLIFICATION DU SON 30 % 3 851890 PARTIES DE MICROPHONES, HAUT-PARLEURS, CASQUES D'Ã COUTE ET Ã COUTEURS Ã LECTRO-ACOUSTIQUES, AMPLIFICATEURS Ã LECTRIQUES D'AUDIOFRÃ QUENCE OU APPAREILS Ã LECTRIQUES D'AMPLIFICATION DU SON, N.D.A. 30 % 3 851910 ELECTROPHONES COMMANDÃ S PAR L'INTRODUCTION D'UNE PIÃ CE DE MONNAIE OU D'UN JETON 30 % 3 851921 ELECTROPHONES AVEC AMPLIFICATEUR, SANS HAUT-PARLEUR 30 % 3 851929 ELECTROPHONES AVEC AMPLIFICATEUR ET HAUT-PARLEUR (AUTRES QUE COMMANDÃ S PAR L'INTRODUCTION D'UNE PIÃ CE DE MONNAIE OU D'UN JETON) 30 % 3 851931 TOURNE-DISQUES SANS AMPLIFICATEUR, Ã CHANGEUR AUTOMATIQUE DE DISQUES 30 % 3 851939 TOURNE-DISQUES SANS AMPLIFICATEUR ET SANS CHANGEUR AUTOMATIQUE DE DISQUES 30 % 3 851940 MACHINES Ã DICTER UNIQUEMENT POUR LA REPRODUCTION DU SON 30 % 3 851992 LECTEURS DE CASSETTES DE POCHE [DIMENSIONS <= 170 MM X 100 MM X 45 MM], AVEC AMPLIFICATEUR INCORPORÃ , SANS HAUT-PARLEUR INCORPORÃ , POUVANT FONCTIONNER SANS SOURCE D'Ã NERGIE Ã LECTRIQUE EXTÃ RIEURE 30 % 3 851993 LECTEURS DE CASSETTES «UNIQUEMENT POUR LA REPRODUCTION DU SON » (AUTRES QUE DE POCHE ET MACHINES Ã DICTER) 30 % 3 851999 APPAREILS DE REPRODUCTION DU SON, N'INCORPORANT PAS DE DISPOSITIF D'ENREGISTREMENT DU SON (AUTRES QUE TOURNE-DISQUES, Ã LECTROPHONES COMMANDÃ S PAR L'INTRODUCTION D'UNE PIÃ CE DE MONNAIE OU D'UN JETON, MACHINES Ã DICTER ET LECTEURS DE CASSETTES) 30 % 3 852010 MACHINES Ã DICTER, NE POUVANT FONCTIONNER SANS SOURCE D'Ã NERGIE EXTÃ RIEURE (Ã L'EXCL. DES MACHINES Ã DICTER UNIQUEMENT POUR LA REPRODUCTION DU SON DU No 8519.40) 30 % 3 852020 RÃ PONDEURS TÃ LÃ PHONIQUES, INCORPORANT UN DISPOSITIF DE REPRODUCTION DU SON 30 % 3 852032 APPAREILS D'ENREGISTREMENT ET DE REPRODUCTION DU SON, SUR BANDES MAGNÃ TIQUES, NUMÃ RIQUES (AUTRES QUE MACHINES Ã DICTER NE POUVANT FONCTIONNER QU'AVEC SOURCE D'Ã NERGIE EXTÃ RIEURE ET RÃ PONDEURS TÃ LÃ PHONIQUES) 30 % 3 852033 APPAREILS D'ENREGISTREMENT ET DE REPRODUCTION DU SON, Ã CASSETTES (AUTRES QUE NUMÃ RIQUES) 30 % 3 852039 APPAREILS D'ENREGISTREMENT ET DE REPRODUCTION DU SON, SUR BANDES MAGNÃ TIQUES (AUTRES QUE NUMÃ RIQUES, MACHINES Ã DICTER NE POUVANT FONCTIONNER QU'AVEC SOURCE D'Ã NERGIE EXTÃ RIEURE, RÃ PONDEURS TÃ LÃ PHONIQUES ET ENREGISTREURS Ã CASSETTES) 30 % 3 852090 APPAREILS D'ENREGISTREMENT DU SON, INCORPORANT Ã GALEMENT UN DISPOSITIF DE REPRODUCTION DU SON (AUTRES QU'APPAREILS D'ENREGISTREMENT ET DE REPRODUCTION DU SON UTILISANT DES BANDES MAGNÃ TIQUES SUR BOBINES) 30 % 3 852110 APPAREILS D'ENREGISTREMENT OU DE REPRODUCTION VIDÃ OPHONIQUES Ã BANDES MAGNÃ TIQUES, INCORPORANT Ã GALEMENT UN RÃ CEPTEUR DE SIGNAUX VIDÃ OPHONIQUES (Ã L'EXCL. DES CAMÃ SCOPES) 30 % 3 852190 APPAREILS D'ENREGISTREMENT OU DE REPRODUCTION VIDÃ OPHONIQUES, INCORPORANT Ã GALEMENT UN RÃ CEPTEUR DE SIGNAUX VIDÃ OPHONIQUES (AUTRES QU'Ã BANDES MAGNÃ TIQUES ET Ã L'EXCL. DES CAMÃ SCOPES) 30 % 3 852210 LECTEURS PHONOGRAPHIQUES 30 % 3 852290 PARTIES ET ACCESSOIRES RECONNAISSABLES COMME Ã TANT EXCLUSIVEMENT OU PRINCIPALEMENT DESTINÃ S AUX APPAREILS D'ENREGISTREMENT ET DE REPRODUCTION DU SON ET AUX APPAREILS D'ENREGISTREMENT ET DE REPRODUCTION VIDÃ OPHONIQUES (Ã L'EXCL. DES LECTEURS DE MICROSILLONS) 20 % 1 852311 BANDES MAGNÃ TIQUES NON ENREGISTRÃ ES, LARGEUR <= 4 MM 30 % 3 852312 BANDES MAGNÃ TIQUES NON ENREGISTRÃ ES, LARGEUR > 4 MM MAIS <= 6,5 MM 30 % 3 852313 BANDES MAGNÃ TIQUES NON ENREGISTRÃ ES, LARGEUR > 6,5 MM 30 % 3 852320 DISQUES MAGNÃ TIQUES NON-ENREGISTRÃ S 30 % 3 852330 CARTES MUNIES D'UNE PISTE MAGNÃ TIQUE NON ENREGISTRÃ E 30 % 3 852390 SUPPORTS PRÃ PARÃ S POUR L'ENREGISTREMENT DU SON OU POUR ENREGISTREMENTS ANALOGUES, NON-ENREGISTRÃ S (AUTRES QUE BANDES ET DISQUES MAGNÃ TIQUES, CARTES MUNIES D'UNE PISTE MAGNÃ TIQUE ET PRODUITS DU CHAPITRE 37) 30 % 3 852410 DISQUES POUR Ã LECTROPHONES 30 % 3 852431 DISQUES ENREGISTRÃ S POUR SYSTÃ MES DE LECTURE OPTIQUE PAR FAISCEAU LASER, POUR LA REPRODUCTION DES PHÃ NOMÃ NES AUTRES QUE LE SON OU L'IMAGE 30 % 3 852432 DISQUES ENREGISTRÃ S POUR SYSTÃ MES DE LECTURE OPTIQUE PAR FAISCEAU LASER, POUR LA REPRODUCTION DU SON UNIQUEMENT 30 % 3 852439 DISQUES ENREGISTRÃ S POUR SYSTÃ MES DE LECTURE OPTIQUE PAR FAISCEAU LASER, POUR LA REPRODUCTION DU SON ET DE L'IMAGE OU DE L'IMAGE UNIQUEMENT 30 % 3 852440 BANDES MAGNÃ TIQUES ENREGISTRÃ ES, POUR LA REPRODUCTION DES PHÃ NOMÃ NES AUTRES QUE LE SON OU L'IMAGE 30 % 3 852451 BANDES MAGNÃ TIQUES POUR LA REPRODUCTION DU SON OU L'IMAGE, ENREGISTRÃ ES, LARGEUR <= 4 MM 30 % 3 852452 BANDES MAGNÃ TIQUES POUR LA REPRODUCTION DU SON OU L'IMAGE, ENREGISTRÃ ES, LARGEUR > 4 MM MAIS <= 6,5 MM 30 % 3 852453 BANDES MAGNÃ TIQUES POUR LA REPRODUCTION DU SON OU L'IMAGE, ENREGISTRÃ ES, LARGEUR > 6,5 MM 30 % 3 852460 CARTES MUNIES D'UNE PISTE MAGNÃ TIQUE ENREGISTRÃ E 30 % 3 852491 SUPPORTS D'ENREGISTREMENT POUR LA REPRODUCTION DES PHÃ NOMÃ NES AUTRES QUE LE SON OU L'IMAGE (Ã L'EXCL. DES DISQUES POUR SYSTÃ MES DE LECTURE PAR FAISCEAU LASER, DES BANDES MAGNÃ TIQUES ET DES CARTES MUNIES D'UNE PISTE MAGNÃ TIQUE AINSI QUE DES PRODUITS DU CHAPITRE 37) 30 % 3 852499 SUPPORTS ENREGISTRÃ S POUR LA REPRODUCTION DU SON OU DE L'IMAGE, Y.C. LES MATRICES ET MOULES GALVANIQUES POUR LA FABRICATION DES DISQUES (Ã L'EXCL. DES DISQUES POUR Ã LECTROPHONES, DES DISQUES POUR SYSTÃ MES DE LECTURE PAR FAISCEAU LASER, DES BANDES MAGNÃ TIQUES ET DES CARTES MUNIES D'UNE PISTE MAGNÃ TIQUE AINSI QUE DES PRODUITS DU CHAPITRE 37) 30 % 3 852510 APPAREILS D'Ã MISSION, POUR LA RADIOTÃ LÃ PHONIE, LA RADIOTÃ LÃ GRAPHIE, LA RADIODIFFUSION OU LA TÃ LÃ VISION 10 % 3 852520 APPAREILS D'Ã MISSION INCORPORANT UN APPAREIL DE RÃ CEPTION, POUR LA RADIOTÃ LÃ PHONIE, LA RADIOTÃ LÃ GRAPHIE, LA RADIODIFFUSION OU LA TÃ LÃ VISION 10 % 3 852530 CAMÃ RAS DE TÃ LÃ VISION (Ã L'EXCL. DE CAMÃ SCOPES) 10 % 2 852540 APPAREILS DE PRISE DE VUES FIXES VIDÃ O ET AUTRES CAMÃ SCOPES; APPAREILS PHOTOGRAPHIQUES NUMÃ RIQUES 10 % 2 852610 APPAREILS DE RADIODÃ TECTION ET DE RADIOSONDAGE [RADAR] 10 % 2 852691 APPAREILS DE RADIONAVIGATION 10 % 2 852692 APPAREILS DE RADIOTÃ LÃ COMMANDE 10 % 2 852712 RADIOCASSETTES DE POCHE [DIMENSIONS <= 170 MM X 100 MM X 45 MM], AVEC AMPLIFICATEUR INCORPORÃ , SANS HAUT-PARLEUR INCORPORÃ , POUVANT FONCTIONNER SANS SOURCE D'Ã NERGIE Ã LECTRIQUE EXTÃ RIEURE 30 % 3 852713 RÃ CEPTEURS DE RADIODIFFUSION POUVANT FONCTIONNER SANS SOURCE D'Ã NERGIE EXTÃ RIEURE, Y.C. LES APPAREILS RECEVANT Ã GALEMENT LA RADIOTÃ LÃ PHONIE OU LA RADIOTÃ LÃ GRAPHIE, COMBINÃ S Ã UN APPAREIL D'ENREGISTREMENT OU DE REPRODUCTION DU SON (Ã L'EXCL. DES RADIOCASSETTES DE POCHE) 30 % 3 852719 RÃ CEPTEURS DE RADIODIFFUSION POUVANT FONCTIONNER SANS SOURCE D'Ã NERGIE EXTÃ RIEURE, Y.C. LES APPAREILS RECEVANT Ã GALEMENT LA RADIOTÃ LÃ PHONIE OU LA RADIOTÃ LÃ GRAPHIE, NON COMBINÃ S Ã UN APPAREIL D'ENREGISTREMENT ET DE REPRODUCTION DU SON 30 % 3 852721 RÃ CEPTEURS DE RADIODIFFUSION NE POUVANT FONCTIONNER QU'AVEC UNE SOURCE D'Ã NERGIE EXTÃ RIEURE, POUR VÃ HICULES AUTOMOBILES, Y.C. LES APPAREILS RECEVANT Ã GALEMENT LA RADIOTÃ LÃ PHONIE OU LA RADIOTÃ LÃ GRAPHIE, COMBINÃ S Ã UN APPAREIL D'ENREGISTREMENT OU DE REPRODUCTION DU SON 30 % 3 852729 RÃ CEPTEURS DE RADIODIFFUSION NE POUVANT FONCTIONNER QU'AVEC UNE SOURCE D'Ã NERGIE EXTÃ RIEURE, POUR VÃ HICULES AUTOMOBILES, Y.C. LES APPAREILS RECEVANT Ã GALEMENT LA RADIOTÃ LÃ PHONIE OU LA RADIOTÃ LÃ GRAPHIE, NON COMBINÃ S Ã UN APPAREIL D'ENREGISTREMENT ET DE REPRODUCTION DU SON 30 % 3 852731 RÃ CEPTEURS DE RADIODIFFUSION, Y.C. LES APPAREILS RECEVANT Ã GALEMENT LA RADIOTÃ LÃ PHONIE OU LA RADIOTÃ LÃ GRAPHIE, NE POUVANT FONCTIONNER QU'AVEC UNE SOURCE D'Ã NERGIE EXTÃ RIEURE, COMBINÃ S Ã UN APPAREIL D'ENREGISTREMENT OU DE REPRODUCTION DU SON (AUTRES QUE POUR VÃ HICULES AUTOMOBILES) 30 % 3 852732 RÃ CEPTEURS DE RADIODIFFUSION, Y.C. LES APPAREILS RECEVANT Ã GALEMENT LA RADIOTÃ LÃ PHONIE OU LA RADIOTÃ LÃ GRAPHIE, NE POUVANT FONCTIONNER QU'AVEC UNE SOURCE D'Ã NERGIE EXTÃ RIEURE, NON-COMBINÃ S Ã UN APPAREIL D'ENREGISTREMENT OU DE REPRODUCTION DU SON, MAIS COMBINÃ S Ã UN APPAREIL D'HORLOGERIE (AUTRES QUE POUR VÃ HICULES AUTOMOBILES) 30 % 3 852739 RÃ CEPTEURS DE RADIODIFFUSION, Y.C. LES APPAREILS RECEVANT Ã GALEMENT LA RADIOTÃ LÃ PHONIE OU LA RADIOTÃ LÃ GRAPHIE, NE POUVANT FONCTIONNER QU'AVEC UNE SOURCE D'Ã NERGIE EXTÃ RIEURE, COMBINÃ S NI Ã UN APPAREIL D'ENREGISTREMENT OU DE REPRODUCTION DU SON NI Ã UN APPAREIL D'HORLOGERIE (AUTRES QUE POUR VÃ HICULES AUTOMOBILES) 30 % 3 852790 RÃ CEPTEURS POUR LA RADIOTÃ LÃ PHONIE, LA RADIOTÃ LÃ GRAPHIE OU LA RADIODIFFUSION COMMERCIALE 30 % 3 852812 APPAREILS RÃ CEPTEURS POUR LA TÃ LÃ VISION EN COULEURS, MÃ ME INCORPORANT UN APPAREIL RÃ CEPTEUR DE RADIODIFFUSION OU UN APPAREIL D'ENREGISTREMENT OU DE REPRODUCTION DU SON OU DES IMAGES 30 % 3 852813 APPAREILS RÃ CEPTEURS POUR LA TÃ LÃ VISION EN NOIR ET BLANC OU EN AUTRES MONOCHROMES, MÃ ME INCORPORANT UN APPAREIL RÃ CEPTEUR DE RADIODIFFUSION OU UN APPAREIL D'ENREGISTREMENT OU DE REPRODUCTION DU SON OU DES IMAGES 30 % 3 852821 MONITEURS VIDÃ O EN COULEURS 30 % 3 852822 MONITEURS VIDÃ O EN NOIR ET BLANC OU EN AUTRES MONOCHROMES 30 % 3 852830 PROJECTEURS VIDÃ O 30 % 3 852910 ANTENNES ET RÃ FLECTEURS D'ANTENNES DE TOUS TYPES; PARTIES RECONNAISSABLES COMME Ã TANT UTILISÃ ES CONJOINTEMENT AVEC CES ARTICLES, N.D.A. 20 % 3 852990 PARTIES RECONNAISSABLES COMME Ã TANT EXCLUSIVEMENT OU PRINCIPALEMENT DESTINÃ ES AUX APPAREILS Ã METTEURS-RÃ CEPTEURS POUR LA TÃ LÃ PHONIE ET LA TÃ LÃ GRAPHIE, LA RADIODIFFUSION OU LA TÃ LÃ VISION, AUX CAMÃ RAS DE TÃ LÃ VISION, AUX APPAREILS DE PRISE DE VUE FIXES VIDÃ O ET AUTRES CAMÃ SCOPES ET AUX APPAREILS DE RADIODÃ TECTION ET DE RADIOSONDAGE, DE RADIONAVIGATION ET DE RADIOTÃ LÃ COMMANDE, N.D.A. (Ã L'EXCL. AUX ANTENNES ET RÃ FLECTEURS D'ANTENNES DE TOUS TYPES) 20 % 1 853010 APPAREILS Ã LECTRIQUES DE SIGNALISATION (AUTRES QUE POUR LA TRANSMISSION DE MESSAGES), DE SÃ CURITÃ , DE CONTRÃ LE OU DE COMMANDE, POUR VOIES FERRÃ ES OU SIMIL. (AUTRES QUE LES APPAREILS MÃ CANIQUES OU Ã LECTROMÃ CANIQUES DU No 8608) 10 % 2 853080 APPAREILS Ã LECTRIQUES DE SIGNALISATION (AUTRES QUE POUR LA TRANSMISSION DE MESSAGES), DE SÃ CURITÃ , DE CONTRÃ LE OU DE COMMANDE (AUTRES QUE POUR VOIES FERRÃ ES OU SIMIL. ET QUE LES APPAREILS MÃ CANIQUES OU Ã LECTROMÃ CANIQUES DU No 8608) 10 % 2 853090 PARTIES D'APPAREILS Ã LECTRIQUES DE SIGNALISATION (AUTRES QUE POUR LA TRANSMISSION DE MESSAGES), DE SÃ CURITÃ , DE CONTRÃ LE OU DE COMMANDE, N.D.A. 10 % 1 853110 AVERTISSEURS Ã LECTRIQUES POUR LA PROTECTION CONTRE LE VOL OU L'INCENDIE ET APPAREILS SIMIL. 20 % 2 853120 PANNEAUX INDICATEURS AVEC DISPOSITIFS Ã CRISTAUX LIQUIDES [LCD] OU Ã DIODES Ã METTRICES DE LUMIÃ RE [LED] (AUTRES QUE POUR LES VÃ HICULES AUTOMOBILES, LES BICYCLETTES OU LES VOIES DE COMMUNICATION) 20 % 3 853180 APPAREILS Ã LECTRIQUES DE SIGNALISATION ACOUSTIQUE OU VISUELLE (AUTRES QUE PANNEAUX INDICATEURS AVEC DISPOSITIFS Ã CRISTAUX LIQUIDES OU Ã DIODES Ã METTRICES DE LUMIÃ RE, AVERTISSEURS Ã LECTRIQUES POUR LA PROTECTION CONTRE LE VOL OU L'INCENDIE ET APPAREILS SIMIL., ET QUE POUR LES VÃ HICULES AUTOMOBILES, LES BICYCLETTES OU LES VOIES DE COMMUNICATION) 20 % 2 853190 PARTIES DES APPAREILS Ã LECTRIQUES DE SIGNALISATION ACOUSTIQUE OU VISUELLE, N.D.A. 20 % 1 853210 CONDENSATEURS Ã LECTRIQUES FIXES CONÃ US POUR LES RÃ SEAUX Ã LECTRIQUES DE 50/60 HZ ET CAPABLES D'ABSORBER UNE PUISSANCE RÃ ACTIVE >= 0,5 KVAR [CONDENSATEURS DE PUISSANCE] 10 % 1 853221 CONDENSATEURS Ã LECTROLYTIQUES AU TANTALE (AUTRES QUE CONDENSATEURS DE PUISSANCE) 10 % 1 853222 CONDENSATEURS Ã LECTROLYTIQUES Ã L'ALUMINIUM (AUTRES QUE CONDENSATEURS DE PUISSANCE) 10 % 1 853223 CONDENSATEURS Ã DIÃ LECTRIQUE EN CÃ RAMIQUE, Ã UNE SEULE COUCHE (AUTRES QUE CONDENSATEURS DE PUISSANCE) 10 % 1 853224 CONDENSATEURS Ã DIÃ LECTRIQUE EN CÃ RAMIQUE, MULTICOUCHES (AUTRES QUE CONDENSATEURS DE PUISSANCE) 10 % 1 853225 CONDENSATEURS Ã DIÃ LECTRIQUE EN PAPIER OU EN MATIÃ RES PLASTIQUES (AUTRES QUE CONDENSATEURS DE PUISSANCE) 10 % 1 853229 CONDENSATEURS FIXES (AUTRES QUE CONDENSATEURS AU TANTALE, CONDENSATEURS Ã LECTROLYTIQUES Ã L'ALUMINIUM, CONDENSATEURS DIÃ LECTRIQUES EN CÃ RAMIQUE, EN PAPIER ET EN MATIÃ RES PLASTIQUES ET CONDENSATEURS DE PUISSANCE) 10 % 1 853230 CONDENSATEURS Ã LECTRIQUES VARIABLES OU AJUSTABLES 10 % 1 853290 PARTIES DE CONDENSATEURS Ã LECTRIQUES FIXES, VARIABLES OU AJUSTABLES, N.D.A. 10 % 1 853310 RÃ SISTANCES Ã LECTRIQUES, FIXES AU CARBONE, AGGLOMÃ RÃ ES OU Ã COUCHE (NON CHAUFFANTES) 20 % 1 853321 RÃ SISTANCES Ã LECTRIQUES FIXES, POUR UNE PUISSANCE <= 20 W (NON CHAUFFANTES) 10 % 1 853329 RÃ SISTANCES Ã LECTRIQUES FIXES, POUR UNE PUISSANCE > 20 W (NON CHAUFFANTES) 10 % 1 853331 RÃ SISTANCES Ã LECTRIQUES VARIABLES «Y COMPRIS LES RHÃ OSTATS ET LES POTENTIOMÃ TRES », BOBINÃ ES, POUR UNE PUISSANCE <= 20 W (NON CHAUFFANTES) 10 % 1 853339 RÃ SISTANCES Ã LECTRIQUES VARIABLES «Y COMPRIS LES RHÃ OSTATS ET LES POTENTIOMÃ TRES », BOBINÃ ES, POUR UNE PUISSANCE > 20 W (NON CHAUFFANTES) 10 % 1 853340 RÃ SISTANCES Ã LECTRIQUES VARIABLES «Y.C. LES RHÃ OSTATS ET LES POTENTIOMÃ TRES » (AUTRES QUE RÃ SISTANCES VARIABLES BOBINÃ ES ET RÃ SISTANCES CHAUFFANTES) 10 % 1 853390 PARTIES DE RÃ SISTANCES Ã LECTRIQUES, Y.C. DE RHÃ OSTATS ET DE POTENTIOMÃ TRES, N.D.A. 10 % 1 853400 CIRCUITS IMPRIMÃ S 10 % 1 853510 FUSIBLES ET COUPE-CIRCUIT Ã FUSIBLES, POUR UNE TENSION > 1.000 V 10 % 1 853521 DISJONCTEURS, POUR UNE TENSION < 72,5 KV MAIS > 1.000 V 10 % 1 853529 DISJONCTEURS, POUR UNE TENSION >= 72,5 KV 10 % 1 853530 SECTIONNEURS ET INTERRUPTEURS, POUR UNE TENSION > 1.000 V 10 % 1 853540 PARAFOUDRES, LIMITEURS DE TENSION ET Ã TALEURS D'ONDES, POUR UNE TENSION > 1.000 V 10 % 1 853590 APPAREILS Ã LECTRIQUES POUR LA COUPURE, LE SECTIONNEMENT, LA PROTECTION, LE BRANCHEMENT, LE RACCORDEMENT OU LA CONNEXION DES CIRCUITS Ã LECTRIQUES, POUR UNE TENSION > 1.000 V (AUTRES QUE FUSIBLES ET COUPE-CIRCUIT, DISJONCTEURS, SECTIONNEURS, INTERRUPTEURS, PARAFOUDRES, LIMITEURS DE TENSION ET Ã TALEURS D'ONDES AINSI QU'ARMOIRES, PUPITRES, COMMANDES ETC. DU No 8537) 10 % 2 853610 FUSIBLES ET COUPE-CIRCUIT Ã FUSIBLES, POUR UNE TENSION <= 1.000 V 20 % 1 853620 DISJONCTEURS, POUR UNE TENSION <= 1.000 V 20 % 1 853630 APPAREILS POUR LA PROTECTION DES CIRCUITS Ã LECTRIQUES (SAUF FUSIBLES, COUPE-CIRCUIT Ã FUSIBLES ET DISJONCTEURS), POUR UNE TENSION <= 1.000 V 20 % 1 853641 RELAIS POUR UNE TENSION <= 60 V 20 % 1 853649 RELAIS, POUR UNE TENSION > 60 V MAIS <= 1.000 V 20 % 1 853650 INTERRUPTEURS, SECTIONNEURS ET COMMUTATEURS, POUR UNE TENSION <= 1.000 V (AUTRES QUE RELAIS ET DISJONCTEURS) 20 % 1 853661 DOUILLES POUR LAMPES, POUR UNE TENSION <= 1.000 V 20 % 1 853669 FICHES ET PRISES DE COURANT, POUR UNE TENSION <= 1.000 V (SAUF DOUILLES POUR LAMPES) 20 % 1 853690 APPAREILLAGE POUR LE BRANCHEMENT, LE RACCORDEMENT OU LA CONNEXION DES CIRCUITS Ã LECTRIQUES, POUR UNE TENSION <= 1.000 V (SAUF FUSIBLES ET COUPE-CIRCUIT, DISJONCTEURS ET AUTRES APPAREILS POUR LA PROTECTION DES CIRCUITS Ã LECTRIQUES, RELAIS ET AUTRES COMMUTATEURS AINSI QUE DOUILLES POUR LAMPES ET FICHES ET PRISES DE COURANT) 20 % 2 853710 TABLEAUX, ARMOIRES ET COMBINAISONS D'APPAREILS SIMIL., POUR LA COMMANDE OU LA DISTRIBUTION Ã LECTRIQUE, POUR UNE TENSION >= 1.000 V 10 % 2 853720 TABLEAUX, ARMOIRES ET COMBINAISONS D'APPAREILS SIMIL., POUR LA COMMANDE OU LA DISTRIBUTION Ã LECTRIQUE, POUR UNE TENSION > 1.000 V 10 % 2 853810 TABLEAUX, PANNEAUX, CONSOLES, PUPITRES, ARMOIRES ET AUTRES SUPPORTS POUR ARTICLES DU No 8537, DÃ POURVUS DE LEURS APPAREILS 10 % 2 853890 PARTIES RECONNAISSABLES COMME Ã TANT EXCLUSIVEMENT OU PRINCIPALEMENT DESTINÃ ES AUX APPAREILS DU No 8535, 8536 OU 8537, N.D.A. (Ã L'EXCL. DES TABLEAUX, PANNEAUX, CONSOLES, PUPITRES, ARMOIRES ET AUTRES SUPPORTS POUR ARTICLES DU No 8537, DÃ POURVUS DE LEURS APPAREILS) 20 % 2 853910 PHARES ET PROJECTEURS SCELLÃ S 20 % 2 853921 LAMPES ET TUBES HALOGÃ NES, AU TUNGSTÃ NE (AUTRES QUE PHARES ET PROJECTEURS SCELLÃ S) 20 % 2 853922 LAMPES ET TUBES Ã INCANDESCENCE, PUISSANCE <= 200 W, TENSION > 100 V (AUTRES QUE LAMPES ET TUBES HALOGÃ NES, AU TUNGSTÃ NE ET LAMPES Ã RAYONS ULTRAVIOLETS OU INFRAROUGES) 20 % 2 853929 LAMPES ET TUBES Ã INCANDESCENCE Ã LECTRIQUES (AUTRES QUE LAMPES ET TUBES HALOGÃ NES, AU TUNGSTÃ NE, LAMPES D'UNE PUISSANCE <= 200 W ET POUR UNE TENSION > 100 V, ET LAMPES Ã RAYONS ULTRAVIOLETS OU INFRAROUGES) 20 % 2 853931 LAMPES ET TUBES Ã DÃ CHARGE, FLUORESCENTS, Ã CATHODE CHAUDE 20 % 2 853932 LAMPES Ã VAPEUR DE MERCURE OU DE SODIUM; LAMPES Ã HALOGÃ NURE MÃ TALLIQUE 20 % 2 853939 LAMPES ET TUBES Ã DÃ CHARGE (AUTRES QUE FLUORESCENTS, Ã CATHODE CHAUDE, Ã VAPEUR DE MERCURE OU DE SODIUM, Ã HALOGÃ NURE MÃ TALLIQUE ET QU'Ã RAYONS ULTRAVIOLETS) 20 % 2 853941 LAMPES Ã ARC 20 % 2 853949 LAMPES ET TUBES Ã RAYONS ULTRAVIOLETS OU INFRAROUGES 20 % 2 853990 PARTIES DE LAMPES ET DE TUBES Ã INCANDESCENCE OU Ã DÃ CHARGE, DE PHARES ET PROJECTEURS SCELLÃ S, DE LAMPES Ã RAYONS ULTRAVIOLETS ET INFRAROUGES ET DE LAMPES Ã ARC, N.D.A. 20 % 3 854011 TUBES CATHODIQUES POUR RÃ CEPTEURS DE TÃ LÃ VISION ET MONITEURS VIDÃ O, EN COULEURS 20 % 2 854012 TUBES CATHODIQUES POUR RÃ CEPTEURS DE TÃ LÃ VISION, Y.C. LES TUBES POUR MONITEURS VIDÃ O, EN NOIR ET BLANC OU EN AUTRE MONOCHROME 20 % 2 854020 TUBES POUR CAMÃ RAS DE TÃ LÃ VISION; TUBES CONVERTISSEURS OU INTENSIFICATEURS D'IMAGES; AUTRES TUBES Ã PHOTOCATHODE (AUTRES QUE TUBES CATHODIQUES POUR RÃ CEPTEURS DE TÃ LÃ VISION ET MONITEURS VIDÃ O) 20 % 2 854040 TUBES DE VISUALISATION DES DONNÃ ES GRAPHIQUES, EN COULEURS AVEC UN Ã CRAN PHOSPHORIQUE D'ESPACEMENT Ã POINTS < 0,4 MM (AUTRES QUE TUBES Ã CATHODE ET PHOTOCATHODE) 20 % 2 854050 TUBES DE VISUALISATION DES DONNÃ ES GRAPHIQUES, EN NOIR ET BLANC OU EN AUTRES MONOCHROMES (AUTRES QUE TUBES Ã CATHODE ET PHOTOCATHODE) 20 % 2 854060 TUBES CATHODIQUES (AUTRES QUE TUBES POUR CAMÃ RAS DE TÃ LÃ VISION, TUBES CONVERTISSEURS ET INTENSIFICATEURS D'IMAGES, TUBES CATHODIQUES POUR RÃ CEPTEURS DE TÃ LÃ VISION ET MONITEURS VIDÃ O, AUTRES TUBES Ã PHOTOCATHODE, TUBES DE VISUALISATION DES DONNÃ ES GRAPHIQUES EN NOIR ET BLANC OU EN AUTRES MONOCHROMES ET EN COULEURS AVEC UN Ã CRAN PHOSPHORIQUE D'ESPACEMENT Ã POINTS < 0,4 MM) 20 % 2 854071 MAGNÃ TRONS 20 % 1 854072 KLYSTRONS 20 % 1 854079 TUBES POUR HYPERFRÃ QUENCES [TUBES Ã ONDES PROGRESSIVES, CARCINOTRONS, PAR EXEMPLE] (SAUF MAGNÃ TRONS, KLYSTRONS ET TUBES COMMANDÃ S PAR GRILLE) 20 % 1 854081 TUBES DE RÃ CEPTION ET D'AMPLIFICATION (SAUF TUBES POUR HYPERFRÃ QUENCES, TUBES Ã CATHODE ET PHOTOCATHODE) 20 % 1 854089 LAMPES, TUBES ET VALVES Ã LECTRONIQUES (AUTRES QUE TUBES DE RÃ CEPTION ET D'AMPLIFICATION, TUBES POUR HYPERFRÃ QUENCES, TUBES Ã CATHODE ET Ã PHOTOCATHODE, TUBES DE VISUALISATION DES DONNÃ ES GRAPHIQUES EN NOIR ET BLANC OU EN AUTRES MONOCHROMES ET EN COULEURS AVEC UN Ã CRAN PHOSPHORIQUE D'ESPACEMENT Ã POINTS < 0,4 MM) 20 % 2 854091 PARTIES DE TUBES CATHODIQUES, N.D.A. 20 % 1 854099 PARTIES DE LAMPES, TUBES ET VALVES Ã LECTRONIQUES Ã CATHODE CHAUDE, Ã CATHODE FROIDE ET Ã PHOTOCATHODE (SAUF PARTIES DE TUBES CATHODIQUES), N.D.A. 20 % 1 854110 DIODES (SAUF PHOTODIODES ET DIODES Ã METTRICES DE LUMIÃ RE) 10 % 1 854121 TRANSISTORS Ã POUVOIR DE DISSIPATION < 1 W (AUTRES QUE PHOTOTRANSISTORS) 10 % 1 854129 TRANSISTORS Ã POUVOIR DE DISSIPATION >= 1 W (AUTRES QUE PHOTOTRANSISTORS) 10 % 1 854130 THYRISTORS, DIACS ET TRIACS (AUTRES QUE LES DISPOSITIFS PHOTOSENSIBLES) 10 % 1 854140 DISPOSITIFS PHOTOSENSIBLES Ã SEMI-CONDUCTEUR, Y.C. LES CELLULES PHOTOVOLTAÃ QUES MÃ ME ASSEMBLÃ ES EN MODULES OU CONSTITUÃ ES EN PANNEAUX; DIODES Ã METTRICES DE LUMIÃ RE (SAUF GÃ NÃ RATRICES PHOTOVOLTAÃ QUES) 10 % 1 854150 DISPOSITIFS Ã SEMI-CONDUCTEUR, N.D.A. 10 % 1 854160 CRISTAUX PIÃ ZO-Ã LECTRIQUES MONTÃ S 10 % 1 854190 PARTIES DES DIODES, TRANSISTORS ET DISPOSITIFS SIMIL. Ã SEMI-CONDUCTEUR, DISPOSITIFS PHOTOSENSIBLES Ã SEMI-CONDUCTEUR, DIODES Ã METTRICES DE LUMIÃ RE ET CRISTAUX PIÃ ZO-Ã LECTRIQUES MONTÃ S, N.D.A. 10 % 1 854210 CARTES MUNIES D'UN CIRCUIT INTÃ GRÃ  Ã LECTRONIQUE [CARTES INTELLIGENTES], MUNIES OU NON D'UNE PISTE MAGNÃ TIQUE 10 % 2 854221 CIRCUITS INTÃ GRÃ S MONOLITHIQUES, NUMÃ RIQUES (Ã L'EXCL. DES CARTES MUNIES D'UN CIRCUIT INTÃ GRÃ  Ã LECTRONIQUE [CARTES INTELLIGENTES]) 10 % 1 854229 CIRCUITS INTÃ GRÃ S MONOLITHIQUES, ANALOGIQUES OU ANALOGIQUES-NUMÃ RIQUES 10 % 2 854260 CIRCUITS INTÃ GRÃ S HYBRIDES 10 % 2 854270 MICRO-ASSEMBLAGES Ã LECTRONIQUES FORMÃ S DE COMPOSANTS DISCRETS, ACTIFS OU ACTIFS ET PASSIFS, INSÃ PARABLES 10 % 2 854290 PARTIES DE CIRCUITS INTÃ GRÃ S ET DE MICRO-ASSEMBLAGES Ã LECTRONIQUES N.D.A. 10 % 1 854311 APPAREILS D'IMPLANTATION IONIQUE POUR DOPER LES MATIÃ RES SEMI-CONDUCTRICES 10 % 2 854319 ACCÃ LÃ RATEURS DE PARTICULES POUR Ã LECTRONS, PROTONS ETC., Ã LECTRIQUES (Ã L'EXCL. DES APPAREILS D'IMPLANTATION IONIQUE POUR DOPER LES MATIÃ RES SEMI-CONDUCTRICES) 10 % 2 854320 GÃ NÃ RATEURS DE SIGNAUX Ã LECTRIQUES 10 % 2 854330 MACHINES ET APPAREILS DE GALVANOTECHNIQUE, D'Ã LECTROLYSE OU D'Ã LECTROPHORÃ SE 10 % 2 854340 ELECTRIFICATEURS DE CLÃ TURES 10 % 2 854381 CARTES ET Ã TIQUETTES Ã DÃ CLENCHEMENT PAR EFFET DE PROXIMITÃ , CONSTITUÃ ES PAR UN CIRCUIT INTÃ GRÃ  Ã MÃ MOIRE MORTE RELIÃ  Ã UNE ANTENNE IMPRIMÃ E 10 % 2 854389 MACHINES ET APPAREILS Ã LECTRIQUES AYANT UNE FONCTION PROPRE, N.D.A. DANS LE CHAPITRE 85 10 % 2 854390 PARTIES DE MACHINES ET APPAREILS Ã LECTRIQUES AYANT UNE FONCTION PROPRE, N.D.A. DANS LE CHAPITRE 85 10 % 1 854411 FILS POUR BOBINAGES POUR L'Ã LECTRICITÃ , EN CUIVRE, ISOLÃ S 20 % 1 854419 FILS POUR BOBINAGES POUR L'Ã LECTRICITÃ , AUTRES QU'EN CUIVRE, ISOLÃ S 20 % 1 854420 CÃ BLES COAXIAUX ET AUTRES CONDUCTEURS Ã LECTRIQUES COAXIAUX, ISOLÃ S 20 % 2 854430 JEUX DE FILS POUR BOUGIES D'ALLUMAGE ET AUTRES JEUX DE FILS, POUR MOYENS DE TRANSPORT 20 % 2 854441 CONDUCTEURS Ã LECTRIQUES, POUR TENSION <= 80 V, ISOLÃ S, AVEC PIÃ CES DE CONNEXION, N.D.A. 20 % 2 854449 CONDUCTEURS Ã LECTRIQUES, POUR TENSION <= 80 V, ISOLÃ S, SANS PIÃ CES DE CONNEXION, N.D.A. 20 % 2 854451 CONDUCTEURS Ã LECTRIQUES, POUR TENSION > 80 V MAIS <= 1.000 V, AVEC PIÃ CES DE CONNEXION, N.D.A. 20 % 2 854459 CONDUCTEURS Ã LECTRIQUES, POUR TENSION > 80 V MAIS <= 1.000 V, SANS PIÃ CES DE CONNEXION, N.D.A. 10 % 2 854460 CONDUCTEURS Ã LECTRIQUES, POUR TENSION > 1.000 V, N.D.A. 10 % 1 854470 CÃ BLES DE FIBRES OPTIQUES CONSTITUÃ S DE FIBRES OPTIQUES GAINÃ ES INDIVIDUELLEMENT, COMPORTANT Ã GALEMENT DES CONDUCTEURS Ã LECTRIQUES OU MUNIS DE PIÃ CES DE CONNEXION 10 % 1 854511 ELECTRODES EN GRAPHITE OU EN AUTRE CARBONE, POUR FOURS Ã LECTRIQUES 10 % 2 854519 Ã LECTRODES EN GRAPHITE OU EN AUTRE CARBONE, POUR USAGES Ã LECTRIQUES (AUTRES QUE POUR FOURS) 20 % 2 854520 BALAIS EN CHARBON, POUR USAGES Ã LECTRIQUES 20 % 2 854590 ARTICLES EN GRAPHITE OU EN AUTRE CARBONE, POUR USAGES Ã LECTRIQUES (AUTRES QU'Ã LECTRODES ET BALAIS) 20 % 2 854610 ISOLATEURS EN VERRE, POUR L'Ã LECTRICITÃ  (SAUF PIÃ CES ISOLANTES) 10 % 2 854620 ISOLATEURS EN CÃ RAMIQUE, POUR L'Ã LECTRICITÃ  (SAUF PIÃ CES ISOLANTES) 10 % 2 854690 ISOLATEURS POUR USAGES Ã LECTRIQUES (SAUF EN VERRE OU EN CÃ RAMIQUE ET SAUF PIÃ CES ISOLANTES) 10 % 2 854710 PIÃ CES ISOLANTES EN CÃ RAMIQUE, POUR USAGES Ã LECTRIQUES 10 % 2 854720 PIÃ CES ISOLANTES EN MATIÃ RES PLASTIQUES, POUR USAGES Ã LECTRIQUES 10 % 2 854790 PIÃ CES ISOLANTES, POUR USAGES Ã LECTRIQUES (AUTRES QU'EN CÃ RAMIQUE OU EN MATIÃ RES PLASTIQUES, ET QUE TUBES ISOLATEURS ET LEURS PIÃ CES DE RACCORDEMENT, EN MÃ TAUX COMMUNS, ISOLÃ S INTÃ RIEUREMENT) 10 % 2 854810 DÃ CHETS ET DÃ BRIS DE PILES, DE BATTERIES DE PILES ET D'ACCUMULATEURS Ã LECTRIQUES; PILES ET BATTERIES DE PILES Ã LECTRIQUES HORS D'USAGE ET ACCUMULATEURS Ã LECTRIQUES HORS D'USAGE 10 % 3 854890 PARTIES Ã LECTRIQUES DE MACHINES OU D'APPAREILS, N.D.A. DANS LE CHAPITRE 85 10 % 1 860110 LOCOMOTIVES ET LOCOTRACTEURS, Ã SOURCE EXTÃ RIEURE D'Ã LECTRICITÃ  10 % 1 860120 LOCOMOTIVES ET LOCOTRACTEURS, Ã ACCUMULATEURS Ã LECTRIQUES 10 % 1 860210 LOCOMOTIVES DIESEL-Ã LECTRIQUES 10 % 1 860290 LOCOMOTIVES ET LOCOTRACTEURS (Ã L'EXCL. DE CELLES Ã SOURCE EXTÃ RIEURE D'Ã LECTRICITÃ  OU Ã ACCUMULATEURS Ã LECTRIQUES ET DES LOCOMOTIVES DIESEL-Ã LECTRIQUES) 10 % 1 860310 AUTOMOTRICES ET AUTORAILS Ã SOURCE EXTÃ RIEURE D'Ã LECTRICITÃ  (Ã L'EXCL. DES VÃ HICULES POUR L'ENTRETIEN OU LE SERVICE DES VOIES FERRÃ ES OU SIMIL. DU No 8604) 10 % 1 860390 AUTOMOTRICES ET AUTORAILS, Ã SOURCE EXTÃ RIEURE D'Ã LECTRICITÃ  (Ã L'EXCL. DES VÃ HICULES POUR L'ENTRETIEN OU LE SERVICE DES VOIES FERRÃ ES OU SIMIL. DU No 8604) 10 % 1 860400 VÃ HICULES POUR L'ENTRETIEN OU LE SERVICE DES VOIES FERRÃ ES OU SIMIL., MÃ ME AUTOPROPULSÃ S «P.EX. WAGONS- ATELIERS, WAGONS-GRUES, WAGONS Ã QUIPÃ S DE BOURREUSES Ã BALLAST, ALIGNEUSES POUR VOIES, VOITURES D'ESSAIS ET DRAISINES » 10 % 1 860500 VOITURES Ã VOYAGEURS, FOURGONS Ã BAGAGES, VOITURES POSTALES ET AUTRES VOITURES SPÃ CIALES, POUR VOIES FERRÃ ES OU SIMIL. Ã SOURCE EXTÃ RIEURE D'Ã LECTRICITÃ  (Ã L'EXCL. DES VOITURES AUTOPROPULSÃ ES, DES VÃ HICULES POUR L'ENTRETIEN OU LE SERVICE DES VOIES FERRÃ ES ET SIMIL. AINSI QUE DES VOITURES POUR LE TRANSPORT DES MARCHANDISES) 10 % 1 860610 WAGONS-CITERNES ET SIMIL., POUR LE TRANSPORT SUR RAIL DE MARCHANDISES 10 % 1 860620 WAGONS ISOTHERMES, RÃ FRIGÃ RANTS OU FRIGORIFIQUES (Ã L'EXCL. DES WAGONS-CITERNES ET SIMIL. DU No 8606.10.00), POUR LE TRANSPORT SUR RAIL DE MARCHANDISES 10 % 1 860630 WAGONS Ã DÃ CHARGEMENT AUTOMATIQUE (Ã L'EXCL. DES WAGONS-CITERNES ET SIMIL., DES WAGONS ISOTHERMES, RÃ FRIGÃ RANTS OU FRIGORIFIQUES), POUR LE TRANSPORT SUR RAIL DE MARCHANDISES 10 % 1 860691 WAGONS, POUR LE TRANSPORT SUR RAIL DE MARCHANDISES, COUVERTS ET FERMÃ S (Ã L'EXCL. DES WAGONS Ã DÃ CHARGEMENT AUTOMATIQUE, DES WAGONS-CITERNES ET SIMIL., DES WAGONS ISOTHERMES, RÃ FRIGÃ RANTS OU FRIGORIFIQUES) 10 % 1 860692 WAGONS, POUR LE TRANSPORT SUR RAIL DE MARCHANDISES, OUVERTS, Ã PAROIS NON AMOVIBLES D'UNE HAUTEUR > 60 CM (Ã L'EXCL. DES WAGONS Ã DÃ CHARGEMENT AUTOMATIQUE) 10 % 1 860699 WAGONS, POUR LE TRANSPORT SUR RAIL DE MARCHANDISES (Ã L'EXCL. DES WAGONS POUR LE TRANSPORT DES PRODUITS Ã FORTE RADIOACTIVITÃ  [EURATOM], DES WAGONS-CITERNES ET SIMIL., DES WAGONS ISOTHERMES, RÃ FRIGÃ RANTS OU FRIGORIFIQUES, DES WAGONS Ã DÃ CHARGEMENT AUTOMATIQUE ET DES WAGONS POUR LE TRANSPORT SUR RAIL DE MARCHANDISES, OUVERTS, Ã PAROIS NON AMOVIBLES D'UNE HAUTEUR > 60 CM) 10 % 1 860711 BOGIES ET BISSELS DE TRACTION 10 % 1 860712 BOGIES ET BISSELS (AUTRES QUE DE TRACTION) 10 % 1 860719 ESSIEUX, ESSIEUX MONTÃ S, ROUES ET LEURS PARTIES, DE VÃ HICULES POUR VOIES FERRÃ ES OU SIMIL.; PARTIES DE BOGIES ET DE BISSELS, N.D.A. 10 % 1 860721 FREINS Ã AIR COMPRIMÃ , DE VÃ HICULES POUR VOIES FERRÃ ES OU SIMIL., LEURS PARTIES, N.D.A. 10 % 1 860729 FREINS (AUTRES QU'Ã AIR COMPRIMÃ ), DE VÃ HICULES POUR VOIES FERRÃ ES OU SIMIL., LEURS PARTIES, N.D.A. 10 % 1 860730 CROCHETS ET AUTRES SYSTÃ MES D'ATTELAGE, TAMPONS DE CHOC, DE VÃ HICULES POUR VOIES FERRÃ ES OU SIMIL., LEURS PARTIES, N.D.A. 10 % 1 860791 PARTIES DE LOCOMOTIVES OU DE LOCOTRACTEURS, N.D.A. 10 % 1 860799 PARTIES DE VÃ HICULES POUR VOIES FERRÃ ES OU SIMIL., DU No 8603, 8604, 8605 OU 8606, N.D.A. 10 % 1 860800 MATÃ RIEL FIXE DE VOIES FERRÃ ES OU SIMIL. (SAUF TRAVERSES EN BOIS, BÃ TON OU ACIER, FILES DE RAIL ET AUTRES Ã LÃ MENTS DE VOIES FERRÃ ES NON ENCORE MONTÃ S); APPAREILS MÃ CANIQUES, Y.C. Ã LECTROMÃ CANIQUES, DE SIGNALISATION, DE SÃ CURITÃ , DE CONTRÃ LE OU DE COMMANDE POUR VOIES FERRÃ ES OU SIMIL., ROUTIÃ RES OU FLUVIALES, AIRES OU PARCS DE STATIONNEMENT, INSTALLATIONS PORTUAIRES OU AÃ RODROMES; LEURS PARTIES, N.D.A 10 % 1 860900 CADRES ET CONTENEURS -Y.C. LES CONTENEURS-CITERNES ET LES CONTENEURS-RÃ SERVOIRS- SPÃ CIALEMENT CONÃ US ET Ã QUIPÃ S POUR UN OU PLUSIEURS MODES DE TRANSPORT 10 % 2 870110 MOTOCULTEURS ET TRACTEURS DE CONSTRUCTION SIMILAIRE POUR L'INDUSTRIE (SAUF TRACTEURS POUR VÃ HICULES AUTOMOBILES ARTICULÃ S) 10 % 1 870120 TRACTEURS ROUTIERS POUR SEMI-REMORQUES 10 % 3 870130 TRACTEURS Ã CHENILLES (SAUF MOTOCULTEURS Ã CHENILLE) 10 % 2 870190 TRACTEURS (Ã L'EXCL. DES CHARIOTS-TRACTEURS DU No 8709, AINSI QUE DES MOTOCULTEURS, TRACTEURS ROUTIERS POUR SEMI-REMORQUES ET TRACTEURS Ã CHENILLES) 10 % 2 870210 VÃ HICULES POUR LE TRANSPORT DE >= 10 PERSONNES, CHAUFFEUR INCLUS, Ã MOTEUR Ã PISTON Ã ALLUMAGE PAR COMPRESSION «MOTEUR DIESEL OU SEMI-DIESEL » 30 % 3 870290 VÃ HICULES POUR LE TRANSPORT DE >= 10 PERSONNES, CHAUFFEUR INCLUS, AUTRES QU'Ã MOTEUR Ã PISTON Ã ALLUMAGE PAR COMPRESSION «MOTEUR DIESEL OU SEMI-DIESEL » 30 % 3 870310 VÃ HICULES POUR SE DÃ PLACER SUR LA NEIGE; VÃ HICULES POUR LE TRANSPORT DE PERSONNES SUR LES TERRAINS DE GOLF, ET SIMIL. 30 % 3 870321 VOITURES DE TOURISME ET AUTRES VÃ HICULES PRINCIPALEMENT CONÃ US POUR LE TRANSPORT DE PERSONNES, Y.C. LES VOITURES DU TYPE «BREAK » ET LES VOITURES DE COURSE, Ã MOTEUR Ã PISTON ALTERNATIF Ã ALLUMAGE PAR Ã TINCELLES «MOTEUR Ã EXPLOSION », CYLINDRÃ E <= 1.000 CM3 (SAUF VÃ HICULES POUR SE DÃ PLACER SUR LA NEIGE ET AUTRES VÃ HICULES SPÃ CIAUX DU No 8703.10) 30 % 3 870322 VOITURES DE TOURISME ET AUTRES VÃ HICULES PRINCIPALEMENT CONÃ US POUR LE TRANSPORT DE PERSONNES, Y.C. LES VOITURES DU TYPE «BREAK » ET LES VOITURES DE COURSE, Ã MOTEUR Ã PISTON ALTERNATIF Ã ALLUMAGE PAR Ã TINCELLES «MOTEUR Ã EXPLOSION », CYLINDRÃ E > 1.000 CM3 MAIS <= 1.500 CM3 (SAUF VÃ HICULES POUR SE DÃ PLACER SUR LA NEIGE ET AUTRES VÃ HICULES SPÃ CIAUX DU No 8703.10) 30 % 3 870323 VOITURES DE TOURISME ET AUTRES VÃ HICULES PRINCIPALEMENT CONÃ US POUR LE TRANSPORT DE PERSONNES, Y.C. LES VOITURES DU TYPE «BREAK » ET LES VOITURES DE COURSE, Ã MOTEUR Ã PISTON ALTERNATIF Ã ALLUMAGE PAR Ã TINCELLES «MOTEUR Ã EXPLOSION », CYLINDRÃ E > 1.500 CM3 MAIS <= 3.000 CM3 (SAUF VÃ HICULES POUR SE DÃ PLACER SUR LA NEIGE ET AUTRES VÃ HICULES SPÃ CIAUX DU No 8703.10) 30 % 3 870324 VOITURES DE TOURISME ET AUTRES VÃ HICULES PRINCIPALEMENT CONÃ US POUR LE TRANSPORT DE PERSONNES, Y.C. LES VOITURES DU TYPE «BREAK » ET LES VOITURES DE COURSE, Ã MOTEUR Ã PISTON ALTERNATIF Ã ALLUMAGE PAR Ã TINCELLES «MOTEUR Ã EXPLOSION », CYLINDRÃ E > 3 000 CM3 (SAUF VÃ HICULES POUR SE DÃ PLACER SUR LA NEIGE ET AUTRES VÃ HICULES SPÃ CIAUX DU No 8703.10) 30 % 3 870331 VOITURES DE TOURISME ET AUTRES VÃ HICULES PRINCIPALEMENT CONÃ US POUR LE TRANSPORT DE PERSONNES, Y.C. LES VOITURES DU TYPE «BREAK » ET LES VOITURES DE COURSE, Ã MOTEUR Ã PISTON Ã ALLUMAGE PAR COMPRESSION «MOTEUR DIESEL OU SEMI-DIESEL », CYLINDRÃ E <= 1 500 CM3 (SAUF VÃ HICULES POUR SE DÃ PLACER SUR LA NEIGE ET AUTRES VÃ HICULES SPÃ CIAUX DU No 8703.10) 30 % 3 870332 VOITURES DE TOURISME ET AUTRES VÃ HICULES PRINCIPALEMENT CONÃ US POUR LE TRANSPORT DE PERSONNES, Y.C. LES VOITURES DU TYPE «BREAK » ET LES VOITURES DE COURSE, Ã MOTEUR Ã PISTON Ã ALLUMAGE PAR COMPRESSION «MOTEUR DIESEL OU SEMI-DIESEL », CYLINDRÃ E > 1.500 CM3 MAIS <= 2 500 CM3 (SAUF VÃ HICULES POUR SE DÃ PLACER SUR LA NEIGE ET AUTRES VÃ HICULES SPÃ CIAUX DU No 8703.10) 30 % 3 870333 VOITURES DE TOURISME ET AUTRES VÃ HICULES PRINCIPALEMENT CONÃ US POUR LE TRANSPORT DE PERSONNES, Y.C. LES VOITURES DU TYPE «BREAK » ET LES VOITURES DE COURSE, Ã MOTEUR Ã PISTON Ã ALLUMAGE PAR COMPRESSION «MOTEUR DIESEL OU SEMI-DIESEL », CYLINDRÃ E > 2 500 CM3 (SAUF VÃ HICULES POUR SE DÃ PLACER SUR LA NEIGE ET AUTRES VÃ HICULES SPÃ CIAUX DU No 8703.10) 30 % 3 870390 VOITURES DE TOURISME ET AUTRES VÃ HICULES PRINCIPALEMENT CONÃ US POUR LE TRANSPORT DE PERSONNES, Y.C. LES VOITURES DU TYPE «BREAK » ET LES VOITURES DE COURSE (SAUF VÃ HICULES POUR SE DÃ PLACER SUR LA NEIGE ET AUTRES VÃ HICULES SPÃ CIAUX DU No 8703.10) 30 % 3 870410 TOMBEREAUX AUTOMOTEURS UTILISÃ S EN DEHORS DU RÃ SEAU ROUTIER 10 % 2 870421 VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES, Ã MOTEUR Ã PISTON Ã ALLUMAGE PAR COMPRESSION «MOTEUR DIESEL OU SEMI-DIESEL », POIDS EN CHARGE MAXIMAL <= 5 T (SAUF TOMBEREAUX AUTOMOTEURS DU No 8704 ET VÃ HICULES AUTOMOBILES Ã USAGES SPÃ CIAUX DU No 8705) 20 % 2 870422 VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES, Ã MOTEUR Ã PISTON Ã ALLUMAGE PAR COMPRESSION «MOTEUR DIESEL OU SEMI-DIESEL », POIDS EN CHARGE MAXIMAL > 5 T MAIS <= 20 T (SAUF TOMBEREAUX AUTOMOTEURS DU No 8704.10, VÃ HICULES AUTOMOBILES Ã USAGES SPÃ CIAUX DU No 8705) 10 % 2 870423 VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES, Ã MOTEUR Ã PISTON Ã ALLUMAGE PAR COMPRESSION «MOTEUR DIESEL OU SEMI-DIESEL », POIDS EN CHARGE MAXIMAL > 20 T (SAUF TOMBEREAUX AUTOMOTEURS DU No 8704.10, VÃ HICULES AUTOMOBILES Ã USAGES SPÃ CIAUX DU No 8705) 10 % 2 870431 VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES, Ã MOTEUR Ã PISTON Ã ALLUMAGE PAR Ã TINCELLES «MOTEUR Ã EXPLOSION », POIDS EN CHARGE MAXIMAL <= 5 T (SAUF TOMBEREAUX AUTOMOTEURS DU No 8704.10, VÃ HICULES AUTOMOBILES Ã USAGES SPÃ CIAUX DU No 8705) 20 % 2 870432 VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES, Ã MOTEUR Ã PISTON Ã ALLUMAGE PAR Ã TINCELLES «MOTEUR Ã EXPLOSION », POIDS EN CHARGE MAXIMAL > 5 T (SAUF TOMBEREAUX AUTOMOTEURS DU No 8704.10, VÃ HICULES AUTOMOBILES Ã USAGES SPÃ CIAUX DU No 8705) 10 % 2 870490 VÃ HICULES AUTOMOBILES POUR LE TRANSPORT DE MARCHANDISES Ã MOTEUR AUTRE QU'Ã PISTON Ã ALLUMAGE PAR Ã TINCELLES OU MOTEUR DIESEL OU SEMI-DIESEL (SAUF TOMBEREAUX AUTOMOTEURS DU No 8704.10, VÃ HICULES AUTOMOBILES Ã USAGES SPÃ CIAUX DU No 8705) 10 % 2 870510 CAMIONS-GRUES (SAUF DÃ PANNEUSES) 10 % 1 870520 DERRICKS AUTOMOBILES POUR LE SONDAGE OU LE FORAGE 10 % 1 870530 VOITURES DE LUTTE CONTRE L'INCENDIE (SAUF VÃ HICULES AFFECTÃ S PRINCIPALEMENT AU TRANSPORT DES SAPEURS-POMPIERS) 10 % 1 870540 CAMIONS-BÃ TONNIÃ RES 10 % 1 870590 VÃ HICULES AUTOMOBILES Ã USAGES SPÃ CIAUX (AUTRES QUE CEUX PRINCIPALEMENT CONÃ US POUR LE TRANSPORT DE PERSONNES OU DE MARCHANDISES ET SAUF CAMIONS-BÃ ONNIÃ RES, VOITURES DE LUTTE CONTRE L'INCENDIE, DERRICKS AUTOMOBILES POUR LE SONDAGE OU LE FORAGE, CAMIONS-GRUES) 10 % 1 870600 CHÃ SSIS DE TRACTEURS, VÃ HICULES POUR LE TRANSPORT DE >= 10 PERSONNES, CHAUFFEUR INCLUS, VOITURES DE TOURISME, VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES ET VÃ HICULES Ã USAGES SPÃ CIAUX DU No 8701 Ã 8705, Ã QUIPÃ S DE LEUR MOTEUR (SAUF AVEC MOTEUR ET CABINE) 20 % 2 870710 CARROSSERIES POUR VOITURES DE TOURISME 20 % 2 870790 CARROSSERIES DE TRACTEURS, VÃ HICULES POUR LE TRANSPORT DE >= 10 PERSONNES, CHAUFFEUR INCLUS, VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES ET VÃ HICULES Ã USAGES SPÃ CIAUX 20 % 2 870810 PARE-CHOCS ET LEURS PARTIES DE TRACTEURS, VÃ HICULES POUR LE TRANSPORT DE >= 10 PERSONNES, CHAUFFEUR INCLUS, VOITURES DE TOURISME, VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES ET VÃ HICULES Ã USAGES SPÃ CIAUX DU No 8701 Ã 8705, N.D.A 20 % 2 870821 CEINTURES DE SÃ CURITÃ  POUR VÃ HICULES 20 % 2 870829 PARTIES ET ACCESSOIRES DE CARROSSERIE DE TRACTEURS, VÃ HICULES POUR LE TRANSPORT DE >= 10 PERSONNES, CHAUFFEUR INCLUS, VOITURES DE TOURISME, VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES ET VÃ HICULES Ã USAGES SPÃ CIAUX (SAUF PARE-CHOCS ET LEURS PARTIES ET CEINTURES DE SÃ CURITÃ ) 20 % 2 870831 GARNITURES DE FREINS MONTÃ ES, POUR TRACTEURS, VÃ HICULES POUR LE TRANSPORT DE >= 10 PERSONNES, CHAUFFEUR INCLUS, VOITURES DE TOURISME, VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES ET VÃ HICULES Ã USAGES SPÃ CIAUX 20 % 2 870839 FREINS ET SERVO-FREINS, ET LEURS PARTIES, POUR DE TRACTEURS, VÃ HICULES POUR LE TRANSPORT DE >= 10 PERSONNES, CHAUFFEUR INCLUS, VOITURES DE TOURISME, VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES ET VÃ HICULES Ã USAGES SPÃ CIAUX, N.D.A. 20 % 2 870840 BOÃ TES DE VITESSE, POUR TRACTEURS, VÃ HICULES POUR LE TRANSPORT DE >= 10 PERSONNES, CHAUFFEUR INCLUS, VOITURES DE TOURISME, VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES ET VÃ HICULES Ã USAGES SPÃ CIAUX 20 % 2 870850 PONTS AVEC DIFFÃ RENTIEL, Y.C. AVEC D'AUTRES ORGANES DE TRANSMISSION, POUR VÃ HICULES AUTOMOBILES 20 % 2 870860 ESSIEUX PORTEURS ET LEURS PARTIES, POUR TRACTEURS, VÃ HICULES POUR LE TRANSPORT DE >= 10 PERSONNES, CHAUFFEUR INCLUS, VOITURES DE TOURISME, VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES ET VÃ HICULES Ã USAGES SPÃ CIAUX N.D.A. 10 % 2 870870 ROUES, LEURS PARTIES ET ACCESSOIRES POUR TRACTEURS, VÃ HICULES POUR LE TRANSPORT DE >= 10 PERSONNES, CHAUFFEUR INCLUS, VOITURES DE TOURISME, VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES ET VÃ HICULES Ã USAGES SPÃ CIAUX, N.D.A. 20 % 2 870880 AMORTISSEURS DE SUSPENSION, POUR TRACTEURS, VÃ HICULES POUR LE TRANSPORT DE >= 10 PERSONNES, CHAUFFEUR INCLUS, VOITURES DE TOURISME, VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES ET VÃ HICULES Ã USAGES SPÃ CIAUX 20 % 2 870891 RADIATEURS, POUR TRACTEURS, VÃ HICULES POUR LE TRANSPORT DE >= 10 PERSONNES, CHAUFFEUR INCLUS, VOITURES DE TOURISME, VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES ET VÃ HICULES Ã USAGES SPÃ CIAUX 20 % 2 870892 SILENCIEUX ET TUYAUX D'Ã CHAPPEMENT, POUR TRACTEURS, VÃ HICULES POUR LE TRANSPORT DE >= 10 PERSONNES, CHAUFFEUR INCLUS, VOITURES DE TOURISME, VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES ET VÃ HICULES Ã USAGES SPÃ CIAUX 20 % 2 870893 EMBRAYAGES ET LEURS PARTIES, POUR TRACTEURS, VÃ HICULES POUR LE TRANSPORT DE >= 10 PERSONNES, CHAUFFEUR INCLUS, VOITURES DE TOURISME, VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES ET VÃ HICULES Ã USAGES SPÃ CIAUX, N.D.A. 20 % 2 870894 VOLANTS, COLONNES ET BOÃ TIERS DE DIRECTION, POUR TRACTEURS, VÃ HICULES POUR LE TRANSPORT DE >= 10 PERSONNES, CHAUFFEUR INCLUS, VOITURES DE TOURISME, VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES ET VÃ HICULES Ã USAGES SPÃ CIAUX 20 % 2 870899 PARTIES ET ACCESSOIRES, POUR TRACTEURS, VÃ HICULES POUR LE TRANSPORT DE >= 10 PERSONNES, CHAUFFEUR INCLUS, VOITURES DE TOURISME, VÃ HICULES POUR LE TRANSPORT DE MARCHANDISES ET VÃ HICULES Ã USAGES SPÃ CIAUX, N.D.A. 20 % 3 870911 CHARIOTS Ã LECTRIQUES, NON-MUNIS D'UN DISPOSITIF DE LEVAGE, DES TYPES UTILISÃ S POUR LE TRANSPORT DES MARCHANDISES SUR DE COURTES DISTANCES, Y.C. LES CHARIOTS-TRACTEURS DES TYPES UTILISÃ S DANS LES GARES 10 % 2 870919 CHARIOTS AUTOMOBILES NON-Ã LECTRIQUES, NON-MUNIS D'UN DISPOSITIF DE LEVAGE, DES TYPES UTILISÃ S POUR LE TRANSPORT DES MARCHANDISES SUR DE COURTES DISTANCES, Y.C. LES CHARIOTS-TRACTEURS DES TYPES UTILISÃ S DANS LES GARES 10 % 2 870990 PARTIES DE CHARIOTS AUTOMOBILES NON MUNIS D'UN DISPOSITIF DE LEVAGE, DES TYPES UTILISÃ S POUR LE TRANSPORT DES MARCHANDISES SUR DE COURTES DISTANCES, Y.C. LES CHARIOTS-TRACTEURS DES TYPES UTILISÃ S DANS LES GARES, N.D.A. 10 % 2 871000 CHARS ET AUTOMOBILES BLINDÃ S DE COMBAT, ARMÃ S OU NON; LEURS PARTIES, N.D.A. 10 % 2 871110 CYCLOMOTEURS, Ã MOTEUR Ã PISTON ALTERNATIF, CYLINDRÃ E <= 50 CMo, Y.C. CYCLES Ã MOTEUR AUXILIAIRE 30 % 3 871120 MOTOCYCLES Ã MOTEUR Ã PISTON ALTERNATIF, CYLINDRÃ E > 50 CM3 MAIS <= 250 CM3 30 % 3 871130 MOTOCYCLES Ã MOTEUR Ã PISTON ALTERNATIF, CYLINDRÃ E > 250 CM3 MAIS <= 500 CM3 30 % 3 871140 MOTOCYCLES Ã MOTEUR Ã PISTON ALTERNATIF, CYLINDRÃ E > 500 CMo MAIS <= 800 CMo 30 % 3 871150 MOTOCYCLES Ã MOTEUR Ã PISTON ALTERNATIF, CYLINDRÃ E > 800 CMo 30 % 3 871190 SIDE-CARS 30 % 3 871200 BICYCLETTES ET AUTRES CYCLES, -Y.C. LES TRIPORTEURS-, SANS MOTEUR 30 % 3 871310 FAUTEUILS ROULANTS ET AUTRES VÃ HICULES POUR INVALIDES (SANS MÃ CANISME DE PROPULSION) 5 % 1 871390 FAUTEUILS ROULANTS ET AUTRES VÃ HICULES POUR INVALIDES, AVEC MÃ CANISME DE PROPULSION (SAUF AUTOMOBILES ET BICYCLETTES MUNIES DE DISPOSITIFS SPÃ CIAUX) 5 % 1 871411 SELLES DE MOTOCYCLES, Y.C. DE CYCLOMOTEURS 20 % 1 871419 PARTIES ET ACCESSOIRES DE MOTOCYCLES, Y.C. DE CYCLOMOTEURS, N.D.A. 20 % 1 871420 PARTIES ET ACCESSOIRES DE FAUTEUILS ROULANTS OU D'AUTRES VÃ HICULES POUR INVALIDES, N.D.A. 5 % 1 871491 CADRES ET FOURCHES, ET LEURS PARTIES, DE BICYCLETTES, N.D.A. 20 % 1 871492 JANTES ET RAYONS, DE BICYCLETTES 20 % 1 871493 MOYEUX (AUTRES QUE LES MOYEUX Ã FREIN) ET PIGNONS DE ROUES LIBRES, DE BICYCLETTES 20 % 1 871494 FREINS, Y.C. LES MOYEUX Ã FREIN, ET LEURS PARTIES, DE BICYCLETTES 20 % 1 871495 SELLES DE BICYCLETTES 20 % 1 871496 PÃ DALES ET PÃ DALIERS, ET LEURS PARTIES, DE BICYCLETTES, N.D.A. 20 % 1 871499 PARTIES ET ACCESSOIRES, DE BICYCLETTES, N.D.A. 20 % 1 871500 LANDAUS, POUSSETTES ET VOITURES SIMIL., POUR LE TRANSPORT DES ENFANTS, ET LEURS PARTIES, N.D.A. 30 % 2 871610 REMORQUES ET SEMI-REMORQUES POUR L'HABITATION OU LE CAMPING, DU TYPE CARAVANE 30 % 3 871620 REMORQUES ET SEMI-REMORQUES AUTOCHARGEUSES OU AUTODÃ CHARGEUSES, POUR USAGES AGRICOLES 20 % 2 871631 REMORQUES-CITERNES NE CIRCULANT PAS SUR RAILS 20 % 2 871639 REMORQUES NE CIRCULANT PAS SUR RAILS, POUR LE TRANSPORT DES MARCHANDISES (SAUF REMORQUES DESTINÃ ES Ã DES USAGES AGRICOLES, REMORQUES AUTOCHARGEUSES OU AUTODÃ CHARGEUSES ET REMORQUES-CITERNES) 20 % 2 871640 REMORQUES NE CIRCULANT PAS SUR RAILS (Ã L'EXCL. DES REMORQUES POUR LE TRANSPORT DE MARCHANDISES ET REMORQUES POUR L'HABITATION OU LE CAMPING, DU TYPE CARAVANE) 20 % 2 871680 VÃ HICULES DIRIGÃ S Ã LA MAIN ET AUTRES VÃ HICULES NON AUTOMOBILES, AUTRES QUE REMORQUES ET SEMI-REMORQUES 20 % 2 871690 PARTIES DE REMORQUES, SEMI-REMORQUES ET AUTRES VÃ HICULES NON-AUTOMOBILES, N.D.A. 10 % 1 880110 PLANEURS ET AILES VOLANTES 0 % 1 880190 BALLONS ET DIRIGEABLES ET AUTRES VÃ HICULES AÃ RIENS (NON CONÃ US POUR LA PROPULSION Ã MOTEUR) (SAUF PLANEURS ET AILES VOLANTES, CERF-VOLANTS POUR ENFANTS ET BALLONNETS POUR ENFANTS) 0 % 1 880211 HÃ LICOPTÃ RES D'UN POIDS Ã VIDE <= 2.000 KG 0 % 1 880212 HÃ LICOPTÃ RES D'UN POIDS Ã VIDE > 2.000 KG 0 % 1 880220 AVIONS ET AUTRES VÃ HICULES AÃ RIENS, CONÃ US POUR LA PROPULSION Ã MOTEUR, SAUF HÃ LICOPTÃ RES ET DIRIGEABLES, D'UN POIDS Ã VIDE <= 2.000 KG 0 % 1 880230 AVIONS ET AUTRES VÃ HICULES AÃ RIENS, CONÃ US POUR LA PROPULSION Ã MOTEUR, SAUF HÃ LICOPTÃ RES ET DIRIGEABLES, D'UN POIDS Ã VIDE > 2.000 KG MAIS <= 15.000 KG (SAUF HÃ LICOPTÃ RES ET DIRIGEABLES) 0 % 1 880240 AVIONS ET AUTRES VÃ HICULES AÃ RIENS, CONÃ US POUR LA PROPULSION Ã MOTEUR, D'UN POIDS Ã VIDE > 15.000 KG (SAUF HÃ LICOPTÃ RES ET DIRIGEABLES) 0 % 1 880260 VÃ HICULES SPATIAUX, Y.C. LES SATELLITES, ET LEURS VÃ HICULES LANCEURS ET VÃ HICULES SOUS-ORBITAUX 0 % 1 880310 HÃ LICES ET ROTORS, LEURS PARTIES, POUR AÃ RONEFS, N.D.A. 0 % 1 880320 TRAINS D'ATTERRISSAGE, LEURS PARTIES, POUR AÃ RONEFS, N.D.A. 0 % 1 880330 PARTIES D'AVIONS OU D'HÃ LICOPTÃ RES, N.D.A. (SAUF PLANEURS) 0 % 1 880390 PARTIES DES VÃ HICULES AÃ RIENS ET SPATIAUX, N.D.A. 0 % 1 880400 PARACHUTES, Y.C. LES PARACHUTES DIRIGEABLES ET LES PARAPENTES, ET ROTOCHUTES; LEURS PARTIES ET ACCESSOIRES, N.D.A. 0 % 1 880510 APPAREILS ET DISPOSITIFS POUR LE LANCEMENT DE VÃ HICULES AÃ RIENS (SAUF TREUILS POUR LANCER LES PLANEURS), LEURS PARTIES, N.D.A.; APPAREILS ET DISPOSITIFS POUR L'APPONTAGE DE VÃ HICULES AÃ RIENS, ET SIMIL., LEURS PARTIES, N.D.A. 0 % 1 880521 SIMULATEURS DE COMBAT AÃ RIEN ET LEURS PARTIES 0 % 1 880529 APPAREILS AU SOL D'ENTRAÃ NEMENT AU VOL, LEURS PARTIES, N.D.A. (Ã L'EXCL. DES SIMULATEURS DE COMBAT AÃ RIEN ET LEURS PARTIES) 0 % 1 890110 PAQUEBOTS, BATEAUX DE CROISIÃ RES ET SIMIL., POUR LE TRANSPORT DE PERSONNES; TRANSBORDEURS 10 % 1 890120 BATEAUX-CITERNES 10 % 1 890130 BATEAUX FRIGORIFIQUES SAUF BATEAUX-CITERNES 10 % 1 890190 CARGOS ET BATEAUX POUR LE TRANSPORT DE PERSONNES ET DE MARCHANDISES (AUTRES QUE BATEAUX FRIGORIFIQUES, BATEAUX-CITERNES, CARGOS ET BATEAUX DESTINÃ S ESSENTIELLEMENT AU TRANSPORT DES PERSONNES) 10 % 1 890200 BATEAUX DE PÃ CHE; NAVIRES-USINES ET AUTRES BATEAUX POUR LE TRAITEMENT ET LA MISE EN CONSERVE DES PRODUITS DE LA PÃ CHE (AUTRES QUE POUR LA PÃ CHE SPORTIVE) 10 % 1 890310 BATEAUX GONFLABLES, DE PLAISANCE OU DE SPORT 30 % 3 890391 BATEAUX Ã VOILE, DE PLAISANCE OU DE SPORT, MÃ ME AVEC MOTEUR AUXILIAIRE 30 % 3 890392 BATEAUX, DE PLAISANCE OU DE SPORT, Ã MOTEUR (AUTRES QU'Ã MOTEUR HORS-BORD) 30 % 3 890399 BATEAUX, DE PLAISANCE OU DE SPORT (SAUF BATEAUX Ã MOTEUR AUTRE QU' Ã MOTEUR HORS-BORD, BATEAUX Ã VOILE, MÃ ME AVEC MOTEUR AUXILIAIRE, ET BATEAUX GONFLABLES); BATEAUX Ã RAMES ET CANOÃ S 30 % 3 890400 REMORQUEURS ET BATEAUX-POUSSEURS 10 % 1 890510 BATEAUX-DRAGUEURS 10 % 1 890520 PLATES-FORMES DE FORAGE OU D'EXPLOITATION, FLOTTANTES OU SUBMERSIBLES 10 % 1 890590 BATEAUX-PHARES, BATEAUX-POMPES, PONTONS-GRUES ET AUTRES BATEAUX POUR LESQUELS LA NAVIGATION N'EST QU'ACCESSOIRE PAR RAPPORT Ã LA FONCTION PRINCIPALE (SAUF BATEAUX-DRAGUEURS, PLATES-FORMES DE FORAGE OU D'EXPLOITATION, FLOTTANTES OU SUBMERSIBLES, BATEAUX DE PÃ CHE ET NAVIRES DE GUERRE) 10 % 1 890610 NAVIRES DE GUERRE 10 % 2 890690 BATEAUX, Y.C. LES BATEAUX DE SAUVETAGE (Ã L'EXCL. DES NAVIRES DE GUERRE, DES BATEAUX Ã RAMES ET AUTRES BATEAUX DU No 8901 Ã 8905 ET DES BATEAUX Ã DÃ PECER) 10 % 1 890710 RADEAUX GONFLABLES 10 % 1 890790 ENGINS FLOTTANTS, P.EX. RÃ SERVOIRS, CAISSONS, COFFRES D'AMARRAGE, BOUÃ ES ET BALISES (SAUF RADEAUX GONFLABLES, BATEAUX DU No 8901 Ã 8906 ET ENGINS FLOTTANTS Ã DÃ PECER) 10 % 1 890800 BATEAUX ET AUTRES ENGINS FLOTTANTS Ã DÃ PECER 10 % 2 900110 FIBRES OPTIQUES, FAISCEAUX ET CÃ BLES DE FIBRES OPTIQUES (AUTRES QUE LES CÃ BLES CONSTITUÃ S DE FIBRES GAINÃ ES INDIVIDUELLEMENT DU No 8544) 10 % 1 900120 MATIÃ RES POLARISANTES EN FEUILLES OU EN PLAQUES 10 % 1 900130 VERRES DE CONTACT 10 % 1 900140 VERRES DE LUNETTERIE EN VERRE 10 % 1 900150 VERRES DE LUNETTERIE EN MATIÃ RES AUTRES QUE LE VERRE 10 % 1 900190 LENTILLES, PRISMES, MIROIRS ET AUTRES Ã LÃ MENTS D'OPTIQUE, EN TOUTES MATIÃ RES, NON MONTÃ S (AUTRES QUE CEUX EN VERRE NON TRAVAILLÃ  OPTIQUEMENT AINSI QUE LES VERRES DE CONTACT ET LES VERRES DE LUNETTERIE) 10 % 1 900211 OBJECTIFS POUR APPAREILS DE PRISE DE VUES, POUR PROJECTEURS OU POUR APPAREILS PHOTOGRAPHIQUES OU CINÃ MATOGRAPHIQUES D'AGRANDISSEMENT OU DE RÃ DUCTION 10 % 2 900219 OBJECTIFS (AUTRES QUE POUR APPAREILS DE PRISE DE VUES, POUR PROJECTEURS OU POUR APPAREILS PHOTOGRAPHIQUES OU CINÃ MATOGRAPHIQUES D'AGRANDISSEMENT OU DE RÃ DUCTION) 10 % 2 900220 FILTRES, OPTIQUES, POUR INSTRUMENTS OU APPAREILS, MONTÃ S 10 % 2 900290 LENTILLES, PRISMES, MIROIRS ET AUTRES Ã LÃ MENTS D'OPTIQUE, EN TOUTES MATIÃ RES, MONTÃ S, POUR INSTRUMENTS OU APPAREILS (AUTRES QUE CEUX EN VERRE NON TRAVAILLÃ  OPTIQUEMENT AINSI QUE LES FILTRES ET LES OBJECTIFS) 10 % 2 900311 MONTURES DE LUNETTES OU D'ARTICLES SIMIL., EN MATIÃ RES PLASTIQUES 30 % 3 900319 MONTURES DE LUNETTES OU D'ARTICLES SIMIL. (AUTRES QU'EN MATIÃ RES PLASTIQUES) 30 % 3 900390 PARTIES DE MONTURES DE LUNETTES OU D'ARTICLES SIMIL., N.D.A. 30 % 3 900410 LUNETTES SOLAIRES 30 % 3 900490 LUNETTES CORRECTRICES, PROTECTRICES OU AUTRES ET ARTICLES SIMIL. (Ã L'EXCL. DES LUNETTES POUR TESTS VISUELS, DES LUNETTES SOLAIRES, DES VERRES DE CONTACT, DES VERRES DE LUNETTERIE ET DES MONTURES DE LUNETTES) 30 % 3 900510 JUMELLES 20 % 3 900580 LONGUES-VUES, LUNETTES ASTRONOMIQUES, TÃ LESCOPES OPTIQUES ET AUTRES INSTRUMENTS D'ASTRONOMIE (Ã L'EXCL. DES JUMELLES, DES APPAREILS DE RADIO-ASTRONOMIE ET DES AUTRES INSTRUMENTS OU APPAREILS DÃ NOMMÃ S OU COMPRIS AILLEURS) 20 % 3 900590 PARTIES ET ACCESSOIRES DE JUMELLES, LONGUES-VUES, LUNETTES ASTRONOMIQUES, TÃ LESCOPES OPTIQUES ET AUTRES INSTRUMENTS D'ASTRONOMIE, N.D.A. 20 % 1 900610 APPAREILS PHOTOGRAPHIQUES DES TYPES UTILISÃ S POUR LA PRÃ PARATION DES CLICHÃ S OU CYLINDRES D'IMPRESSION 20 % 3 900620 APPAREILS PHOTOGRAPHIQUES DES TYPES UTILISÃ S POUR L'ENREGISTREMENT DE DOCUMENTS SUR MICROFILMS, MICROFICHES OU AUTRES MICROFORMATS 20 % 3 900630 APPAREILS PHOTOGRAPHIQUES SPÃ CIALEMENT CONÃ US POUR LA PHOTOGRAPHIE SOUS-MARINE OU AÃ RIENNE, POUR L'EXAMEN MÃ DICAL D'ORGANES INTERNES OU POUR LES LABORATOIRES DE MÃ DECINE LÃ GALE OU D'IDENTITÃ  JUDICIAIRE 20 % 3 900640 APPAREILS PHOTOGRAPHIQUES Ã DÃ VELOPPEMENT ET TIRAGE INSTANTANÃ S (Ã L'EXCL. DES APPAREILS PHOTOGRAPHIQUES POUR USAGES SPÃ CIAUX DUS No 9006.10, 9006.20 OU 9006.30) 20 % 3 900651 APPAREILS PHOTOGRAPHIQUES, Ã VISÃ E Ã TRAVERS L'OBJECTIF, POUR PELLICULES EN ROULEAUX D'UNE LARGEUR <= 35 MM (AUTRES QUE LES APPAREILS PHOTOGRAPHIQUES Ã DÃ VELOPPEMENT ET TIRAGE INSTANTANÃ S ET LES APPAREILS PHOTOGRAPHIQUES POUR USAGES SPÃ CIAUX DU No 9006.10, 9006.20 OU 9006.30) 30 % 3 900652 APPAREILS PHOTOGRAPHIQUES, POUR PELLICULES EN ROULEAUX D'UNE LARGEUR < 35 MM (AUTRES QUE LES APPAREILS PHOTOGRAPHIQUES Ã DÃ VELOPPEMENT ET TIRAGE INSTANTANÃ S ET QUE LES APPAREILS PHOTOGRAPHIQUES POUR USAGES SPÃ CIAUX DU No 9006.10, 9006.20 OU 9006.30) 30 % 3 900653 APPAREILS PHOTOGRAPHIQUES, POUR PELLICULES EN ROULEAUX D'UNE LARGEUR DE 35 MM (AUTRES QUE LES APPAREILS PHOTOGRAPHIQUES Ã DÃ VELOPPEMENT ET TIRAGE INSTANTANÃ S ET QUE LES APPAREILS PHOTOGRAPHIQUES POUR USAGES SPÃ CIAUX DU No 9006.10, 9006.20 OU 9006.30) 30 % 3 900659 APPAREILS PHOTOGRAPHIQUES, POUR PELLICULES EN ROULEAUX D'UNE LARGEUR > 35 MM OU POUR FILMS PLANS (AUTRES QUE LES APPAREILS PHOTOGRAPHIQUES Ã DÃ VELOPPEMENT ET TIRAGE INSTANTANÃ S ET LES APPAREILS PHOTOGRAPHIQUES POUR USAGES SPÃ CIAUX DU No 9006.10, 9006.20 OU 9006.30) 30 % 3 900661 APPAREILS Ã TUBE Ã DÃ CHARGE POUR LA PRODUCTION DE LA LUMIÃ RE-Ã CLAIR, DITS «FLASHES Ã LECTRONIQUES » 30 % 3 900662 LAMPES-Ã CLAIR, CUBES-Ã CLAIR ET SIMIL., POUR LA PHOTOGRAPHIE (Ã L'EXCL. DES LAMPES ET TUBES Ã DÃ CHARGE DU No 8539) 30 % 3 900669 APPAREILS ET DISPOSITIFS POUR LA PRODUCTION DE LUMIÃ RE-Ã CLAIR EN PHOTOGRAPHIE (Ã L'EXCL. DES APPAREILS Ã TUBE Ã DÃ CHARGE, DITS «FLASHES Ã LECTRONIQUES », DES LAMPES-Ã CLAIR, CUBES-Ã CLAIRS ET SIMIL.) 30 % 3 900691 PARTIES ET ACCESSOIRES D'APPAREILS PHOTOGRAPHIQUES, N.D.A. 20 % 1 900699 PARTIES ET ACCESSOIRES DES APPAREILS ET DISPOSITIFS POUR LA PRODUCTION DE LA LUMIÃ RE-Ã CLAIR EN PHOTOGRAPHIE, N.D.A. 20 % 1 900711 CAMÃ RAS CINÃ MATOGRAPHIQUES, POUR FILMS D'UNE LARGEUR < 16 MM OU POUR FILMS DOUBLE-8 MM 30 % 3 900719 CAMÃ RAS CINÃ MATOGRAPHIQUES, POUR FILMS D'UNE LARGEUR >= 16 MM (Ã L'EXCL. DES FILMS DOUBLE-8 MM) 30 % 3 900720 PROJECTEURS CINÃ MATOGRAPHIQUES 30 % 3 900791 PARTIES ET ACCESSOIRES DE CAMÃ RAS, N.D.A. 20 % 1 900792 PARTIES ET ACCESSOIRES DE PROJECTEURS CINÃ MATOGRAPHIQUES, N.D.A. 20 % 1 900810 PROJECTEURS DE DIAPOSITIVES 30 % 3 900820 LECTEURS DE MICROFILMS, DE MICROFICHES OU D'AUTRES MICROFORMATS, MÃ ME PERMETTANT L'OBTENTION DE COPIES 30 % 3 900830 PROJECTEURS D'IMAGES FIXES (Ã L'EXCL. DES PROJECTEURS DE DIAPOSITIVES ET DES LECTEURS DE MICROFILMS, DE MICROFICHES OU D'AUTRES MICROFORMATS) 30 % 3 900840 APPAREILS PHOTOGRAPHIQUES D'AGRANDISSEMENT OU DE RÃ DUCTION 30 % 3 900890 PARTIES ET ACCESSOIRES DE PROJECTEURS D'IMAGES FIXES ET D'APPAREILS PHOTOGRAPHIQUES D'AGRANDISSEMENT OU DE RÃ DUCTION, N.D.A. 20 % 1 900911 APPAREILS DE PHOTOCOPIE Ã LECTROSTATIQUES, FONCTIONNANT PAR REPRODUCTION DIRECTE DE L'IMAGE DE L'ORIGINAL SUR LA COPIE [PROCÃ DÃ  DIRECT] 20 % 2 900912 APPAREILS DE PHOTOCOPIE Ã LECTROSTATIQUES, FONCTIONNANT PAR REPRODUCTION DE L'IMAGE DE L'ORIGINAL SUR LA COPIE AU MOYEN D'UN SUPPORT INTERMÃ DIAIRE [PROCÃ DÃ  INDIRECT] 20 % 2 900921 APPAREILS DE PHOTOCOPIE Ã SYSTÃ ME OPTIQUE (AUTRES QU'Ã LECTROSTATIQUES) 20 % 2 900922 APPAREILS DE PHOTOCOPIE PAR CONTACT 20 % 2 900930 APPAREILS DE THERMOCOPIE (Ã L'EXCL. DES IMPRIMANTES THERMIQUES) 20 % 2 900991 DISPOSITIFS AUTOMATIQUES D'ALIMENTATION EN DOCUMENTS D'APPAREILS DE PHOTOCOPIE ET DE THERMOCOPIE 20 % 2 900992 DISPOSITIFS D'ALIMENTATION EN PAPIER D'APPAREILS DE PHOTOCOPIE ET DE THERMOCOPIE 20 % 2 900993 DISPOSITIFS DE TRI D'APPAREILS DE PHOTOCOPIE ET DE THERMOCOPIE 20 % 2 900999 PARTIES ET ACCESSOIRES D'APPAREILS DE PHOTOCOPIE ET DE THERMOCOPIE, N.D.A. (Ã L'EXCL. DES DISPOSITIFS AUTOMATIQUES D'ALIMENTATION EN DOCUMENTS, DES DISPOSITIFS D'ALIMENTATION EN PAPIER ET DES DISPOSITIFS DE TRI) 20 % 2 901010 APPAREILS ET MATÃ RIEL POUR LE DÃ VELOPPEMENT AUTOMATIQUE DES PELLICULES PHOTOGRAPHIQUES, DES FILMS CINÃ MATOGRAPHIQUES OU DU PAPIER PHOTOGRAPHIQUE EN ROULEAUX OU POUR L'IMPRESSION AUTOMATIQUE DES PELLICULES DÃ VELOPPÃ ES SUR DES ROULEAUX DE PAPIER PHOTOGRAPHIQUE 10 % 2 901041 APPAREILS POUR L'Ã CRITURE DIRECTE SUR DISQUE 10 % 2 901042 PHOTORÃ PÃ TEURS 20 % 2 901049 APPAREILS POUR LA PROJECTION OU LA RÃ ALISATION DES TRACÃ S DE CIRCUITS SUR LES MATIÃ RES SEMI-CONDUCTRICES SENSIBILISÃ ES (Ã L'EXCL. DES APPAREILS POUR L'Ã CRITURE DIRECTE SUR DISQUE ET DES PHOTORÃ PÃ TEURS) 20 % 2 901050 APPAREILS ET MATÃ RIEL POUR LABORATOIRES PHOTOGRAPHIQUES OU CINÃ MATOGRAPHIQUES, N.D.A.; NÃ GATOSCOPES 20 % 2 901060 ECRANS POUR PROJECTIONS 20 % 2 901090 PARTIES ET ACCESSOIRES DES APPAREILS ET DU MATÃ RIEL POUR LABORATOIRES PHOTOGRAPHIQUES OU CINÃ MATOGRAPHIQUES, DES NÃ GATOSCOPES ET DES Ã CRANS POUR PROJECTIONS 20 % 1 901110 MICROSCOPES OPTIQUES STÃ RÃ OSCOPIQUES 10 % 1 901120 MICROSCOPES OPTIQUES, POUR LA PHOTOMICROGRAPHIE, LA CINÃ PHOTOMICROGRAPHIE OU LA MICROPROJECTION (AUTRES QUE LES MICROSCOPES STÃ RÃ OSCOPIQUES) 10 % 1 901180 MICROSCOPES OPTIQUES (Ã L'EXCL. DE CEUX DESTINÃ S Ã LA PHOTOMICROGRAPHIE, LA CINÃ PHOTOMICROGRAPHIE OU LA MICROPROJECTION, DES MICROSCOPES STÃ RÃ OSCOPIQUES, DES MICROSCOPES BINOCULAIRES POUR L'OPHTALMOLOGIE AINSI QUE DES INSTRUMENTS, APPAREILS ET MACHINES DU No 9031) 10 % 1 901190 PARTIES ET ACCESSOIRES DE MICROSCOPES OPTIQUES, N.D.A. 10 % 1 901210 MICROSCOPES Ã LECTRONIQUES, MICROSCOPES PROTONIQUES ET DIFFRACTOGRAPHES 10 % 1 901290 PARTIES ET ACCESSOIRES DE MICROSCOPES Ã LECTRONIQUES, DE MICROSCOPES PROTONIQUES ET DE DIFFRACTOGRAPHES 10 % 1 901310 LUNETTES DE VISÃ E POUR ARMES; PÃ RISCOPES; LUNETTES POUR MACHINES, APPAREILS OU INSTRUMENTS DU PRÃ SENT CHAPITRE OU DES CHAPITRES 84 ET 85 DE LA SECTION XVI 30 % 3 901320 LASERS (AUTRES QUE LES DIODES LASER) 10 % 1 901380 DISPOSITIFS Ã CRISTAUX LIQUIDES, N.D.A., ET AUTRES APPAREILS ET INSTRUMENTS D'OPTIQUE, N.D.A. DANS LE PRÃ SENT CHAPITRE 10 % 1 901390 PARTIES ET ACCESSOIRES DE DISPOSITIFS Ã CRISTAUX LIQUIDES, LASERS ET AUTRES APPAREILS ET INSTRUMENTS, N.D.A. DANS LE PRÃ SENT CHAPITRE 10 % 1 901410 BOUSSOLES, Y.C. LES COMPAS DE NAVIGATION 10 % 1 901420 INSTRUMENTS ET APPAREILS POUR LA NAVIGATION AÃ RIENNE OU SPATIALE (SAUF BOUSSOLES ET APPAREILS DE RADIO NAVIGATION) 10 % 1 901480 INSTRUMENTS ET APPAREILS DE NAVIGATION (Ã L'EXCL. DE CEUX DESTINÃ S Ã LA NAVIGATION AÃ RIENNE ET SPATIALE, DES BOUSSOLES ET DES APPAREILS DE RADIO NAVIGATION) 10 % 1 901490 PARTIES ET ACCESSOIRES DE BOUSSOLES ET D'AUTRES INSTRUMENTS ET APPAREILS DE NAVIGATION, N.D.A. 10 % 1 901510 TÃ LÃ MÃ TRES 10 % 1 901520 THÃ ODOLITES ET TACHÃ OMÃ TRES 10 % 1 901530 NIVEAUX 10 % 1 901540 INSTRUMENTS ET APPAREILS DE PHOTOGRAMMÃ TRIE 10 % 1 901580 INSTRUMENTS ET APPAREILS DE GÃ ODÃ SIE, DE TOPOGRAPHIE, D'ARPENTAGE, DE NIVELLEMENT, D'HYDROGRAPHIE, DE MÃ TÃ OROLOGIE, D'HYDROLOGIE, DE GÃ OPHYSIQUE OU D'OCÃ ANOGRAPHIE (Ã L'EXCL. DES BOUSSOLES, DES TÃ LÃ MÃ TRES, DES THÃ ODOLITES, DES TACHÃ OMÃ TRES, DES NIVEAUX AINSI QUE DES INSTRUMENTS ET APPAREILS DE PHOTOGRAMMÃ TRIE) 10 % 1 901590 PARTIES ET ACCESSOIRES DES INSTRUMENTS ET APPAREILS DE GÃ ODÃ SIE, DE TOPOGRAPHIE, D'ARPENTAGE, DE NIVELLEMENT, DE PHOTOGRAMMÃ TRIE, D'HYDROGRAPHIE, D'OCÃ ANOGRAPHIE, D'HYDROLOGIE, DE MÃ TÃ OROLOGIE OU DE GÃ OPHYSIQUE AINSI QUE DES TÃ LÃ MÃ TRES, N.D.A. 10 % 1 901600 BALANCES SENSIBLES Ã UN POIDS DE 5 CG OU MOINS, AVEC OU SANS POIDS 10 % 1 901710 TABLES ET MACHINES Ã DESSINER, MÃ ME AUTOMATIQUES (Ã L'EXCL. DES UNITÃ S DE MACHINES AUTOMATIQUES DE TRAITEMENT DE L'INFORMATION) 10 % 1 901720 INSTRUMENTS DE DESSIN, DE TRAÃ AGE ET DE CALCUL (SAUF TABLES ET MACHINES Ã DESSINER AINSI QUE CALCULATRICES) 10 % 1 901730 MICROMÃ TRES, PIEDS Ã COULISSES, CALIBRES ET JAUGES 10 % 1 901780 INSTRUMENTS DE MESURE DE LONGUEURS, POUR EMPLOI Ã LA MAIN, N.D.A. 10 % 1 901790 PARTIES ET ACCESSOIRES DES INSTRUMENTS DE DESSIN, DE TRAÃ AGE OU DE CALCUL ET DE MESURE DE LONGUEURS POUR EMPLOI Ã LA MAIN, N.D.A. 10 % 1 901811 ELECTROCARDIOGRAPHES 5 % 1 901812 APPAREILS DE DIAGNOSTIC PAR BALAYAGE ULTRASONIQUE [SCANNERS] 5 % 1 901813 APPAREILS DE DIAGNOSTIC PAR VISUALISATION Ã RÃ SONANCE MAGNÃ TIQUE 5 % 1 901814 APPAREILS DE SCINTIGRAPHIE 5 % 1 901819 APPAREILS D'Ã LECTRODIAGNOSTIC, Y.C. LES APPAREILS D'EXPLORATION FONCTIONNELLE OU DE SURVEILLANCE DE PARAMÃ TRES PHYSIOLOGIQUES (SAUF Ã LECTROCARDIOGRAPHES, APPAREILS DE DIAGNOSTIC PAR BALAYAGE ULTRASONIQUE [SCANNERS], APPAREILS DE DIAGNOSTIC PAR VISUALISATION Ã RÃ SONANCE MAGNÃ TIQUE ET APPAREILS DE SCINTIGRAPHIE) 5 % 1 901820 APPAREILS Ã RAYONS ULTRAVIOLETS OU INFRAROUGES, POUR LA MÃ DECINE 5 % 1 901831 SERINGUES, AVEC OU SANS AIGUILLES, POUR LA MÃ DECINE 5 % 1 901832 AIGUILLES TUBULAIRES EN MÃ TAL ET AIGUILLES Ã SUTURES, POUR LA MÃ DECINE 5 % 1 901839 AIGUILLES, CATHÃ TERS, CANULES ET SIMIL. POUR LA MÃ DECINE (SAUF SERINGUES, AIGUILLES TUBULAIRES EN MÃ TAL ET AIGUILLES Ã SUTURES) 5 % 1 901841 TOURS DENTAIRES, MÃ ME COMBINÃ S SUR UNE BASE COMMUNE AVEC D'AUTRES Ã QUIPEMENTS DENTAIRES 5 % 1 901849 INSTRUMENTS ET APPAREILS POUR L'ART DENTAIRE, N.D.A. 5 % 1 901850 INSTRUMENTS ET APPAREILS D'OPHTALMOLOGIE, N.D.A. 5 % 1 901890 INSTRUMENTS ET APPAREILS POUR LA MÃ DECINE, LA CHIRURGIE OU L'ART VÃ TÃ RINAIRE, N.D.A. 5 % 1 901910 APPAREILS DE MÃ CANOTHÃ RAPIE, APPAREILS DE MASSAGE ET APPAREILS DE PSYCHOTECHNIE 5 % 1 901920 APPAREILS D'OZONOTHÃ RAPIE, D'OXYGÃ NOTHÃ RAPIE, D'AÃ ROSOLTHÃ RAPIE; APPAREILS RESPIRATOIRES DE RÃ ANIMATION ET AUTRES APPAREILS DE THÃ RAPIE RESPIRATOIRE 5 % 1 902000 APPAREILS RESPIRATOIRES ET MASQUES Ã GAZ (Ã L'EXCL. DES MASQUES DE PROTECTION DÃ POURVUS DE MÃ CANISME ET D'Ã LÃ MENT FILTRANT AMOVIBLE AINSI QUE DES APPAREILS DE RESPIRATOIRES DE RÃ ANIMATION ET AUTRES APPAREILS DE THÃ RAPIE RESPIRATOIRE) 5 % 1 902110 APPAREILS D'ORTHOPÃ DIE OU POUR FRACTURES 5 % 1 902121 DENTS ARTIFICIELLES 5 % 1 902129 ARTICLES ET APPAREILS DE PROTHÃ SE DENTAIRE (SAUF DENTS ARTIFICIELLES) 5 % 1 902131 PROTHÃ SES ARTICULAIRES D'ORTHOPÃ DIE 5 % 1 902139 ARTICLES ET APPAREILS DE PROTHÃ SE (SAUF DE PROTHÃ SE DENTAIRE ET PROTHÃ SES ARTICULAIRES) 5 % 1 902140 APPAREILS POUR FACILITER L'AUDITION AUX SOURDS (SAUF PARTIES ET ACCESSOIRES) 5 % 1 902150 STIMULATEURS CARDIAQUES (SAUF PARTIES ET ACCESSOIRES) 5 % 1 902190 APPAREILS Ã TENIR Ã LA MAIN, Ã PORTER SUR LA PERSONNE OU Ã IMPLANTER DANS L'ORGANISME, AFIN DE COMPENSER UNE DÃ FICIENCE OU UNE INFIRMITÃ  (Ã L'EXCL. DES ARTICLES ET APPAREILS DE PROTHÃ SE AINSI QUE DES APPAREILS COMPLETS POUR FACILITER L'AUDITION AUX SOURDS ET DES STIMULATEURS CARDIAQUES COMPLETS) 5 % 1 902212 APPAREILS DE TOMOGRAPHIE PILOTÃ S PAR UNE MACHINE AUTOMATIQUE DE TRAITEMENT DE L'INFORMATION 5 % 1 902213 APPAREILS Ã RAYONS X POUR L'ART DENTAIRE 5 % 1 902214 APPAREILS Ã RAYONS X POUR USAGES MÃ DICAUX, CHIRURGICAUX OU VÃ TÃ RINAIRES (Ã L'EXCL. DES APPAREILS POUR L'ART DENTAIRE ET DES APPAREILS DE TOMOGRAPHIE PILOTÃ S PAR UNE MACHINE AUTOMATIQUE DE TRAITEMENT DE L'INFORMATION) 5 % 1 902219 APPAREILS Ã RAYONS X (Ã USAGE AUTRE QUE MÃ DICAL, CHIRURGICAL, DENTAIRE OU VÃ TÃ RINAIRE) 5 % 1 902221 APPAREILS UTILISANT LES RADIATIONS ALPHA, BÃ TA OU GAMMA, Ã USAGE MÃ DICAL, CHIRURGICAL, DENTAIRE OU VÃ TÃ RINAIRE 5 % 1 902229 APPAREILS UTILISANT LES RADIATIONS ALPHA, BÃ TA OU GAMMA (Ã USAGE AUTRE QUE MÃ DICAL, CHIRURGICAL, DENTAIRE OU VÃ TÃ RINAIRE) 5 % 1 902230 TUBES Ã RAYONS X 5 % 1 902290 DISPOSITIFS GÃ NÃ RATEURS DE RAYONS X, AUTRES QUE TUBES Ã RAYONS X, GÃ NÃ RATEURS DE TENSION, PUPITRES DE COMMANDE, Ã CRANS, TABLES, FAUTEUILS ET SUPPORTS SIMIL. D'EXAMEN OU DE TRAITEMENT, AINSI QUE TOUS LES PARTIES ET ACCESSOIRES DES APPAREILS DU No 9022, N.D.A. 5 % 1 902300 INSTRUMENTS, APPAREILS ET MODÃ LES CONÃ US POUR LA DÃ MONSTRATION, P.EX. DANS L'ENSEIGNEMENT OU LES EXPOSITIONS, NON SUSCEPTIBLES D'AUTRES EMPLOIS (Ã L'EXCL. DES APPAREILS AU SOL D'ENTRAÃ NEMENT AU VOL DU No 8805, DES SPÃ CIMENS POUR COLLECTIONS DU No 9705 ET DES OBJETS D'ANTIQUITÃ  AYANT > 100 ANS D'Ã GE DU No 9706) 5 % 1 902410 MACHINES ET APPAREILS D'ESSAIS DES PROPRIÃ TÃ S MÃ CANIQUES DES MÃ TAUX 10 % 1 902480 MACHINES ET APPAREILS D'ESSAIS DES PROPRIÃ TÃ S MÃ CANIQUES DES MATÃ RIAUX (AUTRES QUE LES MÃ TAUX) 10 % 1 902490 PARTIES ET ACCESSOIRES DES MACHINES ET APPAREILS D'ESSAIS DES PROPRIÃ TÃ S MÃ CANIQUES DES MATÃ RIAUX, N.D.A. 10 % 1 902511 THERMOMÃ TRES Ã LIQUIDE, Ã LECTURE DIRECTE, NON-COMBINÃ S Ã D'AUTRES INSTRUMENTS 10 % 1 902519 THERMOMÃ TRES ET PYROMÃ TRES, NON-COMBINÃ S Ã D'AUTRES INSTRUMENTS (Ã L'EXCL. DES THERMOMÃ TRES Ã LIQUIDE, Ã LECTURE DIRECTE) 10 % 1 902580 DENSIMÃ TRES, ARÃ OMÃ TRES, PÃ SE-LIQUIDES ET INSTRUMENTS FLOTTANTS SIMIL., BAROMÃ TRES, HYGROMÃ TRES ET PSYCHROMÃ TRES, MÃ ME COMBINÃ S ENTRE EUX OU COMBINÃ S Ã DES THERMOMÃ TRES 10 % 1 902590 PARTIES ET ACCESSOIRES DES DENSIMÃ TRES, ARÃ OMÃ TRES, PÃ SE-LIQUIDES ET INSTRUMENTS FLOTTANTS SIMIL., DES THERMOMÃ TRES, PYROMÃ TRES, BAROMÃ TRES, HYGROMÃ TRES ET PSYCHROMÃ TRES, N.D.A. 10 % 1 902610 INSTRUMENTS ET APPAREILS POUR LA MESURE OU LE CONTRÃ LE DU DÃ BIT OU DU NIVEAU DES LIQUIDES (Ã L'EXCL. DES COMPTEURS ET DES INSTRUMENTS ET APPAREILS POUR LA RÃ GULATION OU LE CONTRÃ LE AUTOMATIQUES) 10 % 1 902620 INSTRUMENTS ET APPAREILS POUR LA MESURE OU LE CONTRÃ LE DE LA PRESSION DES LIQUIDES OU DES GAZ (Ã L'EXCL. DES INSTRUMENTS ET APPAREILS POUR LA RÃ GULATION OU LE CONTRÃ LE AUTOMATIQUES) 10 % 1 902680 INSTRUMENTS ET APPAREILS POUR LA MESURE ET LE CONTRÃ LE DES CARACTÃ RISTIQUES VARIABLES DES LIQUIDES OU DES GAZ, N.D.A. 10 % 1 902690 PARTIES ET ACCESSOIRES DES INSTRUMENTS ET APPAREILS POUR LA MESURE OU LE CONTRÃ LE DU DÃ BIT, DU NIVEAU, DE LA PRESSION OU D'AUTRES CARACTÃ RISTIQUES VARIABLES DES LIQUIDES OU DES GAZ, N.D.A. 10 % 1 902710 ANALYSEURS DE GAZ OU DE FUMÃ ES 10 % 1 902720 CHROMATOGRAPHES ET APPAREILS D'Ã LECTROPHORÃ SE 10 % 1 902730 SPECTROMÃ TRES, SPECTROPHOTOMÃ TRES ET SPECTROGRAPHES UTILISANT LES RAYONNEMENTS OPTIQUES: UV, VISIBLES, IR 10 % 1 902740 POSEMÃ TRES 10 % 1 902750 INSTRUMENTS ET APPAREILS UTILISANT LES RAYONNEMENTS OPTIQUES: UV, VISIBLES, IR (Ã L'EXCL. DES SPECTROMÃ TRES, SPECTROPHOTOMÃ TRES ET SPECTROGRAPHES AINSI QUE DES ANALYSEURS DE GAZ OU DE FUMÃ ES) 10 % 1 902780 INSTRUMENTS ET APPAREILS POUR ANALYSES PHYSIQUES OU CHIMIQUES, OU POUR ESSAIS DE VISCOSITÃ , DE POROSITÃ , DE DILATATION, DE TENSION SUPERFICIELLE OU SIMIL. OU POUR MESURES CALORIMÃ TRIQUES OU ACOUSTIQUES OU PHOTOMÃ TRIQUES, N.D.A. 10 % 1 902790 MICROTOMES; PARTIES ET ACCESSOIRES DES INSTRUMENTS ET APPAREILS POUR ANALYSES PHYSIQUES OU CHIMIQUES, P.EX. POLARIMÃ TRES, RÃ FRACTOMÃ TRES, SPECTROMÃ TRES, DES INSTRUMENTS ET APPAREILS POUR ESSAIS DE VISCOSITÃ , DE POROSITÃ , DE DILATATION, DE TENSION SUPERFICIELLE OU SIMIL. OU POUR MESURES CALORIMÃ TRIQUES, ACOUSTIQUES OU PHOTOMÃ TRIQUES, Y.C. DES INDICATEURS DE TEMPS DE POSE AINSI QUE DES MICROTOMES, N.D.A. 10 % 1 902810 COMPTEURS DE GAZ, Y.C. LES COMPTEURS POUR LEUR Ã TALONNAGE 20 % 1 902820 COMPTEURS DE LIQUIDES, Y.C. LES COMPTEURS POUR LEUR Ã TALONNAGE 20 % 1 902830 COMPTEURS D'Ã LECTRICITÃ , Y.C. LES COMPTEURS POUR LEUR Ã TALONNAGE 10 % 1 902890 PARTIES ET ACCESSOIRES DE COMPTEURS DE GAZ, DE LIQUIDES OU D'Ã LECTRICITÃ , N.D.A. 20 % 1 902910 COMPTEURS DE TOURS, COMPTEURS DE PRODUCTION, TAXIMÃ TRES, TOTALISATEURS DE CHEMIN PARCOURU, PODOMÃ TRES ET COMPTEURS SIMIL. (Ã L'EXCL. DES COMPTEURS DE GAZ, DE LIQUIDES ET D'Ã LECTRICITÃ ) 20 % 1 902920 INDICATEURS DE VITESSE ET TACHYMÃ TRES; STROBOSCOPES 10 % 1 902990 PARTIES ET ACCESSOIRES DE COMPTEURS DE TOURS, COMPTEURS DE PRODUCTION, TAXIMÃ TRES, TOTALISATEURS DE CHEMIN PARCOURU, PODOMÃ TRES ET COMPTEURS SIMIL., D'INDICATEURS DE VITESSE ET DE TACHYMÃ TRES AINSI QUE DE STROBOSCOPES, N.D.A. 10 % 1 903010 INSTRUMENTS ET APPAREILS POUR LA MESURE OU LA DÃ TECTION DES RADIATIONS IONISANTES 10 % 1 903020 OSCILLOSCOPES ET OSCILLOGRAPHES CATHODIQUES 10 % 1 903031 MULTIMÃ TRES POUR LA MESURE DE LA TENSION, DE L'INTENSITÃ , DE LA RÃ SISTANCE OU DE LA PUISSANCE, SANS DISPOSITIF ENREGISTREUR 10 % 1 903039 INSTRUMENTS ET APPAREILS POUR LA MESURE OU LE CONTRÃ LE DE LA TENSION, DE L'INTENSITÃ , DE LA RÃ SISTANCE OU DE LA PUISSANCE, SANS DISPOSITIF ENREGISTREUR (Ã L'EXCL. DES MULTIMÃ TRES AINSI QUE DES OSCILLOSCOPES ET OSCILLOGRAPHES CATHODIQUES) 10 % 1 903040 INSTRUMENTS ET APPAREILS POUR LA MESURE OU LE CONTRÃ LE DE GRANDEURS Ã LECTRIQUES, SPÃ CIALEMENT CONÃ US POUR LES TECHNIQUES DE LA TÃ LÃ COMMUNICATION, P.EX. HYPSOMÃ TRES, KERDOMÃ TRES, DISTORSIOMÃ TRES, PSOPHOMÃ TRES 10 % 1 903082 INSTRUMENTS ET APPAREILS POUR LA MESURE OU LE CONTRÃ LE DES DISQUES OU DES DISPOSITIFS Ã SEMI-CONDUCTEUR 10 % 1 903083 INSTRUMENTS ET APPAREILS POUR LA MESURE OU LE CONTRÃ LE DE GRANDEURS Ã LECTRIQUES, AVEC DISPOSITIF ENREGISTREUR (Ã L'EXCL. DES INSTRUMENTS ET APPAREILS SPÃ CIALEMENT CONÃ US POUR LES TECHNIQUES DE TÃ LÃ COMMUNICATION, POUR LA MESURE OU LE CONTRÃ LE DES DISQUES OU DES DISPOSITIFS Ã SEMI-CONDUCTEUR ET DES OSCILLOGRAPHES CATHODIQUES) 10 % 1 903089 INSTRUMENTS ET APPAREILS POUR LA MESURE OU LE CONTRÃ LE DE GRANDEURS Ã LECTRIQUES, SANS DISPOSITIF ENREGISTREUR, N.D.A. 10 % 1 903090 PARTIES ET ACCESSOIRES DES INSTRUMENTS ET APPAREILS POUR LA MESURE OU LE CONTRÃ LE DE GRANDEURS Ã LECTRIQUES OU POUR LA MESURE OU LA DÃ TECTION DES RADIATIONS IONISANTES, N.D.A. 10 % 1 903110 MACHINES Ã Ã QUILIBRER LES PIÃ CES MÃ CANIQUES 10 % 1 903120 BANCS D'ESSAI POUR MOTEURS, MACHINES GÃ NÃ RATRICES, POMPES, ETC. 10 % 1 903130 PROJECTEURS DE PROFILS 10 % 1 903141 INSTRUMENTS ET APPAREILS OPTIQUES POUR LE CONTRÃ LE DES DISQUES OU DES DISPOSITIFS Ã SEMI-CONDUCTEUR OU POUR LE CONTRÃ LE DES MASQUES OU DES RÃ TICULES UTILISÃ S DANS LA FABRICATION DES DISPOSITIFS Ã SEMI-CONDUCTEUR 10 % 1 903149 INSTRUMENTS, APPAREILS ET MACHINES DE MESURE OU DE CONTRÃ LE, OPTIQUES, NON DÃ NOMMÃ S NI COMPRIS AILLEURS DANS LE CHAPITRE 90 10 % 1 903180 INSTRUMENTS, APPAREILS ET MACHINES DE MESURE OU DE CONTRÃ LE, NON-OPTIQUES, N.D.A. DANS LE PRÃ SENT CHAPITRE 10 % 2 903190 PARTIES ET ACCESSOIRES DES INSTRUMENTS, APPAREILS ET MACHINES DE MESURE OU DE CONTRÃ LE, N.D.A. 10 % 2 903210 THERMOSTATS POUR LA RÃ GULATION OU LE CONTRÃ LE AUTOMATIQUES 10 % 1 903220 MANOSTATS [PRESSOSTATS] (SAUF LES ARTICLES DE ROBINETTERIE DU No 8481) 10 % 1 903281 INSTRUMENTS ET APPAREILS, HYDRAULIQUES ET PNEUMATIQUES, POUR LA RÃ GULATION OU LE CONTRÃ LE AUTOMATIQUES (Ã L'EXCL. DES MANOSTATS [PRESSOSTATS] ET DES ARTICLES DE ROBINETTERIE DU No 8481) 10 % 1 903289 INSTRUMENTS ET APPAREILS POUR LA RÃ GULATION OU LE CONTRÃ LE AUTOMATIQUES (Ã L'EXCL. DES INSTRUMENTS ET APPAREILS, HYDRAULIQUES OU PNEUMATIQUES, POUR LA RÃ GULATION OU LE CONTRÃ LE AUTOMATIQUES, DES MANOSTATS [PRESSOSTATS], DES THERMOSTATS ET DES ARTICLES DE ROBINETTERIE DU No 8481) 10 % 1 903290 PARTIES ET ACCESSOIRES DES INSTRUMENTS ET APPAREILS POUR LA RÃ GULATION OU LE CONTRÃ LE AUTOMATIQUES, N.D.A. 10 % 1 903300 PARTIES ET ACCESSOIRES POUR MACHINES, APPAREILS, INSTRUMENTS OU ARTICLES DU CHAPITRE 90, NON DÃ NOMMÃ S NI COMPRIS DANS LE PRÃ SENT CHAPITRE OU AILLEURS 10 % 1 910111 MONTRES-BRACELETS, MÃ ME INCORPORANT UN COMPTEUR DE TEMPS, FONCTIONNANT Ã LECTRIQUEMENT, Ã AFFICHAGE MÃ CANIQUE SEULEMENT, AVEC BOÃ TE EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX (SAUF CELLES DONT LE FOND EST EN ACIER) 30 % 3 910112 MONTRES-BRACELETS, MÃ ME INCORPORANT UN COMPTEUR DE TEMPS, FONCTIONNANT Ã LECTRIQUEMENT, Ã AFFICHAGE OPTOÃ LECTRONIQUE SEULEMENT, AVEC BOÃ TE EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX (SAUF CELLES DONT LE FOND EST EN ACIER) 30 % 3 910119 MONTRES-BRACELETS, MÃ ME INCORPORANT UN COMPTEUR DE TEMPS, FONCTIONNANT Ã LECTRIQUEMENT, Ã AFFICHAGE MÃ CANIQUE ET OPTOÃ LECTRONIQUE, AVEC BOÃ TE EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX (SAUF CELLES DONT LE FOND EST EN ACIER) 30 % 3 910121 MONTRES-BRACELETS, MÃ ME INCORPORANT UN COMPTEUR DE TEMPS, Ã REMONTAGE AUTOMATIQUE, AVEC BOÃ TE EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX (SAUF CELLES DONT LE FOND EST EN ACIER) 30 % 3 910129 MONTRES-BRACELETS, MÃ ME INCORPORANT UN COMPTEUR DE TEMPS, Ã REMONTAGE EXCLUSIVEMENT MANUEL, AVEC BOÃ TE EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX (SAUF CELLES DONT LE FOND EST EN ACIER) 30 % 3 910191 MONTRES DE POCHE ET SIMIL., FONCTIONNANT Ã LECTRIQUEMENT, Y.C. LES COMPTEURS DE TEMPS DU MÃ ME TYPE, AVEC BOÃ TE EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX (SAUF CELLES DONT LE FOND EST EN ACIER ET MONTRES-BRACELETS) 30 % 3 910199 MONTRES DE POCHE ET SIMIL., Ã REMONTAGE AUTOMATIQUE OU MANUEL, Y.C. LES COMPTEURS DE TEMPS DU MÃ ME TYPE, AVEC BOÃ TE EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX (SAUF CELLES DONT LE FOND EST EN ACIER ET MONTRES-BRACELETS) 30 % 3 910211 MONTRES-BRACELETS, MÃ ME INCORPORANT UN COMPTEUR DE TEMPS, FONCTIONNANT Ã LECTRIQUEMENT, Ã AFFICHAGE MÃ CANIQUE SEULEMENT (AUTRES QUE CELLES EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX) 30 % 3 910212 MONTRES-BRACELETS, MÃ ME INCORPORANT UN COMPTEUR DE TEMPS, FONCTIONNANT Ã LECTRIQUEMENT, Ã AFFICHAGE OPTOÃ LECTRONIQUE SEULEMENT (AUTRES QUE CELLES EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX) 30 % 3 910219 MONTRES-BRACELETS, MÃ ME INCORPORANT UN COMPTEUR DE TEMPS, FONCTIONNANT Ã LECTRIQUEMENT, Ã AFFICHAGE MÃ CANIQUE ET OPTOÃ LECTRONIQUE (AUTRES QUE CELLES EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX) 30 % 3 910221 MONTRES-BRACELETS, MÃ ME INCORPORANT UN COMPTEUR DE TEMPS, Ã REMONTAGE AUTOMATIQUE (AUTRES QUE CELLES EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX) 30 % 3 910229 MONTRES-BRACELETS, MÃ ME INCORPORANT UN COMPTEUR DE TEMPS, Ã REMONTAGE EXCLUSIVEMENT MANUEL (AUTRES QUE CELLES EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX) 30 % 3 910291 MONTRES DE POCHE ET MONTRES SIMIL., FONCTIONNANT Ã LECTRIQUEMENT, Y.C. LES COMPTEURS DE TEMPS DU MÃ ME TYPE (AUTRES QUE CELLES EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX) 30 % 3 910299 MONTRES DE POCHE ET MONTRES SIMIL., Ã REMONTAGE MANUEL OU AUTOMATIQUE, Y.C. LES COMPTEURS DE TEMPS DU MÃ ME TYPE (AUTRES QUE CELLES EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX) 30 % 3 910310 RÃ VEILS ET PENDULETTES, Ã MOUVEMENT DE MONTRE, FONCTIONNANT Ã LECTRIQUEMENT (AUTRES QUE MONTRES-BRACELETS, MONTRES DE POCHE ET MONTRES SIMIL. DU No 9101 OU 9102 AINSI QUE MONTRES DE TABLEAUX DE BORD ET MONTRES SIMIL. DU No 9104) 30 % 3 910390 RÃ VEILS ET PENDULETTES, Ã MOUVEMENT DE MONTRE, NE FONCTIONNANT PAS Ã LECTRIQUEMENT (AUTRES QUE MONTRES-BRACELETS, MONTRES DE POCHE ET MONTRES SIMIL. DU No 9101 OU 9102 AINSI QUE MONTRES DE TABLEAUX DE BORD ET MONTRES SIMIL. DU No 9104) 30 % 3 910400 MONTRES DE TABLEAUX DE BORD ET MONTRES SIMIL., POUR AUTOMOBILES, VÃ HICULES AÃ RIENS, BATEAUX OU AUTRES VÃ HICULES 30 % 3 910511 RÃ VEILS FONCTIONNANT Ã LECTRIQUEMENT 30 % 3 910519 RÃ VEILS NE FONCTIONNANT PAS Ã LECTRIQUEMENT 30 % 3 910521 PENDULES ET HORLOGES, MURALES, FONCTIONNANT Ã LECTRIQUEMENT 30 % 3 910529 PENDULES ET HORLOGES MURALES NE FONCTIONNANT PAS Ã LECTRIQUEMENT 30 % 3 910591 APPAREILS D'HORLOGERIE FONCTIONNANT Ã LECTRIQUEMENT (AUTRES QUE MONTRES-BRACELETS, MONTRES DE POCHE ET MONTRES SIMIL. DU No 9101 OU 9102, ET RÃ VEILS OU PENDULETTES Ã MOUVEMENT DE MONTRE DU No 9103, MONTRES DE TABLEAUX DE BORD ET MONTRES SIMIL. DU No 9104 AINSI QUE RÃ VEILS, PENDULES ET HORLOGES MURALES) 30 % 3 910599 APPAREILS D'HORLOGERIE NE FONCTIONNANT PAS Ã LECTRIQUEMENT (AUTRES QUE MONTRES-BRACELETS, MONTRES DE POCHE ET MONTRES SIMIL. DU No 9101 OU 9102, RÃ VEILS OU PENDULETTES Ã MOUVEMENT DE MONTRE DU No 9103, MONTRES DE TABLEAUX DE BORD ET MONTRES SIMIL. DU No 9104, RÃ VEILS AINSI QUE PENDULES ET HORLOGES MURALES) 30 % 3 910610 HORLOGES DE POINTAGE; HORODATEURS ET HOROCOMPTEURS 30 % 3 910620 PARCMÃ TRES 30 % 3 910690 APPAREILS DE CONTRÃ LE DE TEMPS, Ã MOUVEMENT D'HORLOGERIE OU Ã MOTEUR SYNCHRONE (AUTRES QU'APPAREILS D'HORLOGERIE DU No 9101 Ã 9105, HORLOGES DE POINTAGE, HORODATEURS, HOROCOMPTEURS ET PARCMÃ TRES) 30 % 3 910700 INTERRUPTEURS HORAIRES ET AUTRES APPAREILS PERMETTANT DE DÃ CLENCHER UN MÃ CANISME Ã TEMPS DONNÃ , MUNIS D'UN MOUVEMENT D'HORLOGERIE OU D'UN MOTEUR SYNCHRONE 30 % 3 910811 MOUVEMENTS DE MONTRES, COMPLETS ET ASSEMBLÃ S, FONCTIONNANT Ã LECTRIQUEMENT, Ã AFFICHAGE MÃ CANIQUE SEULEMENT OU AVEC UN DISPOSITIF QUI PERMETTE D'INCORPORER UN AFFICHAGE MÃ CANIQUE 30 % 3 910812 MOUVEMENTS DE MONTRES, COMPLETS ET ASSEMBLÃ S, FONCTIONNANT Ã LECTRIQUEMENT, Ã AFFICHAGE OPTOÃ LECTRONIQUE SEULEMENT 30 % 3 910819 MOUVEMENTS DE MONTRES, COMPLETS ET ASSEMBLÃ S, FONCTIONNANT Ã LECTRIQUEMENT, Ã AFFICHAGE MÃ CANIQUE, MÃ ME SANS CADRAN NI AIGUILLES, ET OPTOÃ LECTRONIQUE 30 % 3 910820 MOUVEMENTS DE MONTRES, COMPLETS ET ASSEMBLÃ S, Ã REMONTAGE AUTOMATIQUE 30 % 3 910890 MOUVEMENTS DE MONTRES, COMPLETS ET ASSEMBLÃ S, Ã REMONTAGE EXCLUSIVEMENT MANUEL 30 % 3 910911 MOUVEMENTS DE RÃ VEILS COMPLETS ET ASSEMBLÃ S, FONCTIONNANT Ã LECTRIQUEMENT (AUTRES QUE MOUVEMENTS DE MONTRES) 30 % 3 910919 MOUVEMENTS D'HORLOGERIE COMPLETS ET ASSEMBLÃ S, FONCTIONNANT Ã LECTRIQUEMENT (AUTRES QUE DE RÃ VEILS ET MOUVEMENTS DE MONTRES) 30 % 3 910990 MOUVEMENTS D'HORLOGERIE COMPLETS ET ASSEMBLÃ S, NE FONCTIONNANT PAS Ã LECTRIQUEMENT (SAUF MOUVEMENTS DE MONTRE) 30 % 3 911011 MOUVEMENTS DE MONTRES COMPLETS, NON-ASSEMBLÃ S OU PARTIELLEMENT ASSEMBLÃ S [CHABLONS] 30 % 3 911012 MOUVEMENTS DE MONTRES INCOMPLETS, ASSEMBLÃ S 30 % 3 911019 EBAUCHES DE MOUVEMENTS D'HORLOGERIE 30 % 3 911090 MOUVEMENTS D'HORLOGERIE COMPLETS NON ASSEMBLÃ S OU PARTIELLEMENT ASSEMBLÃ S [CHABLONS$ OU INCOMPLETS ET ASSEMBLÃ S (AUTRES QU'Ã BAUCHES DE MOUVEMENTS D'HORLOGERIE ET MOUVEMENTS DE MONTRES) 30 % 3 911110 BOÃ TES DE MONTRES-BRACELETS, DE MONTRES DE POCHE ET DE MONTRES SIMIL. DU No 9101 OU 9102, EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX 30 % 3 911120 BOÃ TES DE MONTRES-BRACELETS, DE MONTRES DE POCHE ET DE MONTRES SIMIL. DU No 9101 OU 9102, EN MÃ TAUX COMMUNS, Ã GALEMENT DORÃ S OU ARGENTÃ S 30 % 3 911180 BOÃ TES DE MONTRES-BRACELETS, DE MONTRES DE POCHE ET DE MONTRES SIMIL. DU No 9101 OU 9102, AUTRES QU'EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX OU QU'EN MÃ TAUX COMMUNS 30 % 3 911190 PARTIES DE BOÃ TES DE MONTRES-BRACELETS, DE MONTRES DE POCHE ET DE MONTRES SIMIL. DU No 9101 OU 9102, N.D.A. 30 % 3 911220 CAGES ET CABINETS D'APPAREILS D'HORLOGERIE (AUTRES QUE DE MOUVEMENTS DE MONTRES-BRACELETS, DE MONTRES DE POCHE ET DE MONTRES SIMIL. DU No 9101 OU 9102) 30 % 3 911290 PARTIES DE CAGES ET CABINETS D'APPAREILS D'HORLOGERIE (AUTRES QUE DE MOUVEMENTS DE MONTRES-BRACELETS, DE MONTRES DE POCHE ET DE MONTRES SIMIL. DU No 9101 OU 9102), N.D.A. 30 % 3 911310 BRACELETS DE MONTRES ET LEURS PARTIES, EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX, N.D.A. 30 % 3 911320 BRACELETS DE MONTRES ET LEURS PARTIES, EN MÃ TAUX COMMUNS, Ã GALEMENT DORÃ S OU ARGENTÃ S, N.D.A. 30 % 3 911390 BRACELETS DE MONTRES ET LEURS PARTIES, N.D.A. 30 % 3 911410 RESSORTS D'HORLOGERIE, Y.C. LES SPIRAUX 30 % 3 911420 PIERRES D'HORLOGERIE (AUTRES QUE PIERRES DÃ CORATIVES POUR BOÃ TES D'APPAREILS D'HORLOGERIE) 30 % 3 911430 CADRANS D'HORLOGERIE 30 % 3 911440 PLATINES ET PONTS D'HORLOGERIE 30 % 3 911490 FOURNITURES D'HORLOGERIE, N.D.A. 30 % 3 920110 PIANOS DROITS 30 % 3 920120 PIANOS Ã QUEUE 30 % 3 920190 CLAVECINS ET AUTRES INSTRUMENTS Ã CORDES Ã CLAVIER (AUTRES QUE PIANOS) 30 % 3 920210 VIOLONS ET AUTRES INSTRUMENTS Ã CORDES FROTTÃ ES Ã L'AIDE D'UN ARCHET 30 % 3 920290 GUITARES, HARPES ET AUTRES INSTRUMENTS DE MUSIQUE Ã CORDES (AUTRES QU'Ã CLAVIER ET Ã CORDES FROTTÃ ES) 30 % 3 920300 ORGUES Ã TUYAUX ET Ã CLAVIER; HARMONIUMS ET INSTRUMENTS SIMIL. Ã CLAVIER ET Ã ANCHES LIBRES MÃ TALLIQUES (AUTRES QU'INSTRUMENTS Ã CORDES) 30 % 3 920410 ACCORDÃ ONS ET INSTRUMENTS SIMIL. 30 % 3 920420 HARMONICAS Ã BOUCHE 30 % 3 920510 INSTRUMENTS DITS «CUIVRES » 30 % 3 920590 INSTRUMENTS DE MUSIQUE Ã VENT (Ã L'EXCL. DES ORGUES ET DES INSTRUMENTS DITS «CUIVRES ») 30 % 3 920600 INSTRUMENTS DE MUSIQUE Ã PERCUSSION, P.EX. TAMBOURS, CAISSES, XYLOPHONES, CYMBALES, CASTAGNETTES, MARACAS 30 % 3 920710 INSTRUMENTS Ã CLAVIER Ã LECTRIQUES (SAUF ACCORDÃ ONS) 30 % 3 920790 ACCORDÃ ONS Ã LECTRIQUES ET AUTRES INSTRUMENTS DE MUSIQUE Ã LECTRIQUES 30 % 3 920810 BOÃ TES Ã MUSIQUE 30 % 3 920890 ORCHESTRIONS, ORGUES DE BARBARIE, OISEAUX CHANTEURS, SCIES MUSICALES ET AUTRES INSTRUMENTS DE MUSIQUE NON REPRIS DANS LE PRÃ SENT CHAPITRE; APPEAUX, SIFFLETS, CORNES D'APPEL ET AUTRES INSTRUMENTS D'APPEL OU DE SIGNALISATION Ã BOUCHE 30 % 3 920910 MÃ TRONOMES ET DIAPASONS 30 % 3 920920 MÃ CANISMES DE BOÃ TES Ã MUSIQUE 30 % 3 920930 CORDES HARMONIQUES 30 % 3 920991 PARTIES ET ACCESSOIRES DE PIANOS, N.D.A. 30 % 3 920992 PARTIES ET ACCESSOIRES DES INSTRUMENTS DE MUSIQUE Ã CORDES SANS CLAVIER, N.D.A. (Ã L'EXCL. DES CORDES HARMONIQUES AINSI QUE DES INSTRUMENTS DE MUSIQUE DONT LE SON EST PRODUIT OU DOIT Ã TRE AMPLIFIÃ  PAR DES MOYENS Ã LECTRIQUES) 30 % 3 920993 PARTIES ET ACCESSOIRES DES ORGUES Ã TUYAUX ET Ã CLAVIER, ET D'INSTRUMENTS DE MUSIQUE SIMIL. Ã CLAVIER ET Ã PERCUSSION, N.D.A. 30 % 3 920994 PARTIES ET ACCESSOIRES DES INSTRUMENTS DE MUSIQUE DONT LE SON EST PRODUIT OU DOIT Ã TRE AMPLIFIÃ  PAR DES MOYENS Ã LECTRIQUES, N.D.A. 30 % 3 920999 PARTIES ET ACCESSOIRES «CARTES, DISQUES ET ROULEAUX POUR APPAREILS Ã JOUER MÃ CANIQUEMENT » POUR ACCORDÃ ONS ET INSTRUMENTS SIMIL., HARMONICAS Ã BOUCHE, INSTRUMENTS DE MUSIQUE Ã VENT ET Ã PERCUSSION, BOÃ TES Ã MUSIQUE, ORCHESTRIONS, ORGUES DE BARBARIE ET AUTRES INSTRUMENTS DE MUSIQUE, N.D.A. (Ã L'EXCL. DES MÃ TRONOMES, DIAPASONS, MÃ CANISMES DE BOÃ TES Ã MUSIQUE, CORDES HARMONIQUES ET PARTIES ET ACCESSOIRES DES PIANOS, INSTRUMENTS DE MUSIQUE Ã CORDES SANS CLAVIER, ORGUES Ã TUYAUX ET Ã CLAVIER, HARMONIUMS ET INSTRUMENTS SIMIL. Ã CLAVIER ET Ã ANCHES LIBRES MÃ TALLIQUES) 30 % 3 930111 PIÃ CES D'ARTILLERIE [P.EX. CANONS, OBUSIERS ET MORTIERS], AUTOPROPULSÃ ES 30 % 3 930119 PIÃ CES D'ARTILLERIE [P.EX. CANONS, OBUSIERS ET MORTIERS], NON AUTOPROPULSÃ ES 30 % 3 930120 TUBES LANCE-MISSILES; LANCE-FLAMMES; LANCE-GRENADES; LANCE-TORPILLES ET LANCEURS SIMILAIRES 30 % 3 930190 ARMES DE GUERRE, Y.C. LES PISTOLETS-MITRAILLEURS (Ã L'EXCL. DES PIÃ CES D'ARTILLERIE, DES TUBES LANCE-MISSILES, DES LANCE-FLAMMES, DES LANCE-GRENADES, DES LANCE-TORPILLES ET LANCEURS SIMILAIRES, DES REVOLVERS ET PISTOLETS DU No 9302 ET D'ARMES BLANCHES DU No 9307) 30 % 3 930200 REVOLVERS ET PISTOLETS (AUTRES QUE CEUX DU No 9303 OU 9304 ET PISTOLETS-MITRAILLEURS DE GUERRE) 30 % 3 930310 ARMES Ã FEU NE POUVANT Ã TRE CHARGÃ ES QUE PAR LE CANON, NON DESTINÃ ES Ã TIRER UNE CARTOUCHE 30 % 3 930320 FUSILS ET CARABINES DE CHASSE OU DE TIR SPORTIF COMPORTANT AU MOINS UN CANON LISSE (AUTRES QU'ARMES Ã FEU NE POUVANT Ã TRE CHARGÃ ES QUE PAR LE CANON AINSI QUE FUSILS ET CARABINES Ã RESSORT, Ã AIR COMPRIMÃ  OU Ã GAZ) 30 % 3 930330 FUSILS ET CARABINES DE CHASSE OU DE TIR SPORTIF, COMPORTANT AU MOINS UN CANON RAYÃ  (Ã L'EXCL. DES FUSILS ET CARABINES Ã RESSORT, Ã AIR COMPRIMÃ  OU Ã GAZ) 30 % 3 930390 ARMES Ã FEU ET ENGINS SIMIL. UTILISANT LA DÃ FLAGRATION DE LA POUDRE (AUTRES QUE FUSILS ET CARABINES DE CHASSE OU DE TIR SPORTIF, REVOLVERS ET PISTOLETS DU No 9302 AINSI QU'ARMES DE GUERRE) 30 % 3 930400 FUSILS, CARABINES ET PISTOLETS Ã RESSORT, Ã AIR COMPRIMÃ  OU Ã GAZ, MATRAQUES ET ARMES AUTRES QU'Ã FEU (SAUF SABRES, Ã PÃ ES, BAÃ ONNETTES ET AUTRES ARMES BLANCHES DU No 9307) 30 % 3 930510 PARTIES ET ACCESSOIRES DE REVOLVERS OU PISTOLETS, N.D.A. 30 % 3 930521 CANONS LISSES DE FUSILS ET CARABINES DE CHASSE OU DE TIR SPORTIF DU No 9303 30 % 3 930529 PARTIES ET ACCESSOIRES DES FUSILS ET CARABINES DE CHASSE OU DE TIR SPORTIF DU No 9303, N.D.A. (SAUF CANONS LISSES) 20 % 3 930591 PARTIES ET ACCESSOIRES DES ARMES DE GUERRE DU No 9301, N.D.A. 20 % 3 930599 PARTIES ET ACCESSOIRES POUR ARMES ET ENGINS SIMIL. DU No 9303 OU 9304, N.D.A. (Ã L'EXCL. DES FUSILS OU CARABINES DU No 9303) 20 % 3 930610 CARTOUCHES POUR PISTOLETS DE SCELLEMENT OU D'ABATTAGE ET LEURS PARTIES, N.D.A. 30 % 3 930621 CARTOUCHES POUR FUSILS OU CARABINES Ã CANON LISSE 30 % 3 930629 PARTIES DE CARTOUCHES POUR FUSILS OU CARABINES Ã CANON LISSE; PLOMBS POUR CARABINES ET PISTOLETS Ã AIR COMPRIMÃ  30 % 3 930630 CARTOUCHES ET LEURS PARTIES, POUR FUSILS ET CARABINES Ã CANON RAYÃ  AINSI QUE POUR REVOLVERS ET PISTOLETS 30 % 3 930690 BOMBES, GRENADES, TORPILLES, MINES, MISSILES ET AUTRES MUNITIONS ET PROJECTILES (Ã L'EXCL. DES CARTOUCHES), ET LEURS PARTIES, N.D.A. 30 % 3 930700 SABRES, Ã PÃ ES, BAÃ ONNETTES, LANCES ET AUTRES ARMES BLANCHES, LEURS PARTIES ET LEURS FOURREAUX (AUTRES QU'EN MÃ TAUX PRÃ CIEUX OU EN PLAQUÃ S OU DOUBLÃ S DE MÃ TAUX PRÃ CIEUX, ARMES MOUCHETÃ ES DESTINÃ ES Ã L'ESCRIME, COUTEAUX ET POIGNARDS DE CHASSE, COUTEAUX DE CAMPING ET AUTRES ARTICLES DE COUTELLERIE DU No 8211, CEINTURONS ET ARTICLES SIMIL. EN CUIR OU EN MATIÃ RES TEXTILES AINSI QUE LES DRAGONNES) 30 % 3 940110 SIÃ GES POUR VÃ HICULES AÃ RIENS 30 % 3 940120 SIÃ GES POUR VÃ HICULES AUTOMOBILES 30 % 3 940130 SIÃ GES PIVOTANTS, AJUSTABLES EN HAUTEUR (Ã L'EXCL. DE CEUX POUR LA MÃ DECINE, LA CHIRURGIE, L'ART DENTAIRE OU VÃ TÃ RINAIRE, AINSI QUE DES FAUTEUILS POUR SALONS DE COIFFURE) 30 % 3 940140 SIÃ GES AUTRES QUE LE MATÃ RIEL DE CAMPING OU DE JARDIN, TRANSFORMABLES EN LITS (Ã L'EXCL. DE CEUX POUR LA MÃ DECINE, L'ART DENTAIRE OU LA CHIRURGIE) 30 % 3 940150 SIÃ GES EN ROTIN, EN OSIER, EN BAMBOU OU EN MATIÃ RES SIMIL. 30 % 3 940161 SIÃ GES, AVEC BÃ TI EN BOIS, REMBOURRÃ S (NON TRANSFORMABLES EN LITS) 30 % 5 940169 SIÃ GES, AVEC BÃ TI EN BOIS, NON REMBOURRÃ S 30 % 5 940171 SIÃ GES, AVEC BÃ TI EN MÃ TAL, REMBOURRÃ S (AUTRES QUE POUR VÃ HICULES AÃ RIENS OU AUTOMOBILES, AUTRES QUE FAUTEUILS PIVOTANTS AJUSTABLES EN HAUTEUR ET AUTRES QUE POUR LA MÃ DECINE, L'ART DENTAIRE OU LA CHIRURGIE) 30 % 3 940179 SIÃ GES, AVEC BÃ TI EN MÃ TAL NON REMBOURRÃ S (AUTRES QUE FAUTEUILS PIVOTANTS AJUSTABLES EN HAUTEUR ET AUTRES QUE POUR LA MÃ DECINE, L'ART DENTAIRE OU LA CHIRURGIE) 30 % 3 940180 SIÃ GES, N.D.A. 30 % 3 940190 PARTIES DE SIÃ GES, N.D.A. 20 % 2 940210 FAUTEUILS DE DENTISTES, FAUTEUILS POUR SALONS DE COIFFURE ET FAUTEUILS SIMIL., AVEC DISPOSITIF Ã LA FOIS D'ORIENTATION ET D'Ã LÃ VATION, ET LEURS PARTIES, N.D.A. 5 % 1 940290 TABLES D'OPÃ RATION, TABLES D'EXAMEN ET AUTRE MOBILIER POUR LA MÃ DECINE, LA CHIRURGIE, L'ART DENTAIRE OU VÃ TÃ RINAIRE (SAUF FAUTEUILS DE DENTISTES ET AUTRES SIÃ GES, TABLES D'EXAMEN RADIOGRAPHIQUE, CIVIÃ RES ET BRANCARDS, Y.C. CHARIOTS-BRANCARDS) 5 % 1 940310 MEUBLES DE BUREAU EN MÃ TAL (SAUF SIÃ GES) 30 % 3 940320 MEUBLES EN MÃ TAL, SAUF MEUBLES DE BUREAU, SIÃ GES ET MOBILIER POUR LA MÃ DECINE, LA CHIRURGIE, L'ART DENTAIRE OU VÃ TÃ RINAIRE 30 % 3 940330 MEUBLES DE BUREAU EN BOIS (SAUF SIÃ GES) 30 % 5 940340 MEUBLES DE CUISINE, EN BOIS (SAUF SIÃ GES) 30 % 5 940350 MEUBLES POUR CHAMBRES Ã COUCHER, EN BOIS (SAUF SIÃ GES) 30 % 5 940360 MEUBLES EN BOIS (AUTRES QUE POUR BUREAUX, CUISINES OU CHAMBRES Ã COUCHER ET AUTRES QUE SIÃ GES) 30 % 5 940370 MEUBLES EN MATIÃ RES PLASTIQUES (AUTRES QUE POUR LA MÃ DECINE, L'ART DENTAIRE ET VÃ TÃ RINAIRE, LA CHIRURGIE ET AUTRES QUE SIÃ GES) 30 % 5 940380 MEUBLES EN ROTIN, OSIER, BAMBOU OU AUTRES MATIÃ RES (SAUF MÃ TAL, BOIS ET MATIÃ RES PLASTIQUES) 30 % 5 940390 PARTIES DE MEUBLES, AUTRES QUE SIÃ GES, N.D.A. 20 % 3 940410 SOMMIERS (SAUF RESSORTS POUR SIÃ GES) 30 % 5 940421 MATELAS EN CAOUTCHOUC ALVÃ OLAIRE OU EN MATIÃ RES PLASTIQUES ALVÃ OLAIRES 30 % 5 940429 MATELAS Ã RESSORTS OU REMBOURRÃ S, OU GARNIS INTÃ RIEUREMENT DE MATIÃ RES AUTRES QUE LE CAOUTCHOUC ALVÃ OLAIRE OU LES MATIÃ RES PLASTIQUES ALVÃ OLAIRES (SAUF MATELAS Ã EAU, MATELAS PNEUMATIQUES ET OREILLERS) 30 % 5 940430 SACS DE COUCHAGE, AUSSI AVEC CHAUFFAGE Ã LECTRIQUE 30 % 3 940490 ARTICLES DE LITERIE ET SIMIL., GARNIS DE PLUMES, REMBOURRÃ S, GARNIS DE MATIÃ RES DE TOUTES SORTES, Y.C. CAOUTCHOUC ALVÃ OLAIRE OU MATIÃ RES PLASTIQUES ALVÃ OLAIRES (SAUF SOMMIERS, MATELAS, SACS DE COUCHAGE, MATELAS Ã EAU, MATELAS PNEUMATIQUES ET OREILLERS, AINSI QUE COUVERTURES ET DRAPS) 30 % 3 940510 LUSTRES ET AUTRES APPAREILS D'Ã CLAIRAGE Ã LECTRIQUE Ã SUSPENDRE OU Ã FIXER AU PLAFOND OU AU MUR (SAUF POUR L'Ã CLAIRAGE DES ESPACES ET VOIES PUBLIQUES) 30 % 3 940520 LAMPES DE CHEVET, LAMPES DE BUREAU ET LAMPADAIRES D'INTÃ RIEUR, Ã LECTRIQUES 30 % 3 940530 GUIRLANDES Ã LECTRIQUES POUR ARBRES DE NOÃL 30 % 3 940540 APPAREILS D'Ã CLAIRAGE Ã LECTRIQUE, N.D.A. 30 % 3 940550 APPAREILS D'Ã CLAIRAGE NON-Ã LECTRIQUES, N.D.A. 30 % 3 940560 LAMPES-RÃ CLAMES, ENSEIGNES LUMINEUSES, PLAQUES INDICATRICES LUMINEUSES ET ARTICLES SIMIL., POSSÃ DANT UNE SOURCE D'Ã CLAIRAGE FIXÃ E Ã DEMEURE 30 % 3 940591 PARTIES EN VERRES D'APPAREILS D'Ã CLAIRAGE, DE LAMPES-RÃ CLAMES, D'ENSEIGNES LUMINEUSES, DE PLAQUES INDICATRICES LUMINEUSES, ET SIMIL., N.D.A. 20 % 2 940592 PARTIES EN MATIÃ RES PLASTIQUES D'APPAREILS D'Ã CLAIRAGE, DE LAMPES-RÃ CLAMES, D'ENSEIGNES LUMINEUSES, DE PLAQUES INDICATRICES LUMINEUSES, ET SIMIL., N.D.A. 20 % 2 940599 PARTIES D'APPAREILS D'Ã CLAIRAGE, DE LAMPES-RÃ CLAMES, D'ENSEIGNES LUMINEUSES, DE PLAQUES INDICATRICES LUMINEUSES, ET SIMIL., N.D.A. 20 % 2 940600 CONSTRUCTIONS PRÃ FABRIQUÃ ES, MÃ ME INCOMPLÃ TES OU NON ENCORE MONTÃ ES 10 % 3 950100 JOUETS Ã ROUES CONÃ US POUR Ã TRE MONTÃ S PAR LES ENFANTS, P.EX. TRICYCLES, TROTTINETTES, AUTOS Ã PÃ DALES (Ã L'EXCL. DES CYCLES HABITUELS AVEC ROULEMENT Ã BILLES); LANDAUS ET POUSSETTES POUR POUPÃ ES 30 % 3 950210 POUPÃ ES REPRÃ SENTANT UNIQUEMENT L'Ã TRE HUMAIN, HABILLÃ ES OU NON 30 % 3 950291 VÃ TEMENTS ET LEURS ACCESSOIRES, CHAUSSURES ET CHAPEAUX, POUR POUPÃ ES REPRÃ SENTANT UNIQUEMENT L'Ã TRE HUMAIN 30 % 3 950299 PARTIES ET ACCESSOIRES POUR POUPÃ ES REPRÃ SENTANT UNIQUEMENT L'Ã TRE HUMAIN, N.D.A. 30 % 3 950310 MODÃ LES RÃ DUITS DE TRAINS Ã LECTRIQUES, Y.C. LES RAILS, LES SIGNAUX ET AUTRES ACCESSOIRES 30 % 3 950320 MODÃ LES RÃ DUITS, ANIMÃ S OU NON, Ã ASSEMBLER (SAUF TRAINS Ã LECTRIQUES, Y.C. LES RAILS, SIGNAUX ET AUTRES ACCESSOIRES) 30 % 3 950330 ASSORTIMENTS ET JOUETS DE CONSTRUCTION (SAUF MODÃ LES RÃ DUITS Ã ASSEMBLER) 30 % 3 950341 JOUETS REPRÃ SENTANT DES ANIMAUX OU DES CRÃ ATURES NON HUMAINES, REMBOURRÃ S 30 % 3 950349 JOUETS REPRÃ SENTANT DES ANIMAUX OU DES CRÃ ATURES NON-HUMAINES, NON-REMBOURRÃ S 30 % 3 950350 INSTRUMENTS ET APPAREILS DE MUSIQUE-JOUETS 30 % 3 950360 PUZZLES 30 % 3 950370 JOUETS PRÃ SENTÃ S EN ASSORTIMENTS OU EN PANOPLIES (SAUF TRAINS Ã LECTRIQUES, Y.C. ACCESSOIRES, SAUF MODÃ LES RÃ DUITS Ã ASSEMBLER, CUBES ET JEUX DE CONSTRUCTION ET PUZZLES) 30 % 3 950380 JOUETS ET MODÃ LES, Ã MOTEUR (SAUF TRAINS Ã LECTRIQUES, Y.C. LES ACCESSOIRES, SAUF MODÃ LES RÃ DUITS Ã ASSEMBLER, JOUETS REPRÃ SENTANT DES ANIMAUX OU DES CRÃ ATURES NON-HUMAINES) 30 % 3 950390 JOUETS, N.D.A. 30 % 3 950410 JEUX VIDÃ O DES TYPES UTILISABLES AVEC UN RÃ CEPTEUR DE TÃ LÃ VISION 30 % 3 950420 BILLARDS ET LEURS ACCESSOIRES 30 % 3 950430 JEUX AVEC Ã CRAN, FLIPPERS ET AUTRES AUTRES JEUX FONCTIONNANT PAR L'INTRODUCTION D'UNE PIÃ CE DE MONNAIE, D'UN BILLET DE BANQUE, D'UN JETON OU D'AUTRES ARTICLES SIMIL. (Ã L'EXCL. DES JEUX DE QUILLES AUTOMATIQUES [P.EX. BOWLINGS]) 30 % 3 950440 CARTES Ã JOUER 30 % 3 950490 TABLES SPÃ CIALES POUR JEUX DE CASINO, JEUX DE QUILLES AUTOMATIQUES [P.EX. BOWLINGS] ET AUTRES JEUX DE SOCIÃ TÃ , Y.C. LES JEUX Ã MOTEUR OU Ã MOUVEMENT (SAUF JEUX FONCTIONNANT PAR L'INTRODUCTION D'UNE PIÃ CE DE MONNAIE, D'UN BILLET DE BANQUE, D'UN JETON OU D'AUTRES ARTICLES SIMIL., TABLES DE BILLARD, JEUX VIDÃ O DES TYPES UTILISABLES AVEC UN RÃ CEPTEUR DE TÃ LÃ VISION ET CARTES Ã JOUER) 30 % 3 950510 ARTICLES POUR FÃ TES DE NOÃ L (SAUF BOUGIES ET GUIRLANDES Ã LECTRIQUES) 30 % 3 950590 ARTICLES POUR FÃ TES, CARNAVAL OU AUTRES DIVERTISSEMENTS, Y.C. LES ARTICLES DE MAGIE ET ARTICLES-SURPRISES, N.D.A. 30 % 3 950611 SKIS DE NEIGE 30 % 3 950612 FIXATIONS POUR SKIS DE NEIGE 30 % 3 950619 MATÃ RIEL POUR LA PRATIQUE DU SKI DE NEIGE (Ã L'EXCL. DES SKIS ET DES FIXATIONS POUR SKIS) 30 % 3 950621 PLANCHES Ã VOILE 30 % 3 950629 SKIS NAUTIQUES, AQUAPLANES ET AUTRE MATÃ RIEL POUR LA PRATIQUE DES SPORTS NAUTIQUES (Ã L'EXCL. DES PLANCHES Ã VOILE) 30 % 3 950631 CLUBS DE GOLF COMPLETS 30 % 3 950632 BALLES DE GOLF 30 % 3 950639 MATÃ RIEL DE GOLF (SAUF CLUBS ET BALLES DE GOLF) 30 % 3 950640 ARTICLES ET MATÃ RIEL POUR LE TENNIS DE TABLE 30 % 3 950651 RAQUETTES DE TENNIS, CORDÃ ES OU NON (SAUF RAQUETTES DE TENNIS DE TABLE) 30 % 3 950659 RAQUETTES DE BADMINTON OU SIMILAIRES, CORDEES OU NON (SAUF RAQUETTES DE TENNIS ET DE TENNIS DE TABLE) 30 % 3 950661 BALLES DE TENNIS (Ã L'EXCL. DES BALLES DE TENNIS DE TABLE) 30 % 3 950662 BALLONS ET BALLES GONFLABLES 30 % 3 950669 BALLONS ET BALLES (AUTRES QUE GONFLABLES ET AUTRES QUE BALLES DE GOLF OU DE TENNIS DE TABLE) 30 % 3 950670 PATINS Ã GLACE ET PATINS Ã ROULETTES, Y.C. LES CHAUSSURES AUXQUELLES SONT FIXÃ S DES PATINS 30 % 3 950691 ARTICLES ET MATÃ RIEL POUR LA CULTURE PHYSIQUE, LA GYMNASTIQUE OU L'ATHLÃ TISME 30 % 3 950699 ARTICLES ET MATÃ RIEL POUR LE SPORT ET LES JEUX DE PLEIN AIR, N.D.A.; PISCINES ET PATAUGEOIRES 30 % 3 950710 CANNES Ã PÃ CHE 30 % 3 950720 HAMEÃ ONS, AVEC EMPILE OU NON 30 % 3 950730 MOULINETS POUR LA PÃ CHE 30 % 3 950790 ARTICLES POUR LA PÃ CHE Ã LA LIGNE N.D.A.; Ã PUISETTES DE PÃ CHE, FILETS Ã PAPILLONS, ET AUTRES FILETS SIMIL.; LEURRES ET ARTICLES DE CHASSE SIMIL.; LEURRES ET ARTICLES DE CHASSE SIMIL. (SAUF APPEAUX DE TOUTES SORTES ET OISEAUX EMPAILLÃ S DU No 9705) 30 % 3 950810 CIRQUES AMBULANTS ET MÃ NAGERIES AMBULANTES 30 % 3 950890 MANÃ GES, BALANÃ OIRES, STANDS DE TIR ET AUTRES ATTRACTIONS FORAINES; THÃ Ã TRES AMBULANTS (SAUF CIRQUES AMBULANTS ET MÃ NAGERIES AMBULANTES, INSTALLATIONS FORAINES POUR LA VENTE DE MARCHANDISES, Y.C. DE CERTAINES MARCHANDISES, ARTICLES OFFERTS EN PRIX, JEUX FONCTIONNANT PAR L'INTRODUCTION D'UNE PIÃ CE DE MONNAIE OU D'UN JETON, TRACTEURS ET VÃ HICULES DE TRANSPORT, Y.C. REMORQUES TRADITIONNELLES) 30 % 3 960110 IVOIRE TRAVAILLÃ  ET OUVRAGES EN IVOIRE, N.D.A. 30 % 3 960190 OS, Ã CAILLE DE TORTUE, CORNE, BOIS D'ANIMAUX, CORAIL, NACRE ET AUTRES MATIÃ RES ANIMALES Ã TAILLER (SAUF IVOIRE), TRAVAILLÃ S, ET OUVRAGES EN CES MATIÃ RES, N.D.A. 30 % 3 960200 MATIÃ RES VÃ GÃ TALES OU MINÃ RALES Ã TAILLER, TRAVAILLÃ ES, ET OUVRAGES EN CES MATIÃ RES, N.D.A.; OUVRAGES MOULÃ S OU TAILLÃ S EN CIRE, EN PARAFFINE, EN STÃ ARINE, EN GOMMES OU RÃ SINES NATURELLES, EN PÃ TES Ã MODELER, ET AUTRES OUVRAGES MOULÃ S OU TAILLÃ S, N.D.A.; GÃ LATINE NON DURCIE, TRAVAILLÃ E ET OUVRAGES EN CETTE MATIÃ RE 30 % 3 960310 BALAIS ET BALAYETTES CONSISTANT EN MATIÃ RES VÃ GÃ TALES EN BOTTES LIÃ ES 30 % 3 960321 BROSSES Ã DENT, Y.C. BROSSES Ã PROTHÃ SES DENTAIRES 30 % 3 960329 BROSSES ET PINCEAUX Ã BARBE, Ã CHEVEUX, Ã CILS OU Ã ONGLES ET AUTRES BROSSES POUR LA TOILETTE DES PERSONNES, SAUF BROSSES Ã DENT 30 % 3 960330 PINCEAUX ET BROSSES POUR ARTISTES, PINCEAUX Ã Ã CRIRE ET PINCEAUX SIMIL. POUR L'APPLICATION DES PRODUITS COSMÃ TIQUES 20 % 3 960340 BROSSES ET PINCEAUX Ã PEINDRE, Ã BADIGEONNER, Ã VERNIR OU SIMIL., SAUF PINCEAUX POUR ARTISTES ET PINCEAUX SIMIL. DU No 9603.30; TAMPONS ET ROULEAUX Ã PEINDRE 30 % 3 960350 BROSSES CONSTITUANT DES PARTIES DE MACHINES, D'APPAREILS OU DE VÃ HICULES 30 % 3 960390 ARTICLES DE BROSSERIE (SAUF DU No 9603.10 Ã 9603.50), P.EX. TÃ TES PRÃ PARÃ ES POUR ARTICLES DE BROSSERIE ET RACLETTES EN CAOUTCHOUC OU EN MATIÃ RES SOUPLES ANALOGUES 30 % 3 960400 TAMIS ET CRIBLES, Ã MAIN (SAUF SIMPLES Ã GOUTTOIRS ET PASSOIRES) 30 % 3 960500 ASSORTIMENTS DE VOYAGE POUR LA TOILETTE DES PERSONNES, LA COUTURE OU LE NETTOYAGE DES CHAUSSURES OU DES VÃ TEMENTS (SAUF TROUSSES DE MANUCURE) 30 % 3 960610 BOUTONS-PRESSION ET LEURS PARTIES 20 % 2 960621 BOUTONS EN MATIÃ RES PLASTIQUES (NON RECOUVERTS DE MATIÃ RES TEXTILES) (SAUF BOUTONS-PRESSIONS ET BOUTONS DE MANCHETTE) 20 % 2 960622 BOUTONS EN MÃ TAUX COMMUNS (NON RECOUVERTS DE MATIÃ RES TEXTILES) (SAUF BOUTONS-PRESSIONS ET BOUTONS DE MANCHETTE) 20 % 2 960629 BOUTONS (SAUF BOUTONS EN MATIÃ RES PLASTIQUES OU EN MÃ TAUX COMMUNS, NON RECOUVERTS DE MATIÃ RES TEXTILES, BOUTONS-PRESSIONS ET BOUTONS DE MANCHETTE) 20 % 2 960630 FORMES POUR BOUTONS ET AUTRES PARTIES DE BOUTONS; Ã BAUCHES DE BOUTONS 20 % 2 960711 FERMETURES Ã GLISSIÃ RE AVEC AGRAFES EN MÃ TAUX COMMUNS 20 % 2 960719 FERMETURES Ã GLISSIÃ RE SANS AGRAFES ET AUTRES QU'EN MÃ TAUX COMMUNS 20 % 2 960720 PARTIES DE FERMETURES Ã GLISSIÃ RE 20 % 2 960810 STYLOS ET CRAYONS Ã BILLE 30 % 5 960820 STYLOS ET MARQUEURS Ã MÃ CHE FEUTRE OU Ã AUTRES POINTES POREUSES 30 % 3 960831 STYLOS Ã PLUME ET AUTRES STYLOS, Ã DESSINER Ã L'ENCRE DE CHINE 30 % 3 960839 STYLOS Ã PLUME ET AUTRES STYLOS (AUTRES QU'Ã DESSINER Ã L'ENCRE DE CHINE) 30 % 3 960840 PORTE-MINE 30 % 3 960850 ASSORTIMENTS D'ARTICLES RELEVANT D'AU MOINS DEUX DES PRODUITS SUIVANTS STYLOS ET CRAYONS Ã BILLES, STYLOS ET MARQUEURS Ã POINTE FIBRE OU Ã MÃ CHE FEUTRE, PORTE-PLUME ET PORTE-MINE 30 % 3 960860 CARTOUCHES DE RECHANGE POUR STYLOS OU CRAYONS Ã BILLE, ASSOCIÃ ES Ã LEUR POINTE 30 % 3 960891 PLUMES Ã Ã CRIRE ET BECS POUR PLUMES 30 % 3 960899 PARTIES DE STYLOS ET CRAYONS Ã BILLE, STYLOS ET MARQUEURS Ã MÃ CHE FEUTRE OU Ã AUTRES POINTES POREUSES, STYLOS ET PORTE-MINE, N.D.A.; PORTE-PLUME, PORTE-CRAYON ET ARTICLES SIMIL., STYLETS POUR DUPLICATEURS 30 % 3 960910 CRAYONS Ã GAINE 30 % 3 960920 MINES POUR CRAYONS OU PORTE-MINE 30 % 3 960990 CRAYONS (SAUF CRAYONS Ã GAINE), PASTELS, FUSAINS, CRAIES Ã Ã CRIRE OU Ã DESSINER ET CRAIES DE TAILLEURS 30 % 3 961000 ARDOISES ET TABLEAUX POUR L'Ã CRITURE OU LE DESSIN, MÃ ME ENCADRÃ S 30 % 3 961100 DATEURS, CACHETS, NUMÃ ROTEURS, TIMBRES ET ARTICLES SIMIL., Y.C. LES APPAREILS POUR L'IMPRESSION D'Ã TIQUETTES, Ã MAIN; COMPOSTEURS ET IMPRIMERIES COMPORTANT DES COMPOSTEURS, Ã MAIN 30 % 3 961210 RUBANS ENCREURS POUR MACHINES Ã Ã CRIRE ET RUBANS ENCREURS SIMIL., ENCRÃ S OU AUTREMENT PRÃ PARÃ S EN VUE DE LAISSER DES EMPREINTES, MÃ ME MONTÃ S SUR BOBINES OU EN CARTOUCHES 30 % 3 961220 TAMPONS ENCREURS, MÃ ME IMPRÃ GNÃ S, AVEC OU SANS BOÃ TE 30 % 3 961310 BRIQUETS DE POCHE, Ã GAZ (NON RECHARGEABLES) 30 % 3 961320 BRIQUETS DE POCHE, Ã GAZ, RECHARGEABLES 30 % 3 961380 BRIQUETS ET ALLUMEURS (Ã L'EXCL. DES BRIQUETS DE POCHE Ã GAZ, DES MÃ CHES ET CORDEAUX DÃ TONANTS POUR POUDRES PROPULSIVES ET EXPLOSIFS) 30 % 3 961390 PARTIES DE BRIQUETS ET ALLUMEURS, N.D.A. 20 % 2 961420 PIPES ET TÃ TES DE PIPES 30 % 3 961490 PARTIES DE PIPES N.D.A.; FUME-CIGARE ET FUME-CIGARETTE ET LEURS PARTIES, N.D.A. 30 % 3 961511 PEIGNES Ã COIFFER, PEIGNES DE COIFFURE, BARRETTES ET ARTICLES SIMIL., EN CAOUTCHOUC DURCI OU EN MATIÃ RES PLASTIQUES 30 % 3 961519 PEIGNES Ã COIFFER, PEIGNES DE COIFFURE, BARRETTES ET ARTICLES SIMIL., EN MATIÃ RES (AUTRES QUE CAOUTCHOUC OU MATIÃ RES PLASTIQUES) 30 % 3 961590 EPINGLES Ã CHEVEUX; PINCE-GUICHES, ONDULATEURS, BIGOUDIS ET ARTICLES POUR LA COIFFURE (AUTRES QUE CEUX DU No 8516); PARTIES 30 % 3 961610 VAPORISATEURS DE TOILETTE, LEURS MONTURES ET TÃ TES DE MONTURES 10 % 2 961620 HOUPPES ET HOUPPETTES Ã POUDRE OU POUR L'APPLICATION D'AUTRES COSMÃ TIQUES OU PRODUITS DE TOILETTE 10 % 2 961700 BOUTEILLES ISOLANTES ET AUTRES RÃ CIPIENTS ISOTHERMIQUES MONTÃ S, DONT L'ISOLATION EST ASSURÃ E PAR LE VIDE, AINSI QUE LEURS PARTIES (Ã L'EXCL. DES AMPOULES EN VERRE) 30 % 3 961800 MANNEQUINS ET ARTICLES SIMIL.; AUTOMATES ET SCÃ NES ANIMÃ ES POUR Ã TALAGES (Ã L'EXCL. DES MODÃ LES UTILISÃ S POUR L'ENSEIGNEMENT, DES POUPÃ ES PRÃ SENTANT DES CARACTÃ RES DE JOUET ET DES MARCHANDISES PRÃ SENTÃ ES SUR CES MANNEQUINS) 30 % 3 970110 TABLEAUX, P.EX. PEINTURES Ã L'HUILE, AQUARELLES ET PASTELS, ET DESSINS, FAITS ENTIÃ REMENT Ã LA MAIN (Ã L'EXCL. DES DESSINS DU No 4906 ET DES ARTICLES MANUFACTURÃ S DÃ CORÃ S Ã LA MAIN) 30 % 3 970190 COLLAGES ET TABLEAUTINS SIMIL. 30 % 3 970200 GRAVURES, ESTAMPES ET LIÃ OGRAPHIES ORIGINALES 30 % 3 970300 PRODUCTIONS ORIGINALES DE L'ART STATUAIRE OU DE LA SCULPTURE, EN TOUTES MATIÃ RES 30 % 3 970400 TIMBRES-POSTE, TIMBRES FISCAUX, MARQUES POSTALES, ENVELOPPES PREMIER JOUR, ENTIERS POSTAUX ET ANALOGUES, OBLITÃ RÃ S, OU BIEN NON OBLITÃ RÃ S MAIS N'AYANT PAS COURS NI DESTINÃ S Ã AVOIR COURS DANS LE PAYS DANS LEQUEL ILS ONT, OU AURONT, UNE VALEUR FACIALE RECONNUE 30 % 3 970500 COLLECTIONS ET SPÃ CIMENS POUR COLLECTIONS DE ZOOLOGIE, DE BOTANIQUE, DE MINÃ RALOGIE, D'ANATOMIE, OU PRÃ SENTANT UN INTÃ RÃ T HISTORIQUE, ARCHÃ OLOGIQUE, PALÃ ONTOLOGIQUE, EÃ NOGRAPHIQUE OU NUMISMATIQUE 30 % 3 970600 OBJETS D'ANTIQUITÃ  AYANT PLUS DE CENT ANS D'Ã GE 30 % 3 PROTOCOL on mutual administrative assistance in customs matters Article 1 Definitions For the purposes of this Protocol: (a) customs legislation shall mean any legal or regulatory provisions governing the import, export and transit of products and their placing under any other customs regime or procedure, including measures of prohibition, restriction and control; (b) applicant authority shall mean a competent administrative authority which has been designated by one of the Parties for this purpose and which makes a request for assistance on the basis of this Protocol; (c) requested authority shall mean a competent administrative authority which has been designated by one of the Parties for this purpose and which receives a request for assistance on the basis of this Protocol; (d) personal data shall mean all information relating to an identified or identifiable individual; (e) operation in breach of customs legislation shall mean any violation or attempted violation of customs legislation. Article 2 Scope 1. The Parties shall assist each other, in the areas within their competence, in the manner and under the conditions laid down in this Protocol, to ensure the correct application of the customs legislation, in particular in order to prevent, investigate and combat operations in breach of that legislation. 2. Assistance in customs matters, as provided for in this Protocol, shall apply to any administrative authority of the Parties which is responsible for the application of this Protocol. It shall not prejudice the rules governing mutual assistance in criminal matters. Nor shall it cover information obtained under powers exercised at the request of a judicial authority, except where communication of such information is authorised by that authority. 3. Assistance to recover duties, taxes or fines shall not be covered by this Protocol. Article 3 Assistance on request 1. At the request of the applicant authority, the requested authority shall provide it with all relevant information which may enable it to ensure that customs legislation is correctly applied, including information regarding activities noted or planned which are or could be operations in breach of customs legislation. 2. At the request of the applicant authority, the requested authority shall inform it: (a) whether products exported from the territory of one of the Parties have been properly imported into the territory of the other Party, specifying, where appropriate, the customs procedure applied to the products; (b) whether products imported into the territory of one of the Parties have been properly exported from the territory of the other Party, specifying, where appropriate, the customs procedure applied to the products. 3. At the request of the applicant authority, the requested authority shall, within the framework of its legal or regulatory provisions, take the necessary steps to ensure surveillance of: (a) natural or legal persons in respect of whom there are reasonable grounds for believing that they are engaging in or have engaged in operations in breach of customs legislation; (b) places where stocks of products have been or may be assembled in such a way that there are reasonable grounds for believing that these products are intended to be used in operations in breach of customs legislation; (c) products that are or may be transported in such a way that there are reasonable grounds for believing that they are intended to be used in operations in breach of customs legislation; (d) means of transport that are or may be used in such a way that there are reasonable grounds for believing that they are intended to be used in operations in breach of customs legislation. Article 4 Spontaneous assistance The Parties shall assist each other, on their own initiative and in accordance with their legal or regulatory provisions, if they consider that to be necessary for the correct application of customs legislation, particularly by providing information obtained pertaining to: (a) activities which are or appear to be operations in breach of customs legislation and which may be of interest to another Party; (b) new means or methods employed in carrying out operations in breach of customs legislation; (c) products known to be involved in operations in breach of customs legislation; (d) natural or legal persons in respect of whom there are reasonable grounds for believing that they are or have been involved in operations in breach of customs legislation; (e) means of transport for which there are reasonable grounds for believing that they have been, are or might be used in operations in breach of customs legislation. Article 5 Delivery/notification 1. At the request of the applicant authority, the requested authority shall, in accordance with the legal or regulatory provisions applicable to the latter, take all necessary measures to:  deliver any documents or  notify any decisions emanating from the applicant authority and falling within the scope of this Protocol, to an addressee residing or established in the territory of the requested authority. 2. Requests for delivery of documents and notification of decisions shall be made in writing in an official language of the requested authority or in a language acceptable to that authority. Article 6 Form and substance of requests for assistance 1. Requests pursuant to this Protocol shall be made in writing. They shall be accompanied by the documents deemed necessary to enable compliance with the request. Where required because of the urgency of the situation, oral requests may be accepted, but must be confirmed in writing immediately. 2. Requests pursuant to paragraph 1 shall include the following information: (a) the applicant authority; (b) the measure requested; (c) the object of and the reason for the request; (d) the legal or regulatory provisions and other legal elements involved; (e) indications as exact and comprehensive as possible on the natural or legal persons who are the subject of the investigations; (f) a summary of the relevant facts and of the enquiries already carried out. 3. Requests shall be submitted in an official language of the requested authority or in a language acceptable to that authority. This requirement shall not apply to any documents that accompany the request under paragraph 1. 4. If a request does not meet the formal requirements set out above, its correction or completion may be requested; in the meantime, precautionary measures may be ordered. Article 7 Execution of requests 1. In order to comply with a request for assistance, the requested authority shall proceed, within the limits of its competence and available resources, as though it were acting on its own account or at the request of other authorities of that same Party, by supplying information already possessed and by carrying out appropriate enquiries or arranging for them to be carried out. This provision shall also apply to any other authority to which the request has been addressed by the requested authority in application of this Protocol where the latter cannot act on its own. 2. Requests for assistance shall be met in accordance with the legal or regulatory provisions of the requested Party. 3. Duly authorised officials of one of the Parties may, with the agreement of the other Party involved and subject to the conditions laid down by the latter, be present to obtain, in the offices of the requested authority or any other authority concerned in accordance with paragraph 1, information relating to activities that are or may be operations in breach of customs legislation and which the applicant authority needs for the purposes of this Protocol. 4. Duly authorised officials of a Party may, with the agreement of the other Party involved and under the conditions laid down by the latter, be present at enquiries carried out in the latter's territory. Article 8 Form in which information is to be communicated 1. The requested authority shall communicate the results of enquiries to the applicant authority in writing, together with relevant documents, certified copies or other items. 2. This information may be supplied in computerised form. 3. Original documents shall be transmitted only upon request in cases where certified copies would be insufficient. These originals shall be returned at the earliest opportunity. Article 9 Exceptions to the obligation to provide assistance 1. Assistance may be refused or may be subject to the satisfaction of certain conditions or needs, where a Party is of the opinion that assistance under this Agreement would: (a) be likely to prejudice the sovereignty of a signatory Central African State or that of a Member State of the European Community whose assistance has been requested pursuant to this Protocol; or (b) be likely to be detrimental to public order, security or other essential interests, in particular in the cases referred to in Article 10(2); or (c) violate an industrial, commercial or professional secret. 2. Assistance may be postponed by the requested authority on the ground that it would interfere with an ongoing investigation, prosecution or proceeding. In such a case, the requested authority shall consult with the applicant authority to determine whether assistance can be given subject to such terms or conditions as the requested authority may require. 3. Where the applicant authority seeks assistance which it would itself be unable to provide if so requested, it shall draw attention to that fact in its request. It shall then be for the requested authority to decide how to respond to such a request. 4. In the cases referred to in paragraphs 1 and 2, the decision of the requested authority and the reasons for it must be communicated to the applicant authority without delay. Article 10 Exchange of information and confidentiality 1. Any information communicated in whatsoever form pursuant to this Protocol shall be of a confidential or restricted nature, depending on the rules applicable in each of the Parties. It shall be covered by the obligation of official secrecy and shall enjoy the protection extended to similar information under the relevant laws of the Party that received it and the corresponding provisions applying to the Community authorities. 2. Personal data may be exchanged only where the Party which may receive them undertakes to protect such data in a manner at least equivalent to that applying to the particular case in the Party that may supply them. To that end, the Parties shall inform each other of their applicable rules, including, where appropriate, legal provisions in force in the Member States of the European Community. 3. The use, in judicial or administrative proceedings instituted in respect of operations in breach of customs legislation, of information obtained under this Protocol is considered to be for the purposes of this Protocol. The Parties may therefore, in their records of evidence, reports and testimonies and in proceedings and charges brought before the courts, use as evidence information obtained and documents consulted in accordance with the provisions of this Protocol. The competent authority which supplied that information or gave access to those documents shall be notified of such use. 4. Information obtained shall be used solely for the purposes of this Protocol. Where one of the Parties wishes to use such information for other purposes, it shall obtain the prior written consent of the authority which provided the information. Such use shall then be subject to any restrictions laid down by that authority. Article 11 Experts and witnesses An official of a requested authority may be authorised to appear, within the limitations of the authorisation granted, as an expert or witness in judicial or administrative proceedings regarding the matters covered by this Protocol, and to produce such objects, documents or certified copies thereof as may be needed for the proceedings. The request for appearance must indicate specifically before which judicial or administrative authority the official will have to appear, on what matters and by virtue of what title or qualification the official will be questioned. Article 12 Assistance expenses The Parties shall waive all claims on each other for the reimbursement of expenses incurred pursuant to this Protocol except, as appropriate, for expenses relating to experts and witnesses and to interpreters and translators who are not public service employees. Article 13 Implementation 1. The implementation of this Protocol shall be entrusted to the customs authorities of the signatory Central African States and to the competent services of the Commission of the European Communities and, where appropriate, the customs authorities of the Member States of the European Community. They shall decide on all practical measures and arrangements necessary for its application, taking into consideration rules in the field of data protection in particular. They may recommend to the competent bodies amendments which they consider should be made to this Protocol. 2. The Parties shall consult each other and keep each other informed of the detailed rules of implementation which are adopted in accordance with the provisions of this Protocol. Article 14 Other agreements 1. Taking into account the respective powers of the European Community and its Member States, the provisions of this Protocol shall:  not affect the obligations of the Parties under any other international agreement or convention;  be deemed complementary to agreements on mutual assistance which have been or may be concluded between individual Member States of the European Community and signatory Central African States;  not affect Community provisions governing the communication between the competent services of the Commission of the European Communities and the customs authorities of the Member States of the European Community any information obtained in the areas covered by this Protocol which could be of interest to the Community. 2. Notwithstanding the provisions of paragraph 1, the provisions of this Protocol shall take precedence over the provisions of any bilateral agreement on mutual assistance which has been or may be concluded between individual Member States of the European Community and signatory Central African States, insofar as the provisions of the latter are incompatible with those of this Protocol. 3. In respect of questions relating to the application of this Protocol, the Parties shall consult each other to resolve the matter within the EPA Committee.